                Case 19-12821-AJC          Doc 5    Filed 03/01/19      Page 1 of 712



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                          Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,
LLC f/k/a Munilla Construction Management, LLC, 1               Case No.: 19-________________

      Debtor.
_____________________________________________/

                  GLOBAL NOTES TO SCHEDULES OF ASSETS AND
                    LIABILITIES AND STATEMENT OF FINANCIAL
               AFFAIRS OF MAGNUM CONSTRUCTION MANAGEMENT,
              LLC F/K/A MUNILLA CONSTRUCTION MANAGEMENT, LLC

       On March 1, 2019, Magnum Construction Management, LLC f/k/a Munilla Construction
Management, LLC (the “Debtor”) filed its Schedules of Assets and Liabilities and Statement of
Financial Affairs (collectively, the “Schedules and Statements”) in accordance with Federal Rule
of Bankruptcy Procedure 1007(b). While the Debtor’s Chief Financial Officer has exercised
reasonable best efforts to ensure that the Schedules and Statements are accurate and complete
based on information that was available at the time of preparation, inadvertent errors or
omissions may have occurred. Certain of the disclosures contained in the Schedules and
Statements are derived from historical information maintained by the Debtor. The information
has not been audited. Accordingly, the Debtor reserves the right to amend the Schedules and
Statements from time to time as may be necessary or appropriate. These global notes (the
“Global Notes”) are incorporated by reference in, and comprise an integral part of, the Schedules
and Statements, and should be referred to and reviewed in connection with any review of the
Schedules and Statements.

        1.     Description of the Case. On March 1, 2019 (the “Petition Date”), the Debtor
filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Florida. The Debtor is currently operating its business as a debtor-in-
possession under the Bankruptcy Code.

        2.     Summary of Reporting Policies. The Schedules and Statements have been signed
by Gilberto Ruizcalderon, the Debtor’s Chief Financial Officer. Mr. Ruizcalderon has not (and
could not have) personally verified the accuracy of each such statement and representation,
including statements and representations concerning amounts owed to creditors and their
addresses. In addition, the following conventions were adopted by the Debtor in the preparation
of the Schedules and Statements:

1
    The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
    Debtor’s federal tax identification number are 3403.


8785409-1
              Case 19-12821-AJC          Doc 5    Filed 03/01/19      Page 2 of 712



               (a)     Reporting Date. The Debtor's Schedules and Statements were prepared
with data as near as possible to the Petition Date.

               (b)    Book Value. Unless otherwise noted, the carrying value on the Debtor’s
books (net book value), rather than the current market values, of the Debtor’s interests in
property and of the Debtor’s liabilities, is reflected on the Debtor’s Schedules and Statements.

                (c)     Causes of Action. The Debtor has not set forth all causes of action against
all third parties as assets in its Schedules and Statements. The Debtor reserves all of its rights
with respect to any causes of action it may have and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such causes of action.

                (d)    Schedule D. Except as otherwise agreed in accordance with a stipulation
or agreed order or any other order entered by the Bankruptcy Court, the Debtor reserves its rights
to dispute or challenge the validity, perfection or immunity from avoidance of any lien purported
to be granted or perfected in any specific asset to a secured creditor listed on Schedule D.
Holders of secured claims by virtue of holding setoff rights against the Debtors are not included
on Schedule D.

                (e)     Schedule G. While reasonable best efforts have been made to ensure the
accuracy of Schedule G, inadvertent errors or omissions may have occurred. The Debtor
reserves all rights to dispute the validity, status or enforceability of any contracts, agreements or
leases set forth in Schedule G and to amend or supplement such Schedule as necessary.
Additionally, the placing of a contract or lease onto this Schedule shall not be deemed an
admission that such contract is an executory contract or unexpired lease, or that it is necessarily a
binding, valid and enforceable contract.

                 (f)     Schedule H. Lists those parties potentially liable for material debts and
obligations of the Debtor, based upon information currently available and may not be a complete
list of all guarantors or co-obligors.

               (g)    Payments to Creditors and Insiders. On Statement of Financial Affairs 3a,
the Debtor has scheduled all known payments that aggregate $6,425.00 or more to any creditor,
made during the 90 days prior to the Petition Date, including payments made from the Trust
Accounts established by Travelers Casualty and Surety Company of America and Berkshire
Hathaway Specialty Insurance Company. The data was compiled from checks written and
cleared the bank. It is believed that all checks have been captured; however, some checks may
have been omitted. To the extent a check/payment is later discovered, the Debtor will file an
amendment.

       3.      Claims. The Debtor’s Schedules identify creditors and set forth the Debtor’s
estimates of the claims of creditors as of the Petition Date. Such Schedules may not have
captured all claims. Claim amounts will be amended as appropriate for any such items
subsequently identified.

       4.    Disputed, Contingent and/or Unliquidated Claims. Schedules D, E and F permit the
Debtor to designate a claim as disputed, contingent and/or unliquidated. A failure to designate a
claim on any of these Schedules as disputed, contingent and/or unliquidated does not constitute

                                                 2
8785409-1
                Case 19-12821-AJC       Doc 5    Filed 03/01/19     Page 3 of 712



an admission that such claim is not subject to objection. The Debtor reserves the right to dispute,
or assert offsets or defenses to any claim reflected on these Schedules as to nature, amount,
liability or status, or to otherwise subsequently designate any claim as disputed, contingent, or
unliquidated.

        5.     Global Notes Control. In the event that the Schedules and Statements differ from
the foregoing Global Notes, the Global Notes shall control.

                          * * * END OF GLOBAL NOTES * * *
            * SCHEDULES AND STATEMENTS BEGIN ON THE FOLLOWING PAGE *




                                                3
8785409-1
                                           Case 19-12821-AJC                                    Doc 5              Filed 03/01/19                         Page 4 of 712
 Fill in this information to identify the case:

 Debtor name            Magnum Construction Management, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       98,830,922.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       98,830,922.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       24,771,237.69


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            74,398.48

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       22,602,493.54


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         47,448,129.71




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                    Doc 5     Filed 03/01/19       Page 5 of 712
 Fill in this information to identify the case:

 Debtor name         Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number
                   Bank of America, N.A.
            3.1.   (Balance as of 2/28/19)                                  Operating Account            5453                                             $0.00



                   Bank of America, N.A.
            3.2.   (Balance as of 2/28/19)                                  Payroll Account              5466                                             $0.00



                   SunTrust Bank, N.A.
            3.3.   (Balance as of 2/28/19)                                  Operating Account            9620                                    $65,846.34



                   Community Bank-Guantanamo Bay
            3.4.   (Balance as of 2/28/19)                                  Checking                     8747                                             $0.00



                   Executive National Bank
            3.5.   (Balance as of 2/28/19)                                  Payroll                      3435                                     $1,000.00



                   Executive National Bank
            3.6.   (Balance as of 2/28/19)                                  Operating                    6184                                     $1,000.00



                   SunTrust Bank, N.A. (Balance as of
            3.7.   2/28/19)                                                 Payroll Account              6046                                  $124,438.98

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-12821-AJC                    Doc 5     Filed 03/01/19           Page 6 of 712

 Debtor            Magnum Construction Management, LLC                                         Case number (If known)
                   Name



                     Community Bank - Guantanamo Bay
            3.8.     (Balance as of 2/28/19)                                Operating Account                4542                          $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                  $192,285.32
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Deposits
                     Broward County Public Works Department
                     1 North University Drive
                     Box B300
            7.1.     Plantation, FL 33324                                                                                          $45,000.00


                     Credit Card Deposit
                     Bank of America, N.A.
                     100 N. Tryon Street
            7.2.     Charlotte, NC 28255                                                                                           $45,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                   $90,000.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                       16,302,794.31    -                                0.00 = ....     $16,302,794.31
                                              face amount                        doubtful or uncollectible accounts
                                              Accounts Receivable (as of 12/31/18)


            11b. Over 90 days old:                           4,156,041.96    -                               0.00 =....         $4,156,041.96
                                              face amount                        doubtful or uncollectible accounts
                                              Accounts Receivable (as of 12/31/18)

 12.        Total of Part 3.                                                                                                $20,458,836.27
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                    Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 7 of 712

 Debtor         Magnum Construction Management, LLC                                           Case number (If known)
                Name



     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous furniture and fixtures                                             $0.00    Depreciation                              $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 8 of 712

 Debtor         Magnum Construction Management, LLC                                           Case number (If known)
                Name



 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Automobiles/Trucks - See attached
                     Exhibit B-47 (as of 12/31/18)                                   $210,420.38     Depreciation                     $210,420.38



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Machinery and Equipment (as of 12/31/18)                               $2,865,837.12     Depreciation                   $2,865,837.12



 51.        Total of Part 8.                                                                                                    $3,076,257.50
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark: MCM
            Mark Registered: MCM and design of "MCM"
            capitalized letters in block format with circle
            around each letter with slogan "Building
            Excellence" in all caps below "MCM"
            Filed with Florida Secretary of State on May
            23, 2008; Registration No. T08000000623 and
            T08000000867 (renewal)
            Mark used in connection with preconstruction
            services, design builder, construction
            management, architectural/engineering
            design, construction & bid services                                        Unknown                                           Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 19-12821-AJC                    Doc 5     Filed 03/01/19       Page 9 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name



 61.        Internet domain names and websites
            www.mcm-us.com                                                             Unknown                                          Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Claim against United Homecare Services, Inc. for
            foreclosure of lien, pending in the Miami-Dade County
            Circuit Court, Case No. 17-2742 CA 23                                                                                    $407,785.42
            Nature of claim          Foreclosure of Lien
            Amount requested                       $407,785.42




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 10 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Gannett Fleming, Inc. for breach of
           contract, pending in the Miami-Dade County Circuit
           Court, Case No. 01-17-0002-5889
           (Project Name: Bridges of Las Olas/HEFT II)                                                                        Unknown
           Nature of claim          Breach of Contract
           Amount requested                             $0.00


           Claim against BEC Construction Corp., BEC Group
           Services, Inc. and Berkshire Hathaway Specialty
           Insurance Co. for breach of contract, pending in the
           Miami-Dade County Circuit Court, Case No. 18-3840 CA
           08                                                                                                             $133,452.60
           Nature of claim         Breach of Contract
           Amount requested                       $133,452.60


           Insurance Claim for third party vehicle accident
           involving MCM vehicle
           Claim No. 30154689330-0001                                                                                         Unknown
           Nature of claim         Automobile insurance claim
           Amount requested                              $0.00


           Insurance claim for damages to building by Hurricane
           Irma
           Hartford Insurance
           DOI: 9/10/17                                                                                                       Unknown
           Nature of claim        Property Damage Claim
           Amount requested                            $0.00


           Insurance claim for damage to rear end of 2015 Dodge
           Ram (Texas)
           Claim No. 30180002745-0001                                                                                         Unknown
           Nature of claim        General liability
           Amount requested                            $0.00


           Claim against Twin City for damages to Dallas Love
           Field Airport Gate 110, paid for by MCM                                                                          $21,354.36
           Nature of claim          Claim to recover costs of
                                    repairs paid for by MCM
           Amount requested                         $21,354.36


           Claim against Miami-Dade Water & Sewer Department
           relating to Opa Locka 54 Project                                                                              $2,208,959.35
           Nature of claim         Breach of contract
           Amount requested                    $2,208,959.35


           Claim against Core & Main, LP (HD Supply) relating to
           Opa Locka 54 Project                                                                                          $3,794,890.00
           Nature of claim        Breach of Contract
           Amount requested                   $3,794,890.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 11 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Pierson, Inc. relating to Port Everglades
           project                                                                                                          $19,486.08
           Nature of claim         Breach of Contract
           Amount requested                         $19,486.08


           Claim against Pierson, Inc. relating to Broward
           Boulevard project                                                                                              $185,277.55
           Nature of claim         Breach of Contract
           Amount requested                        $185,277.55


           Claim against The Polote Corporation and U.S. Army
           Corps. of Engineers relating to C-111 project                                                                 $3,007,223.53
           Nature of claim         Termination for convenience,
                                   damages and request for
                                   equitable adjustment
           Amount requested                     $3,007,223.53


           Claim against Gannett Fleming, Inc. relating to HEFT
           project                                                                                                       $7,399,745.00
           Nature of claim        Breach of Contract and Errors
                                  and Omissions claim (in
                                  arbitration)
           Amount requested                     $7,399,745.00


           Claim against Florida Turnpike Enterprises relating to
           HEFT project                                                                                                  $2,428,430.00
           Nature of claim         Breach of Contract and Request
                                   for Equitable Adjustment
           Amount requested                     $2,428,430.00


           Claim against Florida International University and
           Florida Department of Transportation relating to FIU
           Pedestrian Bridge project                                                                                      $204,000.00
           Nature of claim          Contract Dispute
           Amount requested                       $204,000.00


           Claims against subcontractors, Allegiance Crane &
           Equipment, LLC, Barnhart Crane & Rigging, Bolton
           Perez & Associates, C&C Concrete Pumping (Concrete
           Holdings & Services LLC), Cemex, Inc., Figg Group, Inc.,
           George's Crane Service, Inc., Gerdau Ameristeel, M G
           Vera, Inc., Matrax, Inc., RC Group, LLC, The Structural
           Group of South Florida, Inc., Structural Technologies
           LLC aka VSL, and various insurance carriers relating to
           the FIU Pedestrian Bridge                                                                                          Unknown
           Nature of claim            Breach of Contract
           Amount requested                              $0.00


           Claim against Broward County Aviation Department
           relating to T4 project                                                                                        $4,750,710.21
           Nature of claim        Breach of Contract and Request
                                  for Equitable Adjustment
           Amount requested                    $4,750,710.21



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 12 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Berkley Insurance Co. and Greenlight
           Electrical Systems relating to Miramar Readiness Center
           project                                                                                                       $1,650,000.00
           Nature of claim          Breach of Contract
                                    (Performance bond)
           Amount requested                     $1,650,000.00


           Cross-Claim against South Florida Air Conditioning and
           Refrigeration Corp. in United Homecare litigation matter,
           relating to United Homecare project                                                                                Unknown
           Nature of claim
           Amount requested                                              $0.00


           Cross-Claim against Ocean Doors and Windows in
           United Homecare litigation matter, relating to United
           Homecare project                                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00


           Cross-Claim against Imperial Flooring Solutions and
           Imperial Flooring Contractors Group, Inc. in United
           Homecare litigation matter, relating to United Homecare
           project                                                                                                            Unknown
           Nature of claim
           Amount requested                                              $0.00


           Cross-Claim against Aurora Plumbing Corp. in United
           Homecare litigation matter, relating to United Homecare
           project                                                                                                            Unknown
           Nature of claim
           Amount requested                                              $0.00


           Cross-Claim against A-1 All Florida Plumbing in United
           Homecare litigation matter, relating to United Homecare
           project                                                                                                            Unknown
           Nature of claim
           Amount requested                                              $0.00


           Cross-Claim against A-1 Property Services Group, Inc.
           in United Homecare litigation matter, relating to United
           Homecare project                                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claim against Naval Facilities Engineering Command
           and Naval Facilities Engineering Command Southeast
           relating to W.T. Sampson School project                                                                       $7,200,000.00
           Nature of claim         Request for Equitable
                                   Adjustment
           Amount requested                     $7,200,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 13 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Hydrotech of Texas relating to FM 423
           project                                                                                                        $550,000.00
           Nature of claim        Breach of Contract
           Amount requested                      $550,000.00


           Claim against Texas Department of Transportation
           relating to FM 423 project                                                                                     $495,000.00
           Nature of claim         Request for Equitable
                                   Adjustment
           Amount requested                     $495,000.00


           Claim against Texas Department of Transportaton
           relating to US 75 project                                                                                      $450,000.00
           Nature of claim           Request for Equitable
                                     Adjustment
           Amount requested                       $450,000.00


           Claim against Hydrotech of Texas relating to US 75
           project                                                                                                        $781,000.00
           Nature of claim        Breach of Contract
           Amount requested                      $781,000.00


           Claim against North Texas Tollway Authority relating to
           DNT project                                                                                                    $750,000.00
           Nature of claim        Request for Equitable
                                  Adjustment
           Amount requested                    $750,000.00


           Claim against Texas Department of Transportation
           relating to FM 2181 project                                                                                    $294,500.00
           Nature of claim         Request for Equiptable
                                   Adjustment
           Amount requested                     $294,500.00


           Claim against Florida Department of Transportation
           relating to Hurricane Irma Emergency Recovery                                                                 $7,000,000.00
           Nature of claim          Breach of Contract and Request
                                    for Equitable Adjustment
           Amount requested                      $7,000,000.00


           Claim against BEC Group Services, Inc. relating to
           United Home Care project                                                                                           Unknown
           Nature of claim       Warranty Claim
           Amount requested                            $0.00


           Claim against BEC Construction Corp. relating to United
           Home Care project                                                                                                  Unknown
           Nature of claim       Breach of Contract
           Amount requested                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 14 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Figg Bridge Engineers, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim         Errors and Omissions Claim
           Amount requested                             $0.00


           Claim against Louis Berger, U.S., Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim        Errors and Omissions Claim
           Amount requested                               $0.00


           Claim against Network Engineering Services, Inc.
           relating to FIU City Pedestrian Bridge                                                                             Unknown
           Nature of claim          Errors and Omissions Claim
           Amount requested                            $0.00


           Claim against The Corradino Group relating to FIU City
           Pedestrian Bridge                                                                                                  Unknown
           Nature of claim        Errors and Omissions Claim
           Amount requested                            $0.00


           Claim against Professional Services Industries, Inc.
           relating to FIU City Pedestrian Bridge                                                                             Unknown
           Nature of claim          Errors and Omissions Claim
           Amount requested                            $0.00


           Claim against Barnhart Crane and Rigging Co. relating
           to FIU City Pedestrian Bridge                                                                                      Unknown
           Nature of claim         Breach of Contract
           Amount requested                           $0.00


           Claim against George's Crane Services, Inc. relating to
           FIU City Pedestrian Bridge                                                                                         Unknown
           Nature of claim         Breach of Contract
           Amount requested                             $0.00


           Claim against Bridge Diagnostics, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim        Errors and Omissions Claim
           Amount requested                              $0.00


           Claim against Beton Diagnostics, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim        Errors and Omissions Claim
           Amount requested                             $0.00


           Claim against Cemex Construction Materials Florida,
           LLC relating to FIU City Pedestrian Bridge                                                                         Unknown
           Nature of claim          Breach of Contract
           Amount requested                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 15 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Gerdau Ameristeel US, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim        Breach of Contract
           Amount requested                            $0.00


           Claim against Williams Form Engineering Corporation
           relating to FIU City Pedestrian Bridge                                                                             Unknown
           Nature of claim          Errors and Omissions claim
           Amount requested                            $0.00


           Claim against Matrax, Inc. relating to FIU City Pedestrian
           Bridge                                                                                                             Unknown
           Nature of claim         Errors and Omissions claim
           Amount requested                               $0.00


           Claim against Universal Engineering Sciences, Inc.
           relating to FIU City Pedestrian Bridge                                                                             Unknown
           Nature of claim          Errors and Omissions Claim
           Amount requested                            $0.00


           Claim against RC Group, LLC relating to FIU City
           Pedestrian Bridge                                                                                                  Unknown
           Nature of claim       Errors and Omissions Claim
           Amount requested                            $0.00


           Claim against Structural Technologies LLC relating to
           FIU City Pedestrian Bridge                                                                                         Unknown
           Nature of claim         Breach of Contract
           Amount requested                           $0.00


           Claim against Intertek International, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim          Negligence
           Amount requested                                $0.00


           Claim against A&P Consulting Transportation Engineers
           Corp. relating to FIU City Pedestrian Bridge                                                                       Unknown
           Nature of claim           Negligence
           Amount requested                             $0.00


           Claim against RLT Engineering Services, Inc. relating to
           FIU City Pedestrian Bridge                                                                                         Unknown
           Nature of claim         Negligence
           Amount requested                            $0.00


           Claim against Intertek PSI relating to FIU City Pedestrian
           Bridge                                                                                                             Unknown
           Nature of claim         Negligence
           Amount requested                               $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 16 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against Structural Group, Inc. relating to FIU City
           Pedestrian Bridge                                                                                                  Unknown
           Nature of claim         Breach of Contract
           Amount requested                              $0.00


           Claim against Barsplice Products, Inc. relating to FIU
           City Pedestrian Bridge                                                                                             Unknown
           Nature of claim         Negligence
           Amount requested                              $0.00


           Claim against The Structural Group of South Florida,
           Inc. relating to FIU City Pedestrian Bridge                                                                        Unknown
           Nature of claim            Breach of Contract
           Amount requested                              $0.00


           Claim against King Steel Corporation relating to FIU City
           Pedestrian Bridge                                                                                                  Unknown
           Nature of claim        Negligence
           Amount requested                             $0.00


           Claim against Juan J. Rendon and Raul T. Rendon
           (individually and as partners dba Rendon Manufacturing
           Co.) relating to FIU City Pedestrian Bridge                                                                        Unknown
           Nature of claim           Errors and Omissions claim
           Amount requested                             $0.00


           Claim against Lehigh Cement Company LLC relating to
           FIU City Pedestrian Bridge                                                                                         Unknown
           Nature of claim         Negligence
           Amount requested                        $0.00


           Claim against Whitesell-Green, Inc. relating to NAS
           Meridian project                                                                                              $1,400,000.00
           Nature of claim         Breach of Contract
           Amount requested                     $1,400,000.00


           Claim against Southern National Track, Inc. and
           Travelers Casualty & Insurance relating to Lehman Test
           Track project                                                                                                 $2,000,000.00
           Nature of claim         Breach of Contract (guaranteed
                                   by performance bond)
           Amount requested                     $2,000,000.00


           Claim against Michael Swerdlow, The Swerdlow Group,
           Alben Duffie and Downtown Retail Associates, LLC
           relating to Block 55 project                                                                                       Unknown
           Nature of claim          Breach of Contract
           Amount requested                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 17 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against A&P Consulting Transportation Engineers
           Corp. relating to HEFT Subconsultants                                                                              Unknown
           Nature of claim         Errors and Omissions claim
           Amount requested                           $0.00


           Claim against Acai Associates, Inc. relating to HEFT
           Subconsultants                                                                                                     Unknown
           Nature of claim        Errors and Omissions claim
           Amount requested                              $0.00


           Claim against HBC Engineering Company relating to
           HEFT Subconsultants                                                                                                Unknown
           Nature of claim       Errors and Omissions claim
           Amount requested                         $0.00


           Claim against S & F Engineers, Inc. relating to HEFT
           Subconsultants                                                                                                     Unknown
           Nature of claim        Errors and Omissions claim
           Amount requested                              $0.00


           Potential claims against Miami Parking Authority
           relating to Grove Bay project                                                                                      Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claim against Integ-Crete Construction, LLC relating to
           Lakeside Ranch Stormwater Treatment Area (STA)
           Phase II South project                                                                                             Unknown
           Nature of claim         Breach of Contract
           Amount requested                            $0.00


           Claim against 21st Century Electrical Contractors, Inc.
           relating to Port Everglades project                                                                                $7,000.00
           Nature of claim          Breach of Contract
           Amount requested                         $7,000.00


           Claim against Cemex Construction Materials Florida,
           LLC relating to FIU City Pedestrian Bridge                                                                     $340,763.80
           Nature of claim          Breach of Contract
           Amount requested                       $340,763.80


           Claim against Wylie Drilling & Drainage, Inc. relating to
           DNT project                                                                                                    $400,000.00
           Nature of claim          Breach of Contract
           Amount requested                      $400,000.00



           Claim against Staton Bros., Inc. relating to DNT project                                                       $300,000.00
           Nature of claim        Breach of Contract
           Amount requested                        $300,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 18 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name

           Claim against The Hartford Insurance relating to
           Broward Blvd. project                                                                                             $70,000.00
           Nature of claim         Insurance claim for crane
                                   repairs
           Amount requested                       $70,000.00


           Claim against AXA XL
           Claim No. 40077843) DOI: 11/10/17                                                                               $700,000.00
           Nature of claim       Business Interruption Insurance
                                 Claim (Corporate Server Hack)
           Amount requested                    $700,000.00


           Claim against Crum & Forster relating to Dallas Love
           Field project                                                                                                     $10,000.00
           Nature of claim       Insurance claim
           Amount requested                       $10,000.00


           Claim against Texas Department of Transportation for
           wrongful termination                                                                                                Unknown
           Nature of claim        Wrongful termination
           Amount requested                           $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Monies owed to Debtor from affiliated entities (as of
           12/31/18):
           Florida Concrete Products - $1,859,484.87
           MCM Global - $22,248,610 ($22,248,610) Written off -
           Involuntary Bankruptcy - $0.00
           JCON - $1,661,850.53                                                                                           $3,521,335.40


           Costs incurred and estimated earnings in excess of
           billings on uncompleted jobs (as of 12/31/18)                                                                  $9,948,029.00



           Account Receivable Retainage (as of 12/31/18)                                                                 $12,519,909.72


           Employee Loans and Receivables (as of 12/31/18)

           Elliot Press
           11354 Millpond Greens Dr.
           Boynton Beach, FL 33473
           $59,956.00

           Stephanie Asenjo
           2444 SW 143rd Place
           Miami, FL 33175
           $2,038.32

           Sergio Tapia
           11500 SW 254th Street
           Homestead, FL 33032
           $2,696.87                                                                                                         $64,691.19

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                                   Case 19-12821-AJC                    Doc 5     Filed 03/01/19        Page 19 of 712

 Debtor         Magnum Construction Management, LLC                                          Case number (If known)
                Name




 78.       Total of Part 11.                                                                                             $75,013,543.21
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                     Case 19-12821-AJC                             Doc 5             Filed 03/01/19                  Page 20 of 712

 Debtor          Magnum Construction Management, LLC                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $192,285.32

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $90,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $20,458,836.27

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $3,076,257.50

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $75,013,543.21

 91. Total. Add lines 80 through 90 for each column                                                       $98,830,922.30             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $98,830,922.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 19-12821-AJC   Doc 5   Filed 03/01/19   Page 21 of 712




                             EXHIBIT B-47
                        AUTOMOBILES / TRUCKS
 1988 GMC 1500 SLT
 1993 CHEVY SILVERADO
 1987 FORD F800 DUMP TRUCK
 1999 CHEVY SILVERADO
 FORD TRUCK F-250
 1989 DODGE RAM
 1990 DODGE RAM
 2003 ACURA
 2003 SILVERADO
 TOYOTA LANDCRUISER
 2003 SILVERADO 150
 1999 ISUZU
 1992 FORD F450
 1994 CHEVY S50
 1995 Inter'l 4700 White
 1994 MPR Isuzu Box Truck
 2003 Ford E250 White
 2005 Ford F-350DRW #1FDWF37P85E877799
 2005 Ford F-350DRW #1FDWF37P25E845169
 2005 Ford F-250 #1FTSX21PXSF05A202
 2005 Ford F-250 #1FTSX21ID75EB72306
 2000 Ford F-250 #1FTNXZ1F8YEE53202
 1997 Ford CF700 #1FDXH81COVVA15408
 2001 Isuzu NQR #JALE5814317900712
 1980 Trailmobile Vin #A40347
 2006 GMC Yukon #1GKFK66U06J139831
 2004 Ford E350 Van #1FBNE31L54HB28960
 2006 Ford F750 XLT #3FRWF75S56V376210
 1999 BlueBird School Bus BUS-002
 2007 Ford F-150 #1FTRX02W37KC58676 TRP-038
 2007 Toyota Tundra #5TFBV54197X012323 TRP-040
 1995 Ford F-450 #1FDLF47F5SEA51895 TRB005
 2004 Lexus LS430 #JTHBN36F440139818 CAR-001
 2002 Chevrolet Avalanche #3GNEK13T32G107481 TRP-054


                                   Page 1 of 4
8731960-1
            Case 19-12821-AJC   Doc 5   Filed 03/01/19   Page 22 of 712




                             EXHIBIT B-47
                        AUTOMOBILES / TRUCKS
 1996 International Thomas School Bus (BUS-003)
 1999 Ford F450 Super Cab #1FDXW46F6XEA98038 TRF-008
 2000 Ford F350 Flatbed #1FDWF36F9YEB69644 TRF-009
 2002 Peterbuilt 370 Hood Tractor #1XP5DB9X42N579200 TRT-006
 2003 Mack CV-713 Dump Truck #1M2AG11C13M006249 TRD-009
 2003 Mack CV-713 Dump Truck #1M2AG11C83M006247 TRD-010
 2004 Mack CV-713 Dump Truck #1M2AG11C14M011825 TRD-012
 2001 Mack Tractor Trailor #1M1AA12Y31W141234 (TRT-008)
 2004 Ford F350 #1FTWW33P04EA18980 (TRP-032)
 2001 Ford F450 #1FDXF46F81EA21047 (TRF-014)
 2005 Toyota 4Runner #JTEZU14R350060819 (TRS-012)
 2005 Ford Ranger Pick-up #1FTYR14U05PB03090 (TRP-036)
 2207 Ford Expedition #1FMFU15567LA54481 (TRS-017)
 2005 Ford F550 XLT #1FDAF57P15EB06935 (TRF-019)
 2005 Ford F350 LT #1FDWF34P87EB15939 (TRU-005)
 2007 Ford Ranger #1FTYR10U07PA83240 (TRP-055)
 2007 Toyota Tacoma #5TENX22N98Z507836 (TRP-056)
 2007 Ford F150 XL #1FTVX12547NA64135 (TRP-057)
 2007 Toyota Tundra #5TFRV54197X012397 (TRP-039)
 2006 Isuzu Box Truck SN JALC4B16867008295 (TRB-008)
 2004 Isuza Flatbed Truck SN JALB4B14347008339 (TRF-023)
 2004 Isuza Flatbed Truck SN JALC4B16257014740 (TRF-024)
 2005 Isuzu Box Truck SN JALC4B16357009322 (TRB-010)
 2006 Isuzu Box Truck SN JALC4B16X67010775(TRB-011)
 2005 Ford F750-1 Water Truck SN 3FRPF75N65V182301 (TRW-012)
 2006 Ford F350 SN 1FDSF34P66EB49956 (TRU-006)
 2007 Ford F550 Mechanic Truck SN 1FDAF56PX7EB49626 (TRM-010)
 2005 Ford F550 Mechanic Truck SN 1FDAF56P85EB28433 (TRM-009)
 2007 Ford F750 Water Truck SN 3FRXF75F27V515489 (TRW-011)
 2008 Ford F-150 SN 1FTRF122X8KC37234 (TRP-041)
 2008 Ford F-150 SN 1FTRX12W88FB02147 (TRP-042)
 2008 Ford F-150 SN 1FTRF12228KC84063 (TRP-045)
 2008 Ford F-150 SN 1FTRF12268KC28837 (TRP-043)
 2008 Ford F-150 SN 1FTRF12258KC21829 (TRP-044)
 2008 Mitsubishi FE 125 SN JL6AAG1S68K005947 (TRF-011)


                                   Page 2 of 4
8731960-1
            Case 19-12821-AJC   Doc 5   Filed 03/01/19   Page 23 of 712




                             EXHIBIT B-47
                        AUTOMOBILES / TRUCKS
 2012 Ford F-150 SN 1FTFW1ET8CFA36411 (TRP-077)
 2008 Ford F-250 SN 1FTNX20508EB79566 (TRP-047)
 2008 Ford F-150 SN 1FTRF122X8KD79390 (TRP-050)
 2008 Ford F-150 SN 1FTRF12298KE04747 (TRP-049)
 2007 Terex TA30 Dump Truck SN A8941540 (TRD-000)
 2008 International 4400 Water Truck SN 3HAMSADR58L578826 (TRW-000)
 2008 International 7600 Dump Truck SN 3HTWYAHT08N636690 (TRD -000)
 2008 International 7600 Dump Truck SN 3HTWYAHT98N045659 (TRD-000)
 2008 International 7600 Dump Truck SN 3HTWYAHT28N045664 (TRD-000)
 2008 International 7600 Dump Truck SN 3HTWYAHTX8N045668 (TRD-000)
 2007 GMC Box Truck SN J8DE5J16577900392 (TRB-015)
 2004 Mitsubishi Box Truck SN JL6BKH1S44K011800 (TRB-016)
 2007 Isuzu MPR HD Box Truck SN JALC4J16777012186 (TRB-017)
 2004 Chevy Box Truck SN J8BE5B14947900839 (TRB-018)
 1991 Mack Truck #1M1AA05Y2MW010435 ( TRL-007)
 2002 Chevrolet W4500 Flatbed #J8BC4B15627011741 (TRF-026)
 2003 Isuzu NPR Flarbed #JALC4B14437002536 (TRF-027)
 1982 Great Dane GPDAR345 #1GRDN9031CM029401 (TLR-042)
 1996 Transcraft TL2000WV #1TTF48201T1051522 (TLR-043)
 2000 Dorsey DGTS Flatbed #1DTP16W21TG055252 (TLR-044)
 1989 Great Dane GPS245 Flatbed #1GRDM9020KM002005 (TLR-045)
 1976 Great Dane 40Ft Flatbed #315628 (TLR-046)
 2009 Hino 338 Truck #5PVN8JT892S51283 (TRL-004)
 2002 Chevy W4500 (TRF-026)
 1999 Stering Water Truck SN2FWWJWDA6XAF59101 (TRW-015)
 2001 Peterbuilt Water Truck SN 2XPNAD7X41M553685 (TRW-016)
 2008 Chevy Tahoe SN 1GNFC13598R237485 (TRS-020)
 2000 Mack Truck SN 1MP264COYM030356 (TRD-019)
 1995 Mack Truck SN 1M2P267C45M024336 (TRD-020)
 1997 Mack Truck SN 1M2AA11C5VW073901 (TRD-021)
 2001 Mack Truck SN 1M2AD62CX1W011312 (TRD-022)
 1999 Mack Truck SN 1M2P264CZXM028302 (TRD-023)
 1994 Mack Truck SN 1M2P289C7RM016492 (TRD-024)
 2002 Mack Truck SN 1M2AG11C52M002087 (TRD-025)
 2006 Ford F650 Water Truck SN 3FRNF65C16V379829 (TRW-017)


                                   Page 3 of 4
8731960-1
            Case 19-12821-AJC   Doc 5   Filed 03/01/19   Page 24 of 712




                             EXHIBIT B-47
                        AUTOMOBILES / TRUCKS
 2007 Chevy W5500 Flatbed SN J8BESB16877301632 (TRF-032)
 2007 Chevy W4500 Flatbed SN J8BC4B16977008834 (TRF-033)
 2006 GMC W3500 Flatbed SN J8DB4B16067007783
 2011 Ford E350 Van SN1FBSS3BL3BDA20951 (TRV-005)
 2008 Ford E350 Van SN 1FBSS31L08DA65971 (TRV-006)
 2004 Ford F650 TMA Truck W Scorpion #33 Attenuator (TRF-053)
 2012 Ford F-150 SN C02256 (TRP-130)
 2012 Ford F-150 SN B26926 (TRP-131)
 2012 Ford F-150 SN B53935 (TRP-132)
 2012 Ford F-150 SN A89760 (TRP-133)
 2009 Ford F-150 SN B45876 (TRP-134)
 2006 Isuzu NPR Truck SN O18646 (TRF-031)
 2006 Ford E-350 Van SN 94916 (TRV-021)
 2013 Ford Fuel & Lube Truck SN 1FDUF5HT3DEA42758
 2007 Freightliner Fuel & Lube Truck SN 1FVACXDC07HX55805
 2000 Oshkosh M1070 8X8 HET Truck SN10TGJ9Y44YSG6650
 2011 International 4300 SBA DURASTAR Water Truck (TRW-024)
 2008 Mack GU813 (TRT014)
 2008 Mack GU813 (TRT015)
 2003 Mack Mixer Truck DM690 SN 1M2B209C53M029549 (TRX-002)
 2018 Isuzu NPR XD Truck (TRF 057) (TRB 020)




                                   Page 4 of 4
8731960-1
                                     Case 19-12821-AJC                      Doc 5         Filed 03/01/19           Page 25 of 712
 Fill in this information to identify the case:

 Debtor name          Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        1st Source Bank,
 2.1                                                                                                                           Unknown                  Unknown
        Construction                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               Hyundai HL770-9 Wheeler Loader; S/N
        Equipment Division                            HLK01PB0000181, etc.
        P.O. Box 783
        South Bend, IN 46624
        Creditor's mailing address                    Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


        1st Source Bank,
 2.2                                                                                                                           Unknown                  Unknown
        Construction                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               Bomag MPH122-2 Recycler; S/N
        Equipment Division                            101-590061014
        P.O. Box 783
        South Bend, IN 46624
        Creditor's mailing address                    Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 26 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3
       1st Source Bank,
       Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Hyundai Excavator; S/N HQ601CB001067
       Equipment Division
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4
       1st Source Bank,
       Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                McCloskey Brothers J50 Crushing Plant; S/N
       Equipment Division                             80468, etc.
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5
       1st Source Bank,
       Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2010 Wirtgen WR2400 Soil Stabilizer; S/N:
       Equipment Division                             05.WR.0191
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 2 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 27 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       1st Source Bank,
 2.6                                                                                                                             Unknown       Unknown
       Construction                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                2006 Broce RJ350 Broom; S/N: 405046, etc.
       Equipment Division
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       1st Source Bank,
 2.7                                                                                                                           $318,685.00   $425,000.00
       Construction                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                Liebherr Model LS-218HHSL, 110 Ton Crane,
       Equipment Division                             S/N N6K43707
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 28 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




 2.8
       1st Source Bank,
       Construction                                   Describe debtor's property that is subject to a lien                       Unknown       Unknown
       Creditor's Name                                (1900104) Sioux M-2, Water Heating System);
       Equipment Division                             S/N 1406011
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.9
       1st Source Bank,
       Construction                                   Describe debtor's property that is subject to a lien                     $226,756.00   $300,000.00
       Creditor's Name                                2002 Mainotowcc Crawler Crane Model 555;
       Equipment Division                             S/N: 5551044
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   1st Source Bank,
 0     Construction                                   Describe debtor's property that is subject to a lien                       Unknown       Unknown
       Creditor's Name                                Four 2008 Mack GU813 Granite trucks, S/N:
       Equipment Division                             1M1AX16YX8M001825
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 29 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   1st Source Bank,
 1     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2013 Caterpillar TH514C Telehandler; S/N:
       Equipment Division                             MWC00302, etc.
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   1st Source Bank,
 2     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2012 Caterpillar D3KXL Crawler Tractor; S/N:
       Equipment Division                             CAT00D3KAFFF00825
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 5 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 30 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   1st Source Bank,
 3     Construction                                   Describe debtor's property that is subject to a lien                     Unknown        Unknown
       Creditor's Name                                2003 Mack DM690 Mixer Trucks; S/N:
       Equipment Division                             1M2B209C03M029545, etc.
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   1st Source Bank,
 4     Construction                                   Describe debtor's property that is subject to a lien                     $78,829.00   $100,000.00
       Creditor's Name                                2015 Kenworth T370 Mechanics Truck; S/N:
       Equipment Division                             2NKHHJ7X9FM430060, etc. (Leased; also on
       P.O. Box 783                                   Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/20/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1311
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   1st Source Bank,
 5     Construction                                   Describe debtor's property that is subject to a lien                     $36,060.00    $72,250.00
       Creditor's Name                                2015 Dodge Ram 5500 HD (4x4) Mechanics
       Equipment Division                             Truck; S/N: 3C7WRNBL1FG544809 (Leased;
       P.O. Box 783                                   also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Vehicle

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 31 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/24/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1351
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   1st Source Bank,
 6     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Five Solar Tech Model MB-1548 Message
       Equipment Division                             Boards; S/N: 4GM2M1510C1411332, etc.
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   1st Source Bank,
 7     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                One 2012 Freightliner M1206V Truck; S/N:
       Equipment Division                             1FVHC3BS9CHBM4024
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 7 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 32 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   1st Source Bank,
 8     Construction                                   Describe debtor's property that is subject to a lien                     $80,218.00   $9,000.00
       Creditor's Name                                Gomaco PS2600 Paver/Spreader; S/N:
       Equipment Division                             904900-058 (Leased; also on Schedule G)
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/26/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1503
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   1st Source Bank,
 9     Construction                                   Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                2010 Isuzu NPR HD Truck; S/N:
       Equipment Division                             JALC4W165A7003765
       P.O. Box 783                                   (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/16/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1583
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2   1st Source Bank,
 0     Construction                                   Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                One Mega 12,000 gallon water stand tank;
       Equipment Division                             S/N: 13-78382
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 33 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2   1st Source Bank,
 1     Construction                                   Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                One Mega MPT 12,000 Gallon Water Stand
       Equipment Division                             Tank; S/N: 13-78302
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   1st Source Bank,
 2     Construction                                   Describe debtor's property that is subject to a lien                     $13,757.00   $29,500.00
       Creditor's Name                                1954 Manufacturing, Inc. Made Model WT1200
       Equipment Division                             (12,000 gallon) portable water tank; S/N:
       P.O. Box 783                                   WT12K00164 (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/29/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1748
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 9 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 34 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   1st Source Bank,
 3     Construction                                   Describe debtor's property that is subject to a lien                     $54,220.00   $102,000.00
       Creditor's Name                                2015 Ford F550 XL (4x4) Truck; S/N:
       Equipment Division                             1FDUF5HT6FEC15272 (Leased; also on
       P.O. Box 783                                   Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       1/16/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1838
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   1st Source Bank,
 4     Construction                                   Describe debtor's property that is subject to a lien                     $12,069.00     $3,358.00
       Creditor's Name                                Adler Open Top 18,000 gallon sediment tank;
       Equipment Division                             S/N: A67980T (Leased; also on Schedule G)
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/4/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1866
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   1st Source Bank,
 5     Construction                                   Describe debtor's property that is subject to a lien                         $0.00     $80,000.00
       Creditor's Name                                Caterpillar 924H Wheel Loader: S/N:
                                                      CAT0924HPHXC01502;
       Equipment Division                             Caterpillar 420E IT Loader Backhoe; S/N:
       P.O. Box 783                                   CAT42ELKMW02993
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 35 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/17/14                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8618
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   1st Source Bank,
 6     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                One 2007 International 4200 (2000 gal) Water
       Equipment Division                             Truck; S/N: 1HTMPAFP37H544708
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2   1st Source Bank,
 7     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                (3552707) JLG G12-055A, Telehandler; S/N:
       Equipment Division                             0160050412
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 11 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 36 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2   1st Source Bank,
 8     Construction                                   Describe debtor's property that is subject to a lien                     Unknown        Unknown
       Creditor's Name                                Challenger Model MT945C Tractor; S/N:
                                                      AGCC0945HNVRG1006; Challender Model
                                                      MT945C Tractor; S/N: AGCC0945CNURG1015;
                                                      Challenger Model MT645C Tractor; S/N:
       Equipment Division                             U162024; Caterpillar Model D6T XW Dozer;
       P.O. Box 783                                   S/N: T00D6TARCW01273
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2   1st Source Bank,
 9     Construction                                   Describe debtor's property that is subject to a lien                     $38,375.00    $20,000.00
       Creditor's Name                                (3871203) 2017 Isuzu NPR HD Truck; S/N:
       Equipment Division                             JALC4J16XH7002155 with under body box
       P.O. Box 783                                   (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/7/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2231
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   1st Source Bank,
 0     Construction                                   Describe debtor's property that is subject to a lien                     $53,058.00   $103,500.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 12 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 37 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name                                1998 Cozad (6-axle) Steer Dolly Trailer; S/N:
                                                      1C9T38605W1167106; 1996 Nelson (6-axle)
                                                      Space Dolly Trailer; S/N:
                                                      1N9D62X6XT1012872; 1997 Diamond (50-ton)
       Equipment Division                             Step Deck Trailer; S/N: 1D9EF4837VS235112
       P.O. Box 783                                   (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/11/16                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2247
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   1st Source Bank,
 1     Construction                                   Describe debtor's property that is subject to a lien                     $608,420.00   $540,000.00
       Creditor's Name                                (3906036) 2001 Grove RT9130E (130-ton)
                                                      Rough Terrain Crane; S/N: 222541; 2002
                                                      Grove RT9130E (130-ton) Rough Terrain
       Equipment Division                             Crane; S/N: 222826
       P.O. Box 783                                   (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/9/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2269
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   1st Source Bank,
 2     Construction                                   Describe debtor's property that is subject to a lien                      $19,467.00    $35,000.00
       Creditor's Name                                2013 International 4300 Chassis; S/N:
       Equipment Division                             1HTJTSKL8DJ232685 (Leased; also on
       P.O. Box 783                                   Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 13 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 38 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/27/16                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2289
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   1st Source Bank,
 3     Construction                                   Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                (4024895) Caterpillar 416E 4x4 Backhoe; S/N:
                                                      CAT0416EPSHA03726; Caterpillar 950H
       Equipment Division                             Wheel Loader; S/N: CAT0950HAKK5K03040,
       P.O. Box 783                                   etc.
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3   1st Source Bank,
 4     Construction                                   Describe debtor's property that is subject to a lien                     $47,235.00   $45,000.00
       Creditor's Name                                (4058917) 2012 International 4300 24" Flatbed
                                                      Truck; S/N: 3HAMMAAL0CL556140 with IMT
       Equipment Division                             Model 13.9 3HIM Crane (Leased; also on
       P.O. Box 783                                   Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       1/30/17                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2425
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 14 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 39 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name



 2.3   1st Source Bank,
 5     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                (4103262) Broce RJ3450 Broom; S/N: 405046;
       Equipment Division                             Sullair 185CA Air Compressor; S/N:
       P.O. Box 783                                   004147739, etc.
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3   1st Source Bank,
 6     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                (4110052) Terex TA10 FLT5610 Fuel & Lube
       Equipment Division                             Truck; S/N: E510EW375
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3   1st Source Bank,
 7     Construction                                   Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                (4371831) 2011 International 4300SBA
       Equipment Division                             Durastar Water Truck, VIN
       P.O. Box 783                                   1HTMMAAM2BH283232 w/ 2000 gal tank
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 15 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 40 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   1st Source Bank,
 8     Construction                                   Describe debtor's property that is subject to a lien                       Unknown       Unknown
       Creditor's Name                                (4388747) 2014 Erie-Strayer MG-12CP Mobile
                                                      Central Mix Plant; S/N: MG-8673, with
       Equipment Division                             aggregate bins, etc., 2008 Mack GU813 Truck,
       P.O. Box 783                                   S/N: 1M1AX16Y88M001825, etc.
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3   1st Source Bank,
 9     Construction                                   Describe debtor's property that is subject to a lien                     $145,000.00   $250,000.00
       Creditor's Name                                (4463319) Gomaco GP-2400, 4 Track Slip
       Equipment Division                             Form Paver; S/N: 912400-029;
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/1/2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3557
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   1st Source Bank,
 0     Construction                                   Describe debtor's property that is subject to a lien                      $80,000.00    $55,000.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 16 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 41 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name                                (4887526) Two 2018 Isuzu NRP XD Trucks,
       Equipment Division                             S/N: JALC4W169J7K00891 and
       P.O. Box 783                                   JALC4W161J7K01064, etc.
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/7/13 and 1/23/18                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1527
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   1st Source Bank,
 1     Construction                                   Describe debtor's property that is subject to a lien                     $386,099.00   $590,000.00
       Creditor's Name                                Manitowac 555 - S/N: 5551044;
                                                      Link Belt LS18H HSL - S/N: N6K4-3707
       Equipment Division                             Caterpillar 336EL ; S/N: CAT0336EJBZY00602
       P.O. Box 783                                   Caterpillar 120M; S/N: CAT0120MTB9C00175
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       5/2/04, 10/21/13, 2/17/14,                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       4/30/04
       Last 4 digits of account number
       8975
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   1st Source Bank,
 2     Construction                                   Describe debtor's property that is subject to a lien                     $242,303.00   $191,200.00
       Creditor's Name                                Truckable Tug 25' 8" - S/N: 1262755 Hull 56
       Equipment Division
       P.O. Box 783
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/6/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 17 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 42 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Last 4 digits of account number
       7264
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   1st Source Bank,
 3     Construction                                   Describe debtor's property that is subject to a lien                     $10,071.00   $10,000.00
       Creditor's Name                                2007 Isuzu NPR HD Truck; S/N:
       Equipment Division                             JALC4B16577012144
       P.O. Box 783                                   (Leased; also on Schedule G)
       South Bend, IN 46624
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/16/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1584
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4
 4     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                All Assets of Debtor
       100 N. Tryon Street
       NC1-007-31-05
       Charlotte, NC 28255
       Creditor's mailing address                     Describe the lien
                                                      Lien on all assets
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4
 5     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     Unknown      Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 18 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 43 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name                                Sultair 185DOQJD, 185 CFM Air Compressor
       2059 Northlake Parkway
       3rd Floor North
       Tucker, GA 30084
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4
 6     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Grove RT540E-40 Ton Rough Terrain Crane;
       2059 Northlake Parkway                         S/N: 234975
       3rd Floor North
       Tucker, GA 30084
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4
 7     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar Excavator; S/N: TZA00240;
       2059 Northlake Parkway                         MPG01096; RHN03417
       3rd Floor North
       Tucker, GA 30084
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 19 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 44 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4
 8     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                AB-525360 Arrow & Message Board, 15
       2059 Northlake Parkway                         LAMO LED), etc.
       3rd Floor North
       Tucker, GA 30084
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.4
 9     Bank of America, N.A.                          Describe debtor's property that is subject to a lien                     $45,745.00   $87,040.00
       Creditor's Name                                Globe GTBN554; S/N: 1G9BN5346CB336885
                                                      2013 Peterbilt 389; S/N:
       1075 Main Street                               1XPXP4EX3DD201783; (Leased; also on
       MA6-535-02-16                                  Schedule G)
       Waltham, MA 02451
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/28/14                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0005
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Berkshire Hathaway
 0     Specialty Ins. Co                              Describe debtor's property that is subject to a lien                 $4,072,470.14    Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 20 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 45 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name
       National Liability & Fire
       Insurance Co.
       National Indemnity
       Company
       1100 Abernathy Road NE,
       Ste. 1200
       Atlanta, GA 30328
       Creditor's mailing address                     Describe the lien
                                                      Surety
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Caterpillar Financial
 1     Services Corp.                                 Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                Caterpillar D6NXL Track Type Tractor, S/N
                                                      DJA00841
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5   Caterpillar Financial
 2     Services Corp.                                 Describe debtor's property that is subject to a lien                     $98,896.00   $60,000.00
       Creditor's Name                                Caterpillar M318D Wheeled Excavator, S/N:
                                                      D8W00461
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 21 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 46 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Date debt was incurred                          No
       3/16/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0005
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Caterpillar Financial
 3     Services Corp.                                 Describe debtor's property that is subject to a lien                      $7,882.00   $16,000.00
       Creditor's Name                                One Broce CR350 Broom; S/N: 408377
                                                      (Leased; also on Schedule G)
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/26/14                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Caterpillar Financial
 4     Services Corp.                                 Describe debtor's property that is subject to a lien                     $29,907.00   $35,000.00
       Creditor's Name                                Caterpillar 299D Skid Steer Loader; S/N:
                                                      GTC02002, with electric quick coupler and
       2120 West End Avenue                           78" GP Bucket
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/23/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Caterpillar Financial
 5     Services Corp.                                 Describe debtor's property that is subject to a lien                     Unknown      Unknown

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 22 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 47 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name                                One Caterpillar 938K Wheel Loader; S/N:
                                                      SWL00523; One Caterpillar QC Bkt: S/N:
                                                      SWL00360B; One Caterpillar 72" Forks; S/N:
       2120 West End Avenue                           B1H05428
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5   Caterpillar Financial
 6     Services Corp.                                 Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                Peterbilt 335 Truck; VIN:
                                                      2NPLLD0X77M672877 with Altec AC26-103,
       2120 West End Avenue                           etc.
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5   Caterpillar Financial
 7     Services Corp.                                 Describe debtor's property that is subject to a lien                     $66,030.00   $50,000.00
       Creditor's Name                                Caterpillar CP56B Vibratory Compactor; S/N:
                                                      LHC00142
       2120 West End Avenue                           (Leased; also on Schedule G)
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/5/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 23 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 48 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       5000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Caterpillar Financial
 8     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 966K Wheel Loader; S/N:
                                                      TFS00342
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.5   Caterpillar Financial
 9     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 950K Wheel Loader; S/N:
                                                      R4A02091, etc.
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   Caterpillar Financial
 0     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 277C, Multi Terrain Loader; S/N:
                                                      MET00413, etc.
       2120 West End Avenue
       Nashville, TN 37203

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 24 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 49 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 1     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 308E2CRSB Hydraulic Excavator;
                                                      S/N TMX00509, etc
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 2     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 950K Wheel Loader; S/N:
                                                      R4A02197, etc.
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 25 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 50 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 3     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 938 wheel loader; S/N: SWL00571;
                                                      Caterpillar QC Bkt: S/N: SWL00571BQFS
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 4     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 938K Wheel Loader; S/N:
                                                      YEP00409; Caterpillar 36" Bkt; S/N:
       2120 West End Avenue                           NBC04828
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 5     Services Corporati                             Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar 321DLCR Hydraulic Excavator;
                                                      S/N: MPG01294; One Caterpillar 30" Bkt; S/N:
                                                      NBC10907; One Caterpillar 42" Bkt; S/N:
       2120 West End Avenue                           MHJ12614
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 26 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 51 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Caterpillar Financial
 6     Services Corporati                             Describe debtor's property that is subject to a lien                     $210,467.00   $250,000.00
       Creditor's Name                                Link Belt NC248 200 Ton Truck Crane; S/N:
                                                      C5NI88043 (Leased; also on Schedule G)
       2120 West End Avenue
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/23/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0003
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6
 7     CIT Finance LLC                                Describe debtor's property that is subject to a lien                       Unknown       Unknown
       Creditor's Name                                RICOH MPC4000 V1205400486, RICOH
       10201 Centurion Parkway                        MPC6501 M8507801088, RICOH MPC5000
       North                                          V8005400552 plus products thereof (Lease;
       Suite 100                                      also listed on Schedule G)
       Jacksonville, FL 32256
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 27 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 52 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   Corporation Service
 8     Company, as rep.                               Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                NPK Breakers; S/N: 110133/MRN46199, etc.
       P.O. Box 2309
       Springfield, IL 62703
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.6   Dell Financial Services
 9     L.L.C.                                         Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Computer equipment, peripherals and other
       Mail Stop - PS2DF-23                           equipment and software (Lease; also listed
       One Dell Way                                   on Schedule G)
       Round Rock, TX 78682
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7
 0     Kelly Tractor Co.                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Caterpillar Model 325FL Hydraulic Excavator;
                                                      S/N: XAA00326; Caterpillar Bucket BKT320F;
                                                      S/N: NBC19238; Caterpillar Thumb
                                                      Attachment CATTHUMB325D, SN: 7JW21224
       8255 NW 58th Street                            (Lease; also on Schedule G)
       Miami, FL 33166

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 28 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 53 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   Kubota Credit Corporation,
 1     U.S.A.                                         Describe debtor's property that is subject to a lien                     $5,657.00   $6,000.00
       Creditor's Name                                Kubota RTV-X1140WL-H; SN:11505 UV
       4400 Amon Carter Blvd.,                        Worksite w/ HDWS Tires/Line
       Ste. 100
       Fort Worth, TX 76155
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/23/16                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2194
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7
 2     Milner, Inc.                                   Describe debtor's property that is subject to a lien                     Unknown     Unknown
       Creditor's Name                                Four Ricoh C6502 Copiers, 3 Ricoh C4503
       1111 Old Eagle School                          Copiers, etc.
       Road                                           (Lease; also on Schedule G)
       Wayne, PA 19087
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 29 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 54 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7
 3     Nortrax, Inc.                                  Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Bomag BW190; Stock # 78699, S/N: 151035;
       4042 Park Oaks Boulevard                       (Lease; also listed on Schedule G)
       Suite 200
       Tampa, FL 33610
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7
 4     Nortrax, Inc.                                  Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Bomag BW177D, Stock 10171; S/N: 031298
       4042 Park Oaks Blvd.
       Suite 100
       Tampa, FL 33610
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/25/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7
 5     RDO Equipment Co.                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2016 John Deere 85G; S/N:
                                                      1FF085GXPGJ018491
       700 7th Street South                           2016 Strickland MFG 75HD30; S/N: 28389-26L
       Fargo, ND 58103
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 30 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 55 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7
 6     RDO Equipment Co.                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2016 John Deere 75G S/N:
                                                      1FF075GXPGJ015979; 2016 Okada America
                                                      ORV1300 S/N: 82V744
                                                      2016 Strickland MFG 75HD24 S/N: 28389-06L,
       700 7th St. South                              etc.
       Fargo, ND 58103
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   SunTrust Equipment
 7     Finance & Leasing                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                2009 140M Wheel Loader; S/N: 0R4AD0859,
       Corp.                                          etc.
       300 East Joppa Road, Suite
       700
       Towson, MD 21286
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 31 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 56 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   SunTrust Equipment
 8     Finance & Leasing                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                N-50 Equipment, etc.
       Corp.
       300 East Joppa Road, Suite
       700
       Towson, MD 21286
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   SunTrust Equipment
 9     Finance & Leasing                              Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                (2) 12" Trash Pumphead; S/N: 12T-222 &
       Corp.                                          12T-223, etc.
       300 East Joppa Road, Suite
       700
       Towson, MD 21286
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.8   SunTrust Equipment
 0     Finance & Leasing                              Describe debtor's property that is subject to a lien                     Unknown   Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 32 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 57 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name                                Four 250 HPND Hydraulic Power Unit 250
       Corp.                                          Five 825HPND Hydraulic Power Unit 850
       300 East Joppa Road, Suite                     One 24AX Pump Head 24 Axial Flow
       700                                            One Hose800 Hydraulic Hose Set 800 HPND
       Towson, MD 21286
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.8   Travelers Casualty and
 1     Surety Company                                 Describe debtor's property that is subject to a lien               $17,783,561.55   Unknown
       Creditor's Name
       of America
       Attn: Kimberly Zanotta
       111 Schilling Road
       Hunt Valley, MD 21031
       Creditor's mailing address                     Describe the lien
                                                      Surety
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   Wells Fargo Equipment
 2     Finance, Inc.                                  Describe debtor's property that is subject to a lien                     Unknown    Unknown
       Creditor's Name                                G&Z S850 Slipform Paver; S/N:P
                                                      S850-C763-178, including Leica Pavesmart 3D
       733 Marquette Avenue                           Stingless System-Complete (Control System),
       Suite 700                                      etc.
       Minneapolis, MN 55402
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 33 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19           Page 58 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   Wells Fargo Equipment
 3     Finance, Inc.                                  Describe debtor's property that is subject to a lien                     Unknown    Unknown
       Creditor's Name                                NorAM Model 65E Motor Grader; S/N:
                                                      65ET9777, together with all replacements,
       733 Marquette Avenue                           substitutions, etc. (Lease; also on Schedule
       Suite 700                                      G)
       Minneapolis, MN 55402
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.8   Wells Fargo Equipment
 4     Finance, Inc.                                  Describe debtor's property that is subject to a lien                     Unknown    Unknown
       Creditor's Name                                Caterpillar Model 320DL Track Excavators;
       733 Marquette Avenue                           S/N: PHX02512, etc
       Suite 700
       Minneapolis, MN 55402
       Creditor's mailing address                     Describe the lien
                                                      Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.8
 5     Zurich Insurance Group                         Describe debtor's property that is subject to a lien                        $0.00         $0.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 34 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-12821-AJC                       Doc 5         Filed 03/01/19              Page 59 of 712
 Debtor       Magnum Construction Management, LLC                                                      Case number (if know)
              Name

       Creditor's Name
       American Zurich Insurance
       Company
       1400 American Lane
       Schaumburg, IL 60196
       Creditor's mailing address                     Describe the lien
                                                      Surety
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $24,771,237.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         69

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Bank of America, N.A.
        1075 Main Street                                                                                       Line   2.44
        MA6-535-02-16
        Waltham, MA 02451

        Bank of America, N.A.
        701 Brickell Avenue                                                                                    Line   2.44
        Miami, FL 33131

        Gregory P. Brown
        Hill Ward Henderson, P.A.                                                                              Line   2.50
        101 E. Kennedy Blvd., Ste. 3700
        Tampa, FL 33602

        Kelly Perry
        Berkshire Hathaway Specialty Insurance                                                                 Line   2.50
        1100 Abernathy Road NE, Ste. 1200
        Atlanta, GA 30328

        Sam H. Poteet, Jr., Esq. and
        Mary Paty Lynn LeVan, Esq.                                                                             Line   2.81
        Manier & Herod
        1201 Demonbreun St., Ste. 900
        Nashville, TN 37203




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 35 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-12821-AJC                          Doc 5           Filed 03/01/19                 Page 60 of 712
 Fill in this information to identify the case:

 Debtor name         Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                 $0.00      $0.00
           Broward County Tax Collector                              Check all that apply.
           115 S. Andrews Avenue, Room 111                            Contingent
           Fort Lauderdale, FL 33301-1801                             Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     (Notice Purposes Only)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $74,398.48           $74,398.48
           Dallas County Tax Collector                               Check all that apply.
           1201 Elm Street, Suite 2600                                Contingent
           Dallas, TX 75270                                           Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tangible personal property taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   34527                                  Best Case Bankruptcy
                                   Case 19-12821-AJC                          Doc 5           Filed 03/01/19               Page 61 of 712
 Debtor       Magnum Construction Management, LLC                                                             Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Employee wages owed to certain                             Check all that apply.
          employees                                                   Contingent
          (The Debtor has filed a motion                              Unliquidated
          seeking                                                     Disputed
          authorization to file employee
          related
          wage data under seal)
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Florida Department of Revenue                              Check all that apply.
          5050 W. Tennessee Street                                    Contingent
          Tallahassee, FL 32399-0100                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                               Contingent
          Philadelphia, PA 19101-7346                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Martin County County Tax                                   Check all that apply.
          Collector                                                   Contingent
          1111 SE Federal Highway, Suite                              Unliquidated
          330                                                         Disputed
          Stuart, FL 34994
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-12821-AJC                          Doc 5           Filed 03/01/19               Page 62 of 712
 Debtor       Magnum Construction Management, LLC                                                             Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Miami Dade County                                          Check all that apply.
          10710 SW 211th Street                                       Contingent
          Suite 207                                                   Unliquidated
          Miami, FL 33189                                             Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Mississippi Department of                                  Check all that apply.
          Revenue                                                     Contingent
          500 Clinton Center Drive                                    Unliquidated
          Clinton, MS 39056                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Monroe County Tax Collector                                Check all that apply.
          P.O. Box 1176                                               Contingent
          Key West, FL 33041-1176                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          Palm Beach County Tax Collector                            Check all that apply.
          P.O. Box 3715                                               Contingent
          West Palm Beach, FL 33402                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     (Notice Purposes Only)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-12821-AJC                          Doc 5           Filed 03/01/19                Page 63 of 712
 Debtor        Magnum Construction Management, LLC                                                            Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            St. Lucie County Tax Collector                           Check all that apply.
            2300 Virginia Avenue, Room 121                            Contingent
            Fort Pierce, FL 34982-5632                                Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     (Notice Purposes Only)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            Texas Comptroller of Public                              Check all that apply.
            Accounts                                                  Contingent
            1700 Congress Avenue                                      Unliquidated
            Austin, TX 78701                                          Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     (Notice Purposes Only)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,000.00
           2181 Joint Venture                                                       Contingent
           17714 Bannister Street                                                   Unliquidated
           Suite #3                                                                 Disputed
           Dallas, TX 75252
                                                                                   Basis for the claim:     Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,732.32
           21st Century Electrical Contractors                                      Contingent
           1530 NW 26th Avenue                                                      Unliquidated
           Pompano, FL 33069                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Vendor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,473.39
           24-7 Mobile Service                                                      Contingent
           8567 SW 24th Street, #210                                                Unliquidated
           Miami, FL 33155                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Vendor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 64 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          4 Star Services, Inc.                                               Contingent
          3037 NW 60th Street                                                 Unliquidated
          Ft. Lauderdale, FL 33309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          6201 of Miami, LLC                                                  Contingent
          6201 SW 70th Street                                                 Unliquidated
          Miami, FL 33143                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,959.20
          777 Lakes LP                                                        Contingent
          218 W. Wall Street                                                  Unliquidated
          Grapevine, TX 76051                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          90 Minute Courier, Inc.                                             Contingent
          6883 NE 3rd Avenue                                                  Unliquidated
          Miami, FL 33138                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A & M Brothers Concrete Corp.                                       Contingent
          95 NE 12th Street                                                   Unliquidated
          Homestead, FL 33030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A Falero Distributors Inc.                                          Contingent
          10420 SW 77th Avenue                                                Unliquidated
          Pinecrest, FL 33156                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A Plus Dewatering Group Inc.                                        Contingent
          378 Northlake Blvd., #165                                           Unliquidated
          North Palm Beach, FL 33408                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 65 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A Tarler, Inc.                                                      Contingent
          1403 SW 8th Street                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.30
          A&B Pipe and Supply, Inc.                                           Contingent
          P.O. Box 133367                                                     Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A&M Top Quality Service, Inc.                                       Contingent
          P.O. Box 173667                                                     Unliquidated
          Hialeah, FL 33017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A&P Consulting Transportation                                       Contingent
          Engineers Corporation
          10305 NW 41 St., #115
                                                                              Unliquidated
          Miami, FL 33165                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A&R Demolition                                                      Contingent
          13201 FM 812                                                        Unliquidated
          Del Valle, TX 78617                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A&W Bearings & Supply Co. Inc.                                      Contingent
          P.O. Box 540757                                                     Unliquidated
          Dallas, TX 75354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,116.98
          A-1 All Florida Painting Inc.                                       Contingent
          7531 NW 54th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 66 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,874.13
          A-1 All Florida Painting, Inc.                                      Contingent
          7531 NW 54th Street                                                 Unliquidated
          Miami, FL 33166
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          A-1 Block Corporation                                               Contingent
          1617 South Division Avenue                                          Unliquidated
          Orlando, FL 32805                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A-1 Duran Roofing, Inc.                                             Contingent
          8095 NW 64th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A-1 Property Services Group, Inc.                                   Contingent
          P.O. Box 667687                                                     Unliquidated
          Miami, FL 33166
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A-1 Property Services Inc.                                          Contingent
          6110-6108 NW 74th Avenue                                            Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A-Core Of Texas                                                     Contingent
          4413 Carey Street                                                   Unliquidated
          Fort Worth, TX 76119                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A.C. Cooling Projects Inc.                                          Contingent
          dba American Commercial Service                                     Unliquidated
          210 174 St., Suite 2307                                             Disputed
          North Miami Beach, FL 33160
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 67 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A.C. Schultes of Florida, Inc.                                      Contingent
          dba Jaffer Well Drilling                                            Unliquidated
          1451 SE 9 Ct.                                                       Disputed
          Hialeah, FL 33010
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A1A Sod Sand & Soil, Inc.                                           Contingent
          28400 S. Dixie Hwy                                                  Unliquidated
          Homestead, FL 33033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A2B Engineering, LLC.                                               Contingent
          5406 N. Hoover Blvd.                                                Unliquidated
          Suite 12                                                            Disputed
          Tampa, FL 33634
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $188,582.46
          AAP Construction Group Corp.                                        Contingent
          6001 NW 153rd Street                                                Unliquidated
          Suite A                                                             Disputed
          Miami Lakes, FL 33014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,256.52
          ABC Construction, Inc.                                              Contingent
          7215 NW 8th Street                                                  Unliquidated
          Miami, FL 33126                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101.87
          ABC Imaging                                                         Contingent
          P.O. Box 791319                                                     Unliquidated
          Baltimore, MD 21279-1319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ABG Transport                                                       Contingent
          3842 Merrell Rd.                                                    Unliquidated
          Dallas, TX 75229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 68 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Absolute Erosion Control, LLC                                       Contingent
          P.O. Box 781826                                                     Unliquidated
          Orlando, FL 32878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ACME Barricades, LC                                                 Contingent
          9800 Normandy Blvd.                                                 Unliquidated
          Jacksonville, FL 32221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.40
          Acosta, Oscar                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Acousti Doors & Specialties, LLC                                    Contingent
          3400 Town Point Dr. NW                                              Unliquidated
          Ste. 110                                                            Disputed
          Kennesaw, GA 30144
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,688.26
          Acousti Engineering Co. of FL                                       Contingent
          11700 NW 101 Road                                                   Unliquidated
          Suite 1                                                             Disputed
          Miami, FL 33178
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Acousti of South Florida, LLC                                       Contingent
          Attn.: Robert Crozier                                               Unliquidated
          4656 34th Street S.W.                                               Disputed
          Orlando, FL 32811
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,040.52
          Acrow Bridge                                                        Contingent
          311 Magnolia Ave.                                                   Unliquidated
          Fairhope, AL 36532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 69 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,914.62
          Action Fuel & Lube                                                  Contingent
          3075 NW South River Drive                                           Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Action Sales, LLC dba Action Sod &                                  Contingent
          Landscape
          P.O. Box 833143
                                                                              Unliquidated
          Miami, FL 33283                                                     Disputed
          Date(s) debt was incurred                                                        Lawsuit filed in Miami-Dade County Circuit Court for
                                                                             Basis for the claim:
          Last 4 digits of account number                                    payment of bond; Case No. 18-018311 CC 05
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $140,625.00
          Action Sod & Landscape Gardens                                      Contingent
          P.O. Box 833143                                                     Unliquidated
          Miami, FL 33283-3143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,707.47
          Acton Mobile Industries                                             Contingent
          P.O. Box 758689                                                     Unliquidated
          Baltimore, MD 21275-8689                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Advanced Builders Group, Inc.                                       Contingent
          7911 NW 72nd Avenue                                                 Unliquidated
          Suite 118-B                                                         Disputed
          Medley, FL 33166
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,890.06
          Advanced Roofing, Inc.                                              Contingent
          1950 NW 22nd Street                                                 Unliquidated
          Ft. Lauderdale, FL 33311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Advanced Systems, Inc.                                              Contingent
          1415 South 30th Avenue                                              Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 70 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $62.39
          Aero Hardware & Supply                                              Contingent
          dba Hydraulic Supply Co.                                            Unliquidated
          300 International Parkway                                           Disputed
          Sunrise, FL 33355
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Aetna                                                               Contingent
          Aetna - HartfoRd.                                                   Unliquidated
          P.O. Box 88863                                                      Disputed
          Chicago, IL 60695
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AF Property Group, LLC.                                             Contingent
          370 Miracle Mile
          Miami, FL 33134
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Lummus Park project
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $155,168.55
          AFCO                                                                Contingent
          4501 College Blvd.                                                  Unliquidated
          Suite # 320                                                         Disputed
          Leawood, KS 66211-2328
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Aflac                                                               Contingent
          1932 Wynnton Road                                                   Unliquidated
          Columbus, GA 31999                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,243.10
          Agricultural Land Services, Inc.                                    Contingent
          12265 State Road 7                                                  Unliquidated
          Boynton Beach, FL 33437                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,495.00
          Agtek Development Co., Inc.                                         Contingent
          396 Earhart Way                                                     Unliquidated
          Livermore, CA 94551                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 71 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13.06
          Airgas USA LLC                                                      Contingent
          P.O. Box 676015                                                     Unliquidated
          Dallas, TX 75267-6015                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Airgas USA, LLC                                                     Contingent
          P.O. Box 532609                                                     Unliquidated
          Atlanta, GA 30353-2609                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,250.48
          Al Hill Plumbing Corp.                                              Contingent
          664 N.W. 118th Street                                               Unliquidated
          Miami, FL 33168                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $624.50
          Alex Janitorial Services                                            Contingent
          3114 Flagstone Dive                                                 Unliquidated
          Garland, TX 75044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $658.21
          All Dade Fences, Inc.                                               Contingent
          2720 W 78th Street                                                  Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $274,914.18
          Allegiance Crane & Equip LLC                                        Contingent
          777 South Andrews Avenue                                            Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Allegiance Crane & Equipment                                        Contingent
          777 SW 12th Avenue
          Pompano Beach, FL 33069
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 12 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 72 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,347.39
          Allenby, Michael J.                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred      9/7/17
                                                                              Disputed
          Last 4 digits of account number
                                                                                           Claim for damages to 2015 Lincoln MKS; Claim No.
                                                                             Basis for the claim:
                                                                             1D344956974550
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Alliance Solutions Group, LLC                                       Contingent
          P.O. Box 25188                                                      Unliquidated
          Sarasota, FL 34277                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,037.71
          Allied Roofing Industries, Inc.                                     Contingent
          7050 NW 42nd Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,573.59
          Allied Trucking of Florida, Inc.                                    Contingent
          10741/10761 NW 89th Avenue                                          Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,927.33
          Allied Trucking of Palm Beach LC                                    Contingent
          2701 Vista Parkway                                                  Unliquidated
          Suite A-8                                                           Disputed
          West Palm Beach, FL 33411
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AllState National Subrogation Processing                            Contingent
          8711 Freeport Parkway
          Irving, TX 75063
                                                                              Unliquidated
          Date(s) debt was incurred 7/31/17
                                                                              Disputed
          Last 4 digits of account number                                                    Allstate Insurance Subrogation Claim No. 0468851225
                                                                             Basis for the claim:
                                                                             (Norberto Del Rio)
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.94
          ALM Media, LLC                                                      Contingent
          P.O. Box 936174                                                     Unliquidated
          Atlanta, GA 31193-8174                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 73 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $979.60
          Alta Home Remodeling Co.                                            Contingent
          15358 SW 62nd Street                                                Unliquidated
          Miami, FL 33193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $447.10
          Altus Traffic                                                       Contingent
          511 Compton Avenue                                                  Unliquidated
          Irving, TX 75061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Alvarez, Eugenia Xiomara                                            Contingent
          c/o Raquel Yvette Lao, Esq.
          5118 N. 56th Street
                                                                              Unliquidated
          Suite 212                                                           Disputed
          Tampa, FL 33610                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-18318 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Amazon                                                              Contingent
          P.O. Box 530958                                                     Unliquidated
          Atlanta, GA 30353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,320.26
          Amera Realty Services, Inc.                                         Contingent
          2900 University Drive                                               Unliquidated
          Coral Springs, FL 33065
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claims relating to Broward Blvd. project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,187.84
          Ameradrain Plumbing Corp.                                           Contingent
          8004 NW 154th Street                                                Unliquidated
          #338                                                                Disputed
          Miami Lakes, FL 33016
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Airlines                                                   Contingent
          MIA Concourse D, 4th Floor
          Miami, FL 33159
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  Potential claims relating to MIA FBI New Offices at
                                                                             Basis for the claim:
                                                                             Concourse F project
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 14 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 74 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Arbitration Association                                    Contingent
          2200 Century Parkway, Ste. 300
          Atlanta, GA 30345
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          American Architectural Metals & Glass                               Contingent
          16201 NW 49th Avenue                                                Unliquidated
          Miami Gardens, FL 33014                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          American City Business Journals, Inc.                               Contingent
          P.O. Box 36919                                                      Unliquidated
          Charlotte, NC 28202                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,125.00
          American Cutting & Drilling                                         Contingent
          2920 NW 22 Terrace                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,829,533.24
          American Express Travel Related Services                            Contingent
          Company                                                             Unliquidated
          200 Vesey Street                                                    Disputed
          New York, NY 10285
                                                                                           Judgment entered in Supreme Court of the State of
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             New York, County of New York; Case No. 653874/2018
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $131.89
          American Fasteners Corp.                                            Contingent
          7323 NW 66th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,405.58
          American Strategic Insurance Corp.                                  Contingent
          1 ASI Way                                                           Unliquidated
          Saint Petersburg, FL 33702                                          Disputed
          Date(s) debt was incurred
                                                                                              Recovery of amounts paid to insured, R. Jacobson,
                                                                             Basis for the claim:
          Last 4 digits of account number                                    relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 15 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 75 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ameriseal of Ohio, Inc.                                             Contingent
          200 Weller Dr.                                                      Unliquidated
          Smithville, OH 44677                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Amion Enterprises Int'l.                                            Contingent
          13651 SW 143rd Court                                                Unliquidated
          #102                                                                Disputed
          Miami, FL 33186
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ammann & Whitney                                                    Contingent
          412 Mount Kemble Avenue
          P.O. Box 1946
                                                                              Unliquidated
          Morristown, NJ 07962-1946                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Anixter, Inc.                                                       Contingent
          PO Box 842591                                                       Unliquidated
          Dallas, TX 75284-2591                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Antigo Construction, Inc.                                           Contingent
          P.O. Box 12                                                         Unliquidated
          Antigo, WI 54409                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $182,059.15
          Aon Risk Services, Inc.                                             Contingent
          75 Remittance Dr., Ste. 1943                                        Unliquidated
          Chicago, IL 60675-1943                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,437.63
          APAC-Mississippi, Inc.                                              Contingent
          PO Box 24508                                                        Unliquidated
          Jackson, MS 39225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 16 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 76 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,195.50
          Apex Capital Corp.                                                  Contingent
          P.O. Box 961029                                                     Unliquidated
          Ft Worth, TX 76161-1029                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,411.95
          APF BFO Ameritemps Employment, Inc.                                 Contingent
          P.O. Box 823473                                                     Unliquidated
          Philadelphia, PA 19182-3473                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,139.70
          Apple Machine & Supply Co.                                          Contingent
          5900 Orange Avenue                                                  Unliquidated
          Fort Pierce, FL 34947                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Aquatic Landscaping Design Inc.                                     Contingent
          25405 SW 107 Avenue                                                 Unliquidated
          Princeton, FL 33032                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arazoza Brothers Corporation                                        Contingent
          P.O. Box 924890                                                     Unliquidated
          Princeton, FL 33092                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.74
          ARC Document Solutions, LLC                                         Contingent
          P.O. Box 935491                                                     Unliquidated
          Atlanta, GA 31193-5491                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $559.30
          ARC Document Solutions, LLC                                         Contingent
          P.O. Box 935491                                                     Unliquidated
          Atlanta, GA 31193-5491                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 17 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 77 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Archdiocese of Miami                                                Contingent
          9401 Biscayne Blvd.
          Miami Shores, FL 33138
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  Potential claims relating to St. Louis Church
                                                                             Basis for the claim:
                                                                             Covenant School & Gymnasium project
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Archdiocese of Miami                                                Contingent
          9401 Biscayne Blvd.
          Miami Shores, FL 33138
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Our Lady of Guadaloupe
                                                                             (OLOG) project
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Architectural Doors & Frames, Inc.                                  Contingent
          166 W. 25th Street                                                  Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,884.13
          Arfran, Inc.                                                        Contingent
          2300 NW 94th Avenue                                                 Unliquidated
          Suite 200                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arias & Associates, Inc.                                            Contingent
          dba Arias Geoprofessionals                                          Unliquidated
          142 Chula Vista                                                     Disputed
          San Antonio, TX 78232
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Arias, Luis, indiv. and as personal rep.                            Contingent
          of the estate of Alberto Arias
          c/o Yesenia A. Collazo, Esq.
                                                                              Unliquidated
          10200 NW 25th St Ste 201                                            Disputed
          Miami, FL 33172                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-9651 CA 15
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Armor Pest Control, Inc.                                            Contingent
          6614 Atlantic Blvd.                                                 Unliquidated
          Jacksonville, FL 32211                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 18 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 78 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Armortech Powder Coating                                            Contingent
          1254 NW 21st Street                                                 Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Arriera, Elloy                                                      Contingent
          c/o Jerome A. Pivnik, Esq.
          The Pivnik Law Firm
                                                                              Unliquidated
          7700 N. Kendall Drive, Suite 703                                    Disputed
          Miami, FL 33156                                                                    Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 04/25/18                                 relating to motorcycle accident on turnpike; Case No. 18-20084 CA 09
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ASAP Installations, LLC                                             Contingent
          10312 Bloomingdale Ave., Suite 106                                  Unliquidated
          PMB 187                                                             Disputed
          Riverview, FL 33578
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ashbritt, Inc.                                                      Contingent
          565 E. Hillsboro Blvd.
          Deerfield Beach, FL 33441
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $193,367.34
          Ashgrove Cement Company                                             Contingent
          900 Gifco Road                                                      Unliquidated
          Midlothian, TX 76065
                                                                              Disputed
          Date(s) debt was incurred
                                                                                            Lawsuit pending in the District Court in and for Dallas
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             County, Texas; Case No. DC-18-14535, relating to NTTA and Lovefield
                                                                             Bravo projects
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Associated Flooring Co.                                             Contingent
          14629 SW 104th Street                                               Unliquidated
          #504                                                                Disputed
          Miami, FL 33185
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Astaldi Construction Corporation                                    Contingent
          8220 State Road 84, #300
          Davie, FL 33324
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to I 395 pursuit
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 19 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 79 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,585.43
          AT&T                                                                Contingent
          P.O. Box 5019                                                       Unliquidated
          Carol Stream, IL 60197-5019                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                Contingent
          675 W. Peachtree Street N.W.
          Suite 27-310
                                                                              Unliquidated
          Atlanta, GA 30308                                                   Disputed
          Date(s) debt was incurred 2/23/17                                                  Claim for alleged damage to underground fiber optic
                                                                             Basis for the claim:
          Last 4 digits of account number                                    line at Broward Boulevard Project; Claim No. 1D34495729563
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $603.13
          AT&T Mobility                                                       Contingent
          P.O. Box 6463                                                       Unliquidated
          Carol Stream, IL 60197-6463                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,747.50
          Atlantic Concrete Pumping                                           Contingent
          8265 NW 156th Terr.                                                 Unliquidated
          Miami Lakes, FL 33016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,990.00
          Atlantic Concrete Washout, Inc.                                     Contingent
          1945 W. Cr 419                                                      Unliquidated
          Suite 1141-206                                                      Disputed
          Oviedo, FL 32766
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,944.80
          Atlantis Tax Management                                             Contingent
          400 North Main Street                                               Unliquidated
          #101                                                                Disputed
          Grapevine, TX 76051
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Atlas Apex Roofing, LLC                                             Contingent
          281 NE 32nd Street                                                  Unliquidated
          Ft. Lauderdale, FL 33334                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 20 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 80 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Avance Caulking, Inc.                                               Contingent
          6615 S.W. 138th Court                                               Unliquidated
          Miami, FL 33183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Aventura Elevator, Inc.                                             Contingent
          11130 Griffing Blvd.                                                Unliquidated
          Biscayne Park, FL 33161                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AXA XL Insurance                                                    Contingent
          200 Liberty Street                                                  Unliquidated
          New York, NY 10281                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deductible for insurance claims
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          B & Z Diving Service, LLC                                           Contingent
          1020 SE 7th Avenue                                                  Unliquidated
          Pompano Beach, FL 33060                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          B&B Rolling Door Co., Inc.                                          Contingent
          P.O. Box 227365                                                     Unliquidated
          Miami, FL 33122-7365                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Babbitt, Kimberly Ann, as parent of                                 Contingent
          minor children
          c/o Gary Devenow Fox, Esq.
                                                                              Unliquidated
          1 SE 3rd Avenue, #3000                                              Disputed
          Miami, FL 33131                                                                     Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  Court relating to the FIU bridge collapse; Case No. 18-022823 CA 03
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BAC International Bank, Inc.
          Apartado Postal 0819-06536                                          Contingent
          P.H. Torre BAC                                                      Unliquidated
          Avenida Balboa-Esquina, Calle 42 y 43                               Disputed
          Ciudad de Panama, Panama
                                                                             Basis for the claim:    Guaranty
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 21 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 81 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,666.75
          Badger Daylight Corp.                                               Contingent
          75 Remittance Drive                                                 Unliquidated
          Suite 3185                                                          Disputed
          Chicago, IL 60675-3185
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Badillo, Carlos                                                     Contingent
          c/o The Beregovich Law Firm, P.A.
          Attn.: Andres I. Beregovich, Esq.
                                                                              Unliquidated
          210 North Mills                                                     Disputed
          Orlando, FL 32801                                                                   Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  Court relating to FIU bridge collapse, Case No. 18-10373 CA 32
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Banco Internacional de Costa Rica
          Calle Aquilino De La Guardia y Avenida                              Contingent
          Balboa Piso 50, Apart.ado Postal #08710                             Unliquidated
          Zona 0816 Cuidad de Panama, Prov. of Pan                            Disputed
          Republica of Panama
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,863.45
          Bane Machinery Inc.                                                 Contingent
          P.O. Box 541355                                                     Unliquidated
          Dallas, TX 75354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Banistmo Bank
          Casa Matriz Calle 50                                                Contingent
          Entre Calle 54 y 56                                                 Unliquidated
          Torre Banistmo, Edificio Soho                                       Disputed
          Panama, Panama
                                                                             Basis for the claim:    Guaranty
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93.05
          Bank of America - Merchant Services                                 Contingent
          P.O. Box 15220                                                      Unliquidated
          Wilmington, DE 19886                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $383,737.50
          Barnhart Crane & Rigging Co.                                        Contingent
          2163 Airways Blvd.                                                  Unliquidated
          Memphis, TN 38114
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 22 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 82 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Barnhart Crane & Rigging Co.                                        Contingent
          2163 Airways Blvd.
          Memphis, TN 38114
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Barnsco, Inc.                                                       Contingent
          P.O. Box 541087                                                     Unliquidated
          Dallas, TX 75220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Baro Hardware                                                       Contingent
          7230 N.W. 72nd Avenue                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,651.55
          Barreiro Concrete Materials, Inc.                                   Contingent
          9409 NW 109th Street                                                Unliquidated
          Medley, FL 33178                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Barsplice Products, Inc.                                            Contingent
          4900 Webster St.
          Dayton, OH 45414
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Bartolomei, Marco                                                   Contingent
          1908 Malone Cliff View                                              Unliquidated
          Dallas, TX 75208
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential breach of contract claims relating to DNT
          Last 4 digits of account number
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $497.41
          Base Supply Center                                                  Contingent
          P.O. Box 890225                                                     Unliquidated
          Charlotte, NC 28289-0225                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 23 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 83 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,961.86
          Baylor Emergency Medical Center                                     Contingent
          P.O. Box 46023                                                      Unliquidated
          Houston, TX 77210-8023                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,770.75
          Bayside Mechanical Contractors                                      Contingent
          PSC 1005 Box 800                                                    Unliquidated
          Fpo, AE 09593                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.33
          Beard Equipment Company                                             Contingent
          7398 NW 44th Avenue                                                 Unliquidated
          Ocala, FL 34482                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BEC Construction Corp.                                              Contingent
          P.O. Box 52-3497
          Miami, FL 33152-3497
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  Potential breach of contract claims relating to United
                                                                             Basis for the claim:
                                                                             Homecare project
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          BEC Group Services Inc.                                             Contingent
          145 Madeira Avenue                                                  Unliquidated
          #311                                                                Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $591.50
          Bellsouth Tel d/b/a AT&T                                            Contingent
          c/o JNR Adjustment Company, Inc.                                    Unliquidated
          P.O. Box 27070                                                      Disputed
          Minneapolis, MN 55427
          Date(s) debt was incurred 1/1/18
                                                                                             Claim for damages; Location: Between Terminal F
                                                                             Basis for the claim:
                                                                             and 1177 So.; Claim No. BLST62201806300039
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.50
          Bentley Systems, Inc.                                               Contingent
          P.O. Box 828836                                                     Unliquidated
          Philadelphia, PA 19182-8836                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 24 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 84 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bergolla, Inc.                                                      Contingent
          8115 West 31st Avenue                                               Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.26
          Best Rolling Doors, Inc.                                            Contingent
          9780 N.W. 79th Avenue                                               Unliquidated
          Hialeah Gardens, FL 33016                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Beton Consulting Engineers LLC                                      Contingent
          2535 Pilot Knob Road
          Suite 108
                                                                              Unliquidated
          Mendota Heights, MN 55120                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,639.14
          Beyel Brothers, Inc.                                                Contingent
          P.O. Box 236246                                                     Unliquidated
          Cocoa, FL 32923-6246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $813.20
          Bicon, Inc.                                                         Contingent
          dba In & Out Portables                                              Unliquidated
          1060 Skees Road                                                     Disputed
          West Palm Beach, FL 33411
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Big City Crushed Concrete                                           Contingent
          P.O. Box 29816                                                      Unliquidated
          Dallas, TX 75229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,307.51
          Bilkarlor Ltd Partnership                                           Contingent
          c/o NAI Miami                                                       Unliquidated
          9655 South Dixie Highway #300                                       Disputed
          Miami, FL 33156
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 25 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 85 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.00
          Bill Burch Building Sales, Inc.                                     Contingent
          PO Box 17092                                                        Unliquidated
          Pensacola, FL 32522                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,135.07
          Birch Communications                                                Contingent
          115 Gateway Drive                                                   Unliquidated
          Macon, GA 31210                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bird Road Auto Tag Agency                                           Contingent
          8530 Bird Road (40th St)                                            Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Blood Hound LLC                                                     Contingent
          9045 N. River Road                                                  Unliquidated
          Suite 300                                                           Disputed
          Indianapolis, IN 46240
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,702.65
          Blue Ridge Sanitation Services                                      Contingent
          P.O. Box 940                                                        Unliquidated
          Marion, MS 39342                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          BMA Kendall                                                         Contingent
          P.O. Box 919214                                                     Unliquidated
          Dallas, TX 75391
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to WT Sampson project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,575.00
          Boardroom Communications, Inc.                                      Contingent
          1776 N. Pine Island Road                                            Unliquidated
          Suite 320                                                           Disputed
          Plantation, FL 33322
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 26 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 86 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,480.27
          Bob's Barricades, Inc.                                              Contingent
          921 Shotgun Road                                                    Unliquidated
          Sunrise, FL 33326                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,116.68
          Boral Resources, Inc.                                               Contingent
          P.O. Box 843922                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,131.55
          Bowman Engineering / Consulting, Inc.                               Contingent
          13140 Coit Rd..                                                     Unliquidated
          Suite # 312                                                         Disputed
          Dallas, TX 75240
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.00
          Brandt, Samuel                                                      Contingent
          5 Rogerts Cir.                                                      Unliquidated
          Krum, TX 76249                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bravo, Crisoforo                                                    Contingent
          1823 Burning Tree Ln.
          Carrollton, TX 75006
                                                                              Unliquidated
          Date(s) debt was incurred 2/11/17
                                                                              Disputed
          Last 4 digits of account number                                                   Workers' compensation claim for injuries sustained;
                                                                             Basis for the claim:
                                                                             Claim No. 1D3487742254528
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,290.00
          Breco Lands Ch, LLC, c/o Bright Realty C                            Contingent
          Attn: Eric Stanley                                                  Unliquidated
          2520 King Arthur Blvd                                               Disputed
          Lewisville, TX 75056
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bridge Diagnostics, Inc.                                            Contingent
          740 S. Pierce Avenue
          Unit 15
                                                                              Unliquidated
          Louisville, CO 80027                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 27 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 87 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brindley, Diana                                                     Contingent
          10 Sonneborn Ln.
          Severna Park, MD 21146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential tort claims
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brindley, Edward                                                    Contingent
          10 Sonneborn Ln.
          Severna Park, MD 21146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential tort claims
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brindley, Emma                                                      Contingent
          10 Sonneborn Ln.
          Severna Park, MD 21146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential tort claims
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,260.03
          Brookwood Embassy, LLC                                              Contingent
          P.O. Box 204730                                                     Unliquidated
          Dallas, TX 75320-4730                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office space/storage rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Broward County / Port Everglades                                    Contingent
          1850 Eller Drive
          Fort Lauderdale, FL 33316
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Port Everglades Slip 2
                                                                             Basis for the claim:
                                                                             Extension project
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Broward County Aviation Department                                  Contingent
          2200 SW 45th St.
          Suite 101
                                                                              Unliquidated
          Dania Beach, FL 33312                                               Disputed
          Date(s) debt was incurred                                                        Potential claims relating to Terminal 4 Gate
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Replacement Eastern Expansion project
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,750.00
          Broward County Aviation Department                                  Contingent
          2200 SW 45th St.                                                    Unliquidated
          Suite 101                                                           Disputed
          Dania Beach, FL 33312
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 28 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 88 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Broward County Commission Public Works                              Contingent
          Department
          115 S Andrews Ave., Room A550
                                                                              Unliquidated
          Fort Lauderdale, FL 33301                                           Disputed
          Date(s) debt was incurred                                                        Potential claims relating to Ravenswood Bus
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Maintenance Facility project
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Broward County Construction &
          Engineering                                                         Contingent
          115 S Andrews Ave.                                                  Unliquidated
          Room A550                                                           Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:    Potential claims relating to Pembroke Road project
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brownfield, Chelsea L., indiv. and as                               Contingent
          per rep. of E/O Brandon Brownfield
          c/o Paul Jon Layne, Esq.
                                                                              Unliquidated
          236 Valencia Avenue                                                 Disputed
          Miami, FL 33134                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-012424 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bruckel                                                             Contingent
          1 William J. Bruckel Dr.                                            Unliquidated
          Avon, NY 14414                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $980.00
          Bruckner's Truck Sales, Inc.                                        Contingent
          Corporate Billing, LLC                                              Unliquidated
          Dept. 100, P.O. Box 830604                                          Disputed
          Birmingham, AL 35283
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.48
          Buds N Blossoms Nursery, Inc.                                       Contingent
          5881 US Hwy 431 North                                               Unliquidated
          Dothan, AL                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,932.13
          Building & Earth Sciences, LLP                                      Contingent
          5545 Derby Dr.                                                      Unliquidated
          Birmingham, AL 03521                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 29 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 89 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Burton, Derrick D.                                                  Contingent
          Burton Construction, Inc.                                           Unliquidated
          306 27th Avenue                                                     Disputed
          Meridian, MS 39301
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Business Automation Specialist                                      Contingent
          5736 1st Avenue North                                               Unliquidated
          Miami, FL 33710                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,452.30
          Buyers Barricades, Inc.                                             Contingent
          P.O. Box 733729                                                     Unliquidated
          Dallas, TX 75373-3729                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BV LW Gateway LP                                                    Contingent
          5820 W. Northwest Highway
          Suite 200
                                                                              Unliquidated
          Dallas, TX 75225                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Peinado - Passport
          Last 4 digits of account number                                    Parkway project
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          C & C Concrete Pumping                                              Contingent
          12599 NW 107th Avenue                                               Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          C.J. Fire Protection, Inc.                                          Contingent
          10850 NW 138 Street                                                 Unliquidated
          Unit 1                                                              Disputed
          Hialeah Gardens, FL
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          C.R. Dunn Inc.                                                      Contingent
          1202 Pope Lane                                                      Unliquidated
          Lake Worth, FL 33460                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 30 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 90 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cabrera, Pedro                                                      Contingent
          10051 Costa Del Sol Blvd.
          Miami, FL 33178
                                                                              Unliquidated
          Date(s) debt was incurred 2/15/18
                                                                              Disputed
          Last 4 digits of account number                                                   Automobile insurance claim
                                                                             Basis for the claim:
                                                                             Claim No. 30189552296-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cadvil, LLC                                                         Contingent
          2786 SE 14th Street
          Pompano Beach, FL 33060
                                                                              Unliquidated
          Date(s) debt was incurred 1/19/16
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential third party claims
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28.74
          Calderin, Alberto                                                   Contingent
          10866 SW 68th Drive                                                 Unliquidated
          Miami, FL 33173                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,975.00
          Calhoun Bhella & Sechrest, LLP                                      Contingent
          325 North Saint Paul Suite 300                                      Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cambridge International, Inc.                                       Contingent
          105 Goodwill Road                                                   Unliquidated
          Cambridge, MD 21613                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,289.60
          Camilo Office Furniture, Inc.                                       Contingent
          4400 SW 75th Avenue                                                 Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Campbell, Winsome Joy                                               Contingent
          c/o John F. Romano, Esq.
          P.O. Box 21349
                                                                              Unliquidated
          West Palm Beach, FL 33416-1349                                      Disputed
          Date(s) debt was incurred 3/15/18                                                   Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Last 4 digits of account number                                    relating to FIU bridge collapse, Case No. 18-13463 CA 06
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 31 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 91 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $366.08
          Canales, Iris                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Capling Leveling, Inc.                                              Contingent
          P.O. Box 1997                                                       Unliquidated
          Labelle, FL 33935                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $424.34
          Car Spa                                                             Contingent
          4835 LBJ Freeway                                                    Unliquidated
          Suite 650                                                           Disputed
          Dallas, TX 75244
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cardno, Inc.                                                        Contingent
          10004 Park Meadows Dr.                                              Unliquidated
          Suite 300                                                           Disputed
          Lone Tree, CO 80124
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $638.00
          Carenow                                                             Contingent
          P.O. Box 743571                                                     Unliquidated
          Atlanta, GA 30374-3571                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $382.50
          Carey, VIncent E.                                                   Contingent
          10801 SW 167 St.                                                    Unliquidated
          Miami, FL 33157                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,129.43
          Caribe Utilities of Florida, Inc.                                   Contingent
          7315 SW 87th Avenue                                                 Unliquidated
          # 100                                                               Disputed
          Miami, FL 33173
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 32 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 92 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          Carlson Fence Company, Inc.                                         Contingent
          8491 N.W. 64th Street                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $117.52
          Carrasco, Jairo                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Vendor
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carrfour Supportive Housing, Inc.                                   Contingent
          1398 SW 1st Street, 12th Floor,
          Miami, FL 33135
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Tequesta Knoll
                                                                             Basis for the claim:
                                                                             Apartments project
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.00
          Carrollton-Farmers Branch ISD                                       Contingent
          P.O. Box 110611                                                     Unliquidated
          Carrollton, TX 75011-0611                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,575.00
          Cary A. Des Roches, APLC                                            Contingent
          225 Phosphor Avenue                                                 Unliquidated
          Metairie, LA 70005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cascade Lumber Company                                              Contingent
          dba Cascade Mfg Co.                                                 Unliquidated
          109 Madison St., SE / P.O. Box 220                                  Disputed
          Cascade, IA 52033-0220
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Casino's Flooring, Inc.                                             Contingent
          13159 NW 42nd Avenue                                                Unliquidated
          Opa Locka, FL 33054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 33 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 93 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Casis, Sidney                                                       Contingent
          790 NW 32nd Street
          Miami, FL 33127
                                                                              Unliquidated
          Date(s) debt was incurred      03/08/15
                                                                              Disputed
          Last 4 digits of account number                                                  General liability claim for injuries; Claim No.
                                                                             Basis for the claim:
                                                                             30154253296-0001 (Project: Ravenswood)
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cassidy's Ice                                                       Contingent
          3240 SE Dominica Terr.                                              Unliquidated
          Stuart, FL 34997                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Castanon, Lourdes Cepero                                            Contingent
          4415 SW 117th Avenue
          Miami, FL 33175
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Property damages claim relating to HEFT project
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,589.87
          Castek, Inc.                                                        Contingent
          23 River Road                                                       Unliquidated
          Berwick, PA 18603                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CBX Hydraulics, Inc.                                                Contingent
          2438-A E. Shady Grove Road                                          Unliquidated
          Irving, TX 75060                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CCA Civil Panama S.A.
          Cuidad de Panama, Districto de Panama                               Contingent
          Corregimiento de Bella Vista, Calle 56                              Unliquidated
          Este Punta Pacifica, Edificio Oceania                               Disputed
          Business Plaza Torre 1000, Piso 52
                                                                             Basis for the claim:    Joint Venture with MCM
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,170.00
          CCC Trucking/Triple C Trucking                                      Contingent
          P.O. Box 1832                                                       Unliquidated
          Red Oak, TX 75154                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 34 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 94 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,349.90
          Cellucrete Corp.                                                    Contingent
          11905 N.W. 99th Avenue                                              Unliquidated
          Hialeah Gardens, FL 33016                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cemex                                                               Contingent
          11100 N.W. 138th Street                                             Unliquidated
          Medley, FL 33178                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cemex Construction Materials Florida LLC                            Contingent
          1501 Belevedere Road
          West Palm Beach, FL 33406
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,301.12
          Centeno Auto Glass                                                  Contingent
          P.O. Box 145381                                                     Unliquidated
          Coral Gables, FL 33114-5381                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Centerra Integrated Services,                                       Contingent
          7121 Fairway Dr.                                                    Unliquidated
          Suite 301                                                           Disputed
          Palm Beach Gardens, FL 33418
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Central Florida Equipment Rentals                                   Contingent
          9030 NW 97th Terrace
          Miami, FL 33178
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Co-Defendant in lawsuit pending in Miami-Dade
                                                                             Basis for the claim:
                                                                             County Circuit Court, Case No. 16-030140 CA 01
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,843.17
          Central Tire Corp.                                                  Contingent
          8275 N.W. 74th Street                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 35 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 95 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Century Fire, Inc.                                                  Contingent
          8218 NW 14th Street                                                 Unliquidated
          Doral, FL 33126                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Certified Network Professional                                      Contingent
          15757 Pines Blvd., #273                                             Unliquidated
          Pembroke Pines, FL 33027                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,786.93
          Certified Slings, Inc.                                              Contingent
          P.O. Box 180127                                                     Unliquidated
          Casselberry, FL 32718-0127                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cevacon Corp.                                                       Contingent
          11350 SW 145th Avenue                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cevallos, Martha Mercedes Plaza                                     Contingent
          c/o The Beregovich Law Firm
          Attn.: Andres I. Beregovich, Esq.
                                                                              Unliquidated
          210 North Mills                                                     Disputed
          Orlando, FL 32801                                                                   Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  Court relating to FIU bridge collapse, Case No. 18-10373 CA 32
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chang-Velarde, Carlos                                               Contingent
          105420 SW 75th Circle Lane
          Apt. 110
                                                                              Unliquidated
          Miami, FL 33193                                                     Disputed
          Date(s) debt was incurred 12/4/18                                                 Workers' compensation claim relating to HEFT
                                                                             Basis for the claim:
          Last 4 digits of account number                                    project; OJCC Case No. 19-001104MIJ
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chapman Erika                                                       Contingent
          c/o Panter, Panter & Sampedro
          Attn.: David Sampedro, Esq.
                                                                              Unliquidated
          6950 N. Kendall Drive                                               Disputed
          Miami, FL 33156                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-16746 CA 21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 36 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 96 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chapman, Carlos                                                     Contingent
          c/o Panter, Panter & Sampedro
          Attn.: David Sampedro, Esq.
                                                                              Unliquidated
          6950 N. Kendall Drive                                               Disputed
          Miami, FL 33156-1584                                                                Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-16746 CA 21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chatham Steel Corporation                                           Contingent
          350 S. Grand Avenue                                                 Unliquidated
          Los Angeles, CA 90071                                               Disputed
          Date(s) debt was incurred
                                                                                              (Notice Purposes Only)
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Settled lawsuit filed in Miami-Dade County Circuit Court relating to
                                                                             payment of bond; Case No. 18-032328 CA 01
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,872.63
          Chavez South Florida Interiors, Inc.                                Contingent
          13851 SW 139th Ct.                                                  Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,873.12
          Cherokee Enterprises, Inc.                                          Contingent
          14474 Commerce Way                                                  Unliquidated
          Miami Lakes, FL 33016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,631.37
          Cherry Bekaert, LLP                                                 Contingent
          P.O. Box 25549                                                      Unliquidated
          Richmond, VA 23260-5500                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CHLIC                                                               Contingent
          P.O. Box 644546                                                     Unliquidated
          Pittsburgh, PA 15264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Choctaw Erectors, Inc.                                              Contingent
          P.O. Box 156506                                                     Unliquidated
          Fort Worth, TX 76155                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 37 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 97 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chooquan, Kern                                                      Contingent
          c/o Jermaine O'Neill Thompson, P.A.                                 Unliquidated
          1620 W. Oakland Park Blvd.
          Suite 400                                                           Disputed
          Fort Lauderdale, FL 33311                                                           Automobile claim; lawsuit filed in Miami-Dade County
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Circuit Court, Case No. 2019-000974 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Choppers Construction, Corp.                                        Contingent
          12340 SW 117th Court                                                Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $247.74
          Chuck's Backhoe Service                                             Contingent
          2301 N.W. 15 Court                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ciklin Lubitz & O'Connell                                           Contingent
          515 North Flagler Dr.                                               Unliquidated
          20th Floor                                                          Disputed
          West Palm Bch, FL 33401-4343
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $911.94
          Cintas Corporation                                                  Contingent
          P.O. Box 636525                                                     Unliquidated
          Cincinnati, OH 45263-6525                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,479.00
          City of Allen                                                       Contingent
          Allen Civic Plaza                                                   Unliquidated
          305 Century Parkway                                                 Disputed
          Allen, TX 75013-8042
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Aventura                                                    Contingent
          19200 W Country Club Drive
          Aventura, FL 33138
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Aventura Parking Garage
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 38 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 98 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Corinth                                                     Contingent
          3300 Corinth Parkway
          Corinth, TX 76208
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Lake Sharon Drive
                                                                             Basis for the claim:
                                                                             Paving, Drainage and Water Improvements project
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.03
          City of Dallas                                                      Contingent
          City Hall, 2D South                                                 Unliquidated
          Dallas, TX 75277                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Dallas                                                      Contingent
          320 E Jefferson Blvd.
          Room 321
                                                                              Unliquidated
          Dallas, TX 75203                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Runway Safety Area
          Last 4 digits of account number                                    Phase II project
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Dallas                                                      Contingent
          1500 Marilla Street
          Dallas, TX 75201
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Potential claims relating to Love Field Taxiway Bravo
                                                                             Basis for the claim:
                                                                             Rehabilitation project
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Dallas                                                      Contingent
          1500 Marilla Street
          Dallas, TX 75201
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Love Field Echo project
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Dallas                                                      Contingent
          1500 Marilla Street
          Dallas, TX 75201
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Potential claims relating to Runway 31R Glidescope
                                                                             Basis for the claim:
                                                                             Relocation at Dallas Love Field project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 39 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12821-AJC                     Doc 5         Filed 03/01/19                 Page 99 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,640.00
          City of Dallas                                                      Contingent
          State of Texas                                                      Unliquidated
          2014 Main St.                                                       Disputed
          Dallas, TX 75201
                                                                                            Citations for stormwater violations of Section 19-118,
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             pending in Municipal Court, City of Dallas, Texas (Citation Nos.:
          Last 4 digits of account number                                    Z18000399 01 through Z18000403 01; Z18000243 01 through
                                                                             Z18000250 01)
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.38
          City of Denton                                                      Contingent
          215 E. McKinney Street                                              Unliquidated
          Denton, TX 76201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Doral                                                       Contingent
          8401 NW 53rd Terrace
          2nd Floor
                                                                              Unliquidated
          Doral, FL 33166                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Doral Police Sub-Station
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          City of Fort Pierce                                                 Contingent
          P.O. Box 1480                                                       Unliquidated
          Attn.: City Clerk's Office                                          Disputed
          Fort Pierce, FL 34954
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.22
          City of Ft Lauderdale Municipal Services                            Contingent
          P.O. Box 31687                                                      Unliquidated
          Tampa, FL 33631-3687                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Hialeah                                                     Contingent
          501 Palm Avenue
          Hialeah, FL 33010
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Hialeah Reverse Osmosis
                                                                             Basis for the claim:
                                                                             Treatment Plant project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 40 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 100 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Homestead                                                   Contingent
          650 NE 22 Terrace
          Homestead, FL 33033
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Homestead City Hall
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Homestead                                                   Contingent
          650 NE 22 Terrace
          Homestead, FL 33033
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Seminole Theatre
                                                                             Basis for the claim:
                                                                             Renovation project
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Homestead                                                   Contingent
          790 N Homestead Blvd.
          Homestead, FL 33030
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to City of Homestead Police
                                                                             Station project
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          City of Lewisville                                                  Contingent
          151 W Church Street                                                 Unliquidated
          Lewisville, TX 75057                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Miami Beach                                                 Contingent
          1700 Convention Center Dr.
          Miami Beach, FL 33139
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to 08627 - Miami Beach
                                                                             Basis for the claim:
                                                                             Patrol Headquarters project
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          City of Orlando                                                     Contingent
          City Hall, 400 S. Orange Avenue                                     Unliquidated
          1St. Floor, P.O. Box 4990                                           Disputed
          Orlando, FL 32802
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 41 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 101 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Sweetwater                                                  Contingent
          500 SW 109th Avenue
          Miami, FL 33174
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU bridge collapse
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CL Elias Construction Inc.                                          Contingent
          7440 SW 50th Street                                                 Unliquidated
          Unit 103                                                            Disputed
          Miami, FL 33155
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Clearview Electric, Inc.                                            Contingent
          6595 NW 36th Street                                                 Unliquidated
          Suite 101B                                                          Disputed
          Virginia Gardens, FL 33166
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Closner Equipment Co. Inc.                                          Contingent
          P.O. Box 917                                                        Unliquidated
          Schertz, TX 78154-0917                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,209.36
          Cloverleaf Corporation                                              Contingent
          1916 US 41                                                          Unliquidated
          Ruskin, FL 33570                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CMC Construction Services                                           Contingent
          P.O. Box 844573                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,036.84
          CMC Steel Fabricators, Inc.                                         Contingent
          dba CMC Rebar                                                       Unliquidated
          Attn: Dept. 1439 / P.O. Box 844579                                  Disputed
          Dallas, TX 75284-4579
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 42 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 102 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,998.00
          CMEC                                                                Contingent
          850 Courtland St.                                                   Unliquidated
          Suite B1                                                            Disputed
          Orlando, FL 32804
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Coalition Lift, LLC                                                 Contingent
          c/o Carrfour Supportive Housing, Inc.
          1398 SW 1st Street, 12th Floor
                                                                              Unliquidated
          Miami, FL 33135                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Coalition Lift project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Coastal Constr. Products                                            Contingent
          3401 Philips Hwy                                                    Unliquidated
          Jacksonville, FL 32207                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,089.60
          Coco Sod Farms, Inc.                                                Contingent
          19600 State Road 70 West                                            Unliquidated
          Okeechobee, FL 34974                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Coltec Engineering Inc.                                             Contingent
          12169 SW 131 Avenue                                                 Unliquidated
          Miami, FL 33186-0305                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278.38
          Comcast                                                             Contingent
          P.O. Box 530098                                                     Unliquidated
          Atlanta, GA 30353-0098                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.99
          Command Alkon, Inc.                                                 Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246-0645                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 43 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 103 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $331.77
          Community Waste Disposal                                            Contingent
          2010 California Crossing                                            Unliquidated
          Dallas, TX 75220-2310                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Complete Highway Identity, Inc.                                     Contingent
          1521 Alton Road                                                     Unliquidated
          #571                                                                Disputed
          Miami Beach, FL 33139
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $193.87
          Component Sales and Service                                         Contingent
          P.O. Box 11009                                                      Unliquidated
          Houston, TX 77293                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Concrete Polishing Technologies                                     Contingent
          c/o Perfect Polish                                                  Unliquidated
          P.O. Box 151                                                        Disputed
          Norris, TN 37828
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Consolidated Research & Planning                                    Contingent
          6796 SW 62 Avenue                                                   Unliquidated
          Miami, FL 33143                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,112.80
          Consolidated Rigging & Marine                                       Contingent
          Supply Co., Inc.                                                    Unliquidated
          P.O. Box 3235                                                       Disputed
          Jacksonville, FL 32206
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Construct Group Corp.                                               Contingent
          8145 W. 28th Avenue                                                 Unliquidated
          Suite 217                                                           Disputed
          Hialeah, FL 33016
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 44 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                  Page 104 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Constructora Meco S.A.
          Ciudad de Panama                                                    Contingent
          Corregimiento de Ancon                                              Unliquidated
          Calle Tabernilla, Edificio No. 780                                  Disputed
          Panama
                                                                             Basis for the claim:    Joint Venture with MCM
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Contech Engineered Solutions                                        Contingent
          P.O. Box 936362                                                     Unliquidated
          Atlanta, GA 31193-6217                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Controls Systems Contracting                                        Contingent
          7330 S. Waterway Dr.                                                Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Conviber Co, Inc.                                                   Contingent
          2133 W. McNab Road                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Copylady, Inc.                                                      Contingent
          1949 Dana Dr.                                                       Unliquidated
          Fort Myers, FL 33907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $4,172,312.38
          Core & Main LP f/k/a HD Supply                                      Contingent
          Waterworks, Ltd.                                                    Unliquidated
          1830 Craig Park Court                                               Disputed
          St. Louis, MO 63146
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claims relating to S-902 Opa Locka project
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cornerstone & Garden, Inc.                                          Contingent
          2850 SW 71st Avenue                                                 Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 45 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 105 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cornerstone & Garden, Inc.                                          Contingent
          12690 SW 43rd Street
          Miami, FL 33175
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to United Homecare project
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cortes, Pedro                                                       Contingent
          2260 NW 124th Street
          Miami, FL 33167
                                                                              Unliquidated
          Date(s) debt was incurred 3/15/18
                                                                              Disputed
          Last 4 digits of account number                                                   Workers' compensation claim relating to FIU bridge
                                                                             Basis for the claim:
                                                                             collapse
                                                                             (Claim No. 30189726353-0001)
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,232.52
          CPT of South Florida                                                Contingent
          2699 Stirling Road                                                  Unliquidated
          A-101                                                               Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Creative Sign Designs                                               Contingent
          P.O. Box 17299                                                      Unliquidated
          Clearwater, FL 33762-0299                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Creative Terrazzo Systems, Inc.                                     Contingent
          2800 W State Road 84                                                Unliquidated
          Suite 103                                                           Disputed
          Ft. Lauderdale, FL 33312
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Credence Builder, Inc.                                              Contingent
          18333 Preston Road, SUite 205                                       Unliquidated
          Dallas, TX 75252-5426                                               Disputed
          Date(s) debt was incurred
                                                                                              (Notice Purposes Only)
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Settled lawsuit pending in Dallas County, Texas relating to payment
                                                                             of bond/breach of contract, Case No. DC-17-02451
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,427.50
          Crocker Crane                                                       Contingent
          P.O. Box 141539                                                     Unliquidated
          Irving, TX 75014                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 46 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 106 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Crystal Spring Water                                                Contingent
          P.O. Box 660579                                                     Unliquidated
          Dallas, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CSA Group Panama, Inc.                                              Contingent
          6100 Blue Lagoon Drive                                              Unliquidated
          Suite 300                                                           Disputed
          Miami, FL 33126
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cube Care Co.                                                       Contingent
          6043 NW 167th Street                                                Unliquidated
          Miami Lakes, FL 33015                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cuello, Mario                                                       Contingent
          10961 SW 74th Street                                                Unliquidated
          Miami, FL 33173                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cullen, Chris                                                       Contingent
          3021 Pottery Trail
          Denton, TX 76210
                                                                              Unliquidated
          Date(s) debt was incurred      5/10/18
                                                                              Disputed
          Last 4 digits of account number                                                   Claim for damages to 2009 Honda Accord
                                                                             Basis for the claim:
                                                                             Claim No. 30180168530-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Curtis Painting & Waterproofing                                     Contingent
          14510 SW 284 Street                                                 Unliquidated
          Homestead, FL 33033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Custom Tile & Marble, Inc.                                          Contingent
          11001 SW 60th Avenue                                                Unliquidated
          Pinecrest, FL 33156                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 47 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 107 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cynamon Brothers & Sons Inc.                                        Contingent
          1051 East 49th Street                                               Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          D&S Engineering Labs, LLC                                           Contingent
          1101 Shady Oaks Dr.                                                 Unliquidated
          Denton, TX 76205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,640.18
          Dallas Lite & Barricade, Inc.                                       Contingent
          P.O. Box 223724                                                     Unliquidated
          Dallas, TX 75222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Darley Construction Co.                                             Contingent
          8201 SW 176th St.                                                   Unliquidated
          Miami, FL 33157                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dash Door & Closer Service, Inc.                                    Contingent
          7801 NW 29th Street                                                 Unliquidated
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          David's Plumbers                                                    Contingent
          20817 S.W. 85th Place                                               Unliquidated
          Miami, FL 33189                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Davis, Terry                                                        Contingent
          c/o Boone & Davis
          2311 N. Andrews Avenue
                                                                              Unliquidated
          Fort Lauderdale, FL 33311                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential tort claims
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 48 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 108 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Days Inn Hotel                                                      Contingent
          1700 W. Broward Boulevard
          Fort Lauderdale, FL 33312
                                                                              Unliquidated
          Date(s) debt was incurred 3/14/18
                                                                              Disputed
          Last 4 digits of account number                                                    General liability claim for property damages (water
                                                                             Basis for the claim:
                                                                             line break) Claim No. 30180037243-0001
                                                                             (Broward Blvd. Project)
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DC Electric, Inc.                                                   Contingent
          12478 SW 117th Court                                                Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          De Armas, Alexander                                                 Contingent
          c/o Aronfeld Trial Lawyers
          Attn.: Spencer Aronfeld, Esq.
                                                                              Unliquidated
          3132 Ponce de Leon Boulevard                                        Disputed
          Miami, FL 33134                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-9141 CA 34
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          De Armas, Katrina Collazo                                           Contingent
          c/o Aronfeld Trial Lawyers
          Attn.: Spencer Aronfeld, Esq.
                                                                              Unliquidated
          3132 Ponce de Leon Blvd                                             Disputed
          Miami, FL 33134                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-9141 CA 34
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          De Armas-Nunez, Abel                                                Contingent
          c/o Judd G. Rosen, Esq.
          Goldberg and Rosen
                                                                              Unliquidated
          1111 Brickell Avenue, #2180                                         Disputed
          Miami, FL 33131                                                                     Lawsuit filed in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          relating to FIU bridge collapse, Case No. 18-39224-CA-01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          De La Hoz, Jose M.                                                  Contingent
          1450 Madruga Avenue
          Miami, FL 33146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 49 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 109 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          De La Rosa Painting Corporation                                     Contingent
          9002 NW 177th Terr.                                                 Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,958.28
          De Lage Landen Financial Services, Inc.                             Contingent
          PO Box 41602                                                        Unliquidated
          Philadelphia, PA 19101-1602                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Deeproot Green                                                      Contingent
          Infrastructure, LLC                                                 Unliquidated
          101 Montgomery Street, Ste. 2850                                    Disputed
          San Francisco, CA 94104
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,508.87
          Del Torro, Gredel O.                                                Contingent
          10990 SW 91st Street                                                Unliquidated
          Miami, FL 33176                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,665.00
          Delgado, Omar Echevarria                                            Contingent
          11378 SW 232 Terr.                                                  Unliquidated
          Homestead, FL 33032                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Delta Rental                                                        Contingent
          8427 SW 40th Street                                                 Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,000.00
          Deltek, Inc.                                                        Contingent
          2291 Wood Oak Drive                                                 Unliquidated
          Herndon, VA 20171                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 50 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 110 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Demand Safety, Inc.                                                 Contingent
          1505 University Blvd.                                               Unliquidated
          Albuquerque, NM 87102                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Demcon Group LLC                                                    Contingent
          10097 Clearly Blvd.                                                 Unliquidated
          Suite 261                                                           Disputed
          Plantation, FL 33324
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Demo Doctor, Inc.                                                   Contingent
          630 NW 7th Terrace                                                  Unliquidated
          Fort Lauderdale, FL 33311                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Department of Off-Street Parking of The                             Contingent
          City of Miami d/b/a Miami Parking
          Authority
                                                                              Unliquidated
          40 Northwest 3rd Street                                             Disputed
          Miami, FL 33128                                                                     Co-Defendant in lawsuit filed in Miami-Dade Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Court, relating to Grove Bay Parking Garage, Case No. 18-031090 CA
          Last 4 digits of account number                                    01
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DFAS                                                                Contingent
          Attn: Dfas - Jaaa/Co-Ebs                                            Unliquidated
          P.O. Box 182317                                                     Disputed
          Columbus, OH 43218
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.00
          Diario Las Americas dba
          Las Americas Multimedia Group                                       Contingent
          888 Brickell Avenue                                                 Unliquidated
          Suite 500                                                           Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Diez, Carlos Enrique                                                Contingent
          8841 SW 172nd Avenue
          Miami, FL 33196
                                                                              Unliquidated
          Date(s) debt was incurred 3/15/18
                                                                              Disputed
          Last 4 digits of account number                                                   Automobile claim arising from FIU bridge collapse;
                                                                             Basis for the claim:
                                                                             Claim No. 301811072350-0001
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 51 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 111 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Discount Rock and Sand, Inc.                                        Contingent
          10500 Aviation Blvd.
          Marathon, FL 33050
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,416.00
          DJD Equipment Holdings, LLC                                         Contingent
          Dobbs Equipment, LLC                                                Unliquidated
          29592 Network Place                                                 Disputed
          Chicago, IL 60673
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DNK Environmental, Inc.                                             Contingent
          2230 Welcome Road                                                   Unliquidated
          Lithia, FL 33547                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,260.79
          Dodge Data & Analytics                                              Contingent
          Dept.Ch. 19894                                                      Unliquidated
          Palatine, IL 60055-9894                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,216.95
          Doh-Bureau of Radiation Control
          Radioactive Materials Section                                       Contingent
          4052 Bald Cypress Way                                               Unliquidated
          Bin C-21                                                            Disputed
          Tallahassee, FL 32399
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,858.75
          Door Solutions, Inc.                                                Contingent
          10330 Chedoak Court                                                 Unliquidated
          Building 300                                                        Disputed
          Jacksonville, FL 32218
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dragados USA, Inc.                                                  Contingent
          2 Alhambra Plaza                                                    Unliquidated
          #660                                                                Disputed
          Miami, FL 33134
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 52 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 112 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,838.00
          DSSN 3801 Li/JS                                                     Contingent
          TWDF-DFAS - 3877 Jamja/Li Disbursin                                 Unliquidated
          3801 Limestone Field Site                                           Disputed
          Indianapolis, IN 46249
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Dudley, Sellers & Healy, P.L.                                       Contingent
          SunTrust Financial Center, #301                                     Unliquidated
          3522 Thomasville Road                                               Disputed
          Tallahassee, FL 32309
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Duran, Gina, as Co-Personal Rep. of                                 Contingent
          the E/O Alexa Duran
          c/o Alan Goldfarb, Esq.
                                                                              Unliquidated
          100 SE 2nd Street, Suite 4500                                       Disputed
          Miami, FL 33131                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-10344 CA 02
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Duran, Orlando, as Co-Personal Rep. of                              Contingent
          the E/O Alexa Duran
          c/o Alan Goldfarb, Esq.
                                                                              Unliquidated
          100 Southeast 2nd Street                                            Disputed
          Miami, FL 33131                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-10344 CA 02
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $514.83
          Durham Geo Enterprises, Inc.                                        Contingent
          P.O. Box 870907                                                     Unliquidated
          Stone Mountain, GA 30087                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dustrol, Inc.                                                       Contingent
          P.O. Box 1728                                                       Unliquidated
          Roanoke, TX 76262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Eas Contracting, LP                                                 Contingent
          13995 Diplomat Dr.                                                  Unliquidated
          Suite 300                                                           Disputed
          Farmers Branch, TX 75234
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 53 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 113 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          East Sunrise Plumbing                                               Contingent
          15488 SW 172nd Terr.                                                Unliquidated
          Miami, FL 33187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ebsary Foundation Company                                           Contingent
          2154 N.W. North River Dr.                                           Unliquidated
          Miami, FL 33125                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ebsco Sign Group LLC                                                Contingent
          1400 8th Street, N                                                  Unliquidated
          Clanton, AL 35045                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          EC Cabinets, Inc.                                                   Contingent
          1511 East 11th Avenue                                               Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ECM Management                                                      Contingent
          P.O. Box 25574                                                      Unliquidated
          Tampa, FL 33622                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $115,341.77
          Edwards Electric Service, LLC                                       Contingent
          PO Box 421                                                          Unliquidated
          Philadelphia, PA 39350                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,017.00
          EF de Panama, S.A.
          c/o Wermuth Panel Ortiz, PLLC                                       Contingent
          Attn.: J. Michael Wermuth, Esq.                                     Unliquidated
          8750 NW 36th Street, Suite 425                                      Disputed
          Doral, FL 33178
                                                                             Basis for the claim:    Importation Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 54 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 114 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.57
          EFCO Corporation                                                    Contingent
          25354 Network Place                                                 Unliquidated
          Chicago, IL 60673-1253                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Eid, Marwin                                                         Contingent
          Date(s) debt was incurred      3/25/17
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                             Basis for the claim:    General liability claim for damages to vehicle
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          El Ministerio de la Presidencia                                     Contingent
          Palacio de Las Garzas
          San Felipe, Panama
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    (Notice Purposes Only)
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          El Ministerio de Obras Publicas                                     Contingent
          Paseo Andrews
          Albrook, Edificio 810,811
                                                                              Unliquidated
          Panama                                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    (Notice Purposes Only)
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          El Ministerio de Salud                                              Contingent
          Cerro Ancon
          Calle Gorgas, Edificio 265
                                                                              Unliquidated
          Panama                                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    (Notice Purposes Only)
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Elliott Electric Supply                                             Contingent
          P.O. Box 206524                                                     Unliquidated
          Dallas, TX 75320-6524                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127.50
          EMC Oil Corp.                                                       Contingent
          P.O. Box 520882                                                     Unliquidated
          Miami, FL 33152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 55 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 115 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,692.06
          Emergency Ice 911                                                   Contingent
          260 West 27th Street                                                Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Emkay Industries Inc.                                               Contingent
          P.O. Box 59349                                                      Unliquidated
          Dallas, TX 75229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Emkay, Inc.                                                         Contingent
          P.O. Box 13520                                                      Unliquidated
          Newark, NJ 07188-0520                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Empire Office, Inc.                                                 Contingent
          2 Oakwood Blvd.                                                     Unliquidated
          Suite 140                                                           Disputed
          Hollywood, FL 33020
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Enterprise Electrical Contracting                                   Contingent
          1740 NW 69th Ave.                                                   Unliquidated
          Miami, FL 33126                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,379.83
          Enterprise FM Trust                                                 Contingent
          Enterprise Fleet Management                                         Unliquidated
          P.O. Box 800089                                                     Disputed
          Kansas City, MO 64180-0089
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $739.83
          Environmental Safety Services                                       Contingent
          14101 Hwy 290 West                                                  Unliquidated
          Building 400, Suite C                                               Disputed
          Austin, TX 78737
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 56 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 116 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Epic Consultants, Inc.                                              Contingent
          9181 SW 140th Street                                                Unliquidated
          Miami, FL 33176                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Equipro                                                             Contingent
          P.O. Box 185488                                                     Unliquidated
          Ft Worth, TX 76181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Erosion Prevention Products                                         Contingent
          P.O. Box 891586                                                     Unliquidated
          Houston, TX 77289-1586                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Espino, Enrique I.                                                  Contingent
          12230 SW 100th Street                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Espinsosa Vera, Tania Vivian                                        Contingent
          475 E. 26th Street, Apt. 2
          Hialeah, FL 33013
                                                                              Unliquidated
          Date(s) debt was incurred 12/03/15
                                                                              Disputed
          Last 4 digits of account number                                                    Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
                                                                             Court for negligence; Case No. 18-15307 CA 01
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205.92
          Estrada, J. Ladislao                                                Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Estupinan, Alexander                                                Contingent
          c/o Zeb Israel Goldstein, Esq.
          600 N. Pine Island Road, Suite 400
                                                                              Unliquidated
          Fort Lauderdale, FL 33324                                           Disputed
          Date(s) debt was incurred 3/15/18                                                   Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Last 4 digits of account number                                    relating to FIU bridge collapse, Case No. 18-014360 CA 01
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 57 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 117 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Everglades Steel Corp                                               Contingent
          5901 N.W. 74 Avenue                                                 Unliquidated
          Miami, FL 33166-7510                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ewing Kessler, Inc.                                                 Contingent
          1631 Century Center Parkway                                         Unliquidated
          Suite 150                                                           Disputed
          Memphis, TN 38134
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Exclusive Heavy Machinery Body Paint                                Contingent
          4455 Pioneer 21st Street                                            Unliquidated
          Clewiston, FL 33440                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Executive Foam, Inc.                                                Contingent
          6926 NW 74th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Extreme Environmental, Inc.                                         Contingent
          P.O. Box 418                                                        Unliquidated
          Rockwall, TX 75087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Eyemed Vision Care                                                  Contingent
          FSL/Eyemed Premiums                                                 Unliquidated
          P.O. Box 632530                                                     Disputed
          Cincinnati, OH 45263-2530
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          F. L. Crane & Sons, Inc.                                            Contingent
          508 South Spring Street                                             Unliquidated
          Fulton, MS 38843                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 58 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 118 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          F.A. Peinado, LLC                                                   Contingent
          1701 Legacy Drive, Suite 100
          Frisco, TX 75034
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Peinado - Passport
                                                                             Parkway project
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $566.22
          F.W. Mestre Equipment Company                                       Contingent
          7882 NW 56th Street                                                 Unliquidated
          Doral, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,333.45
          Fabco, LLC                                                          Contingent
          P.O. Box 732681                                                     Unliquidated
          Dallas, TX 75373-2681                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Factor Global, Inc.                                                 Contingent
          Calle 50, Ciudad de Panama                                          Unliquidated
          Panama                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranty
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,682.84
          Fastenal Company                                                    Contingent
          P.O. Box 978                                                        Unliquidated
          Winona, MN 55987-0978                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          FCC Construccion, SA
          Attn.: Legal Dept.                                                  Contingent
          Ruben Garcia Menendez                                               Unliquidated
          General Peron                                                       Disputed
          36 Madrid, Spain 28020
                                                                             Basis for the claim:    Joint Venture with MCM
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.72
          Federal Express Corp.                                               Contingent
          P.O. Box 660481                                                     Unliquidated
          Dallas, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 59 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 119 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fence Masters, Inc.                                                 Contingent
          3550 N.W. 54th Street                                               Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,709.00
          Fence Masters, Inc.                                                 Contingent
          3550 NW 54th Street                                                 Unliquidated
          Miami, FL 33142
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ferguson Waterworks                                                 Contingent
          8505 Laurel Fair Cir.                                               Unliquidated
          Suite 200                                                           Disputed
          Tampa, FL 33610
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,650.00
          FIA Trade Group Inc.                                                Contingent
          7720 SW 53rdAvenue                                                  Unliquidated
          Miami, FL 33143                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,825.00
          Fibernet Direct Florida LLC                                         Contingent
          P.O. Box 744470                                                     Unliquidated
          Atlanta, GA 30374-4470                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,671.82
          Fibernet Direct Florida LLC                                         Contingent
          1220 Augusta Drive                                                  Unliquidated
          Suite 600                                                           Disputed
          Houston, TX 77057
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,195.63
          Figg Bridge Engineers, Inc.                                         Contingent
          424 North Calhoun Street                                            Unliquidated
          Tallahassee, FL 32301-1298
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 60 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 120 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Figg Bridge Engineers, Inc.                                         Contingent
          424 North Calhoun Street
          Tallahassee, FL 32301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,949.37
          Firestop Specialties,Inc.                                           Contingent
          6665 NW 39th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fisk Electric                                                       Contingent
          10125 NW 116th Way                                                  Unliquidated
          Suite # 14                                                          Disputed
          Miami, FL 33178
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Flagler Construction Equipment                                      Contingent
          P.O. Box 17957                                                      Unliquidated
          Clearwater, FL 33762-0957                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fleites Construction Group                                          Contingent
          840 Nightingale Ave.                                                Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fletcher, Thomas K.                                                 Contingent
          22 Boulder Drive
          Key West, FL 33040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $594.88
          Flores, Jose Calletano                                              Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 61 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 121 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Florida Chalkboard Co., Inc.                                        Contingent
          P.O. Box 1360                                                       Unliquidated
          Apopka, FL 32704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,701.52
          Florida Concrete Products                                           Contingent
          P.O. Box 349347                                                     Unliquidated
          Florida City, FL 33034                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          605 Suwannee Street
          Tallahassee, FL 32399
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 6
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Red Road South Phase I
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 6
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Red Road North Phase II
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 4
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Las Olas Bridges project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 6
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to NW 36 St. project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 62 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 122 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name


 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 6
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Red Road Phase IV
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 4
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Broward Blvd. project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          District 4
          605 Suwannee St.
                                                                              Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to AIA Bridge Rehab project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Department of Transportation                                Contingent
          605 Suwannee St.
          Tallahassee, FL 32399
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Irma Disaster Relief
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,451.56
          Florida Department of Transportation                                Contingent
          605 Suwannee Street                                                 Unliquidated
          Tallahassee, FL 32399                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,395.68
          Florida Fence Rental, Inc.                                          Contingent
          8491 NW 64th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Florida Handling Systems Inc.                                       Contingent
          Bridge Cranes Of America, Llc                                       Unliquidated
          2651 State Road 60 W.                                               Disputed
          Bartow, FL 33830-9324
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 63 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 123 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Highway Patrol                                              Contingent
          2100 Mahan Dr.
          Tallahassee, FL 32308
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida International Univerity                                     Contingent
          11200 SW 8th Street
          Miami, FL 33199
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida International University
          Police Department                                                   Contingent
          885 SW 109th Avenue                                                 Unliquidated
          PG-5                                                                Disputed
          Miami, FL 33199
                                                                             Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida International University
          Fire Department                                                     Contingent
          MDFR Fire Station 29                                                Unliquidated
          351 SW 107th Avenue                                                 Disputed
          Miami, FL 33174
                                                                             Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida International University                                    Contingent
          11200 SW 8th St.
          Miami, FL 33199
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU Stadium Expansion
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Power & Light                                               Contingent
          General Mail Facility                                               Unliquidated
          Miami, FL 33188                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Safety Contractors, Inc.                                    Contingent
          P.O. Box 16628                                                      Unliquidated
          Tampa, FL 33687                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 64 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 124 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name


 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Safety Contractors, Inc.                                    Contingent
          P.O. Box 16628                                                      Unliquidated
          Thonotosassa, FL 33592
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claims relating to SR 842 Broward Blvd. project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Florida Sol Systems, Inc.                                           Contingent
          7055 SW 10th Street                                                 Unliquidated
          Miami, FL 33144                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,190.00
          Florida Structural Steel, Inc.                                      Contingent
          2710 5th Avenue                                                     Unliquidated
          Tampa, FL 33605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Turnpike Enterprise                                         Contingent
          P.O. Box 613069
          Ocoee, FL 34761
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to HEFT PH I & II project
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Florida Turnpike Enterprise                                         Contingent
          P.O. Box 613069
          Ocoee, FL 34761
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to HEFT II project
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          FLT Geosystems                                                      Contingent
          809 Progresso Dr.                                                   Unliquidated
          Ft. Lauderdale, FL 33304-1947                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fluor Enterprises, Inc.                                             Contingent
          100 Fluor Daniel Drive
          Greenville, SC 29607-2770
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to joint venture with MCM
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 65 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 125 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $223,960.65
          Forbo Flooring, Inc.                                                Contingent
          8 Maplewood Drive                                                   Unliquidated
          Hazleton, PA 18202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Forestry Resources, Inc.                                            Contingent
          4353 Michigan Link                                                  Unliquidated
          Fort Myers, FL 33916                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.48
          Fort Pierce Utilities Authority                                     Contingent
          P.O. Box 3191                                                       Unliquidated
          Fort Pierce, FL 34948                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Forterra Pipe & Precast, LLC                                        Contingent
          P.O. Box 842481                                                     Unliquidated
          Dallas, TX 75284-2481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fortiline Waterworks                                                Contingent
          14202 SW 142nd Avenue                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,259.82
          Fortson Contracting, Inc.                                           Contingent
          772 FM 1126                                                         Unliquidated
          Rice, TX 75155                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fortune Construction                                                Contingent
          315 S Biscayne Blvd, 4th Floor
          Miami, FL 33131
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Joe Moretti Development
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 66 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 126 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fortune Urban Construction                                          Contingent
          351 South Biscayne Blvd.
          4th Floor
                                                                              Unliquidated
          Miami, FL 33131                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Smathers Plaza II project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,196.40
          Foster Construction of South Floridal, I                            Contingent
          610 NW 183rd Street, Ste. 205                                       Unliquidated
          Miami, FL 33169                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,415.83
          Four Seasons Equipment Inc.                                         Contingent
          P.O. Box 4782                                                       Unliquidated
          Houston, TX 77210-4782                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,858.36
          Frank Bartel Transportation                                         Contingent
          P.O. Box 827                                                        Unliquidated
          Aubrey, TX 76227                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fresh Coat Painters                                                 Contingent
          906 W. McDermott Dr.                                                Unliquidated
          Ste. 116-207                                                        Disputed
          Allen, TX 75074
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,794.24
          Frontier Communications                                             Contingent
          Attn.: Claims Department                                            Unliquidated
          726 W. Sheridan                                                     Disputed
          Oklahoma City, OK 73102
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claim for underground line relating to Texas project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,788.93
          G Proulx Building Products, LLC                                     Contingent
          3901 N. 29th Avenue                                                 Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 67 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 127 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          G&C Cartage Co.                                                     Contingent
          6801 W. 12th Street                                                 Unliquidated
          Jacksonville, FL 32254                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,886.53
          Galloway Office Supplies                                            Contingent
          10201 N.W. 21st Street                                              Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,869.25
          Gamax Consulting, Inc.                                              Contingent
          13876 SW 56th St.                                                   Unliquidated
          Suite 456                                                           Disputed
          Miami, FL 33175
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $950.27
          Gamma Air Systems, Inc.                                             Contingent
          16761 NW 80th Ct.                                                   Unliquidated
          Miami Lakes, FL 33016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gannett Fleming Design                                              Contingent
          P.O. Box 829160                                                     Unliquidated
          Philadelphia, PA 19182-9160                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gannett Fleming Design                                              Contingent
          207 Senate Ave.
          Camp Hill, PA 17011
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Las Olas project
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gannett Fleming Design                                              Contingent
          207 Senate Ave.
          Camp Hill, PA 17011
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Lehman project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 68 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 128 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Garcia, Ana Maria Oveido, indiv. and as                             Contingent
          pers. rep. of estate of Rolando Fraga
          c/o Lagos & Priovolos
                                                                              Unliquidated
          66 W Flagler St., Ste 1000                                          Disputed
          Miami, FL 33130                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-8895 CA 32
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gary Kincaid Scale Co.                                              Contingent
          P.O. Box 1969                                                       Unliquidated
          Forney, TX 75128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gate Precast Company                                                Contingent
          P.O. Box 23627                                                      Unliquidated
          Jacksonville,, FL 32241-3627                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GCP Applied Technologies                                            Contingent
          P.O. Box 96160                                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,577.34
          GCR Tire Centers                                                    Contingent
          3034 E Grauwler Road                                                Unliquidated
          Irving, TX 75061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          General Asphalt Co., Inc.                                           Contingent
          4850 N.W. 72nd Avenue                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,074.95
          Geomatic Supplies & Sales LLC                                       Contingent
          2914 W. Story Road                                                  Unliquidated
          Irving, TX 75038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 69 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 129 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Geopoint Surveying, Inc.                                            Contingent
          213 Hobbs Street                                                    Unliquidated
          Tampa, FL 33619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,297.50
          George's Crane Service, Inc.                                        Contingent
          2190 N.W. 110th Avenue                                              Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          George's Crane Service, Inc.                                        Contingent
          2190 NW 110th Avenue
          Miami, FL 33172
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          George's Welding Services, Inc.                                     Contingent
          Dba George's Metal Fab.                                             Unliquidated
          11400 N.W. 134 Street                                               Disputed
          Miami, FL 33178
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gerdau Ameristeel                                                   Contingent
          25654 Network Place                                                 Unliquidated
          Chicago, IL 60673-1256                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gerdau Ameristeel US, Inc.                                          Contingent
          4220 West Boyscount Boulevard
          Suite 600
                                                                              Unliquidated
          Tampa, FL 33607                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $731.23
          GFA International                                                   Contingent
          1215 Wallace Drive                                                  Unliquidated
          Delray Beach, FL 33444                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 70 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 130 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gilbert Oil Company                                                 Contingent
          P.O. Box 848                                                        Unliquidated
          303 NW 9 Street                                                     Disputed
          Okeechobee, Fl 34972
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,648.61
          Gimrock Construction, Inc.                                          Contingent
          14400 NW 102nd Avenue                                               Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Glass Tech Engineering, Inc.                                        Contingent
          8321 N.W. 70th Street                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Global Bank                                                         Contingent
          Torre Global Bank                                                   Unliquidated
          Calle 50
          Panama, Panama                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    (Notice Purposes Only)
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,998.00
          Go2marine                                                           Contingent
          19351 8th Avenue                                                    Unliquidated
          Suite 101                                                           Disputed
          Poulsbo, WA 98370
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gomez & Son Fence Co.                                               Contingent
          P.O. Box 226915                                                     Unliquidated
          Miami, FL 32222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91.52
          Gomez, Luis                                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 71 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 131 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gonzalez, Francisco                                                 Contingent
          2206 Idaho
          Dallas, TX 75216
                                                                              Unliquidated
          Date(s) debt was incurred      9/12/17
                                                                              Disputed
          Last 4 digits of account number                                                   Workers' compensation claim for injuries sustained;
                                                                             Basis for the claim:
                                                                             Claim No. 1D348775746367B
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Gonzalez, Maria Elena                                               Contingent
          18 Pompano Avenue                                                   Unliquidated
          Key Largo, FL 33037                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gordon, Clint                                                       Contingent
          Date(s) debt was incurred
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                                             Claim for alleged damage to interior and exterior of
                                                                             Basis for the claim:
                                                                             building (Las Olas Project)
                                                                             Claim No. 30165196735-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,355.72
          Gotta Go Green Enterprises                                          Contingent
          4880 43rd Street                                                    Unliquidated
          Vero Beach, FL 32967                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          GPE Engineering & General                                           Contingent
          Contractor Corp.                                                    Unliquidated
          P.O. Box 4582                                                       Disputed
          Hialeah, FL 33014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,229.09
          Grainger                                                            Contingent
          Dept 824774087                                                      Unliquidated
          P.O. Box 419267                                                     Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Granada Travel Agency                                               Contingent
          8780 SW 53rd Street                                                 Unliquidated
          Miami, FL 33165                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 72 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                  Page 132 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Graybar Electric Co. Inc.                                           Contingent
          11250 NW 91st Street                                                Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Great Horn Financial Services Corp.                                 Contingent
          P.O. Box 430                                                        Unliquidated
          Timonium, MD 21093                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Great Waste                                                         Contingent
          6710 Main Street                                                    Unliquidated
          Suite # 233                                                         Disputed
          Miami Lakes, FL 33014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Green Light Electric Systems                                        Contingent
          2310 W. 76th Street                                                 Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,388.36
          Green Masonry                                                       Contingent
          168 Cedarwood Road                                                  Unliquidated
          Moundville, AL 35474                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $96.00
          Green Team Recycling, LLC                                           Contingent
          P.O. Box 651551                                                     Unliquidated
          Miami, FL 33265                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,675.00
          Greenberg, Traurig                                                  Contingent
          333 SE 2nd Avenue, Suite 4400                                       Unliquidated
          Miami, FL 33131                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 73 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 133 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,907.82
          Greener Pastures Landscape, Inc.                                    Contingent
          P.O. Box 540668                                                     Unliquidated
          Dallas, TX 75354-0668                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,983.10
          Griffith Davidson & Shurtleff, P.C.                                 Contingent
          13737 Noel Road, #850                                               Unliquidated
          Dallas, TX 75240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ground Hound Detection Svcs, Inc.                                   Contingent
          2930 NW Commerce Park Dr.                                           Unliquidated
          Suite 1                                                             Disputed
          Boyton Beach, FL 33426
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ground Penetrating Radar                                            Contingent
          6800 W Central Avenue                                               Unliquidated
          Ste E-1                                                             Disputed
          Toledo, OH 43617
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Grove Harbor Marina and Caribbean                                   Contingent
          Marketplace, LLC
          2640 S. Bayshore Drive
                                                                              Unliquidated
          Suite 305                                                           Disputed
          Miami, FL 33133                                                                     Lawsuit filed in Miami-Dade County Circuit Court for
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          declaratory relief/tortious interference claims, Case No. 18-031090 CA
          Last 4 digits of account number                                    01
                                                                             Is the claim subject to offset?    No  Yes
 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Grove Services Inc., of Miami                                       Contingent
          P.O. Box 901310                                                     Unliquidated
          Homestead, FL 33090-1310                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Grove Services, Inc. of Miami                                       Contingent
          P.O. Box 901310
          Homestead, FL 33090
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Irma disaster relief
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 74 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 134 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          GS Equipment, Inc.                                                  Contingent
          1023 S. 50th Street                                                 Unliquidated
          Tampa, FL 33619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,053.72
          GSI Highway Products, Inc.                                          Contingent
          720 West Wintergreen Road                                           Unliquidated
          Hutchins, TX 75141                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Guaranteed Fence Corp.                                              Contingent
          1091 E. 26 St, Bldg A                                               Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gulf Breeze Consulting, Inc.                                        Contingent
          1304 West Garden Street                                             Unliquidated
          Pensacola, FL 32502                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,174.64
          Guntert & Zimmerman Constr. Div., Inc.                              Contingent
          222 East Fourth Street                                              Unliquidated
          Ripon, CA 95366                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,394.86
          H&E Equipment Services LLC                                          Contingent
          P.O. Box 849850                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,165.75
          H.J. Foundation Company                                             Contingent
          8275 NW 80th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 75 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 135 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,804.16
          Haigood & Campbell, LLC                                             Contingent
          P.O. Box 1066                                                       Unliquidated
          Archer City, TX 76351                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.44
          Halley Engineering Contractors, Inc.                                Contingent
          13901 NW 118th Ave.                                                 Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hamilton Masonry Contractor                                         Contingent
          1336 NW 46th Street                                                 Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.13
          Hanes Geo Components                                                Contingent
          L&P Financial Services Co.                                          Unliquidated
          P.O. Box 60984                                                      Disputed
          Charlotte, NC 28260
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,932.23
          Hanson Aggregates, LLC                                              Contingent
          15620 Collection Center Dr.                                         Unliquidated
          Chicago, IL 60693-0156                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hanson, Kevin L., indiv. and on behalf                              Contingent
          of his four minor children
          c/o John Getz, Esq.
                                                                              Unliquidated
          158 E. 49th Street                                                  Disputed
          Hialeah, FL 33013-1853                                                              Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-18390 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hanson, Randy, as co-plenary guardian                               Contingent
          of Kevin Lee Hanson
          c/o John Getz, Esq.
                                                                              Unliquidated
          158 E. 49th Street                                                  Disputed
          Hialeah, FL 33013-1853                                                              Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-18390 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 76 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 136 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hanson, Terry, as co-plenary guardian                               Contingent
          of Kevin Lee Hanson
          c/o John Getz, Esq.
                                                                              Unliquidated
          158 E. 49th Street                                                  Disputed
          Hialeah, FL 33013-1853                                                              Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-18390 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hardrives of Delray, Inc. dba                                       Contingent
          Hardrives, Inc.                                                     Unliquidated
          2101 South Congress Ave.                                            Disputed
          Delray Beach, FL 33445
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Haydon Building Corp.                                               Contingent
          4640 E. Cotton Gin Loop
          Phoenix, AZ 85040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Haydon - Paving Amarillo
                                                                             TX project
                                                                             Is the claim subject to offset?    No  Yes
 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hayward Baker, Inc.                                                 Contingent
          5461 West Waters Avenue                                             Unliquidated
          Tampa, FL 33634                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hazen Grooving & Grinding, Inc.                                     Contingent
          P.O. Box 238                                                        Unliquidated
          Fort Ogden, FL 34267                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,041.37
          HCSS, Inc.                                                          Contingent
          13151 West Airport Blvd.                                            Unliquidated
          Sugar Land, TX 77478                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,115.61
          HDS/White Cap Const. Supply                                         Contingent
          P.O. Box 4852                                                       Unliquidated
          Orlando, FL 32802-4852                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 77 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 137 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hemingway, Justin                                                   Contingent
          1220 Waters Edge Dr.
          Rockwall, TX 75087
                                                                              Unliquidated
          Date(s) debt was incurred 7/3/18
                                                                              Disputed
          Last 4 digits of account number                                                  Automobile claim for injuries to vehicle; Claim No.
                                                                             Basis for the claim:
                                                                             30180597254-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hepburn, Marquise Rashad                                            Contingent
          Morgan & Morgan
          Attn.: Matthew T. Morgan, Esq.
                                                                              Unliquidated
          20 N Orange Ave Ste 1000                                            Disputed
          Orlando, FL 32801                                                                   Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-8144 CA 23
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,770.30
          Heratage Product Resources, Inc.                                    Contingent
          P.O. Box 6593                                                       Unliquidated
          Lakeland, FL 33807                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,907.58
          Herc Rentals Inc.                                                   Contingent
          P.O. Box 936257                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hernandez, Hicks & Valois, P.A.                                     Contingent
          8551 West Sunrise Blvd.
          Suite 305
                                                                              Unliquidated
          Fort Lauderdale, FL 33323-2216                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Legal fees and expenses with respect to T4 project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hernandez, Justo                                                    Contingent
          90 E. 51st Place
          Hialeah, FL 33013
                                                                              Unliquidated
          Date(s) debt was incurred      1/9/18
                                                                              Disputed
          Last 4 digits of account number                                                   Workers' Compensation Claim for injuries sustained;
                                                                             Basis for the claim:
                                                                             Claim No. 30189555745-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          High Tech Striping, Inc.                                            Contingent
          c/o Ocean Bank Factoring Division                                   Unliquidated
          780 NW 42 Ave., Suite 300                                           Disputed
          Miami, FL 33126
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 78 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 138 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,444.73
          Hilti, Inc.                                                         Contingent
          P.O. Box 11870                                                      Unliquidated
          Newark, NJ 07101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hodges Erector, Inc.                                                Contingent
          100 South Biscayne Blvd.                                            Unliquidated
          Miami, FL 33131                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,396.00
          Hoffman Park Emerg Phys LLC                                         Contingent
          P.O. Box 37866                                                      Unliquidated
          Philadelphia, PA 19101-7866                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hok Masonry, LLC                                                    Contingent
          8937 SW 214th Street                                                Unliquidated
          Miami, FL 33189                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,348.51
          Holland & Knight LLP                                                Contingent
          P.O. Box 864084                                                     Unliquidated
          Orlando, FL 32886-4084                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $121,306.71
          Holt Cat                                                            Contingent
          P.O. Box 650345                                                     Unliquidated
          Dallas, TX 75265-0345                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,902.31
          Home Depot Inc.                                                     Contingent
          Dept.32 - 2500774041                                                Unliquidated
          P.O. Box 78047                                                      Disputed
          Phoenix, AZ 85062
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 79 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 139 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Homestead Paving Co.                                                Contingent
          14550 Mable St                                                      Unliquidated
          Naranja, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Homestead Police Department                                         Contingent
          45 NW 1st Avenue
          Homestead, FL 33030
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Claim for alleged roof leak after Hurricane Irma
                                                                             Basis for the claim:
                                                                             Claim No. 30189798749-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Honeywell Building Solutions                                        Contingent
          12490 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hoover Canvas Products dba                                          Contingent
          Hoover Architect                                                    Unliquidated
          844 NW 9th Avenue                                                   Disputed
          Fort Lauderdale, FL 33311
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hot Shots Autobody Supplies                                         Contingent
          2940 NW 54th St.                                                    Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,605.30
          Hotel & Restaurant Supply Inc.                                      Contingent
          P.O. Box 6                                                          Unliquidated
          Meridian, MS 39302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Howard McAnear Equipment Co.                                        Contingent
          P.O. Box 162029                                                     Unliquidated
          Ft. Worth, TX 76161-2029                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 80 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 140 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Howell Heating and Air                                              Contingent
          P.O. Box 2476                                                       Unliquidated
          Laurel, MS 39442                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Humble, Richard Luis                                                Contingent
          c/o Grossman Roth Yaffa Cohen
          Attn.: Stuart Z. Grossman, Esq.
                                                                              Unliquidated
          2525 Ponce de Leon Blvd Ste 1150                                    Disputed
          Miami, FL 33134                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-10117 CA 13
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hurricane Resistant Const                                           Contingent
          12105 Lymestone Way                                                 Unliquidated
          Cooper City, FL 33026                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          HVJNorth Texas                                                      Contingent
          8701 John W Carpenter Frwy                                          Unliquidated
          Suite 250                                                           Disputed
          Dallas, TX 75247
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hyvac, Inc.                                                         Contingent
          312 South Military Trail                                            Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          I & C Earthmovers                                                   Contingent
          P.O. Box 940668                                                     Unliquidated
          Miami, FL 33194                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          IBC Travel, Inc.                                                    Contingent
          500 SW 34th Street                                                  Unliquidated
          Fort Lauderdale, FL 33315                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 81 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 141 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,100.00
          Imagery                                                             Contingent
          7440 SW 50th Terr.                                                  Unliquidated
          Suite #102                                                          Disputed
          Miami, FL 33155
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $633.26
          Imperial Auto Glass, Inc.                                           Contingent
          2130 Quarry Street                                                  Unliquidated
          Dallas, TX 75212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Imperial Flooring Contractors                                       Contingent
          14285 S.W. 142 Street                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,303.81
          Imperial Flooring Solutions, Inc.                                   Contingent
          14285 SW 142nd Street                                               Unliquidated
          Miami, FL 33186
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          IMT Construction LLC                                                Contingent
          P.O. Box 261722                                                     Unliquidated
          Plano, TX 75026                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,369.86
          Infinity Auto Insurance Company                                     Contingent
          2201 4th Avenue North                                               Unliquidated
          Birmingham, AL 35203                                                Disputed
          Date(s) debt was incurred 3/15/18
                                                                                             Automobile claim relating to FIU bridge collapse
                                                                             Basis for the claim:
          Last 4 digits of account number                                    (Carlos Enrique Diez); Claim No. 301811072350-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.25
          Insperity Employee Screening                                        Contingent
          P.O. Box 841585                                                     Unliquidated
          Dallas, TX 75284-1585                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 82 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 142 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,138.59
          Institutional Products, Inc.                                        Contingent
          1011 NW 6th Street                                                  Unliquidated
          Homestead, FL 33030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Integ-Crete Construction, LLC                                       Contingent
          10550 W. Midway Road                                                Unliquidated
          Fort Pierce, FL 34945                                               Disputed
          Date(s) debt was incurred
                                                                                              (Notice Purposes Only)
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Settled lawsuit filed in Martin County Circuit Court for payment of
                                                                             bond, breach of contract, relating to Lakeside Ranch Stormwater
                                                                             Treatment Area Phase II South Project; Case No. 18-1031 CA 01
                                                                             Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,288.90
          Integrated Roadway Services                                         Contingent
          4164 Austin Bluffs Pkwy                                             Unliquidated
          Ste. 362                                                            Disputed
          Colorado Springs, CO 80918
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,921.64
          Internal Services Department                                        Contingent
          Small Business Development                                          Unliquidated
          111 NW 1st Street, 19th Floor
          Miami, FL 33128                                                     Disputed
          Date(s) debt was incurred                                                           Potential claims relating to S-902 Opa Locka project
                                                                             Basis for the claim:
                                                                             (Unlimited Turf violation of Sec. 2-11.16)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,802.00
          International Constructon Equipment, Inc                            Contingent
          301 Warehouse Dr.                                                   Unliquidated
          Mathews, NC 28104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Intertek International, Inc.                                        Contingent
          8300 NW 53rd Street
          Miami, FL 33166
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 83 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 143 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Intertek PSI                                                        Contingent
          545 E. Alogonquin Road
          Arlington Heights, IL 60005
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $158,817.01
          Ion Electric, LLC                                                   Contingent
          2801 N. Andrews Avenue                                              Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Island Fence of Dade                                                Contingent
          711 E Okeechobee Road                                               Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Island Mechanical Contractors, Inc.                                 Contingent
          c/o Tritt & Associates
          Attn: Bryan D. Judah, Esq.
                                                                              Unliquidated
          707 Peninsular Place                                                Disputed
          Jacksonville Beach, FL 32240                                                       Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          for breach of contract, Case No. 18-10586 CA 08
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ITSTelecom                                                          Contingent
          P.O. Box 308                                                        Unliquidated
          Indiantown, FL 34956                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,010.78
          J Alfredo Armas Professional LLC                                    Contingent
          4960 SW 72 Ave., Suite # 206                                        Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          J C A Cad, Inc.                                                     Contingent
          414 Sorenstam Way
          Cibolo, TX 78108
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  Potential claims relating to Jackson Memorial
                                                                             Basis for the claim:
                                                                             Medical Campus
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 84 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 144 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J Hernandez Maintenance LLC                                         Contingent
          PO Box 901205                                                       Unliquidated
          Homestead, FL 33090                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J.A. Azpeitia                                                       Contingent
          22661 SW 127 Avenue                                                 Unliquidated
          Miami, FL 33170                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $340,099.46
          JA & M Developing Corporation                                       Contingent
          15757 Pines Blvd., Suite 196                                        Unliquidated
          Pembroke Pines, FL 33027                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,959.87
          Jackson Lewis P.C.                                                  Contingent
          220 Headquarters Plaza                                              Unliquidated
          East Towers, 7th Floor                                              Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,157.20
          Jackson Lewis P.C. Chartered                                        Contingent
          1133 Westchester Ave.                                               Unliquidated
          Suite S125                                                          Disputed
          West Harrison, NY 10604
                                                                             Basis for the claim:    Breach of Contract Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jackson Memorial Hospital                                           Contingent
          1611 NW 12th Avenue
          Miami, FL 33136
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to WT Sampson project
                                                                             Is the claim subject to offset?    No  Yes
 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jador International                                                 Contingent
          P.O. Box 171268                                                     Unliquidated
          Hialeah, FL 33017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 85 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 145 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jaffer Well Drilling                                                Contingent
          1451 SW 9 Court                                                     Unliquidated
          Hialeah Gardens, FL 33010                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,569.52
          Jajo, Inc. d/b/a Bryant Electric                                    Contingent
          8817 NW 21st Terrace                                                Unliquidated
          Miami, FL 33172
                                                                              Disputed
          Date(s) debt was incurred
                                                                                           Potential breach of contract claims relating to United
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Homecare project
                                                                             Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $850.00
          JAMS, Inc.                                                          Contingent
          File 1750                                                           Unliquidated
          1801 W Olympic Blvd.                                                Disputed
          Pasadena, CA 91199-1750
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jasso. Manlio                                                       Contingent
          4104 Texas Drive
          Dallas, TX 75211
                                                                              Unliquidated
          Date(s) debt was incurred      9/26/12
                                                                              Disputed
          Last 4 digits of account number                                                  Workers' compensation claim; Claim No.
                                                                             Basis for the claim:
                                                                             30130383879-0001; Project: Lovefield (TX)
                                                                             Is the claim subject to offset?    No  Yes
 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JB Knowledge Technologies                                           Contingent
          P.O. Box 711                                                        Unliquidated
          Bryan, TX 77806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JBL Engineering                                                     Contingent
          12333 Woodlands Circle                                              Unliquidated
          Dade City, FL 33525                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JC Suvillaga Bricks & Pavers                                        Contingent
          10245 SW 35 Terr..                                                  Unliquidated
          Miami, FL 33165                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 86 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 146 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,271.15
          JCA-CAD                                                             Contingent
          414 Sorenstam Way                                                   Unliquidated
          Cibolo, TX 78108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jeny Sod Service Corporation                                        Contingent
          17150 SW 177th Avenue                                               Unliquidated
          Miami, FL 33187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Jesus Morales Trucking LLC                                          Contingent
          C/O Flash Funding LLC                                               Unliquidated
          P.O. Box 4745                                                       Disputed
          Houston, TX 77210
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JJAS Door Installations, Inc.                                       Contingent
          7302 NW 70th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JMJ Painting Inc.                                                   Contingent
          20200 NW 2nd Avenue                                                 Unliquidated
          Suite 405                                                           Disputed
          Miami Gardens, FL 33169
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,092.56
          JMJ Painting, Inc.                                                  Contingent
          1779 N. University Drive, Suite 201                                 Unliquidated
          Hollywood, FL 33024
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JND & Sons Barrier, LLC                                             Contingent
          9324 Bayard Street                                                  Unliquidated
          Ft. Worth, TX 76244                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 87 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 147 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,055.95
          Jobsite Solutions Corp.                                             Contingent
          7225 NW 68th Street                                                 Unliquidated
          #4                                                                  Disputed
          Miami, FL 33166
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $732.99
          Joe Jeter Sales LLC                                                 Contingent
          306 Hockaday Ave.                                                   Unliquidated
          Garland, TX 75043-2215                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,786.33
          Johnson Controls, Inc.                                              Contingent
          P.O. Box 730068                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jordan Gilmore Inc. dba Hyrell                                      Contingent
          1610 Adams Avenue                                                   Unliquidated
          Dunmore, PA 18509                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jordim International, Inc.                                          Contingent
          12502 SW 78th Street                                                Unliquidated
          Miami, FL 33183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JS & L Site, Inc.                                                   Contingent
          15182 SW 92nd Terr.                                                 Unliquidated
          Miami, FL 33195                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JSS Bori Group, LLC                                                 Contingent
          3902 Sandsshell Dr.                                                 Unliquidated
          Ft Worth, TX 76137                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 88 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 148 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          K & J Contractors, Inc.                                             Contingent
          815 North Homestead Blvd.                                           Unliquidated
          # 458                                                               Disputed
          Florida City, FL 33030
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Kendall Electric, Inc.                                              Contingent
          6705 SW 145th Street                                                Unliquidated
          Miami, FL 33158                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,012.07
          Kesoki Painting, LLC                                                Contingent
          15191 SW 116 Terrace                                                Unliquidated
          Miami, FL 33196                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          KForce, Inc.                                                        Contingent
          P.O. Box 277997                                                     Unliquidated
          Atlanta, GA 30384-7997                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          King Steel Corporation                                              Contingent
          5225 E. Cook Road
          Grand Blanc, MI 48439
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.23
          Kira Construction Mgmt LLC                                          Contingent
          4208 198th Street                                                   Unliquidated
          Suite 104                                                           Disputed
          Lynwood, WA 98036
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.51
          Kirby Smith Machinery, Inc.                                         Contingent
          P.O. Box 270360                                                     Unliquidated
          Oklahoma City, OK 73137                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 89 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 149 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,783.26
          Kirlin Florida LLC                                                  Contingent
          3125 W. Commercial Blvd., Ste 200                                   Unliquidated
          Ft. Lauderdale, FL 33309-3446                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Knights Key Investors, LLC                                          Contingent
          1010 Kennedy Drive
          Suite 302
                                                                              Unliquidated
          Key West, FL 33040                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Irma disaster relief
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Koogle Engineering, LLC.                                            Contingent
          3361 Rouse Rd..                                                     Unliquidated
          Suite 155                                                           Disputed
          Orlando, FL 32817
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Krause, Rudolph O.                                                  Contingent
          2631 Old State Road 4A
          Summerland Key, FL 33042
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Irma disaster relief
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          L & L Distributors, Inc.                                            Contingent
          1511 N. Powerline Road                                              Unliquidated
          Pompano Beach, FL 33069-1690                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.91
          L.D. Mullins Lumber Co.                                             Contingent
          1191 West 15 Street                                                 Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,985.44
          Lake Point Restoration, LLC                                         Contingent
          12012 South Shore Blvd.                                             Unliquidated
          Suite 107                                                           Disputed
          Wellington, FL 33414
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 90 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 150 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,982.44
          Landscape Structures Inc.                                           Contingent
          601 7th Street S                                                    Unliquidated
          Delano, MN 55328                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.00
          Lanuza, Pedro M.                                                    Contingent
          14705 SW 178th Terrace                                              Unliquidated
          Miami, FL 33187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Lavrinenko, Oleg                                                    Contingent
                                                                              Unliquidated
          Date(s) debt was incurred      4/23/18
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    General liability claim for damages to vehicle
                                                                             Is the claim subject to offset?    No  Yes
 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Leadex Corporation                                                  Contingent
          2601 SW 69th Ct                                                     Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127.68
          Leal, Stefan A.                                                     Contingent
          8080 SW 205 Street                                                  Unliquidated
          Cutler Bay, FL 33189                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Leesburg Concrete Company, Inc.                                     Contingent
          1335 Thomas Avenue                                                  Unliquidated
          Leesburg, FL 34748                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lehigh Cement Company LLC                                           Contingent
          300 E. John Carpenter Freeway
          #1645
                                                                              Unliquidated
          Irving, TX 75062                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 91 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 151 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Leon Medical Centers                                                Contingent
          8600 NW 41st St.
          Miami, FL 33166
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Potential claims relating to Leon W Hialeah EMPLY
                                                                             Basis for the claim:
                                                                             Parking Lot project
                                                                             Is the claim subject to offset?    No  Yes
 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Leon Medical Centers                                                Contingent
          8600 NW 41st St.
          Miami, FL 33166
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Leon Kendall Parking
                                                                             Garage project
                                                                             Is the claim subject to offset?    No  Yes
 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Leon Medical Centers                                                Contingent
          8600 NW 41st St.
          Miami, FL 33166
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Leon Flagler Parking
                                                                             Garage project
                                                                             Is the claim subject to offset?    No  Yes
 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,821.75
          Level 3 Communications                                              Contingent
          c/o JNR Adjustment Company, Inc.                                    Unliquidated
          P.O. Box 27070                                                      Disputed
          Minneapolis, MN 55427
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claims for underground line at Broward Blvd. project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lindamood Demolition                                                Contingent
          Lindamood Heavy Hauling Inc                                         Unliquidated
          2020 S Nursery Road                                                 Disputed
          Irving, TX 75060
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          List Industries, Inc.                                               Contingent
          401 N.W. Jim Moran Blvd.                                            Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,134.22
          Litecrete, Inc.                                                     Contingent
          8095 NW 64 Street                                                   Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 92 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 152 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $575.00
          Lively, Alan                                                        Contingent
          941 Lake Forest Trail                                               Unliquidated
          Little Elm, TX 75068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Locher Environmental Technology, LLC                                Contingent
          P.O. Box 40                                                         Unliquidated
          Placida, FL 33946                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Locke Solutions                                                     Contingent
          700 Almeda-Genoa Rd.                                                Unliquidated
          Houston, TX 77047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lopefra Corporation                                                 Contingent
          7855 NW 29 Street, Suite 182                                        Unliquidated
          Doral, FL 33122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,763.01
          Lotspeich Co. of Fla.                                               Contingent
          6351 NW 28th Way, Suite A                                           Unliquidated
          Ft. Lauderdale, FL 33309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Louis Berger U.S., Inc.                                             Contingent
          412 Mount Kemble Avenue                                             Unliquidated
          Morristown, NJ 07962-1946                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Louis Berger U.S., Inc.                                             Contingent
          412 Mount Kemble Avenue
          Morristown, NJ 07960
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 93 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 153 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Luselago International LLC                                          Contingent
          dba Pirtek Doral                                                    Unliquidated
          7962 NW 14thStreet                                                  Disputed
          Doral, FL 33126
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          M & J Elevator Interiors, Inc.                                      Contingent
          3552 East 10th Court                                                Unliquidated
          Hialeah Gardens, FL 33013                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $903.76
          M and H Automotive Inc.                                             Contingent
          3560 W. Broward Blvd.                                               Unliquidated
          Ft. Lauderdale, FL 33312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,915.53
          M and M Steel Corp                                                  Contingent
          515 West 26th Street                                                Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,094.51
          M G Vera, Inc.                                                      Contingent
          13960 SW 47 Street                                                  Unliquidated
          Miami, FL 33175                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Machado, Thomas                                                     Contingent
          5757 Blue Lagoon Drive
          Miami, FL 33126
                                                                              Unliquidated
          Date(s) debt was incurred 07/05/15
                                                                              Disputed
          Last 4 digits of account number                                                    General liability claim for injuries relating to Red
                                                                             Basis for the claim:
                                                                             Road project; Claim No. 30155013353-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Madina Sod Corp.                                                    Contingent
          200 South Main Street                                               Unliquidated
          Belle Glade, FL 33430                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 94 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 154 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          MAG Construction Inc.                                               Contingent
          7812 SW 34th Terrace                                                Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,351.25
          Management Consultants International                                Contingent
          16915 SW 93rd Street                                                Unliquidated
          #13-313                                                             Disputed
          Miami, FL 33196
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Manny & Lou Plumbing                                                Contingent
          Contractors, Inc.                                                   Unliquidated
          7105 S.W. 47 St., Bay 407                                           Disputed
          Miami, FL 33155
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mardale Specialties Direct, Inc.                                    Contingent
          4101 NW 124 Avenue                                                  Unliquidated
          Coral Springs, FL 33065                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.00
          Marine Machining & Mfg LLC                                          Contingent
          33475 Giftos Drive                                                  Unliquidated
          Clinton TWP, MI 48035                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,120.13
          Marjam Supply of Florida LLC                                        Contingent
          855T Conklin Street                                                 Unliquidated
          Farmingdale, NY 11735                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mark Products                                                       Contingent
          14218 S.W. 136 Street                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 95 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 155 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,619.00
          Martin Marietta Materials                                           Contingent
          P.O. Box 677061                                                     Unliquidated
          Dallas, TX 75267-7061                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.00
          Martinez and Morales LLC                                            Contingent
          395 Alhambra Circle, Ste. 150                                       Unliquidated
          Miami, FL 33134                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Martinez, Devin                                                     Contingent
          1506 Quail Run Drive
          Allen, TX 75002
                                                                              Unliquidated
          Date(s) debt was incurred      10/02/15
                                                                              Disputed
          Last 4 digits of account number                                                     Lawsuit pending in Collin County, Texas District
                                                                             Basis for the claim:
                                                                             Court relating to auto negligence, Case No. 366-05380-2016
                                                                             Is the claim subject to offset?    No  Yes
 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Marvi Builders LLC                                                  Contingent
          13150 NW Miami Court                                                Unliquidated
          Miami, FL 33168                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Maschmeyer Concrete Company                                         Contingent
          P.O. Box 628389                                                     Unliquidated
          Orlando, FL 32862-8389                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $512.71
          Mass Mutual Life Ins. Co.                                           Contingent
          Apm Payment Processing Center                                       Unliquidated
          P.O. Box 92483                                                      Disputed
          Chicago, IL 60675-2483
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Master Con, LLC                                                     Contingent
          1079 Shotgun Road                                                   Unliquidated
          Sunrise, FL 33326                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 96 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 156 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Master Concession Air, LLC.                                         Contingent
          5725 NW 7th St, Suite #97
          Miami, FL 33126
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to KFC Food Court project
                                                                             Is the claim subject to offset?    No  Yes
 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mastin, Debbie                                                      Contingent
          500 NE 55th Terrace
          Miami, FL 33137
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential unjust enrichment claims
                                                                             Is the claim subject to offset?    No  Yes
 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,415.82
          Matheson Tri-Gas Inc.                                               Contingent
          P.O. Box 845502                                                     Unliquidated
          Dallas, TX 75284-5502                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,192.70
          Matrax, Inc.                                                        Contingent
          11748 Mayfair Field Dr.                                             Unliquidated
          Timonium, MD 21093                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Matrax, Inc.                                                        Contingent
          11748 Mayfair Field Drive
          Lutherville Timonium, MD 21093
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $956.25
          McCormick Construction & Management                                 Contingent
          LLC                                                                 Unliquidated
          1153 Lionsgate Lane                                                 Disputed
          Gulf Breeze, FL 32563
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          McCourt Construction                                                Contingent
          16155 SW 117 Avenue, Ste B 26                                       Unliquidated
          Miami, FL 33177                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 97 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 157 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          McCulley Marine Services, Inc.                                      Contingent
          2309 N. Old Dixie Hwy                                               Unliquidated
          Fort Pierce, FL 34946                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          McGowen, S.A.                                                       Contingent
          Attn.: Roderick McGowen                                             Unliquidated
          Calle 68                                                            Disputed
          San Francisco, Local 32, Panama
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,204.90
          MCO Construction & Svcs                                             Contingent
          6600 NW 27th Avenue, Ste 208                                        Unliquidated
          Miami, FL 33147-7220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $381.25
          McPherson Law Firm, PLLC                                            Contingent
          Republic Center, Suite 3100                                         Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Meco Miami, Inc.                                                    Contingent
          5825 NW 74th Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Medina, Jose                                                        Contingent
          1812 Nomas Street
          Dallas, TX 75212
                                                                              Unliquidated
          Date(s) debt was incurred      1/25/18
                                                                              Disputed
          Last 4 digits of account number                                                    Workers' compensation claim relating to DNT-TX
                                                                             Basis for the claim:
                                                                             project; Claim No. 30189519493-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.96
          Mejias, Basilio                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 98 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 158 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Melendez-Bonilla, Ronald                                            Contingent
          5390 W. 4th Avenue                                                  Unliquidated
          Hialeah, FL 33012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $202,618.74
          Memco Solutions, Inc.                                               Contingent
          P.O. Box 301729                                                     Unliquidated
          Dallas, TX 75303-1729                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Memorial Cubano, Inc.                                               Contingent
          4414 SW 127 Ct.
          Miami, FL 33175
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Cuban Memorial project
                                                                             Is the claim subject to offset?    No  Yes
 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mendez, Jenna                                                       Contingent
          c/o H. Clay Roberts, Esq.
          Fornaris Law Firm, P.A.
                                                                              Unliquidated
          65 Almeria Avenue                                                   Disputed
          Miami, FL 33134                                                                     Lawsuit filed in Miami-Dade County Circuit Court,
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          relating to FIU bridge collapse; Case No. 2018-035972 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.28
          Mendoza, Alexis                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Merius, Austin
          c/o Templer & Hirsh Attorneys                                       Contingent
          20801 Biscayne Blvd.                                                Unliquidated
          Suite 400                                                           Disputed
          Miami, FL 33180
                                                                             Basis for the claim:    Potential claims relating to Port Everglades project
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metro Caulking & Waterproofing                                      Contingent
          1100 SW 30th Avenue                                                 Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 99 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 159 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.07
          Metroplex Welding Supply, Inc.                                      Contingent
          1970 W. NW Highway                                                  Unliquidated
          Dallas, TX 75220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami Light House for the Blind & Visual                            Contingent
          601 SW 8th Avenue
          Miami, FL 33130
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Lighthouse For the Blind
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Miami Tool Rental                                                   Contingent
          4190 NW 72 Avenue                                                   Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3.51
          Miami-Dade Aviation Department                                      Contingent
          P.O. Box 526624                                                     Unliquidated
          Miami, FL 33152-6624                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Aviation Department                                      Contingent
          4301 NW 22nd Street
          Building 3030, 2nd Floor
                                                                              Unliquidated
          Miami, FL 33102                                                     Disputed
          Date(s) debt was incurred                                                         Potential claims relating to 08686 - MIA 756 A/D North
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Terminal Improvements project
                                                                             Is the claim subject to offset?    No  Yes
 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Aviation Department                                      Contingent
          4301 NW 22nd Street
          Building 3030, 2nd Floor
                                                                              Unliquidated
          Miami, FL 33102                                                     Disputed
          Date(s) debt was incurred                                                         Potential claims relating to MIA 746 BC Infill Third &
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Fourth Level Tenant Improvements project
                                                                             Is the claim subject to offset?    No  Yes
 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Aviation Department                                      Contingent
          4301 NW 22nd Street
          Building 3030, 2nd Floor
                                                                              Unliquidated
          Miami, FL 33102                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to MCC - MIA project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 100 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 160 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County
          Stephen P. Clark                                                    Contingent
          Governmental Center                                                 Unliquidated
          111 NW 1st Street                                                   Disputed
          Miami, FL 33128
                                                                             Basis for the claim:    Potential claims relating to FIU bridge collapse
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County - Port Miami                                      Contingent
          Dante B. Fascell Port of Miami
          1015 North America Way, 2nd Floor
                                                                              Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Cruise Terminal D project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County - Port Miami                                      Contingent
          Dante B. Fascell Port of Miami
          1015 North America Way, 2nd Floor
                                                                              Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Port of Miami Terminal F
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Dept. of                                          Contingent
          Transportation and Public Works
          111 NW 1st Street
                                                                              Unliquidated
          Miami, FL 33128                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU bridge collapse
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County General Services                                  Contingent
          Administration
          172 W. Flagler St., #325
                                                                              Unliquidated
          Miami, FL 33130                                                     Disputed
          Date(s) debt was incurred                                                          Potential claims relating to 08629 - General Services
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Administration Trade Shop Facility project
                                                                             Is the claim subject to offset?    No  Yes
 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County General Services Admin                            Contingent
          172 W Flagler St., #325
          Miami, FL 33130
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to GSA West Lot Parking
                                                                             Garage project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 101 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 161 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Internal Services                                 Contingent
          Department
          111 NW 1st Street, 24th Floor
                                                                              Unliquidated
          Miami, FL 33128                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Joseph Caleb Center
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Miami Senior High
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to GOB School Board
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Morningside K-8 project
                                                                             Is the claim subject to offset?    No  Yes
 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to North Beach Elementary
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Biscayne Elementary
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 102 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 162 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Edison Park K-8 project
                                                                             Is the claim subject to offset?    No  Yes
 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Shadowlawn Elementary
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Suite 307
                                                                              Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred                                                         Potential claims relating to West Homestead K-8
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Conversion project
                                                                             Is the claim subject to offset?    No  Yes
 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                   Potential claims relating to Madie Ives K-8
                                                                             Basis for the claim:
                                                                             Conversion project
                                                                             Is the claim subject to offset?    No  Yes
 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Twin Lakes Elementary
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue
          Suite 307
                                                                              Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Arthur Polly project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 103 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 163 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,671.72
          Miami-Dade County Public Schools                                    Contingent
          1450 NE 2nd Avenue                                                  Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $83.50
          Miami-Dade County School Board                                      Contingent
          1450 NE 2nd Avenue                                                  Unliquidated
          Miami, FL 33132                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Expressway Authority                                     Contingent
          3790 NW 21st Street
          Miami, FL 33142
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to 09631 - MDX 83622
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Fire Rescue Department,                                  Contingent
          Facilities & Construction Division
          9300 NW 41st Street
                                                                              Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to 08630 - Miami Dade Fire
          Last 4 digits of account number                                    Rescue Facility
                                                                             Is the claim subject to offset?    No  Yes
 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Public Schools                                           Contingent
          1450 NE 2nd Avenue
          Miami, FL 33132
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to iPrep Schools project
                                                                             Is the claim subject to offset?    No  Yes
 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Transit                                                  Contingent
          701 NW 1st Ct., 17th Floor
          Miami, FL 33136
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Lehman Test Track
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 104 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 164 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Water & Sewer Dept                                       Contingent
          3071 SW 38th Avenue
          Miami, FL 33146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                 Potential claims relating to MDWASD-96 in
                                                                             Basis for the claim:
                                                                             Emergency Repair project
                                                                             Is the claim subject to offset?    No  Yes
 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Water & Sewer Dept                                       Contingent
          3071 SW 38th Avenue
          Miami, FL 33146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Opa Locka 54 FM project
                                                                             Is the claim subject to offset?    No  Yes
 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Water & Sewer Dept                                       Contingent
          3071 SW 38th Avenue                                                 Unliquidated
          Miami, FL 33146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Miami-Dade Water & Sewer Dept.                                      Contingent
          3071 SW 38th Avenue
          Miami, FL 33146
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to 09632 - SDWWTP S808A
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Micar Trucking, Inc.                                                Contingent
          13944 SW 25th Terr.                                                 Unliquidated
          Miami, FL 33175                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mid State Fire Equipment Inc.                                       Contingent
          297 Washington Blvd. NE                                             Unliquidated
          Lake Placid, FL 33852                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Midco Sling & Cable Companies                                       Contingent
          9101 W. Carpenter Freeway                                           Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 105 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 165 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,210.61
          Millenium Steel Inc.                                                Contingent
          2516 Wiley Street                                                   Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Millennium Steel, Inc.                                              Contingent
          10235 W. Sample Road                                                Unliquidated
          Suite # 205                                                         Disputed
          Coral Springs, FL 33065
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,286.87
          Milner Document Products                                            Contingent
          P.O. Box 41602                                                      Unliquidated
          Philadelphia, PA 19101-1602                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,002.48
          Milner, Inc.                                                        Contingent
          P.O. Box 923197                                                     Unliquidated
          Norcross, GA 30010-3197                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18.48
          Mirabal, Virginia                                                   Contingent
          7000 SW 57th Street                                                 Unliquidated
          Miami, FL 33143                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mitchell, Burtran                                                   Contingent
          417 Houghton Avenue
          Marlin, TX 76661
                                                                              Unliquidated
          Date(s) debt was incurred 06/28/16
                                                                              Disputed
          Last 4 digits of account number                                                    Workers' compensation claim for injuries sustained
                                                                             Basis for the claim:
                                                                             at DNT Project; Claim No. 30166082747-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $743.04
          Mobile Mini, Inc.                                                   Contingent
          P.O. Box 650882                                                     Unliquidated
          Dallas, TX 75265-0882                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 106 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 166 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.18
          Mobile Modular Management Corp.                                     Contingent
          P.O. Box 45043                                                      Unliquidated
          San Francisco, CA 94145-5043                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Modspace                                                            Contingent
          12603 Collections Center Dr.                                        Unliquidated
          Chicago, IL 60693-0126                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Moises Arce                                                         Contingent
          6911 Main Street                                                    Unliquidated
          Apt. 215                                                            Disputed
          Miami Lakes, FL 33014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Molina, Francisco                                                   Contingent
          c/o Hernandez Browning & Showalter
          Attn.: Jesse R. Showalter, Esq.
                                                                              Unliquidated
          8111 LBJ Freeway, Suite 1065                                        Disputed
          Dallas, TX 75251                                                                  Lawsuit filed in 191st Judicial District Court of Dallas
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/8/17                                  County, TX, Case No. DC18-15112, relating to DNT project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mollo, Lucia                                                        Contingent
          222 N. Federal Highway
          Apt. 108
                                                                              Unliquidated
          Dania, FL 33004                                                     Disputed
          Date(s) debt was incurred 03/12/15                                                General liability claim for trip and fall
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Claim No. 30155018144-0001
                                                                             (Project: Ravenswood)
                                                                             Is the claim subject to offset?    No  Yes
 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Monroe County                                                       Contingent
          1100 Simonton St.
          Key West, FL 33040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes
 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mony Life Insurance Company                                         Contingent
          Dept #2640                                                          Unliquidated
          P.O. Box 11407                                                      Disputed
          Birmingham, AL 35246-2640
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 107 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 167 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Moonlight Doors & Glass, LLC                                        Contingent
          4530 N Hiatus Road                                                  Unliquidated
          Suite 115                                                           Disputed
          Sunrise, FL 33351
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Morris, Brenda                                                      Contingent
          4747 Hollywood Blvd., #272
          Hollywood, FL 33021
                                                                              Unliquidated
          Date(s) debt was incurred 6/3/17
                                                                              Disputed
          Last 4 digits of account number                                                     General liability claim for injuries relating to Broward
                                                                             Basis for the claim:
                                                                             Blvd. project; Claim No. 1D344957788737
                                                                             Is the claim subject to offset?    No  Yes
 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Morris, Gregory                                                     Contingent
          c/o Robert M. Meador, Esq.
          Rad Law Firm
                                                                              Unliquidated
          8001 LBJ Freeway, Ste. 300                                          Disputed
          Dallas, TX 75251                                                                   Lawsuit pending in 298th Judicial District Court of
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Dallas County, TX, Case No. DC-18-17102 relating to automobile
          Last 4 digits of account number                                    accident
                                                                             Is the claim subject to offset?    No  Yes
 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,256.96
          Motor Parts of Lewisville Inc.                                      Contingent
          P.O. Box 339                                                        Unliquidated
          Ponder, TX 76259                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          MPG Technical Group, Inc.                                           Contingent
          908 SW 141st Avenue                                                 Unliquidated
          Miami, FL 33184                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,410.24
          Mr. Glass Doors & Windows, Inc.                                     Contingent
          7440 NW 66th Street                                                 Unliquidated
          Doral, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Muller Fire Protection, Inc.                                        Contingent
          3200 NW 38th Street                                                 Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 108 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 168 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mulo, Inc.                                                          Contingent
          P.O. Box 576                                                        Unliquidated
          Bell Glade, FL 33430                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $301.30
          Munilla, Juan                                                       Contingent
          c/o Magnum Construction Management, LLC                             Unliquidated
          6201 SW 70th Street, 1st Floor                                      Disputed
          Miami, FL 33143
                                                                             Basis for the claim:    Expense Reimbursements
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,972.87
          Munilla, Luis F.                                                    Contingent
          c/o Magnum Construction Management, LLC                             Unliquidated
          6201 SW 70th Street, 1st Floor                                      Disputed
          Miami, FL 33143
                                                                             Basis for the claim:    Expense Reimbursements
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.12
          Munilla, Pedro                                                      Contingent
          c/o Magnum Construction Management, LLC                             Unliquidated
          6201 SW 70th Street, 1st Floor                                      Disputed
          Miami, FL 33143
                                                                             Basis for the claim:    Expense Reimbursements
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          MV Real Estate Holdings                                             Contingent
          13943 SW 140 St.
          Miami, FL 33186
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to East Coast Building
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          N & P Construction and Development, Inc.                            Contingent
          4792 Dorchester Mews                                                Unliquidated
          West Palm Beach, FL 33415                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          N.T. Diamond Tools LLC                                              Contingent
          4710 Alexander Lane                                                 Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 109 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 169 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107.21
          NAPA                                                                Contingent
          P.O. Box 409043                                                     Unliquidated
          Atlanta, GA 30384-9043                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,165.00
          Napoles Irrigation Corporation                                      Contingent
          11300 SW 46th Street                                                Unliquidated
          Miami, FL 33165                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,081.60
          National Construction Rentals                                       Contingent
          6356 Narcoossee Road                                                Unliquidated
          Orlando, FL 32822                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          National Fire Protection, LLC                                       Contingent
          515 Dover Road                                                      Unliquidated
          Suite 2600                                                          Disputed
          Rockville, MD 20850
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,140.08
          National General Auto, Home & Health                                Contingent
          Insurance                                                           Unliquidated
          P.O. Box 89476                                                      Disputed
          Cleveland, OH 44101-6478
          Date(s) debt was incurred 3/15/18
                                                                                            Subrogation Claim relating to The Structure Group
                                                                             Basis for the claim:
                                                                             LLC; Claim No. 3228901
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          National Stage & Window                                             Contingent
          236 S Military Trail                                                Unliquidated
          Deerfield, FL 33442                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,922.75
          National Trench Safety
          Attn.: Cia N. Baze, Esq.                                            Contingent
          260 N. Sam Houston Parkway East                                     Unliquidated
          Suite 200                                                           Disputed
          Houston, TX 77075
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 110 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 170 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Naval Facilities Engineering Command                                Contingent
          1322 Patterson Ave., SE
          Suite 1000
                                                                              Unliquidated
          Washington Navy Yard, DC 20374                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to GTMO Port Services
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Naval Facilities Engineering Command                                Contingent
          (NAVFAC Southeast)
          1322 Patterson Ave SE
                                                                              Unliquidated
          Suite 1000                                                          Disputed
          Washington Navy Yard, DC 20374                                     Basis for the claim:    Potential claims relating to WT Sampson School
          Date(s) debt was incurred                                          project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Naval Station Guantanamo Bay                                        Contingent
          Psc 1005, Box 56                                                    Unliquidated
          FPO AE 09593                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,080.00
          Navy Gateway Inns And Suites                                        Contingent
          PSC 1005 Box 53                                                     Unliquidated
          FPO, AE 09593-0001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Neighborhood Enterprises, LLC                                       Contingent
          78 Riverview Terr.                                                  Unliquidated
          Springfield, MA 01108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Nerdlihc Corp                                                       Contingent
          870 NW 178 Terr.                                                    Unliquidated
          Miami Gardens, FL 33169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Net@Work Inc.                                                       Contingent
          575 Eighth Avenue, 10th Floor                                       Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 111 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 171 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Network Engineering Services, Inc.                                  Contingent
          7205 Corporate Center Drive
          Suite 201
                                                                              Unliquidated
          Miami, FL 33126                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          New Beach Construction Partner                                      Contingent
          80 SW 8th Street                                                    Unliquidated
          Suite 2804                                                          Disputed
          Miami, FL 33130
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.45
          Nexair, LLC                                                         Contingent
          1350 Concourse Avenue                                               Unliquidated
          Suite 103                                                           Disputed
          Memphis, TN 38104
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Nextran Truck Center                                                Contingent
          6801 N.W. 74 Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $185,293.00
          Nielson, Hoover & Associates                                        Contingent
          8000 Governors Sq. Circle                                           Unliquidated
          Suite # 101                                                         Disputed
          Miami Lakes, FL 33016
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,099.07
          Nifah & Partners Consulting Engineers, I                            Contingent
          8785 SW 165 Avenue, Suite 108                                       Unliquidated
          Miami, FL 33193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          North Texas Tollway Authority                                       Contingent
          5900 W Plano Parkway
          Plano, TX 75093
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to PGBT from DNT to Renner
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 112 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 172 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          North Texas Tollway Authority                                       Contingent
          5900 W Plano Parkway
          Plano, TX 75093
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to DNT Parker Rd to SH 121
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,250.00
          Nova Engineering and Environmental, LLC                             Contingent
          3900 Kennesaw 75 Pkwy.                                              Unliquidated
          Suite 100                                                           Disputed
          Kennesaw, GA 30144
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.00
          O.M. Management, Inc.                                               Contingent
          4483 NW 36th Street                                                 Unliquidated
          Suite # 120                                                         Disputed
          Miami, FL 33166
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.85
          Ocean Doors and Windows, Inc.                                       Contingent
          7100 NW 72nd Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,762.69
          Ocean Doors and Windows, Inc.                                       Contingent
          7875 NW 77th Avenue                                                 Unliquidated
          Medley, FL 33166
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,159.60
          Ocoa, Ivan                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226.52
          Office Depot                                                        Contingent
          P.O. Box 88040                                                      Unliquidated
          Chicago, IL 60680-1040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 113 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 173 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ohio Casualty Insurance Company                                     Contingent
          62 Maple Avenue
          Keene, NH 03431
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Okeechobee Sunshine Cleaning                                        Contingent
          P.O. Box 443                                                        Unliquidated
          Okeechobee, FL 34972                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,920.00
          Oldcastle APG South, Inc. Dba                                       Contingent
          Coastal, Oldcastle Coastal                                          Unliquidated
          4630 Woodland Corp. Blvd., Ste. 200                                 Disputed
          Tampa, FL 33614
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Oldcastle Precast                                                   Contingent
          P.O. Box 742387                                                     Unliquidated
          Los Angeles, CA 90074-2387                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Oldcastle Precast, Inc.                                             Contingent
          Dba Duratech                                                        Unliquidated
          P.O. Box 402721                                                     Disputed
          Atlanta, GA 30384
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,500.01
          On Center Software, Inc.                                            Contingent
          8708 Technology Forst Pl.                                           Unliquidated
          Suite 175                                                           Disputed
          Spring, TX 77381
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,683.53
          Oracle America, Inc.                                                Contingent
          P.O. Box 203448                                                     Unliquidated
          Dallas, TX 75320-3448                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 114 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 174 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Orchidman Landscape Artisans,                                       Contingent
          17400 SW 232 Street                                                 Unliquidated
          Miami, FL 33170                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Orta, Idris                                                         Contingent
          20875 SW 236th Street
          Homestead, FL 33031
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
                                                                             for wrongful termination, Case No. 17-026378 CA 10
                                                                             Is the claim subject to offset?    No  Yes
 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Oscar Orduno, Inc.                                                  Contingent
          1437 N. Belt Line Road                                              Unliquidated
          Irving, TX 75061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.35
          OSCS, Inc.                                                          Contingent
          6100 Rough Road                                                     Unliquidated
          Cleburne, TX 76031                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Osprey Apartments, LLC                                              Contingent
          c/o Carrfour Supportive Housting
          1398 SW 1st Street, 12th Floor
                                                                              Unliquidated
          Miami, FL 33135                                                     Disputed
          Date(s) debt was incurred                                                           General liability claim for property damages relating
                                                                             Basis for the claim:
          Last 4 digits of account number                                    to Liberty Village project; Claim No. 30180437345-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Osprey Apartments, LLC                                              Contingent
          1398 SW 1st Street
          12th Floor
                                                                              Unliquidated
          Miami, FL 33135                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Liberty Village project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Otis Elevator Co.                                                   Contingent
          16200 NW 59th Avenue                                                Unliquidated
          Suite 109                                                           Disputed
          Miami Lakes, FL 33014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 115 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 175 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,151.25
          Oxley & Brannon Construction Consult., I                            Contingent
          475 Central Ave. # 200                                              Unliquidated
          St Petersburg, FL 33701                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ozdemir, Erhan                                                      Contingent
          2240 W. 74th Street
          Apt. 203
                                                                              Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential tort claims
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          P & J Striping, Inc.                                                Contingent
          9389 NW 109 Street                                                  Unliquidated
          Medley, FL 33178                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,142.92
          Pac-Van, Inc.                                                       Contingent
          75 Remittance Dr.                                                   Unliquidated
          Suite 3300                                                          Disputed
          Chicago, IL 60675-3300
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Panagos, Emily Joy                                                  Contingent
          c/o Morgan and Morgan
          Attn.: Matthew T. Morgan, Esq.
                                                                              Unliquidated
          20 N Orange Ave Ste 1000                                            Disputed
          Orlando, FL 32801                                                                   Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-8312 CA 34
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Paniolo Construction Srvcs LLC                                      Contingent
          2051 Dorothy Ln                                                     Unliquidated
          Ft Worth, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,018.94
          Paradise Awnings Corp.                                              Contingent
          4310 NW 36 Avenue                                                   Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 116 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 176 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Paradise Construction Corporation                                   Contingent
          4051 SW 130 Avenue                                                  Unliquidated
          Miami, FL 33175                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Paramount Drywall, Inc.                                             Contingent
          6940 SW 12th Street                                                 Unliquidated
          Miami, FL 33144                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,850.60
          Parman, Inc.                                                        Contingent
          7th Floor MGF Champaca Bldg.                                        Unliquidated
          156 Amorsolo St, Legasapi Village                                   Disputed
          Makati City, PHILIPPINES 1229
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $175,000.00
          Passmore, Shanika
          c/o Sherry L. Parks                                                 Contingent
          9370 SW 72nd Street                                                 Unliquidated
          Suite A-266                                                         Disputed
          Miami, FL 33173
                                                                             Basis for the claim:    Automobile claim for damages to vehicle
          Date(s) debt was incurred      12/2/16
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PCI One Incorporated                                                Contingent
          2401 Kerner Blvd.                                                   Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pena, Carlos                                                        Contingent
          4360 W. 10th Court
          Hialeah, FL 33012-4112
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Co-Defendant in lawsuit filed in the Miami-Dade
                                                                             Basis for the claim:
                                                                             County Circuit Court by Tania Vivian Espinosa Vera, Case No.
                                                                             2018-015307-CA-01
                                                                             Is the claim subject to offset?    No  Yes
 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $444,596.53
          Penhall Company                                                     Contingent
          Attn.: George H. Soriano, Jr.                                       Unliquidated
          7501 Esters Boulevard, Suite 150
          Irving, TX 75063                                                    Disputed
          Date(s) debt was incurred                                                           Lawsuit pending in the Dallas County Circuit Court
                                                                             Basis for the claim:
                                                                             relating to Dallas North Tollway project; Case No. DC-18-15186
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 117 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 177 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          People's Plumbing                                                   Contingent
          7320 NW 70 Street                                                   Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,699.91
          Peoples Gas System, a division of TECO                              Contingent
          c/o Adam D. Griffin, Esq.                                           Unliquidated
          Lau, Lane, Pieper, Conley & McCreadie                               Disputed
          P.O. Box 838
          Tampa, FL 33601-0838                                                               Potential claims relating to SR843 Broward Blvd.
                                                                             Basis for the claim:

          Date(s) debt was incurred 12/19/17
                                                                             project; Claim No.: 68458/17037294
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Perez, Angel                                                        Contingent
          Date(s) debt was incurred      7/31/17
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                                           Workers' compensation claim; Claim No.
                                                                             Basis for the claim:
                                                                             1D34877541137838
                                                                             Is the claim subject to offset?    No  Yes
 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Perez, Daniel                                                       Contingent
          2304 SW 93rd Court                                                  Unliquidated
          Miami, FL 33165                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,470.80
          Perez, Eduardo                                                      Contingent
          c/o Gerson & Schwartz, P.A.                                         Unliquidated
          Attn: Nicholas Ivan Gerson, Esq.
          1980 Coral Way                                                      Disputed
          Miami, FL 33145                                                                    Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Court for auto negligence; Case No. 16-030140 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Perez, Jose                                                         Contingent
          c/o Tesha Allison, P.A.
          Attn.: Tesha Allison, Esq.
                                                                              Unliquidated
          5911 NW 173rd Dr Unit 15                                            Disputed
          Hialeah, FL 33015                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/20/16                                 for trip and fall, Case No. 18-6933 CA 02
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 118 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 178 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,470.80
          Perez, Rosana                                                       Contingent
          c/o Gerson & Schwartz, P.A.                                         Unliquidated
          Attn: Nicholas Ivan Gerson, Esq.
          1980 Coral Way                                                      Disputed
          Miami, FL 33145                                                                    Lawsuit pending in the Miami-Dade County Circuit
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Court for auto negligence; Case No. 16-030140 CA 01
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Perfect Pavers of South Florida                                     Contingent
          528 NW 1St Avenue                                                   Unliquidated
          Ft. Lauderdale, FL 33301                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Perfect Touch Contractors, LLC                                      Contingent
          71 WC Adams Rd.                                                     Unliquidated
          De Kalb, MS 39328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Perfection Architectural Systems                                    Contingent
          2310 Mercator Drive                                                 Unliquidated
          Orlando, FL 32807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,127.56
          Performance NAPA LLC                                                Contingent
          P.O. Box 219                                                        Unliquidated
          Pahokee, FL 33476                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,522.51
          Perspective Glass Co.                                               Contingent
          750 SW 14 Avenue                                                    Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Peterson, Baldor & Maranges PLLC                                    Contingent
          8000 SW 117th Ave., # 206                                           Unliquidated
          Miami, FL 33183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 119 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 179 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,618.75
          PHC Fluid Power dba Pneumatic and Hydrau                            Contingent
          129 Demanade Blvd.                                                  Unliquidated
          Lafayette, LA 70503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Phillipson, Gene                                                    Contingent
          12204 SW 8th Court                                                  Unliquidated
          Pembroke Pines, FL 33025                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Physician's Health Center                                           Contingent
          20535 NW 2nd Avenue                                                 Unliquidated
          Suite # 150                                                         Disputed
          Miami, FL 33169
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $348.29
          Physicians Health Center                                            Contingent
          6221 NW 36th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.01
          Pioneer Construction Mgnt Svc                                       Contingent
          3711 SW 47th Avenue                                                 Unliquidated
          Suite 203                                                           Disputed
          Davie, FL 33314
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pirtek Plano South                                                  Contingent
          811 East Plano Pkwy.                                                Unliquidated
          Ste. 121                                                            Disputed
          Plano, TX 75074
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pitney Bowes                                                        Contingent
          PO Box 856390                                                       Unliquidated
          Louisville, KY 40285-6390                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 120 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 180 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pitney Bowes Purchase Power                                         Contingent
          P.O. Box 371874                                                     Unliquidated
          Pittsburg, PA 15250                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,429.76
          Playpower Lt Farmington, Inc.                                       Contingent
          Attn: Sales Admin                                                   Unliquidated
          One Iron Mountain Drive                                             Disputed
          Farmington, MI 63640
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,700.94
          Port Consolidated                                                   Contingent
          P.O. Box 350430                                                     Unliquidated
          Ft. Lauderdale, FL 33335                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.00
          Port of Miami Medical Clinic                                        Contingent
          1015 N. America Way                                                 Unliquidated
          Suite 150                                                           Disputed
          Miami, FL 33132
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Port Supply                                                         Contingent
          P.O. Box 5006                                                       Unliquidated
          Watsonville, CA 95077-5060                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Portable Air And Power, LLC                                         Contingent
          P.O. Box 2034                                                       Unliquidated
          Byron, GA 31008                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Porter, AIda
          c/o Dickstein Law Firm                                              Contingent
          2400 N. University Drive                                            Unliquidated
          Suite 206                                                           Disputed
          Hollywood, FL 33024
                                                                             Basis for the claim:    Potential tort claims
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 121 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 181 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,251.02
          Power and Energy USA, Inc.                                          Contingent
          8840 NW 18th Terrace                                                Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Premier Fabricators, LLC                                            Contingent
          7413 Commercial Circle                                              Unliquidated
          Ft Pierce, FL 34951                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Premier Paving Ltd.                                                 Contingent
          1817 Lacy Dr.                                                       Unliquidated
          Fort Worth, TX 76177                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,302.95
          Prestress Concrete, Inc.                                            Contingent
          6187 Miami Lakes Dr., East                                          Unliquidated
          Miami Lakes, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.29
          Pri/Smmpp, LLC                                                      Contingent
          1661 N Swan Road                                                    Unliquidated
          #140                                                                Disputed
          Tucson, AZ 85712
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pro Service Group LLC                                               Contingent
          4291 SW 143 Avenue                                                  Unliquidated
          Miramar, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.00
          Pro Tow Wrecker Service                                             Contingent
          P.O. Box 655                                                        Unliquidated
          Lewisville, TX 75067-0655                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 122 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 182 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Procore Technologies, Inc.                                          Contingent
          6309 Carpinteria Avenue                                             Unliquidated
          Carpinteria, CA 93013                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Professional Service Industries, Inc.                               Contingent
          P.O. Box 74008418                                                   Unliquidated
          Chicago, IL 60674-8418                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Professional Service Industries, Inc.                               Contingent
          d/b/a Intertek PSI
          545 E. Alogonquin Road
                                                                              Unliquidated
          Arlington Heights, IL 60005                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,171.20
          PTE Systems International, LLC                                      Contingent
          1950 W. 8th Avenue                                                  Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pumpbiz, Inc.                                                       Contingent
          1972 Raymond Dr.                                                    Unliquidated
          Northbrook, IL 60062-6615                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Punchlist Services                                                  Contingent
          9724 SW 125 Terr.                                                   Unliquidated
          Miami, FL 33176                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PYD Electric Corp.                                                  Contingent
          7180 SW 16 Street                                                   Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 123 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 183 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,672.00
          Quality Construction                                                Contingent
          Performance, Inc.                                                   Unliquidated
          2451 NW 109 Ave., Unit 2                                            Disputed
          Miami, FL 33172
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Quickcrete Ready Mix, Inc.                                          Contingent
          9150 NW 87th Avenue                                                 Unliquidated
          Medley, FL 33178                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,561.22
          R&M Systems Group, Inc.                                             Contingent
          2145 West 73rd Street                                               Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $255.42
          R-1 Supply                                                          Contingent
          P.O. Box 489                                                        Unliquidated
          Colleyville, TX 76034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          R.E.D Security Corp                                                 Contingent
          10993 SW 32nd Street                                                Unliquidated
          Apt. 7                                                              Disputed
          Miami, FL 33174
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,266.00
          Radise International, L.C.                                          Contingent
          4152 W. Blue Heron Blvd.                                            Unliquidated
          Suite 1114                                                          Disputed
          Riviera Beach, FL 33404
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Railroad Protective Services                                        Contingent
          315 West Town Place                                                 Unliquidated
          Suite 8                                                             Disputed
          St. Augustine, FL 32092
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 124 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 184 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,800.19
          Rainbow Transmission Auto &                                         Contingent
          Truck Repair Center, Inc.                                           Unliquidated
          721 W. 27th Street                                                  Disputed
          Hialeah, FL 33010
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,540.82
          Ram Tool And Supply Co, Inc.                                        Contingent
          Dba Internatioanl Tool                                              Unliquidated
          2590 Davie Road                                                     Disputed
          Davie, FL 33317
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ramirez, Alejandro                                                  Contingent
          c/o Christos Lagos, Esq.
          Lagos & Priovolos PLLC
                                                                              Unliquidated
          66 W. Flagler Street, Ste. 1000                                     Disputed
          Miami, FL 33130                                                                   Lawsuit filed in M iami-Dade County Circuit Court,
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Case No. 2019-004829-CA 01, relating to Broward Boulevard project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,352.99
          Ravenswood Office Center, LLC
          c/o Charlee Property Management                                     Contingent
          33890 Sheridan Street                                               Unliquidated
          #295                                                                Disputed
          Hollywood, FL 33021
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          RC Group LLC                                                        Contingent
          7500 NW 25th Street
          Suite 292
                                                                              Unliquidated
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          RC Group, LLC                                                       Contingent
          7500 NW 25th Street                                                 Unliquidated
          Suite 292                                                           Disputed
          Miami, FL 33122
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          RCL Welding Service                                                 Contingent
          418 S.E. 11th Avenue                                                Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 125 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 185 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,047.64
          RDO Equipment Co.                                                   Contingent
          Rd.O Trust #80-5800                                                 Unliquidated
          P.O. Box 7160                                                       Disputed
          Fargo, ND 58106-7160
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.07
          Ready Refresh                                                       Contingent
          P.O. Box 856680                                                     Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $388.35
          Recappers Equipment Company                                         Contingent
          2360 East Grawyler                                                  Unliquidated
          Irving, TX 75061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,333.50
          Redi-Mix Dba Beall                                                  Contingent
          and/or Alliance Haulers                                             Unliquidated
          P.O. Box 844425                                                     Disputed
          Dallas, TX 75284-4425
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Refrigeration Services, Inc.                                        Contingent
          1519 6th Street                                                     Unliquidated
          Meridian, MS 39301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Reliable Tool Service                                               Contingent
          2360 E. Grauwyler Rd.                                               Unliquidated
          Irving, TX 75061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,129.50
          Remior Industries, Inc.                                             Contingent
          9165 N.W. 96th Street                                               Unliquidated
          Medley, FL 33178                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 126 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 186 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,750.00
          Rendition Infosec, LLC                                              Contingent
          401 Warren Road                                                     Unliquidated
          Augusta, GA 30907                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rendon, Juan J. and Raul T. Rendon,                                 Contingent
          indiv. and as partners dba Rendon
          Manufacturing Co.
                                                                              Unliquidated
          2346 Doreen Street                                                  Disputed
          Grand Prairie, TX 75050                                            Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Date(s) debt was incurred                                          project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rendon-Hernandez, Mauricio                                          Contingent
          c/o Hernandez Browning & Showalter
          Attn.: Jesse R. Showalter, Esq.
                                                                              Unliquidated
          8111 LBJ Freeway, Suite 1065                                        Disputed
          Dallas, TX 75251                                                                   Lawsuit filed in 191st Judicial District Court of Dallas
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/8/17                                  County, TX, relating to DNT project, Case No. DC-18-15112
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,046.80
          Rep Services, Inc.                                                  Contingent
          581 Technology Park                                                 Unliquidated
          Suite 1009                                                          Disputed
          Lake Mary, FL 32746
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Reprografia d/b/a Thomas                                            Contingent
          Reprographics, Inc.                                                 Unliquidated
          P.O. Box 740967                                                     Disputed
          Dallas, TX 75374
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Residential Kitchen Design Inc.                                     Contingent
          5921 NW 176 St #2                                                   Unliquidated
          Miami, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Resolve Aggregates LLC                                              Contingent
          P.O. Box 185219                                                     Unliquidated
          Ft Worth, TX 76181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 127 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 187 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Reva, Inc.                                                          Contingent
          2101 W. Commercial Blvd.
          Suite 5100
                                                                              Unliquidated
          Fort Lauderdale, FL 33309                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to WT Sampson project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Reynolds Asphalt & Construction                                     Contingent
          P.O. Box 370                                                        Unliquidated
          Euless, TX 76039                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Richard's Tractors & Implements, Inc.                               Contingent
          1995 NE 8th Street                                                  Unliquidated
          Homestead, FL 33033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Richlin Plumbing, Inc.                                              Contingent
          13286 SW 218 Terr.                                                  Unliquidated
          Miami, FL 33170                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Richmond Hydromulch                                                 Contingent
          P.O. Box 2169                                                       Unliquidated
          Wylie, TX 75098                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,772.64
          Ring Power Corporation                                              Contingent
          2700 N. Powerline Road                                              Unliquidated
          Pompano Beach, FL 33069
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lawsuit filed in Duval County Circuit Court, Case No.
          Last 4 digits of account number
                                                                             2019-CA-0617
                                                                             Is the claim subject to offset?    No  Yes
 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,722.05
          Rinker Materials                                                    Contingent
          P.O. Box 936217                                                     Unliquidated
          Atlanta, GA 31193-6217                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 128 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 188 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ritz Safety LLC                                                     Contingent
          P.O. Box 713139                                                     Unliquidated
          Cincinnati, OH 45271-3139                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.80
          Rivas, Rigoberto Santibanez                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,292.10
          Rivervalley Ecoservices Inc.                                        Contingent
          2809 Capital Street                                                 Unliquidated
          Suite 300                                                           Disputed
          Wylie, TX 75098-7003
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Riviera Country Club                                                Contingent
          1155 Blue Road                                                      Unliquidated
          Coral Gables, FL 33146                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          RLT Engineering Services, Inc.                                      Contingent
          9023 Forest Hill Ave.
          Suite 2B
                                                                              Unliquidated
          Richmond, VA 23235                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Last 4 digits of account number                                    project
                                                                             Is the claim subject to offset?    No  Yes
 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Road Runner Electric, Inc.                                          Contingent
          4735 SW 74th Avenue                                                 Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Road Runner Striping Technologies                                   Contingent
          9804 NW 80th Avenue                                                 Unliquidated
          Hialeah Gardens, FL 33016                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 129 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 189 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Roadtrac, Inc.                                                      Contingent
          704 E. Ikard                                                        Unliquidated
          Henrietta, TX 76365                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Roadway Solutions, Inc.                                             Contingent
          1425 Crescent Dr.                                                   Unliquidated
          Carrollton, TX 75006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Robert A Cedeno, PA                                                 Contingent
          3600 Red Road                                                       Unliquidated
          Suite # 409                                                         Disputed
          Miramar, FL 33025
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Robert's Traffic Marking                                            Contingent
          2210 Hayes Street                                                   Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.00
          Roberts Trucking                                                    Contingent
          P.O. Box 678327                                                     Unliquidated
          Dallas, TX 75267-8327                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,945.15
          Rock Power Paving, Inc.                                             Contingent
          13831 SW 59th Street                                                Unliquidated
          Suite 204                                                           Disputed
          Miami, FL 33183
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,712.31
          Rock Power Paving, Inc.                                             Contingent
          13831 SW 59th Street                                                Unliquidated
          Suite 204
          Miami, FL 33183                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 130 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 190 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207.41
          Rodriguez, Bryan                                                    Contingent
          271 Shanee Drive                                                    Unliquidated
          Gloster, LA 71030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rohan, Devon
          c/o Leighton Law                                                    Contingent
          1401 Brickell Avenue                                                Unliquidated
          Suite 900                                                           Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Potential tort claims
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rojas, Erik, indiv. and as per rep. of                              Contingent
          E/O Oswald Gonzalez
          Collazo Law Firm, P.A.
                                                                              Unliquidated
          10200 NW 25th Street                                                Disputed
          Miami, FL 33172                                                                     Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/15/18                                  relating to FIU bridge collapse, Case No. 18-9652 CA 31
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Royal Cabinetry & Millwork                                          Contingent
          3635 E 10th Ct                                                      Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,795.30
          Royce Parking Control Systems Inc.                                  Contingent
          3863 Pembroke Road                                                  Unliquidated
          Hollywood, FL 33021                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $74,402.57
          RPM xConstruction LLC                                               Contingent
          5208 Tennyson Pkwy                                                  Unliquidated
          Suite 130                                                           Disputed
          Plano, TX 75024
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,760.51
          Rural Electric                                                      Contingent
          9502 E. Main St                                                     Unliquidated
          Mesa, AZ 85207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 131 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 191 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rush Truck Centers                                                  Contingent
          P.O. Box 2208                                                       Unliquidated
          Decatur, AL 35609-2208                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          S & S National Waste                                                Contingent
          1060 Skees Road                                                     Unliquidated
          West Palm Beach, FL 33411                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          S.S.L. Corp.                                                        Contingent
          2530 NW Service Road                                                Unliquidated
          Opa Locka, FL 33054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,348.20
          S.S.R. Diesel Repair                                                Contingent
          1553 W. 40 St.                                                      Unliquidated
          Hialeah, FL 33012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $813.49
          Safeguard Business Sys.                                             Contingent
          P.O. Box 88043                                                      Unliquidated
          Chicago, IL 60680-1043                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Safety Systems Barricades Corp                                      Contingent
          6138 NW 74th Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $313,000.00
          Safway Service LLC                                                  Contingent
          2365 Ali Baba Avenue                                                Unliquidated
          Opa Locka, FL 33054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 132 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 192 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Saladigo, Florian                                                   Contingent
          757 Detroit Street                                                  Unliquidated
          Jacksonville, FL 32254                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183.04
          Salazar, Ruben                                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Salomon Roofing & Construction                                      Contingent
          689 West 26th Street                                                Unliquidated
          Hialeah, FL 33010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45.76
          Sanchez, Elias                                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Santa Rosa Insulation                                               Contingent
          & Fireproofing, LLC                                                 Unliquidated
          6130 NW 74 Ave.                                                     Disputed
          Miami, FL 33166
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Santana, Ivan                                                       Contingent
          171 NW 31st Street
          Hialeah, FL 33012
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU bridge collapse
                                                                             Is the claim subject to offset?    No  Yes
 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sariol, Jorge                                                       Contingent
          c/o Russel A. Dohan, Esq.                                           Unliquidated
          2020 Ponce de Leon Blvd.
          Suite 1006                                                          Disputed
          Coral Gables, FL 33134                                                            Lawsuit filed in Miami-Dade County Circuit Court,
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Case No. 2019-003151-CA-01, relating to SR 821 project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 133 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 193 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,540.00
          Saul Ewing Arnstein & Lehr LLP                                      Contingent
          1500 Market Street                                                  Unliquidated
          Floor 38                                                            Disputed
          Philadelphia, PA 19102-2128
                                                                             Basis for the claim:    Legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,736.41
          Saul Ewing Arnstein & Lehr, LLP                                     Contingent
          200 E. Las Olas Blvd.                                               Unliquidated
          Suite 100                                                           Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:    Breach of contract claims relating to Lakeside Ranch
          Date(s) debt was incurred
                                                                             project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,455.23
          Saxe Doernberger & Vita, P.C.                                       Contingent
          35 Nutmey Drive                                                     Unliquidated
          Suite 140                                                           Disputed
          Trumbull, CT 06611
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Scheda Ecological Associates,                                       Contingent
          5892 E. Fowler Avenue                                               Unliquidated
          Tampa, FL 33617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Schedule 10 Specialists, Inc.                                       Contingent
          3521 NW 99th Avenue                                                 Unliquidated
          Coral Springs, FL 33065                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,247.78
          Schindler Elevator Corporation                                      Contingent
          P.O. Box 70433                                                      Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,927.22
          Schindler Elevator Corporation                                      Contingent
          1730 Trade Center Way                                               Unliquidated
          Naples, FL 34109
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 134 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 194 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Schnabel Foundation Company                                         Contingent
          45240 Business Ct.                                                  Unliquidated
          Ste. 250                                                            Disputed
          Sterling, VA 20166-6723
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,964.04
          Schuyler Line                                                       Contingent
          Navigation Company, Inc                                             Unliquidated
          130 Severn Ave., Suite 201                                          Disputed
          Annapolis, MD 21403
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Scott Derr Painting Co, LLC                                         Contingent
          P.O. Box 1848                                                       Unliquidated
          Friendswood, TX 77549                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SDIAggregates, LLC                                                  Contingent
          15600 SW 288 Street                                                 Unliquidated
          Suite 310                                                           Disputed
          Homestead, FL 33033
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Seaboard Steel Corporation                                          Contingent
          P.O. Drawer 3408                                                    Unliquidated
          Sarasota, FL 34230-3408                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.90
          Security Technologies Network                                       Contingent
          4809 SW 75 Avenue                                                   Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,813.21
          Sedgwick Claims Mgmt Svcs                                           Contingent
          Lockbox Services - 204036                                           Unliquidated
          2975 Regent Blvd.                                                   Disputed
          Irving, TX 75063
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 135 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 195 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Selerix Systems, Inc.                                               Contingent
          P.O. Box 678967                                                     Unliquidated
          Dallas, TX 75267                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sentrillion Corporation                                             Contingent
          1881 Campus Commons Dr.                                             Unliquidated
          Suite 403                                                           Disputed
          Reston, VA 20191
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,128.23
          Sequel Electrical Supply                                            Contingent
          P.O. Box 3579 (39303)                                               Unliquidated
          2401 Hwy 39 N                                                       Disputed
          Meridian, MS 39301
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58.00
          Service Welding Supply                                              Contingent
          3746 NW 81st Street                                                 Unliquidated
          Miami, FL 33147                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SGIMatrix, LLC                                                      Contingent
          1041 Byers Road                                                     Unliquidated
          Miamisburg, OH 45342                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Shrimp Farm Housing, LLC                                            Contingent
          P.O. Box 4170
          Key West, FL 33041
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Irma disaster relief
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,102.13
          Shubin & Bass, P.A.                                                 Contingent
          46 SW 1St Street                                                    Unliquidated
          Suite 300                                                           Disputed
          Miami, FL 33130
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 136 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 196 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sibilo, Anthony                                                     Contingent
          c/o Steinger, Iscoe & Greene, P.A.
          2333 Ponce de Leon Blvd.
                                                                              Unliquidated
          Suite 920                                                           Disputed
          Miami, FL 33134                                                                  General liability claim for automobile accident; Claim
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          No. 30181021334-0002
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sibilo, Elizabeth                                                   Contingent
          c/o Steinger, Iscoe & Greene, P.A.
          2333 Ponce de Leon Blvd.
                                                                              Unliquidated
          Suite 920                                                           Disputed
          Miami, FL 33134                                                                  General liability claim for automobile accident; Claim
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          No. 30181021334-0002
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sibilo, Matthew                                                     Contingent
          1201 S. Riverside Drive
          Unit 108
                                                                              Unliquidated
          Pompano Beach, FL 33062                                             Disputed
          Date(s) debt was incurred 9/5/18                                                 General liability claim for automobile accident; Claim
                                                                             Basis for the claim:
          Last 4 digits of account number                                    No. 30181021334-0002
                                                                             Is the claim subject to offset?    No  Yes
 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154.45
          Sign-A-Rama                                                         Contingent
          8762 SW 132nd Street                                                Unliquidated
          Miami, FL 33176                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65.00
          Simply Backflows, Inc.                                              Contingent
          4921 NW 67th Avenue                                                 Unliquidated
          Box 273                                                             Disputed
          Hialeah, FL 33015
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,330.13
          Singer NY LLC d/b/a M. Tucker                                       Contingent
          12038 Miramar Parkway                                               Unliquidated
          Miramar, FL 33025
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Singer NY, LLC d/b/a M. Tucker                                      Contingent
          150 South Twin Valley Road                                          Unliquidated
          Elverson, PA 19520                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 137 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 197 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,811.20
          Sitech                                                              Contingent
          3206 S.W.W. White Road                                              Unliquidated
          San Antonio, TX 78222                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Skyline Steel, LLC                                                  Contingent
          7380 Sand Lake Road, Suite 135
          Orlando, FL 32819
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Lawsuit pending in Broward County Circuit Court for
                                                                             Basis for the claim:
                                                                             breach of contract, Case No. CACE 18-012980
                                                                             Is the claim subject to offset?    No  Yes
 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $800,000.00
          Skyline Steel, LLC                                                  Contingent
          8 Woodhollow Road                                                   Unliquidated
          Suite 102                                                           Disputed
          Parsippany, NY 07054
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Skyys Construction, Inc.                                            Contingent
          5911 SW 195th Terrace                                               Unliquidated
          Southwest Ranches, FL 33332                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.70
          Smith Aerial Photo, Inc.                                            Contingent
          P.O. Box 971115                                                     Unliquidated
          Coconut Creek, FL 33097                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,754.50
          Smith, Currie & Hancock LLP                                         Contingent
          2700 Marquis One Tower                                              Unliquidated
          245 Peachtree Center Ave., NE                                       Disputed
          Atlanta, GA 30303-1227
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Snapp Industries                                                    Contingent
          2902 NW 22 Street                                                   Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 138 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 198 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sode, Michael                                                       Contingent
          1120 NE 9th Avenue, Apt. 16
          Fort Lauderdale, FL 33303
                                                                              Unliquidated
          Date(s) debt was incurred 3/21/16
                                                                              Disputed
          Last 4 digits of account number                                                      Lawsuit pending in Broward County Circuit Court
                                                                             Basis for the claim:
                                                                             relating to injuries sustained at Las Olas project; Case No.
                                                                             CACE-17-011371
                                                                             Is the claim subject to offset?    No  Yes
 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Solares Electrical Srvcs Inc.                                       Contingent
          10421 NW 28 Street, D-105                                           Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,743.00
          Sorrel Development                                                  Contingent
          P.O. Box 431431                                                     Unliquidated
          South Miami, FL 33143                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $130,339.90
          South Central Heating & Plumbing Co., I                             Contingent
          P.O. Box 4627                                                       Unliquidated
          Jackson, MS 39296                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,348.17
          South Eastern Prestressed Concrete                                  Contingent
          P.O. Box 15043                                                      Unliquidated
          West Palm Beach, FL 33416                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,793.67
          South Florida Air Conditioning                                      Contingent
          and Refrigeration Corp.                                             Unliquidated
          8115 NW 29 Street                                                   Disputed
          Doral, FL 33122
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,503.59
          South Florida Air Conditioning                                      Contingent
          and Refrigeration Corp.                                             Unliquidated
          8115 NW 29th Street
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to United Homecare project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 139 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 199 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          South Florida Water Management District                             Contingent
          3301 Gun Club Road
          West Palm Beach, FL 33406
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to C-111 Detention Area
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          South Florida Water Management District                             Contingent
          3301 Gun Club Road
          West Palm Beach, FL 33406
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Lakeside Ranch STA
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          South Florida Water Management District                             Contingent
          3301 Gun Club Road
          West Palm Beach, FL 33406
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to STA 1W Expansion
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Southeast Highway Guardrail                                         Contingent
          And Attenuators, LLC                                                Unliquidated
          7760 Hooper Road                                                    Disputed
          West Palm Beach, FL 33411
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $143,512.09
          Southeastern Engineering                                            Contingent
          Contractors, Inc.                                                   Unliquidated
          12054 NW 98th Avenue
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred                                                          Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
                                                                             for payment of bond/breach of contract; Case No. 14-005230 CA 24
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Southern National Track                                             Contingent
          1027 Pathfinder                                                     Unliquidated
          Suite # 110                                                         Disputed
          Rockledge, FL 32955
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 140 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                  Page 200 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Southern National Track                                             Contingent
          1027 Pathfinder Way
          Suite 110
                                                                              Unliquidated
          Rockledge, FL 32955                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Lehman project
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Southern Tire Mart                                                  Contingent
          816 West MockingbiRd. Lane @ I-35                                   Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Southwest Ag Service, Inc.                                          Contingent
          1423 Cornelia Dr.                                                   Unliquidated
          Labelle, FL 33935                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Southwest Airlines                                                  Contingent
          2702 Love Field Dr.
          Dallas, TX 75235
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  Potential claims relating to Dallas Love Field Airfield
                                                                             Basis for the claim:
                                                                             Apron Improvements project
                                                                             Is the claim subject to offset?    No  Yes
 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Spec Ops, LLC                                                       Contingent
          P. O. Box 542102                                                    Unliquidated
          Lake Worth, FL 33454                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Speedy Concrete Cutting                                             Contingent
          2579 N.W. 19th Street                                               Unliquidated
          Ft. Lauderdale, FL 33311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SSE And Associates                                                  Contingent
          P.O. Box 602                                                        Unliquidated
          New Smyrna Beach, FL 33268                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 141 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 201 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,098.00
          Standard Concrete Prod                                              Contingent
          945 Broadway                                                        Unliquidated
          Suite #300                                                          Disputed
          Columbus, GA 31901
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stantec Consulting Services, Inc.
          10160 112 St., NW                                                   Contingent
          Suite 100                                                           Unliquidated
          Edmonton, Alberta T5K 2L6                                           Disputed
          CANADA
                                                                             Basis for the claim:    Potential claims relating to Lehman project
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,846.01
          Staples                                                             Contingent
          Dept Atl                                                            Unliquidated
          P.O. Box 405386                                                     Disputed
          Atlanta, GA 30384-5386
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Star Quality, Inc.                                                  Contingent
          4006 West Crest Avenue                                              Unliquidated
          Tampa, FL 33614                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Star Quarries, LLC.                                                 Contingent
          1700 S. Powerline Road                                              Unliquidated
          Suite H                                                             Disputed
          Deerfield Beach, FL 33442
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          State of Florida Department of Military                             Contingent
          St. Francis Barracks
          82 Marine Street
                                                                              Unliquidated
          St Augustine, FL 32084                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Miramar Readiness
          Last 4 digits of account number                                    Center project
                                                                             Is the claim subject to offset?    No  Yes
 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,090.75
          Stearns Weaver Miller Alhadeff &                                    Contingent
          Sitterson, P.A.                                                     Unliquidated
          150 West Flagler Street #2200                                       Disputed
          Miami, FL 33130
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 142 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 202 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Steele, William                                                     Contingent
          2541 Middle River Drive
          Fort Lauderdale, FL 33305
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Tuter Perini v. William
                                                                             Steele lawsuit
                                                                             Is the claim subject to offset?    No  Yes
 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Steier Construction, Inc.                                           Contingent
          810 133rd Street East                                               Unliquidated
          Bradenton, FL 34212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Steve Ward & Associates                                             Contingent
          7330 Cockrill Bend Blvd.                                            Unliquidated
          Nashville, TN 37209                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stogsdill, Eddy                                                     Contingent
          5220 SW 43rd Terrace
          Fort Lauderdale, FL 33314
                                                                              Unliquidated
          Date(s) debt was incurred 10/26/17
                                                                              Disputed
          Last 4 digits of account number                                                   Workers compensation claim relating to Broward
                                                                             Basis for the claim:
                                                                             Boulevard project; Claim No. 301178871584-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164.23
          Stratford Group, Inc.                                               Contingent
          7912 Los Robles Ct.                                                 Unliquidated
          Jacksonville, FL 32256                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,547.80
          Stripe-A-Zone, Inc.                                                 Contingent
          2714 Sherman St.                                                    Unliquidated
          Grand Prairie, TX 75051-1082                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Striping Technology LP                                              Contingent
          P.O. Box 4279                                                       Unliquidated
          Tyler, TX 75712                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 143 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 203 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stromberg, Susan                                                    Contingent
          Date(s) debt was incurred      8/17/17
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                                           General liability claim for damage to vehicle; Claim
                                                                             Basis for the claim:
                                                                             No. 1D344956802103
                                                                             Is the claim subject to offset?    No  Yes
 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Structural And Steel Products                                       Contingent
          1320 S. University Dr.                                              Unliquidated
          Suite 701                                                           Disputed
          Fort Worth, TX 76107
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Structural Prestressed Industries, Inc.                             Contingent
          11405 NW 138th Street                                               Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.969    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $116,656.20
          Structural Technologies LLC                                         Contingent
          2001 Blout Road                                                     Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.970    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Structural Technologies LLC                                         Contingent
          10150 Old Columbia Road
          Columbia, MD 21046-1274
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.971    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $407.19
          Stuart Building Products                                            Contingent
          P.O. Box 669298                                                     Unliquidated
          Pompano Beach, FL 33066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.972    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.68
          Stuart Hose & Pipe Co.                                              Contingent
          701 Riverside Dr.                                                   Unliquidated
          Ft Worth, TX 76111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 144 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 204 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.973    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,164.39
          Sunbelt Rentals                                                     Contingent
          1275 W. Mound St.                                                   Unliquidated
          Columbus, OH 43223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.974    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Suncor, Inc.                                                        Contingent
          3408 West 84th Street                                               Unliquidated
          Suite # 116                                                         Disputed
          Hialeah, FL 33018
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.975    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Sunshine Heavy Hauling, Inc.                                        Contingent
          P.O. Box 522413                                                     Unliquidated
          Miami, FL 33152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.976    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sunshine Land Design, Inc.                                          Contingent
          3291 SE Lionel Terr.                                                Unliquidated
          Stuart, FL 34997                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.977    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Suntrust Bank                                                       Contingent
          P.O. Box 79079                                                      Unliquidated
          Baltimore, MD 21279-0079                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.978    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,408.90
          Superior Electrical Cont., Inc.                                     Contingent
          2151 NW 93rd Avenue                                                 Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.979    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128.38
          Supplies Unlimited, Inc.                                            Contingent
          3026 Alcove Dr.                                                     Unliquidated
          Scottdale, GA 30079                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 145 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 205 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.980    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,890.00
          Supreme Roofing & Construction                                      Contingent
          Services, Inc.                                                      Unliquidated
          2600 N.W. 155 Terr.                                                 Disputed
          Opa Locka, FL 33054
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.981    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,907.50
          Surfacing Corp. dba US Paver Co.                                    Contingent
          22809 Horseshoe Way                                                 Unliquidated
          Boca Raton, FL 33428                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.982    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sweetwater Police Department                                        Contingent
          500 SW 109th Avenue
          Miami, FL 33174
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             Is the claim subject to offset?    No  Yes
 3.983    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Synergy Signs & Srvcs LLC                                           Contingent
          P.O.Box 163616                                                      Unliquidated
          Ft Worth, TX 76161                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.984    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,100.00
          Synthetic Turf Consulting                                           Contingent
          15 E. Animas Village Lane                                           Unliquidated
          Durango, CO 81301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.985    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,548.72
          T&S Collision Center                                                Contingent
          4715 E. 10th Avenue                                                 Unliquidated
          Hialeah, FL 33013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.986    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $756.69
          T-Mobile                                                            Contingent
          P.O. Box 742596                                                     Unliquidated
          Cincinnati Oh, OH 45274-2596                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 146 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 206 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.987    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          T.C.O.P.S., Inc.                                                    Contingent
          P.O. 2634                                                           Unliquidated
          Burleson, TX 76097                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.988    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          T.Y. Lin International                                              Contingent
          201 Alhambra Circle                                                 Unliquidated
          Suite 900                                                           Disputed
          Miami, FL 33134
          Date(s) debt was incurred
                                                                             Basis for the claim:    Joint Venture with MCM
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.989    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,665,071.18
          T.Y. Lin International                                              Contingent
          345 California Street                                               Unliquidated
          Suite 2300                                                          Disputed
          San Francisco, CA 94104
          Date(s) debt was incurred
                                                                                             Unpaid contract balance (breach of contract claim)
                                                                             Basis for the claim:
                                                                             relating to Puente de las Americas project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.990    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tampa Tank & Welding, Inc.                                          Contingent
          12781 US Highway 41 South                                           Unliquidated
          Gibsonton, FL 33534                                                 Disputed
          Date(s) debt was incurred
                                                                                              (Notice Purposes Only)
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Settled claims relating to FIU pedestrian bridge
                                                                             Is the claim subject to offset?    No  Yes
 3.991    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tarpon Concrete Finishing LLC                                       Contingent
          30301 SW 153Rd. Avenue                                              Unliquidated
          Homestead, FL 33033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.992    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tate Transport Corporation                                          Contingent
          2830 W. State Road 84                                               Unliquidated
          Suite 102                                                           Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.993    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,096.00
          Taurus Chutes, Inc.                                                 Contingent
          4121 N.W. 47th Avenue, Suite 1309                                   Unliquidated
          Davie, FL 33314                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 147 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 207 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.994    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $69,086.65
          Taylor Espino Vega & Touron, P.A.                                   Contingent
          201 Alhambra Circle                                                 Unliquidated
          Coral Gables, FL 33134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.995    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tech-Lab Industries, Inc.                                           Contingent
          P.O. Box 6217                                                       Unliquidated
          Arlington, TX 76005-6217                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.996    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tele-Vacsouth, Inc.                                                 Contingent
          221 NE 13 Street                                                    Unliquidated
          Pompano Beach, FL 33060                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.997    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.00
          Tenn-K Consultants Ltd.                                             Contingent
          James Shopping Complex                                              Unliquidated
          Suite 19                                                            Disputed
          Mandeville, JA
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.998    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tesla Engineering Inc.                                              Contingent
          17910 SW 137th Ct                                                   Unliquidated
          Miami, FL 33177                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.999    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tex Op Construction LP                                              Contingent
          P.O. Box 427                                                        Unliquidated
          Roanoke, TX 76262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Texas Commission on Environmental                                   Contingent
          P.O. Box 1387                                                       Unliquidated
          Mail Code 148                                                       Disputed
          Austin, TX 78711
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 148 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 208 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.100
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Texas Environmental Mgmt, Inc.                                      Contingent
          P.O. Box 369                                                        Unliquidated
          Justin, TX 76247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,857.55
          Texas First Rentals LLC                                             Contingent
          P.O. Box 650869                                                     Unliquidated
          Dallas, TX 75265-0869                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,735.75
          Textainer Equipment Management                                      Contingent
          650 California Street                                               Unliquidated
          16th Floor                                                          Disputed
          San Francisco, CA 94108
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The BEC Group Services, Inc.                                        Contingent
          145 Madeira Avenue
          Suite 310
                                                                              Unliquidated
          Miami, FL 33134                                                     Disputed
          Date(s) debt was incurred                                                          Lawsuit pending in Miami-Dade County Circuit Court
                                                                             Basis for the claim:
          Last 4 digits of account number                                    for breach of contract, Case No. 18-017912 CA 01
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The BEC Group Services, Inc.                                        Contingent
          145 Madeira Avenue
          Suite 310
                                                                              Unliquidated
          Miami, FL 33134                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential unjust enrichment claims relating to Liberty
          Last 4 digits of account number                                    Village project
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Binney Family of Florida, Inc. dba                              Contingent
          Environmental Graphics                                              Unliquidated
          11232 CChallenger Ave., Ste. 1                                      Disputed
          Odessa, FL 33556
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 149 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 209 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.100
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The BRT Group, Inc. dba Florida                                     Contingent
          P.O. Box 1511                                                       Unliquidated
          Port Salerno, FL 34992                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Corradino Group, Inc.                                           Contingent
          4055 NW 97th Avenue
          Miami, FL 33178
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.100
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The De Moya Group, Inc.                                             Contingent
          14600 SW 136th Street                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          The Howard Research & Dev.                                          Contingent
          One Galleria Tower                                                  Unliquidated
          13355 Noel Road, 22nd Floor                                         Disputed
          Dallas, TX 75240
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Louis Berger Group, Inc.                                        Contingent
          412 Mount Kemble Avenue
          Morristown, NJ 07960
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Polote Corporation                                              Contingent
          2 E. Bryan Street
          Suite 400
                                                                              Unliquidated
          Savannah, GA 31401                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to C111 project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 150 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 210 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.101
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Reinforced Earth Company                                        Contingent
          12001 Sunrise Valley Dr.                                            Unliquidated
          Ste. 400                                                            Disputed
          Reston, VA 20191
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          The Salvation Army                                                  Contingent
          1424 NE Expressway                                                  Unliquidated
          Atlanta, GA 30329                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,247.00
          The Service Company of MS, LLC                                      Contingent
          2680 Sellers Drive                                                  Unliquidated
          Meridian, MS 39301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,252.89
          The Strategies Group                                                Contingent
          3965 Johns Creek Court                                              Unliquidated
          Suwanee, GA 30024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Structural Group of South Florida,                              Contingent
          Inc.
          815 North Homestead Blvd.
                                                                              Unliquidated
          #458                                                                Disputed
          Homestead, FL 33030                                                Basis for the claim:    Potential claims relating to FIU pedestrian bridge
          Date(s) debt was incurred                                          project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Structural Group, Inc.                                          Contingent
          10150 Old Columbia Road
          Columbia, MD 21046-1274
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 151 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 211 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.101
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,492.69
          The Structural Group, Inc.                                          Contingent
          10150 Old Columbia Road                                             Unliquidated
          Columbia, MD 21046-1274                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $162,994.50
          The Ultimate Electrician                                            Contingent
          2330 NW 102 Avenue                                                  Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Theisen, Matthew                                                    Contingent
          1508 NE 4th Place
          Fort Lauderdale, FL 33301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                  General liability claim for damages to vehicle; Claim
                                                                             Basis for the claim:
                                                                             No. 30180151384-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,877.34
          Thevenin Enterprises, Inc.                                          Contingent
          2384 West 80th Street                                               Unliquidated
          Suite #5                                                            Disputed
          Hialeah, FL 33016
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,657.50
          Thomas O. Wells, PA                                                 Contingent
          540 Biltmore Way                                                    Unliquidated
          Coral Gables, FL 33134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,166.18
          Thompson Pump & Manufacturing                                       Contingent
          P.O. Box 291370                                                     Unliquidated
          Port Orange, FL 32129-1370                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Thunder Electric Co.                                                Contingent
          7035-G SW 47th Street                                               Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 152 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 212 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.102
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tierra South Florida, Inc.                                          Contingent
          2765 Vista Parkway                                                  Unliquidated
          Suite 10                                                            Disputed
          West Palm Beach, FL 33411
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tim Halpin Equipment Corp.                                          Contingent
          5670 NW 78th Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,620.99
          Titan Construction Group                                            Contingent
          1401 S.W. 1st Street, #212                                          Unliquidated
          Miami, FL 33135                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Titan Florida, LLC                                                  Contingent
          P.O. Box 932622                                                     Unliquidated
          Atlanta, GA 31193-2622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Toledo Doors, Inc.                                                  Contingent
          4710 NW 37th Avenue
          Miami, FL 33142
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                    Co-Defendant in lawsuit filed in Miami-Dade County
                                                                             Basis for the claim:
                                                                             Circuit Court by Chatham Steel Corporation; Case No. 18-032328 CA
                                                                             01
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Toledo Iron Works                                                   Contingent
          4710 NW 37th Avenue                                                 Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 153 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 213 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.103
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66.00
          Total Compliance Network                                            Contingent
          5180 West Atlantic Avenue                                           Unliquidated
          Suite 119                                                           Disputed
          Delray Beach, FL 33484
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.103
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,411.31
          Total Highway Maintenance, LLC                                      Contingent
          930 Kck Way                                                         Unliquidated
          Cedal Hill, TX 75104                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Traffic Control Products of Florida                                 Contingent
          5514 Carmack Road                                                   Unliquidated
          Tampa, FL 33610                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,527.96
          Trekker Distributor, Inc.                                           Contingent
          12601 W. Okeechobee Rd.                                             Unliquidated
          Hialeah Gardens, FL 33018                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $641.60
          Trench Plate Rental Company                                         Contingent
          13217 Laudeldale Avenue                                             Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $945.46
          Triangle Fire, Inc.                                                 Contingent
          7720 NW 53rd Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Trident Surfacing, Inc.                                             Contingent
          5399 N.W. 161 Street                                                Unliquidated
          Miami, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 154 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 214 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.103
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Triple E Equipment Sales Corp.                                      Contingent
          6600 Highway 70 East                                                Unliquidated
          Okeechobee, FL 34972                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Triple JB Transportation                                            Contingent
          P.O. Box 545                                                        Unliquidated
          Sanger, TX 76266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,380.50
          Trophy Tractor Inc.                                                 Contingent
          602 Wildlife Pkwy                                                   Unliquidated
          Grand Prairie, TX 75050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tropic Fence Inc.                                                   Contingent
          1864 NW 21 Street                                                   Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tropical Touch Gardens Center                                       Contingent
          6951 SW 185th Way                                                   Unliquidated
          Ft. Lauderdale, FL 33332                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Claims for breach of contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Troxler Electronic Laboratories, Inc.                               Contingent
          3008 Cornwalls Rd.                                                  Unliquidated
          Research Triangle Park, NC 27709                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Truckmaxx Inc.                                                      Contingent
          Corporate Billing, Inc                                              Unliquidated
          Dept. 100, P.O. Box 830604                                          Disputed
          Birmingham, AL 35283
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 155 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 215 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.104
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.86
          Truckpro, Inc.                                                      Contingent
          29787 Network Place                                                 Unliquidated
          Chicago, IL 60673-1787                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tucker, Eric                                                        Contingent
          2422 McKensie Lane
          Grand Prairie, TX 75052
                                                                              Unliquidated
          Date(s) debt was incurred 1/12/18
                                                                              Disputed
          Last 4 digits of account number                                                  Automobile insurance claim; Claim No.
                                                                             Basis for the claim:
                                                                             30189330010-0004
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tucker, Marcus                                                      Contingent
          2422 McKensie Lane
          Grand Prairie, TX 75052
                                                                              Unliquidated
          Date(s) debt was incurred 1/12/18
                                                                              Disputed
          Last 4 digits of account number                                                   Automobile insurance claim;
                                                                             Basis for the claim:
                                                                             Claim No. 30189330010-0004
                                                                             Is the claim subject to offset?    No  Yes
 3.104
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tutor Perini Building Corp.                                         Contingent
          5055 E. Washington Street
          Suite 210
                                                                              Unliquidated
          Phoenix, AZ 85034                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to T4 project
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TWG Aviation, Ltd.                                                  Contingent
          8350 Denton Dr.
          Dallas, TX 75235
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to TWG Hangar C project
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Twin City                                                           Contingent
          Date(s) debt was incurred
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                                              General liability claim for damages to Dallas Love
                                                                             Basis for the claim:
                                                                             Field Airport (Gate 110)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 156 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 216 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.105
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TXDOT                                                               Contingent
          125 East 11th St.
          Austin, TX 78701
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to TXDOT FM 423 project
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TXDOT                                                               Contingent
          125 East 11th St.
          Austin, TX 78701
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to TXDOT US 75 project
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TXDOT                                                               Contingent
          125 East 11th St.
          Austin, TX 78701
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FM544 - Denton County
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TXDOT                                                               Contingent
          125 East 11th St.
          Austin, TX 78701
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to TXDOT FM 2181 project
                                                                             Is the claim subject to offset?    No  Yes
 3.105
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          U.S. Bank National Association, Corp.
          Trust Services; Attn.: Crystal Deperry                              Contingent
          Goodwin Square                                                      Unliquidated
          225 Asylum Street, 23rd Floor                                       Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8.60
          U.S. Concrete Pipe Co.                                              Contingent
          2200 W. Sunrise Blvd.                                               Unliquidated
          Ft. Lauderdale, FL 33311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 157 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 217 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.105
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $513.22
          U.S. Department of Defense                                          Contingent
          Naval Bureau Of Medicine and Surg.                                  Unliquidated
          P.O. Box 2411                                                       Disputed
          Oshkosh, WI 54903
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          U.S. Lime Company                                                   Contingent
          5429 LBJFreeway                                                     Unliquidated
          Suite 230                                                           Disputed
          Dallas, TX 75240
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $316.61
          Ubeo Business Services                                              Contingent
          P.O. Box 660831                                                     Unliquidated
          Dallas, TX 75266-0831                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.51
          Ubeo LLC                                                            Contingent
          PO Box 791070                                                       Unliquidated
          San Antonio, TX 78279                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Underwater Engineering Services, Inc.                               Contingent
          3306 Enterprise Road                                                Unliquidated
          Ft. Pierce, FL 34982                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,165.76
          Underwriters Laboratories of Canada, Inc                            Contingent
          7 Underwriters Road                                                 Unliquidated
          Toronto, Ontario, Canada M1R 3A9                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,105.13
          Unifirst Corporation                                                Contingent
          8070 NW 77th Court                                                  Unliquidated
          Medley, FL 33166                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 158 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 218 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.106
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United Concrete Company                                             Contingent
          3295 West 14th Avenue                                               Unliquidated
          Hialeah, FL 33012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United Construction Co. of Florida, Inc.                            Contingent
          11961 SW 172nd Street                                               Unliquidated
          Miami, FL 33177                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          United Fire Protection                                              Contingent
          12001 31St Ct N.                                                    Unliquidated
          St. Petersburg, FL 33716                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United Homecare Services, Inc.                                      Contingent
          8400 NW 33rd Street
          Suite 400
                                                                              Unliquidated
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred 08/01/15                                                General liability claim for miscellaneous issues;
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Claim No. 30154874373-0001
                                                                             Is the claim subject to offset?    No  Yes
 3.106
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,449.69
          United Rentals                                                      Contingent
          P.O. Box 100711                                                     Unliquidated
          Atlanta, GA 30384-0711                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,796.39
          United Site Services, LLC.                                          Contingent
          P.O. Box 660475                                                     Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 159 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 219 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.107
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United States Department of Labor
          Occupational Safety & Health Admin-OSHA                             Contingent
          1000 South Pine Island Road                                         Unliquidated
          Suite 1000                                                          Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:    OSHA Citation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,460,038.01
          United States for use and benefit of
          Ceres Environmental Services, Inc.                                  Contingent
          c/o Law Office of Daniel Te Young, P.A.                             Unliquidated
          1600 S. Federal Highway, Ste. 570                                   Disputed
          Pompano Beach, FL 33062
                                                                             Basis for the claim:    Potential claims relating to C-111 project
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United States Pipe and Foundry
          Company, LLC                                                        Contingent
          511 E. John Carpenter Freeway                                       Unliquidated
          Suite 600                                                           Disputed
          Irving, TX 75062
                                                                             Basis for the claim:    Claims relating to S-902 Opa Locka Project
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United States Treasury                                              Contingent
          Navfac Southeast                                                    Unliquidated
          ATTN CODE FM150 - P.O. Box 30B                                      Disputed
          Jacksonville, FL 32212-0030
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United Way Of Miami-Dade                                            Contingent
          3250 SW 3rd Avenue                                                  Unliquidated
          Miami, FL 33129                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Unity Board of the City of Key West                                 Contingent
          1001 James St.
          Key West, FL 33040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 160 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 220 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.107
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Universal Engineering Sciences, Inc.                                Contingent
          3532 Maggie Boulevard
          Orlando, FL 32811
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,173.14
          Universal Fence Company                                             Contingent
          1137 W. Hurst Blvd.                                                 Unliquidated
          Hurst, TX 76053                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,130,786.42
          Unlimited Turf, LLC                                                 Contingent
          850 NW Federal Highway                                              Unliquidated
          Suite 170                                                           Disputed
          Stuart, FL 34994
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Unlimited Turf, LLC                                                 Contingent
          850 NW Federal Highway
          Suite 170
                                                                              Unliquidated
          Stuart, FL 34994                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Potential claims relating to Hurricane Irma
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,095.00
          US American Concrete Mix Corp.                                      Contingent
          8567 Coral Way, #31                                                 Unliquidated
          Miami, FL 33155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          US Army Engineer District, Jacksonville                             Contingent
          701 San Marco Blvd.
          Jacksonville, FL 33207
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                                 Potential claims relating to USACE Site 1
                                                                             Basis for the claim:
                                                                             Impoundment project
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 161 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 221 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.108
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          US Concrete Products Corp                                           Contingent
          1878 NW 21 Street                                                   Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          USA Erosion                                                         Contingent
          237 Blackland Road                                                  Unliquidated
          Royse City, TX 75189                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          USA Plastering LLC                                                  Contingent
          22 NW 25 Terr.                                                      Unliquidated
          Ft. Lauderdale, FL 33311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $793.27
          USAA Casualty Insurance                                             Contingent
          USAA Subrogation Dept.                                              Unliquidated
          P.O. Box 659476
          San Antonio, TX 78265                                               Disputed
          Date(s) debt was incurred 10/9/17                                  Basis for the claim:    Subrogation claim
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,357.25
          UTC Fire & Security                                                 Contingent
          Customer Svc :Tram Nguyen                                           Unliquidated
          4001 Fairview InduSt.rial Drive.                                    Disputed
          Salen, OR 97302
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Utility & Environmental Svcs, Inc.                                  Contingent
          P.O. Box 542015                                                     Unliquidated
          Dallas, TX 75354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Utility Board of the City of Key West                               Contingent
          1001 James St.
          Key West, FL 33040
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Hurricane Irma
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 162 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 222 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.109
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,359.89
          Vaglio, Emily Christine                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Expense Reimbursements
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Van Linda Iron Works                                                Contingent
          3787 Boutwell Rd.                                                   Unliquidated
          Lake Worth, FL 33461                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Vassell Tile & Marble, Inc.                                         Contingent
          12491 69 Street North                                               Unliquidated
          West Palm Beach, FL 33412                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,174.66
          Vela Insurance Services                                             Contingent
          NW 5358                                                             Unliquidated
          P.O. Box 1450                                                       Disputed
          Minneapolis, MN 55485-5358
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.109
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $412.80
          Velasquez, Patricio Matias                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to S-902 Opa Locka project
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,016.33
          Verizon                                                             Contingent
          P.O. Box 15043                                                      Unliquidated
          Albany, NY 12212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Verizon                                                             Contingent
          P.O. Box 660108                                                     Unliquidated
          Dallas, TX 75266-0108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 163 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 223 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.109
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,245.26
          Vesta Modular                                                       Contingent
          8030 NW 74th Street                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,086.00
          Viasat, Inc.                                                        Contingent
          6155 El Camino Real                                                 Unliquidated
          Carlsbad, CA 92009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $844.35
          Vince Hagan Co.                                                     Contingent
          P.O. Box 655141                                                     Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Visualscape, Inc.                                                   Contingent
          15980 NW 117 Avenue                                                 Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,382.24
          Waste Management                                                    Contingent
          P.O. Box 4648                                                       Unliquidated
          Carol Stream, IL 60197-4648                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.94
          Waste Management Lewisville Ha                                      Contingent
          P.O. Box 43350                                                      Unliquidated
          Phoenix, AZ 85080                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.88
          Water and Wastewater Services                                       Contingent
          P.O. Box 669300                                                     Unliquidated
          Pompano Beach, FL 33066-9300                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 164 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 224 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.110
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Watson Bowman Acme Corp.                                            Contingent
          95 Pineview Dr.                                                     Unliquidated
          Amherst, NY 14228                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,253.15
          WBE Erosion Control Supply, LLC                                     Contingent
          dba Elite Erosion Supply, LLC                                       Unliquidated
          4016 River Oaks Drive, #135                                         Disputed
          Myrtle Beach, SC 29579
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $314.80
          Weldon Parts                                                        Contingent
          P.O. Box 2115                                                       Unliquidated
          Oklahoma City, OK 73101-2115                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,850.83
          Wells Fargo Equipment Finance                                       Contingent
          733 Marquette Avenue, Suite 700                                     Unliquidated
          MAC N -9306-070                                                     Disputed
          Minneapolis, MN 55402
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,000.00
          Werth, Jane                                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Potential claims relating to T-4433 Broward Blvd.
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.110
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          West Marine Pro                                                     Contingent
          P.O. Box 50600                                                      Unliquidated
          Watsonville, CA 95060-5060                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          West Texas Rebar Placers Inc.                                       Contingent
          10209 Plano Road                                                    Unliquidated
          Suite 101                                                           Disputed
          Dallas, TX 75238
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 165 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 225 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name


 3.111
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Western Excelsior Corporation                                       Contingent
          4609 E Boonville-New Harmony Road                                   Unliquidated
          Evansville, IN 47725-9701                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Westminster Christian School                                        Contingent
          6855 SW 152nd St.
          Palmetto Bay, FL 33157
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to Westminster Christian
                                                                             School project
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $965.01
          Wex Bank dba Wright Express FSC                                     Contingent
          P.O. Box 6293                                                       Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          Whitley & Siddons                                                   Contingent
          11612 Bee Cavenues Rd.                                              Unliquidated
          #1-23                                                               Disputed
          Austin, TX 78738
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,951.60
          Wildstone Construction, LLC                                         Contingent
          12850 Hwy 287                                                       Unliquidated
          Fort Worth, TX 76052                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Wilkinson Hi-Rise, LLC                                              Contingent
          2821 Evans St.                                                      Unliquidated
          Hollywood, FL 33029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,299.50
          Willard Marine, Inc.                                                Contingent
          1250 N Grove Street                                                 Unliquidated
          Anahem, CA 92806                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 166 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 226 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name


 3.111
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Williams Form Engineering Corp.                                     Contingent
          8165 Graphic Drive
          Belmont, MI 49306
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential claims relating to FIU pedestrian bridge
                                                                             project
                                                                             Is the claim subject to offset?    No  Yes
 3.111
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,870.39
          Williams Scotsman, Inc.                                             Contingent
          P.O. Box 91975                                                      Unliquidated
          Chicago, IL 60693-1975                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $321.13
          Williams Scotsman, Inc.                                             Contingent
          P.O. Box 91975                                                      Unliquidated
          Chicago, IL 60693-1975                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wilson, Troy                                                        Contingent
          5098 FM 1897
          Bells, TX 75414
                                                                              Unliquidated
          Date(s) debt was incurred      2/28/18
                                                                              Disputed
          Last 4 digits of account number                                                  Workers' compensation claim; Claim No.
                                                                             Basis for the claim:
                                                                             30189795564-0001; (Project: FM 423, TX)
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Wims Environmental Construction                                     Contingent
          P.O. Box 495668                                                     Unliquidated
          Garland, TX 75049-5668                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,767.75
          Woe Construction Inc.                                               Contingent
          941-B Avenue N                                                      Unliquidated
          Grand Prairie, TX 75050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 167 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                 Page 227 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.112
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Won-Door Corporation                                                Contingent
          1865 South 3480 West                                                Unliquidated
          Salt Lake City, UT 84104                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          World Frameless Glass, Inc.                                         Contingent
          20341 NE 30th Avenue                                                Unliquidated
          #122                                                                Disputed
          Aventura, FL 33180
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ximeno Plumbing                                                     Contingent
          8210 NW 191 Street                                                  Unliquidated
          Suite H                                                             Disputed
          Miami, FL 33015
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,405.70
          XL Catlin Construction                                              Contingent
          c/o Sedgwick Claims Management Services                             Unliquidated
          P.O. Box 14158                                                      Disputed
          Lexington, KY 40512-4158
          Date(s) debt was incurred 03/15/18
                                                                                             Deductible
                                                                             Basis for the claim:
                                                                             Claimant: Olive Williams
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Xpert Elevator Services, Inc.                                       Contingent
          550 Business Park Way                                               Unliquidated
          Bay 8                                                               Disputed
          Royal Palm Beach, FL 33411
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Young, Alissa                                                       Contingent
          2150 NW 4th Street                                                  Unliquidated
          Fort Lauderdale, FL 33311
                                                                              Disputed
          Date(s) debt was incurred
                                                                                             Lawsuit filed in the Broward County Circuit Court
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             relating to wrongful death, Case No. CACE 18-009434 (09)
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 168 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19                   Page 228 of 712
 Debtor       Magnum Construction Management, LLC                                                     Case number (if known)
              Name

 3.113
 0         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Young, Bodie                                                       Contingent
           2150 NW 4th Street                                                 Unliquidated
           Fort Lauderdale, FL 33311
                                                                              Disputed
           Date(s) debt was incurred 1/3/18
                                                                                             Lawsuit filed in the Broward County Circuit Court
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             relating to wrongful death, Case No. CACE 18-009434 (09)
                                                                             Is the claim subject to offset?    No  Yes
 3.113
 1         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Young, Velta, indiv. and as pers. rep.                             Contingent
           of E/O Bobie Young                                                 Unliquidated
           2150 NW 4th Street
           Fort Lauderdale, FL 33311                                          Disputed
           Date(s) debt was incurred 1/3/18                                                  Lawsuit filed in the Broward County Circuit Court
                                                                             Basis for the claim:
                                                                             relating to wrongful death, Case No. CACE 18-009434 (09)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Adam Richards, Esq.
           Luks, Santaniello, Petrillo & Jones                                                        Line     3.526
           150 West Flagler Street
           Suite 2600                                                                                       Not listed. Explain

           Miami, FL 33130

 4.2       Akex W. Presti, Esq.
           The Presti Law Firm, PLLC                                                                  Line     3.135
           9241 Lyndon B Johnson Freeway
           Suite 211                                                                                        Not listed. Explain

           Dallas, TX 75243

 4.3       Alexander E. Barthet, Esq.
           The Barthet Firm                                                                           Line     3.40
           200 S. Biscayne Blvd.
           Suite 1800                                                                                       Not listed. Explain

           Miami, FL 33131

 4.4       Alexander Suto, Esq.
           Suto Law                                                                                   Line     3.980
           304 East Island Square
           Saint Simons Island, GA 31522                                                                    Not listed. Explain


 4.5       Allstate Insurance
                                                                                                      Line     3.65

                                                                                                            Not listed. Explain

 4.6       Andrew C. Hall, Esq.
           Hall, Lamb, Hall & Leto, P.A.                                                              Line     3.487
           Grand Bay Plaza, Penthouse One
           2665 South Bayshore Drive                                                                        Not listed. Explain

           Miami, FL 33133


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 169 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5        Filed 03/01/19              Page 229 of 712
 Debtor       Magnum Construction Management, LLC                                                Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.7      Anthony J. Interrante, Esq.
          Kessler Collins                                                                        Line   3.168
          2100 Ross Avenue
          Suite 750                                                                                    Not listed. Explain

          Dallas, TX 75201

 4.8      Aon Risk Services, Inc.
          3550 Lenox Road NE                                                                     Line   3.86
          Suite 1800
          Atlanta, GA 30326                                                                            Not listed. Explain


 4.9      Complete Highway Identity, Inc.
          1576 NW 165th Street                                                                   Line   3.275
          Miami, FL 33169
                                                                                                       Not listed. Explain

 4.10     David A. Strauss, Esq.
          The Strauss Law Firm, P.A.                                                             Line   3.187
          401 E Las Olas Blvd Ste 1400
          Fort Lauderdale, FL 33301                                                                    Not listed. Explain


 4.11     David S. Kohn & Associates
          1414 W. Randol Mill Road                                                               Line   3.1047
          Suite 118
          Arlington, TX 76012                                                                          Not listed. Explain


 4.12     David S. Kohn & Associates
          1414 W. Randol Mill Road                                                               Line   3.1048
          Suite 118
          Arlington, TX 76012                                                                          Not listed. Explain


 4.13     Days Inn
          Corporate Headquarters                                                                 Line   3.309
          1 Sylvan Way
          Parsippany, NJ 07054                                                                         Not listed. Explain


 4.14     Deborah N. Perez & Associates
          8400 NW 36th Street                                                                    Line   3.544
          Suite 250
          Miami, FL 33166                                                                              Not listed. Explain


 4.15     Erik A. Alvarez, Esq.
          9370 SW 72nd Street                                                                    Line   3.368
          Suite A266
          Miami, FL 33173                                                                              Not listed. Explain


 4.16     FCC Construccion, SA
          Attn.: Eloy Sanchez                                                                    Line   3.383
          1111 Brickell Avenue, Suite 704
          Miami, FL 33131                                                                              Not listed. Explain


 4.17     FCC Construccion, SA
          Attn.: Alberto Navarro                                                                 Line   3.383
          El Cangrejo
          Casa n. 47, Cuidad de Panama, Panama                                                         Not listed. Explain


 4.18     Florida Department of Revenue
          8175 NW 12th Street, #119                                                              Line   2.4
          Miami, FL 33126
                                                                                                       Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 170 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5        Filed 03/01/19              Page 230 of 712
 Debtor       Magnum Construction Management, LLC                                                Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.19     Fluor Enterprises, Inc.
          3 Polaris Way                                                                          Line   3.426
          Aliso Viejo, CA 92698
                                                                                                       Not listed. Explain

 4.20     George H. Soriano, Jr., Esq.
          Penhall Company                                                                        Line   3.785
          7501 Esters Blvd.
          Suite 150                                                                                    Not listed. Explain

          Irving, TX 75063-4036

 4.21     Invest Services Company, Inc.
          P.O. Box 20898                                                                         Line   3.1063
          Saint Simons Island, GA 31522
                                                                                                       Not listed. Explain

 4.22     Jason Turchin, Esq.
          2883 Executive Park Drive                                                              Line   3.207
          Suite 103
          Fort Lauderdale, FL 33331                                                                    Not listed. Explain


 4.23     Jordan C. Kay, Esq.
          SKS Legal Group                                                                        Line   3.989
          2665 S. Bayshore Drive
          Suite 220                                                                                    Not listed. Explain

          Miami, FL 33133

 4.24     Joseph W. Lawrence, Esq.
          300 SW 1st Avenue, Ste 150                                                             Line   3.943
          Fort Lauderdale, FL 33301
                                                                                                       Not listed. Explain

 4.25     Kevin C. Schumacher, Esq.
          Cole, Scott & Kissane, P.A.                                                            Line   3.286
          9150 South Dadeland Boulevard
          Suite 1400                                                                                   Not listed. Explain

          Miami, FL 33256

 4.26     Kevin C. Schumacher, Esq.
          Cole, Scott & Kissane, P.A.                                                            Line   3.1073
          9150 South Dadeland Boulevard
          Suite 1400                                                                                   Not listed. Explain

          Miami, FL 33256

 4.27     Law Offices of Jane Clark
          214 SW 4th Street                                                                      Line   3.569
          Grand Prairie, TX 75051
                                                                                                       Not listed. Explain

 4.28     Law Offices of Jason Turchin
          9100 S. Dadeland Boulevard                                                             Line   3.713
          Suite 1500
          Miami, FL 33156                                                                              Not listed. Explain


 4.29     Lily Arebencia, Esq.
          Law Offices of Jose Francisco                                                          Line   3.627
          5757 Blue Lagoon Drive
          Suite 230                                                                                    Not listed. Explain

          Miami, FL 33126




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 171 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5        Filed 03/01/19              Page 231 of 712
 Debtor       Magnum Construction Management, LLC                                                Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.30     McGowen, S.A.
          San Francisco                                                                          Line   3.651
          Calle Antonio Mojica
          Entre Calle 76 y 77, PH, Gran Piso 4                                                         Not listed. Explain

          Oficina B4, Panama

 4.31     Michael J. Monchick, Esq.
          Siegfried Rivera Lerner De La Torre Mars                                               Line   3.547
          1655 Palm Beach Lakes Blvd.
          Suite 500                                                                                    Not listed. Explain

          West Palm Beach, FL 33401-2206

 4.32     Michael J. Rune, Esq.
          Shutts & Bowen LLP                                                                     Line   3.926
          200 S Biscayne Blvd Ste 4100
          Miami, FL 33131                                                                              Not listed. Explain


 4.33     National Subrogation Services, LLC
          100 Crossways Park West                                                                Line   3.80
          Suite 415
          Woodbury, NY 11797                                                                           Not listed. Explain


 4.34     Ohio Casualty Insurance Company
          175 Berkeley St.                                                                       Line   3.758
          Boston, MA 02116
                                                                                                       Not listed. Explain

 4.35     Paul Galsterer, Esq.
          The Injury Firm                                                                        Line   3.717
          2000 NE 45th Street
          Fort Lauderdale, FL 33308                                                                    Not listed. Explain


 4.36     R. Martin Saenz, Esq.
          Saenz & Anderson                                                                       Line   3.766
          20900 NE 30th Ave Ste 800
          Miami, FL 33180                                                                              Not listed. Explain


 4.37     Rathbone Group
          1100 Superior Avenue                                                                   Line   3.1086
          Suite 1850
          Cleveland, OH 44114                                                                          Not listed. Explain


 4.38     Richard Armstrong, Esq.
          Armstrong The Law Firm, P.C.                                                           Line   3.638
          1400 Gables Ct., #103
          Plano, TX 75075                                                                              Not listed. Explain


 4.39     Robert Carlson
          Lee, Hernandezs, Landrum                                                               Line   3.1068
          100 N. Biscayne Blvd.
          Suite 605                                                                                    Not listed. Explain

          Miami, FL 33132

 4.40     Robert DiStefano, Esq.
          7471 W. Oakland Park Blvd.                                                             Line   3.1131
          Suite 106
          Fort Lauderdale, FL 33319                                                                    Not listed. Explain


 4.41     Robert DiStefano, Esq.
          7471 W. Oakland Park Blvd.                                                             Line   3.1130
          Suit3e 106
          Fort Lauderdale, FL 33319                                                                    Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 172 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5        Filed 03/01/19              Page 232 of 712
 Debtor       Magnum Construction Management, LLC                                                Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.42     Robert DiStefano, Esq.
          DiStefano Law, PLC                                                                     Line   3.1129
          7471 W. Oakland Park Blvd.
          Suite 106                                                                                    Not listed. Explain

          Fort Lauderdale, FL 33319

 4.43     Robert P. Frankel, Esq.
          1000 S. Pine Island Road                                                               Line   3.1004
          Suite 410
          Fort Lauderdale, FL 33324-3910                                                               Not listed. Explain


 4.44     Scott A. Meyer, Esq.
          5050 Quorum Drive                                                                      Line   3.106
          Suite 700
          Dallas, TX 75254                                                                             Not listed. Explain


 4.45     Sedgwick Claims Management Services, Inc
          P.O. Box 14158                                                                         Line   3.118
          Lexington, KY 40512
                                                                                                       Not listed. Explain

 4.46     Steinger, Iscoe & Greene
          2333 Ponce de Leon Blvd.                                                               Line   3.920
          Suite 920
          Miami, FL 33134                                                                              Not listed. Explain


 4.47     The Commercial Collection Corp. of NY
          P.O. Box 288                                                                           Line   3.390
          Tonawanda, NY 14151
                                                                                                       Not listed. Explain

 4.48     The Hartford
          Attn.: Ross Hilton, Claim Rep.                                                         Line   3.787
          P.O. Box 14263
          Lexington, KY 40512                                                                          Not listed. Explain


 4.49     Thomas Leeder, Esq.
          Leeder Law                                                                             Line   3.932
          8551 W Sunrise Blvd Ste 202
          Fort Lauderdale, FL 33322                                                                    Not listed. Explain


 4.50     Timothy R. Moorhead, Esq.
          Wright, Fulford, Moorhead & Brown, P.A.                                                Line   3.229
          505 Maitland Avenue
          Suite 1000                                                                                   Not listed. Explain

          Altamonte Springs, FL 32701

 4.51     U.S. Department of Labor
          Occupational Safety & Health Admin.                                                    Line   3.1071
          200 Constitution Avenue, NW
          Room Number N3626                                                                            Not listed. Explain

          Washington, DC 20210

 4.52     William E. Goebel, Esq.
          Kanner & Pintaluga, P.A.                                                               Line   3.226
          925 South Federal Highway
          Sixth Floor                                                                                  Not listed. Explain

          Boca Raton, FL 33432




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 173 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5        Filed 03/01/19                 Page 233 of 712
 Debtor       Magnum Construction Management, LLC                                                Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.53      Witherspoon Law Group
           1717 McKinney Avenue                                                                  Line      3.707
           Suite 700
           Dallas, TX 75202                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.        $                     74,398.48
 5b. Total claims from Part 2                                                                        5b.    +   $                 22,602,493.54

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.        $                    22,676,892.02




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 174 of 174
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case 19-12821-AJC                   Doc 5     Filed 03/01/19           Page 234 of 712
 Fill in this information to identify the case:

 Debtor name         Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Lease Agreement for
              lease is for and the nature of              Kenworth T370, S/N:
              the debtor's interest                       2NKHHJ7X9FM430060,
                                                          dated 2/20/15
                                                          Account No. 10011311
                  State the term remaining                                            1st Source Bank, Construction
                                                                                      Equipment Division
              List the contract number of any                                         P.O. Box 783
                    government contract                                               South Bend, IN 46624


 2.2.         State what the contract or                  Lease Agreement for
              lease is for and the nature of              Dodge RAM 5500; S/N:
              the debtor's interest                       3C7WRNBL1FG544809
                                                          dated 3/24/15
                                                          Account No. 10011351
                  State the term remaining                                            1st Source Bank, Construction
                                                                                      Equipment Division
              List the contract number of any                                         P.O. Box 783
                    government contract                                               South Bend, IN 46624


 2.3.         State what the contract or                  Lease Agreement for
              lease is for and the nature of              Gomaco PS2600; S/N:
              the debtor's interest                       904900-058 dated June
                                                          26, 2015
                                                          Account No.: 10011503
                  State the term remaining                                            1st Source Bank, Construction
                                                                                      Equipment Division
              List the contract number of any                                         P.O. Box 783
                    government contract                                               South Bend, IN 46624


 2.4.         State what the contract or                  Lease Agreement for
              lease is for and the nature of              Isuzu NRP HD; S/N:
              the debtor's interest                       JALC4W165A7003765
                                                          dated 6/16/15
                                                          Account No. 10011583
                  State the term remaining                                            1st Source Bank, Construction
                                                                                      Equipment Division
              List the contract number of any                                         P.O. Box 783
                    government contract                                               South Bend, IN 46624

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 1 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 235 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.5.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               Isuzu NRP HD; S/N:
             the debtor's interest                        JALC4B16577012144
                                                          dated 6/16/15
                                                          Account No. 10011584
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.6.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               12,000 Gallon Portable
             the debtor's interest                        Water Tank, Model
                                                          WT1200; S/N:
                                                          WT12K00164 dated
                                                          9/29/15
                                                          Account No. 10011748
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.7.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               Ford F550 XL; S/N:
             the debtor's interest                        1FDUF5HT6FEC15272
                                                          dated 1/16/16
                                                          Account No. 10011838
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.8.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               Adler Open Top 18,000
             the debtor's interest                        gallon sediment tank;
                                                          S/N: A67980T dated
                                                          2/4/16
                                                          Account No. 1001866
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.9.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               Isuzu NPR; S/N:
             the debtor's interest                        JALC4J16XH7002155
                                                          dated 11/7/16
                                                          Account No. 10012231           1st Source Bank, Construction
                  State the term remaining                                               Equipment Division
                                                                                         P.O. Box 783
             List the contract number of any                                             South Bend, IN 46624
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 2 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 236 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.10.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               11/11/16 for:
             the debtor's interest                        Cozad 6 Axlesteer
                                                          Dolly; S/N:
                                                          1C9T38605W1167106
                                                          Nelson 6 Axle Short
                                                          Space; S/N:
                                                          1N9D62X6XT1012872
                                                          Diamond 50 Ton Step
                                                          Deck; S/N:
                                                          1D9EF4837VS235112
                                                          Account No.: 10012247
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.11.       State what the contract or                   Lease Agreement dated
             lease is for and the nature of               12/9/16 for:
             the debtor's interest                        Grove RT9130E; S/N:
                                                          222541
                                                          Grove RT9130E; S/N:
                                                          222826
                                                          Tymco 435/4300; S/N:
                                                          1HTJTSKL8DJ232685
                                                          Account No. 10012289
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.12.       State what the contract or                   Lease Agreement for:
             lease is for and the nature of               Grove RT890E; S/N:
             the debtor's interest                        232294
                                                          Tymco 435; S/N:
                                                          JALE5W163C7900690
                                                          Account No. 10012314
                  State the term remaining                                               1st Source Bank, Construction
                                                                                         Equipment Division
             List the contract number of any                                             P.O. Box 783
                   government contract                                                   South Bend, IN 46624


 2.13.       State what the contract or                   Lease Agreement for
             lease is for and the nature of               International Chasis:
             the debtor's interest                        4300, Crane 13.9 HIM;
                                                          S/N:
                                                          3HAMMAAL0CL556140
                                                          dated 1/30/17                  1st Source Bank, Construction
                                                          Account No. 10012425           Equipment Division
                  State the term remaining                                               P.O. Box 783
                                                                                         South Bend, IN 46624
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 3 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 237 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.14.       State what the contract or                   Lease Agreement for
             lease is for and the nature of               FM2181 Project Office
             the debtor's interest                        (2017-740)
                                                          $4,000.00 per month
                                                          Start Date: 11/2/2017
                                                          Term: 28 months
                  State the term remaining                                               2181 Joint Venture
                                                                                         c/o Herschel Forester
             List the contract number of any                                             17714 Bannister St., Ste. 3
                   government contract                                                   Dallas, TX 75252


 2.15.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/5/2016
                  State the term remaining
                                                                                         21st Century Electrical Contractors, Inc
             List the contract number of any                                             1530 NW 26 Avenue
                   government contract                                                   Pompano Beach, FL 33069


 2.16.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 12/18/17
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          12/18/17
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 12/18/17
                                                          HEFT II- E8N20 dated
                                                          12/4/17
                                                          HEFT II- E8N20 dated
                                                          12/18/17
                  State the term remaining
                                                                                         24-7 Mobile Service
             List the contract number of any                                             8567 SW 24 Street, Suite 210
                   government contract                                                   Miami, FL 33155


 2.17.       State what the contract or                   Lease Agreement for
             lease is for and the nature of               Miami office building
             the debtor's interest                        (6201 SW 70th Street,
                                                          Miami, FL 33143) dated
                                                          September 27, 2018;
                                                          Start date: 11/1/2018
                                                          Term: 3 years
                  State the term remaining                                               6201 Srei 99, LLC
                                                                                         Attn.: Robert Suris
             List the contract number of any                                             4949 SW 75th Avenue
                   government contract                                                   Miami, FL 33155
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 4 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 238 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.18.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/29/2016
                  State the term remaining
                                                                                         A Falero Distributors Inc.
             List the contract number of any                                             10420 SW 77 Avenue, Suite 202
                   government contract                                                   Pinecrest, FL 33156


 2.19.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/14/2013
                  State the term remaining
                                                                                         A Green World Construction Co. Inc.
             List the contract number of any                                             7241 SW 168 Street, Suite C
                   government contract                                                   Palmetto Bay, FL 33157


 2.20.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          8/17/18
                                                          Port Everglades Slip 2
                                                          Ext. dated 8/10/17
                  State the term remaining
                                                                                         A Luis Miling Service
             List the contract number of any                                             24250 SW 142nd Avenue
                   government contract                                                   Homestead, FL 33032


 2.21.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               Liberty Village project
             the debtor's interest                        dated 11/23/16

                  State the term remaining
                                                                                         A Perfect Edge, Inc.
             List the contract number of any                                             4839 SW 148th Avenue, Suite 516
                   government contract                                                   Fort Lauderdale, FL 33330


 2.22.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/13/2011
                  State the term remaining
                                                                                         A Perfect Edge, Inc.
             List the contract number of any                                             4839 SW 148 Avenue, Suite 516
                   government contract                                                   Davie, FL 33330




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 5 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 239 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.23.       State what the contract or                   Purchase Order for CD
             lease is for and the nature of               4.10 (2) 54-Inch DI FM
             the debtor's interest                        project dated 1/10/18

                  State the term remaining
                                                                                         A Plus Dewatering Group, Inc.
             List the contract number of any                                             378 Northlake Blvd., #165
                   government contract                                                   North Palm Beach, FL 33408


 2.24.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          1/25/2018
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 6/23/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 6/23/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 7/20/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 8/14/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 8/21/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 12/22/2017
                  State the term remaining
                                                                                         A&B Pipe and Supply, Inc.
             List the contract number of any                                             P.O. Box 133367
                   government contract                                                   Hialeah, FL 33013


 2.25.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/20/2017
                  State the term remaining
                                                                                         A&M Brothers Concrete Corp.
             List the contract number of any                                             95 NE 12 Street
                   government contract                                                   Homestead, FL 33030


 2.26.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/6/2012
                  State the term remaining
                                                                                         A-1 All Florida Painting, Inc.
             List the contract number of any                                             7531 NW 54th Street
                   government contract                                                   Miami, FL 33166
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 6 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 240 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.27.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               N69450-16-C-1612 W.T.
             the debtor's interest                        Sampson School
                                                          project dated 1/12/2017
                  State the term remaining
                                                                                         A-1 Block Corporation
             List the contract number of any                                             1617 South Division Ave.
                   government contract                                                   Orlando, FL 32805


 2.28.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Reagan-Doral MS conv.
             the debtor's interest                        to SHS project dated
                                                          4/6/18
                  State the term remaining
                                                                                         A-1 Duran Roofing, Inc.
             List the contract number of any                                             8095 NW 64th Street
                   government contract                                                   Miami, FL 33166


 2.29.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/1/2015
                  State the term remaining
                                                                                         A-1 Duran Roofing, Inc.
             List the contract number of any                                             8095 NW 64 Street
                   government contract                                                   Miami, FL 33166


 2.30.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/10/2014
                  State the term remaining
                                                                                         A-1 Property Services Group Inc.
             List the contract number of any                                             890 SW 69 Ave.
                   government contract                                                   Miami, FL 33144


 2.31.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               DAL TWY Bravo Rehab
             the debtor's interest                        project dated 2/7/18
                                                          and 4/26/18
                  State the term remaining
                                                                                         A-Core of Texas
             List the contract number of any                                             4413 Carey St.
                   government contract                                                   Fort Worth, TX 76119




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 241 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.32.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Port Everglades Slip 2
                                                          Ext. - dated 10/18/17
                                                          11/11/2016- T4433 -
                                                          dated 11/11/16
                  State the term remaining
                                                                                         A. Falero Distributors, Inc.
             List the contract number of any                                             10420 SW 77th Avenue
                   government contract                                                   Miami, FL 33156


 2.33.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/9/2013
                  State the term remaining                                               A.C. Cooling Projects, Inc.
                                                                                         Dba American Commercial Services, Inc.
             List the contract number of any                                             210 174th St, Suite 2307
                   government contract                                                   North Miami Beach, FL 33160


 2.34.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          11/28/2017
                  State the term remaining
                                                                                         A.C. Schultes of Florida, Inc. dba Jaffe
             List the contract number of any                                             1451 SE 9 Ct.
                   government contract                                                   Hialeah, FL 33010


 2.35.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/25/2012
                  State the term remaining
                                                                                         A.C.N. Roofing, L.L.C.
             List the contract number of any                                             7600 NW 74 Ave, Suite 300
                   government contract                                                   Medley, FL 33166


 2.36.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/11/2014
                  State the term remaining
                                                                                         A.S.I. Inc. D/B/A International Acoustic
             List the contract number of any                                             1533 Tyler Street
                   government contract                                                   Hollywood, FL 33019


 2.37.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            A1A Sod, Sand & Soil Inc.
                                                          6/1/2014                       28400 S. Dixie Hwy.
                  State the term remaining                                               Homestead, FL 33033
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 8 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 242 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.38.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               HEFT II- E8N20 project
             the debtor's interest                        dated 7/11/18

                  State the term remaining
                                                                                         A2B Engineering
             List the contract number of any                                             9800 Normandy Blvd.
                   government contract                                                   Jacksonville, FL 32221


 2.39.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/10/2013
                  State the term remaining
                                                                                         AAP Construction Group Corp.
             List the contract number of any                                             6001 NW 153rd Street, Suite A
                   government contract                                                   Miami Lakes, FL 33014


 2.40.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 3/7/17
                                                          DAL TWY Echo Rehab
                                                          dated 3/7/17
                  State the term remaining
                                                                                         Abatix
             List the contract number of any                                             P.O. Box 671202
                   government contract                                                   Dallas, TX 75267


 2.41.       State what the contract or                   Purchase Order for
             lease is for and the nature of               T4433 - Broward Blvd.
             the debtor's interest                        Project dated 2/19/18

                  State the term remaining
                                                                                         ABC Concrete Cutting, Inc.
             List the contract number of any                                             2251 Hammonville Road
                   government contract                                                   Pompano Beach, FL 33069


 2.42.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/5/2012
                  State the term remaining
                                                                                         ABC Construction, Inc.
             List the contract number of any                                             7215 Northwest 7 Street
                   government contract                                                   Miami, FL 33126


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 9 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 243 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.43.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/5/2012
                  State the term remaining
                                                                                         ABC Development Group, Inc.
             List the contract number of any                                             1255 Algardi Avenue
                   government contract                                                   Coral Gables, FL 33146




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 10 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 244 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.44.       State what the contract or                   Purchase Orders for            ABC Imaging
             lease is for and the nature of               the following projects:        P.O. Box 791319
             the debtor's interest                        CD 4.10 (2) 54-Inch DI         Miami, FL 33130
                                                          FM dated 3/12/17
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/28/16
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          8/31/17
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          10/2/17
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 3/28/17
                                                          Grove Bay Parking
                                                          Garage dated 5/7/18
                                                          Grove Bay Parking
                                                          Garage dated 6/21/18
                                                          Grove Bay Parking
                                                          Garage dated 7/13/18
                                                          Grove Bay Parking
                                                          Garage dated 9/6/18
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          12/4/17
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          1/25/18
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          5/1/18
                                                          Liberty Village dated
                                                          1/6/17
                                                          Lighthouse for the
                                                          Blind dated 11/7/16
                                                          Lighthouse for the
                                                          Blind dated 12/9/16
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/27/17
                                                          POM - Terminal F dated
                                                          2/3/17
                                                          POM - Terminal F dated
                                                          2/7/17
                                                          POM - Terminal F dated
                                                          2/28/17
                                                          POM - Terminal F dated
                                                          3/3/17
                                                          POM - Terminal F dated
                                                          3/22/17
                                                          POM - Terminal F dated
                                                          3/24/17
                                                          POM - Terminal F dated
                                                          4/17/17
                                                          POM - Terminal F dated
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 11 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 245 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                                                          5/23/17
                                                          POM - Terminal F dated
                                                          6/19/17
                                                          POM - Terminal F dated
                                                          7/18/17
                                                          POM - Terminal F dated
                                                          8/8/17
                                                          POM - Terminal F dated
                                                          8/14/17
                                                          POM - Terminal F dated
                                                          4/2/18
                                                          T4433 - Broward Blvd.
                                                          dated 11/17/16
                                                          Coalition Lift dated
                                                          10/31/16
                  State the term remaining

             List the contract number of any
                   government contract


 2.45.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining                                               ABC Imaging of Washington DC, Inc.
                                                                                         1155 21st Street NW
             List the contract number of any                                             Suite M400
                   government contract                                                   Washington, DC 20036


 2.46.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         Absolute Erosion Control LLC
             List the contract number of any                                             P.O. Box 2125
                   government contract                                                   Palm Harbor, FL 34682


 2.47.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 1/25/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 6/22/2017
                                                          Grove Bay Parking
                                                          Garage dated 5/15/2018
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/15/2018
                                                          T4433 - Broward Blvd.
                                                          dated 11/14/2016               ACME Barricades, LLC
                                                          T4433 - Broward Blvd.          9800 Normandy Blvd.
                                                          dated 1/25/2017                Jacksonville, FL 32221
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 12 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 246 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.48.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         ACME Barricades, LLC
             List the contract number of any                                             9800 Normandy Blvd.
                   government contract                                                   Jacksonville, FL 32221


 2.49.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining                                               Acousti Doors & Specialties, LLC
                                                                                         3400 Town Point Drive, NW
             List the contract number of any                                             Suite 110
                   government contract                                                   Kennesaw, GA 30144


 2.50.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/8/2012
                  State the term remaining
                                                                                         Acousti Engineering Company Of Florida
             List the contract number of any                                             11700 NW 101st Road, Suite 1
                   government contract                                                   Miami, FL 33178


 2.51.       State what the contract or                   Purchase Order for
             lease is for and the nature of               T4433 - Broward Blvd.
             the debtor's interest                        Project dated 11/11/16

                  State the term remaining
                                                                                         Acrow Bridge
             List the contract number of any                                             311 Magnolia Avenue
                   government contract                                                   Fairhope, AL 36532


 2.52.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2016
                  State the term remaining
                                                                                         Action Sales, LLC D/B/A Action Sod & Lan
             List the contract number of any                                             5700 SW 123rd Avenue
                   government contract                                                   Miami, FL 33183




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 13 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 247 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.53.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/9/2016
                  State the term remaining
                                                                                         acuSigns Corp.
             List the contract number of any                                             540 West 83rd Street
                   government contract                                                   Miami, FL 33014


 2.54.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2016
                  State the term remaining
                                                                                         Adornus Builder Solutions, Inc.
             List the contract number of any                                             7272 NW 33 Street
                   government contract                                                   Miami, FL 33179


 2.55.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/12/2018
                  State the term remaining
                                                                                         Advanced Builders Group, Inc.
             List the contract number of any                                             7911 NW 72 Avenue, Suite 118-B
                   government contract                                                   Medley, FL 33166


 2.56.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Advanced Roofing, Inc.
             List the contract number of any                                             1950 NW 22 Street
                   government contract                                                   Fort Lauderdale, FL 33311


 2.57.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/3/2015
                  State the term remaining
                                                                                         Advanced Systems, Inc.
             List the contract number of any                                             1415 South 30th Avenue
                   government contract                                                   Hollywood, FL 33020


 2.58.       State what the contract or                   Premium Finance
             lease is for and the nature of               Agreement dated June
             the debtor's interest                        12, 2018, for financing
                                                          of insurance premiums.         AFCO
                  State the term remaining                                               5600 North River Road
                                                                                         Suite 400
             List the contract number of any                                             Rosemont, IL 60018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 14 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 248 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.59.       State what the contract or                   Premium Finance
             lease is for and the nature of               Agreement dated
             the debtor's interest                        October 5, 2018, for
                                                          financing of insurance
                                                          premiums.
                  State the term remaining                                               AFCO
                                                                                         5600 North River Road
             List the contract number of any                                             Suite 400
                   government contract                                                   Rosemont, IL 60018


 2.60.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/1/2015
                  State the term remaining
                                                                                         Agricultural Land Services, Inc.
             List the contract number of any                                             12265 State Rd. 7
                   government contract                                                   Boynton Beach, FL 33437


 2.61.       State what the contract or                   Purchase Order for
             lease is for and the nature of               POM - Terminal F
             the debtor's interest                        Project dated 10/3/16

                  State the term remaining
                                                                                         Air Quest Environmental
             List the contract number of any                                             6851 SW 45th Street
                   government contract                                                   Fort Lauderdale, FL 33314


 2.62.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/2/17
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/13/18
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 2/21/18
                                                          HEFT II- E8N20 dated
                                                          7/18/18
                                                          HEFT II- E8N20 dated
                                                          4/27/18
                  State the term remaining
                                                                                         Airgas USA LLC
             List the contract number of any                                             P.O. Box 676015
                   government contract                                                   Dallas, TX 75267-6015




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 15 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 249 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.63.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/11/2016
                  State the term remaining
                                                                                         Al Hill Plumbing Corporation
             List the contract number of any                                             13740 NW 19TH Avenue, Bay 12
                   government contract                                                   Miami, FL 33054


 2.64.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          1/13/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 4/25/2017
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          8/14/2018
                                                          Liberty Village dated
                                                          5/3/2017
                                                          POM - Terminal F dated
                                                          3/28/2017
                                                          Coalition Lift dated
                                                          10/28/2016
                  State the term remaining
                                                                                         Al-Flex Pest Control
             List the contract number of any                                             4035 SW 98th Avenue
                   government contract                                                   Miami, FL 33165


 2.65.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 10/2/17
                                                          FM2181 - Denton
                                                          County dated 1/17/18
                  State the term remaining
                                                                                         Alex Janitorial Services
             List the contract number of any                                             3114 Flagstone Drive
                   government contract                                                   Garland, TX 75044


 2.66.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Port Everglades Slip 2
             the debtor's interest                        Ext. dated 4/3/17

                  State the term remaining
                                                                                         All American Tool Company, Inc.
             List the contract number of any                                             241 NW 31st Street
                   government contract                                                   Fort Lauderdale, FL 33315




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 16 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 250 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.67.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/28/2011
                  State the term remaining
                                                                                         All Crane Rental Of Florida, LLC.
             List the contract number of any                                             4700 Acorn Drive
                   government contract                                                   Cleveland, OH 44131


 2.68.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/13/2009
                  State the term remaining
                                                                                         All Dade Fences, Inc.
             List the contract number of any                                             2720 W 78 Street
                   government contract                                                   Hialeah, FL 33016


 2.69.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/4/2017
                  State the term remaining
                                                                                         All Dade Fences, Inc.
             List the contract number of any                                             2720 W 78 Street
                   government contract                                                   Hialeah, FL 33016


 2.70.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Lighthouse for the
             the debtor's interest                        Blind project dated
                                                          3/31/17
                  State the term remaining
                                                                                         All Florida Digging Service
             List the contract number of any                                             P.O. Boxd 560352
                   government contract                                                   Miami, FL 33256


 2.71.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/25/2013
                  State the term remaining
                                                                                         All Green Nursery, Inc.
             List the contract number of any                                             14700 SW 248 St.
                   government contract                                                   Princeton, FL 33032


 2.72.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/3/2016
                  State the term remaining                                               All Smooth Lawn Maintenance & Landscapin
                                                                                         15890 SW 200 Street
             List the contract number of any                                             Miami, FL 33187
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 17 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 251 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.73.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/15/2013
                  State the term remaining
                                                                                         All Star Security Services Inc.
             List the contract number of any                                             250 NW 9 Street
                   government contract                                                   Boca Raton, FL 33432


 2.74.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following porjects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 7/31/17
                                                          Grove Bay Parking
                                                          Garage dated 6/13/18
                  State the term remaining
                                                                                         Allegiance Crane & Equip LLC
             List the contract number of any                                             P.O. Box 534687
                   government contract                                                   Atlanta, GA 30353


 2.75.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/8/2015
                  State the term remaining                                               Allegiance Global Construction, LLC
                                                                                         170 H Dell Range Boulevard
             List the contract number of any                                             Ste #403
                   government contract                                                   Cheyenne, WY 82009


 2.76.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/12/18
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/25/18
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/1/18
                  State the term remaining
                                                                                         Allied Building Products
             List the contract number of any                                             2445 NW 76th Street
                   government contract                                                   Miami, FL 33147


 2.77.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with                 Allied Roofing Industries, Inc.
             the debtor's interest                        subcontractor dated            7050 NW 42nd Street
                                                          5/1/2016                       Miami, FL 33166
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 18 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 252 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.78.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 2/12/2018
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/13/2016
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/28/2016
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 1/30/2017
                                                          Liberty Village dated
                                                          3/23/2017
                                                          Liberty Village dated
                                                          4/10/2018
                                                          POM - Terminal F dated
                                                          11/28/2016
                                                          POM - Terminal F dated
                                                          3/27/2017
                                                          T4433 - Broward Blvd.
                                                          dated 12/8/2016
                                                          Coalition Lift dated
                                                          2/24/2017
                  State the term remaining
                                                                                         Allied Trucking of Florida, Inc
             List the contract number of any                                             10741/10761 NW 89th Avenue
                   government contract                                                   Hialeah, FL 33018


 2.79.       State what the contract or                   Purchase Order for
             lease is for and the nature of               E4S38 A1A Bridge
             the debtor's interest                        Rehab Control project
                                                          dated 9/21/17
                  State the term remaining
                                                                                         Allied Trucking of Palm Beach
             List the contract number of any                                             2701 Vista Parkway, Suite A-8
                   government contract                                                   West Palm Beach, FL 33411


 2.80.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2017
                  State the term remaining                                               Alliedbean Demolition, Inc.
                                                                                         500 East Broward Blvd.
             List the contract number of any                                             Suite 1710
                   government contract                                                   Ft Lauderdale, FL 33394



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 19 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 253 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.81.       State what the contract or                   Project Accountant
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated July
                                                          10, 2018
                  State the term remaining
                                                                                         Alonso, Lissette
             List the contract number of any                                             10343 SW 6th Street
                   government contract                                                   Miami, FL 33174


 2.82.       State what the contract or                   Purchase Order for the
             lease is for and the nature of               following projects:
             the debtor's interest                        POM - Terminal F dated
                                                          2/22/2017
                                                          Port Everglades Slip 2
                                                          Ext. dated 1/17/2017
                                                          Port Everglades Slip 2
                                                          Ext. dated 1/19/2017
                                                          T4433 - Broward Blvd.
                                                          dated 1/13/2017
                  State the term remaining
                                                                                         ALP Industries, Inc. - American Lifting
             List the contract number of any                                             1828-1832 NW 82nd Avenue
                   government contract                                                   Miami, FL 33126


 2.83.       State what the contract or                   Purchase Order for CD
             lease is for and the nature of               4.10 (2) 54-Inch DI FM
             the debtor's interest                        Project dated 10/26/17

                  State the term remaining
                                                                                         Alpha Divers MIA LLC
             List the contract number of any                                             3300 SW 57th Avenue
                   government contract                                                   Miami, FL 33155


 2.84.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Grove Bay Parking
             the debtor's interest                        Garage project dated
                                                          7/31/18
                  State the term remaining
                                                                                         Alsina Forms Co., Inc.
             List the contract number of any                                             725 SW 9th Court, Building 1 - Ste. 1A
                   government contract                                                   Hialeah, FL 33010


 2.85.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Liberty Village project
             the debtor's interest                        dated 11/6/17

                  State the term remaining
                                                                                         Alta Home Remodeling Co.
             List the contract number of any                                             15358 SW 62nd Street
                   government contract                                                   Miami, FL 33193



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 20 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 254 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.86.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Alta Home Remodeling Co.
             List the contract number of any                                             15358 Southwest 62nd Street
                   government contract                                                   Miami, FL 33193


 2.87.       State what the contract or                   Purchase Order for CD
             lease is for and the nature of               4.10 (2) 54-Inch DI FM
             the debtor's interest                        project dated 4/24/17

                  State the term remaining                                               Aluces Corporation
                                                                                         14750 SW 26th Street
             List the contract number of any                                             Suite 204
                   government contract                                                   Miami, FL 33185


 2.88.       State what the contract or                   Purchase Order for
             lease is for and the nature of               POM - Terminal F
             the debtor's interest                        project dated 7/10/17

                  State the term remaining
                                                                                         Alvarado
             List the contract number of any                                             12660 Colony Street
                   government contract                                                   Chino, CA 91710


 2.89.       State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (HEFT II
                                                          Project)
                  State the term remaining
                                                                                         Alvarez, Daniel
             List the contract number of any                                             6231 SW 62 Street
                   government contract                                                   Miami, FL 33143


 2.90.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Liberty Village project
             the debtor's interest                        dated 11/8/17

                  State the term remaining
                                                                                         Amay, Inc. dba Bouche Appliances
             List the contract number of any                                             8822 SW 131st Street
                   government contract                                                   Miami, FL 33176




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 21 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 255 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.91.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Liberty Village dated
                                                          8/4/2017
                                                          Liberty Village dated
                                                          10/11/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/7/2017, 2/13/2017,
                                                          2/13/2017, 3/2/2017,
                                                          3/21/2017
                                                          3/25/2017, 3/25/2017,
                                                          4/19/2017, 5/9/2017,
                                                          5/31/2017, 6/12/2017,
                                                          9/1/2017, 9/12/2017,
                                                          9/23/2017, 9/26/2017,
                                                          9/29/2017, 10/13/2017,
                                                          2/1/2018, 2/15/2018,
                                                          3/6/2018, 4/18/2018,
                                                          6/5/2018, 9/8/2018
                  State the term remaining
                                                                                         Amazon
             List the contract number of any                                             P.O. Box 530958
                   government contract                                                   Atlanta, GA 30353


 2.92.       State what the contract or                   Purchase Order for CD
             lease is for and the nature of               4.10 (2) 54-Inch DI FM
             the debtor's interest                        project dated 6/23/17

                  State the term remaining
                                                                                         Amazon Hose & Rubber Co.
             List the contract number of any                                             P.O. Box 5476665
                   government contract                                                   Orlando, FL 32854


 2.93.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Port Everglades Slip 2
             the debtor's interest                        Ext. project dated
                                                          6/15/17
                  State the term remaining                                               Ambient Technologies, Inc.
                                                                                         & Subsidiares
             List the contract number of any                                             4610 Central Avenue North, #A
                   government contract                                                   Saint Petersburg, FL 33711


 2.94.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/26/2016
                  State the term remaining                                               Ameradrain Plumbing, Corp
                                                                                         8004 NW 154th Street
             List the contract number of any                                             #338
                   government contract                                                   Miami Lakes, FL 33016




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 22 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 256 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.95.       State what the contract or                   Purchase Order for
             lease is for and the nature of               N69450-16-C-1612 W.T.
             the debtor's interest                        Sampson School
                                                          project dated 6/16/18
                  State the term remaining
                                                                                         America's Tarp Company
             List the contract number of any                                             44733 Fig Ave.
                   government contract                                                   Lancaster, CA 93534


 2.96.       State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          5/23/2017
                  State the term remaining
                                                                                         Americal Architectural Metals & Glass LL
             List the contract number of any                                             16201 NW 49th Ave.
                   government contract                                                   Miami Gardens, FL 33014


 2.97.       State what the contract or                   Purchase Order for
             lease is for and the nature of               Coalition Lift project
             the debtor's interest                        dated 3/31/17

                  State the term remaining
                                                                                         American Bathtub
             List the contract number of any                                             13280 SW 68th Street
                   government contract                                                   Miami, FL 33183


 2.98.       State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Liberty Village dated
                                                          7/19/17
                                                          POM - Terminal F dated
                                                          2/3/17
                                                          T4433 - Broward Blvd.
                                                          dated 1/20/17
                  State the term remaining
                                                                                         American Cutting & Drilling Co., Inc.
             List the contract number of any                                             2920 NW 22nd Terrace
                   government contract                                                   Pompano Beach, FL 33069


 2.99.       State what the contract or                   Corporate Services
             lease is for and the nature of               Commercial Account
             the debtor's interest                        Agreement dated April
                                                          3, 2017, governing use
                                                          of charge accounts and
                                                          charge cards issued by
                                                          American Express.              American Express Company
                  State the term remaining                                               Corporate Services Operations
                                                                                         AESC-P
             List the contract number of any                                             20022 N. 31st Ave., Mail Code AZ080311
                   government contract                                                   Phoenix, AZ 85027



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 23 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 257 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.100.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 4/18/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/20/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/31/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/11/2018
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/18/2018
                  State the term remaining
                                                                                         American Fasteners Corp.
             List the contract number of any                                             7323 NW 66th Street
                   government contract                                                   Miami, FL 33166


 2.101.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/5/2013
                  State the term remaining
                                                                                         American Overhead Door Co Inc.
             List the contract number of any                                             9101 NW 105 Circle
                   government contract                                                   Miami, FL 33178


 2.102.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 10/4/2017
                                                          HEFT II- E8N20 dated
                                                          7/19/2017
                                                          HEFT II- E8N20 dated
                                                          7/19/2017
                                                          T4433 - Broward Blvd.
                                                          dated 7/11/2017
                                                          T4433 - Broward Blvd.
                                                          dated 10/25/2017
                  State the term remaining
                                                                                         American Piledriving Equipment, Inc.
             List the contract number of any                                             P.O. Box 88730
                   government contract                                                   Seattle, WA 98138


 2.103.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/15/2014                     Ameriglass Engineering, Inc.
                  State the term remaining                                               2242 West 79TH Street
                                                                                         Hialeah, FL 33016
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 24 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 258 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.104.      State what the contract or                   Purchase Order for
             lease is for and the nature of               C-111 Detention Area
             the debtor's interest                        project dated 7/7/17

                  State the term remaining
                                                                                         Amerigrow Recycling Delray
             List the contract number of any                                             10320 W. Atlantic Avenue
                   government contract                                                   Delray Beach, FL 33446


 2.105.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/16/2013
                  State the term remaining
                                                                                         Amion Enterprises International Corp.
             List the contract number of any                                             13651 SW 143 Court, # 102
                   government contract                                                   Miami, FL 33186


 2.106.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/25/2014
                  State the term remaining
                                                                                         Amroad, LLC
             List the contract number of any                                             3975 Pembroke Road
                   government contract                                                   Hollywood, FL 33021


 2.107.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/5/2012
                  State the term remaining                                               Anicom Signs, Inc.
                                                                                         134 Joseph Zatzman Drive Darmouth
             List the contract number of any                                             NS B3b1M4 Canada
                   government contract


 2.108.      State what the contract or                   Purchase Order for
             lease is for and the nature of               N69450-16-C-1612 W.T.
             the debtor's interest                        Sampson School
                                                          project dated 3/28/16
                  State the term remaining
                                                                                         Anixter, Inc.
             List the contract number of any                                             P.O. Box 842591
                   government contract                                                   Dallas, TX 75284-2591




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 25 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 259 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.109.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Antigo Construction, Inc.
             List the contract number of any                                             P.O. Box 12
                   government contract                                                   Antigo, WI 54409


 2.110.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          2/21/18 and 6/18/18
                  State the term remaining
                                                                                         Apache Supply, Inc.
             List the contract number of any                                             64 Darlington Avenue
                   government contract                                                   Wilmington, NC 28403


 2.111.      State what the contract or                   Purchase Order for
             lease is for and the nature of               FM2181 - Denton
             the debtor's interest                        County project dated
                                                          1/16/18
                  State the term remaining
                                                                                         Apex Capital Corp.
             List the contract number of any                                             P.O. Box 961029
                   government contract                                                   Fort Worth, TX 76161


 2.112.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Grove Bay Parking
                                                          Garage dated 6/13/2018
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          11/16/2017
                                                          Liberty Village dated
                                                          5/8/2017
                                                          Lighthouse for the
                                                          Blind dated 3/14/2017
                                                          POM - Terminal F dated
                                                          11/9/2016
                                                          T4433 - Broward Blvd.
                                                          dated 6/28/2018
                                                          Coalition Lift dated
                                                          11/1/2016
                  State the term remaining
                                                                                         APF bfo Ameritemps Employment, Inc.
             List the contract number of any                                             P.O. Box 823473
                   government contract                                                   Philadelphia, PA 19182-3473




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 26 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 260 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.113.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               N69450-16-C-1612 W.T.
             the debtor's interest                        Sampson School
                                                          project dated 4/17/17
                                                          and 9/14/17
                  State the term remaining
                                                                                         Apple Uniform
             List the contract number of any                                             4205 SW 71st Avenue
                   government contract                                                   Miami, FL 33155


 2.114.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/8/2012
                  State the term remaining
                                                                                         Aquatic Landscaping Design, Inc.
             List the contract number of any                                             25405 SW 107 Avenue
                   government contract                                                   Princeton, FL 33032


 2.115.      State what the contract or                   Assistant Project
             lease is for and the nature of               Manager Project
             the debtor's interest                        Completion
                                                          Employment
                                                          Agreement dated June
                                                          27, 2018 (Grove Bay
                                                          Parking Garage
                                                          Project)
                  State the term remaining
                                                                                         Aragon, Miguel
             List the contract number of any                                             10373 SW 138 Pl
                   government contract                                                   Miami, FL 33186


 2.116.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/30/2012
                  State the term remaining
                                                                                         Arazoza Brothers Corporation
             List the contract number of any                                             15901 SW 242 Street
                   government contract                                                   Homestead, FL 33031


 2.117.      State what the contract or                   Purchase Order for
             lease is for and the nature of               Doral Police
             the debtor's interest                        Sub-Station project
                                                          dated 10/28/16
                  State the term remaining
                                                                                         ARC Document Solutions
             List the contract number of any                                             1729 North Miami Ave.
                   government contract                                                   Miami, FL 33136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 27 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 261 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.118.      State what the contract or                   Purchase Order for
             lease is for and the nature of               N69450-16-C-1612 W.T.
             the debtor's interest                        Sampson School
                                                          project dated 2/22/18
                  State the term remaining
                                                                                         Archer Company USA, Inc.
             List the contract number of any                                             5412 Grove West Drive
                   government contract                                                   Sunland Park, NM 88063


 2.119.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: POM
             the debtor's interest                        - Terminal F dated
                                                          1/17/2017
                  State the term remaining
                                                                                         Architectural Doors & Frames, Inc.
             List the contract number of any                                             166 W. 25th Street
                   government contract                                                   Hialeah, FL 33010


 2.120.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         Architectural Doors & Frames, Inc.
             List the contract number of any                                             166 W. 25th St.
                   government contract                                                   Hialeah, FL 33010


 2.121.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/5/2016
                  State the term remaining
                                                                                         Architectural Sign Designs, Inc.
             List the contract number of any                                             10240 SW 124th Street
                   government contract                                                   Miami, FL 33176


 2.122.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/3/2016
                  State the term remaining
                                                                                         Architectural Sign Designs, Inc.
             List the contract number of any                                             10240 SW 124th Street
                   government contract                                                   Miami, FL 33176


 2.123.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2012                       Archon Air Management, Corp.
                  State the term remaining                                               2501 NW 74th Avenue
                                                                                         Miami, FL 33122
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 28 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 262 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.124.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Liberty Village dated
                                                          12/15/2016
                  State the term remaining
                                                                                         Ardaman & Associates, Inc.
             List the contract number of any                                             PO Box 911668
                   government contract                                                   Denver, CO 80291-1668


 2.125.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/3/2014
                  State the term remaining                                               Arfran, Inc.
                                                                                         2300 NW 94th Avenue
             List the contract number of any                                             Suite 200
                   government contract                                                   Miami, FL 33172


 2.126.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/28/2016
                  State the term remaining
                                                                                         Armor Pest Control, Inc.
             List the contract number of any                                             6614 Atlantic Blvd.
                   government contract                                                   Jacksonville, FL 32211


 2.127.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/14/2014
                  State the term remaining
                                                                                         Arso Enterprises, Inc.
             List the contract number of any                                             4101 NW 132nd Street
                   government contract                                                   Miami, FL 33054


 2.128.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2015
                  State the term remaining
                                                                                         Artistic Concrete Group, Inc.
             List the contract number of any                                             6945 NW 53rd Terrace
                   government contract                                                   Miami, FL 33166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 29 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 263 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.129.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/19/2012
                  State the term remaining                                               ASAP Installations, LLC
                                                                                         10312 Bloomingdale Ave., Suite 106
             List the contract number of any                                             PMB 187
                   government contract                                                   Riverview, FL 33578


 2.130.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 1/12/2017,
                                                          6/13/2017 and 2/3/2017
                  State the term remaining
                                                                                         Ash Grove Cement Company
             List the contract number of any                                             P.O. Box 204069
                   government contract                                                   Dallas, TX 75320


 2.131.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/26/2017
                  State the term remaining
                                                                                         Ashanti Trading Cc
             List the contract number of any                                             12 Beryllum Str. Alrode Ext 7
                   government contract                                                   Southdale 2135, South Africa


 2.132.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 5/15/2017
                  State the term remaining
                                                                                         Associated Bag Company
             List the contract number of any                                             4039 Rock Quarry Road
                   government contract                                                   Dallas, TX 75211


 2.133.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Associated Flooring Co.
             List the contract number of any                                             14629 SW 104th Street, #504
                   government contract                                                   Miami, FL 33186


 2.134.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Atlantic Awnings Corp.
                                                          11/28/2012                     4796 SW 75th Avenue
                  State the term remaining                                               Miami, FL 33155
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 30 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 264 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.135.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/11/2013
                  State the term remaining
                                                                                         Atlantic Civil, Inc.
             List the contract number of any                                             9350 S Dixie Highway, Suite 1250
                   government contract                                                   Miami, FL 33156


 2.136.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2016
                  State the term remaining                                               Atlantic Coast Drilling, Inc.
                                                                                         2520 Coral Way
             List the contract number of any                                             #2346
                   government contract                                                   Coral Gables, FL 33145


 2.137.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          5/17/2017 and
                                                          Lighthouse for the
                                                          Blind dated 3/14/2017
                  State the term remaining
                                                                                         Atlantic Coast Precast
             List the contract number of any                                             520 NE 34 Street
                   government contract                                                   Oakland Park, FL 33334


 2.138.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/20/2014
                  State the term remaining
                                                                                         Atlantic Coast Restaurant & Mechanical S
             List the contract number of any                                             7700 N.W. 37th Avenue
                   government contract                                                   Miami, FL 33147


 2.139.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/18/2018
                  State the term remaining
                                                                                         Atlantic Crane Inspection Services
             List the contract number of any                                             P.O. Box 747
                   government contract                                                   Bensalem, PA 19020
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 31 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 265 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.140.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/1/2015
                  State the term remaining
                                                                                         Atlantic Shutters, Inc.
             List the contract number of any                                             1970 NE 153 Street, Bay #7
                   government contract                                                   North Miami Beach, FL 33162


 2.141.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 10/6/2017 and
                                                          10/16/2017
                  State the term remaining
                                                                                         Atlantic Training LLC
             List the contract number of any                                             101 N. Broad Street
                   government contract                                                   Middleton, DE 19709


 2.142.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Atlantida Plastering, Inc.
             List the contract number of any                                             808 NW 116th Street
                   government contract                                                   Miami, FL 33168


 2.143.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2014
                  State the term remaining
                                                                                         Atlas Apex Roofing, LLC
             List the contract number of any                                             281 NE 32nd Street
                   government contract                                                   Ft. Lauderdale, FL 33334


 2.144.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/20/2016
                  State the term remaining
                                                                                         Atlas Recycling LLC
             List the contract number of any                                             18555 Southwest 295th Terrace
                   government contract                                                   Homestead, FL 33030


 2.145.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with                 Atlas Signs Holdings, Inc
             the debtor's interest                        subcontractor dated            1077 West Blue Heron Boulevard
                                                          8/17/2015                      Riviera Beach, FL 33404
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 32 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 266 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.146.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         ATS Drilling, Inc.
             List the contract number of any                                             P.O. Box 130
                   government contract                                                   Round Rock, TX 78680


 2.147.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/4/2013
                  State the term remaining
                                                                                         Aurora Plumbing Corporation
             List the contract number of any                                             3527 Northwest 49th Street
                   government contract                                                   Miami, FL 33142


 2.148.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2017)

                  State the term remaining
                                                                                         Avance Caulking, Inc.
             List the contract number of any                                             9900 NW 80th Avenue, 4-J
                   government contract                                                   Hialeah, FL 33016


 2.149.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/14/2016
                  State the term remaining
                                                                                         Aventura Elevator, Inc.
             List the contract number of any                                             11130 Griffing Blvd.
                   government contract                                                   Biscayne Park, FL 33161


 2.150.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/16/2013
                  State the term remaining
                                                                                         B & Z Diving Services LLC
             List the contract number of any                                             802 SE 8th Avenue
                   government contract                                                   Okeechobee, FL 34974




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 33 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 267 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.151.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/7/2014
                  State the term remaining
                                                                                         B&B Rolling Door Co., Inc.
             List the contract number of any                                             1601 N.W. 97th Avenue
                   government contract                                                   Miami, FL 33172


 2.152.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/26/2013
                  State the term remaining
                                                                                         B&C Transit, Inc.
             List the contract number of any                                             7955 Edgewater Drive
                   government contract                                                   Oakland, CA 94621


 2.153.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: FIU -
             the debtor's interest                        UCPP - DB Pedestrian
                                                          Bridge dated 4/26/2017
                  State the term remaining
                                                                                         B&F Air Services Inc
             List the contract number of any                                             29661 SW 142nd Place
                   government contract                                                   Homestead, FL 33033


 2.154.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/31/2017
                  State the term remaining
                                                                                         B&K Installations, Inc.
             List the contract number of any                                             246 SW 4 Avenue
                   government contract                                                   Homestead, FL 33030


 2.155.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/4/2010
                  State the term remaining
                                                                                         Bachiller Iron Works, Inc.
             List the contract number of any                                             295 NE 71 Street
                   government contract                                                   Miami, FL 33138


 2.156.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2016                       Badger Holding LLC Dba Safway Services,
                  State the term remaining                                               N19 W24200 Riverwood Drive
                                                                                         Waukesha, WI 53188
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 34 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 268 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.157.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          2/9/2018
                  State the term remaining
                                                                                         Baker's Management Services
             List the contract number of any                                             2410 Avenue D
                   government contract                                                   Fort Pierce, FL 34950


 2.158.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          11/6/2017
                  State the term remaining
                                                                                         Balco, Inc.
             List the contract number of any                                             2626 S.Sheridan
                   government contract                                                   Wichita, KS 67217


 2.159.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Echo Rehab dated
                                                          6/8/2017
                  State the term remaining
                                                                                         Bane Machinery Inc
             List the contract number of any                                             P.O. Box 541355
                   government contract                                                   Dallas, TX 75354


 2.160.      State what the contract or                   Master Lease
             lease is for and the nature of               Agreement
             the debtor's interest                        27029-90000 dated
                                                          August 18, 2014, and all
                                                          related Schedules for
                                                          various equipment
                                                          1 Caterpillar 336FL TC
                                                          Hex (TZA00240)
                                                          1 Caterpillar Hydraylic
                                                          Excavator (MPG01096)
                                                          1 Caterpillar 930K SWL
                                                          Fusion QC (RHN03417)
                  State the term remaining                                               Bank of America, N.A.
                                                                                         2059 Northlake Parkway
             List the contract number of any                                             3rd Floor North
                   government contract                                                   Tucker, GA 30084




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 35 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 269 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.161.      State what the contract or                   Master Lease
             lease is for and the nature of               Agreement No.
             the debtor's interest                        27029-90000, dated
                                                          August 18, 2014,
                                                          schedule No. 004,
                                                          dated October 16, 2014:
                                                          AB-525360 Arrow &
                                                          Message Board, 15
                                                          LAMO MED, etc.
                  State the term remaining                                               Bank of America, N.A.
                                                                                         2059 Northlake Parkway
             List the contract number of any                                             3rd Floor North
                   government contract                                                   Tucker, GA 30084


 2.162.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/30/2014
                  State the term remaining
                                                                                         Banks Safe & Lock Co., Inc.
             List the contract number of any                                             1304 S.E. 17 Street
                   government contract                                                   Fort Lauderdale, FL 33316


 2.163.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/9/2016
                  State the term remaining
                                                                                         Barnhart Crane And Rigging Co.
             List the contract number of any                                             2163 Airways Boulevard
                   government contract                                                   Memphis, TN 38114


 2.164.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        C-111 Detention Area
                                                          dated 5/1/2017; CD 4.10
                                                          (2) 54-Inch DI FM dated
                                                          12/13/2017, 12/14/2017
                  State the term remaining
                                                                                         Baro Hardware
             List the contract number of any                                             7230 NW 72 Avenue
                   government contract                                                   Miami, FL 33166


 2.165.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 8/9/2017 and
                                                          T4433 - Broward Blvd.
                                                          dated 2/24/2017
                  State the term remaining
                                                                                         Barreiro Concrete Corp.
             List the contract number of any                                             9409 NW 109 Street
                   government contract                                                   Medley, FL 33178
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 36 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 270 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.166.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/14/2010
                  State the term remaining
                                                                                         Barreiro Concrete, Corporation.
             List the contract number of any                                             25440 SW 140 Avenue
                   government contract                                                   Princeton, FL 33032


 2.167.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/10/2012
                  State the term remaining
                                                                                         Barreiro Construction Corporation
             List the contract number of any                                             25440 Southwest 140 Avenue
                   government contract                                                   Princeton, FL 33032


 2.168.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining
                                                                                         Barrios, Taylor
             List the contract number of any                                             14375 SW 96 LN
                   government contract                                                   Miami, FL 33186


 2.169.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/22/2017, 5/8/2017,
                                                          8/23/2018
                  State the term remaining
                                                                                         Base Supply Center
             List the contract number of any                                             P.O. Box 890225
                   government contract                                                   Charlotte, NC 28289-0225


 2.170.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Bay Carpets, Inc.
             List the contract number of any                                             680 West 18th Street
                   government contract                                                   Hialeah, FL 33010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 37 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 271 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.171.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/16/2017
                  State the term remaining
                                                                                         Bayside Mechanical Contractors
             List the contract number of any                                             PCS 1005 Box 2800
                   government contract                                                   FPO, AE 09593


 2.172.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/16/2015
                  State the term remaining
                                                                                         BEC Construction Corporation
             List the contract number of any                                             145 Madeira Ave, Suite 311
                   government contract                                                   Coral Gables, FL 33134


 2.173.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/6/2018
                  State the term remaining
                                                                                         Benefast Inc
             List the contract number of any                                             2832 Logan St., Suite#G
                   government contract                                                   Nashville, TN 37211


 2.174.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2015
                  State the term remaining
                                                                                         Benson Electric, Inc.
             List the contract number of any                                             10475 SW 186 Street
                   government contract                                                   Miami, FL 33157


 2.175.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2016)

                  State the term remaining
                                                                                         Berebaum Busch Architecture, Inc.
             List the contract number of any                                             2200 NW 2nd Avenue, Suite 203
                   government contract                                                   Miami, FL 33127


 2.176.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Bergen Sign Company, Inc.
                                                          2/17/2016                      4100 N Powerline Rd.
                  State the term remaining                                               Pompano Beach, FL 33073
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 38 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 272 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.177.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/5/2017
                  State the term remaining
                                                                                         Bergolla, Inc.
             List the contract number of any                                             8115 W 31st Ave.
                   government contract                                                   Hialeah, FL 33018


 2.178.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 26, 2018 (FM 544
                                                          and FM 2181 Projects)
                  State the term remaining
                                                                                         Bernard, Alexander
             List the contract number of any                                             2440 Keyhole Drive
                   government contract                                                   Irving, TX 75062


 2.179.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/3/2017
                  State the term remaining
                                                                                         Best Buy Stores, L.P.
             List the contract number of any                                             7601 Penn Avenue South
                   government contract                                                   Richfield, MN 55423


 2.180.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/15/2013
                  State the term remaining
                                                                                         Best Doors II, Inc.
             List the contract number of any                                             9780 NW 79 Avenue
                   government contract                                                   Hialeah, FL 33016


 2.181.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          4/13/2017 and
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/5/2016
                  State the term remaining                                               Best Rolling Doors, Inc
                                                                                         9780 NW 79 Avenue
             List the contract number of any                                             Hialeah Gardens, FL 33016
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 39 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 273 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.182.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/13/2012
                  State the term remaining
                                                                                         Best Rolling Doors, Inc.
             List the contract number of any                                             9780 Northwest 79 Avenue
                   government contract                                                   Hialeah Gardens, FL 33016


 2.183.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/24/2013
                  State the term remaining
                                                                                         Betances, Inc. D/B/A Sign A Rama
             List the contract number of any                                             8762 SW 132 Street
                   government contract                                                   Miami, FL 33176


 2.184.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/15/2016
                  State the term remaining
                                                                                         Betancourt Construction, Inc.
             List the contract number of any                                             10461 SW 16 Place
                   government contract                                                   Davie, FL 33324


 2.185.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          11/7/2017 and
                                                          1/23/2018; HEFT II-
                                                          E8N20 dated 11/17/2017
                                                          and 1/30/2018; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 9/1/2017
                  State the term remaining
                                                                                         Beyel Brothers, Inc
             List the contract number of any                                             P.O. Box 236246
                   government contract                                                   Cocoa, FL 32923




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 40 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 274 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.186.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 4/6/2018; Grove
                                                          Bay Parking Garage
                                                          dated 4/27/2018;
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          4/4/2018; T4433 -
                                                          Broward Blvd. dated
                                                          4/10/2018
                  State the term remaining
                                                                                         Bicon, Inc D/B/A In& Out Portables
             List the contract number of any                                             1060 Skees Road
                   government contract                                                   West Palm Beach, FL 33411


 2.187.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 1/30/2017; DAL
                                                          TWY Echo Rehab dated
                                                          2/3/2017; FM2181 -
                                                          Denton County dated
                                                          11/6/2017
                  State the term remaining
                                                                                         Big City Crushed Concrete
             List the contract number of any                                             P.O. Box 29816
                   government contract                                                   Dallas, TX 75229


 2.188.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/21/2011
                  State the term remaining
                                                                                         Big D Engineering, Inc.
             List the contract number of any                                             3610 NE 15 Dr.
                   government contract                                                   Homestead, FL 33033


 2.189.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/6/2016
                  State the term remaining
                                                                                         Big Ron s Tree Service, LLC
             List the contract number of any                                             16221 SW 98 Avenue
                   government contract                                                   Miami, FL 33157




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 41 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 275 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.190.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               HEFT II Project Office
             the debtor's interest                        (Heft Project -
                                                          2014-688)
                                                          Unit # 137 - $3,312.98
                                                          per month
                                                          Unit # 208 - $1,994.53
                                                          per month
                                                          Start Date: 1/1/18
                                                          Term: 12 months
                  State the term remaining                                               Bilkarlor Ltd. Partnership
                                                                                         c/o NAI Miami
             List the contract number of any                                             9655 South Dixie Highway, #300
                   government contract                                                   Miami, FL 33156


 2.191.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/2/2016
                  State the term remaining
                                                                                         Binney Family Of Florida, Inc.
             List the contract number of any                                             11232 Challenger Ave.
                   government contract                                                   Odessa, FL 33556


 2.192.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/9/2010
                  State the term remaining
                                                                                         Blast Deflectors, Inc.
             List the contract number of any                                             8620 Technology Way
                   government contract                                                   Reno, NV 89521


 2.193.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/22/2011
                  State the term remaining
                                                                                         Blasters, Inc.
             List the contract number of any                                             7813 Professional Place
                   government contract                                                   Tampa, FL 33637


 2.194.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/11/2018; Coalition Lift
                                                          dated 10/31/2016
                  State the term remaining
                                                                                         Bliss & Nytriay, Inc.
             List the contract number of any                                             5835 Blue Lagoon Drive, Suite 400
                   government contract                                                   Miami, FL 33126

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 42 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 276 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.195.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          5/9/2018
                  State the term remaining
                                                                                         Blood Hound LLC
             List the contract number of any                                             9045 N River Road, Ste. 300
                   government contract                                                   Indianapolis, IN 46240


 2.196.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/17/2017
                  State the term remaining
                                                                                         Blue Line Equipment
             List the contract number of any                                             4950 NW 72 Avenue
                   government contract                                                   Miami, FL 33166


 2.197.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: NAS
             the debtor's interest                        Meridian Dining Facility
                                                          dated 1/24/18
                  State the term remaining
                                                                                         Blue Ridge Sanitation Svcs
             List the contract number of any                                             P.O. Box 940
                   government contract                                                   Marion, MS 39342


 2.198.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/12/2012
                  State the term remaining
                                                                                         Bob s Barricades, Inc.
             List the contract number of any                                             921 Shotgun Road,
                   government contract                                                   Sunrise, FL 33326


 2.199.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 12/30/2016;
                                                          Lighthouse for the
                                                          Blind dated 11/28/2016
                  State the term remaining
                                                                                         Bob's Barricades, Inc
             List the contract number of any                                             921 Shotgun Road
                   government contract                                                   Sunrise, FL 33326




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 43 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 277 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.200.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        T4433 - Broward Blvd.
                                                          dated 12/18/2017
                  State the term remaining
                                                                                         Bobcat Of Metro Dade
             List the contract number of any                                             11913 NW 99 Avenue
                   government contract                                                   Hialeah Gardens, FL 33048


 2.201.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          10/24/2017
                  State the term remaining
                                                                                         Bolton Perez & Associates
             List the contract number of any                                             7205 Corporate Center Dr., Suite 201
                   government contract                                                   Miami, FL 33126


 2.202.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/18/2013
                  State the term remaining                                               Bonded Lightning Protection Systems, Inc
                                                                                         2080 West Indiantown Road
             List the contract number of any                                             Suite 100
                   government contract                                                   Jupiter, FL 33458


 2.203.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 1/30/2017 and
                                                          2/3/2017; and FM2181
                                                          Denton County dated
                                                          10/19/2017
                  State the term remaining
                                                                                         Boral Resources Inc
             List the contract number of any                                             P.O. Box 843922
                   government contract                                                   Dallas, TX 75284


 2.204.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Bowman Engineering & Consulting, Inc.
             List the contract number of any                                             13140 Coit Road, Suite 312
                   government contract                                                   Dallas, TX 75240




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 44 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 278 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.205.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/30/2014
                  State the term remaining
                                                                                         Branching Out, Inc.
             List the contract number of any                                             23300 SW 134 Avenue
                   government contract                                                   Miami, FL 33032


 2.206.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/30/2012
                  State the term remaining
                                                                                         Brannon Specialties, Inc.
             List the contract number of any                                             18420 SW 79th Court
                   government contract                                                   Miami, FL 33157


 2.207.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: Doral
             the debtor's interest                        Police Sub-Station
                                                          dated 11/8/2016
                  State the term remaining
                                                                                         Bravo Management, Consulting And Constru
             List the contract number of any                                             9057 Abbott Avenue
                   government contract                                                   Surfside, FL 33154


 2.208.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               FM544 Project Office
             the debtor's interest                        (2015-695)
                                                          $4,950.00 per month
                                                          Start Date: 5/15/18
                                                          Term: 6 months                 BRECO Lands CH, LLC
                  State the term remaining                                               c/o Bright Realty Co.
                                                                                         Attn: Eric Stanley
             List the contract number of any                                             2520 King Arthur Blvd.
                   government contract                                                   Lewisville, TX 75056


 2.209.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         Breda Company
             List the contract number of any                                             6830 N. Eldridge Pkwy., #505
                   government contract                                                   Houston, TX 77041


 2.210.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: NAS
             the debtor's interest                        Meridian Dining Facility       Broadmoor Home Center
                                                          dated 2/21/2018                2420 Old North Hills Street
                  State the term remaining                                               Meridian, MS 39305
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 45 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 279 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.211.      State what the contract or                   Lease Agreement dated
             lease is for and the nature of               November 7, 2014, as
             the debtor's interest                        amended, concerning
                                                          the leased space at
                                                          1431 Greenway Drive,
                                                          Suite 950, Irving, Texas.
                                                          Term: 64 months;
                                                          Lease expires: April 30,
                                                          2020

                                                          Storage Space Lease
                                                          Agreement dated May
                                                          5, 2017, covering the
                                                          premises located at
                                                          1431 Greenway Drive,
                                                          Storage Space B-04B,
                                                          Irving, Texas; Lease
                                                          Expires: April 30, 2020

                                                          Month to Month
                                                          Parking Agreement
                                                          dated August 3, 2015;
                                                          Expires: April 30, 2020
                  State the term remaining
                                                                                         Brookwood Embassy, LLC
             List the contract number of any                                             P.O. Box 204730
                   government contract                                                   Dallas, TX 75320-4730


 2.212.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/24/2014
                  State the term remaining
                                                                                         Brown Plumbing LLC
             List the contract number of any                                             2007 Opa Locka Blvd.
                   government contract                                                   Opa Locka, FL 33054


 2.213.      State what the contract or                   Assistant Project
             lease is for and the nature of               Manager Project
             the debtor's interest                        Completion
                                                          Employment
                                                          Agreement dated June
                                                          28, 2018 (Joseph Caleb
                                                          Renovations Project)
                  State the term remaining
                                                                                         Brown, Alexander
             List the contract number of any                                             7271 Sunset Strip
                   government contract                                                   Fort Lauderdale, FL 33313



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 46 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 280 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.214.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 12/19/2017; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 12/19/2017;
                                                          T4433 - Broward Blvd.
                                                          dated 12/19/2017
                  State the term remaining
                                                                                         BTC Transport Systems
             List the contract number of any                                             24 Wyckoff Avenue, Suite 8
                   government contract                                                   Waldwick, NJ 7463


 2.215.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/1/2014
                  State the term remaining
                                                                                         Builders Plus, Inc.
             List the contract number of any                                             105 Commerce Road
                   government contract                                                   Boynton Beach, FL 33426


 2.216.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/2/2017
                  State the term remaining
                                                                                         Building & Earth Sciences, Inc
             List the contract number of any                                             5545 Derby Drive
                   government contract                                                   Birmingham, AL 35210-5414


 2.217.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/10/2016
                  State the term remaining
                                                                                         Bureau Veritas Marine China Co
             List the contract number of any                                             3/F, No. 1288 Wai Ma Road
                   government contract                                                   Hung Pao District, SH 200011


 2.218.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        NAS Meridian Dining
                                                          Facility dated
                                                          12/26/2017, 2/5/2018
                                                          and 4/12/2018
                  State the term remaining                                               Burton Construction Inc.
                                                                                         306 27th Ave.
             List the contract number of any                                             P.O. Box 3201
                   government contract                                                   Meridian, MS 39303
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 47 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 281 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.219.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 3/3/2017,
                                                          5/22/2017, 6/20/2017,
                                                          3/6/2017, 5/30/2017
                  State the term remaining
                                                                                         Buyers Barricades, Inc
             List the contract number of any                                             PO Box 733729
                   government contract                                                   Dallas, TX 75373-3729


 2.220.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          2/8/2017; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 4/10/2017; Grove
                                                          Bay Parking Garage
                                                          dated 8/8/2018; Liberty
                                                          Village dated 1/12/2017;
                                                          POM - Terminal F dated
                                                          1/24/2017
                  State the term remaining
                                                                                         C & C Concrete Pumping
             List the contract number of any                                             12599 NW 107 Avenue
                   government contract                                                   Miami, FL 33178


 2.221.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/30/2009
                  State the term remaining
                                                                                         C & S Paint And Wallpaper, Inc.
             List the contract number of any                                             7299 NW 12th Street
                   government contract                                                   Miami, FL 33126


 2.222.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         C&M Concrete Precast
             List the contract number of any                                             P.O. Box 291090
                   government contract                                                   Kerrville, TX 78029


 2.223.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            C.J. Fire Protection Inc.
                                                          4/5/2018                       10850 N.W. 138 Street, Unit- 1
                  State the term remaining                                               Hialeah Gardens, FL 33018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 48 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 282 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.224.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/15/2013
                  State the term remaining                                               C.L. Elias Construction, Inc.
                                                                                         7440 Southwest 50 Street
             List the contract number of any                                             Unit 103
                   government contract                                                   Miami, FL 33155


 2.225.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         C.R. Dunn, Inc.
             List the contract number of any                                             1202 Pope Lane
                   government contract                                                   Lake Worth, FL 33460


 2.226.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/29/2012
                  State the term remaining                                               C.S.E. Paving Of Florida, Inc.
                                                                                         2201 West Atlantic Avenue
             List the contract number of any                                             Suite C
                   government contract                                                   Delray Beach, FL 33445


 2.227.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/3/2014
                  State the term remaining
                                                                                         Caballero Plumbing Inc.
             List the contract number of any                                             11380 Southwest 58 Terrace
                   government contract                                                   Miami, FL 33173


 2.228.      State what the contract or                   Accountant Project
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA-MCC-8-10
                                                          Project)
                  State the term remaining                                               Caballero, Luisa
                                                                                         1 Glen Royal Parkway
             List the contract number of any                                             # 701
                   government contract                                                   Miami, FL 33125


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 49 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 283 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.229.      State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining
                                                                                         Calderin, Alberto
             List the contract number of any                                             10866 SW 68th Drive
                   government contract                                                   Miami, FL 33173


 2.230.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/13/2018
                  State the term remaining
                                                                                         Cambridge Engineered Solutions Inc.
             List the contract number of any                                             105 Goodwill Road
                   government contract                                                   Cambridge, MD 21613


 2.231.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2017
                  State the term remaining
                                                                                         Camilo Holdings, LLC
             List the contract number of any                                             2333 Brickell Ave., #A1
                   government contract                                                   Miami, FL 33146


 2.232.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: NAS
             the debtor's interest                        Meridian Dining Facility
                                                          dated 12/8/2017
                  State the term remaining
                                                                                         Capital Air Balance, Inc
             List the contract number of any                                             205 W. Cunningham Ave.
                   government contract                                                   Terry, MS 39170


 2.233.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/12/2016
                  State the term remaining
                                                                                         Capling Leveling, Inc.
             List the contract number of any                                             PO Box 1997
                   government contract                                                   Labelle, FL 33975




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 50 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 284 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.234.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 10/18/2017;
                                                          FM2181 - Denton
                                                          County dated 4/20/2018
                  State the term remaining
                                                                                         Car Spa
             List the contract number of any                                             4835 LBJ Freeway, Suite 650
                   government contract                                                   Dallas, TX 75244


 2.235.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/24/2018
                  State the term remaining
                                                                                         Carboline
             List the contract number of any                                             2150 Schuetz Road
                   government contract                                                   St. Louis, MO 63146


 2.236.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/12/2017
                  State the term remaining                                               Cardno, Inc.
                                                                                         10004 Park Meadows Drive
             List the contract number of any                                             Suite 300
                   government contract                                                   Lone Tree, CO 80124


 2.237.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/7/2016
                  State the term remaining
                                                                                         Caribe Utilities Of Florida Inc.
             List the contract number of any                                             7315 SW 87th Ave., Suite 100
                   government contract                                                   Miami, FL 33173


 2.238.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/30/2012
                  State the term remaining
                                                                                         Carlson Fence Company Inc.
             List the contract number of any                                             8491 Northwest 64 Street
                   government contract                                                   Miami, FL 33166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 51 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 285 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.239.      State what the contract or                   Assistant Project
             lease is for and the nature of               Manager Project
             the debtor's interest                        Completion
                                                          Employment
                                                          Agreement dated July
                                                          27, 2018 (FLL T4
                                                          Eastern Expansion
                                                          Project)
                  State the term remaining
                                                                                         Carrasco, Jairo
             List the contract number of any                                             5320 SW 112 Ave
                   government contract                                                   Miami, FL 33165


 2.240.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/9/2016
                  State the term remaining
                                                                                         Cascade Lumber Company
             List the contract number of any                                             109 Madison St. SE
                   government contract                                                   Cascade, IA 52033


 2.241.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/8/2017
                  State the term remaining
                                                                                         Cashman Dredging And Marine Contracting,
             List the contract number of any                                             549 South Street
                   government contract                                                   Quincy, MA 02169


 2.242.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/14/2014
                  State the term remaining                                               Casino Flooring Inc.
                                                                                         7440 Southwest 50 Street
             List the contract number of any                                             Unit 103
                   government contract                                                   Miami, FL 33155


 2.243.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 6/13/2018
                  State the term remaining
                                                                                         Castek Inc
             List the contract number of any                                             23 River Road.
                   government contract                                                   Berwick, PA 18603




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 52 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 286 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.244.      State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          26, 2018 (Broward
                                                          Boulevard Project)
                  State the term remaining
                                                                                         Castro, Yohei
             List the contract number of any                                             12668 77th Pl N
                   government contract                                                   West Palm Beach, FL 33412


 2.245.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: FIU -
             the debtor's interest                        UCPP - DB Pedestrian
                                                          Bridge dated 3/30/2017;
                                                          POM - Terminal F dated
                                                          3/28/2018
                  State the term remaining
                                                                                         CAT Express
             List the contract number of any                                             15732 SW 147 Street
                   government contract                                                   Miami, FL 33196


 2.246.      State what the contract or                   Lease for Link Belt
             lease is for and the nature of               HC248H; S/N:
             the debtor's interest                        C5NI8-8043 dated
                                                          2/23/18
                                                          Account No.
                                                          001-0023080-003
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.247.      State what the contract or                   Lease for Caterpillar
             lease is for and the nature of               8FDU25; S/N: 30533
             the debtor's interest                        dated 2/15/16
                                                          Account No.
                                                          001-0023080-004
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.248.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Caterpillar M318D; S/N:
             the debtor's interest                        D8W00461 dated
                                                          3/16/16
                                                          Account No.
                                                          001-0023080-005
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 53 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 287 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.249.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Broce CR350, S/N:
             the debtor's interest                        408377 dated 9/26/14
                                                          Account No.
                                                          001-0720072-000
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.250.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Caterpillar 420F ES;
             the debtor's interest                        S/N: 0SKR01165 dated
                                                          9/26/14
                                                          Account No.
                                                          001-0720072-001
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.251.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Caterpillar 299D; S/N:
             the debtor's interest                        0GTC02002 dated
                                                          9/23/15
                                                          Account No.
                                                          001-0780328-000
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.252.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Caterpillar CP568; S/N:
             the debtor's interest                        LCH00142 dated 2/5/16
                                                          Account No.
                                                          001-0801535-000
                  State the term remaining
                                                                                         Caterpillar Financial Services Corp.
             List the contract number of any                                             2120 West End Avenue
                   government contract                                                   Nashville, TN 37203


 2.253.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/16/2013
                  State the term remaining
                                                                                         Cayman National Manufacturing And Instal
             List the contract number of any                                             1301 SW 34 Avenue
                   government contract                                                   Deerfield Beach, FL 33442

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 54 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 288 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.254.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/7/2014
                  State the term remaining
                                                                                         CBI Of South Florida, Inc.
             List the contract number of any                                             337 East Las Olas Blvd.
                   government contract                                                   Fort Lauderdale, FL 33301


 2.255.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 2/22/2017,
                                                          1/11/2018, 2/27/2017;
                                                          FM2181 - Denton
                                                          County dated 1/15/2018
                  State the term remaining
                                                                                         CCC Trucking/Triple C Trucking
             List the contract number of any                                             P.O. Box 1832
                   government contract                                                   Red Oak, TX 75154


 2.256.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/3/2012
                  State the term remaining
                                                                                         Cellucrete Corp.
             List the contract number of any                                             11905 NW 99 Avenue
                   government contract                                                   Hialeah Gardens, FL 33018


 2.257.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          8/31/2017; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 5/1/2017; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated
                                                          12/13/2017; Lighthouse
                                                          for the Blind dated
                                                          7/12/2017; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 8/11/2017
                  State the term remaining
                                                                                         Cemex
             List the contract number of any                                             11100 NW 138 Street
                   government contract                                                   Medley, FL 33178




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 55 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 289 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.258.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          12/13/2017
                  State the term remaining
                                                                                         Centeno Auto Glass
             List the contract number of any                                             P.O. Box145381
                   government contract                                                   CORAL GABLES, FL 33114-5381


 2.259.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/27/2016 11/22/2016;
                                                          1/13/2017; 1/21/2017;
                                                          1/28/2017; 2/28/2017;
                                                          3/1/2017; 3/4/2017;
                                                          3/16/2017; 3/16/2017;
                                                          3/17/2017; 4/26/2017;
                                                          5/3/2017; 5/8/2017;
                                                          5/10/2017; 6/13/2017;
                                                          6/14/2017; 7/11/2017;
                                                          7/17/2017; 8/4/2017;
                                                          9/21/2017; 9/22/2017;
                                                          12/16/2017; 1/8/2018;
                                                          1/19/2018; 1/30/2018;
                                                          2/28/2018; 3/28/2018;
                                                          3/30/2018; 9/8/2018
                  State the term remaining
                                                                                         Centerra Integrated Services
             List the contract number of any                                             7121 Fairway Drive, Ste. 301
                   government contract                                                   PALM BEACH GARDENS, FL 33418


 2.260.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          10/14/2016; Grove Bay
                                                          Parking Garage dated
                                                          6/12/2018; Liberty
                                                          Village dated 12/6/2016
                                                          and 3/2/2017; OLOG
                                                          Site Improvements
                                                          dated 5/22/2018; POM -
                                                          Terminal F dated
                                                          12/21/2016; POM -
                                                          Terminal F dated
                                                          3/24/2017; Coalition Lift
                                                          dated 10/31/2016
                  State the term remaining
                                                                                         Central Concrete Supermix
             List the contract number of any                                             4300 SW 74 Avenue
                   government contract                                                   Miami, FL 33155



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 56 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 290 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.261.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/7/2017
                  State the term remaining
                                                                                         Central Florida Yamaha, Inc
             List the contract number of any                                             730 Highway 27 North
                   government contract                                                   Lake Placid, FL 33852


 2.262.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          12/5/2017, 12/6/2017,
                                                          12/19/2017; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 12/5/2017; T4433
                                                          - Broward Blvd. dated
                                                          12/18/2017 and
                                                          12/19/2017
                  State the term remaining
                                                                                         Central Tire Corporation
             List the contract number of any                                             8275 NW 74 Street
                   government contract                                                   Miami, FL 33166


 2.263.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/25/2013
                  State the term remaining
                                                                                         Century Fire, Inc.
             List the contract number of any                                             8119 NW 33 Street
                   government contract                                                   Miami, FL 33122


 2.264.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Liberty Village dated
                                                          3/15/2017;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/9/2016; Coalition Lift
                                                          dated 11/8/2016
                  State the term remaining
                                                                                         Century Plumbing Wholesale
             List the contract number of any                                             901 SW 69 Avenue
                   government contract                                                   Miami, FL 33144


 2.265.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/16/2016                     Ceres Environmental Services, Inc.
                  State the term remaining                                               3825 85TH Avenue N
                                                                                         Brooklyn Park, MN 55443
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 57 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 291 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.266.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          1/25/2018; HEFT II-
                                                          E8N20 dated 6/30/2017;
                                                          Port Everglades Slip 2
                                                          Ext. dated 8/30/2017
                  State the term remaining
                                                                                         Certex
             List the contract number of any                                             P.O. Box 201553
                   government contract                                                   Dallas, TX 75320-1553


 2.267.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/14/2017
                  State the term remaining
                                                                                         Certified Network Professionals, Inc.
             List the contract number of any                                             15757 Pines Blvd. #273
                   government contract                                                   Pembroke Pines, FL 33027


 2.268.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 12/6/2016,
                                                          7/18/2017, 12/8/2017;
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          3/14/2018; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 12/14/2017;
                                                          HEFT II- E8N20 dated
                                                          12/4/2017, 12/14/2017;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/8/2018, 6/29/2018,
                                                          7/11/2018; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 11/30/2016,
                                                          12/1/2016, 12/8/2016;
                                                          T4433 - Broward Blvd.
                                                          dated 11/21/2016,
                                                          11/29/2017 and
                                                          12/20/2017
                  State the term remaining
                                                                                         Certified Slings, Inc
             List the contract number of any                                             P.O. Box 180127
                   government contract                                                   Casselberry, FL 32718



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 58 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 292 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.269.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/11/2013
                  State the term remaining
                                                                                         Cesco, Inc
             List the contract number of any                                             7251 Cross County Road
                   government contract                                                   North Charleston, SC 29418


 2.270.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/11/2014
                  State the term remaining
                                                                                         Cevacon Corp.
             List the contract number of any                                             11350 SW 145 Ave
                   government contract                                                   Miami, FL 33186


 2.271.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/29/2012
                  State the term remaining
                                                                                         Champ Plumbing, Corp
             List the contract number of any                                             3555 NW 52nd Street
                   government contract                                                   Miami, FL 33142


 2.272.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/27/2013
                  State the term remaining
                                                                                         Champion Glass, Inc.
             List the contract number of any                                             4720 NW 15 Avenue, Unit 4A
                   government contract                                                   Ft Lauderdale, FL 33309


 2.273.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: Lake
             the debtor's interest                        Sharon Drive - Corinth
                                                          dated 12/21/2017
                  State the term remaining
                                                                                         Chandler Signs Holdings LLC
             List the contract number of any                                             3201 Manor Way
                   government contract                                                   Dallas, TX 75235


 2.274.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/6/2012
                  State the term remaining                                               Charles Cleaning Co., Inc.
                                                                                         7105 SW 8 Street, #410
             List the contract number of any                                             Miami, FL 33144
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 59 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 293 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.275.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/30/2012
                  State the term remaining
                                                                                         Chavez South Florida Interiors, Inc.
             List the contract number of any                                             13851 SW 139th Ct.
                   government contract                                                   Miami, FL 33186


 2.276.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/17/2009
                  State the term remaining
                                                                                         Chelle Construction, Inc.
             List the contract number of any                                             19151 SW 108 Ave., Bay #23
                   government contract                                                   Miami, FL 33157


 2.277.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/23/2013
                  State the term remaining
                                                                                         Cherokee Enterprises, Inc.
             List the contract number of any                                             14474 Commerce Way
                   government contract                                                   Miami Lakes, FL 33016


 2.278.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/14/2016
                  State the term remaining
                                                                                         Chopper s Construction Corp.
             List the contract number of any                                             12340 SW 117 Ct.
                   government contract                                                   Miami, FL 33186


 2.279.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Grove Bay Parking
                                                          Garage dated
                                                          7/17/2018; and
                                                          Lighthouse for the
                                                          Blind dated 4/12/2017
                  State the term remaining
                                                                                         Chuck's Backhoe Service
             List the contract number of any                                             2301 NW 15 Court
                   government contract                                                   Pompano Beach, FL 33069




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 60 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 294 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.280.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FM2181 - Denton
                                                          County dated 1/18/2018
                  State the term remaining
                                                                                         Cintas Corporation
             List the contract number of any                                             P.O. Box 650838
                   government contract                                                   Dallas, TX 75265


 2.281.      State what the contract or                   Lease for Ricoh
             lease is for and the nature of               MPC4000 V1205400486,
             the debtor's interest                        RICOH MPC6501
                                                          M8507801088, RICOH
                                                          MPC5000 V8005400552,
                                                          plus products thereof
                  State the term remaining                                               CIT Finance LLC
                                                                                         10201 Centurion Parkway North
             List the contract number of any                                             Suite 100
                   government contract                                                   Jacksonville, FL 32256


 2.282.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/17/2016
                  State the term remaining                                               City Electric Supply
                                                                                         6827 North Orange Blossom Trail
             List the contract number of any                                             Suite 2
                   government contract                                                   Orlando, FL 32810


 2.283.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/26/2013
                  State the term remaining
                                                                                         Cityworks Construction LLC
             List the contract number of any                                             20356 Northeast 16th Place
                   government contract                                                   Miami, FL 33179


 2.284.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/29/2010
                  State the term remaining                                               Civil Construction Technologies, Inc.
                                                                                         3100 NW Boca Raton Blvd.
             List the contract number of any                                             Suite 216
                   government contract                                                   Boca Raton, FL 33431


 2.285.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with                 Cladding Systems, Inc.
             the debtor's interest                        subcontractor dated            3218 East 4th Avenue
                                                          2/27/2013                      Tampa, FL 33605
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 61 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 295 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.286.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          4/24/2017
                  State the term remaining                                               Clark Dietrich Building Systems LLC
                                                                                         9050 Centre Pointe Drive
             List the contract number of any                                             Suite 400
                   government contract                                                   West Chester, OH 45069


 2.287.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/13/2011
                  State the term remaining                                               Classical & Innovative Designs, Inc.
                                                                                         10660 NW 123 Street Road
             List the contract number of any                                             Suite 105
                   government contract                                                   Medley, FL 33178


 2.288.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/4/2013
                  State the term remaining
                                                                                         Clear Zone Maintenance, Inc.
             List the contract number of any                                             7300 4th Street
                   government contract                                                   Vero Beach, FL 32968


 2.289.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/22/2016
                  State the term remaining
                                                                                         Clearview Electric, Inc.
             List the contract number of any                                             6595 NW 36th Street 101 B
                   government contract                                                   Virginia Gardens, FL 33166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 62 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 296 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.290.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 1/30/2017,
                                                          5/4/2017, 5/11/2017,
                                                          5/16/2017, 6/2/2017,
                                                          6/6/2017, 6/13/2017,
                                                          6/16/2017, 6/19/2017,
                                                          6/21/2017,6/22/2017,
                                                          7/20/2017, 7/25/2017,
                                                          8/30/2017, 8/31/2017,
                                                          10/3/2017, 10/5/2017,
                                                          10/6/2017, 10/19/2017,
                                                          10/31/2017, 11/1/2017,
                                                          11/2/2017, 11/8/2017,
                                                          11/10/2017, 1/24/2018,
                                                          1/30/2018, 2/6/2018,
                                                          2/8/2018, 2/13/2018,
                                                          5/16/2017, 6/6/2017,
                                                          7/20/2017, 7/25/2017,
                                                          10/5/2017, 11/2/2017;
                                                          FM2181 - Denton
                                                          County dated
                                                          10/12/2017; Lake
                                                          Sharon Drive - Corinth
                                                          dated 10/25/2017
                  State the term remaining
                                                                                         CMC Construction Services
             List the contract number of any                                             P.O. Box 844573
                   government contract                                                   Dallas, TX 75284


 2.291.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 4/25/2017; DAL
                                                          TWY Echo Rehab dated
                                                          2/3/2017; FM2181 -
                                                          Denton County dated
                                                          10/12/2017; Lake
                                                          Sharon Drive - Corinth
                                                          dated 10/25/2017               CMC Steel Fabricators, Inc. dba
                  State the term remaining                                               CMC Rebar
                                                                                         Attn.: Dept. 1439
             List the contract number of any                                             P.O. Box 844579
                   government contract                                                   Dallas, TX 75284-4579


 2.292.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/14/2013
                  State the term remaining                                               CMG Development, LLC
                                                                                         3500 N. State Road 7
             List the contract number of any                                             Suite 300-8
                   government contract                                                   Fort Lauderdale, FL 33319


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 63 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 297 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.293.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/7/2013
                  State the term remaining
                                                                                         Coakley Mechanical, Inc.
             List the contract number of any                                             13682 Southwest 194 Street
                   government contract                                                   Miami, FL 33177


 2.294.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/10/2012
                  State the term remaining
                                                                                         Cobalt Construction Group LLC
             List the contract number of any                                             2828 Coral Way Suite 208
                   government contract                                                   Miami, FL 33145


 2.295.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/2/2013
                  State the term remaining
                                                                                         Coco Sod Farms, Inc.
             List the contract number of any                                             113 NW 11 Avenue
                   government contract                                                   Okeechobee, FL 34972


 2.296.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/7/2012
                  State the term remaining
                                                                                         Cole Construction, Inc. dba Sprinkle "N
             List the contract number of any                                             10315 Alta Vista Road
                   government contract                                                   Keller, TX 76248


 2.297.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/25/2014
                  State the term remaining
                                                                                         Coltec Engineering, Inc.
             List the contract number of any                                             12169 S.W. 131st Ave.
                   government contract                                                   Miami, FL 33186


 2.298.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/11/2009                      Comfort Tech Air Conditioning, Inc.
                  State the term remaining                                               13117 NW 107 Ave.,
                                                                                         Hialeah, FL 33018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 64 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 298 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.299.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/16/2014
                  State the term remaining
                                                                                         Commercial Cool-Temp Corp.
             List the contract number of any                                             7041 SW 21st Place #4
                   government contract                                                   Davie, FL 33317


 2.300.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/10/2017, 1/20/2017,
                                                          5/19/2017
                  State the term remaining
                                                                                         Communication Supply Corp.
             List the contract number of any                                             3462 Solution Center Drive
                   government contract                                                   Chicago, IL 60677


 2.301.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 3/10/2017
                  State the term remaining
                                                                                         Community Waste Disposal
             List the contract number of any                                             2010 California Crossing
                   government contract                                                   Dallas, TX 75220


 2.302.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/8/2016
                  State the term remaining
                                                                                         Complete Highway Identity, Inc
             List the contract number of any                                             1521 Alton Rd., #571
                   government contract                                                   Miami, FL 33139




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 65 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 299 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.303.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 3/14/2017
                                                          Purchase Order for the
                                                          following project: DAL
                                                          TWY Echo Rehab dated
                                                          4/13/2017
                                                          Purchase Order for the
                                                          following project:
                                                          FM2181 - Denton
                                                          County dated 1/8/2018
                  State the term remaining
                                                                                         Component Sales & Service
             List the contract number of any                                             P.O. Box 11009
                   government contract                                                   Houston, TX 77293


 2.304.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/2/2014
                  State the term remaining
                                                                                         Concrete Impressions Of Florida, Inc.
             List the contract number of any                                             11317 N 52nd St.
                   government contract                                                   Tampa, FL 33617


 2.305.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        POM - Terminal F dated
                                                          3/3/2017 and 3/17/2017
                  State the term remaining                                               Concrete Polishing Technologies
                                                                                         c/o Perfect Polish
             List the contract number of any                                             P.O. Box 151
                   government contract                                                   Norris, TN 37828


 2.306.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/10/2017
                  State the term remaining
                                                                                         Concrete Polishing Technologies, Inc
             List the contract number of any                                             184 Cedar Place
                   government contract                                                   Norris, TN 37828


 2.307.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/31/2018
                  State the term remaining
                                                                                         Concrete Pump Supply, LLC
             List the contract number of any                                             5300 Riverview Rd., SE
                   government contract                                                   Mableton, GA 30126
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 66 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 300 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.308.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/26/2009
                  State the term remaining
                                                                                         Concrete Services, LLC
             List the contract number of any                                             10527 100th Street
                   government contract                                                   South Boynton Beach, FL 33472


 2.309.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Concrete Services, LLC
             List the contract number of any                                             1615 S Congress Avenue, Suite 103
                   government contract                                                   Delray Beach, FL 33445


 2.310.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2015
                  State the term remaining                                               Construct Group Corp.
                                                                                         8145 W 28th Avenue
             List the contract number of any                                             Suite #217
                   government contract                                                   Hialeah, FL 33016


 2.311.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Lighthouse for the
                                                          Blind dated 11/17/2016
                                                          Purchase Order for the
                                                          following project:
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/7/2016
                  State the term remaining
                                                                                         Construction Specialties, Inc.
             List the contract number of any                                             107 Industrial Blvd.
                   government contract                                                   Del Rio, TX 78840


 2.312.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: CD
             the debtor's interest                        4.10 (2) 54-Inch DI FM
                                                          dated 6/14/2017,
                                                          6/19/2017 and 7/7/2017
                                                          Purchase Order for the
                                                          following project: HEFT
                                                          II- E8N20 dated                Contech Engineered Solutions
                                                          11/28/2017                     P.O. Box 936362
                  State the term remaining                                               Atlanta, GA 31193-6217
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 67 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 301 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.313.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/7/2013
                  State the term remaining
                                                                                         Contract D cor, Inc.
             List the contract number of any                                             72184 North Shore Street
                   government contract                                                   Thousand Palms, CA 92276


 2.314.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/28/2011
                  State the term remaining
                                                                                         Controlled Products LLC dba Synthetic Tu
             List the contract number of any                                             506-508 Commerce Way
                   government contract                                                   Jupiter, FL 33458


 2.315.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Lighthouse for the
                                                          Blind dated 5/22/2018
                  State the term remaining
                                                                                         Controls Systems Contracting
             List the contract number of any                                             7330 S. Waterway Dr.
                   government contract                                                   Miami, FL 33155


 2.316.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/26/2017
                  State the term remaining
                                                                                         Cooltrace International Corp.
             List the contract number of any                                             4700 SW 51st Street, Suite 217
                   government contract                                                   Davie, FL 33314




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 68 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 302 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.317.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 1/4/2017,
                                                          6/14/2017, 2/7/2018;
                                                          HEFT II- E8N20
                                                          7/3/2017, 7/6/2017,
                                                          7/13/2017, 8/7/2017,
                                                          10/11/2017, 2/26/2018,
                                                          3/12/2018;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/15/2016, 10/24/2016,
                                                          11/15/2016, 2/16/2017,
                                                          4/17/2017, 4/17/2017,
                                                          4/26/2017, 5/10/2017,
                                                          5/19/2017, 6/7/2017,
                                                          9/19/2017, 10/3/2017,
                                                          11/6/2017;
                                                          Port Everglades Slip 2
                                                          Ext. dated 4/17/2017,
                                                          5/1/2017, 7/5/2017,
                                                          9/21/2017;
                                                          T4433 - Broward Blvd.
                                                          dated 7/24/2017,
                                                          11/3/2017
                  State the term remaining
                                                                                         Core & Main LP
             List the contract number of any                                             P.O. Box 28330
                   government contract                                                   Saint Louis, MO 63146


 2.318.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/5/2012
                  State the term remaining
                                                                                         Coreslab Structures (Miami) Inc.
             List the contract number of any                                             10501 NW 121 Way
                   government contract                                                   Medley, FL 33178


 2.319.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/20/2014
                  State the term remaining
                                                                                         Cornerstone & Garden, Inc.
             List the contract number of any                                             12690 S.W. 43rd Street
                   government contract                                                   Miami, FL 33175


 2.320.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Costa Janitorial Services, Inc.
                                                          7/24/2014                      19456 Preserve Dr.
                  State the term remaining                                               Boca Raton, FL 33498
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 69 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 303 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.321.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/31/2017
                  State the term remaining
                                                                                         County Materials Corporation
             List the contract number of any                                             P.O. Box 435
                   government contract                                                   Astatula, FL 34705


 2.322.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FM2181 - Denton
                                                          County dated 4/30/2018
                                                          Lake Sharon Drive -
                                                          Corinth dated 4/20/2018
                  State the term remaining
                                                                                         Crawford Electric Supply Company
             List the contract number of any                                             7390 Northcourt Road
                   government contract                                                   Houston, TX 77040


 2.323.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2015
                  State the term remaining
                                                                                         Crawford-Tracey Corp.
             List the contract number of any                                             3301 SW 13th Drive
                   government contract                                                   Deerfield Beach, FL 33442


 2.324.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Creative MailBox Designs, LLC
             List the contract number of any                                             12801 Commodity Place
                   government contract                                                   Tampa, FL 33626


 2.325.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/11/2014
                  State the term remaining
                                                                                         Creative Terrazzo Systems, Inc.
             List the contract number of any                                             3300 SW 3rd Avenue, Suite N,
                   government contract                                                   Fort Lauderdale, FL 33315

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 70 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 304 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.326.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/18/2015
                  State the term remaining
                                                                                         Credence Builder, Inc.
             List the contract number of any                                             101 Summit Ave.
                   government contract                                                   Ft. Worth, TX 76102


 2.327.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project: DAL
             the debtor's interest                        TWY Bravo Rehab
                                                          dated 5/5/2017
                  State the term remaining
                                                                                         Crocker Crane
             List the contract number of any                                             P.O. Box 141539
                   government contract                                                   Irving, TX 75014


 2.328.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/29/2016
                  State the term remaining
                                                                                         Cross Environmental Services, Inc.
             List the contract number of any                                             P.O. Box 1299,
                   government contract                                                   crystal springs, FL 33524


 2.329.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         CSA Land Clearing, L.L.C.
             List the contract number of any                                             17771 Wells Road
                   government contract                                                   North Fort Myers, FL 33917


 2.330.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Cube Care Co.
             List the contract number of any                                             6043 NW 167th Street, Suite A 23
                   government contract                                                   Miami Lakes, FL 33015


 2.331.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        December 6, 2018 (FM
                                                          544 and FM 2181                Cuello, Mario
                                                          Projects)                      10841 S.W. 123 Street
                  State the term remaining                                               Miami, FL 33176
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 71 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 305 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.332.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Curtis Painting And Waterproofing, Co.
             List the contract number of any                                             19115 NW 11TH Ave
                   government contract                                                   Miami, FL 33169


 2.333.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/1/2015
                  State the term remaining
                                                                                         Custom Doors & Associates, LLC
             List the contract number of any                                             4720 Oakes Road, Suite B
                   government contract                                                   Davie, FL 33314


 2.334.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Custom Tile & Marble, Inc.
             List the contract number of any                                             11001 SW 60 Avenue
                   government contract                                                   Miami, FL 33156


 2.335.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/20/2016
                  State the term remaining
                                                                                         CXT Incorporated
             List the contract number of any                                             415 Holiday Drive
                   government contract                                                   Pittsburgh, PA 15220


 2.336.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/3/2012
                  State the term remaining
                                                                                         Cynamon Bro & Sons, Inc.
             List the contract number of any                                             1051 E 49 Street
                   government contract                                                   Hialeah, FL 33013




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 72 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 306 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.337.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Coalition Lift dated
                                                          4/21/2017
                  State the term remaining
                                                                                         Cynamon Brothers & Sons, Inc.
             List the contract number of any                                             1051 East 49th Street
                   government contract                                                   Hialeah, FL 33013


 2.338.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               office space located in
             the debtor's interest                        Texas
                                                          $389.00 per month
                                                          Start Date: 10/1/2018
                                                          Term: Month to Month
                  State the term remaining                                               Cypress Waters
                                                                                         8951 Cypress Waters
             List the contract number of any                                             Suite 160
                   government contract                                                   Coppell, TX 75019


 2.339.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/20/2011
                  State the term remaining
                                                                                         D & G Millwork And Cabinetry, LLC
             List the contract number of any                                             2618 NE 191 Street
                   government contract                                                   Miami, FL 33180


 2.340.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 6/7/2017
                                                          FM2181 - Denton
                                                          County dated 3/29/2018
                                                          Lake Sharon Drive -
                                                          Corinth dated 4/2/2018
                  State the term remaining
                                                                                         D&S Engineering Labs, LLC
             List the contract number of any                                             1101 Shady Oaks Drive
                   government contract                                                   Denton, TX 76205


 2.341.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/8/2016
                  State the term remaining
                                                                                         D.A.C. Air Conditioning Corp.
             List the contract number of any                                             12440 SW 128 Street, Unit #6
                   government contract                                                   Miami, FL 33186




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 73 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 307 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.342.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/21/2013
                  State the term remaining
                                                                                         D.C. Electric, Inc.
             List the contract number of any                                             12478 Southwest 117th Court
                   government contract                                                   Miami, FL 33186


 2.343.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/11/2012
                  State the term remaining
                                                                                         D.P.C. General Contractors, Inc.
             List the contract number of any                                             1860 NW 21st Terrace,
                   government contract                                                   Miami, FL 33142


 2.344.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 9/1/2017,
                                                          9/22/2017
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          8/31/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/17/2016
                                                          T4433 - Broward Blvd.
                                                          dated 11/17/2016
                  State the term remaining
                                                                                         D.S. Brown Company
             List the contract number of any                                             300 E. Cherry Street
                   government contract                                                   North Baltimore, OH 45872-0158


 2.345.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/19/2012
                  State the term remaining
                                                                                         D.T. Woodcrafters Corp.
             List the contract number of any                                             1677 West 31 Place,
                   government contract                                                   Hialeah, FL 33012


 2.346.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Dallas Lite & Barricade, Inc.
             List the contract number of any                                             P.O. Box 23 786
                   government contract                                                   Dallas, TX 75222
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 74 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 308 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.347.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 3/14/2017,
                                                          4/25/2017, 5/22/2017,
                                                          6/23/2017, 8/30/2017,
                                                          9/5/2017, 9/20/2017,
                                                          11/1/2017, 2/9/2018,
                                                          3/7/2018, 3/14/2017,
                                                          3/15/2017
                                                          FM2181 - Denton
                                                          County dated
                                                          11/8/2017, 1/13/2018,
                                                          1/15/2018
                                                          Lake Sharon Drive -
                                                          Corinth dated 1/15/2018
                  State the term remaining
                                                                                         Dallas Lite & Barricade, Inc.
             List the contract number of any                                             P.O. Box 223724
                   government contract                                                   Dallas, TX 75222


 2.348.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/10/2012
                  State the term remaining
                                                                                         Darius Construction LLC
             List the contract number of any                                             13657 SW 142 Terrace
                   government contract                                                   Miami, FL 33186


 2.349.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         Darley Construction Co.
             List the contract number of any                                             8201 SW 176TH St.
                   government contract                                                   MIAMI, FL 33157


 2.350.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/2/2017
                  State the term remaining
                                                                                         Darsco, Inc.
             List the contract number of any                                             120 Stockton Street
                   government contract                                                   Jacksonville, FL 32204




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 75 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 309 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.351.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/7/2013
                  State the term remaining
                                                                                         Dash-Door & Closer Service, Inc.
             List the contract number of any                                             7801 NW 29 Street
                   government contract                                                   Miami, FL 33122


 2.352.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/30/2014
                  State the term remaining
                                                                                         Dato Electric, Inc.
             List the contract number of any                                             641 De Soto Drive
                   government contract                                                   Miami Springs, FL 33166


 2.353.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         David Joseph Easterbrook Ltd Corporation
             List the contract number of any                                             1171 Chicago Road
                   government contract                                                   Troy, MI 48083


 2.354.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/10/2014
                  State the term remaining
                                                                                         David Mancini & Sons, Inc.
             List the contract number of any                                             1939 NW 40th Court
                   government contract                                                   Pompano Beach, FL 33064


 2.355.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2011
                  State the term remaining
                                                                                         David s Plumbers Inc.
             List the contract number of any                                             12244 SW 131 Ave.
                   government contract                                                   Miami, FL 33186


 2.356.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/10/2016
                  State the term remaining                                               David s Plumbers Inc.
                                                                                         12244 SW 131 Ave.
             List the contract number of any                                             Miami, FL 33186
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 76 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 310 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.357.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 3/6/2017
                  State the term remaining
                                                                                         David's Plumbers
             List the contract number of any                                             12244 SW 131st Avenue
                   government contract                                                   Miami, FL 33186


 2.358.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        NAS Meridian Dining
                                                          Facility dated 2/1/2018
                  State the term remaining
                                                                                         Davidson Hauling & Con.
             List the contract number of any                                             P.O. Box 665
                   government contract                                                   Meridian, MS 39342


 2.359.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining
                                                                                         Davis, Kenvick
             List the contract number of any                                             234 NW 141 Street
                   government contract                                                   Miami, FL 33161


 2.360.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          2/16/2017
                  State the term remaining
                                                                                         De La Rosa Painting Corporation
             List the contract number of any                                             9002 NW 117th Terrace
                   government contract                                                   Hialeah, FL 33018


 2.361.      State what the contract or                   Project Engineer -
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining                                               De Quesada, Julie
                                                                                         510 NW 107 Avenue
             List the contract number of any                                             Unit 7
                   government contract                                                   Miami, FL 33172


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 77 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 311 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.362.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 2/2/2018
                  State the term remaining
                                                                                         DeBoer Construction LLC
             List the contract number of any                                             19502 Turtle Creek Lane
                   government contract                                                   Magnolia, TX 77355


 2.363.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/25/2017
                  State the term remaining
                                                                                         Decks & Docks Lumber Co.
             List the contract number of any                                             253 Georgia Ave.
                   government contract                                                   Fort Pierce, FL 34950


 2.364.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/17/2013
                  State the term remaining
                                                                                         Decktight Roofing Services Inc.
             List the contract number of any                                             6680 NW 17th Avenue
                   government contract                                                   Ft Lauderdale, FL 33309.


 2.365.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 1/5/2018
                  State the term remaining                                               Deeproot Green Infrastructure, LLC
                                                                                         101 Montgomery Street
             List the contract number of any                                             Suite 2850
                   government contract                                                   San Francisco, CA 94104


 2.366.      State what the contract or                   Project Executive
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated July
                                                          9, 2018 (FLL T4 Eastern
                                                          Expansion Project)
                  State the term remaining
                                                                                         Del Toro, Gredel O.
             List the contract number of any                                             10990 SW 91 Street
                   government contract                                                   Miami, FL 33176




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 78 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 312 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.367.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/7/2016
                  State the term remaining                                               Delka Innovo Group, Inc
                                                                                         5701 NW 114 Court
             List the contract number of any                                             Suite 102
                   government contract                                                   Doral, FL 33178


 2.368.      State what the contract or                   Lease
             lease is for and the nature of               #001-9001761-001
             the debtor's interest                        dated May 5, 2016, for
                                                          computer equipment,
                                                          peripherals, and other
                                                          equipment and
                                                          software
                  State the term remaining
                                                                                         Dell Financial Services L.L.C.
             List the contract number of any                                             Mail Stop-PS2DF-23
                   government contract                                                   Round Rock, TX 78682


 2.369.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/22/2013
                  State the term remaining
                                                                                         Deluxe Systems Inc. of Florida
             List the contract number of any                                             9530 N. Trask Street
                   government contract                                                   Tampa, FL 33624-5137


 2.370.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/24/2014
                  State the term remaining
                                                                                         Deluxe Waterproofing & Caulking Inc
             List the contract number of any                                             1131 SW 1st Way
                   government contract                                                   Deerfield Beach, FL 33441


 2.371.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 4/10/2017
                                                          FM2181 - Denton
                                                          County dated 1/18/2018
                                                          Lake Sharon Drive -
                                                          Corinth dated
                                                          1/18/2018, 5/8/2018
                  State the term remaining
                                                                                         Demand Safety, Inc.
             List the contract number of any                                             1505 University Blvd.
                   government contract                                                   Albuquerque, NM 87102

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 79 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 313 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.372.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Demaria Holdings, Inc.
             List the contract number of any                                             14218 S W 136th St
                   government contract                                                   Miami, FL 33186


 2.373.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        POM - Terminal F dated
                                                          11/2/2016
                  State the term remaining                                               Demcon Group, Inc.
                                                                                         10097 Clearly Boulevard
             List the contract number of any                                             Suite 261
                   government contract                                                   Fort Lauderdale, FL 33324


 2.374.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Demcon Group, LLC
             List the contract number of any                                             10097 Cleary Blvd., #261
                   government contract                                                   Plantation, FL 33124


 2.375.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/2/2009
                  State the term remaining
                                                                                         Demo Doctor, Inc.
             List the contract number of any                                             630 NW 7th Terrace
                   government contract                                                   Fort Lauderdale, FL 33311


 2.376.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/28/2008
                  State the term remaining
                                                                                         Demolition Masters, Inc.
             List the contract number of any                                             122 Madeira Avenue
                   government contract                                                   Coral Gables, FL 33134


 2.377.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated           Depot Sales, LLC
                                                          7/30/2018                      4010 Tamarack Dr.
                  State the term remaining                                               Kennesaw, GA 30152
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 80 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 314 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.378.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/21/2013
                  State the term remaining
                                                                                         Design One Electrical Contractor Inc.
             List the contract number of any                                             809 Southwest 8th Street
                   government contract                                                   Miami, FL 33130


 2.379.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/22/2013
                  State the term remaining
                                                                                         Diaza Drywall Systems, Corp.
             List the contract number of any                                             13370 SW 131 Street
                   government contract                                                   Miami, FL 33186


 2.380.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/3/2013
                  State the term remaining
                                                                                         Diebold, Incorporated
             List the contract number of any                                             5995 Mayfair Road
                   government contract                                                   North Canton, OH 44720


 2.381.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/20/2018
                  State the term remaining
                                                                                         Diesel Specialists, LLC
             List the contract number of any                                             8784 South Choctaw Drive
                   government contract                                                   Baton Rouge, LA 70815


 2.382.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/19/2008
                  State the term remaining
                                                                                         Dilema Corporation
             List the contract number of any                                             3001 East 11th Avenue
                   government contract                                                   Hialeah, FL 33013




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 81 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 315 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.383.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2016
                  State the term remaining
                                                                                         Division III Group Corp
             List the contract number of any                                             13090 NW 43 Ave. Bay 5-E
                   government contract                                                   Opa Locka, FL 33054


 2.384.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2011
                  State the term remaining
                                                                                         Dixie Metal Products, Inc.
             List the contract number of any                                             442 SW 54th Court
                   government contract                                                   Ocala, FL 34474


 2.385.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/31/2013
                  State the term remaining
                                                                                         DL & RR Services, LLC.
             List the contract number of any                                             14886 SW 174 St.
                   government contract                                                   Miami, FL 33187


 2.386.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          11/10/2017
                  State the term remaining
                                                                                         DMG Concrete Finish, Inc.
             List the contract number of any                                             1035 NW 3rd Street, Apt. 02
                   government contract                                                   Miami, FL 33128


 2.387.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/12/2013
                  State the term remaining
                                                                                         DNK Environmental, Inc.
             List the contract number of any                                             2230 Welcome Road
                   government contract                                                   Lithia, FL 33547


 2.388.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/4/2013
                  State the term remaining                                               Dodec, Inc.
                                                                                         3140 West 84th Street, Bay 2
             List the contract number of any                                             Hialeah, FL 33018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 82 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 316 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.389.      State what the contract or                   Confidentialiry
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 27, 2018 (Glide
                                                          Scope Project)
                  State the term remaining
                                                                                         Dodson, Derek
             List the contract number of any                                             104 Monticello Dr.
                   government contract                                                   Mansfield, TX 76063


 2.390.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 1/19/2018
                  State the term remaining                                               Dongalen Enterprises dba Interstate
                                                                                         Plastics
             List the contract number of any                                             P.O. Box 130027
                   government contract                                                   Sacramento, CA 95853


 2.391.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/17/2014
                  State the term remaining
                                                                                         Door Solutions, Inc.
             List the contract number of any                                             10330 Chedoak Court Suite 300
                   government contract                                                   Jacksonville, FL 32218


 2.392.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/17/2016
                  State the term remaining
                                                                                         Doral Digital Reprographics, Corp
             List the contract number of any                                             8280 NW 27th Street Suite 505
                   government contract                                                   Doral, FL 33122


 2.393.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/27/2008
                  State the term remaining
                                                                                         Dosdourian Enterprises Inc.
             List the contract number of any                                             300 Prosperity Farms Road, Suite E
                   government contract                                                   North Palm Beach, FL 33408




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 83 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 317 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.394.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/5/2009
                  State the term remaining
                                                                                         Downrite Engineering Corp.
             List the contract number of any                                             14241 SW 143rd Court
                   government contract                                                   Miami, FL 33186


 2.395.      State what the contract or                   Preconstruction
             lease is for and the nature of               Agreement between
             the debtor's interest                        MCM, Downtown Retail
                                                          Associates LLC,
                                                          Michael Swerdlow,
                                                          Swerdlow Group and
                                                          Alben Duffie relating to
                                                          Block 55 project               Downtown Retail Associates LLC
                  State the term remaining                                               Michael Swerdlow, Swerdlow Group
                                                                                         Alben Duffie
             List the contract number of any                                             3390 Mary Street, Ste. 200
                   government contract                                                   Miami, FL 33133


 2.396.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2014
                  State the term remaining                                               Drapery Control Systems. Inc
                                                                                         dba Brambier's Windows & Walls
             List the contract number of any                                             2051 SW 31ST Avenue
                   government contract                                                   Pembroke Park, FL 33009


 2.397.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/8/2008
                  State the term remaining
                                                                                         Duncombe, Inc.
             List the contract number of any                                             3922 - 58th Circle
                   government contract                                                   Vero Beach, FL 32966


 2.398.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/10/2009
                  State the term remaining
                                                                                         Dunning Photo Equipment Inc.
             List the contract number of any                                             605 W. Needles Street
                   government contract                                                   Bixby, OK 74008




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 84 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 318 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.399.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 5/16/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 3/14/2018
                                                          HEFT II- E8N20 dated
                                                          11/14/2017
                                                          HEFT II- E8N20 dated
                                                          3/14/2018
                                                          HEFT II- E8N20 dated
                                                          5/23/2018
                                                          T4433 - Broward Blvd.
                                                          dated 5/16/2017
                  State the term remaining
                                                                                         Durham GEO Enterprises, Inc.
             List the contract number of any                                             P.O. Box 870907
                   government contract                                                   Stone Mountain, GA 30087


 2.400.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/25/2014
                  State the term remaining
                                                                                         Dustrol, Inc.
             List the contract number of any                                             P.O. Box 1728
                   government contract                                                   Roanoke, TX 76262


 2.401.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/17/2012
                  State the term remaining
                                                                                         Dynalectric Company
             List the contract number of any                                             2501 SW 160 Avenue
                   government contract                                                   Miramar, FL 33072


 2.402.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/7/2014
                  State the term remaining
                                                                                         Dynamic Environmental Drilling, Inc.
             List the contract number of any                                             2290 W 77 St.
                   government contract                                                   Hialeah, FL 33016


 2.403.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.          Dynamic Iron Work, Inc.
                                                          Sampson School dated           12316 SW 131 Avenue
                                                          2/27/2017                      Miami, FL 33186
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 85 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 319 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.404.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/7/2012
                  State the term remaining
                                                                                         Dywidag Systems International USA, Inc.
             List the contract number of any                                             320 Marmon Drive
                   government contract                                                   Bolingbrook, IL 60440


 2.405.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          11/8/2016
                                                          Liberty Village dated
                                                          1/30/2017
                                                          Lighthouse for the
                                                          Blind dated 7/28/2017
                                                          POM - Terminal F dated
                                                          1/24/2017
                                                          Coalition Lift dated
                                                          11/14/2016
                  State the term remaining
                                                                                         E&E Concrete Pumping Services, Inc.
             List the contract number of any                                             14001 NW 20 Court
                   government contract                                                   Opa Locka, FL 33054


 2.406.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/9/2016
                  State the term remaining
                                                                                         E&L Support Services
             List the contract number of any                                             463688 State Road 200
                   government contract                                                   Yulee, FL 32097


 2.407.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        NAS Meridian Dining
                                                          Facility dated 2/8/2018
                  State the term remaining
                                                                                         E-Fire Southern
             List the contract number of any                                             1899 28th Street
                   government contract                                                   Gulfport, MS 39501




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 86 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 320 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.408.      State what the contract or                   Superintendent Project
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          26, 2018 (Broward
                                                          Boulevard Project)
                  State the term remaining
                                                                                         Eagan, Timothy
             List the contract number of any                                             8451 NW 15st
                   government contract                                                   Hollywood, FL 33024


 2.409.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/21/2013
                  State the term remaining
                                                                                         Eagle Doors, Inc.
             List the contract number of any                                             5041 South State Road 7, #424
                   government contract                                                   Davie, FL 33314


 2.410.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         Eagle Engineering & Land Development, In
             List the contract number of any                                             3960 Radio Road, #107
                   government contract                                                   Naples, FL 34104


 2.411.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2015
                  State the term remaining
                                                                                         Eagle Grinding And Grooving LLC
             List the contract number of any                                             5380 SW 208 Lane
                   government contract                                                   SW Ranches, FL 33332


 2.412.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2010
                  State the term remaining
                                                                                         EAS Contracting, LP
             List the contract number of any                                             6013 Cr 437
                   government contract                                                   Princeton, TX 75407




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 87 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 321 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.413.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/3/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/20/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/13/2018
                  State the term remaining
                                                                                         East Coast Lumber & Supply Co.
             List the contract number of any                                             308 Avenue A
                   government contract                                                   Fort Pierce, FL 34950


 2.414.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         East Coast Metal Structures Corp
             List the contract number of any                                             635 Gator Drive, Unit A
                   government contract                                                   Lantana, FL 33462


 2.415.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/25/2017
                  State the term remaining
                                                                                         East Sunrise Plumbing, Inc.
             List the contract number of any                                             15488 SW 172 Ter
                   government contract                                                   Miami, FL 33187


 2.416.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         Ebsary Foundation Co.
             List the contract number of any                                             2154 N.W. N River Drive
                   government contract                                                   Miami, FL 33125


 2.417.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/7/2017
                  State the term remaining
                                                                                         EC Cabinets, Inc.
             List the contract number of any                                             1511 E 11th Avenue
                   government contract                                                   Hialeah, FL 33010



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 88 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 322 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.418.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/3/2013
                  State the term remaining
                                                                                         ECM Management Of Florida LLC
             List the contract number of any                                             10342 Abbotsford Drive
                   government contract                                                   Tampa, FL 33626


 2.419.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         EE&G Construction & Electric, LLC
             List the contract number of any                                             5751 Miami Lakes Drive
                   government contract                                                   Miami Lakes, FL 33014


 2.420.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          7/31/2017
                                                          HEFT II- E8N20 dated
                                                          2/6/2018
                                                          Port Everglades Slip 2
                                                          Ext. dated 11/11/2016
                  State the term remaining
                                                                                         EFCO Corporation
             List the contract number of any                                             25354 Network Place
                   government contract                                                   Chicago, IL 60673


 2.421.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 2/10/2017
                                                          DAL TWY Bravo Rehab
                                                          dated 2/23/2017
                                                          DAL TWY Echo Rehab
                                                          dated 2/27/2017
                  State the term remaining
                                                                                         EJT Trucking
             List the contract number of any                                             15465 County Rd 790
                   government contract                                                   Nevada, TX 75173


 2.422.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/15/2014
                  State the term remaining
                                                                                         Elechs, Inc.
             List the contract number of any                                             4051 SW 47th Avenue, Suite 104
                   government contract                                                   Davie, FL 33314

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 89 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 323 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.423.      State what the contract or                   Purchase Order for
             lease is for and the nature of               HEFT II- E8N20 Project
             the debtor's interest                        Date: 7/10/2017

                  State the term remaining
                                                                                         Electrical Top Quality
             List the contract number of any                                             12360 SW 104th Terrace
                   government contract                                                   Miami, FL 33186


 2.424.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FM2181 - Denton
                                                          County dated 1/10/2018
                                                          FM2181 - Denton
                                                          County dated 7/12/2018
                  State the term remaining
                                                                                         Elliott Electric Supply
             List the contract number of any                                             P.O. Box 206524
                   government contract                                                   Dallas, TX 75320


 2.425.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          3/13/2018
                  State the term remaining                                               EM&G Firestopping and Life Safety
                                                                                         Consultants, LLC
             List the contract number of any                                             9620 SW 104th Court
                   government contract                                                   Miami, FL 33176


 2.426.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 1/26/2018
                  State the term remaining
                                                                                         Emergency Ice 911
             List the contract number of any                                             260 West 27th Street
                   government contract                                                   Hialeah, FL 33010


 2.427.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/11/2014
                  State the term remaining
                                                                                         Emman Enterprises, Inc.
             List the contract number of any                                             14010 NW 20TH Ct.
                   government contract                                                   Opa Locka, FL 33054




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 90 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 324 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.428.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Empire Office, Inc.
             List the contract number of any                                             5112 West Linebaugh Avenue
                   government contract                                                   Tampa, FL 33624


 2.429.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 2/27/2017
                                                          DAL TWY Echo Rehab
                                                          dated 6/28/2017
                  State the term remaining
                                                                                         Enercon
             List the contract number of any                                             P.O. Box 269031
                   government contract                                                   Oklahoma City, OK 73126-9031


 2.430.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/20/2010
                  State the term remaining
                                                                                         Engineered Equipment Systems, Inc.
             List the contract number of any                                             11922 SW 12th Terrace
                   government contract                                                   Miami, FL 33184


 2.431.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/11/2016
                  State the term remaining
                                                                                         Enord Aerial Imaging
             List the contract number of any                                             4193 N. Bay Road
                   government contract                                                   Miami Beach, FL 33140


 2.432.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/18/2012
                  State the term remaining
                                                                                         Enterprise Electrical Contracting, Inc.
             List the contract number of any                                             1740 NW 69TH Avenue
                   government contract                                                   Miami, FL 33126




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 91 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 325 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.433.      State what the contract or                   Master Lease                   Enterprise Fleet Management
             lease is for and the nature of               Agreement for the              5105 Johnson Road
             the debtor's interest                        following vehicles             Coconut Creek, FL 33073
                                                          (Account No.: 125767):
                                                          GMC W45; S/N:
                                                          J8DC4B16657001585
                                                          GMC W45; S/N:
                                                          J8DC4B16157001252
                                                          Isuzu NPR-HD; S/N:
                                                          JALC4W164J7007824
                                                          Ford F-550 XL 4X4; S/N:
                                                          1FDGF5HT4CEC34315
                                                          Chevrolet Silverado
                                                          1500; S/N:
                                                          1GCRCSEAXDZ307074
                                                          Chevrolet Silverado
                                                          1500; S/N:
                                                          1GCNCPEX3DZ296337
                                                          Ford F-150 XL; S/N:
                                                          1FTRW14819FB45876
                                                          Dodge Ram 1500
                                                          Regular Cab; S/N:
                                                          3C6JR6DG9EG100869
                                                          Dodge Ram 1500
                                                          Regular Cab; S/N:
                                                          3C6JR6DG7EG100871
                                                          Dodge RAM; S/N:
                                                          3C6JR6DG0EG100873
                                                          Dodge RAM; S/N:
                                                          1C6RR6FG9ES172096
                                                          Dodge Ram 1500; S/N:
                                                          1C6RR6FG8ES243000
                                                          Chevrolet Silverado
                                                          1500; S/N:
                                                          1GCNCPEH7EZ307916
                                                          Chevrolet Silverado
                                                          1500; S/N:
                                                          1GCNCPEH8EZ313451
                                                          Dodge Ram 1500; S/N:
                                                          3C6JR6DG7EG104144
                                                          Dodge Ram 1500 Quad
                                                          Cab 4X4; S/N:
                                                          1C6RR7FG5ES292192
                                                          Dodge Ram 1500; S/N:
                                                          3C6JR6DG6EG310132
                                                          Dodge Ram 1500; S/N:
                                                          3C6JR6DG2EG316532
                                                          Dodge Ram 1500; S/N:
                                                          1C6RR6FGXES197671
                                                          Ford F-150 Super Cab
                                                          4X2; S/N:
                                                          1FTEX1CM9EKF43610
                                                          Ford F-150 Super Crew
                                                          4X2; S/N:
                                                          1FTEW1CM6EFC63669
                                                          Ford F-150 XL; S/N:
                                                          1FTMF1CM0EFC48211
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 92 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 326 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                                                          Dodge Ram 1500 Qud
                                                          Cab; S/N:
                                                          1C6RR6FG8FS578291
                                                          Dodge Ram 1500 Qud
                                                          Cab; S/N:
                                                          1C6RR6FG6FS578290
                                                          Dodge Ram 1500
                                                          Regular Cab; S/N:
                                                          3C6JR6DG0FG584769
                                                          Dodge Ram 1500
                                                          Regular Cab; S/N:
                                                          3C6JR6DG9FG584771
                                                          Dodge Ram 1500
                                                          Regular Cab; S/N:
                                                          3C6JR6DG7FG584770
                                                          Dodge Ram 1500 Quad
                                                          Cab; S/N:
                                                          1C6RR7VT4FS640516
                                                          GMC Sierra 1500 4x4;
                                                          S/N:
                                                          1GTV2LEC6GZ359122
                                                          Dodge Ram 1500 4X4
                                                          Quad Cab; S/N:
                                                          1C6RR7FG9GS385252
                                                          Dodge Ram 1500 4X4
                                                          Quad Cab; S/N:
                                                          1C6RR7FG1GS166575
                                                          Ford F-150; S/N:
                                                          1FTEW1EG0HFA87973
                                                          Chevrolet Silverado
                                                          1500; S/N:
                                                          1GCNKNEH7HZ103709
                                                          Ford F-150 4x2; S/N:
                                                          1FTEW1CP1HKD67069
                                                          Chevrolet Silverado
                                                          1500 4x4; S/N:
                                                          1GCVKNEH2JZ184480
                                                          Cadillac Escalade; S/N:
                                                          1GYS4JEF2BR306867
                                                          Ford Edge SEL; S/N:
                                                          2FMDK3JC5DBB95938
                                                          Infinitni QX60; S/N:
                                                          5N1AL0MM6EC523419
                                                          Lexus LX570; S/N:
                                                          JTJHY7AX6E4139899
                                                          Ford Edge; S/N:
                                                          2FMDK3GC3EBA02503
                                                          Ford E350; S/N:
                                                          1FDWE3FL2FDA12825
                                                          Nissan NV200; S/N:
                                                          3NC6M0KN8HK717841
                  State the term remaining

             List the contract number of any
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 93 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 327 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.434.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/21/2014
                  State the term remaining
                                                                                         Environmental Graphics, Inc.
             List the contract number of any                                             11232 Challenger Avenue, Suite 1
                   government contract                                                   Odessa, FL 33556


 2.435.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/12/2015
                  State the term remaining
                                                                                         Environmental Safety Services, Inc.
             List the contract number of any                                             2652 FM 407, Suite 235
                   government contract                                                   Bartonville, TX 76226


 2.436.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/16/2013
                  State the term remaining
                                                                                         Epic Consultants, Inc.
             List the contract number of any                                             9181 SW 140 Street
                   government contract                                                   Miami, FL 33176


 2.437.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 7/21/2017
                  State the term remaining
                                                                                         EquiPro
             List the contract number of any                                             7431 Dogwood Park, Suite A
                   government contract                                                   Fort Worth, TX 76181


 2.438.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/7/2013
                  State the term remaining
                                                                                         Erosion Prevention Products, LLC.
             List the contract number of any                                             510 Wisconsin Street
                   government contract                                                   South Houston, TX 77587


 2.439.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/7/2016
                  State the term remaining                                               Euro Design Experts, LLC
                                                                                         8930 W. State Road 84, #275
             List the contract number of any                                             Davie, FL 33324
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 94 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 328 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.440.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2016
                  State the term remaining
                                                                                         Everett Painting Company, Inc.
             List the contract number of any                                             2531 NW 79th Street
                   government contract                                                   Miami, FL 33147


 2.441.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Doral Police
                                                          Sub-Station dated
                                                          8/18/2016
                                                          Grove Bay Parking
                                                          Garage dated 6/6/2018
                                                          Liberty Village dated
                                                          12/6/2016
                                                          Liberty Village dated
                                                          9/26/2017
                                                          Coalition Lift dated
                                                          10/31/2016
                                                          Coalition Lift dated
                                                          4/7/2017
                  State the term remaining
                                                                                         Everglades Lumber
             List the contract number of any                                             225 SW 2nd Avenue
                   government contract                                                   Homestead, FL 33030


 2.442.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/16/2014
                  State the term remaining
                                                                                         Everglades Lumber And Building Supplies
             List the contract number of any                                             225 SW 2nd Avenue
                   government contract                                                   Homestead, FL 33030


 2.443.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/24/2017
                  State the term remaining
                                                                                         Everglades Restorations & Land Clearing,
             List the contract number of any                                             16901 SW 62 Street
                   government contract                                                   SW Ranches, FL 33331




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 95 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 329 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.444.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        HEFT II- E8N20 dated
                                                          12/4/2017 and
                                                          12/18/2017
                                                          Port Everglades Slip 2
                                                          Ext. 12/4/2017,
                                                          12/14/2017
                  State the term remaining
                                                                                         Everglades Steel Corporation
             List the contract number of any                                             5901 NW 74 Avenue
                   government contract                                                   Miami, FL 33166


 2.445.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/23/2014
                  State the term remaining
                                                                                         Everglades Waste Removal Services, LLC.
             List the contract number of any                                             700 S.E. 32nd Ct.
                   government contract                                                   Fort Lauderdale, FL 33335


 2.446.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following contract:
             the debtor's interest                        NAS Meridian Dining
                                                          Facility dated 7/26/2018
                  State the term remaining
                                                                                         Ewing/Kessler, Inc.
             List the contract number of any                                             1631 Century Center Pkwy-Ste 105
                   government contract                                                   Memphis, TN 38134


 2.447.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2014
                  State the term remaining
                                                                                         Exclusive Surfaces, Inc.
             List the contract number of any                                             14272 SW 140th St - Suite 108
                   government contract                                                   Miami, FL 33186


 2.448.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/10/2013
                  State the term remaining
                                                                                         EZ Block Construction, Corp.
             List the contract number of any                                             4719 NW 7th Street, #307
                   government contract                                                   Miami, FL 33126




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 96 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 330 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.449.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/23/2012
                  State the term remaining
                                                                                         F & M Cabinets & Installations, Inc.
             List the contract number of any                                             525 W 26TH Street
                   government contract                                                   Hialeah, FL 33010


 2.450.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 8/7/2017
                  State the term remaining
                                                                                         F R Aleman & Assoc, Inc
             List the contract number of any                                             10305 NW 41 Street, Ste. #200
                   government contract                                                   Miami, FL 33178


 2.451.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        NAS Meridian Dining
                                                          Facilitya dated 5/2/2018
                  State the term remaining
                                                                                         F.L. Crane & Sons, Inc.
             List the contract number of any                                             119 S. Rankin Industrial Dr.
                   government contract                                                   Meridian, MS 39073


 2.452.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/12/2013
                  State the term remaining
                                                                                         F.R.S. & Associates, Inc.
             List the contract number of any                                             2257 Vista Pkwy, Suite 4
                   government contract                                                   West Palm Beach, FL 33411


 2.453.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               teh following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 1/30/2017
                                                          DAL TWY Echo Rehab
                                                          dated 2/3/2017
                  State the term remaining
                                                                                         Fabco, LLC
             List the contract number of any                                             P.O. Box 732681
                   government contract                                                   Dallas, TX 75373


 2.454.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with                 Falcon Fire Protection, Inc.
             the debtor's interest                        subcontractor dated            8690 N.W. 58th Street
                                                          11/10/2008                     Miami, FL 33166
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 97 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 331 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.455.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/12/2014
                  State the term remaining
                                                                                         Falcon Fire Protection, Inc.
             List the contract number of any                                             P.O. Box 521073
                   government contract                                                   Miami, FL 33152


 2.456.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 6/2/2017
                                                          Port Everglades Slip 2
                                                          Ext. dated 12/6/2016
                                                          Port Everglades Slip 2
                                                          Ext. dated 5/25/2017
                                                          T4433 - Broward Blvd.
                                                          dated 1/9/2017
                  State the term remaining
                                                                                         Fastenal Company
             List the contract number of any                                             P.O. Box 978
                   government contract                                                   Winona, MN 55987


 2.457.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 10/27/2017
                                                          Lake Sharon Drive -
                                                          Corinth dated 11/8/2017
                  State the term remaining
                                                                                         Fastsigns
             List the contract number of any                                             12942 SW 120 Street
                   government contract                                                   Miami, FL 33186


 2.458.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/8/2012
                  State the term remaining
                                                                                         Fence Connection, Inc.
             List the contract number of any                                             12250 SW 132nd Court, Unit 102
                   government contract                                                   Miami, FL 33186




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 98 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 332 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.459.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/30/2012
                  State the term remaining
                                                                                         Fence Masters, Inc.
             List the contract number of any                                             3550 NW 54th Street
                   government contract                                                   Miami, FL 33142


 2.460.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 8/9/2017
                                                          DAL TWY Bravo Rehab
                                                          dated 2/2/2017,
                                                          10/17/2017, 2/8/2018,
                                                          2/3/2017
                                                          HEFT II- E8N20 dated
                                                          8/31/2017
                                                          T4433 - Broward Blvd.
                                                          dated 10/13/2017
                  State the term remaining                                               Ferguson Waterworks
                                                                                         8505 Laurel Fair Cir.
             List the contract number of any                                             Suite 200
                   government contract                                                   Tampa, FL 33610


 2.461.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/12/2008
                  State the term remaining
                                                                                         Fernandez Cabinets, Inc.
             List the contract number of any                                             2595 West 8th Avenue
                   government contract                                                   Hialeah, FL 33010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 99 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 333 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.462.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 3/20/2018
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          12/5/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 12/5/2017
                                                          HEFT II- E8N20 dated
                                                          7/10/2017, 12/5/2017,
                                                          12/18/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/22/2017, 12/5/2017
                                                          POM - Terminal F dated
                                                          4/5/2017, 12/18/2017
                                                          T4433 - Broward Blvd.
                                                          dated 12/5/2017,
                                                          1/2/2018
                  State the term remaining
                                                                                         FIA Trade Group Inc
             List the contract number of any                                             7720 SW 53 Avenue
                   government contract                                                   Miami, FL 33143


 2.463.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Finomex, LLC
             List the contract number of any                                             5186 NW 106th Avenue
                   government contract                                                   Doral, FL 33178


 2.464.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/31/2013
                  State the term remaining
                                                                                         Firepak, Inc.
             List the contract number of any                                             7290 NW 44 Street
                   government contract                                                   Miami, FL 33166


 2.465.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2015
                  State the term remaining
                                                                                         Firestop Specialties, Inc.
             List the contract number of any                                             899 Lake Dr.
                   government contract                                                   Miami, FL 33166



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 100 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 334 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.466.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/12/2009
                  State the term remaining
                                                                                         Fisk Electric Company
             List the contract number of any                                             10855 Westview Drive
                   government contract                                                   Houston, TX 77043


 2.467.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/15/2013
                  State the term remaining
                                                                                         Flamingo Shop Serv Corporation
             List the contract number of any                                             205 NE 179 St.
                   government contract                                                   Miami, FL 33162


 2.468.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/27/2013
                  State the term remaining
                                                                                         Fleites Construction Group Inc.
             List the contract number of any                                             840 Nightingale Avenue
                   government contract                                                   Miami, FL 33166


 2.469.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 3/13/2018
                  State the term remaining
                                                                                         Fleming Manufacturing
             List the contract number of any                                             2208 N Frazier, Building E.
                   government contract                                                   Conroe, TX 77303


 2.470.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         Florida Bridge Builders, Inc.
             List the contract number of any                                             7000 SW 22nd Court, #127D D
                   government contract                                                   Davie, FL 33317




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 101 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 335 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.471.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 2/2/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/9/2016
                                                          Grove Bay Parking
                                                          Garage dated 2/2/2018
                                                          Port Everglades Slip 2
                                                          Ext. dated 12/15/2016,
                                                          8/24/2017
                  State the term remaining                                               Florida Civil, Inc
                                                                                         Matt Milinski, PE
             List the contract number of any                                             2240 NW 22 Street
                   government contract                                                   Pompano Beach, FL 33069


 2.472.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/21/2008
                  State the term remaining
                                                                                         Florida Concrete Group Corp.
             List the contract number of any                                             3295 West 14th Avenue
                   government contract                                                   Hialeah, FL 33012


 2.473.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 5/22/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/9/2016
                                                          T4433 - Broward Blvd.
                                                          dated 11/22/2016
                  State the term remaining
                                                                                         Florida Concrete Products, LLC
             List the contract number of any                                             P.O. Box 349347
                   government contract                                                   Florida City, FL 33034


 2.474.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2012
                  State the term remaining
                                                                                         Florida Construction & Engineering Inc.
             List the contract number of any                                             155 Bentley Drive
                   government contract                                                   Miami, FL 33166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 102 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 336 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.475.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/4/2017
                  State the term remaining
                                                                                         Florida Dock & Door
             List the contract number of any                                             10424 W. McNab Road Building B
                   government contract                                                   Tamarac, FL 33321


 2.476.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        POM - Terminal F dated
                                                          8/14/2017
                  State the term remaining
                                                                                         Florida Door Control
             List the contract number of any                                             658-2 Washburn Rd.
                   government contract                                                   Melbourne, FL 32934


 2.477.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/11/2016
                                                          Grove Bay Parking
                                                          Garage dated 3/14/2018
                                                          Reagan-Doral MS conv.
                                                          to SHS dated 9/29/2017
                                                          T4433 - Broward Blvd.
                                                          dated 11/11/2016
                  State the term remaining
                                                                                         Florida Fence Rental, Inc
             List the contract number of any                                             8491 NW 64 Street
                   government contract                                                   Miami, FL 33166


 2.478.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/7/2014
                  State the term remaining
                                                                                         Florida Foundation Systems, Inc.
             List the contract number of any                                             2030 NW 22nd CT,.
                   government contract                                                   Pompano Beach, FL 33069


 2.479.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/19/2013
                  State the term remaining
                                                                                         Florida Handling Systems, Inc.
             List the contract number of any                                             2651 State Road 60 West
                   government contract                                                   Bartow, FL 33830

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 103 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 337 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.480.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/21/2013
                  State the term remaining
                                                                                         Florida Lemark Corporation
             List the contract number of any                                             2040 Northwest 94 Avenue
                   government contract                                                   Doral, FL 33172


 2.481.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/16/2015
                  State the term remaining
                                                                                         Florida Lifts, LLC
             List the contract number of any                                             1718 Corporate Drive
                   government contract                                                   Boynton Beach, FL 33426


 2.482.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Port Everglades Slip 2
                                                          Ext. dated 11/17/2017
                  State the term remaining                                               Florida Pipe & Steel, Inc.
                                                                                         6903 Vista Parkway N.
             List the contract number of any                                             Suite 1
                   government contract                                                   West Palm Beach, FL 33411


 2.483.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         Florida Safeguard, Inc.
             List the contract number of any                                             8207 SW 124th Street
                   government contract                                                   Pinecrest, FL 33156


 2.484.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/27/2016
                  State the term remaining
                                                                                         Florida Safety Contractors, Inc.
             List the contract number of any                                             P.O. Box 16628
                   government contract                                                   Tampa, FL 33687


 2.485.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/15/2009                      Florida Service Painting, Inc.
                  State the term remaining                                               12140 Metro Pkwy, Suite K
                                                                                         Fort Myers, FL 33966
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 104 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 338 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.486.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/16/2017
                  State the term remaining
                                                                                         Florida Sol Systems, Inc.
             List the contract number of any                                             7055 SW 10th St.
                   government contract                                                   Miami, FL 33144


 2.487.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/26/2013
                  State the term remaining
                                                                                         Florida Tilt, Inc.
             List the contract number of any                                             12401 SW 134 Court, Suite 15
                   government contract                                                   Miami, FL 33186


 2.488.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2016
                  State the term remaining                                               Florida Visual Display Products, Inc.
                                                                                         Dba Florida Chalkboard Co.
             List the contract number of any                                             1428 E Semoran Blvd., Suite 103
                   government contract                                                   Apopka, FL 32703


 2.489.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 4/28/2017
                  State the term remaining
                                                                                         Flotech Environmental LLC
             List the contract number of any                                             PO Box 530341
                   government contract                                                   Miami Shores, FL 33153


 2.490.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/7/2018
                  State the term remaining
                                                                                         FLT Geosystems
             List the contract number of any                                             809 Progresso Drive
                   government contract                                                   Fort Lauderdale, FL 33304




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 105 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 339 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.491.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Port Everglades Slip 2
                                                          Ext. dated 9/27/2017
                  State the term remaining
                                                                                         Force Fasteners Int. LLC.
             List the contract number of any                                             8556 NW 93 Street
                   government contract                                                   Medley, FL 33166


 2.492.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/28/2017
                  State the term remaining
                                                                                         Forestry Resources, Inc
             List the contract number of any                                             4353 Michigan Link
                   government contract                                                   Fort Myers, FL 33916


 2.493.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/23/2011
                  State the term remaining                                               Forever Lawn Of Florida, Inc.
                                                                                         614 East Highway 50
             List the contract number of any                                             PMB 347
                   government contract                                                   Clermont, FL 34711


 2.494.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/18/2014
                  State the term remaining
                                                                                         Formrite Construction, LLC.
             List the contract number of any                                             10380 USA Today Way
                   government contract                                                   Miramar, FL 33025


 2.495.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 7/19/2017
                  State the term remaining                                               Forterra Pressure Pipe, Inc.
                                                                                         511 E John Carpenter Parkway
             List the contract number of any                                             Suite 600
                   government contract                                                   Irving, TX 75052


 2.496.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 4/9/2018              Fortiline Waterworks
                                                          HEFT II- E8N20 dated           14202 SW 142 Avenue
                                                          6/13/2018                      Miami, FL 33186
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 106 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 340 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.497.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/15/2014
                  State the term remaining
                                                                                         Fortson Contracting, Inc.
             List the contract number of any                                             772 FM 1126
                   government contract                                                   Rice, TX 75155


 2.498.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining                                               Foster Construction Of South Florida, In
                                                                                         610 Northwest 183rd Street
             List the contract number of any                                             Suite 205
                   government contract                                                   Miami, FL 33169


 2.499.      State what the contract or                   Project Superintendent
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          28, 2018 (Joseph Caleb
                                                          Renovations Project)
                  State the term remaining
                                                                                         Foster, Gerald
             List the contract number of any                                             878 NW 9th Court
                   government contract                                                   Homestead, FL 33030


 2.500.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/19/2008
                  State the term remaining
                                                                                         Four Star Masonry Contractors, Inc.
             List the contract number of any                                             20251 SW 50th Place
                   government contract                                                   Southwest Ranches, FL 33332


 2.501.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2011
                  State the term remaining
                                                                                         Francis Engineering, Inc.
             List the contract number of any                                             1232 SW 31st Avenue
                   government contract                                                   Fort Lauderdale, FL 33312

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 107 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 341 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.502.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 5/12/2017
                                                          DAL TWY Echo Rehab
                                                          dated 5/12/2017
                  State the term remaining
                                                                                         Frank Bartel Transportation
             List the contract number of any                                             PO Box 827
                   government contract                                                   Aubrey, TX 76227


 2.503.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/10/2014
                  State the term remaining
                                                                                         Fred McGilvray, Inc.
             List the contract number of any                                             8690 NW 58 St
                   government contract                                                   Miami, FL 33166


 2.504.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2014
                  State the term remaining
                                                                                         Free Flow Construction, Inc.
             List the contract number of any                                             13706 SW 145 Ct.
                   government contract                                                   Miami, FL 33186


 2.505.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Coalition Lift dated
                                                          5/4/2017
                  State the term remaining
                                                                                         Free Flow Construction, Inc.
             List the contract number of any                                             13706 SW 145 Court
                   government contract                                                   Miami, FL 33186


 2.506.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/6/2013
                  State the term remaining
                                                                                         Fresh Coat Painters of Frisco
             List the contract number of any                                             3411 Preston Road, Suite C13-207
                   government contract                                                   Frisco, TX 75034




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 108 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 342 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.507.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        C-111 Detention Area
                                                          dated 7/12/2017
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/8/2017
                                                          Florida City Elementary
                                                          dated 6/13/2017
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          7/25/2017
                                                          Liberty Village dated
                                                          5/19/2017
                                                          POM - Terminal F dated
                                                          5/19/2017
                                                          T4433 - Broward Blvd.
                                                          dated 6/13/2017
                  State the term remaining
                                                                                         Friendly John
             List the contract number of any                                             2122 Northwest 7th Ave.
                   government contract                                                   Miami, FL 33127


 2.508.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor

                  State the term remaining
                                                                                         Funa International, Inc.
             List the contract number of any                                             1570 NW 165th St
                   government contract                                                   Miami, FL 33169


 2.509.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 3/29/2017
                                                          Grove Bay Parking
                                                          Garage dated
                                                          4/30/2018, 9/12/2018
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/27/2017
                                                          POM - Terminal F dated
                                                          10/28/2016
                                                          T4433 - Broward Blvd.
                                                          dated 8/27/2018
                  State the term remaining
                                                                                         Galloway Office Supplies
             List the contract number of any                                             10201 NW 21 Street
                   government contract                                                   Miami, FL 33172




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 109 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 343 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.510.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Gamax Consulting Inc.
             List the contract number of any                                             13876 SW 56 St #456
                   government contract                                                   Miami, FL 33175


 2.511.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          4/25/2017
                  State the term remaining
                                                                                         Gamma Air System, Inc.
             List the contract number of any                                             16761 NW 80 Court
                   government contract                                                   Miami Lakes, FL 33016


 2.512.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Lighthouse for the
                                                          Blind dated 11/29/2017
                  State the term remaining
                                                                                         Gamma Air System, Inc.
             List the contract number of any                                             16761 NW 80th Court
                   government contract                                                   Miami Lakes, FL 33016


 2.513.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/5/2014
                  State the term remaining                                               Gannett Fleming Project Development
                                                                                         Corporation
             List the contract number of any                                             207 Senate Avenue
                   government contract                                                   Camp Hill, PA 17011


 2.514.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        C-111 Detention Area
                                                          dated 12/13/2017
                  State the term remaining
                                                                                         Gar-P Industries, Inc.
             List the contract number of any                                             10890 NW South River Drive
                   government contract                                                   Medley, FL 33178


 2.515.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/16/2009
                  State the term remaining                                               Garaventa USA, Inc.
                                                                                         549 Sawgrass Corporate Parkway
             List the contract number of any                                             Sunrise, FL 33325
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 110 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 344 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.516.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/14/2016
                  State the term remaining
                                                                                         Garaventa USA, Inc.
             List the contract number of any                                             549 Sawgrass Corporate Parkway
                   government contract                                                   Sunrise, FL 33325


 2.517.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining
                                                                                         Garcia, Joseph
             List the contract number of any                                             8435 NW 201 St
                   government contract                                                   Hialeah, FL 33015


 2.518.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 5/31/2017
                                                          DAL TWY Bravo Rehab
                                                          dated 1/6/2018
                                                          DAL TWY Echo Rehab
                                                          dated 5/25/2017
                  State the term remaining
                                                                                         Gary Kincaid Scale Co
             List the contract number of any                                             P.O. BOX 1969
                   government contract                                                   Forney, TX 75128


 2.519.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Gates Precast Company
             List the contract number of any                                             9540 San Jose Boulevard
                   government contract                                                   Jacksonville, FL 32257


 2.520.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/11/2008
                  State the term remaining                                               GBA Construction & Development
                                                                                         Group, Inc.
             List the contract number of any                                             15240 SW 160th Street
                   government contract                                                   Miami, FL 33187.

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 111 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 345 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.521.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 5/31/2017,
                                                          7/25/2017
                                                          FM2181 - Denton
                                                          County dated
                                                          10/19/2017
                  State the term remaining
                                                                                         GCP Applied Technologies
             List the contract number of any                                             P.O. Box 96160
                   government contract                                                   Chicago, IL 60693


 2.522.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        Liberty Village dated
                                                          4/20/2017
                                                          Coalition Lift dated
                                                          11/8/2016
                  State the term remaining                                               GE Appliances
                                                                                         1395 So Marietta Pkwy.
             List the contract number of any                                             Bldg 100-19
                   government contract                                                   Marietta, GA 30067


 2.523.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/10/2009
                  State the term remaining
                                                                                         Gemstone, LLC.
             List the contract number of any                                             1010 Kennedy Drive, Suite 406
                   government contract                                                   Key West, FL 33040


 2.524.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Gene Contracting Demolition Inc.
             List the contract number of any                                             4980 SW 52nd St., #110
                   government contract                                                   Davie, FL 33314


 2.525.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/18/2012
                  State the term remaining
                                                                                         General Asphalt Co., Inc.
             List the contract number of any                                             4850 NW 72nd Ave
                   government contract                                                   Miami, FL 33166



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 112 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 346 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.526.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        T4433 - Broward Blvd.
                                                          dated 11/14/2016
                  State the term remaining
                                                                                         General Asphalt Company, Inc
             List the contract number of any                                             4850 NW 72 Avenue
                   government contract                                                   Miami, FL 33166


 2.527.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2017)

                  State the term remaining
                                                                                         General Impact Glass & Windows Corp.
             List the contract number of any                                             290 W. 78th Road
                   government contract                                                   Hialeah, FL 33014


 2.528.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/5/2018
                  State the term remaining
                                                                                         Genuine Parts Company
             List the contract number of any                                             2999 Circle 75 Parkway
                   government contract                                                   Atlanta, GA 30339


 2.529.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        DAL TWY Echo Rehab
                                                          datged 2/27/2017
                  State the term remaining
                                                                                         Geo Solutions Inc
             List the contract number of any                                             7011 West Bee Cave Road
                   government contract                                                   Austin, TX 78746


 2.530.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 11/7/2017
                  State the term remaining
                                                                                         Geomatic Resources LLC
             List the contract number of any                                             2914 W. Story Road
                   government contract                                                   Irving, TX 75038




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 113 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 347 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.531.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 7/6/2017,
                                                          3/7/2018, 8/22/2017
                                                          FM2181 - Denton
                                                          County dated
                                                          1/26/2018, 2/15/2018
                                                          Lake Sharon Drive -
                                                          Corinth dated 3/7/2018
                  State the term remaining
                                                                                         Geomatic Supplies & Sales LLC
             List the contract number of any                                             2914 W. Story Road
                   government contract                                                   Irving, TX 75038


 2.532.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/29/2013
                  State the term remaining
                                                                                         George s Welding Services Inc.
             List the contract number of any                                             11400 NW 134 Street
                   government contract                                                   Miami, FL 33178


 2.533.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 7/20/2017
                                                          Doral Police
                                                          Sub-Station dated
                                                          12/8/2016
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 6/26/2017
                                                          Liberty Village dated
                                                          1/12/2017
                                                          Lighthouse for the
                                                          Blind dated 11/28/2016
                                                          POM - Terminal F dated
                                                          1/24/2017
                  State the term remaining
                                                                                         George's Crane Service, Inc
             List the contract number of any                                             2190 NW 110 Avenue
                   government contract                                                   Miami, FL 33172


 2.534.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 4/4/2017
                  State the term remaining
                                                                                         Geosol, Inc.
             List the contract number of any                                             5795-A NW 151 Street
                   government contract                                                   Miami Lakes, FL 33014
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 114 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 348 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.535.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 11/9/2016
                                                          Grove Bay Parking
                                                          Garage dated 3/9/2018,
                                                          4/3/2018
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/28/2017, 4/4/2017,
                                                          5/9/2017, 10/26/2017
                  State the term remaining
                                                                                         Gerdau Ameristeel
             List the contract number of any                                             P.O. Box 905742
                   government contract                                                   Charlotte, NC 28290


 2.536.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Grove Bay Parking
                                                          Garage dated 8/2/2018
                  State the term remaining
                                                                                         GFA International
             List the contract number of any                                             1215 Wallace Drive
                   government contract                                                   Delray Beach, FL 33444


 2.537.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/15/2014
                  State the term remaining
                                                                                         GHB Equipment Copmpany, LLC
             List the contract number of any                                             3257 FM 1629
                   government contract                                                   Edhube, TX 75418


 2.538.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2015
                  State the term remaining
                                                                                         Gimrock Construction Inc.
             List the contract number of any                                             14400 NW 102nd Ave
                   government contract                                                   Hialeah, FL 33018


 2.539.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        Lighthouse for the
                                                          Blind dated 4/10/2017
                  State the term remaining                                               Glass Tech Engineering, Inc
                                                                                         8321 NW 70 Street
             List the contract number of any                                             Miami, FL 33166
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 115 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 349 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.540.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/4/2012
                  State the term remaining
                                                                                         Glass Tech Engineering, Inc.
             List the contract number of any                                             8321 NW 70 St.,
                   government contract                                                   Miami, FL 33166


 2.541.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2017
                  State the term remaining
                                                                                         GLE Associates, Inc.
             List the contract number of any                                             5405 Cypress Center Drive, Suite 110
                   government contract                                                   Tampa, FL 33609


 2.542.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/11/2018
                  State the term remaining
                                                                                         Global Equipment Company
             List the contract number of any                                             P.O. Box 905713
                   government contract                                                   Charlotte, NC 28290


 2.543.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following projects:
             the debtor's interest                        CD 4.10 (2) 54-Inch DI
                                                          FM dated 1/25/2017
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/13/2016
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          10/2/2017
                                                          Florida City Elementary
                                                          dated 6/15/2017
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          7/25/2017
                                                          Liberty Village dated
                                                          11/8/2016
                                                          Lighthouse for the
                                                          Blind dated 12/1/2016
                                                          Coalition Lift dated
                                                          1/26/2017                      Gomez & Son Fence Company
                  State the term remaining                                               10805 NW 22nd St.
                                                                                         Miami, FL 30172
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 116 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 350 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.544.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/11/2014
                  State the term remaining
                                                                                         Gomez & Son Fence Corp.
             List the contract number of any                                             10805 N.W. 22 Street
                   government contract                                                   Miami, FL 33182


 2.545.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2015
                  State the term remaining
                                                                                         Gomez Quality Insulation, Inc.
             List the contract number of any                                             7865 NW 66 Street
                   government contract                                                   Miami, FL 33166


 2.546.      State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          26, 2018 (HEFT II
                                                          Project)
                  State the term remaining                                               Gonzales, Juan Miguel
                                                                                         1300 S Miami Ave
             List the contract number of any                                             #3503
                   government contract                                                   Miami, FL 33130


 2.547.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining                                               Gonzalez, Ivy F.
                                                                                         1805 Sans Souci Blvd
             List the contract number of any                                             Apt. 418
                   government contract                                                   Miami, FL 33181


 2.548.      State what the contract or                   Purchase Order for the
             lease is for and the nature of               following project:
             the debtor's interest                        E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          8/31/2017
                  State the term remaining
                                                                                         Gotta Go Green Enterprises
             List the contract number of any                                             4880 43rd Street
                   government contract                                                   Vero Beach, FL 32967

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 117 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 351 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.549.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/8/2013
                  State the term remaining                                               GPE Engineering & General Contractor Cor
                                                                                         13117 Northwest 107 Avenue
             List the contract number of any                                             Unit 1
                   government contract                                                   Hialeah Gardens, FL 33018


 2.550.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        DAL TWY Bravo Rehab
                                                          dated 3/3/17
                                                          Florida City Elementary
                                                          dated 9/15/17
                                                          FM2181 - Denton
                                                          County dated 9/4/18
                                                          HEFT II- E8N20 dated
                                                          7/28/17
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/14/16, 1/6/17, 1/11/17
                                                          1/20/2017, 1/25/2017,
                                                          1/30/2017, 2/6/2017,
                                                          2/10/2017, 2/23/2017,
                                                          2/24/2017, 3/3/2017,
                                                          3/23/2017, 3/27/2017,
                                                          4/5/2017, 8/15/2018,
                                                          8/28/2017, 10/23/2017,
                                                          7/30/2018, 9/5/2018
                                                          NAS Meridian Dining
                                                          Facility dated 2/27/2018
                                                          Reagan-Doral MS conv.
                                                          to SHS dated
                                                          12/13/2017
                  State the term remaining
                                                                                         Grainger Department
             List the contract number of any                                             P.O. Box 419267
                   government contract                                                   Kansas City, MO 64141


 2.551.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following projects:
             the debtor's interest                        N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/19/2017, 7/5/2017,
                                                          10/27/2017, 12/1/2017,
                                                          1/31/2018
                                                          NAS Meridian Dining
                                                          Facility dated
                                                          12/12/2017
                  State the term remaining
                                                                                         Graybar Electric Co. Inc
             List the contract number of any                                             34 N. Meramec Avenue
                   government contract                                                   Saint Louis, MO 63105
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 118 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 352 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.552.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         Great Plains Farms, LLC
             List the contract number of any                                             10359 Lake District Lane
                   government contract                                                   Orlando, FL 32832


 2.553.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/9/2012
                  State the term remaining
                                                                                         Green Light Electric Systems, Inc.
             List the contract number of any                                             2285 West 76 Street
                   government contract                                                   Hialeah, FL 33016


 2.554.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          DAL TWY Bravo Rehab
                                                          dated 5/30/2017
                                                          DAL TWY Echo Rehab
                                                          dated 5/30/2017
                  State the term remaining
                                                                                         Green Planet Inc
             List the contract number of any                                             6371 State Hwy 276 W.
                   government contract                                                   Royse City, TX 75189


 2.555.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/11/2013
                  State the term remaining                                               Griffin Construction Services Group, LLC
                                                                                         3805 Investment Lane
             List the contract number of any                                             Suite 1
                   government contract                                                   West Palm Beach, FL 33404


 2.556.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               office space located at
             the debtor's interest                        7990 Southwest 117th
                                                          Avenue, Suite 208,
                                                          Miami, FL 33183, and
                                                          amendment dated
                                                          January 30, 2019 (9
                                                          month extension and            Grossman, William & Phyllis, as
                                                          relocation from Suite          co-trustees of 7990 Land Trust 6/20/86
                                                          208 to Suite 125);             9655 South Dixie Highway
                                                          Lease expires: 9/30/19         Suite 300
                  State the term remaining                                               Miami, FL 33156
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 119 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 353 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.557.      State what the contract or                   Lease Agreement ofr
             lease is for and the nature of               office space located at
             the debtor's interest                        7990 Southwest 117th
                                                          Avenue, Suite 137,
                                                          Miami, FL 33183, and
                                                          amendment dated
                                                          January 30, 2019 (9
                                                          month extension).
                                                          Lease expires: 9/30/19         Grossman, William & Phyllis, as
                  State the term remaining                                               co-trustees of 7990 Land Trust 6/20/86
                                                                                         9655 South Dixie Highway
             List the contract number of any                                             Suite 300
                   government contract                                                   Miami, FL 33156


 2.558.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          POM - Terminal F dated
                                                          3/15/2017
                  State the term remaining                                               Ground Hound Detection Services, Inc.
                                                                                         2930 NW Commerce Park Drive
             List the contract number of any                                             Suite 1
                   government contract                                                   Boynton Beach, FL 33426


 2.559.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/17/2009
                  State the term remaining
                                                                                         Gruenthal Construction & Development Cor
             List the contract number of any                                             200 Lindell Boulevard, Suite 917
                   government contract                                                   Delray Beach, FL 33483


 2.560.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          FM2181 - Denton
                                                          County dated
                                                          10/20/2017
                                                          Lake Sharon Drive -
                                                          Corinth dated
                                                          10/26/2017
                  State the term remaining
                                                                                         GSI Highway Products, Inc.
             List the contract number of any                                             720 West Wintergreen Road
                   government contract                                                   Hutchins, TX 75141




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 120 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 354 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.561.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/26/2012
                  State the term remaining
                                                                                         Guaranteed Fence, Corp.
             List the contract number of any                                             1091 E 26TH Street, Bldg. B
                   government contract                                                   Hialeah, FL 33013


 2.562.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/27/2015
                  State the term remaining
                                                                                         Guido Construction, Inc.
             List the contract number of any                                             612 North Story Road, Suite 102
                   government contract                                                   Irving, TX 75061


 2.563.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/14/2018
                  State the term remaining
                                                                                         GWY LLC
             List the contract number of any                                             P.O. Box 293
                   government contract                                                   Greenfield, NH 03047


 2.564.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/4/2014
                  State the term remaining
                                                                                         H.O.K. Masonry, LLC
             List the contract number of any                                             8937 SW 214 Street
                   government contract                                                   Miami, FL 33189.


 2.565.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          CD 4.10 (2) 54-Inch DI
                                                          FM dated 7/13/2017
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          10/4/2017
                                                          Port Everglades Slip 2
                                                          Ext. dated 7/25/2017
                                                          T4433 - Broward Blvd.
                                                          dated 11/17/2016
                  State the term remaining                                               H2R Corp.
                                                                                         3921 76th Avenue N.
             List the contract number of any                                             Pinellas Park, FL 33781
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 121 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 355 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.566.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/12/2014
                  State the term remaining
                                                                                         Hadonne Corp.
             List the contract number of any                                             1985 N.W. 88th Ct., Ste 202
                   government contract                                                   Doral, FL 33172


 2.567.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/1/2017
                  State the term remaining
                                                                                         Haier America Trading LLC
             List the contract number of any                                             1800 Valley Road
                   government contract                                                   Wayne, NJ 07470


 2.568.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          Port Everglades Slip 2
                                                          Ext. dated 10/17/2017
                  State the term remaining
                                                                                         Halley Engineering Contractors, Inc
             List the contract number of any                                             13901 NW 118 Avenue
                   government contract                                                   Miami, FL 33178


 2.569.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Halley Engineering Contractors, Inc.
             List the contract number of any                                             13901 NW 118 Ave.
                   government contract                                                   Miami, FL 33178


 2.570.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/30/2016
                  State the term remaining
                                                                                         Hamilton Masonry Contractor, Inc.
             List the contract number of any                                             1336 Northwest 46 Street
                   government contract                                                   Miami, FL 33142




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 122 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 356 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.571.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          CD 4.10 (2) 54-Inch DI
                                                          FM dated 9/15/2017
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/28/2016
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 6/15/2017
                                                          FM2181 - Denton
                                                          County dated 11/6/2017
                                                          HEFT II- E8N20 dated
                                                          6/19/2017, 10/10/2017
                                                          Lake Sharon Drive -
                                                          Corinth dated 6/11/2018
                                                          Port Everglades Slip 2
                                                          Ext. dated 4/21/2017
                                                          T4433 - Broward Blvd.
                                                          dated 11/14/2016
                  State the term remaining                                               Hanes Geo Components L&P Financial
                                                                                         Services Co.
             List the contract number of any                                             P.O. Box 60984
                   government contract                                                   Charlotte, NC 28260


 2.572.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor

                  State the term remaining                                               Hanson Aggregates LLC dba Heidelbergceme
                                                                                         c/o Lehigh Hanson, Inc.,
             List the contract number of any                                             300 E John Carpenter Frwy.
                   government contract                                                   Irving, TX 75062


 2.573.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          DAL TWY Bravo Rehab
                                                          dated 1/30/2017,
                                                          1/4/2018, 2/3/2017
                  State the term remaining
                                                                                         Hanson Aggregates, LLC
             List the contract number of any                                             15620 Collection Center Drive
                   government contract                                                   Chicago, IL 60693


 2.574.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          CD 4.10 (2) 54-Inch DI
                                                          FM dated 7/10/2017
                                                          Port Everglades Slip 2         Hard Hat Divers Corp.
                                                          Ext. dated 6/22/2017           4771 SW 57th Terrace
                  State the term remaining                                               Fort Lauderdale, FL 33314
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 123 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 357 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.575.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/24/2016
                  State the term remaining
                                                                                         Hardrives Of Delray, Inc.
             List the contract number of any                                             2101 South Congress Avenue
                   government contract                                                   Delray Beach, FL 33445-7398


 2.576.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 12/13/2017
                  State the term remaining
                                                                                         Hardscapes Of South Fl, LLC
             List the contract number of any                                             9241 NW 24th Street
                   government contract                                                   Fort Lauderdale, FL 33322


 2.577.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/25/2013
                  State the term remaining
                                                                                         Hasco, Inc.
             List the contract number of any                                             7206 Horseshoe Bend Trail
                   government contract                                                   Summerfield, NC 27358


 2.578.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 1/10/2018
                  State the term remaining
                                                                                         Hasty's Mulch And Stone
             List the contract number of any                                             5321 Arundel Rd.
                   government contract                                                   Meridian, MS 39307


 2.579.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2014
                  State the term remaining
                                                                                         Hayward Baker, Inc.
             List the contract number of any                                             661 Shahan Prairie Rd.
                   government contract                                                   Little Elm, TX 75068




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 124 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 358 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.580.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/22/2013
                  State the term remaining
                                                                                         Hayward Baker, Inc.
             List the contract number of any                                             6850 Benjamin Road
                   government contract                                                   Tampa, FL 33634.


 2.581.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/24/2017
                  State the term remaining
                                                                                         Hazen Grooving & Grinding, Inc.
             List the contract number of any                                             5149 Highway 17 SW
                   government contract                                                   Nocatee, FL 34266




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 125 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 359 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.582.      State what the contract or                   Purchase Orders for            HDS / White Cap Construction Supply
             lease is for and the nature of               the following projects:        P.O. Box 4852
             the debtor's interest                        CD 4.10 (2) 54-Inch DI         Orlando, FL 32802-1000
                                                          FM dated 4/24/2017,
                                                          5/23/2017 and 4/3/2018
                                                          DAL TWY Bravo Rehab
                                                          dated 4/6/2017,
                                                          5/24/2017
                                                          Doral Police
                                                          Sub-Station dated
                                                          10/13/2016 and
                                                          8/28/2017
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          1/25/2018, 3/19/2018,
                                                          3/20/2018, 5/24/2018
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 4/3/2017,
                                                          8/1/2017, 8/21/2017,
                                                          10/30/2017, 10/31/2017,
                                                          12/22/2017, 1/2/2018

                                                          FM2181 - Denton
                                                          County dated 1/26/2018
                                                          Grove Bay Parking
                                                          Garage dated 6/15/2018
                                                          HEFT II- E8N20 dated
                                                          6/19/2017, 6/22/2017,
                                                          6/30/2017, 7/13/2017,
                                                          8/7/2017, 8/24/2017,
                                                          9/20/2017, 10/9/2017,
                                                          10/11/2017, 10/13/2017,
                                                          10/16/2017, 10/25/2017,
                                                          11/17/2017, 11/17/2017,
                                                          12/4/2017, 1/25/2018

                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          3/8/2018, 3/13/2018,
                                                          3/29/2018, 4/20/2018,
                                                          4/24/2018, 5/3/2018,
                                                          6/14/2018, 6/29/2018,
                                                          8/2/2018, 8/27/2018,
                                                          9/6/2018, 1/11/2018
                                                          Liberty Village dated
                                                          12/9/2016
                                                          Lighthouse for the
                                                          Blind dated 12/19/2016,
                                                          3/21/2017, 4/18/2017,
                                                          5/2/2017

                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/21/2016, 10/27/2016,
                                                          11/11/2016, 11/17/2016,
                                                          1/25/2017, 2/22/2017,
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 126 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 360 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                                                          2/28/2017, 3/15/2017,
                                                          3/21/2017, 3/22/2017,
                                                          3/28/2017, 4/11/2017,
                                                          4/24/2017, 4/27/2017,
                                                          5/23/2017, 6/19/2017,
                                                          7/5/2017, 7/5/2017,
                                                          7/5/2017, 7/5/2017,
                                                          7/11/2017, 8/10/2017,
                                                          8/14/2017, 8/16/2017,
                                                          8/18/2017, 8/19/2017,
                                                          8/22/2017, 8/31/2017,
                                                          9/27/2017, 9/28/2017,
                                                          9/29/2017, 9/30/2017,
                                                          10/11/2017, 10/11/2017,
                                                          10/16/2017, 10/27/2017,
                                                          11/6/2017, 11/18/2017,
                                                          1/11/2018, 3/13/2018,
                                                          3/21/2018, 3/30/2018

                                                          OLOG Site
                                                          Improvements dated
                                                          5/11/2018
                                                          POM - Terminal F dated
                                                          12/7/2016, 12/30/2016,
                                                          1/20/2017, 1/24/2017,
                                                          1/27/2017, 2/20/2017,
                                                          5/3/2017, 6/30/2017,
                                                          8/15/2017, 10/2/2017,
                                                          11/2/2017, 4/19/2017,
                                                          9/18/2017

                                                          Port Everglades Slip 2
                                                          Ext. dated 1/5/2017,
                                                          1/9/2017, 1/13/2017,
                                                          1/18/2017, 1/31/2017,
                                                          2/7/2017, 2/17/2017,
                                                          2/28/2017, 3/6/2017,
                                                          3/7/2017, 3/21/2017,
                                                          4/5/2017, 4/6/2017,
                                                          4/17/2017, 5/10/2017,
                                                          5/12/2017, 7/12/2017,
                                                          7/20/2017, 7/27/2017,
                                                          8/1/2017, 8/9/2017,
                                                          8/21/2017, 8/31/2017
                  State the term remaining

             List the contract number of any
                   government contract


 2.583.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/2/2014                       Headwaters Resources, Inc.
                  State the term remaining                                               10701 S River Front Parkway
                                                                                         Suite 300
             List the contract number of any                                             South Jordan, UT 84095
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 127 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 361 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.584.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          CD 4.10 (2) 54-Inch DI
                                                          FM dated 7/21/17,
                                                          9/1/17, 10/20/17,
                                                          1/11/18, 2/6/18, 2/19/18,
                                                          2/20/18
                                                          DAL TWY Bravo Rehab
                                                          dated 5/24/17, 7/7/17,
                                                          9/21/17, 9/28/17,
                                                          3/26/18, 6/13/17
                                                          Doral Police
                                                          Sub-Station dated
                                                          7/17/17
                                                          FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 8/18/17, 9/1/17,
                                                          10/3/17, 11/14/17,
                                                          12/12/17, 12/15/17,
                                                          12/18/17, 12/18/17,
                                                          1/17/18, 2/22/18
                                                          Grove Bay Parking
                                                          Garage dated 5/16/18
                                                          HEFT II- E8N20 dated
                                                          7/10/17, 7/26/17,
                                                          8/15/17, 8/23/17,
                                                          8/31/17, 9/1/17, 10/2/17,
                                                          10/6/17, 10/26/17,
                                                          11/14/17
                                                          11/15/17, 11/27/17,
                                                          12/5/17, 12/8/17,
                                                          12/15/17, 1/3/18, 1/9/18,
                                                          1/10/18, 1/17/18,
                                                          1/19/18, 1/23/18, 2/2/18,
                                                          2/4/18, 2/15/18 , 4/24/18,
                                                          5/25/18, 7/10/18,
                                                          7/20/18, 4/6/18
                                                          Liberty Village dated
                                                          7/10/17, 8/16/17,
                                                          9/25/17, 7/7/17
                                                          POM - Terminal F dated
                                                          7/20/17, 8/1/17, 8/15/17,
                                                          10/10/17
                                                          Port Everglades Slip 2
                                                          Ext. dated 8/17/17,
                                                          9/1/17, 9/19/17,
                                                          10/17/17, 2/9/18, 3/6/18
                                                          T4433 - Broward Blvd.
                                                          dated 8/10/17, 8/15/17,
                                                          9/19/17, 10/4/17,
                                                          10/11/17, 1/31/18,             HERC Rentals Inc
                                                          3/19/18, 3/21/18, 3/23/18      P.O. Box 936257
                  State the term remaining                                               Atlanta, GA 31193
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 128 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 362 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.585.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2015
                  State the term remaining
                                                                                         Heritage Product Resources, Inc.
             List the contract number of any                                             207 N.W. 1st Avenue
                   government contract                                                   Mulberry, FL 33860


 2.586.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/30/2013
                  State the term remaining
                                                                                         Hernandez Metal Fabricators, Inc.
             List the contract number of any                                             15062 SW 9th Way
                   government contract                                                   Miami, FL 33194


 2.587.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          10/28/2016
                  State the term remaining
                                                                                         Hernandez Printing Service
             List the contract number of any                                             1771 West Flagler Street
                   government contract                                                   Miami, FL 33135


 2.588.      State what the contract or                   Project Clerk
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          28, 2018 (Grove Bay
                                                          Garage Project)
                  State the term remaining
                                                                                         Herryman, Maribel
             List the contract number of any                                             21 Alhambra Circle, Apt. 20
                   government contract                                                   Miami, FL 33134


 2.589.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/18/2012
                  State the term remaining
                                                                                         High Tech Striping, Inc.
             List the contract number of any                                             7776 NW 73rd Court
                   government contract                                                   Medley, FL 33166

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 129 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 363 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.590.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/3/2017
                                                          Liberty Village dated
                                                          2/6/2017
                  State the term remaining
                                                                                         Hilti, Inc.
             List the contract number of any                                             P.O. Box 11870
                   government contract                                                   Newark, NJ 07101-8800


 2.591.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/16/2012
                  State the term remaining
                                                                                         HJ Foundation Company
             List the contract number of any                                             8275 NW 80 Street
                   government contract                                                   Miami, FL 33166


 2.592.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/2/2017
                  State the term remaining                                               Hodges Erectors, Inc.
                                                                                         100 S. Biscayne Boulevard
             List the contract number of any                                             Suite 1015
                   government contract                                                   Miami, FL 33131


 2.593.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/27/2010
                  State the term remaining
                                                                                         Hollow Metal Needs & Installation, Inc.
             List the contract number of any                                             7329 NW 174 Terrace, #104
                   government contract                                                   Hialeah, FL 33015


 2.594.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          DAL TWY Bravo Rehab
                                                          dated 5/23/2017
                                                          DAL TWY Echo Rehab
                                                          dated 5/24/2017
                  State the term remaining
                                                                                         Holt Cat
             List the contract number of any                                             P.O. Box 650345
                   government contract                                                   Dallas, TX 75265



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 130 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 364 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.595.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/16/16, 12/23/16,
                                                          1/11/17, 1/12/17,
                                                          1/20/17, 1/21/17,
                                                          1/25/17, 2/6/17, 2/9/17,
                                                          2/16/17 2/22/17, 2/24/17,
                                                          2/24/17, 3/1/17, 3/7/17,
                                                          3/13/17, 3/16/17,
                                                          3/21/17, 3/23/17, 3/27/17
                                                          3/31/17, 4/3/17, 4/6/17,
                                                          5/10/17, 5/15/17,
                                                          6/12/17, 6/19/17,
                                                          6/22/17, 7/1/17, 7/3/17,
                                                          8/18/17. 9/22/17,
                                                          10/25/17, 10/30/17,
                                                          11/3/17, 11/4/17,
                                                          11/17/17, 12/19/17,
                                                          1/17/18, 1/26/18,
                                                          2/12/18, 3/8/18, 3/12/18,
                                                          4/25/18, 6/11/18,
                                                          6/13/18, 7/23/18, 7/27/18
                  State the term remaining                                               Home Depot Inc.
                                                                                         Dept. 32 - 2500774041
             List the contract number of any                                             P.O. Box 78047
                   government contract                                                   Phoenix, AZ 85062


 2.596.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/3/2014
                  State the term remaining
                                                                                         Homestead Block Corp.
             List the contract number of any                                             29415 SW 197TH Ave
                   government contract                                                   Homestead, FL 33030


 2.597.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/17/2015
                  State the term remaining
                                                                                         Homestead Concrete & Drainage, Inc.
             List the contract number of any                                             221 S.W. 4th Ave.
                   government contract                                                   Homestead, FL 33030


 2.598.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/18/2016                     Homestead Paving Co.
                  State the term remaining                                               14550 Mable Street
                                                                                         Naranja, FL 33032
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 131 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 365 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.599.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/17/2017
                  State the term remaining
                                                                                         Honeywell International, Inc.
             List the contract number of any                                             9315 NW 112 Avenue
                   government contract                                                   Miami, FL 33178


 2.600.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2018
                  State the term remaining
                                                                                         Hoover Canvas Products, Dba Hoover Archi
             List the contract number of any                                             5107 Australian Ave
                   government contract                                                   West Palm Beach, FL 33407


 2.601.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/27/2015
                  State the term remaining                                               Horizon Plumbing & Mechanical Contractor
                                                                                         10871 SW 188 Street
             List the contract number of any                                             Suite 1
                   government contract                                                   Miami, FL 33157


 2.602.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 1/31/18
                  State the term remaining
                                                                                         Horizon Supply Company
             List the contract number of any                                             311 White Street
                   government contract                                                   New Castle, PA 16101


 2.603.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 1/23/18, 1/24/18
                  State the term remaining
                                                                                         Horticulture Services, LLC
             List the contract number of any                                             8690 Pine Springs Road
                   government contract                                                   Meridian, MS 39305




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 132 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 366 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.604.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 1/19/17
                  State the term remaining                                               Host Terminals, South Florida
                                                                                         1800 SE 10 Ave.
             List the contract number of any                                             Suite 435
                   government contract                                                   Fort Lauderdale, FL 33316


 2.605.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/9/16
                  State the term remaining
                                                                                         Hufcor Florida Group
             List the contract number of any                                             1301 Central Park Drive
                   government contract                                                   Sanford, FL 32771


 2.606.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/10/2015
                  State the term remaining
                                                                                         Hufcor Inc. Dba Hufcor Florida Group
             List the contract number of any                                             1301 Central Park Drive,
                   government contract                                                   Sanford, FL 32771


 2.607.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/8/2011
                  State the term remaining
                                                                                         Hurricane Resistant Construction, Inc.
             List the contract number of any                                             12105 Lymestone Way
                   government contract                                                   Cooper City, FL 33026


 2.608.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/19/2013
                  State the term remaining
                                                                                         Hurricane Resistant Construction, Inc.
             List the contract number of any                                             12105 Lymestone Way
                   government contract                                                   Cooper City, FL 33026




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 133 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 367 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.609.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):10/1/2018
                                                          DAL TWY Bravo Rehab
                                                          dated 4/13/17
                  State the term remaining                                               HVJ North Texas
                                                                                         8701 John W Carpenter Frwy
             List the contract number of any                                             Suite 250
                   government contract                                                   Dallas, TX 75247


 2.610.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          12/18/17
                  State the term remaining
                                                                                         Hydraulic Supply Company
             List the contract number of any                                             4301 NW 36 Street
                   government contract                                                   Miami, FL 33166


 2.611.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Liberty
                                                          Village dated 12/13/17
                  State the term remaining
                                                                                         Hydrologic Associates
             List the contract number of any                                             10406 SW 186th Terrace
                   government contract                                                   Miami, FL 33157


 2.612.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2014
                  State the term remaining
                                                                                         Hydrotech of Texas
             List the contract number of any                                             2004 West Sublett Road
                   government contract                                                   Arlington, TX 76017


 2.613.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/1/2015
                  State the term remaining
                                                                                         Hypower, Inc.
             List the contract number of any                                             5913 NW 31st Avenue
                   government contract                                                   Fort Lauderdale, FL 33309


 2.614.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Hyvac, Inc.
                                                          12/1/2014                      3400 SW 10th Street
                  State the term remaining                                               Deerfield Beach, FL 33442
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 134 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 368 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.615.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/5/2014
                  State the term remaining
                                                                                         I & C Earth Movers Corp.
             List the contract number of any                                             13436 SW 19th Lane
                   government contract                                                   Miami, FL 33175


 2.616.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/24/2014
                  State the term remaining
                                                                                         IEA, Inc.
             List the contract number of any                                             18333 Preston Rd., Suite 205
                   government contract                                                   Dallas, TE 75252


 2.617.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/7/16
                  State the term remaining
                                                                                         Iluminacion Natural, Inc.
             List the contract number of any                                             9 Tennis Ct. NW.
                   government contract                                                   Albuquerque, NE 87120


 2.618.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/30/2012
                  State the term remaining
                                                                                         Impact Sport Surfaces, LLC. Dba Robbins
             List the contract number of any                                             1121 South Military Trail #318
                   government contract                                                   Deerfield Beach, FL 33442


 2.619.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/7/2016
                  State the term remaining
                                                                                         Imperial Electrical Incorporated
             List the contract number of any                                             951 Northwest 51 Place
                   government contract                                                   Ft. Lauderdale, FL 33309


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 135 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 369 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.620.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 3/22/17
                  State the term remaining
                                                                                         Imperial Electrical Incorporated
             List the contract number of any                                             951 NW 51 Place
                   government contract                                                   Fort Lauderdale, FL 33309


 2.621.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/23/2013
                  State the term remaining
                                                                                         Imperial Flooring Contractors Group. Inc
             List the contract number of any                                             14285 SW 142 Street
                   government contract                                                   Miami, FL 33186


 2.622.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         Imperial Flooring Solutions, LLC
             List the contract number of any                                             14285 SW 142 St
                   government contract                                                   Miami, FL 33186


 2.623.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/16/2012
                  State the term remaining
                                                                                         Imperial Stone, Corp.
             List the contract number of any                                             739 NW 2nd Street,
                   government contract                                                   Hallandale Beach, FL 33009.


 2.624.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/2/2013
                  State the term remaining
                                                                                         IMR Development Corp.
             List the contract number of any                                             2750 N 29 Avenue, Suite 120
                   government contract                                                   Hollywood, FL 33020


 2.625.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/8/2013                      Inclan Painting & Waterproofing Corp.
                  State the term remaining                                               12252 SW 128th Street
                                                                                         Miami, FL 33180
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 136 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 370 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.626.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         Industrial Divers Corp. Inc.
             List the contract number of any                                             2901 SW 3RD Avenue, Unit 5
                   government contract                                                   Fort Lauderdale, FL 33315.


 2.627.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 10/30/17
                  State the term remaining                                               Industrial Divers Corporation
                                                                                         2901 SW 3 Avenue
             List the contract number of any                                             Suite 5
                   government contract                                                   Fort Lauderdale, FL 33315


 2.628.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/12/17
                  State the term remaining
                                                                                         Industrial Precision Tool Dba. Associate
             List the contract number of any                                             3404 Bay Road
                   government contract                                                   Crystal Lake, IL 60012


 2.629.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2014
                  State the term remaining
                                                                                         Institutional Products, Inc.
             List the contract number of any                                             1011 NW 6TH St
                   government contract                                                   Homestead, FL 33030


 2.630.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/16/2016
                  State the term remaining
                                                                                         Integ-Crete Construction, LLC
             List the contract number of any                                             P.O. Box 12549
                   government contract                                                   Ft. Pierce, FL 34945


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 137 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 371 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.631.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/24/2014
                  State the term remaining
                                                                                         Integrated Roadway Services, Inc.
             List the contract number of any                                             11300 Kline Drive
                   government contract                                                   Dallas, TX 75229


 2.632.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2016
                  State the term remaining
                                                                                         Integrity Janitorial Service Corp.
             List the contract number of any                                             10871 SW 188 St, Unit 21
                   government contract                                                   Miami, FL 33157


 2.633.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor

                  State the term remaining
                                                                                         International Acoustics Company, Inc.
             List the contract number of any                                             18151 NE 31 Ct., #1515
                   government contract                                                   N. Miami Beach, FL 33160


 2.634.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          1/2/18; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/1/18, 2/16/18,
                                                          3/26/18, 4/18/18,
                                                          8/20/18; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/22/17, 2/5/18;
                                                          HEFT II- E8N20 dated
                                                          2/2/18; Port Everglades
                                                          Slip 2 Ext. dated 9/1/17,
                                                          12/4/17; T4433 -
                                                          Broward Blvd. dated
                                                          3/17/18
                  State the term remaining
                                                                                         International Construction Equipment, In
             List the contract number of any                                             301 Warehouse Drive
                   government contract                                                   Mathews, NO 28104




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 138 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 372 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.635.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 1/31/17
                  State the term remaining
                                                                                         International Sweeping Inc.
             List the contract number of any                                             2755 N Vista Parkway, #I-12
                   government contract                                                   West Palm Beach, FL 33411


 2.636.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          4/2/18, 6/1/18, 6/2/18,
                                                          6/12/18, 7/10/18
                  State the term remaining                                               International Tool
                                                                                         4500 5th Ave South
             List the contract number of any                                             Bldg. A.
                   government contract                                                   Birmingham, AL 35222-3219


 2.637.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/27/2009
                  State the term remaining
                                                                                         Interstate Structures, A Division Of Mid
             List the contract number of any                                             1302 Port Road
                   government contract                                                   Jeffersonville, IN 47130


 2.638.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/28/2014
                  State the term remaining
                                                                                         Ion Electric, LLC
             List the contract number of any                                             2001 N. Andrews Avenue
                   government contract                                                   Pompano Beach, FL 33069


 2.639.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/22/2014
                  State the term remaining
                                                                                         Irvine Access Floors, Inc.
             List the contract number of any                                             9425 Washington Blvd., Suite Y-WW
                   government contract                                                   Laurel, MD 20723-1378




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 139 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 373 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.640.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/16/17, 3/22/17, 2/21/18
                  State the term remaining
                                                                                         Islands Mechanical Contractor,
             List the contract number of any                                             3070 Blanding Blvd.
                   government contract                                                   Middleburg, FL 32068


 2.641.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/29/2013
                  State the term remaining
                                                                                         Ivey Roofing Inc.
             List the contract number of any                                             210 S Adams Street, B.
                   government contract                                                   Lebanon, MO 65536


 2.642.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/26/2015
                  State the term remaining
                                                                                         J Bonfill And Associates, Inc.
             List the contract number of any                                             7100 SW 99TH Avenue #104
                   government contract                                                   Miami, FL 33173


 2.643.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/12/2013
                  State the term remaining
                                                                                         J Herbert Corporation
             List the contract number of any                                             1751 S John Young Parkway
                   government contract                                                   Kissimmee, FL 34741


 2.644.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          8/18/17; Joseph Caleb
                                                          Ctr Atrium Refurb
                                                          dated 8/25/17; Liberty
                                                          Village dated 12/1/17;
                                                          Coalition Lift dated
                                                          2/15/17
                  State the term remaining
                                                                                         J Hernandez Maintanence, LLC
             List the contract number of any                                             P.O. Box 901205
                   government contract                                                   Homestead, FL 33090

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 140 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 374 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.645.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/16/2017
                  State the term remaining
                                                                                         J Hernandez Maintenance, LLC
             List the contract number of any                                             P.O. Box 901205
                   government contract                                                   Homestead, FL 33090


 2.646.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 2/19/18
                  State the term remaining
                                                                                         J&J Welding and Steel Fabrication
             List the contract number of any                                             364 Recker Highway
                   government contract                                                   Auburndale, FL 32823


 2.647.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/30/2014
                  State the term remaining
                                                                                         J&M Plastering, Inc.
             List the contract number of any                                             16333 NW 84th Place
                   government contract                                                   Miami, FL 33016


 2.648.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/18/2013
                  State the term remaining
                                                                                         J&P Tiles, Inc.
             List the contract number of any                                             12262 Southwest 128th Street
                   government contract                                                   Miami, FL 33186


 2.649.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/20/2012
                  State the term remaining
                                                                                         J. Mori Painting, Inc.
             List the contract number of any                                             2561 West 80th Street
                   government contract                                                   Hialeah, FL 33016




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 141 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 375 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.650.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          10/14/16; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 3/31/17; Grove
                                                          Bay Parking Garage
                                                          dated 6/13/18; Liberty
                                                          Village dated 12/8/16;
                                                          POM - Terminal F dated
                                                          12/20/16; Coalition Lift
                                                          dated 2/3/17
                  State the term remaining
                                                                                         J.A. Azpeita
             List the contract number of any                                             22661 SW 127 Avenue
                   government contract                                                   Miami, FL 33170


 2.651.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/7/2011
                  State the term remaining
                                                                                         J.B. Mathews Company
             List the contract number of any                                             874 SW Enterprise Way
                   government contract                                                   Stuart, FL 34997


 2.652.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2014
                  State the term remaining
                                                                                         J.C. Suvillaga Bricks & Pavers Inc.
             List the contract number of any                                             10245 SW 35 Terrace
                   government contract                                                   Miami, FL 33165


 2.653.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          12/5/16
                  State the term remaining
                                                                                         J.E.M. Inspections & Engineering
             List the contract number of any                                             3525 N.W. 115 Avenue
                   government contract                                                   Miami, FL 33178


 2.654.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/12/2012
                  State the term remaining                                               J.L.U. Enterprises, Inc.
                                                                                         3360 NW 69 Street
             List the contract number of any                                             Miami, FL 33147
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 142 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 376 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.655.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/6/2017
                  State the term remaining
                                                                                         J.M. Stewart Corporation Dba Stewart Sig
             List the contract number of any                                             2201 Cantu Court Suite #215
                   government contract                                                   Sarasota, FL 34232


 2.656.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/28/2012
                  State the term remaining
                                                                                         JA&M Developing Corporation
             List the contract number of any                                             6625 Miami Lakes Drive
                   government contract                                                   Miami Lakes, FL 33014


 2.657.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 9/21/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 2/16/17; T4433 -
                                                          Broward Blvd. dated
                                                          12/14/16
                  State the term remaining                                               Jack Althoff Consulting Engineers, Inc
                                                                                         4431 SW 64 Avenue
             List the contract number of any                                             Suite 110
                   government contract                                                   Davie, FL 33314


 2.658.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Jack B. Harper Florida, Inc.
             List the contract number of any                                             70393 Bravo Street
                   government contract                                                   Covington, LA 70433


 2.659.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/10/2012
                  State the term remaining
                                                                                         Jador International Corporation
             List the contract number of any                                             6600 NW 27 Avenue, Suite 104
                   government contract                                                   Miami, FL 33147

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 143 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 377 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.660.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/6/2014
                  State the term remaining
                                                                                         Jagoe Public Company
             List the contract number of any                                             3020 Fort Worth Drive
                   government contract                                                   Denton, TX 76205


 2.661.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/12/2008
                  State the term remaining                                               Jahnke & Sons Construction, Inc.
                                                                                         D/B/A WHP Trainingtowers
             List the contract number of any                                             9130 Flint St.
                   government contract                                                   Overland Park, KS 66214


 2.662.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/27/2013
                  State the term remaining
                                                                                         Jajo Inc. D/B/A Bryant Electric
             List the contract number of any                                             8817 NW 21st Terrace
                   government contract                                                   Miami, FL 33172


 2.663.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/11/2014
                  State the term remaining
                                                                                         Janus International Group, LLC
             List the contract number of any                                             135 Janus International Boulevard
                   government contract                                                   Temple GA 30179


 2.664.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         Jasper Enterprises, Inc.
             List the contract number of any                                             1366 N.W. 54th St.
                   government contract                                                   Miami, FL 33142.


 2.665.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Grove Bay
                                                          Parking Garage dated           JCA-CAD
                                                          4/3/18; Liberty Village        414 Sorenstam Way
                                                          dated 12/6/16                  Cibolo, TX 78108
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 144 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 378 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.666.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/6/18
                  State the term remaining
                                                                                         Jensen Equipment Company
             List the contract number of any                                             15315 N. 1400th St.
                   government contract                                                   Newton, II 62448


 2.667.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/18/17
                  State the term remaining
                                                                                         Jensen Hughes, Inc
             List the contract number of any                                             P.O. Box 62680
                   government contract                                                   Baltimore, MD 21264-2680


 2.668.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/7/2017
                  State the term remaining
                                                                                         Jeny Sod Service Corporation
             List the contract number of any                                             17150 SW 177 Ave.
                   government contract                                                   Miami, FL 33187


 2.669.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): C-111
                                                          Detention Area dated
                                                          5/15/17
                  State the term remaining
                                                                                         Jeny Sod Service Corporation
             List the contract number of any                                             17150 SW 177th Avenue
                   government contract                                                   Miami, FL 33187




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 145 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19        Page 379 of 712
 Debtor 1 Magnum Construction Management, LLC                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.670.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          2/23/17, 1/4/18, 2/27/18;
                                                          FM2181 - Denton
                                                          County dated 1/16/18
                  State the term remaining                                                Jesus Morales Trucking LLC
                                                                                          c/o Flash Funding LLC
             List the contract number of any                                              P.O. Box 4745
                   government contract                                                    Houston, TX 77210


 2.671.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/16/2017
                  State the term remaining
                                                                                          JJAS Door Installations, Inc
             List the contract number of any                                              7302 NW 70th St.
                   government contract                                                    Miami, FL 33166


 2.672.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/1/2013
                  State the term remaining
                                                                                          JMJ Painting, Inc.
             List the contract number of any                                              20200 NW 2nd Avenue, Unit 405
                   government contract                                                    Miami Gardens, FL 33169.


 2.673.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2017)

                  State the term remaining
                                                                                          JND & Sons Barrier, LLC
             List the contract number of any                                              9324 Bayard Street
                   government contract                                                    Keller, TX 76244-6150




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 146 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 380 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.674.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): C-111
                                                          Detention Area dated
                                                          1/17/17, 2/3/17, 3/20/17,
                                                          6/30/17; CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          1/19/17, 1/26/17,
                                                          3/29/17, 5/23/17, 6/5/17,
                                                          6/14/17, 7/5/17, 7/10/17,
                                                          8/2/17, 8/28/17, 9/18/17,
                                                          10/6/17, 10/10/17,
                                                          1/29/18; Doral Police
                                                          Sub-Station dated
                                                          11/4/16; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 10/4/17, 2/2/18,
                                                          2/8/18, 3/10/18; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 2/27/17,
                                                          3/9/17, 3/21/17, 4/6/17,
                                                          7/6/17, 8/1/17, 8/7/17,
                                                          8/24/17, 8/29/17,
                                                          10/17/17, 11/30/17,
                                                          12/13/17, 2/14/18,
                                                          2/23/18; HEFT II- E8N20
                                                          dated 7/31/17, 8/24/17,
                                                          11/10/17, 11/30/17,
                                                          12/20/17, 3/21/18,
                                                          3/28/18; Liberty Village
                                                          dated 2/17/17, 3/7/17,
                                                          3/18/17; Lighthouse for
                                                          the Blind dated 11/1/16,
                                                          12/5/16, 4/5/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/28/16, 11/17/16,l
                                                          4/3/17, 6/7/17, 6/21/17,
                                                          7/5/17, 8/25/17,
                                                          10/27/17, 11/27/17,
                                                          3/8/18; POM - Terminal
                                                          F dated 2/22/17,
                                                          6/13/17; Port
                                                          Everglades Slip 2 Ext.
                                                          11/21/16, 12/12/16,
                                                          12/27/16, 1/10/17,
                                                          1/19/17, 2/28/17,
                                                          3/24/17, 4/17/17;
                                                          Reagan Doral MS conv.
                                                          to SHS dated 12/13/17;
                                                          T4433 - Broward Blvd.
                                                          dated 11/14/16,
                                                          11/17/16, 1/25/17,
                                                          2/20/17, 5/9/17, 4/24/18;      Jobsite Solutions Corporation
                                                          Coalition Lift dated           7225 NW 68 Street
                                                          10/31/16                       Suite 4
                  State the term remaining                                               Miami, FL 33166

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 147 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 381 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.675.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          8/10/17
                  State the term remaining
                                                                                         Joe's Post Hole Digging Svc.
             List the contract number of any                                             7310 SW 170 Terr.
                   government contract                                                   Miami, FL 33157


 2.676.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          5/23/17, 6/5/17. 7/26/17,
                                                          8/23/17; Doral Police
                                                          Sub-Station dated
                                                          10/13/16; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 7/31/17; HEFT II-
                                                          E8N20 dated 7/18/17,
                                                          8/7/17, 11/8/17,
                                                          11/10/17, 11/17/17,
                                                          12/4/17; Joseph Caleb
                                                          Ctr Atrium Refurb
                                                          dated 8/29/17; Liberty
                                                          Village dated 3/24/17,
                                                          1/8/18; POM - Terminal
                                                          F dated 2/15/17, 7/26/17,
                                                          8/4/17, 8/18/17, 7/13/17;
                                                          Port Everglades Slip 2
                                                          Ext. dated 3/21/17;
                                                          T4433 - Broward Blvd.
                                                          dated 11/17/16;
                                                          Coalition Lift dated 11
                                                          1/25/17, 1/31/17
                  State the term remaining
                                                                                         John Abell Corporation
             List the contract number of any                                             10500 SW 186 Street
                   government contract                                                   Miami, FL 33157


 2.677.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/12/2014
                  State the term remaining
                                                                                         Johnson Controls, Inc.
             List the contract number of any                                             15901 SW 29th St., Suite 801
                   government contract                                                   Miramar, FL 33027

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 148 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 382 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.678.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/13/2014
                  State the term remaining
                                                                                         Johnson County Pipe
             List the contract number of any                                             800 County Road 209
                   government contract                                                   Alvarado, TX 76009


 2.679.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2015
                  State the term remaining
                                                                                         Jones Benitez Corporation
             List the contract number of any                                             14877 SW 45th Court
                   government contract                                                   Miramar, FL 33027


 2.680.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/5/2013
                  State the term remaining                                               Jorda Enterprises dba Jorda
                                                                                         Mechanical Contractors
             List the contract number of any                                             8011 Northwest 14th Street
                   government contract                                                   Doral, FL 33126


 2.681.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/24/2013
                  State the term remaining
                                                                                         Jordim International Inc.
             List the contract number of any                                             12502 Southwest 78 St.
                   government contract                                                   Miami, FL 33183


 2.682.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/17/2014
                  State the term remaining
                                                                                         Jose Glass, Inc.
             List the contract number of any                                             1838 Abbey Rd., K202
                   government contract                                                   West Palm Beach, FL 33415


 2.683.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Port
                                                          Everglades Slip 2 Ext.         JS& L Site Inc
                                                          dated 6/13/17                  15162 SW 92ND Terrace
                  State the term remaining                                               Miami, FL 33196
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 149 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 383 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.684.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/13/2017
                  State the term remaining
                                                                                         JS& L Site, Inc
             List the contract number of any                                             15162 S.W. 92 Terrace
                   government contract                                                   Miami, FL 33196


 2.685.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/29/2010
                  State the term remaining
                                                                                         JT Power Construction, Inc.
             List the contract number of any                                             133 West Leon Lane
                   government contract                                                   Cocoa Beach, FL 32931


 2.686.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/26/18; Coalition Life
                                                          dated 10/31/16
                  State the term remaining                                               Juan Fernandez-Barquin, P.E.
                                                                                         2520 N.W. 97th Ave.
             List the contract number of any                                             Suite 240
                   government contract                                                   Doral, FL 33172


 2.687.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/13/2012
                  State the term remaining
                                                                                         K.D.G. Inc. Dba Wildcat
             List the contract number of any                                             P.O. Box 8431
                   government contract                                                   Coral Springs, FL 33075


 2.688.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/19/2012
                  State the term remaining
                                                                                         K.N.K Concrete Express, Inc.
             List the contract number of any                                             206 W Pacific Street
                   government contract                                                   Forney, TX 75126

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 150 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 384 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.689.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/27/2014
                  State the term remaining
                                                                                         Kadrmas, Lee & Jackson, Inc. D/B/A KLJ
             List the contract number of any                                             4585 Coleman Street
                   government contract                                                   Bismarck, ND 58503-0431


 2.690.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/29/2014
                  State the term remaining
                                                                                         Kadrmas, Lee & Jackson, Inc. D/B/A KLJ
             List the contract number of any                                             4585 Coleman Street
                   government contract                                                   Bismarck, ND 58503-0431


 2.691.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               Lox Road
             the debtor's interest                        $2,500.00 per month
                                                          Start date: 7/12/2016
                  State the term remaining
                                                                                         Karam Family, LLC
             List the contract number of any                                             3025 North Ocean Boulevard
                   government contract                                                   Fort Lauderdale, FL 33308


 2.692.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/24/2015
                  State the term remaining
                                                                                         Keith And Associates, Inc.
             List the contract number of any                                             301 East Atlantic Boulevard
                   government contract                                                   Pompano Beach, FL 33060-6643




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 151 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 385 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.693.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): C-111
                                                          Detention Area dated
                                                          8/30/17; CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          8/18/17, 12/14/17,
                                                          3/2/18, 3/21/18; E4S38
                                                          A1A Bridge Rehab
                                                          Control dated 2/27/18,
                                                          8/16/18; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 10/14/17, 1/16/18;
                                                          HEFT II- E8N20 dated
                                                          7/17/17, 8/7/17, 8/16/17,
                                                          8/22/17, 12/14/17,
                                                          1/19/18, 1/22/18,
                                                          1/29/18, 1/31/18, 2/1/18,
                                                          2/2/18, 2/4/18, 2/6/18,
                                                          2/19/18, 6/14/18, 7/2/18,
                                                          8/23/18, 9/10/18;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/27/18; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/28/17, 12/14/17;
                                                          T4433 - Broward Blvd.
                                                          dated 12/20/17, 3/23/18,
                                                          7/24/18; C-111
                                                          Detention Area dated
                                                          7/17/17; CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          7/19/17; T4433 -
                                                          Broward Blvd. dated
                                                          8/3/17
                  State the term remaining
                                                                                         Kelly Tractor Co.
             List the contract number of any                                             8255 N.W. 58 Street
                   government contract                                                   Miami, FL 33166-3493


 2.694.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated April
             the debtor's interest                        6, 2018 (Lake Sharon
                                                          Drive/FM 2181 Projects)
                  State the term remaining
                                                                                         Kelly, Courtney
             List the contract number of any                                             4634 Travis Street
                   government contract                                                   Dallas, TX 75205


 2.695.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014                      Kendall Electric, Inc.
                  State the term remaining                                               6705 SW 145TH St.
                                                                                         Palmetto Bay, FL 33158
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 152 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 386 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.696.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/23/2014
                  State the term remaining
                                                                                         Kesoki Painting LLC
             List the contract number of any                                             11736 SW 132 Place
                   government contract                                                   Miami, FL 33186


 2.697.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/5/2016
                  State the term remaining
                                                                                         Kinetik Industrial Group LLC
             List the contract number of any                                             4973 SW 74 Court
                   government contract                                                   Miami, FL 33155


 2.698.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          12/10/17
                  State the term remaining
                                                                                         Kirby Smith Machinery, Inc
             List the contract number of any                                             P.O. Box 270360
                   government contract                                                   Oklahoma City, OK 73137


 2.699.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/10/2012
                  State the term remaining                                               Kirlin Florida, LLC
                                                                                         3125 W Commercial Boulevard
             List the contract number of any                                             Suite 200
                   government contract                                                   Ft. Lauderdale, FL 33309


 2.700.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 1/18/18
                  State the term remaining
                                                                                         Knowles Material Company Inc.
             List the contract number of any                                             Post Office Box 1096
                   government contract                                                   Jackson, MS 39215




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 153 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 387 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.701.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/5/2012
                  State the term remaining
                                                                                         Kone, Inc.
             List the contract number of any                                             3421 Enterprise Way
                   government contract                                                   Miramar, FL 33025


 2.702.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/10/2012
                  State the term remaining
                                                                                         Krueger International, Inc.
             List the contract number of any                                             1330 Bellevue Street
                   government contract                                                   Green Bay, WI 54302


 2.703.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/28/18; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 2/27/17,
                                                          4/3/17, 7/3/17, 10/16/17,
                                                          2/15/18; Grove Bay
                                                          Parking Garage dated
                                                          6/13/18; HEFT II - E8N20
                                                          dated 6/22/17, 8/3/17,
                                                          12/5/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/30/17; POM - Terminal
                                                          F dated 1/24/17,
                                                          10/9/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 1/31/17, 3/2/17,
                                                          3/3/17, 3/15/17; T4433 -
                                                          Broward Blvd. dated
                                                          12/2/16, 12/19/16,
                                                          4/3/17, 5/17/17, 11/7/17
                  State the term remaining
                                                                                         L.D. Mullins Lumber Co
             List the contract number of any                                             1191 West 15 Street
                   government contract                                                   Riviera Beach, FL 33404


 2.704.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2016
                  State the term remaining                                               L.G. Contracting Inc.
                                                                                         8315 Terracewood Circle
             List the contract number of any                                             Tampa, FL 33615
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 154 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 388 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.705.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/17/2009
                  State the term remaining
                                                                                         Lace Foodservice Corp.
             List the contract number of any                                             10490 NW 26 Street
                   government contract                                                   Miami, FL 33172


 2.706.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Lace Foodservice Corp.
             List the contract number of any                                             P.O. Box 652953
                   government contract                                                   MIAMI, FL 33265-2953


 2.707.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Lace Foodservice Corporation
             List the contract number of any                                             10490 NW 26 St.
                   government contract                                                   Miami, FL 33172


 2.708.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 9/21/17; E4S38
                                                          A1A Bridge Rehab
                                                          Control dated 11/15/17
                  State the term remaining
                                                                                         Lake Point Restoration, LLC
             List the contract number of any                                             P.O. Box 69
                   government contract                                                   Indiantown, FL 34956


 2.709.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/23/16
                  State the term remaining
                                                                                         Lanahan Lumber Company, Inc
             List the contract number of any                                             2014 E Adams Street
                   government contract                                                   Jacksonville, FL 32202

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 155 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 389 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.710.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 26, 2018 (DNT
                                                          Project)
                  State the term remaining
                                                                                         Landers, Nathan D.
             List the contract number of any                                             5645 Overland Drive
                   government contract                                                   The Colony, TX 75056


 2.711.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/27/2013
                  State the term remaining
                                                                                         Landscape Service Professional Inc.
             List the contract number of any                                             6115 Northwest 77 Way
                   government contract                                                   Tamarac, FL 33321


 2.712.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/26/16
                  State the term remaining
                                                                                         Landscape Structures
             List the contract number of any                                             301 7th Street
                   government contract                                                   South Delano, MN 55328


 2.713.      State what the contract or                   Agreement between
             lease is for and the nature of               Design-Builder and
             the debtor's interest                        Design Consultant for
                                                          Cruise Terminal F in
                                                          the Port of Miami, dated
                                                          6/23/2016
                  State the term remaining
                                                                                         Langan Engineering and Environmental Ser
             List the contract number of any                                             15150 NW 79th Court, Suite 200
                   government contract                                                   Miami Lakes, FL 33016


 2.714.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2009
                  State the term remaining
                                                                                         LCN Inc.
             List the contract number of any                                             80 NE 29th St. Suite B
                   government contract                                                   Miami, FL 33137




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 156 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 390 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.715.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2016
                  State the term remaining
                                                                                         Leadex Corporation
             List the contract number of any                                             2601 S W 69th Court
                   government contract                                                   Miami, FL 33155


 2.716.      State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          26, 2018 (Broward
                                                          Boulevard Project and
                                                          A1A Project)
                  State the term remaining
                                                                                         Leal, Stefan
             List the contract number of any                                             8080 SW 205 ST
                   government contract                                                   Cutler Bay, FL 33189


 2.717.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/20/2016
                  State the term remaining
                                                                                         Leesburg Concrete Company, Inc.
             List the contract number of any                                             1335 Thomas Avenue
                   government contract                                                   Leesburg, FL 34748


 2.718.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          12/4/17
                  State the term remaining
                                                                                         Lift Stations R Us Corp
             List the contract number of any                                             5511 NW 37th Avenue
                   government contract                                                   Miami, FL 33142


 2.719.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/19/2012
                  State the term remaining
                                                                                         Lindamood Demolition
             List the contract number of any                                             2020 South Nursery Road
                   government contract                                                   Irving, TX 75060




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 157 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 391 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.720.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/14/17
                  State the term remaining
                                                                                         Lindamood Transportation Inc
             List the contract number of any                                             P.O. Box 466
                   government contract                                                   Farmersville, TX 75442


 2.721.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 9/29/17,
                                                          12/13/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 8/16/17
                  State the term remaining
                                                                                         Linder Industrial Machinery
             List the contract number of any                                             P.O. Box 917035
                   government contract                                                   Orlando, FL 32891


 2.722.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/7/2014
                  State the term remaining
                                                                                         Lines Unlimited, Inc.
             List the contract number of any                                             1107 Key Plaza #313
                   government contract                                                   Key West, FL 33040


 2.723.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/18/2014
                  State the term remaining
                                                                                         Lion Plumbing, Inc.
             List the contract number of any                                             10847 N.W. 29TH St.
                   government contract                                                   Doral, FL 33172


 2.724.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/14/2016
                  State the term remaining
                                                                                         List Industries Inc.
             List the contract number of any                                             401 Jim Moran Blvd.
                   government contract                                                   Deerfield Beach, FL 33442




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 158 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 392 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.725.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/31/2008
                  State the term remaining
                                                                                         List Plymouth LLC D/B/A Storagecraft
             List the contract number of any                                             2732 W. Orange Blossom Trail
                   government contract                                                   Plymouth, FL 32768


 2.726.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/4/2014
                  State the term remaining
                                                                                         Litecrete, Inc.
             List the contract number of any                                             8095 NW 64TH St.
                   government contract                                                   Miami, FL 33166


 2.727.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Coalition Lift
                                                          dated 2/1/17
                  State the term remaining
                                                                                         Litecrete, Inc.
             List the contract number of any                                             8095 NW 64 Street.
                   government contract                                                   Miami, FL 33166


 2.728.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 4/28/17
                  State the term remaining
                                                                                         LK Goodwin Co
             List the contract number of any                                             890 Broad Street
                   government contract                                                   Providence, RI 02907


 2.729.      State what the contract or                   Accountant Project
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining
                                                                                         Llanes, Juan Carlos
             List the contract number of any                                             8761 SW 43 Terrace
                   government contract                                                   Miami, FL 33165


 2.730.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with                 Locher Environmental Technology, LLC
             the debtor's interest                        subcontractor dated            7181 Gasparilla Rd.
                                                          4/3/2013                       Port Charlotte, FL 33981
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 159 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 393 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.731.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2017)

                  State the term remaining
                                                                                         Lone Star Retrieval Services
             List the contract number of any                                             P.O. Box 2513
                   government contract                                                   Red Oak, TX 75154


 2.732.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 10/4/17; Liberty
                                                          Village dated 1/25/18;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/29/16
                  State the term remaining
                                                                                         Lotspeich Co Of Fl Inc (Div.8)
             List the contract number of any                                             6351 NW 28th Way
                   government contract                                                   Ft. Lauderdale, FL 33309


 2.733.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/16/2013
                  State the term remaining
                                                                                         Lotspeich Co. Of Florida, Inc.
             List the contract number of any                                             6351 Northwest 28 Way, Suite A
                   government contract                                                   Fort Lauderdale, FL 33309


 2.734.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          10/3/17
                  State the term remaining
                                                                                         Louis Berger U.S., Inc
             List the contract number of any                                             412 Mount Kemble Avenue
                   government contract                                                   Morristown, NJ 07962-1946


 2.735.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Lourdes Floors And Interiors Inc.
                                                          7/31/2014                      7224 SW 134 Court
                  State the term remaining                                               Miami, FL 33183
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 160 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 394 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.736.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/4/2012
                  State the term remaining
                                                                                         Lunacon Engineering Group, Corp.
             List the contract number of any                                             16890 South Dixie Highway
                   government contract                                                   Miami, FL 33157


 2.737.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): T4433 -
                                                          Broward Blvd. dated
                                                          12/15/17
                  State the term remaining
                                                                                         Luselago International LLC D/B/A Pirtek
             List the contract number of any                                             7962 NW 14th Street
                   government contract                                                   Doral, FL 33126


 2.738.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/5/2016
                  State the term remaining
                                                                                         Lynch Paving & Construction Co. Inc.
             List the contract number of any                                             503 NW 9 Street
                   government contract                                                   Okeechobee, FL 34972


 2.739.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/20/2018
                  State the term remaining
                                                                                         M & J Elevator Interiors, Inc
             List the contract number of any                                             3552 East 10th Court
                   government contract                                                   Hialeah, FL 33013


 2.740.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Liberty
                                                          Village dated 3/22/18
                  State the term remaining
                                                                                         M & J Elevator Interiors, Inc
             List the contract number of any                                             3552 E 10th Ct.
                   government contract                                                   Hialeah, FL 33013




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 161 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 395 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.741.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          12/1/16; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/11/16; POM-
                                                          Terminal F dated
                                                          10/3/16
                  State the term remaining
                                                                                         M G Vera, Inc
             List the contract number of any                                             13960 SW 47 Street
                   government contract                                                   Miami, FL 33175


 2.742.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/20/18
                  State the term remaining
                                                                                         M&H Automotive, Inc
             List the contract number of any                                             3560 W. Broward Blvd.
                   government contract                                                   Fort Lauderdale, FL 33312


 2.743.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/31/2013
                  State the term remaining
                                                                                         M&M Steel Corp.
             List the contract number of any                                             479 W 27 Street
                   government contract                                                   Hialeah, FL 33010


 2.744.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/8/17; Doral Police
                                                          Sub-Station dated
                                                          1/4/17; FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 5/4/17; Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 8/14/18;
                                                          Lighthouse for the
                                                          Blind dated 8/23/18;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          4/10/17; POM Terminal
                                                          F dated 1/26/18; Port
                                                          Everglades Slip 2 Ext.         M&M Steel Corporation
                                                          dated 6/26/17                  515 W. 26 St.
                  State the term remaining                                               Hialeah, FL 33010
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 162 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 396 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.745.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2014
                  State the term remaining
                                                                                         M. Tucker A Division Of Singer NY, LLC
             List the contract number of any                                             12038 Miramar Parkway
                   government contract                                                   Miramar, FL 33025


 2.746.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/25/2010
                  State the term remaining
                                                                                         M.A.R. Contracting, Inc.
             List the contract number of any                                             2040 NW 94 Avenue
                   government contract                                                   Doral, FL 33172


 2.747.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/2/2013
                  State the term remaining
                                                                                         M.C.O. Construction And Services, Inc.
             List the contract number of any                                             6600 NW 27 Avenue, Suite 208
                   government contract                                                   Miami, FL 33147-7220


 2.748.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/13/2014
                  State the term remaining
                                                                                         M.G. Vera, Inc.
             List the contract number of any                                             13960 S.W. 47th Street
                   government contract                                                   Miami, FL 33165


 2.749.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2016
                  State the term remaining
                                                                                         Madina Sod Corp.
             List the contract number of any                                             200 S Main Street
                   government contract                                                   Belle Glade, FL 33430




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 163 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 397 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.750.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          4/20/17
                  State the term remaining
                                                                                         Madison Services, Inc.
             List the contract number of any                                             P.O. Box 1639
                   government contract                                                   Madison, MS 39130


 2.751.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          3/28/17; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/11/16; POM -
                                                          Terminal F dated
                                                          9/25/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 8/21/17
                  State the term remaining
                                                                                         Management Consultants International, In
             List the contract number of any                                             9253 SW 172 Ave.
                   government contract                                                   Miami, FL 33196


 2.752.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          2/16/2017
                  State the term remaining
                                                                                         Manny & Lou Plumbing Contractors, Inc.
             List the contract number of any                                             7125 SW 47th St., #307
                   government contract                                                   Miami, FL 33155


 2.753.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/12/2010
                  State the term remaining
                                                                                         Marathon Construction And Demolition, LL
             List the contract number of any                                             P.O. Box 14848
                   government contract                                                   Fort Lauderdale, FL 33302


 2.754.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/8/2012
                  State the term remaining
                                                                                         Mardale Specialties Direct, Inc.
             List the contract number of any                                             4101 NW 124th Avenue
                   government contract                                                   Coral Springs, FL 33065
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 164 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 398 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.755.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         Mario s Tree Services & Landscaping, Inc
             List the contract number of any                                             160 NW 120th Avenue
                   government contract                                                   Miami, FL 33182


 2.756.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2017)

                  State the term remaining
                                                                                         Mark Products USA, Inc.
             List the contract number of any                                             17100 NE 19th Avenue, Suite D-1
                   government contract                                                   Miami, FL 33162


 2.757.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/12/2015
                  State the term remaining
                                                                                         Marks Brothers, Inc.
             List the contract number of any                                             9455 NW 104th Street
                   government contract                                                   Medley, FL 33178


 2.758.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          2/23/17, 7/27/17,
                                                          10/11/17; DAL TWY
                                                          Echo Rehab dated
                                                          2/24/17; FM2181 -
                                                          Denton County dated
                                                          10/20/17; Lake Sharon
                                                          Drive - Corinth dated
                                                          10/25/17, 6/19/18
                  State the term remaining
                                                                                         Martin Marietta Materials
             List the contract number of any                                             P.O. Box 677061
                   government contract                                                   Dallas, TX 75267


 2.759.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/20/2014
                  State the term remaining                                               Martin Marietta Materials, Inc.
                                                                                         1825 Lakeway Dr., Suite 300
             List the contract number of any                                             Lewisville, TX 75057
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 165 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 399 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.760.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          2, 2018 (WT Sampson
                                                          Project)
                  State the term remaining
                                                                                         Martinez, Ariel
             List the contract number of any                                             2073 W 54 St
                   government contract                                                   Hialeah, FL 33016


 2.761.      State what the contract or                   Assistant Project
             lease is for and the nature of               Manager Project
             the debtor's interest                        Completion
                                                          Employment
                                                          Agreement dated July
                                                          6, 2018 (FLL T4 Eastern
                                                          Expansion Project)
                  State the term remaining
                                                                                         Martinez, Eduardo R.
             List the contract number of any                                             2710 SW 14th St.
                   government contract                                                   Miami, FL 33145


 2.762.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School
                                                          3/17/17
                  State the term remaining
                                                                                         Masson Equipment Solutions Cor
             List the contract number of any                                             8539 NW South River Drive
                   government contract                                                   Medley, FL 33166


 2.763.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         Master Con, LLC
             List the contract number of any                                             1079 Shotgun Rd.
                   government contract                                                   Sunrise, FL 33326


 2.764.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         Master Excavators, Inc.
             List the contract number of any                                             9950 SW 168th Terrace
                   government contract                                                   Miami, FL 33157
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 166 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 400 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.765.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/19/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/21/17
                  State the term remaining
                                                                                         Master Halco
             List the contract number of any                                             6250 NW 74th Ave.
                   government contract                                                   Miami, FL 33166


 2.766.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/6/18; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/14/17
                  State the term remaining
                                                                                         Matheson Tri-Gas Inc
             List the contract number of any                                             P.O. BOX 845502
                   government contract                                                   Dallas, TX 75284-5502


 2.767.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 1/22/18
                  State the term remaining
                                                                                         Matrax, Inc.
             List the contract number of any                                             11748 Mayfair Field Drive
                   government contract                                                   Timonium, MD 21093


 2.768.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2012
                  State the term remaining
                                                                                         Maverick United Elevator LLC
             List the contract number of any                                             10639 NW 122nd Street
                   government contract                                                   Miami, FL 33178


 2.769.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/16/2013                      Maytin Engineering Corporation
                  State the term remaining                                               13900 NW 112th Avenue
                                                                                         Hialeah Gardens, FL 33018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 167 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 401 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.770.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Grove Bay
                                                          Parking Garage dated
                                                          2/13/18; Joseph Caleb
                                                          Ctr Atrium Refurb
                                                          dated 8/1/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/21/16
                  State the term remaining
                                                                                         McCormick Construction & Management, LLC
             List the contract number of any                                             1153 Lionsgate Lane
                   government contract                                                   Gulf Breeze, FL 32563


 2.771.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/6/2010
                  State the term remaining                                               McCourt Construction, Inc.
                                                                                         16155 SW 117 Avenue
             List the contract number of any                                             Suite 26B
                   government contract                                                   Miami, FL 33177


 2.772.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/20/18
                  State the term remaining

             List the contract number of any                                             McKinsey Steel & Supply
                   government contract


 2.773.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         McNeill Signs Inc.
             List the contract number of any                                             555 South Dixie Highway
                   government contract                                                   East Pompano, FL 33060




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 168 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 402 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.774.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/25/17
                  State the term remaining

             List the contract number of any                                             McNichols Co.
                   government contract


 2.775.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/1/2014
                  State the term remaining
                                                                                         MCQ Construction Services, Inc.
             List the contract number of any                                             10773 NW 58 Street, #510
                   government contract                                                   Doral, FL 33178


 2.776.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/7/2014
                  State the term remaining
                                                                                         McRyan Hauling, Inc.
             List the contract number of any                                             16121 Highway 114
                   government contract                                                   Rhome, TX 76078


 2.777.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/7/2012
                  State the term remaining
                                                                                         MCW Acquisition, LLC. Dba Metro Caulking
             List the contract number of any                                             1100 SW 30th Avenue
                   government contract                                                   Pompano Beach, FL 33069


 2.778.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 12/7/17
                  State the term remaining

             List the contract number of any                                             MDCCI, Inc
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 169 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 403 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.779.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Lake Sharon
                                                          Drive - Corinth dated
                                                          1/16/18
                  State the term remaining

             List the contract number of any                                             Meade Servicing Group
                   government contract


 2.780.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2010
                  State the term remaining
                                                                                         Meccon Industries, Inc.
             List the contract number of any                                             2703 Bernice Road
                   government contract                                                   Lansing, IL 60438-0206


 2.781.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/15/2018; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 10/27/17;
                                                          HEFT II- E8N20 dated
                                                          7/24/17, 12/12/17,
                                                          5/9/18, 7/2/18
                  State the term remaining

             List the contract number of any                                             Meco Miami, Inc
                   government contract


 2.782.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/21/18
                  State the term remaining                                               Medallion Transport & Logistics, LLC
                                                                                         701 East Galt Drive
             List the contract number of any                                             Suite 110
                   government contract                                                   Mt. Laurel, NJ 08054


 2.783.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 7/10/17
                  State the term remaining                                               Media Relations Group, LLC
                                                                                         18001 Old Cutler Road
             List the contract number of any                                             #459
                   government contract                                                   Miami, FL 33157
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 170 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 404 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.784.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/16/2013
                  State the term remaining
                                                                                         Megatran, Inc.
             List the contract number of any                                             1680 NW 96 Avenue
                   government contract                                                   Miami, FL 33172


 2.785.      State what the contract or                   Assistant Project
             lease is for and the nature of               Manager Project
             the debtor's interest                        Completion
                                                          Employment
                                                          Agreement dated
                                                          August 13, 2018 (FLL
                                                          T4 Eastern Expansion
                                                          Project)
                  State the term remaining
                                                                                         Mejia, Jorge A.
             List the contract number of any                                             6222 NW 170th Terr
                   government contract                                                   Hialeah, FL 33015


 2.786.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         Mels Electric LP
             List the contract number of any                                             P.O. Box 40
                   government contract                                                   Wilmer, TX 75172


 2.787.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/10/17; FM2181 -
                                                          Denton County dated
                                                          3/16/18; Lake Sharon
                                                          Drive - Corinth dated
                                                          3/16/18
                  State the term remaining
                                                                                         Memco Solutions, Inc
             List the contract number of any                                             P.O. Box 301729
                   government contract                                                   Dallas, TX 75303


 2.788.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/2/2012                       Metal Shield Industries, Inc.
                  State the term remaining                                               11924 NW 11 Court
                                                                                         Coral Springs, FL 33071
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 171 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 405 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.789.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/26/2008
                  State the term remaining
                                                                                         Metalite Truss Systems Of Florida, Inc.
             List the contract number of any                                             2295 West Eau Gallie Blvd., Suite D
                   government contract                                                   Melbourne, FL 32935


 2.790.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/10/17, 3/13/17,
                                                          3/17/17, 4/3/17
                  State the term remaining
                                                                                         Metallic Products, LLC
             List the contract number of any                                             4365 NW 128th Street
                   government contract                                                   Opa Locka, FL 33054


 2.791.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): T4433 -
                                                          Broward Blvd. dated
                                                          121416
                  State the term remaining
                                                                                         Metallurigical Technologies, Inc.
             List the contract number of any                                             160 Bevan Drive
                   government contract                                                   Mooresville, NC 28115


 2.792.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          2/8/17
                  State the term remaining
                                                                                         Metaltek Fab, Inc D/B/A Chicago Bullet P
             List the contract number of any                                             2595 Bond Street
                   government contract                                                   University, FL 60484


 2.793.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          6/22/17                        Metro Dade Security Systems, I
                  State the term remaining                                               13350 SW 131 Street
                                                                                         Suite 102
             List the contract number of any                                             Miami, FL 33186
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 172 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 406 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.794.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2012
                  State the term remaining
                                                                                         Metro Infrastructure Corp.
             List the contract number of any                                             814 Ponce de Leon Blvd, Suite 419
                   government contract                                                   Coral Gables, FL 33134


 2.795.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/27/2012
                  State the term remaining
                                                                                         Metromont Corporation
             List the contract number of any                                             4151 US Highway 17
                   government contract                                                   South Bartow, FL 33830


 2.796.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/27/2012
                  State the term remaining
                                                                                         Metromont Services, LLC
             List the contract number of any                                             4151 US Highway 17 South
                   government contract                                                   Bartow, FL 33830


 2.797.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          3/14/17
                  State the term remaining                                               Miami Dade County Seaport Dept
                                                                                         Port Miami
             List the contract number of any                                             1015 Northamerica Way
                   government contract                                                   Miami, FL 33132


 2.798.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Lighthouse
                                                          for the Blind dated
                                                          11/29/17
                  State the term remaining
                                                                                         Miami In Focus, Inc.
             List the contract number of any                                             480 NE 30th Street, #2104
                   government contract                                                   Miami, FL 33137




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 173 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 407 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.799.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Miami Stagecraft, Inc.
             List the contract number of any                                             2855 E. 11th Avenue
                   government contract                                                   Hialeah, FL 33013


 2.800.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):C-111
                                                          Detention Area dated
                                                          12/7/17
                  State the term remaining
                                                                                         Miami Star Truck Parts, Inc
             List the contract number of any                                             9795 NW 87 Avenue
                   government contract                                                   Medley, FL 33178


 2.801.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 1/31/18; HEFT
                                                          II-E8N20 dated 1/25/18,
                                                          5/22/18, 7/3/18, 7/5/18;
                                                          Liberty Village dated
                                                          2/16/18; T4433-Broward
                                                          Blvd. dated 12/6/17
                  State the term remaining
                                                                                         Miami Tool Rental
             List the contract number of any                                             4190 NW 72 Avenue
                   government contract                                                   Miami, FL 33166


 2.802.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/14/2016
                  State the term remaining
                                                                                         Micar Trucking Inc.
             List the contract number of any                                             13944 SW 25 Terrace
                   government contract                                                   Miami, FL 33175


 2.803.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/20/17
                  State the term remaining
                                                                                         Micar Trucking, Inc.
             List the contract number of any                                             13944 SW 25th Terrace
                   government contract                                                   Miami, FL 33175

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 174 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 408 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.804.      State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Mid-Park, Inc
             List the contract number of any                                             1021 Salt River Road
                   government contract                                                   Leithfield, KY 42754


 2.805.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/29/17
                  State the term remaining
                                                                                         Mid-West Machinery Mart, Inc.
             List the contract number of any                                             3607 Southeastern Ave.
                   government contract                                                   Indianapolis, IN 46203


 2.806.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Midsouth Painting Inc.
             List the contract number of any                                             2077 N. Powerline Rd., Suite 1
                   government contract                                                   Pompano Beach, FL 33069


 2.807.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          2/3/17
                  State the term remaining
                                                                                         Midway Sealcoating & Striping
             List the contract number of any                                             P.O. Box 180953
                   government contract                                                   Arlington, TX 76096


 2.808.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         Millennium Steel Inc.
             List the contract number of any                                             10235 West Sample Road, Suite 205
                   government contract                                                   Coral Springs, FL 33065




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 175 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 409 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.809.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/19/2009
                  State the term remaining
                                                                                         Miller Electric Company
             List the contract number of any                                             1881 SR 84, Suite 104
                   government contract                                                   Fort Lauderdale, FL 33315


 2.810.      State what the contract or                   Lease Agreement dated
             lease is for and the nature of               April 28, 2016, for
             the debtor's interest                        Ricoh photocopiers
                                                          (Ricoh C 6502 and
                                                          Ricoh C4503)
                  State the term remaining
                                                                                         Milner, Inc.
             List the contract number of any                                             700 South Military Trail
                   government contract                                                   Deerfield Beach, FL 33442


 2.811.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/21/2013
                  State the term remaining
                                                                                         Mineral Life International Inc.
             List the contract number of any                                             6732 Southwest 71 Court
                   government contract                                                   Miami, FL 33143-3022


 2.812.      State what the contract or                   Accountant Project
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining
                                                                                         Mirabel, Virginia
             List the contract number of any                                             7000 SW 57th Street
                   government contract                                                   Miami, FL 33143


 2.813.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          10/20/17
                  State the term remaining
                                                                                         Mirage Building Maintenance
             List the contract number of any                                             4620 N Hiatus Road
                   government contract                                                   Sunrise, FL 33351




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 176 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 410 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.814.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2012
                  State the term remaining
                                                                                         Mirage Building Maintenance, Inc.
             List the contract number of any                                             4620 N Hiatus Rd
                   government contract                                                   Sunrise, FL 33351


 2.815.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/17/17
                  State the term remaining                                               Mitchell Metals
                                                                                         1761 McCoba Drive
             List the contract number of any                                             Suite A
                   government contract                                                   Smyrna, GA 30080


 2.816.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/1/2015
                  State the term remaining
                                                                                         Ml3 Media, LLC.
             List the contract number of any                                             2420 SW 27TH Avenue
                   government contract                                                   Miami, FL 33145


 2.817.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Grove Bay
                                                          Parking Garage dated
                                                          2/13/18; Lighthouse for
                                                          the Blind dated 11/1/16
                  State the term remaining
                                                                                         Mobile Mini, Inc.
             List the contract number of any                                             P.O. Box 650882
                   government contract                                                   Dallas, TX 75265-0882


 2.818.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          1/24/17
                  State the term remaining
                                                                                         Mobile Modular Management Corp
             List the contract number of any                                             P.O. Box 45043
                   government contract                                                   San Francisco, CA 94145




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 177 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 411 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.819.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          10/14/16; Liberty Village
                                                          dated 12/14/16;
                                                          Coalition Lift dated
                                                          10/28/16
                  State the term remaining
                                                                                         Modspace
             List the contract number of any                                             12603 Collections Center Drive
                   government contract                                                   Chicago, IL 60693


 2.820.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/23/17
                  State the term remaining
                                                                                         Modular Genius
             List the contract number of any                                             1201 S. Mountain Road
                   government contract                                                   Joppa, MD 21085


 2.821.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/13/2011
                  State the term remaining
                                                                                         Montenegro Plastering Contractors, Inc.
             List the contract number of any                                             4676 NW 133 Street
                   government contract                                                   Opa-Locka, FL 33054


 2.822.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 26, 2018 (DNT
                                                          Project)
                  State the term remaining
                                                                                         Montgomery, Erick
             List the contract number of any                                             15465 County Road 790
                   government contract                                                   Nevada, TX 75173


 2.823.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/6/2014
                  State the term remaining                                               Moonlight Door & Glass, LLC
                                                                                         4530 North Hiatus Road
             List the contract number of any                                             Suite 115
                   government contract                                                   Sunrise, FL 33351




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 178 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 412 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.824.      State what the contract or                   Accountant Project
             lease is for and the nature of               Completion
             the debtor's interest                        Employment
                                                          Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining
                                                                                         Morales, Jose
             List the contract number of any                                             17040 SW 33 Ct.
                   government contract                                                   Hollywood, FL 33027


 2.825.      State what the contract or                   Project Manager
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated July
                                                          2, 2018 (WT Sampson
                                                          Project)
                  State the term remaining
                                                                                         Mori, Davion J.
             List the contract number of any                                             5630 SW 54th Ct.
                   government contract                                                   Fort Lauderdale, FL 33314


 2.826.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2011
                  State the term remaining
                                                                                         Morlic Engineering, Corp.
             List the contract number of any                                             3020 NW 79th Avenue
                   government contract                                                   Doral, FL 33122


 2.827.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/6/2012
                  State the term remaining
                                                                                         Mosaicist, Inc.
             List the contract number of any                                             4277 SW 2 Terrace
                   government contract                                                   Miami, FL 33134


 2.828.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/5/2011
                  State the term remaining
                                                                                         Mowrey Elevator Company Of Florida, Inc.
             List the contract number of any                                             4518 Lafayette Street
                   government contract                                                   Marianna, FL 32446




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 179 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 413 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.829.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/12/2015
                  State the term remaining
                                                                                         MP Quality Services Corp.
             List the contract number of any                                             8422 NW 14 Avenue
                   government contract                                                   Miami, FL 33147


 2.830.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          10/14/16; Grove Bay
                                                          Parking Garage dated
                                                          2/13/16; HEFT II-E8N20
                                                          dated 8/1/17; Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 7/25/17;
                                                          Liberty Village dated
                                                          12/5/16; Lighthouse for
                                                          the Blind dated 9/13/16;
                                                          Coalition Lift dated
                                                          12/12/16
                  State the term remaining
                                                                                         MPG Technical Group Corp
             List the contract number of any                                             908 SW 141 Avenue
                   government contract                                                   Miami, FL 33184


 2.831.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 12/14/17
                  State the term remaining
                                                                                         Mr. Glass Doors & Windows, Inc
             List the contract number of any                                             8120 NW 84 St.
                   government contract                                                   Medley, FL 33166


 2.832.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/21/2014
                  State the term remaining
                                                                                         Mr. Glass Doors & Windows, Inc.
             List the contract number of any                                             7440 NW 66 St.
                   government contract                                                   Miami, FL 33166


 2.833.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            MSE Systems, Inc.
                                                          5/8/2009                       603 Verona Street
                  State the term remaining                                               Kissimmee, FL 34741
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 180 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 414 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.834.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        Subcontractor dated
                                                          11/16/2017
                  State the term remaining
                                                                                         Muller Fire Protection, Inc.
             List the contract number of any                                             3200 NW 38th Street
                   government contract                                                   Miami, FL 33142


 2.835.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/7/2017
                  State the term remaining
                                                                                         Mulo Inc.
             List the contract number of any                                             1275 NW 1st Avenue
                   government contract                                                   South Bay, FL 33493


 2.836.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          10/3/16
                  State the term remaining
                                                                                         Multivista South Florida
             List the contract number of any                                             277 SE 5 Avenue
                   government contract                                                   Delray Beach, FL 33483


 2.837.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/9/2017
                  State the term remaining
                                                                                         Muni Farms, LLC
             List the contract number of any                                             26100 SW 157 Ave,
                   government contract                                                   Homestead, FL 33031


 2.838.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        December 6, 2018 (FM
                                                          544 and FM 2181
                                                          Project)
                  State the term remaining
                                                                                         Munilla, Luis F.
             List the contract number of any                                             9507 Windy Hollow Dr.
                   government contract                                                   Irving, TX 75063


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 181 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 415 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.839.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/22/2015
                  State the term remaining
                                                                                         Munway Technology Inc.
             List the contract number of any                                             7214 NW 56 Street
                   government contract                                                   Miami, FL 33166


 2.840.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/22/2010
                  State the term remaining
                                                                                         Murillejo Cleaning Services Inc. Dba Cle
             List the contract number of any                                             90 SW 3rd Street, Suite 3312
                   government contract                                                   Miami, FL 33141


 2.841.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/2/2008
                  State the term remaining
                                                                                         Murton Roofing Corp.
             List the contract number of any                                             7600 NW 74th Avenue
                   government contract                                                   Miami, FL 33166


 2.842.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 8/15/17; CD 4.10
                                                          (2) 54-Inch DI FM dated
                                                          9/1/17, 9/21/17, 3/1/18
                  State the term remaining
                                                                                         MWI
             List the contract number of any                                             P.O. Box 5935
                   government contract                                                   Troy, MI 48007


 2.843.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/5/2012
                  State the term remaining
                                                                                         MWL Engineering Corp. Dba Alsfab
             List the contract number of any                                             6825 SW 81 Street
                   government contract                                                   Miami, FL 33143




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 182 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 416 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.844.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          5/25/17; FM2181 -
                                                          Denton County dated
                                                          6/8/18; Lake Sharon
                                                          Drive - Corinth dated
                                                          6/8/18
                  State the term remaining
                                                                                         My Modular LLC
             List the contract number of any                                             P.O. Box 941369
                   government contract                                                   Plano, TX 75094


 2.845.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/16/2015
                  State the term remaining
                                                                                         Myvic Interior And Exterior Designs Inc.
             List the contract number of any                                             5670 NW 116 Avenue, Unit 213
                   government contract                                                   Doral, FL 33178


 2.846.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         N & P Construction And Development Inc.
             List the contract number of any                                             4792 Dorchester Mews
                   government contract                                                   West Palm Beach, FL 33415


 2.847.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/3/2014
                  State the term remaining
                                                                                         N.S.W. Corporation D/B/A National Stage
             List the contract number of any                                             236 S. Military Trail
                   government contract                                                   Deerfield Beach, FL 33442


 2.848.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/3/17
                  State the term remaining
                                                                                         N.T. Diamond Tools LLC
             List the contract number of any                                             4710 Alexander Lane
                   government contract                                                   Dallas, TX 75247




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 183 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 417 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.849.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/1/2013
                  State the term remaining
                                                                                         N/S Corporation
             List the contract number of any                                             235 W Florence Avenue
                   government contract                                                   Inglewood, CA 90301


 2.850.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/20/2016
                  State the term remaining
                                                                                         National Fire Protection, LLC
             List the contract number of any                                             515 Dover Road
                   government contract                                                   Rockville, MD 20850


 2.851.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          5/3/17; Reagan-Doral
                                                          MS conv. To SHS dated
                                                          3/27/18
                  State the term remaining
                                                                                         National Stage & Window
             List the contract number of any                                             236 South Military Trail
                   government contract                                                   Deerfield, FL 33442


 2.852.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/28/17, 7/18/17, 8/9/17,
                                                          2/9/18 HEFT II- E8N20
                                                          dated 2/9/2018 Liberty
                                                          Village dated 3/8/2017
                                                          POM - Terminal F dated
                                                          2/15/2017 Port
                                                          Everglades Slip 2 Ext.
                                                          dated 2/28/2017, 3/21/17
                                                          T4433 - Broward Blvd.
                                                          dated 11/21/2016
                  State the term remaining
                                                                                         National Tool Supply, Inc.
             List the contract number of any                                             6410 Holatee Road
                   government contract                                                   Southwest Ranches, FL 33330




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 184 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 418 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.853.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          2/21/17, 2/27/17; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 6/15/17;
                                                          HEFT II- E8N20 dated
                                                          7/6/17
                  State the term remaining
                                                                                         Neenah Foundry Company
             List the contract number of any                                             P.O. Box 729
                   government contract                                                   Neenah, WI 54956-0729


 2.854.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/26/2017
                  State the term remaining
                                                                                         Nerdlihc Corp
             List the contract number of any                                             2251 NW 51 Ave.
                   government contract                                                   Lauderhill, FL 33313


 2.855.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/8/2012
                  State the term remaining
                                                                                         New Beach Construction Partners Co.
             List the contract number of any                                             80 SW 8th Street, Suite 2804
                   government contract                                                   Miami, FL 33130


 2.856.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/21/2013
                  State the term remaining
                                                                                         Newco Structures, Inc.
             List the contract number of any                                             3006 Aviation Avfenue, #2B
                   government contract                                                   Miami, FL 33133


 2.857.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2009
                  State the term remaining
                                                                                         Newton Seating Company, Inc.
             List the contract number of any                                             2344 Harper Street
                   government contract                                                   Jacksonville, FL 32204




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 185 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 419 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.858.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 3/23/18, 6/15/18
                  State the term remaining
                                                                                         Nexair, LLC
             List the contract number of any                                             1350 Concourse Ave, Ste. 103
                   government contract                                                   Memphis, TN 38104


 2.859.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Lighthouse
                                                          for the Blind dated
                                                          9/23/16
                  State the term remaining
                                                                                         Next Door Distribution Company
             List the contract number of any                                             2705 N. Commerce Parkway
                   government contract                                                   Miramar, FL 33025


 2.860.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): C-111
                                                          Detention Area dated
                                                          12/7/17, 12/20/17; HEFT
                                                          II-E8N20 dated 12/7/17
                  State the term remaining
                                                                                         Nextran Truck Center
             List the contract number of any                                             6801 NW 74 Avenue
                   government contract                                                   Miami, FL 33166


 2.861.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/11/2010
                  State the term remaining
                                                                                         Night & Day Construction, Inc.
             List the contract number of any                                             18757 SW 69 St
                   government contract                                                   Southwest Ranches, FL 33332


 2.862.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Noah Detention Construction, LLC
             List the contract number of any                                             4225 Ward Cove Drive Suite A
                   government contract                                                   Niceville, FL 32578




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 186 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 420 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.863.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Lighthouse
                                                          for the Blind dated
                                                          5/10/17; POM - Terminal
                                                          F dated 11/21/16
                  State the term remaining
                                                                                         North South Promotions
             List the contract number of any                                             1516 North Dixie Highway
                   government contract                                                   Hollywood, FL 33020


 2.864.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor

                  State the term remaining
                                                                                         North Texas Trucking
             List the contract number of any                                             1400 Maryland Dr.
                   government contract                                                   Irving, TX 75061


 2.865.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 12/7/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/10/17
                  State the term remaining
                                                                                         Nortrax
             List the contract number of any                                             21310 Network Place
                   government contract                                                   Chicago, IL 60673


 2.866.      State what the contract or                   Lease for Bomag
             lease is for and the nature of               BW190, Stock #78699,
             the debtor's interest                        Serial # 151035

                  State the term remaining                                               Nortrax, Inc.
                                                                                         4042 Park Oaks Blvd.
             List the contract number of any                                             Suite 200
                   government contract                                                   Tampa, FL 33610


 2.867.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/9/2014
                  State the term remaining
                                                                                         Nothing But Green Landscaping, Corp.
             List the contract number of any                                             16501 SW 209th Avenue
                   government contract                                                   Miami, FL 33187




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 187 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 421 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.868.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): C-111
                                                          Detention Area dated
                                                          1/11/17; Doral Police
                                                          Sub-Station dated
                                                          10/14/16; Grove Bay
                                                          Parking Garage dated
                                                          10/14/16; Liberty Village
                                                          dated 1/5/17
                  State the term remaining                                               Nova Engineering
                                                                                         3900 Kennesaw 75 Pkwy.
             List the contract number of any                                             Suite 1
                   government contract                                                   Kennesaw, FL 30144


 2.869.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Liberty
                                                          Village dated 5/18/17;
                                                          POM - Terminal F dated
                                                          11/11/16; Coalition Lift
                                                          dated 10/18/16
                  State the term remaining
                                                                                         NV5, Inc
             List the contract number of any                                             P.O. Box 74008680
                   government contract                                                   Chicago, IL 60674-8680


 2.870.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/7/2011
                  State the term remaining
                                                                                         Nycom, Inc.
             List the contract number of any                                             14200 Michaux Glen Drive
                   government contract                                                   Midlothian, VI 23113


 2.871.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/29/18
                  State the term remaining
                                                                                         Nystrom Inc.
             List the contract number of any                                             9300 73rd Avenue North
                   government contract                                                   Brooklyn Park, MN 55428


 2.872.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Grove Bay          Ocariz, Garrastacho, Hevia Lll
                                                          Parking Garage dated           999 Ponce de Leon Blvd.
                                                          8/6/18                         Suite 650
                  State the term remaining                                               Coral Gables, FL 33134
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 188 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 422 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.873.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/8/2013
                  State the term remaining
                                                                                         Ocean Doors And Windows Inc.
             List the contract number of any                                             7100 NW 72 Avenue
                   government contract                                                   Miami, FL 33166


 2.874.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          1/10/18; FM2181 -
                                                          Denton County dated
                                                          1/5/18; Lake Sharon
                                                          Drive - Corinth dated
                                                          1/18/18;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/12/18
                  State the term remaining
                                                                                         Office Depot
             List the contract number of any                                             P.O. Box 88040
                   government contract                                                   Chicago, IL 60680


 2.875.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/9/2013
                  State the term remaining
                                                                                         Office Elements Inc.
             List the contract number of any                                             2810 Center Port Circle
                   government contract                                                   Pompano Beach, FL 33064


 2.876.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/13/2011
                  State the term remaining
                                                                                         Office Furniture By Tempo, Inc.
             List the contract number of any                                             4136 East 10th Lane
                   government contract                                                   Hialeah, FL 33013




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 189 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 423 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.877.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/21/17, 4/12/17,
                                                          6/14/17; T4433-Broward
                                                          Blvd. dated 9/5/18
                  State the term remaining                                               Oldcastle Apg South, Inc. Dba Coastal, O
                                                                                         4630 Woodland Corp. Blvd.
             List the contract number of any                                             Suite 200
                   government contract                                                   Tampa, FL 33614


 2.878.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          1/30/17, 2/23/17
                  State the term remaining
                                                                                         Oldcastle Architectural
             List the contract number of any                                             P.O. Box 281479
                   government contract                                                   Atlanta, GA 30384-1479


 2.879.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          10/11/17, 6/12/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/28/17, 6/27/17
                  State the term remaining
                                                                                         Oldcastle Precast
             List the contract number of any                                             P.O. Box 742387
                   government contract                                                   Los Angeles, CA 90074


 2.880.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Oldcastle Precast, Inc.
             List the contract number of any                                             27 Amlajack Blvd.
                   government contract                                                   Newnan, GA 30265


 2.881.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          3/31/17                        Oldcastle Precast, Inc. Dba Duratech
                  State the term remaining                                               P.O. Box 402721
                                                                                         Atlanta, GA 30384
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 190 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 424 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.882.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/14/2011
                  State the term remaining
                                                                                         Oldcastle Precast, Inc. Dba Duratek
             List the contract number of any                                             2180 American Flyer Way
                   government contract                                                   Brooksville, FL 34604


 2.883.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/8/2012
                  State the term remaining
                                                                                         Onabuc, Inc.
             List the contract number of any                                             5921 Northwest 176 Street Suite 2
                   government contract                                                   Miami, FL 33015


 2.884.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         Orchidman Landscape Artisans, Corp.
             List the contract number of any                                             17400 SW 232 Street
                   government contract                                                   Miami, FL 33170


 2.885.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          11/21/16; Grove Bay
                                                          Parking Garage dated
                                                          2/16/16; Liberty Village
                                                          dated 12/8/17
                  State the term remaining
                                                                                         Orchidman Landscape Artisans, Corp.
             List the contract number of any                                             17400 SW 232 Street
                   government contract                                                   Redland, FL 33170


 2.886.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/23/2014
                  State the term remaining
                                                                                         Oscar Orduno, Inc.
             List the contract number of any                                             1437 N. Belt Line Road
                   government contract                                                   Irving, TX 75061

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 191 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 425 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.887.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          5/17/17; DAL TWY Echo
                                                          Rehab dated 6/9/17;
                                                          FM2181 - Denton
                                                          County dated 5/15/18
                  State the term remaining
                                                                                         Oscs Inc.
             List the contract number of any                                             6100 Rough Road
                   government contract                                                   Cleburne, TX 76031


 2.888.      State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 27, 2018 (FM
                                                          2181 Project)
                  State the term remaining
                                                                                         Osornio, Victoria
             List the contract number of any                                             3153 Saint Dominic Circle
                   government contract                                                   Dallas, TX 75233


 2.889.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/20/2012
                  State the term remaining
                                                                                         Otis Elevator Company
             List the contract number of any                                             16200 NW 59 Avenue, Suite 109
                   government contract                                                   Miami Lakes, FL 33014


 2.890.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/3/2008
                  State the term remaining
                                                                                         Owen Industries, LLC
             List the contract number of any                                             1932 NW Miami Court
                   government contract                                                   Miami, FL 33136


 2.891.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/1/2015
                  State the term remaining
                                                                                         P & J Striping Inc.
             List the contract number of any                                             9389 NW 109 Street
                   government contract                                                   Medley, FL 33178




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 192 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 426 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.892.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/25/2008
                  State the term remaining
                                                                                         P & P Artec, Inc.
             List the contract number of any                                             700 Creel Drive
                   government contract                                                   Wood Dale, IL 60191


 2.893.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/21/16
                  State the term remaining
                                                                                         P&M Solutions LLC
             List the contract number of any                                             4260 Communications Dr.
                   government contract                                                   Norcross, GE 30093


 2.894.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/11/2009
                  State the term remaining
                                                                                         P.G.C. Mechanical, Inc.
             List the contract number of any                                             12226 SW 132 Ct.
                   government contract                                                   Miami, FL 33186


 2.895.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/6/2008
                  State the term remaining
                                                                                         P.M. Electrical Contractors, Inc.
             List the contract number of any                                             10710 SW 146th Avenue
                   government contract                                                   Miami, FL 33186


 2.896.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/22/17
                  State the term remaining
                                                                                         P.W.S. International Inc
             List the contract number of any                                             340 Crompton St.
                   government contract                                                   Charlotte, NC 28273




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 193 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 427 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.897.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/14/17; DAL TWY Echo
                                                          Rehab dated 3/14/17;
                                                          FM2181 - Denton
                                                          County dated 1/26/18;
                                                          Lake Sharon Drive -
                                                          Corinth dated 1/26/18
                  State the term remaining                                               Pac-Van Inc
                                                                                         75 Remittance Dr.
             List the contract number of any                                             Suite 3300
                   government contract                                                   Chicago, IL 60675-3300


 2.898.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/12/2012
                  State the term remaining
                                                                                         Padron Brick Sales, Inc.
             List the contract number of any                                             2637 W 81st Street
                   government contract                                                   Hialeah, FL 33016


 2.899.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/31/2014
                  State the term remaining
                                                                                         Paldama Investment, Inc. Dba Island Fenc
             List the contract number of any                                             711 East Okeechobee Road
                   government contract                                                   Hialeah, FL 33010


 2.900.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/25/2008
                  State the term remaining
                                                                                         Pallais Construction Co., Inc.
             List the contract number of any                                             14201 SW 55th Street
                   government contract                                                   Miami, FL 33175


 2.901.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/1/2015
                  State the term remaining
                                                                                         Palma Paving & Concrete, Inc.
             List the contract number of any                                             13494 SW 263 Terr.
                   government contract                                                   Miami, FL 33032




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 194 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 428 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.902.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 12/7/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/10/17
                  State the term remaining                                               Palmetto Truck Center
                                                                                         Corporate Billing, LLC, Dept. 100
             List the contract number of any                                             P.O. Box 830604
                   government contract                                                   Birmingham, AL 35283


 2.903.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/10/18
                  State the term remaining                                               Panaseas International Inc
                                                                                         STVA Scaffold dba Scafford Express
             List the contract number of any                                             12423 Huffmeister Rd.
                   government contract                                                   Cypress, TX 77429


 2.904.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/19/2018
                  State the term remaining
                                                                                         Paradise Air Conditioning Corp
             List the contract number of any                                             7777 NW 201st Terr.
                   government contract                                                   Hialeah, FL 33015


 2.905.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/21/2012
                  State the term remaining
                                                                                         Paradise Awnings Corporation
             List the contract number of any                                             4310 Northwest 36 Avenue
                   government contract                                                   Miami, FL 33142


 2.906.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/24/2017
                  State the term remaining
                                                                                         Paradise Construction Corp
             List the contract number of any                                             4051 SW 130 Avenue
                   government contract                                                   Miami, FL 33175




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 195 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 429 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.907.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/21/2012
                  State the term remaining
                                                                                         Paradise Railings, Inc.
             List the contract number of any                                             4310 NW 36 Ave.
                   government contract                                                   Miami, FL 33142


 2.908.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/20/2017
                  State the term remaining
                                                                                         Paramount Drywall, Inc.
             List the contract number of any                                             6940 SW 12 St.
                   government contract                                                   Miami, FL 33144


 2.909.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         Pavetech, Inc.
             List the contract number of any                                             13200 SW 132nd Avenue, Unit 2
                   government contract                                                   Miami, FL 33186-5000


 2.910.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/30/2009
                  State the term remaining
                                                                                         Pavex Corporation D/B/A Ranger Construct
             List the contract number of any                                             2501 NW 48th Street
                   government contract                                                   Pompano Beach, FL 33073


 2.911.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining
                                                                                         Paya, Oswaldo J.
             List the contract number of any                                             1010 SW 73rd Ave.
                   government contract                                                   Miami, FL 33144


 2.912.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS
                                                          Meridian Dining Facility       Payne Handyman Service
                                                          dated 12/11/17, 3/27/18        3699 Alice Dr.
                  State the term remaining                                               Lauderdale, MS 39335
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 196 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 430 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.913.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/8/18
                  State the term remaining
                                                                                         PCI One Incorporated
             List the contract number of any                                             2401 Kerner Blvd.
                   government contract                                                   San Rafael, CA 94901


 2.914.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/11/2010
                  State the term remaining
                                                                                         Peachtree Protective Covers, Inc.
             List the contract number of any                                             1477 Rosedale Drive
                   government contract                                                   Hiram Georgia 30141


 2.915.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/30/2015
                  State the term remaining
                                                                                         Peerson Audio, Inc.
             List the contract number of any                                             1235 Park Lane S.
                   government contract                                                   Jupiter, FL 33458


 2.916.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/5/2014
                  State the term remaining
                                                                                         Pelege Iron Corporation
             List the contract number of any                                             4647 E 10th Lane
                   government contract                                                   Hialeah, FL 33013


 2.917.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/12/2013
                  State the term remaining
                                                                                         Penhall Company
             List the contract number of any                                             7000 Trinity Boulevard
                   government contract                                                   Hurst, TX 76053


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 197 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 431 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.918.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/5/2015
                  State the term remaining
                                                                                         Penhall Company
             List the contract number of any                                             1801 Penhall Way
                   government contract                                                   Anaheim, CA 92801


 2.919.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/4/2013
                  State the term remaining
                                                                                         People s Plumbing & Mechanical Inc.
             List the contract number of any                                             7320 Northwest 70th Street #B
                   government contract                                                   Miami, FL 33166


 2.920.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Lighthouse
                                                          for the Blind dated
                                                          3/2/17
                  State the term remaining
                                                                                         Peopleready, Inc.
             List the contract number of any                                             1015 A Street
                   government contract                                                   Tacoma, WA 30374


 2.921.      State what the contract or                   Project Completion
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement dated June
                                                          19, 2018 (MIA MCC-8-10
                                                          Project)
                  State the term remaining
                                                                                         Perez. Miguel A.
             List the contract number of any                                             9757 W 34 Lane
                   government contract                                                   Hialeah, FL 33018-7000


 2.922.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/14/2015
                  State the term remaining
                                                                                         Perfect Pavers Of South Florida, LLC.
             List the contract number of any                                             528 NW 1st Avenue
                   government contract                                                   Ft. Lauderdale, FL 33301


 2.923.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): NAS                Perfect Touch Contractors, LLC
                                                          Meridian Dining Facility       71 WC Adams Rd.
                                                          dated 5/12/18                  Dekalb, MS 39328
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 198 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 432 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.924.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/8/2011
                  State the term remaining
                                                                                         Perfection Architectural Systems, Inc.
             List the contract number of any                                             2310 Mercator Dr.
                   government contract                                                   Orlando, FL 32807


 2.925.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Perfection Architectural Systems, Inc.
             List the contract number of any                                             P.O. Box 3459
                   government contract                                                   Boynton Beach, FL 33424


 2.926.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/7/2012
                  State the term remaining
                                                                                         Perini Marine Construction, LLC
             List the contract number of any                                             10420 159th Court
                   government contract                                                   North Jupiter, FL 33478


 2.927.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          10/28/16
                  State the term remaining
                                                                                         Permit Consultant, Inc
             List the contract number of any                                             2245 SW 31 Avenue
                   government contract                                                   Miami, FL 33145


 2.928.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Perspective Glass Company, Inc.
             List the contract number of any                                             750 SW 14th Avenue
                   government contract                                                   Pompano Beach, FL 33069


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 199 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 433 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.929.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/6/2016
                  State the term remaining
                                                                                         Phorcys Builders, Corp
             List the contract number of any                                             10750 NW 138 Street, 2
                   government contract                                                   Hialeah Gardens, FL 33018


 2.930.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/30/2016
                  State the term remaining
                                                                                         Pierson Inc.
             List the contract number of any                                             2920 Windmill Ranch Road
                   government contract                                                   Weston, FL 33331


 2.931.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/17/2009
                  State the term remaining
                                                                                         Pilar Services, Inc.
             List the contract number of any                                             8191 NW 91st Terrace, Bay A-3
                   government contract                                                   Medley, FL 33166


 2.932.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): T4433 -
                                                          Broward Blvd. dated
                                                          11/17/16
                  State the term remaining
                                                                                         Pile Dynamics, Inc
             List the contract number of any                                             30725 Aurora Road
                   government contract                                                   Cleveland, OH 44139


 2.933.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): T4433 -
                                                          Broward Blvd. dated
                                                          11/17/16
                  State the term remaining
                                                                                         Piling Products
             List the contract number of any                                             945 Center Street
                   government contract                                                   Green Cove Springs, FL 32043


 2.934.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Pioneer Construction Management Services
                                                          9/1/2015                       3711 SW 47 Avenue #203
                  State the term remaining                                               Davie, FL 33314
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 200 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 434 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.935.      State what the contract or                   Project Superintendent
             lease is for and the nature of               Project Completion
             the debtor's interest                        Employment
                                                          Agreement dated July
                                                          6, 2018
                  State the term remaining
                                                                                         Pividal, Francisco
             List the contract number of any                                             11923 SW 155 Court
                   government contract                                                   Miami, FL 33196


 2.936.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/18/2010
                  State the term remaining
                                                                                         Playcore Wisconsin, Inc. dba Gametime
             List the contract number of any                                             P.O. Box 520700
                   government contract                                                   Longwood, FL 32752


 2.937.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/23/2012
                  State the term remaining
                                                                                         Playmore West, Inc. D/B/A Playmore Recre
             List the contract number of any                                             10271 Deer Run Farms Road, Suite 1
                   government contract                                                   Fort Myers, FL 33966


 2.938.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/12/2012
                  State the term remaining
                                                                                         Poma Construction Corp
             List the contract number of any                                             2049 SW Poma Drive
                   government contract                                                   Palm City, FL 34990


 2.939.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/24/2016
                  State the term remaining
                                                                                         Poma Construction Corp
             List the contract number of any                                             2049 SW Poma Drive
                   government contract                                                   Palm City, FL 34990




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 201 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 435 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.940.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 3/21/18
                  State the term remaining
                                                                                         Port Consolidated
             List the contract number of any                                             P.O. Box 350430
                   government contract                                                   Fort Lauderdale, FL 33335


 2.941.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/28/2008
                  State the term remaining
                                                                                         Porto Construction Group, LLC
             List the contract number of any                                             7270 NW 12th Street, Suite 207
                   government contract                                                   Miami, FL 33126


 2.942.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/7/2011
                  State the term remaining
                                                                                         Pre-Cast Specialties, Inc.
             List the contract number of any                                             1380 North East 48th Street
                   government contract                                                   Pompano Beach, FL 33064


 2.943.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/31/2014
                  State the term remaining
                                                                                         Premier Air Conditioning & Refrigeration
             List the contract number of any                                             2165 West 10TH Court
                   government contract                                                   Hialeah, FL 33012


 2.944.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2010
                  State the term remaining
                                                                                         Premier Paving, Ltd.
             List the contract number of any                                             309 Byers Street, Suite B,
                   government contract                                                   Euless, TX 76039


 2.945.      State what the contract or                   Project Executive
             lease is for and the nature of               Employment
             the debtor's interest                        Agreement Project
                                                          Completion dated July          Press, Elliot B.
                                                          17, 2018 (WT Sampson           11354 Millpond Greens Dr.
                                                          School Project)                Boynton Beach, FL 33473
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 202 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 436 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.946.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          2/20/18
                  State the term remaining                                               Prestige Elevator
                                                                                         10660 NW 123rd St. Road
             List the contract number of any                                             Ste. 106
                   government contract                                                   Medley, FL 33178


 2.947.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/23/2013
                  State the term remaining
                                                                                         Prestress Concrete, Inc.
             List the contract number of any                                             6187 Miami Lakes Drive
                   government contract                                                   Miami Lakes, FL 33014


 2.948.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          5/28/2009
                  State the term remaining
                                                                                         Prime Design South, Inc.
             List the contract number of any                                             1830 2nd Ave North
                   government contract                                                   Lake Worth, FL 33460


 2.949.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 12/14/17
                  State the term remaining
                                                                                         Prism Response, Inc
             List the contract number of any                                             720 South Military Trail
                   government contract                                                   Deerfield Beach, FL 33442


 2.950.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/28/2013
                  State the term remaining
                                                                                         Prism Response, Inc.
             List the contract number of any                                             720 South Military Trail
                   government contract                                                   Deerfield Beach, FL 33442

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 203 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 437 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.951.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/18/2015
                  State the term remaining
                                                                                         Pro Service Group LLC
             List the contract number of any                                             10631 N Kendall Drive, #1209
                   government contract                                                   Miami, FL 33176


 2.952.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          9/28/17
                  State the term remaining
                                                                                         Pro Service Group, LLC
             List the contract number of any                                             4291 SW 143 Avenue
                   government contract                                                   Miramar, FL 33027


 2.953.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/1/2015
                  State the term remaining
                                                                                         Pro Sound, Inc.
             List the contract number of any                                             1375 NE 123 Street
                   government contract                                                   Miami, FL 33161


 2.954.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Liberty
                                                          Village dated 6/27/17;
                                                          POM-Terminal F dated
                                                          3/3/17
                  State the term remaining
                                                                                         Pro Sweep
             List the contract number of any                                             2028 Woodard
                   government contract                                                   San Jose, CA 95124


 2.955.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          6/27/17
                  State the term remaining
                                                                                         Pro Tow Wrecker Service
             List the contract number of any                                             P.O. Box 655
                   government contract                                                   Lewisville, TX 75067-0655




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 204 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 438 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.956.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/15/18
                  State the term remaining                                               Pro-Air Co.
                                                                                         2875 Jupiter Park Drive
             List the contract number of any                                             Suite 700
                   government contract                                                   Jupiter, FL 33458


 2.957.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          4/21/2014
                  State the term remaining
                                                                                         Professional Construction & Consulting G
             List the contract number of any                                             4730 SW 74th Avenue
                   government contract                                                   Miami, FL 33155


 2.958.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          3/2/17; Liberty Village
                                                          dated 12/14/16; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 11/17/16;
                                                          T4433-Broward Blvd.
                                                          dated 11/16/16
                  State the term remaining
                                                                                         Professional Service Industries, Inc.
             List the contract number of any                                             P.O. Box 74008418
                   government contract                                                   Chicago, IL 60674-8418


 2.959.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/5/2014
                  State the term remaining
                                                                                         Proglass Systems LLC
             List the contract number of any                                             700 W 27th Street
                   government contract                                                   Hialeah, FL 33010-1216


 2.960.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/6/2011
                  State the term remaining
                                                                                         Prosecure, Inc.
             List the contract number of any                                             1817 Lacy Dr.
                   government contract                                                   Fort Worth, TX 76177

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 205 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 439 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.961.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          5/1/17
                  State the term remaining
                                                                                         Prydes Metal Works
             List the contract number of any                                             310 Kissimmee Drive
                   government contract                                                   Arlington, TX 76002


 2.962.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Liberty
                                                          Village dated 12/6/16
                  State the term remaining
                                                                                         PTE Systems International LLC
             List the contract number of any                                             1950 W 8th Avenu
                   government contract                                                   Hialeah, FL 33010


 2.963.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor (2018)

                  State the term remaining
                                                                                         PTE Systems International, LLC
             List the contract number of any                                             1950 West 8th Avenue
                   government contract                                                   Hialeah, FL 33010


 2.964.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/16/2013
                  State the term remaining
                                                                                         Punchlist Services, LLC
             List the contract number of any                                             9724 SW 125 Terrace
                   government contract                                                   Miami, FL 33176


 2.965.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): POM -
                                                          Terminal F dated
                                                          12/22/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 6/6/18
                  State the term remaining
                                                                                         Punchlist Services, LLC.
             List the contract number of any                                             12950 SW 128 St., Unit 7
                   government contract                                                   Miami, FL 33186




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 206 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 440 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.966.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/21/2012
                  State the term remaining
                                                                                         Q. Roberts Trucking, Inc.
             List the contract number of any                                             2508 Club Terrace Drive
                   government contract                                                   Dallas, TX 75237


 2.967.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 3/9/17
                  State the term remaining
                                                                                         Quality Construction Performance, Inc
             List the contract number of any                                             2451 NW 109 Avenue, Unit 2
                   government contract                                                   Miami, FL 33172


 2.968.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/7/2017
                  State the term remaining
                                                                                         Quality Construction Performance, Inc.
             List the contract number of any                                             2451 NW 109 Ave., Unit #2
                   government contract                                                   Miami, FL 33172


 2.969.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/7/17
                  State the term remaining
                                                                                         Quality Construction Performance, Inc.
             List the contract number of any                                             2451 NW 109th Avenue, Unit 2
                   government contract                                                   Miami, FL 33172


 2.970.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          Reagan-Doral MS conv.
                                                          to SHS dated 9/26/17
                  State the term remaining
                                                                                         Quality Engineered Products Company, Inc
             List the contract number of any                                             4506 Quality Lane
                   government contract                                                   Tampa, FL 33634


 2.971.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Quality Transport & Equipment, Inc.
                                                          7/7/2014                       9361 NW 19 St.
                  State the term remaining                                               Pembroke Pines, FL 33024
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 207 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 441 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.972.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): HEFT II-
                                                          E8N20 dated 9/5/17
                  State the term remaining
                                                                                         Quickcrete Ready Mix Inc.
             List the contract number of any                                             9150 NW 87th Avenue
                   government contract                                                   Medley, FL 33178


 2.973.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/13/2014
                  State the term remaining
                                                                                         Quinco Electrical, Inc.
             List the contract number of any                                             4224 Metric Drive
                   government contract                                                   Winter Park, FL 32792


 2.974.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Quorum Group, LLC
             List the contract number of any                                             11601 Maple Ridge Road
                   government contract                                                   Medina, NY 14103


 2.975.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          12/1/2014
                  State the term remaining
                                                                                         R & M Systems Group, Inc.
             List the contract number of any                                             2145 West 73 Street
                   government contract                                                   Hialeah, FL 33016


 2.976.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/26/2014
                  State the term remaining
                                                                                         R&S Companies
             List the contract number of any                                             8715 SW 129th Terrace
                   government contract                                                   Miami, FL 33176




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 208 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 442 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.977.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/7/2014
                  State the term remaining
                                                                                         R&Y Underground, Inc
             List the contract number of any                                             14256 SW 175 Terrace
                   government contract                                                   Miami, FL 33177


 2.978.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          9/1/2014
                  State the term remaining
                                                                                         R.D. Souza, Inc.
             List the contract number of any                                             4375 NW 128 Street
                   government contract                                                   Opa Locka, FL 33054


 2.979.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/30/2008
                  State the term remaining
                                                                                         R.E.W. Enterprise, Inc. D/B/A Saftron Po
             List the contract number of any                                             12395 SW 130 Street, #106
                   government contract                                                   Miami, FL 33186


 2.980.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/28/17, 5/18/17
                  State the term remaining
                                                                                         R.H. Moore & Associates
             List the contract number of any                                             7834 Depot Lane
                   government contract                                                   Tampa, FL 33637


 2.981.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          10/6/2011
                  State the term remaining
                                                                                         R.W. Harris, Inc.
             List the contract number of any                                             12300 - 44th Street N.
                   government contract                                                   Clearwater, FL 33762


 2.982.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated            Radiant Fire LLC
                                                          11/13/2012                     20928 Sheridan Street
                  State the term remaining                                               Pembroke Pines, FL 33029
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 209 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 443 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.983.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          1/4/2013
                  State the term remaining
                                                                                         Railco, Inc.
             List the contract number of any                                             1545 West 35 Place
                   government contract                                                   Hialeah, FL 33012


 2.984.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          8/20/2013
                  State the term remaining
                                                                                         Ram-Tech Construction, Inc. dba Equipsou
             List the contract number of any                                             15802 SW 200 Street
                   government contract                                                   Miami, FL 33187


 2.985.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          3/8/2013
                  State the term remaining                                               Ranco Construction Corp Of South Florida
                                                                                         2514 Hollywood Boulevard
             List the contract number of any                                             Suite 501
                   government contract                                                   Hollywood, FL 33020


 2.986.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s):CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/12/18; T4433-Broward
                                                          Blvd. dated 9/29/17
                  State the term remaining
                                                                                         Rangeline
             List the contract number of any                                             P.O. Box 210155
                   government contract                                                   Royal Palm Beach, FL 33421


 2.987.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          11/20/2014
                  State the term remaining
                                                                                         Rangeline Tapping Services, Inc.
             List the contract number of any                                             7256 Westport Place, #A
                   government contract                                                   West Palm Beach, FL 33413


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 210 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 444 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.988.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/16/2014
                  State the term remaining
                                                                                         Rapid A.C.T., Inc.
             List the contract number of any                                             2445 West 80th St., Bay 2
                   government contract                                                   Hialeah, FL 33016


 2.989.      State what the contract or                   Lease Agreement for
             lease is for and the nature of               FLL T4 Project Office
             the debtor's interest                        (2015-703)
                                                          $2,360.62 per month
                                                          Start Date: 1/2013
                                                          Term: Month to Month
                  State the term remaining                                               Ravenswood Office Center, LLC
                                                                                         c/o Charlee Property Management
             List the contract number of any                                             3389 Sheridan Street, #295
                   government contract                                                   Hollywood, FL 33021


 2.990.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          6/18/2014
                  State the term remaining
                                                                                         Ray Miller Trucking LLC
             List the contract number of any                                             5966 E Line Rd.
                   government contract                                                   Whitewright, TX 75491


 2.991.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          11/4/2016 FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/9/2016 Grove
                                                          Bay Parking Garage
                                                          dated 6/13/2018 Liberty
                                                          Village dated 12/9/2016
                                                          POM - Terminal F dated
                                                          2/15/2017
                  State the term remaining
                                                                                         RC Group, LLC
             List the contract number of any                                             7500 NW 25th St., Ste. 292
                   government contract                                                   Miami, FL 33122


 2.992.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/18/2012
                  State the term remaining                                               RC Home Showcase, Inc
                                                                                         2970 NW 75th Avenue
             List the contract number of any                                             Miami, FL 33122
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 211 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 445 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.993.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 11/10/17;
                                                          Lighthouse for the
                                                          Blind dated 10/20/16,
                                                          4/26/17
                  State the term remaining
                                                                                         RCL Welding Service
             List the contract number of any                                             418 S.E. 11th Ave.
                   government contract                                                   Hialeah, FL 33013


 2.994.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): Doral Police
                                                          Sub-Station dated
                                                          11/4/2016; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 1/26/2018; E4S38
                                                          A1A Bridge Rehab
                                                          Control dated
                                                          6/25/2018; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 4/4/2017; Grove
                                                          Bay Parking Garage
                                                          dated 5/31/2018;
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          7/25/2017; Liberty
                                                          Village dated 4/17/2017;
                                                          Lighthouse for the
                                                          Blind dated 11/1/2016;
                                                          POM - Terminal F dated
                                                          4/18/2017; T4433 -
                                                          Broward Blvd. dated
                                                          11/17/2016
                  State the term remaining
                                                                                         Ready Refresh
             List the contract number of any                                             P.O. Box 856680
                   government contract                                                   Louisville, KY 40285-6680


 2.995.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          7/3/2014
                  State the term remaining
                                                                                         Ready Window Sales & Service, Corp
             List the contract number of any                                             745 West 18th St.
                   government contract                                                   Hialeah, FL 33010



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 212 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 446 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.996.      State what the contract or                   Master Subcontract
             lease is for and the nature of               Agreement with
             the debtor's interest                        subcontractor dated
                                                          2/20/2013
                  State the term remaining
                                                                                         Real Masters Construction Inc. dba RMC C
             List the contract number of any                                             12915 SW 132 Avenue
                   government contract                                                   Miami, FL 33186


 2.997.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/13/18
                  State the term remaining
                                                                                         Recappers Equipment Company
             List the contract number of any                                             2360 East Gruawyler Road
                   government contract                                                   Irving, TX 75061


 2.998.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/15/18
                  State the term remaining
                                                                                         Recycling Rocks, LLC
             List the contract number of any                                             4880 Glades Cut Off Road
                   government contract                                                   Fort Pierce, FL 34981


 2.999.      State what the contract or                   Purchase Orders for
             lease is for and the nature of               the following
             the debtor's interest                        project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          1/30/17; FM2181 -
                                                          Denton County dated
                                                          5/9/18; Lake Sharon
                                                          Drive - Corinth dated
                                                          5/9/18
                  State the term remaining
                                                                                         Redi-Mix Dba Beall And/Or Alliance Haule
             List the contract number of any                                             P.O. Box 844425
                   government contract                                                   Dallas, TX 75284


 2.1000. State what the contract or                       Lease Agreement dated
         lease is for and the nature of                   9/10/18, for office space
         the debtor's interest                            located at 8651
                                                          Cypress Waters Blvd.,
                                                          Suite 160, Dallas, Texas
                                                          75019; Confirmation
                                                          No. 32768-729200               Regus Management Group, LLC
                  State the term remaining                                               15305 Dallas Parkway
                                                                                         Suite 1400
             List the contract number of any                                             Addison, TX 75001-6773
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 213 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 447 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.1001. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/29/2012
                  State the term remaining
                                                                                         Remington Steel And Signs, LLC
             List the contract number of any                                             3525 NW 107 St.
                   government contract                                                   Miami, FL 33167


 2.1002. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/4/2016
                  State the term remaining
                                                                                         Remior Industries, Inc.
             List the contract number of any                                             9165 NW 96th Street
                   government contract                                                   Medley, FL 33178


 2.1003. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/1/2010
                  State the term remaining
                                                                                         Renaissance Contractors Partnership
             List the contract number of any                                             3575 Lone Star Circle, Suite 418
                   government contract                                                   Fort Worth, TX 76177


 2.1004. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          5/23/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/9/16
                  State the term remaining
                                                                                         REP Services, Inc
             List the contract number of any                                             581 Technology Park, Ste. 1009
                   government contract                                                   Lake Mary, FL 32746-7127


 2.1005. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            Subcontractor dated
                                                          9/20/12
                  State the term remaining
                                                                                         Residential Kitchen Design, Inc.
             List the contract number of any                                             5921 NW 176th Street
                   government contract                                                   Miami, FL 33015


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 214 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 448 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1006. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/20/2012
                  State the term remaining
                                                                                         Residential Kitchen Design, Inc.
             List the contract number of any                                             5921 NW 176th Street #2
                   government contract                                                   Miami, FL 33015


 2.1007. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/24/18
                  State the term remaining
                                                                                         Rexel Usa, Inc.
             List the contract number of any                                             4051-7 Philips Highway
                   government contract                                                   Jacksonville, FL 32207


 2.1008. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FM2181 -
                                                          Denton County dated
                                                          3/9/18
                  State the term remaining
                                                                                         Reynolds Asphalt & Constructio
             List the contract number of any                                             P.O. Box 370
                   government contract                                                   Euless, TX 76039


 2.1009. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor

                  State the term remaining
                                                                                         Reynolds Asphalt & Construction Company
             List the contract number of any                                             P.O. Box: 370
                   government contract                                                   Euless, TX 76039


 2.1010. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/14/2013
                  State the term remaining
                                                                                         Richlin Plumbing, Inc.
             List the contract number of any                                             13286 Southwest 218 Terrace
                   government contract                                                   Miami, FL 33170


 2.1011. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with                 Richmond Hydromulch & Seeding
         the debtor's interest                            subcontractor dated            P.O. Box 2169
                                                          6/18/2015                      Wylie, TX 75098
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 215 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 449 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1012. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/18/2013
                  State the term remaining
                                                                                         Right Way Painting Inc.
             List the contract number of any                                             2051 NW 112 Avenue, #121
                   government contract                                                   Miami, FL 33172


 2.1013. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): T4433 -
                                                          Broward Blvd. dated
                                                          12/19/17
                  State the term remaining
                                                                                         Ring Power Corporation
             List the contract number of any                                             P.O. Box 935004
                   government contract                                                   Atlanta, GA 31193


 2.1014. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM 8/3/17;
                                                          DAL TWY Bravo Rehab
                                                          dated 1/30/17; DAL
                                                          TWY Echo Rehab
                                                          1/30/17; HEFT II- E8N20
                                                          12/13/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/20/17; T4433 -
                                                          Broward Blvd. 11/3/17
                  State the term remaining
                                                                                         Rinker Materials
             List the contract number of any                                             13100 NW 118 Avenue
                   government contract                                                   Medley, FL 33178


 2.1015. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/12/2013
                  State the term remaining
                                                                                         River Valley Eco Services, Inc.
             List the contract number of any                                             2809 Capital Street, Suite 300
                   government contract                                                   Wylie, TX 75098.




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 216 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 450 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1016. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/27/2015
                  State the term remaining
                                                                                         Road Runner Electric, Inc.
             List the contract number of any                                             4735 SW 74 Avenue
                   government contract                                                   Miami, FL 33155


 2.1017. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/24/2013
                  State the term remaining
                                                                                         Road Runner Striping Technologies, Inc.
             List the contract number of any                                             9405 NW 109 Street, Bay-7
                   government contract                                                   Medley, FL 33178


 2.1018. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/15/2008
                  State the term remaining
                                                                                         Roadsafe Traffic Systems, Inc.
             List the contract number of any                                             1365 NE 119th Street
                   government contract                                                   Miami, FL 33161


 2.1019. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor

                  State the term remaining
                                                                                         Roadsafe Traffic Systems, Inc.
             List the contract number of any                                             8750 W. Bryn Mawr Ave., Suite 400
                   government contract                                                   Chicago, IL 60631


 2.1020. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/22/2014
                  State the term remaining
                                                                                         Roadway Solutions, Inc.
             List the contract number of any                                             2524 N. Stemmons Frwy.
                   government contract                                                   Carrollton, TX 75006.




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 217 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 451 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1021. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          6/16/17; DAL TWY Echo
                                                          Rehab dated 6/16/17;
                                                          FM2181 - Denton
                                                          County dated 7/13/18;
                                                          Lake Sharon Drive -
                                                          Corinth dated 2/7/18
                  State the term remaining
                                                                                         Roberts Trucking
             List the contract number of any                                             P.O. Box 678327
                   government contract                                                   Dallas, TX 75267


 2.1022. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/3/2017
                  State the term remaining
                                                                                         Rock & Dirt Construction Equipment Renta
             List the contract number of any                                             2101 NW 110 Ave.
                   government contract                                                   Miami, FL 33172


 2.1023. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): POM -
                                                          Terminal F dated
                                                          2/17/17
                  State the term remaining
                                                                                         Rock & Dirt Construction Equipment Renta
             List the contract number of any                                             2101 NW 110 Avenue
                   government contract                                                   Miami, FL 33172


 2.1024. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/12/2012
                  State the term remaining
                                                                                         Rock Power Paving, Inc.
             List the contract number of any                                             13831 SW 59 Street Suite 204
                   government contract                                                   Miami, FL 33183


 2.1025. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining                                               Rodriguez and Quiroga Architects
                                                                                         Chartered
             List the contract number of any                                             2100 Ponce de Leon Blvd.
                   government contract                                                   Miami, FL 33134



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 218 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 452 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1026. State what the contract or                       Confidentiality
         lease is for and the nature of                   Agreement dated
         the debtor's interest                            March 26, 2018 (Survey
                                                          Manager for FM 2181
                                                          Project)
                  State the term remaining
                                                                                         Rodriguez, Bryan
             List the contract number of any                                             271 Shanee Dr
                   government contract                                                   Gloster, LA 71030


 2.1027. State what the contract or                       HR Employment
         lease is for and the nature of                   Agreement dated
         the debtor's interest                            December 20, 2018

                  State the term remaining
                                                                                         Rodriguez, Oscar J.
             List the contract number of any                                             835 NW 5 Terrace
                   government contract                                                   Homestead, FL 33034


 2.1028. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/14/2012
                  State the term remaining
                                                                                         Ron Kendall Masonry, Inc.
             List the contract number of any                                             101 Benoist Farms Road
                   government contract                                                   West Palm Beach, FL 33411


 2.1029. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/18/2009
                  State the term remaining
                                                                                         Ronald M. Gibbons, Inc.
             List the contract number of any                                             14070 NW 20th Avenue
                   government contract                                                   Miami, FL 33054


 2.1030. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/11/2013
                  State the term remaining
                                                                                         Roofing Concepts Unlimited Florida, Inc.
             List the contract number of any                                             11820 Northwest 41 Street
                   government contract                                                   Coral Springs, FL 33065


 2.1031. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/9/2017                       Royal Cabinetry & Millwork, LLC
                  State the term remaining                                               3635 E. 10th Ct.
                                                                                         Hialeah, FL 33013
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 219 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 453 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1032. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/9/2014
                  State the term remaining
                                                                                         Royal Fence And Equipment Corp.
             List the contract number of any                                             5500 NW 74th Avenue
                   government contract                                                   Miami, FL 33166


 2.1033. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining                                               RPM xConstruction LLC
                                                                                         5208 Tennyson Parkway
             List the contract number of any                                             Suite 130
                   government contract                                                   75024


 2.1034. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/26/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          9/5/18
                  State the term remaining                                               RQ Construction, LLC
                                                                                         Attn.: Tina Bookout
             List the contract number of any                                             3194 Lionshead Avenue
                   government contract                                                   CARLSBAD, CA 92010


 2.1035. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/5/2012
                  State the term remaining
                                                                                         Ruben Electric Technology, Inc.
             List the contract number of any                                             450 Swallow Drive
                   government contract                                                   Miami Springs, FL 33166


 2.1036. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining
                                                                                         Rural Electric, Inc.
             List the contract number of any                                             9502 East Main Street
                   government contract                                                   Mesa, AZ 85207
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 220 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 454 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.1037. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/21/2014
                  State the term remaining
                                                                                         Russo Corporation
             List the contract number of any                                             1421 Mims Avenue SW
                   government contract                                                   Birmingham, AL 35211


 2.1038. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/1/2015
                  State the term remaining
                                                                                         RZP Masonry, Inc.
             List the contract number of any                                             12265 SW 43rd St
                   government contract                                                   Miami, FL 33175


 2.1039. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          3/23/17; T4433 -
                                                          Broward Blvd. dated
                                                          11/11/16
                  State the term remaining
                                                                                         S & S National Waste
             List the contract number of any                                             1060 Skees Road
                   government contract                                                   West Palm Beach, FL 33411


 2.1040. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 1/6/17;
                                                          Coalition Lift dated
                                                          10/31/16
                  State the term remaining                                               Safeguard Protection Services
                                                                                         8200 N.W. 41st Street
             List the contract number of any                                             Suite 200
                   government contract                                                   Doral, FL 33166


 2.1041. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/3/2011
                  State the term remaining
                                                                                         Safety Grooving & Grinding LP
             List the contract number of any                                             631 SE Industrial Circle
                   government contract                                                   Lake City, FL 32025


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 221 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 455 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1042. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Safety Systems Barricades, Corp.
             List the contract number of any                                             6138 NW 74th Ave.
                   government contract                                                   Miami, FL 33166


 2.1043. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          11/8/2016; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 1/9/2017; Liberty
                                                          Village dated 3/16/2017;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/12/2017;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/18/2017; POM -
                                                          Terminal F dated
                                                          1/24/2017; Coalition Lift
                                                          dated 11/22/2016
                  State the term remaining
                                                                                         Safway Services, LLC
             List the contract number of any                                             2365 Alibaba Avenue
                   government contract                                                   Opa-locka, FL 33054


 2.1044. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/6/2016
                  State the term remaining
                                                                                         Sagoma Construction Services, Inc
             List the contract number of any                                             3116 South Andrews Ave.
                   government contract                                                   Ft. Lauderdale, FL 33316


 2.1045. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/8/2012
                  State the term remaining
                                                                                         Salani Engineers & General Contractors C
             List the contract number of any                                             14219 SW 125 Ave.
                   government contract                                                   Miami, FL 33186




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 222 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 456 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1046. State what the contract or                       Superintendent Project
         lease is for and the nature of                   Completion
         the debtor's interest                            Employment
                                                          Agreement dated
                                                          August 8, 2018 (T4 Ft.
                                                          Lauderdale Airport
                                                          Project)
                  State the term remaining
                                                                                         Salinas, Guillermo
             List the contract number of any                                             14226 SW 90th Terrace
                   government contract                                                   Miami, FL 33186


 2.1047. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/26/2013
                  State the term remaining
                                                                                         Salomon Construction & Roofing Corp.
             List the contract number of any                                             689 West 26 Street
                   government contract                                                   Hialeah, FL 33010


 2.1048. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/27/2017
                  State the term remaining
                                                                                         Santa Rosa Insulation & Fireproofing, LL
             List the contract number of any                                             6130 NW 74 Ave
                   government contract                                                   Miami, FL 33166


 2.1049. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 8/9/17
                  State the term remaining
                                                                                         Santa Rosa Insulation & Fireproofing, LL
             List the contract number of any                                             6130 NW 74 Avenue
                   government contract                                                   Miami, FL 33166


 2.1050. State what the contract or                       Project Accountant
         lease is for and the nature of                   Project Completion
         the debtor's interest                            Employment
                                                          Agreement dated
                                                          September 24, 2018
                                                          (Joseph Caleb Center,
                                                          FDOT, A1A, NAS
                                                          Meridian and Liberty
                                                          Village project)
                  State the term remaining
                                                                                         Santos, Johanna
             List the contract number of any                                             3240 NW 18th Terr
                   government contract                                                   Miami, FL 33125

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 223 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 457 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1051. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/1/2014
                  State the term remaining
                                                                                         Savannah Trims, Inc.
             List the contract number of any                                             3567 91ST Street N., Suite 4
                   government contract                                                   Lake Park, FL 33403


 2.1052. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/23/2016
                  State the term remaining
                                                                                         Scheda Ecological Associates, Inc
             List the contract number of any                                             5892 East Fowler Avenue
                   government contract                                                   Tampa, FL 33617


 2.1053. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/1/2014
                  State the term remaining
                                                                                         Schedule 10 Specialists, Inc.
             List the contract number of any                                             3521 NW 99th Ave.
                   government contract                                                   Coral Springs, FL 33065


 2.1054. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/23/2012
                  State the term remaining
                                                                                         Schindler Elevator Corporation
             List the contract number of any                                             13800 NW 2nd Street, Suite 140
                   government contract                                                   Sunrise, FL 33325


 2.1055. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/1/2015
                  State the term remaining
                                                                                         Schnabel Foundation Company
             List the contract number of any                                             45240 Business Court, Suite 250
                   government contract                                                   Sterling, VA 20166


 2.1056. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.          Schuyler Line Navigation Company, Inc
                                                          Sampson School dated           130 Severn Avenue, Suite 201
                                                          10/25/16                       Annapolis, MD 21403
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 224 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 458 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1057. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/10/2012
                  State the term remaining                                               Scott A. Guzzi & Associates, Inc.
                                                                                         7041 West Commercial Boulevard
             List the contract number of any                                             Suite 6C
                   government contract                                                   Tamarac, FL 33319


 2.1058. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/25/2014
                  State the term remaining
                                                                                         Scott Derr Painting Company, LLC
             List the contract number of any                                             901 Bay Star Blvd.
                   government contract                                                   Webster, TX 77598


 2.1059. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): HEFT II-
                                                          E8N20 dated 11/8/17
                  State the term remaining
                                                                                         Scougal Rubber Corporation
             List the contract number of any                                             P.O. Box 80226
                   government contract                                                   Seattle, WA 98108


 2.1060. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/1/2016
                  State the term remaining
                                                                                         SD Constructors, Inc.
             List the contract number of any                                             6728 Peony Lane
                   government contract                                                   Orlando, FL 32807




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 225 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 459 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1061. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          10/5/2017 CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/9/2018 E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 1/18/2018 E4S38
                                                          A1A Bridge Rehab
                                                          Control dated 6/18/2018
                                                          HEFT II- E8N20 dated
                                                          7/2/2018
                  State the term remaining
                                                                                         Seaboard Steel Corporation
             List the contract number of any                                             P.O. Drawer 3408
                   government contract                                                   Sarasota, FL 34230


 2.1062. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): POM -
                                                          Terminal F dated
                                                          11/3/16
                  State the term remaining
                                                                                         Seamar Divers, LLC
             List the contract number of any                                             8000 SW 117th Avenue, #206
                   government contract                                                   Miami, FL 33183


 2.1063. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          4/12/17; Liberty Village;
                                                          POM - Terminal F dated
                                                          3/23/17
                  State the term remaining                                               SEI Wireless Solutions
                                                                                         5397 Orange Drive
             List the contract number of any                                             Suite 101
                   government contract                                                   Davie, FL 33314


 2.1064. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/11/16
                  State the term remaining
                                                                                         Seminole Precast Manufacturing, Inc
             List the contract number of any                                             P.O. Box 628352
                   government contract                                                   Orlando, FL 32862




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 226 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 460 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1065. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/2/2015
                  State the term remaining
                                                                                         Senaia International Inc.
             List the contract number of any                                             26 Craig Drive
                   government contract                                                   Merrimack, NH 03054


 2.1066. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/14/2017
                  State the term remaining                                               Sentrillion Corporation
                                                                                         1881 Campus Commons Drive
             List the contract number of any                                             Suite 403
                   government contract                                                   Reston, VA 20191


 2.1067. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 2/15/18; E4S38
                                                          A1A Bridge Rehab
                                                          Control dated 3/27/18;
                                                          T4433 - Broward Blvd.
                                                          dated 2/14/18
                  State the term remaining
                                                                                         Service Welding Supply
             List the contract number of any                                             3746 NW 81 Street
                   government contract                                                   Miami, FL 33147


 2.1068. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/9/18
                  State the term remaining
                                                                                         Setti & Son Welding Corporation
             List the contract number of any                                             5895 W. 2 Avenue
                   government contract                                                   Hialeah, FL 33012


 2.1069. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/14/2017
                  State the term remaining
                                                                                         SGI Matrix, LLC D/B/A Matrix Systems
             List the contract number of any                                             1041 Byers Road
                   government contract                                                   Miamisburg, OH 45342




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 227 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 461 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1070. State what the contract or                       Purchase Order for the
         lease is for and the nature of                   following project:
         the debtor's interest                            N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/27/17
                  State the term remaining
                                                                                         Shanghai Bosun Imports & Exports Co. Ltd
             List the contract number of any                                             Room A 3 F No 668 1
                   government contract                                                   East Beijing Road, SH 20000


 2.1071. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          10/25/17
                  State the term remaining
                                                                                         Shealy Electrical Wholesalers, A Divisio
             List the contract number of any                                             P.O. Box 2767
                   government contract                                                   Fargo, ND 58102


 2.1072. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/11/2016
                  State the term remaining
                                                                                         Shelby Erectors, Inc.
             List the contract number of any                                             4575 Oakes Road
                   government contract                                                   Davie, FL 33314


 2.1073. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2018)

                  State the term remaining
                                                                                         Sheldon Laboratory Systems, LLC
             List the contract number of any                                             702 Treasure Boat Way
                   government contract                                                   Siesta Key, FL 34242


 2.1074. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          6/9/17; CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          11/30/17
                  State the term remaining
                                                                                         Shenandoah General Construction
             List the contract number of any                                             1888 NW 22 Street
                   government contract                                                   Pompano Beach, FL 33069




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 228 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 462 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1075. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          11/3/16, 1/18/17,
                                                          3/15/17, 4/16/18,
                                                          5/11/18, Port
                                                          Everglades Slip 2 Ext.
                                                          dated 10/5/17
                  State the term remaining
                                                                                         Sherwin Williams
             List the contract number of any                                             2195 W. 4th Ave.
                   government contract                                                   Hialeah, FL 33010


 2.1076. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/26/2012
                  State the term remaining
                                                                                         Shoreline Foundation, Inc.
             List the contract number of any                                             2781 SW 56th Avenue
                   government contract                                                   Pembroke, FL 33023


 2.1077. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/12/2012
                  State the term remaining
                                                                                         SI Plumbing , Inc.
             List the contract number of any                                             8400 Southwest 46 Street
                   government contract                                                   Miami, FL 33155


 2.1078. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/28/2009
                  State the term remaining
                                                                                         Signal Maintenance, Inc.
             List the contract number of any                                             3450 W. 84th Street, Suite 202H
                   government contract                                                   Hialeah, FL 33018


 2.1079. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/31/2012
                  State the term remaining
                                                                                         Signal Technology And Installation Corpo
             List the contract number of any                                             5061 Oakes Road
                   government contract                                                   Davie, FL 33314




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 229 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 463 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1080. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          11/4/2016 Doral Police
                                                          Sub-Station dated
                                                          11/4/2016 E4S38 A1A
                                                          Bridge Rehab Control
                                                          2/7/2018 Grove Bay
                                                          Parking Garage dated
                                                          1/17/2018 HEFT II-
                                                          E8N20 dated 11/8/2017
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb dated
                                                          9/18/2017 Liberty
                                                          Village dated
                                                          12/15/2016 Lighthouse
                                                          for the Blind     dated
                                                          11/1/2016
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/16/2017
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/10/2017 POM -
                                                          Terminal F dated
                                                          10/28/2016 POM -
                                                          Terminal F dated
                                                          12/13/2016 POM -
                                                          Terminal F dated
                                                          2/6/2017 Port
                                                          Everglades Slip 2 Ext.
                                                          dated 5/1/2017
                                                          Reagan-Doral MS conv.
                                                          to SHS dated
                                                          12/13/2017 T4433 -
                                                          Broward Blvd. dated
                                                          11/14/2016 T4433 -
                                                          Broward Blvd. dated
                                                          2/5/2018 Coalition Lift
                                                          dated 11/4/2016
                  State the term remaining
                                                                                         SignArama
             List the contract number of any                                             8762 SW 132nd Street
                   government contract                                                   Miami, FL 33176


 2.1081. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/5/2016
                  State the term remaining
                                                                                         Signs 2 U Inc. Dba Fast Signs
             List the contract number of any                                             8240 W. Flagler St.
                   government contract                                                   Miami, FL 33144



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 230 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 464 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1082. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          1/30/17; DAL TWY Echo
                                                          Rehab dated 2/3/17
                  State the term remaining
                                                                                         Sika Corporation
             List the contract number of any                                             315 North Ebrite Street
                   government contract                                                   Mesquite, TX 75149


 2.1083. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/30/2013
                  State the term remaining
                                                                                         Silva Structures LLC
             List the contract number of any                                             4960 NW 165th Street Unit B-1
                   government contract                                                   Miami, FL 33014


 2.1084. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 12/7/17; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 7/14/17;
                                                          HEFT II- E8N20 dated
                                                          8/14/18
                  State the term remaining
                                                                                         Sims Crane & Equipment Company
             List the contract number of any                                             P.O. Box 11825
                   government contract                                                   Tampa, FL 33680


 2.1085. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/10/17
                  State the term remaining
                                                                                         Sims, Waters & Associates
             List the contract number of any                                             1750 E Duval Street
                   government contract                                                   Jacksonville, FL 32202


 2.1086. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/9/2014
                  State the term remaining
                                                                                         Singer NY LLC dba M. Tucker
             List the contract number of any                                             12038 Miramar Parkway
                   government contract                                                   Miramar, FL 33025
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 231 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19        Page 465 of 712
 Debtor 1 Magnum Construction Management, LLC                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease



 2.1087. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/28/17
                  State the term remaining
                                                                                          Singer NY, LLC dba M. Tucker
             List the contract number of any                                              150 South Twin Valley Road
                   government contract                                                    Elverson, PA 19520


 2.1088. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/3/2016
                  State the term remaining
                                                                                          Sirdar Trucking, Inc.
             List the contract number of any                                              13332 71st Place North
                   government contract                                                    West Palm Beach, FL 33412


 2.1089. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          6/16/17, 8/1/17, 2/22/18,
                                                          3/8/18; DAL TWY Echo
                                                          Rehab dated 6/16/17;
                                                          FM2181 - Denton
                                                          County dated 6/15/18;
                                                          Lake Sharon Drive -
                                                          Corinth dated 6/15/18
                  State the term remaining
                                                                                          Sitech
             List the contract number of any                                              3206 S.W.W. White Road
                   government contract                                                    San Antonio, TX 78222


 2.1090. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/16/2013
                  State the term remaining
                                                                                          SK Quality Contractor, Inc.
             List the contract number of any                                              15441 Southwest 49th Street
                   government contract                                                    Miami, FL 33185


 2.1091. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/31/2017                       Sky High Elevators Corp
                  State the term remaining                                                URB. Santa Maria, Calle Orquidea #34
                                                                                          San Juan, PU 00927
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 232 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 466 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1092. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/1/2015
                  State the term remaining
                                                                                         Skylight Concepts, Inc.
             List the contract number of any                                             9715 W. Broward Blvd., #264
                   government contract                                                   Fort Lauderdale, FL 33324


 2.1093. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/26/2014
                  State the term remaining
                                                                                         Skyline Steel, Inc
             List the contract number of any                                             4987 NW 23rd Ave.
                   government contract                                                   Fort Lauderdale, FL 33309


 2.1094. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/25/2014
                  State the term remaining
                                                                                         Skyline Systems, Inc.
             List the contract number of any                                             10700 NW 6th Court
                   government contract                                                   Miami, FL 33168


 2.1095. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/23/2014
                  State the term remaining
                                                                                         Skyys Construction, Inc.
             List the contract number of any                                             5911 SW 195th Terrace
                   government contract                                                   SW Ranches, FL 33332


 2.1096. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Slaton Bros, Inc.
             List the contract number of any                                             7108 South Alton Way, Building D
                   government contract                                                   Centennial, CO 80112.




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 233 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 467 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1097. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): T4433 -
                                                          Broward Blvd. dated
                                                          3/6/17
                  State the term remaining
                                                                                         Slip Not Metal Safety Flooring, Div Of W
             List the contract number of any                                             2545 Beaufait Street
                   government contract                                                   Detroit, MI 48207


 2.1098. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          2/7/17; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 9/14/2017 FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 11/9/2016
                                                          POM - Terminal F dated
                                                          10/28/2016 T4433 -
                                                          Broward Blvd. dated
                                                          11/11/2016
                  State the term remaining
                                                                                         Smith Aerial Photo, Inc
             List the contract number of any                                             P.O. Box 971115
                   government contract                                                   Coconut Creek, FL 33097


 2.1099. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/21/18, 4/7/18; POM -
                                                          Terminal F dated
                                                          4/17/17
                  State the term remaining
                                                                                         Smith Hamilton Shop, Inc.
             List the contract number of any                                             4401 NW 37 Avenue
                   government contract                                                   Miami, FL 33142


 2.1100. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/24/2011
                  State the term remaining
                                                                                         Snapp Industries, Inc.
             List the contract number of any                                             2902 NW 22nd Street
                   government contract                                                   Miami, FL 33142




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 234 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 468 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1101. State what the contract or                       Project Completion
         lease is for and the nature of                   Employment
         the debtor's interest                            Agreement dated July
                                                          16, 2018 (Terminal 4
                                                          Project)
                  State the term remaining
                                                                                         Snyder, David
             List the contract number of any                                             5911 West Grand Duke Circle
                   government contract                                                   Fort Lauderdale, FL 33321


 2.1102. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/1/2015
                  State the term remaining
                                                                                         Solares Electrical Services, Inc.
             List the contract number of any                                             10520 NW 26th Street, C101
                   government contract                                                   Doral, FL 33171


 2.1103. State what the contract or                       Agreement between
         lease is for and the nature of                   Design-Builder and
         the debtor's interest                            Design Consultant for
                                                          Cruise Terminal F in
                                                          the Port of Miami, dated
                                                          11/4/2016
                  State the term remaining
                                                                                         Soldata, Inc.
             List the contract number of any                                             2400 Ansys Drive, Suite 303.
                   government contract                                                   Canonsburg, PA 15317


 2.1104. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/12/2012
                  State the term remaining
                                                                                         Solo Air Conditioning & Heating Co., Inc
             List the contract number of any                                             8451 NW 61 Street
                   government contract                                                   Miami, FL 33166


 2.1105. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/12/2009
                  State the term remaining
                                                                                         Solo Construction Corp.
             List the contract number of any                                             3855 Commerce Parkway
                   government contract                                                   Miramar, FL 33025


 2.1106. State what the contract or                       Master Subcontract             Solution Construction, Inc
         lease is for and the nature of                   Agreement with                 7955 Northwest 12th Street
         the debtor's interest                            subcontractor dated            Suite 425
                                                          12/5/2012                      Doral, FL 33126
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 235 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 469 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1107. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/28/2014
                  State the term remaining
                                                                                         Sorrel Enterprises, Inc. D/B/A Sorrel De
             List the contract number of any                                             8835 NW 95 St
                   government contract                                                   Medley, FL 33178


 2.1108. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 8/24/17
                  State the term remaining
                                                                                         South Eastern Prestressed Concrete, Inc
             List the contract number of any                                             P.O. Box 15043
                   government contract                                                   West Palm Beach, FL 33416


 2.1109. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/16/2013
                  State the term remaining
                                                                                         South Florida Air Conditioning And Refri
             List the contract number of any                                             8115 NW 29 Street
                   government contract                                                   Doral, FL 33122


 2.1110. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/7/2012
                  State the term remaining
                                                                                         Southeast Attenuators, Inc.
             List the contract number of any                                             7760 Hooper Road
                   government contract                                                   West Palm Beach, FL 33411


 2.1111. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/24/2016
                  State the term remaining
                                                                                         Southeast Highway Guardrail & Attenuator
             List the contract number of any                                             7760 Hooper Road
                   government contract                                                   West Palm Beach, FL 33411


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 236 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 470 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1112. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/19/17
                  State the term remaining
                                                                                         Southeast Rigging, Inc
             List the contract number of any                                             429 Talleyrand Ave.
                   government contract                                                   Jacksonville, FL 32202


 2.1113. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/27/2009
                  State the term remaining                                               Southeast Underground Utilities, Corp.
                                                                                         1700 North West 65th Avenue
             List the contract number of any                                             Suite 4
                   government contract                                                   Plantation, FL 33313


 2.1114. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/24/2012
                  State the term remaining
                                                                                         Southeastern Engineering Contractors, In
             List the contract number of any                                             12054 NW 98 Avenue
                   government contract                                                   Hialeah Gardens, FL 33018


 2.1115. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/30/2018
                  State the term remaining
                                                                                         Southeastern Seating, Inc.
             List the contract number of any                                             903 E 17th Avenue
                   government contract                                                   Tampa, FL 33065


 2.1116. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/28/2013
                  State the term remaining
                                                                                         Southern National Track Services, Inc.
             List the contract number of any                                             6550 Griffin Road, Suite 103
                   government contract                                                   Davie, FL 33314


 2.1117. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            Southern Power & Controls Corp.
                                                          3/31/2009                      8918 Sabal Industrial Blvd
                  State the term remaining                                               Tampa, FL 33619
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 237 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 471 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.1118. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/30/2016
                  State the term remaining
                                                                                         Southwest AG Service, Inc.
             List the contract number of any                                             1423 Cornelia Drive
                   government contract                                                   Labelle, FL 33935


 2.1119. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/28/2013
                  State the term remaining
                                                                                         Southwest Plumbing Services Inc.
             List the contract number of any                                             12925 Southwest 134 Court
                   government contract                                                   Miami, FL 33186


 2.1120. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/23/2014
                  State the term remaining
                                                                                         Southwest Progressive Enterprises, Inc.
             List the contract number of any                                             10920 Alder Circle
                   government contract                                                   Dallas, TX 75238


 2.1121. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/9/2015
                  State the term remaining
                                                                                         Specified Architectural Systems, Inc.
             List the contract number of any                                             9942 Currie Davis Drive Ste. C
                   government contract                                                   Tampa, FL 33619


 2.1122. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/30/2013
                  State the term remaining
                                                                                         Speedy Concrete Cutting, Inc.
             List the contract number of any                                             2579 NW 19th Street,
                   government contract                                                   Ft. Lauderdale, FL 33311




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 238 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 472 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1123. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          10/24/17; Joseph Caleb
                                                          Ctr Atrium Refurb
                                                          dated 8/6/18; OLOG
                                                          Site Improvements
                                                          dated 7/17/18; T4433 -
                                                          Broward Blvd. dated
                                                          1/9/17
                  State the term remaining
                                                                                         Speedy Concrete Cutting, Inc.
             List the contract number of any                                             2579 NW 19 Street
                   government contract                                                   Fort Lauderdale, FL 33311


 2.1124. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): POM -
                                                          Terminal F dated
                                                          9/26/17
                  State the term remaining
                                                                                         Spine3D, LLC
             List the contract number of any                                             8782 NW 18th Terrace
                   government contract                                                   Doral, FL 33172


 2.1125. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/5/2009
                  State the term remaining
                                                                                         Sprayworks Co.
             List the contract number of any                                             18090 Collins Avenue, #707
                   government contract                                                   Sunny Isles Beach, FL 33160


 2.1126. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            Subcontractor dated
                                                          7/11/2012
                  State the term remaining
                                                                                         Sprinklermatic Fire Protection Systems,
             List the contract number of any                                             4740 Davie Road
                   government contract                                                   Davie, FL 33314


 2.1127. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/20/2013
                  State the term remaining                                               SPX Corporation Dba Genfare
                                                                                         A Division of SPX Corporation
             List the contract number of any                                             751 Pratt Boulevard
                   government contract                                                   Elk Grove Village, IL 60007

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 239 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 473 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1128. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/22/2014
                  State the term remaining
                                                                                         SSE And Associates, Inc.
             List the contract number of any                                             569 Canal Street
                   government contract                                                   New Smyrna Beach, FL 32168


 2.1129. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/3/2014
                  State the term remaining
                                                                                         Stabil Concrete Products, LLC
             List the contract number of any                                             4451 8th Avenue S.
                   government contract                                                   St. Petersburg, FL 33711


 2.1130. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/24/2008
                  State the term remaining
                                                                                         Stainless Fabricators, Inc.
             List the contract number of any                                             1834 Gunn Highway, Building C
                   government contract                                                   Odessa, FL 33556


 2.1131. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/17/2016
                  State the term remaining
                                                                                         Stan Weaver & Co.
             List the contract number of any                                             4607 N Cortez Ave.
                   government contract                                                   Tampa, FL 33614


 2.1132. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 8/24/17
                  State the term remaining
                                                                                         Standard Concrete Products
             List the contract number of any                                             945 Broadway, Suite 300
                   government contract                                                   Columbus, GA 31901


 2.1133. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            Stanley Black & Decker Dba Stanley Vidma
                                                          4/26/2013                      11 Grammes Road
                  State the term remaining                                               Allentown, PA 18103
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 240 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 474 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 241 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 475 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1134. State what the contract or                       Purchase Orders for            Staples - Atlanta Department
         lease is for and the nature of                   the following projects:        P.O. Box 405386
         the debtor's interest                            C-111 Detention Area           Atlanta, GA 30384
                                                          dated 7/6/17, 8/9/17
                                                          DAL TWY Bravo Rehab
                                                          dated 4/7/17, 6/12/17,
                                                          12/20/17, 12/21/17,
                                                          4/7/17, 1/12/18 Doral
                                                          Police Sub-Station
                                                          dated 11/4/16, 12/7/16,
                                                          1/18/17, 2/17/17, 5/5/17,
                                                          6/21/17 E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 1/19/18, 2/6/18,
                                                          6/4/18 FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 4/11/17, 5/25/17,
                                                          8/8/17, 10/18/17,
                                                          12/4/17, 2/19/18 Florida
                                                          City Elementary dated
                                                          1/17/18 Grove Bay
                                                          Parking Garage dated
                                                          6/13/18, 7/23/18, 8/15/18
                                                          HEFT II- E8N20 dated
                                                          7/6/17, 8/16/17, 8/29/17,
                                                          10/18/17, 10/30/17,
                                                          1/2/18, 2/9/18, 5/25/18,
                                                          8/10/18 Joseph Caleb
                                                          Ctr Atrium Refurb
                                                          dated 9/26/17, 9/29/17,
                                                          10/3/17, 10/27/17,
                                                          11/29/17, 12/26/17,
                                                          1/9/18, 1/24/18, 2/12/18,
                                                          2/22/18, 3/9/18, 4/12/18,
                                                          5/14/18, 6/5/18, 7/5/18,
                                                          7/31/18 Liberty Village
                                                          dated 2/17/17, 8/2/17
                                                          Lighthouse for the
                                                          Blind     dated 11/1/16,
                                                          11/29/16, 1/17/17,
                                                          1/23/17, 2/17/17,
                                                          3/14/17, 4/5/17, 4/24/17,
                                                          4/28/17, 5/17/17,
                                                          5/23/17, 7/7/17, 7/27/17,
                                                          8/23/17, 8/30/17, 9/5/17
                                                          POM - Terminal F dated
                                                          10/28/16, 11/7/16,
                                                          11/22/16, 1/18/17,
                                                          2/10/17, 3/20/17,
                                                          4/10/17, 5/17/17,
                                                          6/22/17, 8/4/17, 9/19/17,
                                                          10/9/17, 10/27/17,
                                                          11/2/17 Port Everglades
                                                          Slip 2 Ext. dated
                                                          11/30/16, 2/24/17,
                                                          3/24/17, 6/12/17, 8/11/17
                                                          Reagan-Doral MS conv.
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 242 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 476 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                                                          to SHS dated 1/17/18
                                                          T4433 - Broward Blvd.
                                                          dated 12/20/16, 3/2

                  State the term remaining

             List the contract number of any
                   government contract


 2.1135. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/11/2009
                  State the term remaining
                                                                                         Star Cleaning USA, Inc.
             List the contract number of any                                             14010 NW 20 Avenue
                   government contract                                                   Opalocka, FL 33309


 2.1136. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Star Quality, Inc.
             List the contract number of any                                             4006 West Crest Avenue
                   government contract                                                   Tampa, FL 33614


 2.1137. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          4/6/17
                  State the term remaining
                                                                                         Star Tractor Ltd.
             List the contract number of any                                             P.O. Box 163705
                   government contract                                                   Fort Worth, TX 76161


 2.1138. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/10/2013
                  State the term remaining
                                                                                         State Line Products Of South Florida,
             List the contract number of any                                             3021 NW 25th Avenue
                   government contract                                                   Pompano Beach, FL 33069


 2.1139. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/27/2012                      State Site Development, Inc.
                  State the term remaining                                               13008 SW 133 Ct.
                                                                                         Miami, FL 33186
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 243 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 477 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1140. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/13/2009
                  State the term remaining
                                                                                         Statewide Maintenance/Striping, Inc.
             List the contract number of any                                             14901 SW 137 Street
                   government contract                                                   Miami, FL 33196


 2.1141. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor

                  State the term remaining
                                                                                         Statewide Transport LLCC
             List the contract number of any                                             800 Isom Rd., Suite 300
                   government contract                                                   San Antonio, TX 78216


 2.1142. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          9/14/17
                  State the term remaining
                                                                                         Steel Inspectors Of Texas Inc
             List the contract number of any                                             P.O. Box 150987
                   government contract                                                   Fort Worth, TX 76108


 2.1143. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/23/2017
                  State the term remaining
                                                                                         Steier Construction Inc
             List the contract number of any                                             810 133rd Street East
                   government contract                                                   Bradenton, FL 34212


 2.1144. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/1/2016
                  State the term remaining
                                                                                         Steve Ward & Associates, Inc.
             List the contract number of any                                             7330 Cockrill Bend Blvd.
                   government contract                                                   Nashville, TN 37209




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 244 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 478 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1145. State what the contract or                       Project Completion
         lease is for and the nature of                   Employment
         the debtor's interest                            Agreement dated July
                                                          2, 2018 (WT Sampson
                                                          Project)
                  State the term remaining
                                                                                         Still, John
             List the contract number of any                                             2408 NE Ginger Terrace
                   government contract                                                   Jensen Beach, FL 34957-4644


 2.1146. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): OLOG Site
                                                          Improvements dated
                                                          11/9/17
                  State the term remaining
                                                                                         Stone & Equiipment, Inc.
             List the contract number of any                                             4681 SW 72Nnd Avenue
                   government contract                                                   Miami, FL 33155


 2.1147. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/4/2008
                  State the term remaining
                                                                                         Stone Age Pavers, Inc.
             List the contract number of any                                             205 NW 12th Avenue
                   government contract                                                   Pompano Beach, FL 33069


 2.1148. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/31/2013
                  State the term remaining
                                                                                         Stone Concept Miami, Inc.
             List the contract number of any                                             1239 Robin Avenue
                   government contract                                                   Miami Springs, FL 33166


 2.1149. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village 12/14/17
                  State the term remaining                                               Stoneworks Of Usa, Inc
                                                                                         8200 NW 41st Street
             List the contract number of any                                             Suite 200
                   government contract                                                   Miami, FL 33166


 2.1150. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            Stonhard A Division Of Stoncor Group Inc
                                                          3/26/2013                      1000 East Park Avenue
                  State the term remaining                                               Maple Shade, NJ 08052
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 245 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 479 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.1151. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/15/2014
                  State the term remaining
                                                                                         Storm Water Management, Inc.
             List the contract number of any                                             P.O. Box 16406
                   government contract                                                   Fort Worth, TX 76162


 2.1152. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          12/12/16
                  State the term remaining
                                                                                         Stratford Group, Inc
             List the contract number of any                                             7912 Los Robles Ct.
                   government contract                                                   Jacksonville, FL 32256


 2.1153. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Stripe-A-Zone, Inc.
             List the contract number of any                                             2714 W. Sherman
                   government contract                                                   Grand Prairie, TX 75051


 2.1154. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/18/2015
                  State the term remaining
                                                                                         Striping Technology, LP
             List the contract number of any                                             P.O. Box 4279
                   government contract                                                   Tyler, TX 75712


 2.1155. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/9/2013
                  State the term remaining
                                                                                         Structural Group Of South Florida, Inc.
             List the contract number of any                                             815 North Homestead Blvd, 458
                   government contract                                                   Homestead, FL 33030


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 246 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 480 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1156. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/30/2012
                  State the term remaining
                                                                                         Structural Prestressed Industries, Inc
             List the contract number of any                                             11405 Northwest 138th Street
                   government contract                                                   Miami, FL 33178


 2.1157. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          10/14/16; Grove Bay
                                                          Parking Garage dated
                                                          4/3/18; POM Terminal F
                                                          dated 1/20/17
                  State the term remaining
                                                                                         Structural Prestressed Industries, Inc
             List the contract number of any                                             11405 NW 112th Court
                   government contract                                                   Medley, FL 33178


 2.1158. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/24/2016
                  State the term remaining
                                                                                         Structural Technologies, LLC
             List the contract number of any                                             2001 Blount Road
                   government contract                                                   Pompano Beach, FL 33069


 2.1159. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/1/2015
                  State the term remaining
                                                                                         Structured Cabling-Solutions, Inc.
             List the contract number of any                                             5632 NW 161 St
                   government contract                                                   Miami Gardens, FL 33014


 2.1160. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):N69450-16-C-
                                                          1612 W.T. Sampson
                                                          School dated 8/18/2017;
                                                          POM - Terminal F dated
                                                          12/19/2016, 1/24/17,
                                                          3/2/17, 10/9/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 3/2/2017, 8.31/17;
                                                          T4433 - Broward Blvd.          Stuart Building Products Industries
                                                          dated 12/19/2016,              P.O. Box 669298
                                                          3/9/17, 11/7/17                Pompano Beach, FL 33066
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 247 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 481 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1161. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/7/2017, 3/14/17,
                                                          6/16/17, 2/2/18, 2/8/18;
                                                          FM2181 - Denton
                                                          County dated
                                                          11/6/2017, 9/11/18
                  State the term remaining
                                                                                         Stuart Hose & Pipe Co
             List the contract number of any                                             701 Riverside Drive
                   government contract                                                   Fort Worth, TX 76111


 2.1162. State what the contract or                       Project Executive
         lease is for and the nature of                   Project Completion
         the debtor's interest                            Employment
                                                          Agreement dated
                                                          August 22, 2018 (Grove
                                                          Bay Parking Garage,
                                                          Joseph Caleb
                                                          Renovations and Miami
                                                          Lighthouse for the
                                                          Blind Project)
                  State the term remaining
                                                                                         Suarez, Alexander
             List the contract number of any                                             10280 SW 124 Street
                   government contract                                                   Miami, FL 33176


 2.1163. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/1/2014
                  State the term remaining
                                                                                         Sunbelt Holdings, Inc dba Horizon Surfac
             List the contract number of any                                             310 Scarlet Blvd.
                   government contract                                                   Oldsmar, FL 34677




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 248 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 482 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1164. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          8/15/2017, 10/26/17,
                                                          1/24/18, 2/19/18; DAL
                                                          TWY Bravo Rehab
                                                          dated 4/7/2017,
                                                          5/31/2017, 6/6/2017,
                                                          7/24/2017, 9/25/2017,
                                                          10/4/2017, 11/1/2017,
                                                          2/2/2018; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 3/5/2018,
                                                          5/17/2018 FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 8/18/2017,
                                                          8/21/17, 8/22/17,
                                                          8/23/176, 9/26/17,
                                                          10/11/17, 10/26/2017,
                                                          11/10/2017, 1/9/2018,
                                                          1/10/2018, 1/11/2018,
                                                          1/25/2018, 2/19/2018,
                                                          2/22/2018, 2/27/2018;
                                                          Grove Bay Parking
                                                          Garage dated 8/9/2018;
                                                          HEFT II- E8N20 dated
                                                          8/3/2017, 9/5/17,
                                                          11/27/17, 1/5/18,
                                                          1/10/18, 1/31/18, 6/7/18,
                                                          7/2/18, 8/14/18; Lake
                                                          Sharon Drive Corinth
                                                          dated 2/7/2018;
                                                          Lighthouse for the
                                                          Blind dated 4/5/2017,
                                                          8/15/17; POM - Terminal
                                                          F dated 9/13/2017; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/28/2017,
                                                          9/21/17, 9/22/17,
                                                          9/29/17, 10/11/17,
                                                          10/23/17, 12/14/17,
                                                          12/18/17, 1/4/18,
                                                          1/15/18; T4433 -
                                                          Broward Blvd. dated
                                                          7/19/17, 7/26/17,
                                                          8/17/17, 8/21/17,
                                                          9/20/17, 10/11/17,
                                                          11/2/17, 11/16/17,
                                                          11/17/17, 11/30/17,
                                                          12/1/17, 2/7/18, 2/22/18,
                                                          3/5/18, 3/9/18, 3/15/18,
                                                          3/16/18, 3/23/18,
                                                          3/27/18, 4/1/18, 4/3/18,
                                                          4/11/18, 5/11/18,              Sunbelt Rentals
                                                          6/13/18, 8/3/18, 8/14/18,      1275 W Mound Street
                                                          9/6/18                         Columbus, OH 43223

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 249 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 483 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1165. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 5/3/18
                  State the term remaining
                                                                                         Suncoast Welding Supplies Inc
             List the contract number of any                                             408 S 33rd St.
                   government contract                                                   Ft. Pierce, FL 34947


 2.1166. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/17/2015
                  State the term remaining
                                                                                         Suncor, Inc.
             List the contract number of any                                             612 Stokely Drive
                   government contract                                                   Deforest, WI 53532


 2.1167. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/8/2017
                  State the term remaining
                                                                                         Sunshine Land Design, Inc.
             List the contract number of any                                             3291 SE Lionel Terrace
                   government contract                                                   Stuart, FL 34997


 2.1168. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/3/2012
                  State the term remaining                                               Sunshine State Air-Conditioning, Inc.
                                                                                         4960 Northwest 165 Street
             List the contract number of any                                             Suite B-11
                   government contract                                                   Miami, FL 33014


 2.1169. State what the contract or                       Equipment Lease
         lease is for and the nature of                   Agreement dated
         the debtor's interest                            March 30, 2009, and
                                                          related schedules for
                                                          various equipment.
                  State the term remaining                                               SunTrust Equipment Finance & Leasing
                                                                                         Corp.
             List the contract number of any                                             300 East Joppa Road, Suite 700
                   government contract                                                   Towson, MD 21286

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 250 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 484 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1170. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/3/2012
                  State the term remaining
                                                                                         Superior Electrical Contractors, Inc
             List the contract number of any                                             2151 NW 93rd Avenue
                   government contract                                                   Miami, FL 33172


 2.1171. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/22/2014
                  State the term remaining
                                                                                         Superior Electrical Contractors, Inc
             List the contract number of any                                             2152 NW 93rd Avenue
                   government contract                                                   Miami, FL 33172


 2.1172. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/19/2009
                  State the term remaining
                                                                                         Superior Landscaping & Lawn Service, Inc
             List the contract number of any                                             2200 NW 23 Avenue
                   government contract                                                   Miami, FL 33142


 2.1173. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          6/5/17, 7/5/17
                  State the term remaining
                                                                                         Supplies Unlimited Inc
             List the contract number of any                                             3026 Alcover Dr.
                   government contract                                                   Scottsdale, GA 30079


 2.1174. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/9/2013
                  State the term remaining                                               Supreme Ceiling & Interior, Inc.
                                                                                         5941 Northwest 176 Street
             List the contract number of any                                             Unit #4
                   government contract                                                   Miami, FL 33015


 2.1175. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with                 Supreme Roofing & Construction, Inc.
         the debtor's interest                            Subcontractor dated            2600 Northwest 155th Terrace
                                                          1/8/2018                       Miami, FL 33054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 251 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 485 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1176. State what the contract or                       Master Subcontractor
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining
                                                                                         Synergy Signs & Services, LLC
             List the contract number of any                                             2815 Prestige Road
                   government contract                                                   Keller, TX 76244


 2.1177. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/30/2009
                  State the term remaining
                                                                                         Systems Integration & Maintenance, Inc.
             List the contract number of any                                             4471 NW 36th St., Suite 223
                   government contract                                                   Miami, FL 33166


 2.1178. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): C-111
                                                          Detention Area
                  State the term remaining
                                                                                         T&S Collision Center
             List the contract number of any                                             4715 E 10th Ave.
                   government contract                                                   Hialeah, FL 33013


 2.1179. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/3/2014
                  State the term remaining
                                                                                         Tailored Foam Of Florida, Inc.
             List the contract number of any                                             3900 St. Johns Pkwy
                   government contract                                                   Sanford, FL 32771


 2.1180. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                  State the term remaining
                                                                                         Tampa Tank Inc - Fss (Florida Structrura
             List the contract number of any                                             12781 US Highway 41 South
                   government contract                                                   Gibsonton, FL 33534




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 252 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 486 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1181. State what the contract or                       Settlement Agreement
         lease is for and the nature of                   dated January 15, 2019,
         the debtor's interest                            entered into between
                                                          Tampa Tank-FSS and
                                                          Munilla Construction
                                                          Management, LLC, with
                                                          respect to FIU City
                                                          Pedestrian Bridge
                                                          project
                  State the term remaining
                                                                                         Tampa Tank-FSS
             List the contract number of any                                             12781 US Highway 41 South
                   government contract                                                   Gibsonton, FL 33534


 2.1182. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/1/2016
                  State the term remaining
                                                                                         Tarpon Concrete Finishing LLC
             List the contract number of any                                             15281 SW 303rd St
                   government contract                                                   Homestead, FL 33033


 2.1183. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/18/2016
                  State the term remaining
                                                                                         Tate Transport Corporation
             List the contract number of any                                             2830 W State Rd. 84, Ste. 102
                   government contract                                                   Fort Lauderdale, FL 33312


 2.1184. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Lighthouse
                                                          for the Blind
                  State the term remaining
                                                                                         Taurus Chutes, Inc.
             List the contract number of any                                             P.O. Box 100683
                   government contract                                                   Fort Lauderdale, FL 33310


 2.1185. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          3/3/17, 3/13/17; FM2181
                                                          - Denton County dated
                                                          1/15/18
                  State the term remaining
                                                                                         Tech-Lab Industries, Inc
             List the contract number of any                                             P.O. Box 6217
                   government contract                                                   Arlington, TX 76005

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 253 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 487 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1186. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/1/2017
                  State the term remaining
                                                                                         Techint Group Corp
             List the contract number of any                                             7884 NW 46 Street
                   government contract                                                   Doral, FL 33166


 2.1187. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Tecta America South Florida, Inc.
             List the contract number of any                                             1431 SW 30 Avenue
                   government contract                                                   Deerfield Beach, FL 33442


 2.1188. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Tele-Vac South Incorporated
             List the contract number of any                                             221 NE 13 St.
                   government contract                                                   Pompano Beach, FL 33060


 2.1189. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 7/13/17
                  State the term remaining
                                                                                         Tele-Vac South, Inc
             List the contract number of any                                             221 NE 13 Street
                   government contract                                                   Pompano Beach, FL 33060


 2.1190. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/4/2017
                  State the term remaining
                                                                                         Terracon Consultants, Inc.
             List the contract number of any                                             18001 W. 106th St., 300
                   government contract                                                   Olathe, KS 66061


 2.1191. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/7/2018                       Tesla Engineering, Inc
                  State the term remaining                                               10811 SW 33 St.
                                                                                         Miami, FL 33165
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 254 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 488 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1192. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          9/25/17; FM2181 -
                                                          Denton County dated
                                                          6/20/18
                  State the term remaining
                                                                                         Texas Erosion Supply, LP
             List the contract number of any                                             1327 Century Way
                   government contract                                                   Wylie, TX 75098


 2.1193. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining
                                                                                         Texas OP Construction LP
             List the contract number of any                                             P.O. Box 427
                   government contract                                                   Roanoke, TX 76262


 2.1194. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/7/17
                  State the term remaining                                               Textainer Equipment Management
                                                                                         650 California Street
             List the contract number of any                                             16th Floor
                   government contract                                                   San Francisco, CA 94108


 2.1195. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/4/2012
                  State the term remaining
                                                                                         THB Construction, LLC
             List the contract number of any                                             1805 Royal Lane, Suite 107
                   government contract                                                   Dallas, TX 75229


 2.1196. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          8/29/17; DAL TWY Echo
                                                          Rehab dated 5/12/17            The Anchor Group, Inc
                  State the term remaining                                               9765 Harry Hines Boulevard
                                                                                         Dallas, TX 75220
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 255 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 489 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1197. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/22/2011
                  State the term remaining
                                                                                         The Anchor Group, Inc.
             List the contract number of any                                             9765 Harry Hines Blvd.
                   government contract                                                   Dallas, TX 75220


 2.1198. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          2/6/17
                  State the term remaining
                                                                                         The Bilco Company
             List the contract number of any                                             P.O. Box 1203
                   government contract                                                   New Haven, CT 06505


 2.1199. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/1/2015
                  State the term remaining                                               The BRT Group, Inc. dba Florida
                                                                                         Hydroseeding & Erosion Control
             List the contract number of any                                             3136 SE St. Lucie Blvd.
                   government contract                                                   Stuart, FL 34997


 2.1200. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 3/21/18
                  State the term remaining
                                                                                         The Comfort Group Dba
             List the contract number of any                                             659 Thompson Lane
                   government contract                                                   Nashville, TN 37204


 2.1201. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/1/2014
                  State the term remaining
                                                                                         The De Moya Group, Inc.
             List the contract number of any                                             14600 SW 136 St.
                   government contract                                                   Miami, FL 33186




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 256 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 490 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1202. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/27/2008
                  State the term remaining
                                                                                         The Gerber Group, Inc.
             List the contract number of any                                             9138 NW 20th Manor
                   government contract                                                   Coral Springs, FL 33071


 2.1203. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          7/23/18
                  State the term remaining
                                                                                         The Hillman Group, Inc
             List the contract number of any                                             10590 Hamilton Ave.
                   government contract                                                   Cincinnati, OH 45231


 2.1204. State what the contract or                       Lease Agreement for
         lease is for and the nature of                   US 75 Project Office
         the debtor's interest                            (2014-679)
                                                          $2,500.00 per month
                                                          Start Date: 4/7/2014
                                                          Term: Month to Month
                  State the term remaining                                               The Howard Research & Dev.
                                                                                         One Galleria Tower
             List the contract number of any                                             13355 Noel Road, 22nd Floor
                   government contract                                                   Dallas, TX 75240


 2.1205. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/1/2015
                  State the term remaining
                                                                                         The I.T. Verdin Company
             List the contract number of any                                             444 Reading Road
                   government contract                                                   Cincinnati, OH 45202


 2.1206. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/16/2013
                  State the term remaining
                                                                                         The Redland Company
             List the contract number of any                                             48 Northeast 15th Street
                   government contract                                                   Homestead, FL 33030-4507




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 257 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 491 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1207. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FM2181 -
                                                          Denton County dated
                                                          10/23/17; Lake Sharon
                                                          Drive - Corinth dated
                                                          10/23/17
                  State the term remaining                                               The Reinforced Earth Company
                                                                                         12001 Sunrise Valley Drive
             List the contract number of any                                             Ste 400
                   government contract                                                   Reston, VA 20191


 2.1208. State what the contract or                       Lease Agreement for
         lease is for and the nature of                   Broward Boulevard
         the debtor's interest                            Project Office
                                                          (2016-723)
                                                          $1,250.00 per month
                                                          Start date: 10/3/2016
                                                          Term: 24 months
                  State the term remaining
                                                                                         The Salvation Army
             List the contract number of any                                             1424 NE Expressway
                   government contract                                                   Atlanta, GA 30329


 2.1209. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Grove Bay
                                                          Parking Garage dated
                                                          7/20/2018; Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 8/29/2017;
                                                          Lighthouse for the
                                                          Blind     dated
                                                          3/9/2017;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/16/2018; OLOG Site
                                                          Improvements dated
                                                          6/1/2018; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 2/1/2017; T4433 -
                                                          Broward Blvd. dated
                                                          5/24/2017, 1/10/18;
                                                          Coalition Lift dated
                                                          10/31/2016
                  State the term remaining                                               The Structural Group
                                                                                         815 N Homestead Boulevard
             List the contract number of any                                             Suite 458
                   government contract                                                   Homestead, FL 33030


 2.1210. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with                 The Structural Group, Inc.
         the debtor's interest                            subcontractor dated            7455-T New Ridge Road
                                                          7/8/2014                       Hanover, MD 21076
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 258 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 492 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1211. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                  State the term remaining
                                                                                         The Ultimate Electrician
             List the contract number of any                                             2330 NW 102 Avenue
                   government contract                                                   Miami, FL 33172


 2.1212. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/1/2015
                  State the term remaining
                                                                                         The Ultimate Electrician Corp
             List the contract number of any                                             4750 SW 74 Ave
                   government contract                                                   Miami, FL 33155


 2.1213. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/12/2013
                  State the term remaining
                                                                                         The Window Guys Of Florida, Inc.
             List the contract number of any                                             2361 Vista Parkway, Suite #4
                   government contract                                                   West Palm Beach, FL 33441


 2.1214. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/27/2013
                  State the term remaining                                               Thevenin Enterprises, Inc.
                                                                                         2851 Northeast 183rd Street
             List the contract number of any                                             Suite 1616
                   government contract                                                   Aventura, FL 33160


 2.1215. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): HEFT II-
                                                          E8N20 dated 12/15/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          2/9/18
                  State the term remaining
                                                                                         Thomas Machinery, Inc
             List the contract number of any                                             5680 NW 161 Street
                   government contract                                                   Miami, FL 33014
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 259 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 493 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease



 2.1216. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 9/26/17
                  State the term remaining
                                                                                         Thompson Contracting Group Inc
             List the contract number of any                                             397 SW Sun Circle
                   government contract                                                   Palm City, FL 34990


 2.1217. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/16/2017
                  State the term remaining
                                                                                         Thompson Contracting Group, Inc.
             List the contract number of any                                             397 S.W. Sun Cir.
                   government contract                                                   Palm City, FL 34990


 2.1218. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/24/2012
                  State the term remaining
                                                                                         Thunder Electrical Contractors, Inc.
             List the contract number of any                                             7035-G SW 47th Street
                   government contract                                                   Miami, FL 33155


 2.1219. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/28/2008
                  State the term remaining
                                                                                         Thyssenkrupp Elevator Corporation
             List the contract number of any                                             7481 NW 66th Street
                   government contract                                                   Miami, FL 33166


 2.1220. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/18/2014
                  State the term remaining                                               Thyssenkrupp Elevator Corporation
                                                                                         2500 Northwinds Pkwy.
             List the contract number of any                                             Suite 375
                   government contract                                                   Apharetta, GA 30009


 2.1221. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with                 Tilt Up Plus, LLC
         the debtor's interest                            subcontractor dated            12599 NW 107th Avenue
                                                          11/5/2009                      Miami, FL 33178
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 260 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 494 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1222. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/10/2008
                  State the term remaining
                                                                                         Tim Hodgins Landscaping, Inc.
             List the contract number of any                                             21001 SW 167th Avenue
                   government contract                                                   Miami, FL 33187


 2.1223. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          1/23/2013
                  State the term remaining
                                                                                         Titan Construction Group, Inc.
             List the contract number of any                                             1401 SW 1 Street, Suite 212
                   government contract                                                   Miami, FL 33135


 2.1224. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): HEFT II-
                                                          E8N20 dated 10/25/17;
                                                          T4433 - Broward Blvd.
                                                          dated 11/17/16
                  State the term remaining
                                                                                         Titan Florida, LLC
             List the contract number of any                                             455 Fairway Drive
                   government contract                                                   Deerfield Beach, FL 33441


 2.1225. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/1/2015
                  State the term remaining
                                                                                         Toledo Doors Inc. D/B/A Toledo Iron Work
             List the contract number of any                                             4710 N.W. 37th Avenue
                   government contract                                                   Miami, FL 33142


 2.1226. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/1/2016
                  State the term remaining
                                                                                         Torre Engineering, LLC
             List the contract number of any                                             4102 Shorecrest Drive
                   government contract                                                   Orlando, FL 32804

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 261 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 495 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1227. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Total Highway Maintenance, LLC
             List the contract number of any                                             930 KCK Way
                   government contract                                                   Cedar Hill, TX 75104


 2.1228. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): C-111
                                                          Detention Area
                  State the term remaining
                                                                                         Total Truck Parts
             List the contract number of any                                             6545 Wallis Road
                   government contract                                                   West Palm Beach, FL 33413


 2.1229. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab
                  State the term remaining
                                                                                         Tractor Supply Credit Plan
             List the contract number of any                                             P.O. Box 689020
                   government contract                                                   Des Moines, IA 50368


 2.1230. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/12/2016
                  State the term remaining
                                                                                         Traffic Control Products Of Florida, Inc
             List the contract number of any                                             5514 Carmack Road
                   government contract                                                   Tampa, FL 33610


 2.1231. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/16/2017
                  State the term remaining                                               Trans-Lux Corporation
                                                                                         445 Park Avenue
             List the contract number of any                                             Suite 2001
                   government contract                                                   New York, NY 10022


 2.1232. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): T4433 -
                                                          Broward Blvd. dated            Trekker Tractor
                                                          2/8/18; Coalition Lift         12601 W Okeechobee Road
                                                          dated 10/31/16                 Hialeah Gardens, FL 33018
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 262 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 496 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1233. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          7/20/17, 7/26/17,
                                                          8/10/17, 9/1/17,
                                                          10/18/17, 12/13/17,
                                                          3/14/18; FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/3/17; HEFT II-
                                                          E8N20 dated 10/4/17,
                                                          5/23/18; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 8/15/17, 9/26/17,
                                                          9/27/17, 11/15/17; T4433
                                                          - Broward Blvd. dated
                                                          8/17/17, 10/16/17
                  State the term remaining
                                                                                         Trench Plate Rental Company
             List the contract number of any                                             13217 Laureldale Avenue
                   government contract                                                   Downey, CA 90242


 2.1234. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          2/9/17; FIU - UCPP - DB
                                                          Pedestrian Bridge
                                                          dated 2/28/17, 12/13/17;
                                                          Grove Bay Parking
                                                          Garage dated 6/11/18,
                                                          4/18/18; HEFT II-E8N20
                                                          dated 7/6/17; Joseph
                                                          Caleb Ctr Atrium
                                                          Refurb dated 11/29/17;
                                                          Liberty Village dated
                                                          4/24/17; Lighthouse for
                                                          the Blind dated 3/6/17;
                                                          POM - Terminal F dated
                                                          3/20/17, 5/4/17;
                                                          Reagan-Doral MS conv.
                                                          to SHS dated 10/23/17
                  State the term remaining
                                                                                         Triangle Fire Inc.
             List the contract number of any                                             7720 NW 53 Street
                   government contract                                                   Doral, FL 33166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 263 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 497 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1235. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/8/2013
                  State the term remaining
                                                                                         Triangle Fire, Inc.
             List the contract number of any                                             7720 NW 53rd Street
                   government contract                                                   Miami, FL 33166


 2.1236. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/30/2015
                  State the term remaining
                                                                                         Trident Surfacing, Inc.
             List the contract number of any                                             5399 NW 161 Street
                   government contract                                                   Miami, FL 33014


 2.1237. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          2/3/17
                  State the term remaining
                                                                                         Trinity Highway Rentals Inc
             List the contract number of any                                             2525 Stemmons Freeway
                   government contract                                                   Dallas, TX 75207


 2.1238. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          5/5/17, 12/20/17; DAL
                                                          TWY Echo Rehab dated
                                                          4/7/17
                  State the term remaining
                                                                                         Triple Jb Transportation
             List the contract number of any                                             P.O. Box 545
                   government contract                                                   Sanger, TX 76266


 2.1239. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/14/2016
                  State the term remaining
                                                                                         Triple M Roofing
             List the contract number of any                                             914 NW 19th Ave.
                   government contract                                                   Ft. Lauderdale, FL 33311




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 264 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 498 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1240. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/1/2014
                  State the term remaining
                                                                                         Tropic Fence Inc.
             List the contract number of any                                             1864 Northwest 21 Street
                   government contract                                                   Pompano Beach, FL 33069


 2.1241. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/14/2012
                  State the term remaining
                                                                                         Tropical Electric, Inc.
             List the contract number of any                                             2246 West 80 Street Bay #7
                   government contract                                                   Hialeah, FL 33016


 2.1242. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): T4433 -
                                                          Broward Blvd. dated
                                                          6/8/17
                  State the term remaining
                                                                                         Tropical Touch Gardens Center
             List the contract number of any                                             6951 SW 185 Way
                   government contract                                                   Fort Lauderdale, FL 33332


 2.1243. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/26/2012
                  State the term remaining
                                                                                         Tropical Touch Gardens Center, Inc.
             List the contract number of any                                             6951 SW 185 Way,
                   government contract                                                   Ft. Lauderdale, FL 33332


 2.1244. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 9/25/17
                  State the term remaining
                                                                                         Troxler Electronic Laboratories, Inc.
             List the contract number of any                                             3008 Cornwalls Road
                   government contract                                                   Research Triangle Park, NC 27709


 2.1245. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            Turnkey International, Inc.
                                                          8/14/2014                      1315 NW 98TH Ct., #15
                  State the term remaining                                               Doral, FL 33172
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 265 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 499 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.1246. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 10/9/17
                  State the term remaining
                                                                                         Tutor, Valerie J.
             List the contract number of any                                             1859 Ibis Lane
                   government contract                                                   Sanibel, FL 33957


 2.1247. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          4/21/17; DAL TWY
                                                          Echo Rehab dated
                                                          4/13/17
                  State the term remaining                                               Twin City Security Inc
                                                                                         8131 LBJ Freeway
             List the contract number of any                                             Suite 110
                   government contract                                                   Dallas, TX 75251


 2.1248. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/18/17
                  State the term remaining
                                                                                         U.S. Concrete Pipe Co.
             List the contract number of any                                             2200 W. Sunrise Blvd.
                   government contract                                                   Fort Lauderdale, FL 33311


 2.1249. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          1/30/17, 2/27/17; DAL
                                                          TWY Echo Rehab dated
                                                          2/3/17
                  State the term remaining                                               U.S. Lime Company
                                                                                         5429 LBJ Freeway
             List the contract number of any                                             Suite 230
                   government contract                                                   Dallas, TX 75240




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 266 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 500 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1250. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          10/18/17;
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/24/17, 1/31/17, 2/6/17,
                                                          3/17/17, 8/18/17,
                                                          11/4/17, 5/9/18, 7/19/18
                  State the term remaining                                               Uline
                                                                                         Attn.: Accounts Receivable
             List the contract number of any                                             P.O. Box 88741
                   government contract                                                   Chicago, IL 60680-1741


 2.1251. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/27/2013
                  State the term remaining
                                                                                         Under Power Corp.
             List the contract number of any                                             7900 NW 60 Street
                   government contract                                                   Miami, FL 33166


 2.1252. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/3/2013
                  State the term remaining
                                                                                         Underwater Engineering Services, Inc.
             List the contract number of any                                             3306 Enterprise Road
                   government contract                                                   Fort Pierce, FL 34982


 2.1253. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/24/2013
                  State the term remaining
                                                                                         United Concrete Company, LLC
             List the contract number of any                                             3295 W 14 Ave.
                   government contract                                                   Hialeah, FL 33012


 2.1254. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/26/2018
                  State the term remaining
                                                                                         United Construction Company Of Florida,
             List the contract number of any                                             11961 SW 172 St.
                   government contract                                                   Miami, FL 33177




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 267 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 501 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1255. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 1/10/18
                  State the term remaining
                                                                                         United Fence Co.
             List the contract number of any                                             3903 Highland Park Drive
                   government contract                                                   Meridian, MS 39307


 2.1256. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/21/2015
                  State the term remaining
                                                                                         United Fire Protection, Inc.
             List the contract number of any                                             12001 31St Court North
                   government contract                                                   St. Petersburg, FL 33716


 2.1257. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 3/8/17
                  State the term remaining
                                                                                         United Hoist & Equipment
             List the contract number of any                                             4301 North 40th Street
                   government contract                                                   Tampa, FL 33369




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 268 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 502 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1258. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): C-111
                                                          Detention Area dated
                                                          7/26/2017; CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          7/12/2017, 7/16/17,
                                                          8/8/17, 8/21/17,
                                                          10/11/17, 1/24/18,
                                                          1/26/18, 2/7/18, 2/20/18,
                                                          4/1/18; DAL TWY Bravo
                                                          Rehab dated 7/17/17,
                                                          7/25/17; DAL TWY Echo
                                                          Rehab dated 7/25/2017;
                                                          E4S38 A1A Bridge
                                                          Rehab Control dated
                                                          1/30/2018, 2/6/18,
                                                          2/7/18, 6/21/18; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 7/31/2017,
                                                          12/18/17, 1/12/18,
                                                          2/22/18; Grove Bay
                                                          Parking Garage dated
                                                          7/16/2018, 8/3/18; HEFT
                                                          II- E8N20 dated
                                                          7/14/2017, 10/3/2017,
                                                          10/6/2017, 10/24/2017,
                                                          12/18/2017, 1/18/2018,
                                                          1/28/2018, 2/2/2018,
                                                          5/18/2018, 6/13/2018,
                                                          6/19/2018, 6/27/2018,
                                                          6/29/2018, 7/2/2018,
                                                          7/25/2018, 7/25/2018;
                                                          HEFT II- E8N20 dated
                                                          8/8/2018, 8/14/18,
                                                          9/4/18, 9/7/18; Liberty
                                                          Village dated 8/30/2017;
                                                          POM - Terminal F dated
                                                          11/9/2017; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/18/2017,
                                                          8/23/17, 8/29/17,
                                                          12/6/17; T4433 -
                                                          Broward Blvd. dated
                                                          8/7/2017, 8/17/17,
                                                          9/19/17, 10/11/17,
                                                          10/16/17, 2/2/18
                                                          3/9/2018, 4/3/2018,
                                                          4/20/2018, 6/12/2018,
                                                          6/19/2018, 6/21/2018,
                                                          6/27/2018, 7/17/2018,
                                                          8/22/2018, 9/5/2018
                  State the term remaining
                                                                                         United Rentals
             List the contract number of any                                             P.O. Box 100711
                   government contract                                                   Atlanta, GE 30384


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 269 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 503 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1259. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          1/13/2017 DAL TWY
                                                          Bravo Rehab dated
                                                          4/10/2017 DAL TWY
                                                          Echo Rehab dated
                                                          4/10/2017 Doral Police
                                                          Sub-Station dated
                                                          10/28/2016 FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/11/2016
                                                          FM2181 - Denton
                                                          County dated 1/22/2018
                                                          Lake Sharon Drive
                                                          Corinth dated 1/22/2018
                                                          Liberty Village dated
                                                          12/14/2016 Lighthouse
                                                          for the Blind dated
                                                          11/1/2016 POM -
                                                          Terminal F dated
                                                          10/28/2016
                                                          Reagan-Doral MS conv.
                                                          to SHS dated 10/5/2017
                                                          T4433 - Broward Blvd.
                                                          dated 11/11/2016
                                                          Coalition Lift dated
                                                          10/31/2016
                  State the term remaining
                                                                                         United Site Services, LLC.
             List the contract number of any                                             P.O. Box 660475
                   government contract                                                   Dallas, TX 75266


 2.1260. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/5/2013
                  State the term remaining
                                                                                         United Structures, LLC
             List the contract number of any                                             153 Wight Road
                   government contract                                                   Cairo, GA 39828


 2.1261. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 11/9/16; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 6/19/17; T4433 -
                                                          Broward Blvd. dated
                                                          11/14/16, 11/17/16             Universal Engineering Sciences Inc
                  State the term remaining                                               451 NE 189th Street
                                                                                         Miami, FL 33179
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 270 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 504 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1262. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FM2181 -
                                                          Denton County dated
                                                          11/9/17, 5/2/18; Lake
                                                          Sharon Drive - Corinth
                                                          dated 11/15/17
                  State the term remaining
                                                                                         Universal Fence Company, Inc
             List the contract number of any                                             3300 Rock Island Road
                   government contract                                                   Irving, TX 75060


 2.1263. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 9/25/17; T4433 -
                                                          Broward Blvd. dated
                                                          11/30/16
                  State the term remaining
                                                                                         University Of Miami
             List the contract number of any                                             1320 S Dixie Hwy.
                   government contract                                                   Coral Gables, FL 33146


 2.1264. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/5/2012
                  State the term remaining
                                                                                         Unlimited Roofing Services, Inc.
             List the contract number of any                                             7845 Northwest 66 Street #2
                   government contract                                                   Miami, FL 33166


 2.1265. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/5/2017
                  State the term remaining
                                                                                         Unlimited Turf LLC
             List the contract number of any                                             850 NW Federal Highway, Suite 115
                   government contract                                                   Stuart, FL 34997


 2.1266. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 1/10/18
                  State the term remaining                                               Up & Down Equipment Rental
                                                                                         4115 NW 132 Street, Suite K
             List the contract number of any                                             Opa-locka, FL 33054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 271 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 505 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.1267. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          8/29/17
                  State the term remaining
                                                                                         Urbieta Oil, Inc
             List the contract number of any                                             9701 NW 89 Avenue
                   government contract                                                   Medley, FL 33178


 2.1268. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/10/2012
                  State the term remaining                                               Urethane Of Kentuckiana, Incorporated
                                                                                         Dba Insulated Roofing Contractors
             List the contract number of any                                             730 Northwest 7th Street
                   government contract                                                   Ft. Lauderdale, FL 33312


 2.1269. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 8/2/17; T4433 -
                                                          Broward Blvd. dated
                                                          1/17/17
                  State the term remaining
                                                                                         US American Concrete Mix Corp.
             List the contract number of any                                             7000 N.W. 53 Terrace
                   government contract                                                   Miami, FL 33166


 2.1270. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 10/16/17; Port
                                                          Everglades Slip 2 Ext.
                                                          dated 7/19/17, 8/22/17;
                                                          T4433 - Broward Blvd.
                                                          dated 10/16/17
                  State the term remaining
                                                                                         US Concrete Products Corp
             List the contract number of any                                             1878 NW 21 Street
                   government contract                                                   Pompano Beach, FL 33069




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 272 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 506 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1271. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          1/24/17, 2/27/17; CD
                                                          4.10 (2) 54-Inch DI FM
                                                          dated 2/27/17; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 7/7/17;
                                                          Port Everglades Slip 2
                                                          Ext. dated 1/3/17; T4433
                                                          - Broward Blvd. dated
                                                          9/1/17;
                  State the term remaining
                                                                                         Us Foundry & Manufacturing Company
             List the contract number of any                                             P.O. Box 668257
                   government contract                                                   Miami, FL 33166


 2.1272. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          1/25/17
                  State the term remaining
                                                                                         US Tool Inc
             List the contract number of any                                             P.O. Box 5986
                   government contract                                                   Greenville, SC 29606


 2.1273. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Coalition Lift
                                                          dated 1/18/17
                  State the term remaining
                                                                                         USA Cultured Marble, Inc.
             List the contract number of any                                             13186 SW 130 Terrace
                   government contract                                                   Miami, FL 33186


 2.1274. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/14/2016
                  State the term remaining
                                                                                         USA Plastering, LLC
             List the contract number of any                                             22 NW 25TH Terrace
                   government contract                                                   Ft. Lauderdale, FL 33311


 2.1275. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010                       USA SWPP Inspections, Inc. d/b/a USA Ero
                  State the term remaining                                               237 Blackland Rd.
                                                                                         Fate, TX 75189-4746
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 273 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 507 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.1276. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/1/2015
                  State the term remaining
                                                                                         V & M Erectors, Inc.
             List the contract number of any                                             21005 Taft St.
                   government contract                                                   Pembroke Pines, FL 33029


 2.1277. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/13/2008
                  State the term remaining
                                                                                         Van Kirk & Sons Commercial Pools And Spa
             List the contract number of any                                             3144 SW 13th Drive
                   government contract                                                   Deerfield Beach, FL 33016


 2.1278. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/26/2013
                  State the term remaining
                                                                                         Van Linda Iron Works Inc.
             List the contract number of any                                             3787 Boutwell Road
                   government contract                                                   Lake Worth, FL 33461


 2.1279. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/5/2013
                  State the term remaining
                                                                                         Vassell Tile & Marble, Inc.
             List the contract number of any                                             12491 69 Street North
                   government contract                                                   West Palm Beach, FL 33412


 2.1280. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          8/11/2011
                  State the term remaining
                                                                                         VCNA Prestige Ready-Mix Florida, Inc.
             List the contract number of any                                             7228-C Westport Place
                   government contract                                                   West Palm Beach, FL 33413




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 274 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 508 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1281. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): POM -
                                                          Terminal F dated
                                                          2/24/18
                  State the term remaining
                                                                                         VDCO Tech
             List the contract number of any                                             648 Cascade Falls Drive
                   government contract                                                   Fort Lauderdale, FL 33327


 2.1282. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            Subcontractor dated
                                                          12/13/2017
                  State the term remaining
                                                                                         Verna Design International, Inc.
             List the contract number of any                                             8440 NW 58th Street
                   government contract                                                   Doral, FL 33166


 2.1283. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/29/2016
                  State the term remaining
                                                                                         Versatile Structure, Inc.
             List the contract number of any                                             20 NW 87 Ave, A-218
                   government contract                                                   Miami, FL 33172


 2.1284. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 8/31/17; FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 11/9/16;
                                                          T4433 - Broward Blvd.
                                                          dated 11/11/16;
                  State the term remaining
                                                                                         Vesta Modular
             List the contract number of any                                             8030 NW 74th Street
                   government contract                                                   Miami, FL 33166


 2.1285. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          5/8/17;
                  State the term remaining
                                                                                         Viasat, Inc
             List the contract number of any                                             6155 El Camino Real
                   government contract                                                   Carlsbad, CA 92009

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 275 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 509 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.1286. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/26/2008
                  State the term remaining
                                                                                         Vila And Son Landscaping Corp.
             List the contract number of any                                             20451 SW 216th Street
                   government contract                                                   Miami, FL 33170


 2.1287. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/1/2016
                  State the term remaining
                                                                                         Visualscape, Inc.
             List the contract number of any                                             15980 NW 117 Avenue
                   government contract                                                   Miami, FL 33018


 2.1288. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2015
                  State the term remaining
                                                                                         Volunteer Capital, LLC Dba Priority 1 Si
             List the contract number of any                                             1911 NW 40th Court
                   government contract                                                   Pompano Beach, FL 33064


 2.1289. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): CD 4.10 (2)
                                                          54-Inch DI FM dated
                                                          7/12/17
                  State the term remaining
                                                                                         VTM Solutions, Inc.
             List the contract number of any                                             17385 SW 299th Street
                   government contract                                                   Homestead, FL 33030


 2.1290. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor

                  State the term remaining
                                                                                         Vulcan Materials Company
             List the contract number of any                                             800 Isom Rd., Suite 300
                   government contract                                                   San Antonio, TX 78216


 2.1291. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            W.O.E. Construction
                                                          4/4/2011                       941 B Avenue North
                  State the term remaining                                               Grand Prairie, TX 75050
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 276 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 510 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.1292. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/5/2014
                  State the term remaining
                                                                                         Walt Dittmer & Sons, Inc. D/B/A Dittmer
             List the contract number of any                                             1006 Shepard Road
                   government contract                                                   Winter Springs, FL 32708


 2.1293. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/31/2010
                  State the term remaining
                                                                                         Walt Dittmer & Sons, Inc. Dba Dittmer Ar
             List the contract number of any                                             1006 Shepard Road
                   government contract                                                   Winter Springs, FL 32708-2018


 2.1294. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Doral Police
                                                          Sub-Station dated
                                                          10/28/16; E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 8/31/2017 FIU -
                                                          UCPP - DB Pedestrian
                                                          Bridge dated 1/10/2017
                                                          Florida City Elementary
                                                          dated 6/15/2017 Grove
                                                          Bay Parking Garage
                                                          dated 12/18/2017
                                                          Joseph Caleb Ctr
                                                          Atrium Refurb
                                                          dated 7/25/2017 Liberty
                                                          Village dated
                                                          12/14/2016 Port
                                                          Everglades Slip 2 Ext.
                                                          dated 2/12/2018
                                                          Reagan-Doral MS conv.
                                                          to SHS dated 10/6/2017
                                                          Coalition Lift dated
                                                          10/31/2016
                  State the term remaining
                                                                                         Waste Management
             List the contract number of any                                             P.O. Box 4648
                   government contract                                                   Carol Stream, IL 60197-4648




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 277 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 511 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1295. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 5/11/17
                  State the term remaining
                                                                                         Watson Bowman Acme Corp
             List the contract number of any                                             95 Pineview Drive
                   government contract                                                   Amherst, NY 14228


 2.1296. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          6/1/2014
                  State the term remaining
                                                                                         Watson Woodworking, Inc.
             List the contract number of any                                             415 NE 28th Court
                   government contract                                                   Pompano Beach, FL 33064


 2.1297. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/14/2010
                  State the term remaining
                                                                                         Wausau Tile Inc.
             List the contract number of any                                             9001 Business Hwy 51
                   government contract                                                   Rothshield, WI 54474


 2.1298. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 10/4/17
                  State the term remaining                                               WBE Erosion Control Supply, LLC
                                                                                         D/B/A Elite Erosion Supply, LLC
             List the contract number of any                                             4016 River Oaks Drive, Ste. 135
                   government contract                                                   Myrtle Beach, SC 29579


 2.1299. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/1/2010
                  State the term remaining
                                                                                         Weather Guard Industries, Inc.
             List the contract number of any                                             1120 Normandy Drive
                   government contract                                                   Miami Beach, FL 33161


 2.1300. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated            Weatherol Maintenance Corporation
                                                          7/10/2012                      7250 NE 4 Ave.
                  State the term remaining                                               Miami, FL 33138
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 278 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 512 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.1301. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): NAS
                                                          Meridian Dining Facility
                                                          dated 12/12/17
                  State the term remaining
                                                                                         Webster Electric Co., Inc.
             List the contract number of any                                             P.O. Box 8129
                   government contract                                                   Meridian, MS 39303-8129


 2.1302. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          12/1/2015
                  State the term remaining
                                                                                         Weekley Asphalt Paving, Inc.
             List the contract number of any                                             20701 Stirling Road
                   government contract                                                   Pembroke Pines, FL 33332


 2.1303. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/17/2009
                  State the term remaining
                                                                                         Weiss & Woolrich Southern Enterprises, I
             List the contract number of any                                             1431 SW 30th Avenue
                   government contract                                                   Deerfield Beach, FL 33442


 2.1304. State what the contract or                       Lease for (1)
         lease is for and the nature of                   NorAMModel 65E Motor
         the debtor's interest                            Grader, S/N: 65ET9777,
                                                          together with all
                                                          replacements,
                                                          substitutions, etc.
                  State the term remaining                                               Wells Fargo Equipment Finance, Inc.
                                                                                         733 Marquette Avenue
             List the contract number of any                                             Suite 700
                   government contract                                                   Minneapolis, MN 55402


 2.1305. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): E4S38 A1A
                                                          Bridge Rehab Control
                                                          dated 10/24/17, 12/5/17,
                                                          12/20/17, 1/10/18,
                                                          1/30/18, 3/14/18; Port         West Marine Pro
                                                          Everglades Slip 2 Ext.         P.O. Box 50600
                                                          dated 11/15/17, 12/20/17       Watsonville, CA 95060-5060
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 279 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 513 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1306. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining
                                                                                         West Texas Rebar Placers, Inc.
             List the contract number of any                                             10209 Plano Road
                   government contract                                                   Dallas, TX 75238


 2.1307. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          7/321/17; DAL TWY
                                                          Echo Rehab dated
                                                          7/31/17
                  State the term remaining
                                                                                         Western Data Systems, Inc.
             List the contract number of any                                             14722 Regnal
                   government contract                                                   Houston, TX 77039


 2.1308. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): DAL TWY
                                                          Bravo Rehab dated
                                                          6/7/17
                  State the term remaining
                                                                                         Western Sheet Metal
             List the contract number of any                                             2406 Hinton Drive
                   government contract                                                   Irving, TX 75061


 2.1309. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Port
                                                          Everglades Slip 2 Ext.
                                                          dated 5/9/17; T4433 -
                                                          Broward Blvd. dated
                                                          3/10/17
                  State the term remaining
                                                                                         Westwind Contracting, Inc.
             List the contract number of any                                             3799 W. Hallandale Beach Blvd.
                   government contract                                                   Pembroke Park, FL 33023


 2.1310. State what the contract or                       Purchase Orders for            Wild Oak Holding
         lease is for and the nature of                   the following                  Dba Vertical Blind Manufacturing
         the debtor's interest                            project(s): Liberty            416 Commerce Way, Ste. 120
                                                          Village dated 8/8/17           Longwood, FL 32750
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 280 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 514 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.1311. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/7/2011
                  State the term remaining
                                                                                         Wild Oak Holding, Inc
             List the contract number of any                                             416 Commerce Way, Suite 120
                   government contract                                                   Longwood, FL 32750


 2.1312. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor (2017)

                  State the term remaining
                                                                                         Wildstone Construction, LLC
             List the contract number of any                                             12850 US-287
                   government contract                                                   Haslet, TX 76052


 2.1313. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): Liberty
                                                          Village dated 3/8/17
                  State the term remaining
                                                                                         Wilkinson Hi-Rise
             List the contract number of any                                             3001 Greene Street
                   government contract                                                   Hollywood, FL 33029


 2.1314. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          9/1/2015
                  State the term remaining
                                                                                         Won-Door Corporation
             List the contract number of any                                             1865 So. 3480 West
                   government contract                                                   Salt Lake City, UT 84104


 2.1315. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): FIU - UCPP -
                                                          DB Pedestrian Bridge
                                                          dated 5/17/17
                  State the term remaining
                                                                                         Wooster Products, Inc
             List the contract number of any                                             P.O. Box 6005
                   government contract                                                   Wooster, OH 44691


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 281 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 515 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1316. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/10/2014
                  State the term remaining
                                                                                         Working Divers, Inc.
             List the contract number of any                                             7700 N.W. 37th Avenue
                   government contract                                                   Miami, FL 33147


 2.1317. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): HEFT II-
                                                          E8N20 dated 11/10/17;
                                                          Port Everglades Slip 2
                                                          Ext dated 8/2/18
                  State the term remaining
                                                                                         World Diamond Source
             List the contract number of any                                             2560-2590 NE 5th Avenue
                   government contract                                                   Pompano Beach, FL 33064


 2.1318. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/4/2014
                  State the term remaining
                                                                                         World International Security, Inc.
             List the contract number of any                                             7935 S.W. 24th St
                   government contract                                                   Miami, FL 33155


 2.1319. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          2/27/2013
                  State the term remaining
                                                                                         World Of Frameless Glass Inc.
             List the contract number of any                                             20341 Northeast 30th Avenue, #122
                   government contract                                                   Aventura, FL 33180


 2.1320. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          5/24/2010
                  State the term remaining
                                                                                         Worldwide Laundry, Inc.
             List the contract number of any                                             3325 NW 97 Avenue
                   government contract                                                   Miami, FL 33172




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 282 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 516 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1321. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s): POM -
                                                          Terminal F dated
                                                          3/9/18; T4433 - Broward
                                                          Blvd. dated 4/19/17
                  State the term remaining                                               Ximeno Plumbing
                                                                                         8210 NW 191 Street
             List the contract number of any                                             Suite H
                   government contract                                                   Miami, FL 33015


 2.1322. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          11/1/2014
                  State the term remaining
                                                                                         Ximeno Plumbing, Inc.
             List the contract number of any                                             8210 NW 191 Street, Apt. H
                   government contract                                                   Miami, FL 33015


 2.1323. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          3/1/2016
                  State the term remaining
                                                                                         Xpert Elevator Services, Inc.
             List the contract number of any                                             550 Business Park Way, Bay#8
                   government contract                                                   Royal Palm Beach, FL 33411


 2.1324. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          4/4/2013
                  State the term remaining
                                                                                         Xpress Painting Corporation
             List the contract number of any                                             14630 SW 172 St.
                   government contract                                                   Miami, FL 33177


 2.1325. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          7/16/2012
                  State the term remaining
                                                                                         Yates Builders, Inc.
             List the contract number of any                                             650 NW 16 Street
                   government contract                                                   Homestead, FL 33030




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 283 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                           Doc 5   Filed 03/01/19       Page 517 of 712
 Debtor 1 Magnum Construction Management, LLC                                                    Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1326. State what the contract or                       Purchase Orders for
         lease is for and the nature of                   the following
         the debtor's interest                            project(s):
                                                          N69450-16-C-1612 W.T.
                                                          Sampson School dated
                                                          8/10/18
                  State the term remaining
                                                                                         Zaentz Hardware Wholesalers
             List the contract number of any                                             75 State St.
                   government contract                                                   Hackensack, NJ 07601


 2.1327. State what the contract or                       Master Subcontract
         lease is for and the nature of                   Agreement with
         the debtor's interest                            subcontractor dated
                                                          10/30/2013
                  State the term remaining
                                                                                         Zager Plumbing & Solar, Inc.
             List the contract number of any                                             149 SE 4th St.
                   government contract                                                   Deerfield Beach, FL 33444




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 284 of 284
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                   Doc 5     Filed 03/01/19       Page 518 of 712
 Fill in this information to identify the case:

 Debtor name         Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:

    2.1      See Attached                                                                                                       D
             Exhibit H                                                                                                           E/F
                                                                                                                                G




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-12821-AJC               Doc 5       Filed 03/01/19            Page 519 of 712
                                                       EXHIBIT H
                                                     (CO-DEBTORS)

Co-Debtor Name and Address                            Creditor
6201 Corporation of Miami                             Travelers Casualty & Surety Co (etc)
6201 SW 70th Street, 2nd Floor                        Attn.: Kimberly Zanotta
Miami, FL 33143                                       111 Schilling Road
                                                      Hunt Valley, MD 21031
6201 Corporation of Miami                             Travelers Casualty & Surety Co.
6201 SW 70th Street, 2nd Floor                        Attn.: Kimberly Zanotta
Miami, FL 33143                                       111 Schilling Road
                                                      Elunt Valley, MD 21031

6201 Corporation of Miami                             Travelers Casualty & Surety Co.
6201 SW 70th Street, 2nd Floor                        Attn.: Kimberly Zanotta
Miami, FL 33143                                       111 Schilling Road
                                                      Elunt Valley, MD 21031

7501 Medley Civil, LLC                                Berkshire Hathaway Specialty Insurance
7501 NW 72nd Avenue                                   National Liability & Fire Insurance Co.
Miami, FL 33172                                       National Indemnity Company
                                                      1100 Abernathy Road NE, Ste. 1200
                                                      Atlanta, GA 30328
7501 Medley Civil, LLC                                Travelers Casualty & Surety Co (etc)
7501 NW 72nd Avenue                                   Attn.: Kimberly Zanotta
Miami, FL 33172                                       111 Schilling Road
                                                      Hunt Valley, MD 21031
7501 Medley Civil, LLC                                Berkshire Hathaway Specialty Insurance
7501 NW 72nd Avenue                                   National Liability & Fire Insurance Co.
Miami, FL 33172                                       National Indemnity Company
                                                      1100 Abernathy Road NE
                                                      Suite 1200
                                                      Atlanta, GA 30328
7501 Medley Civil, LLC                                Travelers Casualty & Surety Co.
7501 NW 72nd Avenue                                   Attn.: Kimberly Zanotta
Miami, FL 33172                                       111 Schilling Road
                                                      Elunt Valley, MD 21031

7501 Medley Civil, LLC                                Berkshire Hathaway Specialty Insurance
7501 NW 72nd Avenue                                   National Liability & Fire Insurance Co.
Miami, FL 33172                                       National Indemnity Company
                                                      1100 Abernathy Road NE
                                                      Suite 1200
                                                      Atlanta, GA 30328
7501 Medley Civil, LLC                                Travelers Casualty & Surety Co.
7501 NW 72nd Avenue                                   Attn.: Kimberly Zanotta
Miami, FL 33172                                       111 Schilling Road
                                                      Elunt Valley, MD 21031

A & P Consulting Transporation Engineers Corp.        Winsome Joy Campbell
10305 NW 41st Street, #115                            c/o John F. Romano, Esq.
Miami, FL 33178                                       P.O. Box 21349
                                                      West Palm Beach, FL 33416-1349
A & P Consulting Transportation Engineers Corp.       Chelsea Brownfield, individually and as personal representative of the estate
10305 NW 41st St., #115                               of Brandon Brownfield
Miami, FL 33178                                       c/o Paul Jon Layne, Esq.
                                                      236 Valencia Avenue
                                                      Miami, FL 33134
A & P Consulting Transportation Engineers Corp.       Mendez, Jenna
10305 NW 41st St., #115                               c/o H. Clay Roberts, Esq.
Miami, FL 33178                                       Fornaris Law Firm, P.A.
                                                      65 Almeria Avenue
                                                      Miami, FL 33134




                                                          Page 1 of 28
                  Case 19-12821-AJC             Doc 5       Filed 03/01/19            Page 520 of 712
                                                     EXHIBIT H
                                                   (CO-DEBTORS)

Co-Debtor Name and Address                          Creditor
A& P Consulting Transporation Engineers Corp.       Randy Hanson
10305 NW 41st Street, #115                          c/o John Getz, Esq.
Miami, FL 33178                                     158 E. 49th Street
                                                    Hialeah, FL 33013

                                                    Terry Hanson
                                                    c/o John Getz, Esq.
                                                    158 E. 49th Street
                                                    Hialeah, FL 33013

                                                    Kevin L. Hanson
                                                    c/o John Getz, Esq.
                                                    158 E. 49th Street
                                                    Hialeah, FL 33013
A&P Consulting Transportation Engineers Corp.       Ana Maria Oveido Garcia, individually and as pesonal representative of the
10305 NW 41st St., #115                             estate of Rolando Fraga
Miami, FL 33178                                     c/o Lagos & Priovolos
                                                    66 W. Flagler Street, Ste. 1000
                                                    Miami, FL 33130
A&P Consulting Transportation Engineers Corp.       Gina Duran and Orlando Duran, as Co-Personal Representatives of the
10305 NW 41st Street, #115                          Estate of Alexa Duran
Miami, FL 33178                                     c/o Alan Goldfarb, Esq.
                                                    Alan Goldfarb, P.A.
                                                    100 SE 2nd Street, Suite 4500
                                                    Miami, FL 33131
A&P Consulting Transportation Engineers Corp.       Richard Luis Humble
10305 NW 41st Street, #115                          c/o Grossman Roth Yaffa Cohen
Miami, FL 33178                                     Attn.: Stuart Z. Grossman, Esq.
                                                    2525 Ponce de Leon Blvd., Ste. 1150
                                                    Miami, FL 33134
A&P CONSULTING TRANSPORTATION ENGINEERS CORP.       Marquise Rashad Hepburn
10305 NW 41st Street, #115                          c/o Morgan and Morgan
Miami, FL 33178                                     Attn.: Matthew T. Morgan, Esq.
                                                    20 N. Orange Avenue, Ste. 1000
                                                    Orlando, FL 32801
A&P Consulting Transportation Engineers Corp.       Katrina Collazo De Armas, Alexander De Armas
10305 NW 41st Street, #115                          c/o Aronfeld Trial Lawyers
Miami, FL 33178                                     Attn.: Spencer Aronfeld, Esq.
                                                    3132 Ponce de Leon Blvd.
                                                    Miami, FL 33134
Acousti of South Florida, LLC                       Miami-Dade Aviation Department
Attn.: Robert Crozier                               P.O. Box 526624
4656 34th Street S.W.                               Miami, FL 33152-6624
Orlando, FL 32811
Advanced Realty Management                          Travelers Casualty & Surety Co (etc)
6201 SW 70th Street, 1st Floor                      Attn.: Kimberly Zanotta
Miami, FL 33143                                     111 Schilling Road
                                                    Hunt Valley, MD 21031
Advanced Realty Management                          Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor                      Attn.: Kimberly Zanotta
Miami, FL 33143                                     111 Schilling Road
                                                    Elunt Valley, MD 21031

Advanced Realty Management                          Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor                      Attn.: Kimberly Zanotta
Miami, FL 33143                                     111 Schilling Road
                                                    Elunt Valley, MD 21031

Allegiance Crane & Equipment                        Mendez, Jenna
777 SW 12th Avenue                                  c/o H. Clay Roberts, Esq.
Pompano Beach, FL 33069                             Fornaris Law Firm, P.A.
                                                    65 Almeria Avenue
                                                    Miami, FL 33134
Allegiance Crane & Equipment                        Chelsea Brownfield, individually and as personal representative of the estate
777 SW 12th Avenue                                  of Brandon Brownfield
Pompano Beach, FL 33069                             c/o Paul Jon Layne, Esq.
                                                    236 Valencia Avenue
                                                    Miami, FL 33134




                                                        Page 2 of 28
                  Case 19-12821-AJC   Doc 5       Filed 03/01/19           Page 521 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
Allegiance Crane & Equipment              Winsome Joy Campbell
777 SW 12th Avenue                        c/o John F. Romano, Esq.
Pompano Beach, FL 33069                   P.O. Box 21349
                                          West Palm Beach, FL 33416-1349

Ammann & Whitney                          Marquise Rashad Hepburn
412 Mount Kemble Avenue                   c/o Morgan and Morgan
P.O. Box 1946                             Attn.: Matthew T. Morgan, Esq.
Morristown, NJ 07962-1946                 20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
Ammann & Whitney                          Mendez, Jenna
412 Mount Kemble Avenue                   c/o H. Clay Roberts, Esq.
P.O. Box 1946                             Fornaris Law Firm, P.A.
Morristown, NJ 07962-1946                 65 Almeria Avenue
                                          Miami, FL 33134
Ammann & Whitney                          Marquise Rashad Hepburn
412 Mount Kemble Avenue                   c/o Morgan and Morgan
P.O. Box 1946                             Attn.: Matthew T. Morgan, Esq.
Morristown, NJ 07962-1946                 20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
Ammann & Whitney                          Winsome Joy Campbell
412 Mount Kemble Avenue                   c/o John F. Romano, Esq.
P.O. Box 1946                             P.O. Box 21349
Morristown, NJ 07962-1946                 West Palm Beach, FL 33416-1349

Astaldi Construction Corporation          Florida Department of Transportation
8220 FL-84 # 300                          605 Suwannee Street
Davie, FL 33324                           Tallahassee, FL 32399
Barnhart Crane & Rigging Co.              Carlos Chapman and Erika Chapman
2163 Airways Blvd.                        c/o Panter, Panter & Sampedro
Memphis, TN 38114                         c/o David Sampedro, Esq.
                                          6950 N. Kendall Drive
                                          Miami, FL 33156-1584
Barnhart Crane & Rigging Co.              Gina Duran and Orlando Duran, as Co-Personal Representatives of the
2163 Airways Blvd.                        Estate of Alexa Duran
Memphis, TN 38114                         c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131
Barnhart Crane & Rigging Co.              Richard Luis Humble
2163 Airways Blvd.                        c/o Grossman Roth Yaffa Cohen
Memphis, TN 38114                         Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134
Barnhart Crane & Rigging Co.              Katrina Collazo De Armas, Alexander De Armas
2163 Airways Blvd.                        c/o Aronfeld Trial Lawyers
Memphis, TN 38114                         Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
Barnhart Crane & Rigging Co.              Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
2163 Airways Blvd.                        Hanson, C.L. Hanson
Memphis, TN 38114                         c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131
Barnhart Crane & Rigging Co.              Ana Maria Oveido Garcia, individually and as pesonal representative of the
2163 Airways Blvd.                        estate of Rolando Fraga
Memphis, TN 38114                         c/o Lagos & Priovolos
                                          66 W. Flagler Street, Ste. 1000
                                          Miami, FL 33130
Barnhart Crane & Rigging Co.              Marquise Rashad Hepburn
2163 Airways Blvd.                        c/o Morgan and Morgan
Memphis, TN 38114                         Attn.: Matthew T. Morgan, Esq.
                                          20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
Barnhart Crane & Rigging Co.              Mendez, Jenna
2163 Airways Blvd.                        c/o H. Clay Roberts, Esq.
Memphis, TN 38114                         Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134




                                              Page 3 of 28
                   Case 19-12821-AJC     Doc 5       Filed 03/01/19           Page 522 of 712
                                              EXHIBIT H
                                            (CO-DEBTORS)

Co-Debtor Name and Address                   Creditor
Barnhart Crane and Rigging Co.               Eugenia Xiomara Alvarez
2163 Airways Blvd.                           c/o Raquel Yvette Lao, Esq.
Memphis, TN 38114                            5118 N. 56th Street
                                             Suite 212
                                             Tampa, FL 33610
Barnhart Crane and Rigging Co.               Randy Hanson
2163 Airways Blvd.                           c/o John Getz, Esq.
Memphis, TN 38114                            158 E. 49th Street
                                             Hialeah, FL 33013

                                             Terry Hanson
                                             c/o John Getz, Esq.
                                             158 E. 49th Street
                                             Hialeah, FL 33013

                                             Kevin L. Hanson
                                             c/o John Getz, Esq.
                                             158 E. 49th Street
                                             Hialeah, FL 33013
Barnhart Crane and Rigging Co.               Chelsea Brownfield, individually and as personal representative of the estate
2163 Airways Blvd.                           of Brandon Brownfield
Memphis, TN 38114                            c/o Paul Jon Layne, Esq.
                                             236 Valencia Avenue
                                             Miami, FL 33134
Barnhart Crane and Rigging, Co.              Winsome Joy Campbell
2163 Airwayws Blvd.                          c/o John F. Romano, Esq.
Memphis, TN 38144                            P.O. Box 21349
                                             West Palm Beach, FL 33416-1349
Barsplice Products, Inc.                     Marquise Rashad Hepburn
4900 Webster Street                          c/o Morgan and Morgan
Dayton, OH 45414                             Attn.: Matthew T. Morgan, Esq.
                                             20 N. Orange Avenue, Ste. 1000
                                             Orlando, FL 32801
Barsplice Products, Inc.                     Winsome Joy Campbell
4900 Webster Street                          c/o John F. Romano, Esq.
Dayton, OH 45414                             P.O. Box 21349
                                             West Palm Beach, FL 33416-1349
Barsplice Products, Inc.                     Mendez, Jenna
4900 Webster Street                          c/o H. Clay Roberts, Esq.
Dayton, OH 45414                             Fornaris Law Firm, P.A.
                                             65 Almeria Avenue
                                             Miami, FL 33134
Berkshire Hathaway Inc.                      Materialmen, Vendors and Subcontractors on the following Bonded Jobs:
Berkshire Hathaway Specialty Insurance
500 Northpark Town Center                    2017-736 ; Florida City Elementary
1100 Abernathy Road, N.E., Suite 1200        2017-737 ; E4S38 A1A Bridge Rehab
Atlanta, GA 30328                            2017-738 ; Joseph Caleb Center
                                             2017-739 ; Reagan-Doral
                                             2017-740 ; FM2181 Denton County
                                             2017-741 ; Lake Sharon Drive
                                             2017-746 ; Grove Bay Parking
                                             2018-747 ; Love Field Glide Slope

Beton Consulting Engineers LLC               Chelsea Brownfield, individually and as personal representative of the estate
2535 Pilot Knob Rd., Ste. 108                of Brandon Brownfield
Mendota Heights, MN 55120                    c/o Paul Jon Layne, Esq.
                                             236 Valencia Avenue
                                             Miami, FL 33134
Beton Consulting Engineers LLC               Gina Duran and Orlando Duran, as Co-Personal Representatives of the
2535 Pilot Knob Rd., Ste. 108                Estate of Alexa Duran
Mendota Heights, MN 55120                    c/o Alan Goldfarb, Esq.
                                             Alan Goldfarb, P.A.
                                             100 SE 2nd Street, Suite 4500
                                             Miami, FL 33131
Beton Consulting Engineers LLC               Richard Luis Humble
2535 Pilot Knob Rd., Ste. 108                c/o Grossman Roth Yaffa Cohen
Mendota Heights, MN 55120                    Attn.: Stuart Z. Grossman, Esq.
                                             2525 Ponce de Leon Blvd., Ste. 1150
                                             Miami, FL 33134




                                                 Page 4 of 28
                  Case 19-12821-AJC   Doc 5       Filed 03/01/19           Page 523 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
Beton Consulting Engineers LLC            Katrina Collazo De Armas, Alexander De Armas
2535 Pilot Knob Rd., Ste. 108             c/o Aronfeld Trial Lawyers
Mendota Heights, MN 55120                 Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
Beton Consulting Engineers LLC            Ana Maria Oveido Garcia, individually and as pesonal representative of the
2535 Pilot Knob Rd., Ste. 108             estate of Rolando Fraga
Mendota Heights, MN 55120                 c/o Lagos & Priovolos
                                          66 W. Flagler Street, Ste. 1000
                                          Miami, FL 33130
Beton Consulting Engineers LLC            Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
2535 Pilot Knob Rd., Ste. 108             Hanson, C.L. Hanson
Mendota Heights, MN 55120                 c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131
Beton Consulting Engineers LLC            Marquise Rashad Hepburn
2535 Pilot Knob Rd., Ste. 108             c/o Morgan and Morgan
Mendota Heights, MN 55120                 Attn.: Matthew T. Morgan, Esq.
                                          20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
Beton Consulting Engineers LLC            Winsome Joy Campbell
2535 Pilot Knob Rd., Ste. 108             c/o John F. Romano, Esq.
Mendota Heights, MN 55120                 P.O. Box 21349
                                          West Palm Beach, FL 33416-1349
Beton Consulting Engineers LLC            Mendez, Jenna
2535 Pilot Knob Rd., Ste. 108             c/o H. Clay Roberts, Esq.
Mendota Heights, MN 55120                 Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134
Beton Consulting Engineers, LLC           Randy Hanson
2535 Pilot Knob Road, Suite 108           c/o John Getz, Esq.
Mendota Heights, MN 55120                 158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
Bridge Diagnostics Inc.                   Chelsea Brownfield, individually and as personal representative of the estate
740 S. Pierce Avenue, Unit 15             of Brandon Brownfield
Louisville, CO 80027                      c/o Paul Jon Layne, Esq.
                                          236 Valencia Avenue
                                          Miami, FL 33134
Bridge Diagnostics Inc.                   Gina Duran and Orlando Duran, as Co-Personal Representatives of the
740 S. Pierce Avenue, Unit 15             Estate of Alexa Duran
Louisville, CO 80027                      c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131
Bridge Diagnostics Inc.                   Richard Luis Humble
740 S. Pierce Avenue, Unit 15             c/o Grossman Roth Yaffa Cohen
Louisville, CO 80027                      Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134
Bridge Diagnostics Inc.                   Katrina Collazo De Armas, Alexander De Armas
740 S. Pierce Avenue, Unit 15             c/o Aronfeld Trial Lawyers
Louisville, CO 80027                      Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
Bridge Diagnostics Inc.                   Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
740 S. Pierce Avenue, Unit 15             Hanson, C.L. Hanson
Louisville, CO 80027                      c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131




                                              Page 5 of 28
                   Case 19-12821-AJC                   Doc 5       Filed 03/01/19           Page 524 of 712
                                                            EXHIBIT H
                                                          (CO-DEBTORS)

Co-Debtor Name and Address                                 Creditor
Bridge Diagnostics Inc.                                    Ana Maria Oveido Garcia, individually and as pesonal representative of the
740 S. Pierce Avenue, Unit 15                              estate of Rolando Fraga
Louisville, CO 80027                                       c/o Lagos & Priovolos
                                                           66 W. Flagler Street, Ste. 1000
                                                           Miami, FL 33130
Bridge Diagnostics Inc.                                    Marquise Rashad Hepburn
740 S. Pierce Avenue, Unit 15                              c/o Morgan and Morgan
Louisville, CO 80027                                       Attn.: Matthew T. Morgan, Esq.
                                                           20 N. Orange Avenue, Ste. 1000
                                                           Orlando, FL 32801
Bridge Diagnostics Inc.                                    Mendez, Jenna
740 S. Pierce Avenue, Unit 15                              c/o H. Clay Roberts, Esq.
Louisville, CO 80027                                       Fornaris Law Firm, P.A.
                                                           65 Almeria Avenue
                                                           Miami, FL 33134
Bridge Diagnostics, Inc.                                   Eugenia Xiomara Alvarez
740 S. Pierce Avenue, Unit 15                              c/o Raquel Yvette Lao, Esq.
Louisville, CO 80027                                       5118 N. 56th Street
                                                           Suite 212
                                                           Tampa, FL 33610
Bridge Diagnostics, Inc.                                   Randy Hanson
740 S. Pierce Avenue, Unit 15                              c/o John Getz, Esq.
Louisville, CO 80027                                       158 E. 49th Street
                                                           Hialeah, FL 33013

                                                           Terry Hanson
                                                           c/o John Getz, Esq.
                                                           158 E. 49th Street
                                                           Hialeah, FL 33013

                                                           Kevin L. Hanson
                                                           c/o John Getz, Esq.
                                                           158 E. 49th Street
                                                           Hialeah, FL 33013
Bridge Diagnostics, Inc.                                   Winsome Joy Campbell
740 S. Pierce Avenue, Unit 15                              c/o John F. Romano, Esq.
Louisville, CO 80027                                       P.O. Box 21349
                                                           West Palm Beach, FL 33416-1349
Bruckel                                                    El Ministerio de Obras Públicas
1 William J. Bruckel Dr.                                   Paseo Andrews
Avon, NY 14414                                             Albrook, Edificio 810,811
                                                           Panama
Carlos Pena                                                Tania Vivian Espinosa Vera
4380 W. 10th Court                                         c/o Erik A. Alvarez, Esq.
Hialeah, FL 33012-4112                                     9370 SW 72nd Street, Suite A266
                                                           Miami, FL 33173-5453
CCA Civil Panama S.A.                                      El Ministerio de la Presidencia
Ciudad de Panamá                                           Palacio de las Garzas
Distrito de Panamá                                         San Felipe, Panama
Corregimiento de Bella Vista
Calle 56D Este Punta Pacifica
Edificio Oceanía Business Plaza Torre 1000, piso 52.
Cemex Construction Materials Florida LLC                   Randy Hanson
1501 Belvedere Road                                        c/o John Getz, Esq.
West Palm Beach, FL 33406                                  158 E. 49th Street
                                                           Hialeah, FL 33013

                                                           Terry Hanson
                                                           c/o John Getz, Esq.
                                                           158 E. 49th Street
                                                           Hialeah, FL 33013

                                                           Kevin L. Hanson
                                                           c/o John Getz, Esq.
                                                           158 E. 49th Street
                                                           Hialeah, FL 33013
Cemex Construction Materials Florida LLC                   Katrina Collazo De Armas, Alexander De Armas
1501 Belvedere Road                                        c/o Aronfeld Trial Lawyers
West Palm Beach, FL 33406                                  Attn.: Spencer Aronfeld, Esq.
                                                           3132 Ponce de Leon Blvd.
                                                           Miami, FL 33134




                                                               Page 6 of 28
                   Case 19-12821-AJC                     Doc 5       Filed 03/01/19            Page 525 of 712
                                                                EXHIBIT H
                                                              (CO-DEBTORS)

Co-Debtor Name and Address                                    Creditor
Cemex Construction Materials Florida LLC                      Ana Maria Oveido Garcia, individually and as pesonal representative of the
1501 Belvedere Road                                           estate of Rolando Fraga
West Palm Beach, FL 33406                                     c/o Lagos & Priovolos
                                                              66 W. Flagler Street, Ste. 1000
                                                              Miami, FL 33130
Cemex Construction Materials Florida LLC                      Marquise Rashad Hepburn
1501 Belvedere Road                                           c/o Morgan and Morgan
West Palm Beach, FL 33406                                     Attn.: Matthew T. Morgan, Esq.
                                                              20 N. Orange Avenue, Ste. 1000
                                                              Orlando, FL 32801
Cemex Construction Materials Florida LLC                      Mendez, Jenna
1501 Belvedere Road                                           c/o H. Clay Roberts, Esq.
West Palm Beach, FL 33406                                     Fornaris Law Firm, P.A.
                                                              65 Almeria Avenue
                                                              Miami, FL 33134
Cemex Construction Materials Florida, LLC                     Chelsea Brownfield, individually and as personal representative of the estate
1501 Belvedere Road                                           of Brandon Brownfield
West Palm Beach, FL 33406                                     c/o Paul Jon Layne, Esq.
                                                              236 Valencia Avenue
                                                              Miami, FL 33134
Cemex Construction Materials Florida, LLC                     Winsome Joy Campbell
1501 Belvedere Road                                           c/o John F. Romano, Esq.
West Palm Beach, FL 33406                                     P.O. Box 21349
                                                              West Palm Beach, FL 33416-1349
Cemex Inc.                                                    Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
1501 Belvedere Road                                           Hanson, C.L. Hanson
West Palm Beach, FL 33406                                     c/o Gary Devenow Fox, Esq.
                                                              1 SE 3rd Avenue, #3000
                                                              Miami, FL 33131
Cemex Inc.                                                    Gina Duran and Orlando Duran, as Co-Personal Representatives of the
1501 Belvedere Road                                           Estate of Alexa Duran
West Palm Beach, FL 33406                                     c/o Alan Goldfarb, Esq.
                                                              Alan Goldfarb, P.A.
                                                              100 SE 2nd Street, Suite 4500
                                                              Miami, FL 33131
Cemex Inc.                                                    Richard Luis Humble
1501 Belvedere Road                                           c/o Grossman Roth Yaffa Cohen
West Palm Beach, FL 33406                                     Attn.: Stuart Z. Grossman, Esq.
                                                              2525 Ponce de Leon Blvd., Ste. 1150
                                                              Miami, FL 33134
Central Florida Equipment Rentals                             Eduardo Perez and Rosana Perez
9030 NW 97th Terrace                                          c/o Gerson & Schwartz, P.A.
Medley, FL 33178                                              Attn.: Nicolas Ivan Gerson, Esq.
                                                              1980 Coral Way
                                                              Miami, FL 33145
Constructora Meco S.A                                         El Ministerio de Salud
Ciudad de Panamá                                              Cerro Ancon
Corregimiento de Ancón                                        Calle Gorgas, Edificio 265
Calle Tabernilla                                              Panama
Edificio No.780
Corradino Group, Inc.                                         Winsome Joy Campbell
4055 NW 97th Avenue                                           c/o John F. Romano, Esq.
Miami, FL 33178                                               P.O. Box 21349
                                                              West Palm Beach, FL 33416-1349
CSA Group Panama, Inc.                                        El Ministerio de Obras Públicas
6100 Blue Lagoon Drive                                        Paseo Andrews
Suite 300                                                     Albrook, Edificio 810,811
Miami, FL 33126                                               Panama
CSA Group Panama, Inc.                                        El Ministerio de Obras Públicas
6100 Blue Lagoon Drive                                        Paseo Andrews
Suite 300                                                     Albrook, Edificio 810,811
Miami, FL 33126                                               Panama
CSA Group Panama, Inc.                                        El Ministerio de la Presidencia
6100 Blue Lagoon Drive                                        Palacio de las Garzas
Suite 300                                                     San Felipe, Panama
Miami, FL 33126
Department of Off-Street Parking of the City of Miami d/b/a   Grove Harbour Marina And Caribbean Marketplace, LLC
Miami Parking                                                 2640 S. Bayshore Drive
40 Northwest 3 Street                                         Suite 305
Miami, FL 33128                                               Miami, FL 33133




                                                                 Page 7 of 28
                  Case 19-12821-AJC          Doc 5       Filed 03/01/19            Page 526 of 712
                                                  EXHIBIT H
                                                (CO-DEBTORS)

Co-Debtor Name and Address                       Creditor
Dragados USA, Inc.                               Miami-Dade Aviation Department
2 Alhambra Plaza # 660                           P.O. Box 526624
Coral Gables, FL 33134                           Miami, FL 33152-6624
FCC Construccion, SA                             Florida Department of Transportation
Attn.: Legal Dept. - Ruben Garcia Menendez       605 Suwannee Street
General Peron                                    Tallahassee, FL 32399
36 Madrid, Spain 28020

FCC Construccion, SA
111 Brickell Avenue, Suite 704
Miami, FL 33131
Attn.: Eloy Sanchez

FCC Construccion Panama
Alberto Navarro
El Cangrejo, Casa n. 47
Ciudad de Panamá, Panama
Fernandez, Joe                                   Travelers Casualty & Surety Co (etc)
8120 SW 63rd Court                               Attn.: Kimberly Zanotta
Miami, FL 33143                                  111 Schilling Road
                                                 Hunt Valley, MD 21031
Fernandez, Joe                                   Travelers Casualty & Surety Co.
8120 SW 63rd Court                               Attn.: Kimberly Zanotta
Miami, FL 33143                                  111 Schilling Road
                                                 Elunt Valley, MD 21031

Fernandez, Joe                                   Travelers Casualty & Surety Co.
8120 SW 63rd Court                               Attn.: Kimberly Zanotta
Miami, FL 33143                                  111 Schilling Road
                                                 Elunt Valley, MD 21031

Figg Bridge                                      Eugenia Xiomara Alvarez
424 North Calhoun Street                         c/o Raquel Yvette Lao, Esq.
Tallahassee, FL 32301                            5118 N. 56th Street
                                                 Suite 212
                                                 Tampa, FL 33610
Figg Bridge Engineers Inc.                       Chelsea Brownfield, individually and as personal representative of the estate
424 North Calhouh Street                         of Brandon Brownfield
Tallahassee, FL 32301                            c/o Paul Jon Layne, Esq.
                                                 236 Valencia Avenue
                                                 Miami, FL 33134
Figg Bridge Engineers, Inc.                      Randy Hanson
424 North Calhoun Street                         c/o John Getz, Esq.
Tallahassee, FL 32302                            158 E. 49th Street
                                                 Hialeah, FL 33013

                                                 Terry Hanson
                                                 c/o John Getz, Esq.
                                                 158 E. 49th Street
                                                 Hialeah, FL 33013

                                                 Kevin L. Hanson
                                                 c/o John Getz, Esq.
                                                 158 E. 49th Street
                                                 Hialeah, FL 33013
Figg Bridge Engineers, Inc.                      Alexander Estupinan
424 North Calhoun Street                         c/o Zeb Israel Goldstein, Esq.
Tallahassee, FL 32302                            600 N. Pine Island Road, Ste. 400
                                                 Fort Lauderdale, FL 33324
Figg Bridge Engineers, Inc.                      Winsome Joy Campbell
424 North Calhoun Street                         c/o John F. Romano, Esq.
Tallahassee, FL 32302                            P.O. Box 21349
                                                 West Palm Beach, FL 33416-1349
Figg Bridge Engineers, Inc.                      Martha Mercedes Plaza Cevallos and Carlos Badillo
424 North Calhoun Street                         c/o The Beregovich Law Firmx
Tallahassee, FL 32302                            Attn.: Andres I. Beregovich, Esq.
                                                 210 North Mills
                                                 Orlando, FL 32801




                                                     Page 8 of 28
                   Case 19-12821-AJC   Doc 5       Filed 03/01/19           Page 527 of 712
                                            EXHIBIT H
                                          (CO-DEBTORS)

Co-Debtor Name and Address                 Creditor
Figg Bridge Engineers, Inc.                Gina Duran and Orlando Duran, as Co-Personal Representatives of the
424 North Calhoun Street                   Estate of Alexa Duran
Tallahassee, FL 32302                      c/o Alan Goldfarb, Esq.
                                           Alan Goldfarb, P.A.
                                           100 SE 2nd Street, Suite 4500
                                           Miami, FL 33131
Figg Bridge Engineers, Inc.                Richard Luis Humble
424 North Calhoun Street                   c/o Grossman Roth Yaffa Cohen
Tallahassee, FL 32302                      Attn.: Stuart Z. Grossman, Esq.
                                           2525 Ponce de Leon Blvd., Ste. 1150
                                           Miami, FL 33134
Figg Bridge Engineers, Inc.                Luis Arias, individually and as personal representative of the Estate of
424 North Calhoun Street                   Alberto Arias
Tallahassee, FL 32302                      c/o Yesenia A. Collazo, Esq.
                                           Collazo Law Firm, P.A.
                                           10200 NW 25th Street, Ste. 201
                                           Miami, FL 33172
Figg Bridge Engineers, Inc.                Erik Rojas, individually and as personal representative of the Estate of
424 North Calhoun Street                   Oswald Gonzalez
Tallahassee, FL 32302                      c/o Yesenia A. Collazo, Esq.
                                           Collazo Law Firm, P.A.
                                           10200 NW 25th Street, Ste. 201
                                           Miami, FL 33172
Figg Bridge Engineers, Inc.                Katrina Collazo De Armas, Alexander De Armas
424 North Calhoun Street                   c/o Aronfeld Trial Lawyers
Tallahassee, FL 32302                      Attn.: Spencer Aronfeld, Esq.
                                           3132 Ponce de Leon Blvd.
                                           Miami, FL 33134
Figg Bridge Engineers, Inc.                Ana Maria Oveido Garcia, individually and as pesonal representative of the
424 North Calhoun Street                   estate of Rolando Fraga
Tallahassee, FL 32302                      c/o Lagos & Priovolos
                                           66 W. Flagler Street, Ste. 1000
                                           Miami, FL 33130
Figg Bridge Engineers, Inc.                Emily Joy Panagos
424 North Calhoun Street                   c/o Morgan and Morgan
Tallahassee, FL 32302                      Attn.: Matthew T. Morgan, Esq.
                                           20 N. Orange Avenue, Ste. 1000
                                           Orlando, FL 32801
Figg Bridge Engineers, Inc.                Marquise Rashad Hepburn
424 North Calhoun Street                   c/o Morgan and Morgan
Tallahassee, FL 32302                      Attn.: Matthew T. Morgan, Esq.
                                           20 N. Orange Avenue, Ste. 1000
                                           Orlando, FL 32801
Figg Bridge Engineers, Inc.                Mendez, Jenna
424 North Calhoun Street                   c/o H. Clay Roberts, Esq.
Tallahassee, FL 32302                      Fornaris Law Firm, P.A.
                                           65 Almeria Avenue
                                           Miami, FL 33134
Figg Bridge, Engineers, Inc.               Carlos Chapman and Erika Chapman
424 North Calhoun Street                   c/o Panter, Panter & Sampedro
Tallahassee, FL 32301                      c/o David Sampedro, Esq.
                                           6950 N. Kendall Drive
                                           Miami, FL 33156-1584
Figg Bridge, Engineers, Inc.               Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
424 North Calhoun Street                   Hanson, C.L. Hanson
Tallahassee, FL 32301                      c/o Gary Devenow Fox, Esq.
                                           1 SE 3rd Avenue, #3000
                                           Miami, FL 33131
Fluor Enterprises, Inc.                    Florida Department of Transportation
100 Fluor Daniel Drive                     605 Suwannee Street
Greenville, SC 29607-2770                  Tallahassee, FL 32399
Gail Munilla                               Berkshire Hathaway Specialty Insurance
15401 SW 260th Street                      National Liability & Fire Insurance Co.
Homestead, FL 33032                        National Indemnity Company
                                           1100 Abernathy Road NE, Ste. 1200
                                           Atlanta, GA 30328
Georges Crane Service Inc.                 Chelsea Brownfield, individually and as personal representative of the estate
2190 NW 110th Avenue                       of Brandon Brownfield
Miami, FL 33172                            c/o Paul Jon Layne, Esq.
                                           236 Valencia Avenue
                                           Miami, FL 33134




                                               Page 9 of 28
                  Case 19-12821-AJC   Doc 5    Filed 03/01/19              Page 528 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
George's Crane Service Inc.               Gina Duran and Orlando Duran, as Co-Personal Representatives of the
2190 NW 110th Avenue                      Estate of Alexa Duran
Miami, FL 33172                           c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131
George's Crane Service Inc.               Richard Luis Humble
2190 NW 110th Avenue                      c/o Grossman Roth Yaffa Cohen
Miami, FL 33172                           Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134
George's Crane Service Inc.               Katrina Collazo De Armas, Alexander De Armas
2190 NW 110th Avenue                      c/o Aronfeld Trial Lawyers
Miami, FL 33172                           Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
George's Crane Service Inc.               Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
2190 NW 110th Avenue                      Hanson, C.L. Hanson
Miami, FL 33172                           c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131
George's Crane Service Inc.               Ana Maria Oveido Garcia, individually and as pesonal representative of the
2190 NW 110th Avenue                      estate of Rolando Fraga
Miami, FL 33172                           c/o Lagos & Priovolos
                                          66 W. Flagler Street, Ste. 1000
                                          Miami, FL 33130
George's Crane Service Inc.               Marquise Rashad Hepburn
2190 NW 110th Avenue                      c/o Morgan and Morgan
Miami, FL 33172                           Attn.: Matthew T. Morgan, Esq.
                                          20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
George's Crane Service, Inc.              Carlos Chapman and Erika Chapman
2190 NW 110th Avenue                      c/o Panter, Panter & Sampedro
Miami, FL 33172                           c/o David Sampedro, Esq.
                                          6950 N. Kendall Drive
                                          Miami, FL 33156-1584
George's Crane Service, Inc.              Eugenia Xiomara Alvarez
2190 NW 110th Avenue                      c/o Raquel Yvette Lao, Esq.
Miami, FL 33172                           5118 N. 56th Street
                                          Suite 212
                                          Tampa, FL 33610
George's Crane Service, Inc.              Randy Hanson
2190 NW 110th Avenue                      c/o John Getz, Esq.
Miami, FL 33172                           158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
George's Crane Service, Inc.              Winsome Joy Campbell
2190 NW 110th Avenue                      c/o John F. Romano, Esq.
Miami, FL 33172                           P.O. Box 21349
                                          West Palm Beach, FL 33416-1349
George's Crane Service, Inc.              Mendez, Jenna
2190 NW 110th Avenue                      c/o H. Clay Roberts, Esq.
Miami, FL 33172                           Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134
Gerdau Ameristeel US Inc.                 Gina Duran and Orlando Duran, as Co-Personal Representatives of the
4221 West Boyscout Blvd., Ste. 600        Estate of Alexa Duran
Tampa, FL 33607                           c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131




                                           Page 10 of 28
                    Case 19-12821-AJC   Doc 5    Filed 03/01/19              Page 529 of 712
                                             EXHIBIT H
                                           (CO-DEBTORS)

Co-Debtor Name and Address                  Creditor
Gerdau Ameristeel US Inc.                   Richard Luis Humble
4221 West Boyscout Blvd., Ste. 600          c/o Grossman Roth Yaffa Cohen
Tampa, FL 33607                             Attn.: Stuart Z. Grossman, Esq.
                                            2525 Ponce de Leon Blvd., Ste. 1150
                                            Miami, FL 33134
Gerdau Ameristeel US Inc.                   Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
4221 West Boyscout Blvd., Ste. 600          Hanson, C.L. Hanson
Tampa, FL 33607                             c/o Gary Devenow Fox, Esq.
                                            1 SE 3rd Avenue, #3000
                                            Miami, FL 33131
Gerdau Ameristeel US Inc.                   Mendez, Jenna
4221 West Boyscout Blvd., Ste. 600          c/o H. Clay Roberts, Esq.
Tampa, FL 33607                             Fornaris Law Firm, P.A.
                                            65 Almeria Avenue
                                            Miami, FL 33134
Gerdau Ameristeel US, Inc.                  Randy Hanson
4221 West Boyscout Blvd.                    c/o John Getz, Esq.
Ste. 600                                    158 E. 49th Street
Tampa, FL 33607                             Hialeah, FL 33013

                                            Terry Hanson
                                            c/o John Getz, Esq.
                                            158 E. 49th Street
                                            Hialeah, FL 33013

                                            Kevin L. Hanson
                                            c/o John Getz, Esq.
                                            158 E. 49th Street
                                            Hialeah, FL 33013
Gerdau Ameristeel US, Inc.                  Chelsea Brownfield, individually and as personal representative of the estate
4221 West Boyscout Blvd.                    of Brandon Brownfield
Ste. 600                                    c/o Paul Jon Layne, Esq.
Tampa, FL 33607                             236 Valencia Avenue
                                            Miami, FL 33134
Gerdau Ameristeel US, Inc.                  Katrina Collazo De Armas, Alexander De Armas
4221 West Boyscout Blvd.                    c/o Aronfeld Trial Lawyers
Ste. 600                                    Attn.: Spencer Aronfeld, Esq.
Tampa, FL 33607                             3132 Ponce de Leon Blvd.
                                            Miami, FL 33134
Gerdau Ameristeel US, Inc.                  Ana Maria Oveido Garcia, individually and as pesonal representative of the
4221 West Boyscout Blvd.                    estate of Rolando Fraga
Ste. 600                                    c/o Lagos & Priovolos
Tampa, FL 33607                             66 W. Flagler Street, Ste. 1000
                                            Miami, FL 33130
Gerdau Ameristeel US, Inc.                  Marquise Rashad Hepburn
4221 West Boyscout Blvd.                    c/o Morgan and Morgan
Ste. 600                                    Attn.: Matthew T. Morgan, Esq.
Tampa, FL 33607                             20 N. Orange Avenue, Ste. 1000
                                            Orlando, FL 32801
Gerdau Ameristeel US, Inc.                  Winsome Joy Campbell
4221 West Boyscout Blvd.                    c/o John F. Romano, Esq.
Ste. 600                                    P.O. Box 21349
Tampa, FL 33607                             West Palm Beach, FL 33416-1349
Intertek International Inc.                 Richard Luis Humble
8300 NW 53rd Street                         c/o Grossman Roth Yaffa Cohen
Miami, FL 33166                             Attn.: Stuart Z. Grossman, Esq.
                                            2525 Ponce de Leon Blvd., Ste. 1150
                                            Miami, FL 33134
Intertek International, Inc.                Eugenia Xiomara Alvarez
8300 NW 53rd Street                         c/o Raquel Yvette Lao, Esq.
Miami, FL 33166                             5118 N. 56th Street
                                            Suite 212
                                            Tampa, FL 33610
Intertek Intl Inc.                          Winsome Joy Campbell
8300 NW 53rd Street                         c/o John F. Romano, Esq.
Miami, FL 33166                             P.O. Box 21349
                                            West Palm Beach, FL 33416-1349




                                             Page 11 of 28
                  Case 19-12821-AJC    Doc 5    Filed 03/01/19               Page 530 of 712
                                            EXHIBIT H
                                          (CO-DEBTORS)

Co-Debtor Name and Address                 Creditor
Intertek PSI                               Ana Maria Oveido Garcia, individually and as pesonal representative of the
545 E. Alogonquin Rd.                      estate of Rolando Fraga
Arlington Heights, IL 60005                c/o Lagos & Priovolos
                                           66 W. Flagler Street, Ste. 1000
                                           Miami, FL 33130
Intertek PSI                               Gina Duran and Orlando Duran, as Co-Personal Representatives of the
545 E. Alogonquin Rd.                      Estate of Alexa Duran
Arlington Heights, IL 60005                c/o Alan Goldfarb, Esq.
                                           Alan Goldfarb, P.A.
                                           100 SE 2nd Street, Suite 4500
                                           Miami, FL 33131
JCON Group Corp.                           Travelers Casualty & Surety Co (etc)
6201 SW 70th Steet, 1st Floor              Attn.: Kimberly Zanotta
Miami, FL 33143                            111 Schilling Road
                                           Hunt Valley, MD 21031
JCON Group Corp.                           Travelers Casualty & Surety Co.
6201 SW 70th Steet, 1st Floor              Attn.: Kimberly Zanotta
Miami, FL 33143                            111 Schilling Road
                                           Elunt Valley, MD 21031

JCON Group Corp.                           Travelers Casualty & Surety Co.
6201 SW 70th Steet, 1st Floor              Attn.: Kimberly Zanotta
Miami, FL 33143                            111 Schilling Road
                                           Elunt Valley, MD 21031

King Steel Corporation                     Marquise Rashad Hepburn
5225 E. Cook Road                          c/o Morgan and Morgan
Grand Blanc, MI 48439                      Attn.: Matthew T. Morgan, Esq.
                                           20 N. Orange Avenue, Ste. 1000
                                           Orlando, FL 32801
King Steel Corporation                     Mendez, Jenna
5225 E. Cook Road                          c/o H. Clay Roberts, Esq.
Grand Blanc, MI 48439                      Fornaris Law Firm, P.A.
                                           65 Almeria Avenue
                                           Miami, FL 33134
King Steel Corporation                     Winsome Joy Campbell
5225 E. Cook Road                          c/o John F. Romano, Esq.
Grand Blanc, MI 48439                      P.O. Box 21349
                                           West Palm Beach, FL 33416-1349
Lehigh Cement Company LLC                  Marquise Rashad Hepburn
Attn.: Legal Dept.                         c/o Morgan and Morgan
300 E. John Carpenter Freeway, #1645       Attn.: Matthew T. Morgan, Esq.
Irving, TX 75062                           20 N. Orange Avenue, Ste. 1000
                                           Orlando, FL 32801
Lehigh Cement Company LLC                  Mendez, Jenna
Attn.: Legal Dept.                         c/o H. Clay Roberts, Esq.
300 E. John Carpenter Freeway, #1645       Fornaris Law Firm, P.A.
Irving, TX 75062                           65 Almeria Avenue
                                           Miami, FL 33134
Lehigh Cement Company LLC                  Winsome Joy Campbell
Attn.: Legal Dept.                         c/o John F. Romano, Esq.
300 E. John Carpenter Freeway, #1645       P.O. Box 21349
Irving, TX 75062                           West Palm Beach, FL 33416-1349
Louis Berger U.S., Inc.                    Carlos Chapman and Erika Chapman
412 Mount Kemble Avenue                    c/o Panter, Panter & Sampedro
Morristown, NJ 07960                       c/o David Sampedro, Esq.
                                           6950 N. Kendall Drive
Louis Berger U.S., Inc.                    Miami, FL 33156-1584
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                    Martha Mercedes Plaza Cevallos and Carlos Badillo
412 Mount Kemble Avenue                    c/o The Beregovich Law Firmx
Morristown, NJ 07960                       Attn.: Andres I. Beregovich, Esq.
                                           210 North Mills
Louis Berger U.S., Inc.                    Orlando, FL 32801
P.O. Box 1946
Morristown, NJ 07962-1946




                                            Page 12 of 28
                 Case 19-12821-AJC   Doc 5    Filed 03/01/19              Page 531 of 712
                                          EXHIBIT H
                                        (CO-DEBTORS)

Co-Debtor Name and Address               Creditor
Louis Berger U.S., Inc.                  Gina Duran and Orlando Duran, as Co-Personal Representatives of the
412 Mount Kemble Avenue                  Estate of Alexa Duran
Morristown, NJ 07960                     c/o Alan Goldfarb, Esq.
                                         Alan Goldfarb, P.A.
Louis Berger U.S., Inc.                  100 SE 2nd Street, Suite 4500
P.O. Box 1946                            Miami, FL 33131
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Richard Luis Humble
412 Mount Kemble Avenue                  c/o Grossman Roth Yaffa Cohen
Morristown, NJ 07960                     Attn.: Stuart Z. Grossman, Esq.
                                         2525 Ponce de Leon Blvd., Ste. 1150
Louis Berger U.S., Inc.                  Miami, FL 33134
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Katrina Collazo De Armas, Alexander De Armas
412 Mount Kemble Avenue                  c/o Aronfeld Trial Lawyers
Morristown, NJ 07960                     Attn.: Spencer Aronfeld, Esq.
                                         3132 Ponce de Leon Blvd.
Louis Berger U.S., Inc.                  Miami, FL 33134
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Ana Maria Oveido Garcia, individually and as pesonal representative of the
412 Mount Kemble Avenue                  estate of Rolando Fraga
Morristown, NJ 07960                     c/o Lagos & Priovolos
                                         66 W. Flagler Street, Ste. 1000
Louis Berger U.S., Inc.                  Miami, FL 33130
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Emily Joy Panagos
412 Mount Kemble Avenue                  c/o Morgan and Morgan
Morristown, NJ 07960                     Attn.: Matthew T. Morgan, Esq.
                                         20 N. Orange Avenue, Ste. 1000
Louis Berger U.S., Inc.                  Orlando, FL 32801
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Marquise Rashad Hepburn
412 Mount Kemble Avenue                  c/o Morgan and Morgan
Morristown, NJ 07960                     Attn.: Matthew T. Morgan, Esq.
                                         20 N. Orange Avenue, Ste. 1000
Louis Berger U.S., Inc.                  Orlando, FL 32801
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Marquise Rashad Hepburn
412 Mount Kemble Avenue                  c/o Morgan and Morgan
Morristown, NJ 07960                     Attn.: Matthew T. Morgan, Esq.
                                         20 N. Orange Avenue, Ste. 1000
Louis Berger U.S., Inc.                  Orlando, FL 32801
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., Inc.                  Mendez, Jenna
412 Mount Kemble Avenue                  c/o H. Clay Roberts, Esq.
Morristown, NJ 07960                     Fornaris Law Firm, P.A.
                                         65 Almeria Avenue
Louis Berger U.S., Inc.                  Miami, FL 33134
P.O. Box 1946
Morristown, NJ 07962-1946
Louis Berger U.S., LLC                   Winsome Joy Campbell
412 Mount Kemble Avenue                  c/o John F. Romano, Esq.
Morristown, NJ 07960                     P.O. Box 21349
                                         West Palm Beach, FL 33416-1349
Louis Berger U.S., LLC                   Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
412 Mount Kemble Avenue                  Hanson, C.L. Hanson
Morristown, NJ 07960                     c/o Gary Devenow Fox, Esq.
                                         1 SE 3rd Avenue, #3000
                                         Miami, FL 33131
Louis Berger US Inc.                     Chelsea Brownfield, individually and as personal representative of the estate
412 Mount Kemble Avenue                  of Brandon Brownfield
Morristown, NJ 07960                     c/o Paul Jon Layne, Esq.
                                         236 Valencia Avenue
                                         Miami, FL 33134




                                          Page 13 of 28
                  Case 19-12821-AJC   Doc 5    Filed 03/01/19               Page 532 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
Louis Berger US                           Alexander Estupinan
412 Mount Kemble Avenue                   c/o Zeb Israel Goldstein, Esq.
Morristown, NJ 07960                      600 N. Pine Island Road, Ste. 400
                                          Fort Lauderdale, FL 33324
Louis Berger US, Inc.                     Eugenia Xiomara Alvarez
412 Mount Kemble Avenue                   c/o Raquel Yvette Lao, Esq.
Morristown, NJ 07960                      5118 N. 56th Street
                                          Suite 212
                                          Tampa, FL 33610
Louis Berger US, Inc.                     Randy Hanson
412 Mount Kemble Avenue                   c/o John Getz, Esq.
Morristown, NJ 07960                      158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
Magnum Construction, Corp.                Travelers Casualty & Surety Co (etc)
6201 SW 70th Street, 1st Floor            Attn.: Kimberly Zanotta
Miami, FL 33143                           111 Schilling Road
                                          Hunt Valley, MD 21031
Magnum Construction, Corp.                Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor            Attn.: Kimberly Zanotta
Miami, FL 33143                           111 Schilling Road
                                          Elunt Valley, MD 21031

Magnum Construction, Corp.                Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor            Attn.: Kimberly Zanotta
Miami, FL 33143                           111 Schilling Road
                                          Elunt Valley, MD 21031

Matrax, Inc.                              Randy Hanson
11748 Mayfair Field Dr.                   c/o John Getz, Esq.
Lutherville, MD 21093                     158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
Matrax, Inc.                              Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
11748 Mayfair Field Dr.                   Hanson, C.L. Hanson
Lutherville, MD 21093                     c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131
Matrax, Inc.                              Winsome Joy Campbell
11748 Mayfair Field Dr.                   c/o John F. Romano, Esq.
Lutherville, MD 21093                     P.O. Box 21349
                                          West Palm Beach, FL 33416-1349
Matrax, Inc.                              Chelsea Brownfield, individually and as personal representative of the estate
11748 Mayfair Field Dr.                   of Brandon Brownfield
Lutherville, MD 21093                     c/o Paul Jon Layne, Esq.
                                          236 Valencia Avenue
                                          Miami, FL 33134
Matrax, Inc.                              Richard Luis Humble
11748 Mayfair Field Dr.                   c/o Grossman Roth Yaffa Cohen
Lutherville, MD 21093                     Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134




                                           Page 14 of 28
                  Case 19-12821-AJC      Doc 5    Filed 03/01/19              Page 533 of 712
                                              EXHIBIT H
                                            (CO-DEBTORS)

Co-Debtor Name and Address                   Creditor
Matrax, Inc.                                 Katrina Collazo De Armas, Alexander De Armas
11748 Mayfair Field Dr.                      c/o Aronfeld Trial Lawyers
Lutherville, MD 21093                        Attn.: Spencer Aronfeld, Esq.
                                             3132 Ponce de Leon Blvd.
                                             Miami, FL 33134
Matrax, Inc.                                 Ana Maria Oveido Garcia, individually and as pesonal representative of the
11748 Mayfair Field Dr.                      estate of Rolando Fraga
Lutherville, MD 21093                        c/o Lagos & Priovolos
                                             66 W. Flagler Street, Ste. 1000
                                             Miami, FL 33130
Matrax, Inc.                                 Marquise Rashad Hepburn
11748 Mayfair Field Dr.                      c/o Morgan and Morgan
Lutherville, MD 21093                        Attn.: Matthew T. Morgan, Esq.
                                             20 N. Orange Avenue, Ste. 1000
                                             Orlando, FL 32801
McGowen, S.A.                                El Ministerio de Obras Públicas
Atencion: Roderick McGowen                   Paseo Andrews
Calle 68                                     Albrook, Edificio 810,811
San Francisco, Local 32, Panamá              Panama

McGowen, S.A.
San Francisco, Calle Antonio Mojica
entre Calle 76 y 77, PH
Gran Plaza, Piso 4, Oficina B4, Panamá



MCM Global S.A.                              Berkshire Hathaway Specialty Insurance
Calle 50 and Calle 77                        National Liability & Fire Insurance Co.
San Francisco, Panama City, Panama           National Indemnity Company
                                             1100 Abernathy Road NE, Ste. 1200
                                             Atlanta, GA 30328
MCM Global S.A.                              Travelers Casualty & Surety Co (etc)
Calle 50 and Calle 77                        Attn.: Kimberly Zanotta
San Francisco, Panama City, Panama           111 Schilling Road
                                             Hunt Valley, MD 21031
MCM Global S.A.                              Berkshire Hathaway Specialty Insurance
Calle 50 and Calle 77                        National Liability & Fire Insurance Co.
San Francisco, Panama City, Panama           National Indemnity Company
                                             1100 Abernathy Road NE
                                             Suite 1200
                                             Atlanta, GA 30328
MCM Global S.A.                              Travelers Casualty & Surety Co.
Calle 50 and Calle 77                        Attn.: Kimberly Zanotta
San Francisco, Panama City, Panama           111 Schilling Road
                                             Elunt Valley, MD 21031

MCM Global S.A.                              Berkshire Hathaway Specialty Insurance
Calle 50 and Calle 77                        National Liability & Fire Insurance Co.
San Francisco, Panama City, Panama           National Indemnity Company
                                             1100 Abernathy Road NE
                                             Suite 1200
                                             Atlanta, GA 30328
MCM Global S.A.                              Travelers Casualty & Surety Co.
Calle 50 and Calle 77                        Attn.: Kimberly Zanotta
San Francisco, Panama City, Panama           111 Schilling Road
                                             Elunt Valley, MD 21031

MCM of South Florida, LLC                    Travelers Casualty & Surety Co (etc)
6201 SW 70th Street, 1st Floor               Attn.: Kimberly Zanotta
Miami, FL 33143                              111 Schilling Road
                                             Hunt Valley, MD 21031
MCM of South Florida, LLC                    Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor               Attn.: Kimberly Zanotta
Miami, FL 33143                              111 Schilling Road
                                             Elunt Valley, MD 21031




                                              Page 15 of 28
                  Case 19-12821-AJC   Doc 5    Filed 03/01/19               Page 534 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
MCM of South Florida, LLC                 Travelers Casualty & Surety Co.
6201 SW 70th Street, 1st Floor            Attn.: Kimberly Zanotta
Miami, FL 33143                           111 Schilling Road
                                          Elunt Valley, MD 21031

Miami Parking Authority                   Grove Harbour Marina And Caribbean Marketplace, LLC
40 Northwest 3 Street                     2640 S. Bayshore Drive
Miami, FL 33128                           Suite 305
                                          Miami, FL 33133
Munilla, Gail                             Zurich Insurance Group
6201 SW 70th Street                       American Zurich Insurance Company
1st Floor                                 1400 American Lane
Miami, FL 33143                           Schaumburg, IL 60196
Munilla, Gail                             Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                       Attn.: Kimberly Zanotta
1st Floor                                 111 Schilling Road
Miami, FL 33143                           Hunt Valley, MD 21031
Munilla, Gail                             Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                       National Liability & Fire Insurance Co.
1st Floor                                 National Indemnity Company
Miami, FL 33143                           1100 Abernathy Road NE
                                          Suite 1200
                                          Atlanta, GA 30328
Munilla, Gail                             Zurich Insurance Group
6201 SW 70th Street                       American Zurich Insurance Company
1st Floor                                 1400 American Lane
Miami, FL 33143                           Schaumburg, IL 60196
Munilla, Gail                             Travelers Casualty & Surety Co.
6201 SW 70th Street                       Attn.: Kimberly Zanotta
1st Floor                                 111 Schilling Road
Miami, FL 33143                           Elunt Valley, MD 21031

Munilla, Gail                             Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                       National Liability & Fire Insurance Co.
1st Floor                                 National Indemnity Company
Miami, FL 33143                           1100 Abernathy Road NE
                                          Suite 1200
                                          Atlanta, GA 30328
Munilla, Gail                             Zurich Insurance Group
6201 SW 70th Street                       American Zurich Insurance Company
1st Floor                                 1400 American Lane
Miami, FL 33143                           Schaumburg, IL 60196
Munilla, Gail                             Travelers Casualty & Surety Co.
6201 SW 70th Street                       Attn.: Kimberly Zanotta
1st Floor                                 111 Schilling Road
Miami, FL 33143                           Elunt Valley, MD 21031

Munilla, Jacquelyn                        Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                       National Liability & Fire Insurance Co.
1st Floor                                 National Indemnity Company
Miami, FL 33143                           1100 Abernathy Road NE, Ste. 1200
                                          Atlanta, GA 30328
Munilla, Jacquelyn                        Zurich Insurance Group
6201 SW 70th Street                       American Zurich Insurance Company
1st Floor                                 1400 American Lane
Miami, FL 33143                           Schaumburg, IL 60196
Munilla, Jacquelyn                        Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                       Attn.: Kimberly Zanotta
1st Floor                                 111 Schilling Road
Miami, FL 33143                           Hunt Valley, MD 21031
Munilla, Jacquelyn                        Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                       National Liability & Fire Insurance Co.
1st Floor                                 National Indemnity Company
Miami, FL 33143                           1100 Abernathy Road NE
                                          Suite 1200
                                          Atlanta, GA 30328
Munilla, Jacquelyn                        Zurich Insurance Group
6201 SW 70th Street                       American Zurich Insurance Company
1st Floor                                 1400 American Lane
Miami, FL 33143                           Schaumburg, IL 60196




                                           Page 16 of 28
                 Case 19-12821-AJC   Doc 5    Filed 03/01/19               Page 535 of 712
                                          EXHIBIT H
                                        (CO-DEBTORS)

Co-Debtor Name and Address               Creditor
Munilla, Jacquelyn                       Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Jacquelyn                       Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Jacquelyn                       Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Jacquelyn                       Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Jorge                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE, Ste. 1200
                                         Atlanta, GA 30328
Munilla, Jorge                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Jorge                           Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Hunt Valley, MD 21031
Munilla, Jorge                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Jorge                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Jorge                           Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Jorge                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Jorge                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Jorge                           Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Juan                            Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE, Ste. 1200
                                         Atlanta, GA 30328




                                          Page 17 of 28
                 Case 19-12821-AJC   Doc 5    Filed 03/01/19             Page 536 of 712
                                          EXHIBIT H
                                        (CO-DEBTORS)

Co-Debtor Name and Address               Creditor
Munilla, Juan                            Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Juan                            Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Juan                            Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Juan                            Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Hunt Valley, MD 21031
Munilla, Juan                            Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Juan                            Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Juan                            Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Juan                            Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Madeleine                       Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE, Ste. 1200
                                         Atlanta, GA 30328
Munilla, Madeleine                       Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Madeleine                       Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Hunt Valley, MD 21031
Munilla, Madeleine                       Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Madeleine                       Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Madeleine                       Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031




                                          Page 18 of 28
                 Case 19-12821-AJC   Doc 5    Filed 03/01/19             Page 537 of 712
                                          EXHIBIT H
                                        (CO-DEBTORS)

Co-Debtor Name and Address               Creditor
Munilla, Madeleine                       Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Madeleine                       Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Madeleine                       Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Pedro                           Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Hunt Valley, MD 21031
Munilla, Pedro                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Pedro                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Pedro                           Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Pedro                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE
                                         Suite 1200
                                         Atlanta, GA 30328
Munilla, Pedro                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Pedro                           Travelers Casualty & Surety Co.
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Elunt Valley, MD 21031

Munilla, Pedro                           Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE, Ste. 1200
                                         Atlanta, GA 30328
Munilla, Pedro                           Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Raul                            Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                      National Liability & Fire Insurance Co.
1st Floor                                National Indemnity Company
Miami, FL 33143                          1100 Abernathy Road NE, Ste. 1200
                                         Atlanta, GA 30328
Munilla, Raul                            Zurich Insurance Group
6201 SW 70th Street                      American Zurich Insurance Company
1st Floor                                1400 American Lane
Miami, FL 33143                          Schaumburg, IL 60196
Munilla, Raul                            Travelers Casualty & Surety Co (etc)
6201 SW 70th Street                      Attn.: Kimberly Zanotta
1st Floor                                111 Schilling Road
Miami, FL 33143                          Hunt Valley, MD 21031




                                          Page 19 of 28
                  Case 19-12821-AJC                     Doc 5    Filed 03/01/19              Page 538 of 712
                                                             EXHIBIT H
                                                           (CO-DEBTORS)

Co-Debtor Name and Address                                  Creditor
Munilla, Raul                                               Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                                         National Liability & Fire Insurance Co.
1st Floor                                                   National Indemnity Company
Miami, FL 33143                                             1100 Abernathy Road NE
                                                            Suite 1200
                                                            Atlanta, GA 30328
Munilla, Raul                                               Zurich Insurance Group
6201 SW 70th Street                                         American Zurich Insurance Company
1st Floor                                                   1400 American Lane
Miami, FL 33143                                             Schaumburg, IL 60196
Munilla, Raul                                               Travelers Casualty & Surety Co.
6201 SW 70th Street                                         Attn.: Kimberly Zanotta
1st Floor                                                   111 Schilling Road
Miami, FL 33143                                             Elunt Valley, MD 21031

Munilla, Raul                                               Berkshire Hathaway Specialty Insurance
6201 SW 70th Street                                         National Liability & Fire Insurance Co.
1st Floor                                                   National Indemnity Company
Miami, FL 33143                                             1100 Abernathy Road NE
                                                            Suite 1200
                                                            Atlanta, GA 30328
Munilla, Raul                                               Zurich Insurance Group
6201 SW 70th Street                                         American Zurich Insurance Company
1st Floor                                                   1400 American Lane
Miami, FL 33143                                             Schaumburg, IL 60196
Munilla, Raul                                               Travelers Casualty & Surety Co.
6201 SW 70th Street                                         Attn.: Kimberly Zanotta
1st Floor                                                   111 Schilling Road
Miami, FL 33143                                             Elunt Valley, MD 21031

Munilla, Raul                                               Ring Power Corporation
6201 SW 70th Street                                         2700 N. Powerline Road
1st Floor                                                   Pompano Beach, FL 33069
Miami, FL 33143

Network Engineering Service Inc.                            Winsome Joy Campbell
7205 Corporate Center Drive                                 c/o John F. Romano, Esq.
Suite 201                                                   P.O. Box 21349
Miami, FL 33126                                             West Palm Beach, FL 33416-1349
Network Engineering Services Inc, DBA Bolton Perez &        Alexander Estupinan
Associates                                                  c/o Zeb Israel Goldstein, Esq.
7205 Corporate Center Drive, Suite 201                      600 N. Pine Island Road, Ste. 400
Miami, FL 33126                                             Fort Lauderdale, FL 33324
Network Engineering Services Inc.                           Chelsea Brownfield, individually and as personal representative of the estate
7205 Corporate Center Drive, Ste. 201                       of Brandon Brownfield
Miami, FL 33126                                             c/o Paul Jon Layne, Esq.
                                                            236 Valencia Avenue
                                                            Miami, FL 33134
Network Engineering Services Inc.                           Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
7205 Corporate Center Drive, Ste. 201                       Hanson, C.L. Hanson
Miami, FL 33126                                             c/o Gary Devenow Fox, Esq.
                                                            1 SE 3rd Avenue, #3000
                                                            Miami, FL 33131
Network Engineering Services Inc.                           Mendez, Jenna
7205 Corporate Center Drive, Ste. 201                       c/o H. Clay Roberts, Esq.
Miami, FL 33126                                             Fornaris Law Firm, P.A.
                                                            65 Almeria Avenue
                                                            Miami, FL 33134
Network Engineering Services, Inc. dba Bolton Perez &       Randy Hanson
Associates                                                  c/o John Getz, Esq.
7205 Corporate Center Drive                                 158 E. 49th Street
Suite 201                                                   Hialeah, FL 33013
Miami, FL 33126
                                                            Terry Hanson
                                                            c/o John Getz, Esq.
                                                            158 E. 49th Street
                                                            Hialeah, FL 33013

                                                            Kevin L. Hanson
                                                            c/o John Getz, Esq.
                                                            158 E. 49th Street
                                                            Hialeah, FL 33013




                                                             Page 20 of 28
                   Case 19-12821-AJC                     Doc 5    Filed 03/01/19              Page 539 of 712
                                                              EXHIBIT H
                                                            (CO-DEBTORS)

Co-Debtor Name and Address                                   Creditor
Network Engineering Services, Inc. dba Bolton Perez &        Martha Mercedes Plaza Cevallos and Carlos Badillo
Associates                                                   c/o The Beregovich Law Firmx
7205 Corporate Center Drive                                  Attn.: Andres I. Beregovich, Esq.
Suite 201                                                    210 North Mills
Miami, FL 33126                                              Orlando, FL 32801
Network Engineering Services, Inc. dba Bolton Perez &        Gina Duran and Orlando Duran, as Co-Personal Representatives of the
Associates                                                   Estate of Alexa Duran
7205 Corporate Center Drive                                  c/o Alan Goldfarb, Esq.
Suite 201                                                    Alan Goldfarb, P.A.
Miami, FL 33126                                              100 SE 2nd Street, Suite 4500
                                                             Miami, FL 33131
Network Engineering Services, Inc. dba Bolton Perez &        Richard Luis Humble
Associates                                                   c/o Grossman Roth Yaffa Cohen
7205 Corporate Center Drive                                  Attn.: Stuart Z. Grossman, Esq.
Suite 201                                                    2525 Ponce de Leon Blvd., Ste. 1150
Miami, FL 33126                                              Miami, FL 33134
Network Engineering Services, Inc. dba Bolton Perez &        Katrina Collazo De Armas, Alexander De Armas
Associates                                                   c/o Aronfeld Trial Lawyers
7205 Corporate Center Drive                                  Attn.: Spencer Aronfeld, Esq.
Suite 201                                                    3132 Ponce de Leon Blvd.
Miami, FL 33126                                              Miami, FL 33134
Network Engineering Services, Inc. dba Bolton Perez &        Ana Maria Oveido Garcia, individually and as pesonal representative of the
Associates                                                   estate of Rolando Fraga
7205 Corporate Center Drive                                  c/o Lagos & Priovolos
Suite 201                                                    66 W. Flagler Street, Ste. 1000
Miami, FL 33126                                              Miami, FL 33130
Network Engineering Services, Inc.                           Eugenia Xiomara Alvarez
7205 Corporate Center Drive                                  c/o Raquel Yvette Lao, Esq.
Suite 201                                                    5118 N. 56th Street
Miami, FL 33126                                              Suite 212
                                                             Tampa, FL 33610
Network Engineering Services, Inc.                           Emily Joy Panagos
7205 Corporate Center Drive                                  c/o Morgan and Morgan
Suite 201                                                    Attn.: Matthew T. Morgan, Esq.
Miami, FL 33126                                              20 N. Orange Avenue, Ste. 1000
                                                             Orlando, FL 32801
Network Engineering Services, Inc.                           Marquise Rashad Hepburn
7205 Corporate Center Drive                                  c/o Morgan and Morgan
Suite 201                                                    Attn.: Matthew T. Morgan, Esq.
Miami, FL 33126                                              20 N. Orange Avenue, Ste. 1000
                                                             Orlando, FL 32801
Ohio Casualty Insurance Company                              Chatham Steel Corporation
62 Maple Avenue                                              350 S. Grand Avenue
Keen, NH 03431                                               Los Angeles, CA 90071

Ohio Casualty Insurance Company
175 Berkeley St.
Boston, MA 02116
Professional Service Industries Inc.                         Chelsea Brownfield, individually and as personal representative of the estate
545 E. Alogonquin Rd.                                        of Brandon Brownfield
Arlington Heights, IL 60005                                  c/o Paul Jon Layne, Esq.
                                                             236 Valencia Avenue
                                                             Miami, FL 33134
Professional Service Industries, Inc. dba Intertek PSI       Katrina Collazo De Armas, Alexander De Armas
545 E. Alogonquin Rd.                                        c/o Aronfeld Trial Lawyers
Arlington Heights, IL 60005                                  Attn.: Spencer Aronfeld, Esq.
                                                             3132 Ponce de Leon Blvd.
                                                             Miami, FL 33134




                                                              Page 21 of 28
                   Case 19-12821-AJC                     Doc 5    Filed 03/01/19              Page 540 of 712
                                                              EXHIBIT H
                                                            (CO-DEBTORS)

Co-Debtor Name and Address                                   Creditor
Professional Service Industries, Inc. dba Intertek PSI       Randy Hanson
545 E. Alogonquin Rd.                                        c/o John Getz, Esq.
Arlington Heightws, IL 60005                                 158 E. 49th Street
                                                             Hialeah, FL 33013

                                                             Terry Hanson
                                                             c/o John Getz, Esq.
                                                             158 E. 49th Street
                                                             Hialeah, FL 33013

                                                             Kevin L. Hanson
                                                             c/o John Getz, Esq.
                                                             158 E. 49th Street
                                                             Hialeah, FL 33013
Professional Service Industries, Inc.                        Carlos Chapman and Erika Chapman
545 E. Alogonquin Road                                       c/o Panter, Panter & Sampedro
Arlington Heights, IL 60005                                  c/o David Sampedro, Esq.
                                                             6950 N. Kendall Drive
                                                             Miami, FL 33156-1584
Professional Service Industries, Inc.                        Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
545 E. Alogonquin Road                                       Hanson, C.L. Hanson
Arlington Heights, IL 60005                                  c/o Gary Devenow Fox, Esq.
                                                             1 SE 3rd Avenue, #3000
                                                             Miami, FL 33131
Professional Service Industries, Inc.                        Marquise Rashad Hepburn
545 E. Alogonquin Road                                       c/o Morgan and Morgan
Arlington Heights, IL 60005                                  Attn.: Matthew T. Morgan, Esq.
                                                             20 N. Orange Avenue, Ste. 1000
                                                             Orlando, FL 32801
Professional Service Industries, Inc.                        Mendez, Jenna
545 E. Alogonquin Road                                       c/o H. Clay Roberts, Esq.
Arlington Heights, IL 60005                                  Fornaris Law Firm, P.A.
                                                             65 Almeria Avenue
                                                             Miami, FL 33134
Professional Service Industries, Inc.                        Winsome Joy Campbell
545 E. Alogonquin Road                                       c/o John F. Romano, Esq.
Arlington Heights, IL 60005                                  P.O. Box 21349
                                                             West Palm Beach, FL 33416-1349
RC Group LLC                                                 Randy Hanson
7500 NW 25th Street, Ste. 292                                c/o John Getz, Esq.
Miami, FL 33122                                              158 E. 49th Street
                                                             Hialeah, FL 33013

                                                             Terry Hanson
                                                             c/o John Getz, Esq.
                                                             158 E. 49th Street
                                                             Hialeah, FL 33013

                                                             Kevin L. Hanson
                                                             c/o John Getz, Esq.
                                                             158 E. 49th Street
                                                             Hialeah, FL 33013
RC Group LLC                                                 Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
7500 NW 25th Street, Ste. 292                                Hanson, C.L. Hanson
Miami, FL 33122                                              c/o Gary Devenow Fox, Esq.
                                                             1 SE 3rd Avenue, #3000
                                                             Miami, FL 33131
RC Group LLC                                                 Chelsea Brownfield, individually and as personal representative of the estate
7500 NW 25th Street, Ste. 292                                of Brandon Brownfield
Miami, FL 33122                                              c/o Paul Jon Layne, Esq.
                                                             236 Valencia Avenue
                                                             Miami, FL 33134
RC Group LLC                                                 Richard Luis Humble
7500 NW 25th Street, Ste. 292                                c/o Grossman Roth Yaffa Cohen
Miami, FL 33122                                              Attn.: Stuart Z. Grossman, Esq.
                                                             2525 Ponce de Leon Blvd., Ste. 1150
                                                             Miami, FL 33134




                                                              Page 22 of 28
                  Case 19-12821-AJC                   Doc 5    Filed 03/01/19              Page 541 of 712
                                                            EXHIBIT H
                                                          (CO-DEBTORS)

Co-Debtor Name and Address                                Creditor
RC Group LLC                                              Katrina Collazo De Armas, Alexander De Armas
7500 NW 25th Street, Ste. 292                             c/o Aronfeld Trial Lawyers
Miami, FL 33122                                           Attn.: Spencer Aronfeld, Esq.
                                                          3132 Ponce de Leon Blvd.
                                                          Miami, FL 33134
RC Group LLC                                              Ana Maria Oveido Garcia, individually and as pesonal representative of the
7500 NW 25th Street, Ste. 292                             estate of Rolando Fraga
Miami, FL 33122                                           c/o Lagos & Priovolos
                                                          66 W. Flagler Street, Ste. 1000
                                                          Miami, FL 33130
RC Group LLC                                              Mendez, Jenna
7500 NW 25th Street, Ste. 292                             c/o H. Clay Roberts, Esq.
Miami, FL 33122                                           Fornaris Law Firm, P.A.
                                                          65 Almeria Avenue
                                                          Miami, FL 33134
RC Group LLC                                              Winsome Joy Campbell
7500 NW 25th Street, Ste. 292                             c/o John F. Romano, Esq.
Miami, FL 33122                                           P.O. Box 21349
                                                          West Palm Beach, FL 33416-1349
RC Grpup LLC                                              Marquise Rashad Hepburn
7500 NW 25th Street                                       c/o Morgan and Morgan
Suite 292                                                 Attn.: Matthew T. Morgan, Esq.
Miami, FL 33122                                           20 N. Orange Avenue, Ste. 1000
                                                          Orlando, FL 32801
Rendon, Juan H. and Raul T. Rendon (individually and as   Marquise Rashad Hepburn
partners DBA Rendon Manufacturing Co.)                    c/o Morgan and Morgan
2346 Doreen Street                                        Attn.: Matthew T. Morgan, Esq.
Grand Prairie, TX 75050                                   20 N. Orange Avenue, Ste. 1000
                                                          Orlando, FL 32801
Rendon, Juan H. and Raul T. Rendon (individually and as   Mendez, Jenna
partners DBA Rendon Manufacturing Co.)                    c/o H. Clay Roberts, Esq.
2346 Doreen Street                                        Fornaris Law Firm, P.A.
Grand Prairie, TX 75050                                   65 Almeria Avenue
                                                          Miami, FL 33134
Rendon, Juan H. and Raul T. Rendon (individually and as   Winsome Joy Campbell
partners DBA Rendon Manufacturing Co.)                    c/o John F. Romano, Esq.
2346 Doreen Street                                        P.O. Box 21349
Grand Prairie, TX 75050                                   West Palm Beach, FL 33416-1349
RLT Engineering Services Inc.                             Winsome Joy Campbell
9023 Forest Hill Avenue, Ste. 2B                          c/o John F. Romano, Esq.
Richmond, VA 23235                                        P.O. Box 21349
                                                          West Palm Beach, FL 33416-1349
RLT Engineering Services Inc.                             Marquise Rashad Hepburn
9023 Forest Hill Avenue, Ste. 2B                          c/o Morgan and Morgan
Richmond, VA 23235                                        Attn.: Matthew T. Morgan, Esq.
                                                          20 N. Orange Avenue, Ste. 1000
                                                          Orlando, FL 32801
RLT Engineering Services Inc.                             Mendez, Jenna
9023 Forest Hill Avenue, Ste. 2B                          c/o H. Clay Roberts, Esq.
Richmond, VA 23235                                        Fornaris Law Firm, P.A.
                                                          65 Almeria Avenue
                                                          Miami, FL 33134
Structural Group, Inc.                                    Marquise Rashad Hepburn
10150 Old Columbis Road                                   c/o Morgan and Morgan
Columbia, MD 21046-1274                                   Attn.: Matthew T. Morgan, Esq.
                                                          20 N. Orange Avenue, Ste. 1000
                                                          Orlando, FL 32801
Structural Group, Inc.                                    Mendez, Jenna
10150 Old Columbis Road                                   c/o H. Clay Roberts, Esq.
Columbia, MD 21046-1274                                   Fornaris Law Firm, P.A.
                                                          65 Almeria Avenue
                                                          Miami, FL 33134
Structural Technologies LLC                               Carlos Chapman and Erika Chapman
10150 Old Columbia Road                                   c/o Panter, Panter & Sampedro
Columbia, MD 21046-1274                                   c/o David Sampedro, Esq.
                                                          6950 N. Kendall Drive
                                                          Miami, FL 33156-1584




                                                           Page 23 of 28
                  Case 19-12821-AJC   Doc 5    Filed 03/01/19              Page 542 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
Structural Technologies LLC               Eugenia Xiomara Alvarez
10150 Old Columbia Road                   c/o Raquel Yvette Lao, Esq.
Columbia, MD 21046-1274                   5118 N. 56th Street
                                          Suite 212
                                          Tampa, FL 33610
Structural Technologies LLC               Randy Hanson
10150 Old Columbia Road                   c/o John Getz, Esq.
Columbia, MD 21046-1274                   158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
Structural Technologies LLC               Chelsea Brownfield, individually and as personal representative of the estate
10150 Old Columbia Road                   of Brandon Brownfield
Columbia, MD 21046-1274                   c/o Paul Jon Layne, Esq.
                                          236 Valencia Avenue
                                          Miami, FL 33134
Structural Technologies LLC               Gina Duran and Orlando Duran, as Co-Personal Representatives of the
10150 Old Columbia Road                   Estate of Alexa Duran
Columbia, MD 21046-1274                   c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131
Structural Technologies LLC               Richard Luis Humble
10150 Old Columbia Road                   c/o Grossman Roth Yaffa Cohen
Columbia, MD 21046-1274                   Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134
Structural Technologies LLC               Katrina Collazo De Armas, Alexander De Armas
10150 Old Columbia Road                   c/o Aronfeld Trial Lawyers
Columbia, MD 21046-1274                   Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
Structural Technologies LLC               Winsome Joy Campbell
10150 Old Columbia Road                   c/o John F. Romano, Esq.
Columbia, MD 21046-1274                   P.O. Box 21349
                                          West Palm Beach, FL 33416-1349
Structural Technologies LLC               Ana Maria Oveido Garcia, individually and as pesonal representative of the
10150 Old Columbia Road                   estate of Rolando Fraga
Columbia, MD 21046-1274                   c/o Lagos & Priovolos
                                          66 W. Flagler Street, Ste. 1000
                                          Miami, FL 33130
Structural Technologies LLC               Marquise Rashad Hepburn
10150 Old Columbia Road                   c/o Morgan and Morgan
Columbia, MD 21046-1274                   Attn.: Matthew T. Morgan, Esq.
                                          20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
Structural Technologies LLC               Mendez, Jenna
10150 Old Columbia Road                   c/o H. Clay Roberts, Esq.
Columbia, MD 21046-1274                   Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134
T.Y. Lin Internacional                    El Ministerio de Obras Públicas
201 Alhambra Circle, Ste. 900             Paseo Andrews
Coral Gables, FL 33134                    Albrook, Edificio 810,811
                                          Panama
The Corradino Group Inc.                  Chelsea Brownfield, individually and as personal representative of the estate
4055 NW 97th Avenue                       of Brandon Brownfield
Miami, FL 33178                           c/o Paul Jon Layne, Esq.
                                          236 Valencia Avenue
                                          Miami, FL 33134




                                           Page 24 of 28
                  Case 19-12821-AJC   Doc 5    Filed 03/01/19              Page 543 of 712
                                           EXHIBIT H
                                         (CO-DEBTORS)

Co-Debtor Name and Address                Creditor
The Corradino Group Inc.                  Gina Duran and Orlando Duran, as Co-Personal Representatives of the
4055 NW 97th Avenue                       Estate of Alexa Duran
Miami, FL 33178                           c/o Alan Goldfarb, Esq.
                                          Alan Goldfarb, P.A.
                                          100 SE 2nd Street, Suite 4500
                                          Miami, FL 33131
The Corradino Group Inc.                  Richard Luis Humble
4055 NW 97th Avenue                       c/o Grossman Roth Yaffa Cohen
Miami, FL 33178                           Attn.: Stuart Z. Grossman, Esq.
                                          2525 Ponce de Leon Blvd., Ste. 1150
                                          Miami, FL 33134
The Corradino Group Inc.                  Katrina Collazo De Armas, Alexander De Armas
4055 NW 97th Avenue                       c/o Aronfeld Trial Lawyers
Miami, FL 33178                           Attn.: Spencer Aronfeld, Esq.
                                          3132 Ponce de Leon Blvd.
                                          Miami, FL 33134
The Corradino Group Inc.                  Ana Maria Oveido Garcia, individually and as pesonal representative of the
4055 NW 97th Avenue                       estate of Rolando Fraga
Miami, FL 33178                           c/o Lagos & Priovolos
                                          66 W. Flagler Street, Ste. 1000
                                          Miami, FL 33130
The Corradino Group Inc.                  Marquise Rashad Hepburn
4055 NW 97th Avenue                       c/o Morgan and Morgan
Miami, FL 33178                           Attn.: Matthew T. Morgan, Esq.
                                          20 N. Orange Avenue, Ste. 1000
                                          Orlando, FL 32801
The Corradino Group Inc.                  Mendez, Jenna
4055 NW 97th Avenue                       c/o H. Clay Roberts, Esq.
Miami, FL 33178                           Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134
The Corradino Group, Inc.                 Carlos Chapman and Erika Chapman
4055 NW 97th Avenue                       c/o Panter, Panter & Sampedro
Miami, FL 33178                           c/o David Sampedro, Esq.
                                          6950 N. Kendall Drive
                                          Miami, FL 33156-1584
The Corradino Group, Inc.                 Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
4055 NW 97th Avenue                       Hanson, C.L. Hanson
Miami, FL 33178                           c/o Gary Devenow Fox, Esq.
                                          1 SE 3rd Avenue, #3000
                                          Miami, FL 33131
The Corradino Group, Inc.                 Eugenia Xiomara Alvarez
4055 NW 97th Avenue                       c/o Raquel Yvette Lao, Esq.
Miami, FL 33178                           5118 N. 56th Street
                                          Suite 212
                                          Tampa, FL 33610
The Corradino Group, Inc.                 Randy Hanson
4055 NW 97th Avenue                       c/o John Getz, Esq.
Miami, FL 33178                           158 E. 49th Street
                                          Hialeah, FL 33013

                                          Terry Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013

                                          Kevin L. Hanson
                                          c/o John Getz, Esq.
                                          158 E. 49th Street
                                          Hialeah, FL 33013
The Louis Berger Group, Inc.              Mendez, Jenna
42 Mount Kemble Avenue                    c/o H. Clay Roberts, Esq.
Morristown, NJ 07960                      Fornaris Law Firm, P.A.
                                          65 Almeria Avenue
                                          Miami, FL 33134
The Louis Berger Group, Inc.              Winsome Joy Campbell
42 Mount Kemble Avenue                    c/o John F. Romano, Esq.
Morristown, NJ 07960                      P.O. Box 21349
                                          West Palm Beach, FL 33416-1349




                                           Page 25 of 28
                   Case 19-12821-AJC               Doc 5    Filed 03/01/19            Page 544 of 712
                                                        EXHIBIT H
                                                      (CO-DEBTORS)

Co-Debtor Name and Address                             Creditor
The Structural Group of South Florida, Inc.            Marquise Rashad Hepburn
815 North Homestead Blvd., #458                        c/o Morgan and Morgan
Homestead, FL 33030                                    Attn.: Matthew T. Morgan, Esq.
                                                       20 N. Orange Avenue, Ste. 1000
                                                       Orlando, FL 32801
The Structural Group of South Florida, Inc.            Winsome Joy Campbell
815 North Homestead Blvd., #458                        c/o John F. Romano, Esq.
Homestead, FL 33030                                    P.O. Box 21349
                                                       West Palm Beach, FL 33416-1349
The Structural Group of South Florida, Inc.            Mendez, Jenna
815 North Homestead Blvd., #458                        c/o H. Clay Roberts, Esq.
Homestead, FL 33030                                    Fornaris Law Firm, P.A.
                                                       65 Almeria Avenue
                                                       Miami, FL 33134
Toledo Doors, Inc.                                     Chatham Steel Corporation
4710 NW 37th Avenue                                    350 S. Grand Avenue
Miami, FL 33142                                        Los Angeles, CA 90071
Travelers Casualty & Surety Co.                        Materialmen, Vendors and Subcontractors on the following Bonded Jobs:
Attn.: Kimberly Zanotta                                2013-673 ; Miramar Readiness Ctr.; 2013-677 ; TXDOT - FM423
111 Schilling Road                                     2014-679 ; TXD - US75; 2014-683 ; Homestead City Hall
Elunt Valley, MD 21031                                 2014-688 ; HEFT II; 2015-695; FM544
                                                       2015-699 ; DNT - Parker Rd to SH 121
Mary Paty Lynn LeVan, Esq.                             2015-703 ; FLL Terminal 4 East Expansion;
Manier & Herod                                         2015-708 ; C-111 Detention Area
1201 Demonbreun Street, Ste. 900                       2015-709 ; SFWMD Lakeside Ranch
Nashville, TN 37203                                    2015-711 ; FIU DB Pedestrian Bridge
                                                       2016-713 ; W Homestead K-8
                                                       2016-715 ; Doral Police Station
                                                       2016-718 ; Madie Ives K-8
                                                       2016-719 ; Twin Lakes Elem
                                                       2016-720 ; Coalition Lift
                                                       2016-721 ; Liberty Village
                                                       2016-723 ; T4433 Broward Blvd
                                                       2016-726 ; Arthor & Polly Mays
                                                       2016-727 ; POM Terminal F
                                                       2016-728 ; Port Everglades
                                                       2016-729 ; GTMO WT Sampson
                                                       2016-732 ; Taxieway Bravo Rehab @ DLF
                                                       2016-733 ; Taxieway Echo Rehab @ DLF
                                                       2016-734 ; Opa Locka 54FM
                                                       2017-745 ; Nas Meridian Dining Facility
                                                       Multiple ; MCC-8-10


Travelers Casualty and Surety Company of America       BEC Group Services, Inc.
One Tower Square                                       145 Madeira Avenue, Ste. 310
Hartford, CT 06183                                     Miami, FL 33134
Travelers Casualty and Surety Company of America       Skyline Steel
One Tower Square                                       7380 Sand Lake Road, Suite 135
Hartford, CT 06183                                     Orlando, FL 32819
Travelers Casualty and Surety Company of America       Southeastern Engineering Contractors, Inc.
One Tower Square                                       12054 NW 98th Avenue
Hartford, CT 06183                                     Hialeah, FL 33018
Travelers Casualty and Surety Company of America       Devin Martinez
One Tower Square                                       c/o Armstrong The Law Firm, P.C.
Hartford, CT 06183                                     Attn.: Richard Armstrong, Esq.
                                                       1400 Gables Ct., #103
                                                       Plano, TX 75075
Travelers Casualty and Surety Company of America       Integ-Crete Construction, LLC
One Tower Square                                       10550 W. Midway Road
Hartford, CT 06183                                     Fort Pierce, FL 34945
Travelers Casualty and Surety Company of America       Action Sales, LLC d/b/a Action Sod & Landscape Gardens
One Tower Square                                       P.O. Box 833143
Hartford, CT 06183                                     Miami, FL 33283
Travelers Casualty and Surety Company of America       Chatham Steel Corporation
One Tower Square                                       350 S. Grand Avenue
Hartford, CT 06183                                     Los Angeles, CA 90071
Travelers Casulaty and Surety Company of America       Paramount Drywall, Inc.
One Tower Square                                       6940 SW 12th Street
Hartford, CT 06183                                     Miami, FL 33144




                                                        Page 26 of 28
                  Case 19-12821-AJC                        Doc 5    Filed 03/01/19              Page 545 of 712
                                                                EXHIBIT H
                                                              (CO-DEBTORS)

Co-Debtor Name and Address                                     Creditor
United States f/u/b/o Ceres Environmental Services, Inc.       Travelers Casualty and Surety Company of America
c/o Law Offices of Daniel Te Young, P.A.                       One Tower Square
1600 South Federal Highway, Ste. 570                           Hartford, CT 06183
Pompano Beach, FL 33062
Universal Engineering Sciences, Inc.                           Randy Hanson
3532 Maggie Blvd.                                              c/o John Getz, Esq.
Orlando, FL 32811                                              158 E. 49th Street
                                                               Hialeah, FL 33013

                                                               Terry Hanson
                                                               c/o John Getz, Esq.
                                                               158 E. 49th Street
                                                               Hialeah, FL 33013

                                                               Kevin L. Hanson
                                                               c/o John Getz, Esq.
                                                               158 E. 49th Street
                                                               Hialeah, FL 33013
Universal Engineering Sciences, Inc.                           Winsome Joy Campbell
3532 Maggie Blvd.                                              c/o John F. Romano, Esq.
Orlando, FL 32811                                              P.O. Box 21349
                                                               West Palm Beach, FL 33416-1349
Universal Engineering Sciences, Inc.                           Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
3532 Maggie Blvd.                                              Hanson, C.L. Hanson
Orlando, FL 32811                                              c/o Gary Devenow Fox, Esq.
                                                               1 SE 3rd Avenue, #3000
                                                               Miami, FL 33131
Universal Engineering Sciences, Inc.                           Chelsea Brownfield, individually and as personal representative of the estate
3532 Maggie Blvd.                                              of Brandon Brownfield
Orlando, FL 32811                                              c/o Paul Jon Layne, Esq.
                                                               236 Valencia Avenue
                                                               Miami, FL 33134
Universal Engineering Sciences, Inc.                           Richard Luis Humble
3532 Maggie Blvd.                                              c/o Grossman Roth Yaffa Cohen
Orlando, FL 32811                                              Attn.: Stuart Z. Grossman, Esq.
                                                               2525 Ponce de Leon Blvd., Ste. 1150
                                                               Miami, FL 33134
Universal Engineering Sciences, Inc.                           Katrina Collazo De Armas, Alexander De Armas
3532 Maggie Blvd.                                              c/o Aronfeld Trial Lawyers
Orlando, FL 32811                                              Attn.: Spencer Aronfeld, Esq.
                                                               3132 Ponce de Leon Blvd.
                                                               Miami, FL 33134
Universal Engineering Sciences, Inc.                           Ana Maria Oveido Garcia, individually and as pesonal representative of the
3532 Maggie Blvd.                                              estate of Rolando Fraga
Orlando, FL 32811                                              c/o Lagos & Priovolos
                                                               66 W. Flagler Street, Ste. 1000
                                                               Miami, FL 33130
Universal Engineering Sciences, Inc.                           Marquise Rashad Hepburn
3532 Maggie Blvd.                                              c/o Morgan and Morgan
Orlando, FL 32811                                              Attn.: Matthew T. Morgan, Esq.
                                                               20 N. Orange Avenue, Ste. 1000
                                                               Orlando, FL 32801
Universal Engineering Sciences, Inc.                           Mendez, Jenna
3532 Maggie Blvd.                                              c/o H. Clay Roberts, Esq.
Orlando, FL 32811                                              Fornaris Law Firm, P.A.
                                                               65 Almeria Avenue
                                                               Miami, FL 33134
Williams Form Engineering Corp.                                Chelsea Brownfield, individually and as personal representative of the estate
8165 Graphic Dr.                                               of Brandon Brownfield
Belmont, MI 49306                                              c/o Paul Jon Layne, Esq.
                                                               236 Valencia Avenue
                                                               Miami, FL 33134
Williams Form Engineering Corp.                                Kimberly Ann Babbitt, as parent of minor children, B.W. Hanson, B.A.
8165 Graphic Dr.                                               Hanson, C.L. Hanson
Belmont, MI 49306                                              c/o Gary Devenow Fox, Esq.
                                                               1 SE 3rd Avenue, #3000
                                                               Miami, FL 33131




                                                                Page 27 of 28
                  Case 19-12821-AJC    Doc 5    Filed 03/01/19              Page 546 of 712
                                            EXHIBIT H
                                          (CO-DEBTORS)

Co-Debtor Name and Address                 Creditor
Williams Form Engineering Corp.            Gina Duran and Orlando Duran, as Co-Personal Representatives of the
8165 Graphic Dr.                           Estate of Alexa Duran
Belmont, MI 49306                          c/o Alan Goldfarb, Esq.
                                           Alan Goldfarb, P.A.
                                           100 SE 2nd Street, Suite 4500
                                           Miami, FL 33131
Williams Form Engineering Corp.            Mendez, Jenna
8165 Graphic Dr.                           c/o H. Clay Roberts, Esq.
Belmont, MI 49306                          Fornaris Law Firm, P.A.
                                           65 Almeria Avenue
                                           Miami, FL 33134
Williams Form Engineering Corp.            Randy Hanson
8165 Graphic Drive                         c/o John Getz, Esq.
Belmont, MI 49306                          158 E. 49th Street
                                           Hialeah, FL 33013

                                           Terry Hanson
                                           c/o John Getz, Esq.
                                           158 E. 49th Street
                                           Hialeah, FL 33013

                                           Kevin L. Hanson
                                           c/o John Getz, Esq.
                                           158 E. 49th Street
                                           Hialeah, FL 33013
Williams Form Engineering Corp.            Katrina Collazo De Armas, Alexander De Armas
8165 Graphic Drive                         c/o Aronfeld Trial Lawyers
Belmont, MI 49306                          Attn.: Spencer Aronfeld, Esq.
                                           3132 Ponce de Leon Blvd.
                                           Miami, FL 33134
Williams Form Engineering Corp.            Ana Maria Oveido Garcia, individually and as pesonal representative of the
8165 Graphic Drive                         estate of Rolando Fraga
Belmont, MI 49306                          c/o Lagos & Priovolos
                                           66 W. Flagler Street, Ste. 1000
                                           Miami, FL 33130
Williams Form Engineering Corp.            Marquise Rashad Hepburn
8165 Graphic Drive                         c/o Morgan and Morgan
Belmont, MI 49306                          Attn.: Matthew T. Morgan, Esq.
                                           20 N. Orange Avenue, Ste. 1000
                                           Orlando, FL 32801
Williams Form Engineering Corp.            Winsome Joy Campbell
8165 Graphic Drive                         c/o John F. Romano, Esq.
Belmont, MI 49306                          P.O. Box 21349
                                           West Palm Beach, FL 33416-1349
Zurich Insurance Group                     Materialmen, Vendors and Subcontractors on the following Bonded Jobs:
American Zurich Insurance Company
1400 American Lane                         Lehman Center Test Track/Lehman Yard Rehabilitation Expansion
Schaumburg, Illinois 60196
Licensed in: All states including DC

Zurich Insurance Group
1001 Summit Boulevard
Atlanta, GA 30319




                                            Page 28 of 28
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19             Page 547 of 712



 Fill in this information to identify the case:

 Debtor name         Magnum Construction Management, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       For prior year:                                                                          Operating a business                        $126,665,102.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                        $296,273,314.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other


       For the fiscal year:                                                                     Operating a business                        $265,074,118.00
       From 1/01/2016 to 12/31/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       For prior year:                                                                         Miscellaneous Income;
       From 1/01/2018 to 12/31/2018                                                            Dividend Income; Gain on
                                                                                               Sale of Assets                                   $5,056,574.00


       For year before that:                                                                   Interest Income;
       From 1/01/2017 to 12/31/2017                                                            Miscellaneous Income;
                                                                                               Dividend Income; Gain on
                                                                                               Sale of Securities; Gain on
                                                                                               Sale of Assets                                     $945,409.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 548 of 712
 Debtor       Magnum Construction Management, LLC                                                       Case number (if known)



                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)
       For the fiscal year:                                                                    Interest Income;
       From 1/01/2016 to 12/31/2016                                                            Miscellaneous Income;
                                                                                               Dividend Income; Gain on
                                                                                               Sale of Securities; Gain on
                                                                                               Sale of Assets                                             $895,398.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached Exhibit SOFA 3                                                               $1,208,770.59            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Alexander Munilla                                           12/5/18 -                          $9,543.24          Expense Reimbursements
               c/o Magnum Construction                                     $6,319.78
               Management, LLC                                             1/31/19 -
               6201 SW 70th Street, 1st Floor                              $3,223.46
               Miami, FL 33143

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 549 of 712
 Debtor       Magnum Construction Management, LLC                                                       Case number (if known)



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    Grove Harbour Marina and                          Civil                     Miami-Dade County Circuit                Pending
               Caribbean Marketplace, LLC                        Declaratory               Court                                    On appeal
               v. Miami Parking Authority,                       Action, Injunction        73 West Flagler Street
                                                                                                                                    Concluded
               Munilla Construction                              & Tortious                Miami, FL 33130
               Management, LLC,                                  Interference
               Department of Off-Street
               Parking of the CIty of Miami,
               Miami Parking Authority
               18-031090 CA 01

       7.2.    Chatham Steel Corporation v.                      Civil                     Miami-Dade County Circuit                Pending
               Toledo Doors, Inc., Ohio                          Claim for Payment         Court                                    On appeal
               Casualty Insurance Company,                       of Bond                   73 West Flagler Street                   Concluded
               Munilla Construction                                                        Miami, FL 33130
               Management, LLC, Travelers
               Casualty and Surety of
               America
               18-032328 CA 01

       7.3.    Munilla Construction                              Civil                     Miami-Dade County Circuit                Pending
               Management, LLC v.                                Petition to               Court                                    On appeal
               Miami-Dade County                                 Confirm                   73 West Flagler Street                   Concluded
               18-029899                                         Arbitration Award         Miami, FL 33130

       7.4.    Action Sales, LLC dba Action                      Civil                     Miami-Dade County Court                  Pending
               Sod & Landscape Gardens v.                        Goods Sold and            73 West Flagler Street                   On appeal
               Munilla Construction                              Delivered, Open           Miami, FL 33130                          Concluded
               Management, LLC, Travelers                        Account, Breach
               Casualty and Surety                               of Contract,
               Company of America                                Payment of Bond
               18-18311 CC 05                                    Claim

       7.5.    American Expess Travel                            Civil                     Supreme Court of New York                Pending
               Related Service Company,                          Breach of                 County of New York                       On appeal
               Inc. v. Munilla Construction                      Contract                  60 Centre Street
                                                                                                                                    Concluded
               Management, LLC                                                             New York, NY 10007
               653874/2018

       7.6.    Paramount Drywall, Inc. v.                        Civil                     Miami-Dade County Circuit                Pending
               Munilla Construction                              Payment of Bond           Court                                    On appeal
               Management, LLC, et al.                           Claim, Breach of          73 West Flagler Street                   Concluded
               18-024426 CA 01                                   Contract, Unjust          Miami, FL 33130
                                                                 Enrichment

       7.7.    Munilla Construction                              Civil                     Denton County Circuit                    Pending
               Management, LLC v. IEA, Inc.,                     Claim for Payment         Court                                    On appeal
               et al.                                            of Bond/Breach of         1450 East McKinney Street                Concluded
               18-5424-16                                        Contract                  Denton, TX 76209

       7.8.    Eloy Arriera v. Munilla                           Civil                     Miami-Dade County Circuit                Pending
               Construction Management,                          Negligence                Court                                    On appeal
               LLC dba MCM                                                                 73 West Flagler Street
                                                                                                                                    Concluded
               18-20084 CA 09                                                              Miami, FL 33130

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 550 of 712
 Debtor       Magnum Construction Management, LLC                                                       Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.9.    Carlos Chapman and Erika                          Civil                     Miami-Dade County Circuit                Pending
               Chapman v. Munilla                                Gross Negligence,         Court                                    On appeal
               Construction Management,                          Strict Liability          73 West Flagler Street
                                                                                                                                    Concluded
               LLC, Figg Bridge Engineers,                                                 Miami, FL 33130
               inc., Structural Technologies
               VSL, Louis Berger U.S., Inc.,
               The Corradino Group, Inc.,
               Professional Service
               Industries, Inc., Barnhart
               Crane & Rigging Co.,
               George's Crane Service, Inc.
               18-16746 CA 21

       7.10 Eugenia Ziomara Alvarez v.                           Civil                     Miami-Dade County Circuit                Pending
       .    Figg Bridge, Munilla                                 Negligent                 Court                                    On appeal
               Construction Management,                          Infliction of             73 West Flagler Street
                                                                                                                                    Concluded
               LLC,                                              Emotional                 Miami, FL 33130
               18-018318 CA 01                                   Distress

       7.11 Randy Hanson and Terry                               Civil                     Miami-Dade County Circuit                Pending
       .    Hanson, as co-plenary                                Negligence, Gross         Court                                    On appeal
               guardians of Kevin Lee                            Negligence                73 West Flagler Street
                                                                                                                                    Concluded
               Hanson, and Kevin Hanson,                                                   Miami, FL 33130
               on behalf of his four minor
               children, Malachi Hanson,
               Clayton Hanson, Bryce
               Hanson, Bailee Ann Hanson
               v. Munilla Construction
               Management, LLC., Figg
               Bridge Engineers, Inc., Bolton
               Perez and Associates,
               Barnhart Crane and Rigging
               Co., Bridge Diagnostics, Inc.,
               Louis Berger US, Inc.,
               Corradino Group, Inc., Inter
               Tek PSI, George Crane
               Service, inc., Network
               Engineering Service, Inc., et
               al.
               18-18390 CA 01

       7.12 BEC Group Services, Inc. v.                          Civil                     Miami-Dade County Circuit                Pending
       .    Munilla Construction                                 Breach of                 Court                                    On appeal
               Management, LLC, Travelers                        Contract,                 73 West Flagler Street
                                                                                                                                    Concluded
               Casualty and Surety                               Statutory Public          Miami, FL 33130
               Company of America                                Bond Claim
               18-17912 CA 01

       7.13 Tania Vivian Espinosa Vera v.                        Civil                     Miami-Dade County Circuit                Pending
       .    Munilla Construction                                 Negligence                Court                                    On appeal
               Management, LLC, Carlos                                                     73 West Flagler Street
                                                                                                                                    Concluded
               Pena                                                                        Miami, FL 33130
               18-15307 CA 01




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 551 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.14 Alexander Estupinan v. Figg                          Civil                     Miami-Dade County Circuit                Pending
       .    Bridge, Munilla Construction                         Negligence,               Court                                    On appeal
               Management, LLC, Figg                             Non-Delegable             73 West Flagler Street
                                                                                                                                    Concluded
               Bridge, Network Engineering                       Duty                      Miami, FL 33130
               Services, Inc., Louis Berger
               US a/k/a Bolton Perez &
               Associates
               18-014360 CA 01

       7.15 Winsome Joy Campbell,                                Civil                     Miami-Dade County Circuit                Pending
       .    individually and as personal                         Gross Negligence,         Court                                    On appeal
               representative of the estate of                   Strict Liability          73 West Flagler Street
                                                                                                                                    Concluded
               Navaro Brown v. Munilla                                                     Miami, FL 33130
               Construction Management,
               LLC, Corradino Group, Inc.,
               Figg Bridge Engineers, Inc.,
               George's Crane Service, Inc.,
               Intertek International, Inc.,
               Louis Berger US, LLC,
               Barnhart Crane and Rigging
               Co., Network Engineering
               Service, Inc., Universal
               Engineering Sciences, Inc.,
               A&P Consulting
               Transportation Engineers
               Corp., RLT Engineering
               Services, Inc.
               18-13463 CA 06

       7.16 Chelsea Brownfield, as                               Civil                     Miami-Dade County Circuit                Pending
       .    personal representative of the                       Gross Negligence,         Court                                    On appeal
               estate of Brandon Cody                            Strict Liability,         73 West Flagler Street
                                                                                                                                    Concluded
               Brownfield v. Figg Bridge,                        Negligence                Miami, FL 33130
               Munilla Construction
               Management, LLC, Figg
               Bridge Engineers, Inc.,
               Network Engineering
               Services, Inc., Barnhart Crane
               and Rigging Co., Bridge
               Diagnostics, Inc., Louis
               Berger US, Inc., The
               Corradino Group, Inc.,
               Professional Service
               Industries, Inc., Structural
               Technologies, LLC, George's
               Crane Service, Inc., Gerdau
               Ameristeel US, Inc., Williams
               Form Engineering Corp.,
               Cemex Construction, et al
               18-012424 CA 01

       7.17 Island Mechanical                                    Civil                     Miami-Dade County Circuit                Pending
       .    Contractors, Inc. v. Munilla                         Breach of                 Court                                    On appeal
               Construction Management,                          Contract                  73 West Flagler Street
                                                                                                                                    Concluded
               LLC                                                                         Miami, FL 33130
               18-10586 CA 08




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 552 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.18 Martha Mercedes Plaza                                Civil                     Miami-Dade County Circuit                Pending
       .    Cevallos and Carlos Badillo v.                       Other Negligence          Court                                    On appeal
               Munilla Construction                                                        73 West Flagler Street
                                                                                                                                    Concluded
               Management, LLC, Figg                                                       Miami, FL 33130
               Bridge Engineers, Inc.,
               Network Engineering
               Services, Inc., Louis Berger
               US a/k Bolton Perez &
               Associates
               18-10373 CA 32

       7.19 Gina Duran and Orlando                               Civil                     Miami-Dade County Circuit                Pending
       .    Duran, as Personal                                   Gross Negligence,         Court                                    On appeal
               Representatives of the estate                     Strict Liability,         73 West Flagler Street
                                                                                                                                    Concluded
               of Alexa Duran v. Munilla                         Negligence                Miami, FL 33130
               Construction Management,
               LLC, Structural Technologies,
               LLC, Bolton Perez &
               Associates, Louis Berger US,
               Corrandino Group, Inc.,
               Intertek PSI, Barnhart Crane &
               Rigging, George's Crane
               Service, Inc., Network
               Engineering Services, Inc.,
               Bridge Diagnostics, Inc.,
               Cemex, Inc., A&P Consulting
               Transportation Engineers
               Corp., Bridge Diagnostics,
               Inc., Bolton Perez & Assoc.,
               Williams Form Engineering
               Corp.
               18-10344 CA 02

       7.20 Richard Luis Humble v.                               Civil                     Miami-Dade Circuit Court                 Pending
       .    Munilla Construction                                 Non-Delegable             73 West Flagler Street                   On appeal
               Management, LLC, Figg                             Duty, Negligence,         Miami, FL 33130
                                                                                                                                    Concluded
               Bridge Engineers, Inc.,                           Strict Liability
               Network Engineering
               Services, Inc., Louis Berger,
               U.S., Inc., Barnhart Crane and
               Rigging Co., Bridge
               Diagnostics, Inc., Structural
               Technologies, LLC, Intertek
               International, Inc., Cemex
               Construction Materials
               Florida, LLC, Beton
               Consulting Engineers, LLC,
               A&P Consulting
               Transportation Engineers
               Corp., RC Group, LLC,
               Universal Engineering
               Sciences, Inc., Matrax, Inc.,
               George's Crane Service, Inc.,
               et al.
               18-10117 CA 13




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 553 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.21 Luis Arias, individually and as                      Civil                     Miami-Dade County Circuit                Pending
       .    personal representative of the                       Wrongful Death -          Court                                    On appeal
               estate of Alberto Arias v.                        Negligence                73 West Flagler Street
                                                                                                                                    Concluded
               Munilla Construction                                                        Miami, FL 33130
               Management, LLC, Figg
               Bridge Engineers, Inc.
               18-9651 CA 15

       7.22 Erik Rojas, individually and                         Civil                     Miami-Dade County Circuit                Pending
       .    as personal representative of                        Wrongful Death -          Court                                    On appeal
               the estate of Oswald                              Negligence                73 West Flagler Street
                                                                                                                                    Concluded
               Gonzalez v. Munilla                                                         Miami, FL 33130
               Construction Management,
               LLC, Figg Engineers, Inc.
               18-9652 CA 31

       7.23 Katrina Collazo de Armas,                            Civil                     Miami-Dade County Circuit                Pending
       .    Alexander Armas v. Munilla                           Gross Negligence,         Court                                    On appeal
               Construction Management,                          Strict Liability,         73 West Flagler Street
                                                                                                                                    Concluded
               LLC, et al.                                       Negligence                Miami, FL 33130
               18-9141 CA 34

       7.24 Ana Maria Oveido Garcia, er                          Civil                     Miami-Dade County Circuit                Pending
       .    personal representative of the                       Other Negligence          Court                                    On appeal
               estate of Rolando Fraga v.                                                  73 West Flagler Street
                                                                                                                                    Concluded
               Munilla Construction                                                        Miami, FL 33130
               Management, LLC, Figg
               Bridge Engineers, inc.,
               Network Engineering
               Services, Inc., Louis Berger
               US, Inc., Barnhart Crane and
               Rigging Co., Bridge
               Diagnostics, Inc., Structural
               Technlogies, LLC, Intertek
               PSI, Cemex Construction
               Materials Florida LLC,
               Professional Service
               Industries, Inc., George's
               Crane Service, Inc., Gerdau
               Ameristeel US, Inc., Williams
               Form Engineering Corp., et al.
               18-8895 CA 32

       7.25 Emily Joy Panagos v. Munilla                         Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Non-delegable             Court                                    On appeal
               Inc., Figg Bridge Engineers,                      duty, negligence          73 West Flagler Street
                                                                                                                                    Concluded
               Inc., Network Engineering                                                   Miami, FL 33130
               Services, Inc., Louis Berger
               US
               18-8312 CA 34




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 554 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.26 Marquise Rashad Hepburn v.                           Civil                     Miami-Dade County Circuit                Pending
       .    Munilla Construction                                 Gross Negligence,         Court                                    On appeal
               Management, LLC, Figg                             Negligence, Strict        73 West Flagler Street
                                                                                                                                    Concluded
               Bridge Engineers, Inc.,                           Liability,                Miami, FL 33130
               Network Engineering                               Negligent Failure
               Services, Inc., Louis Berger                      to Ensure Safety,
               US, Barnhart Crane and                            Negligent
               Rigging Co., Bridge                               Misrepresentation
               Diagnostics, Inc., Corradino                      , Intentional
               Group, Inc., Professional                         Concealment or
               Structural Industries, Inc.,                      Misrepresentation
               Structural Technologies, LLC,
               George's Crane Service, Inc.,
               Gerdau Ameristeel US, Inc.,
               Williams Form Engineering
               Corp., Cemex Construction
               Materials Florida, LLC, Beton
               Consulting Engineers, LLC,
               Matrax, Inc., et al.
               18-8144 CA 23

       7.27 Jose Perez v. Munilla                                Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Negligence - Trip         Court                                    On appeal
               LLC                                               and Fall -                73 West Flagler Street
                                                                                                                                    Concluded
               18-6933 CA 02                                     Commercial                Miami, FL 33130
                                                                 Premises Liability

       7.28 Munilla Construction                                 Civil                     Miami-Dade County Circuit                Pending
       .    Management, LLC v. BEC                               Breach of                 Court                                    On appeal
               Construction Corp., et al.                        Contract                  73 West Flagler Street
                                                                                                                                    Concluded
               18-3840 CA 08                                                               Miami, FL 33130

       7.29 Idris Orta v. Munilla                                Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Wrongful                  Court                                    On appeal
               LLC                                               Termination/Coerc         73 West Flagler Street                   Concluded
               17-026378 CA 10                                   ion and                   Miami, FL 33130
                                                                 Intimidation

       7.30 Munilla Construction                                 Civil                     Broward County Circuit                   Pending
       .    Management, LLC v. Berkley                           Claim against             Court                                    On appeal
               Insurance Company                                 surety for breach         201 SE 6th Street
                                                                                                                                    Concluded
               CACE-17-019767 (12)                               of performance            Fort Lauderdale, FL 33301
                                                                 bond

       7.31 Michael Sode v. Munilla                              Civil                     Broward County Circuit                   Pending
       .    Construction Management,                             Negligence                Court                                    On appeal
               LLC                                                                         201 SE 6th Street
                                                                                                                                    Concluded
               CACE-17-011371                                                              Fort Lauderdale, FL 33301

       7.32 Munilla Construction                                 Civil/Arbitration         Miami-Dade County Circuit                Pending
       .    Management, LLC dba MCM                              Breach of                 Court                                    On appeal
               Corp. v. Gannett Fleming, Inc.                    Contract                  73 West Flagler Street
                                                                                                                                    Concluded
               01-17-0002-5889                                                             Miami, FL 33130

       7.33 Credence Builder, Inc. v.                            Civil                     Dallas County Circuit Court              Pending
       .    Munilla Construction                                 Payment                   600 Commerce St., B1                     On appeal
               Management, LLC dba MCM                           Bond/Breach of            George Allen Courts                      Concluded
               DC-17-02451                                       Contract                  Building
                                                                                           Dallas, TX 75202

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 555 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.34 Munilla Construction                                 Civil                     Miami-Dade County Circuit                Pending
       .    Management, LLC v. United                            Breach of                 Court                                    On appeal
               Homecare Services, Inc.                           Contract,                 73 West Flagler Street
                                                                                                                                    Concluded
               17-2742 CA 23                                     Foreclosure of            Miami, FL 33130
                                                                 Lien Claim

       7.35 Devin Martinez v. Felicitos                          Civil                     366 District Court, Collin               Pending
       .    Reyes, et al.                                        Auto Negligence           County, Texas                            On appeal
               366-05380-2016                                                              2100 Bloomdale Road
                                                                                                                                    Concluded
                                                                                           #30146
                                                                                           McKinney, TX 75071

       7.36 Eduardo Perez and Rosana                             Civil                     Miami-Dade County Circuit                Pending
       .    Perez v. Central Florida                             Auto Negligence           Court                                    On appeal
               Equipment Rentals, et al.                                                   73 West Flagler Street
                                                                                                                                    Concluded
               16-030140 CA 01                                                             Miami, FL 33130

       7.37 Cadvil, LLC v. Munilla                               Civil                     Broward County Circuit                   Pending
       .    Construction Management,                             Third Party Claim         Court                                    On appeal
               LLC                                               - Negligence              201 SE 6th Street                        Concluded
               CACE 16-002653 (18)                                                         Fort Lauderdale, FL 33301

       7.38 Oralia Fernandez v. City of                          Civil                     Miami-Dade County Circuit                Pending
       .    Miami, CSA Group Florida,                            Negligence - Trip         Court                                    On appeal
               Inc., Munilla Construction                        and Fall                  73 West Flagler Street                   Concluded
               Management, LLC, G P E                                                      Miami, FL 33130
               Engineering & General
               Contractor Corp., Miami Dade
               County School Board, CSA
               Central, Inc., Road Runner
               Striping Technologies, Inc.
               15-28357 CA 23

       7.39 Southeastern Engineering                             Civil                     Miami-Dade County Circuit                Pending
       .    Contractors, Inc. v. Munilla                         Payment of                Court                                    On appeal
               Construction Management,                          Bond/Breach of            73 West Flagler Street
                                                                                                                                    Concluded
               LLC, Travelers Casualty &                         Contract                  Miami, FL 33130
               Surety Co.
               14-005230 CA 24

       7.40 Skyline Steel v. Munilla                             Civil                     Broward County Circuit                   Pending
       .    Construction Management,                             Breach of                 Court                                    On appeal
               LLC, Travelers Casualty &                         Contract                  201 SE 6th Street
                                                                                                                                    Concluded
               Surety Company of America                                                   Fort Lauderdale, FL 33301
               CACE 18-012980

       7.41 Velta Young, individually and                        Civil                     Broward County Circuit                   Pending
       .    as personal representative of                        Wrongful Death            Court                                    On appeal
               the estate of Bobie Young,                        Suit                      201 SE 6th Street
                                                                                                                                    Concluded
               and on behalf of the                                                        Fort Lauderdale, FL 33301
               survivors, Velta Young and
               his children, Bodie Young
               and Alissa Young v. Munilla
               Construction Management,
               LLC
               CACE-18-009434 (09)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 556 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.42 Ashgrove Cement Company                              Civil                     District Court for Dallas                Pending
       .    v. Munilla Construction                                                        County, Texas                            On appeal
               Managementl, LLC                                                            600 Commerce Street, Suite
                                                                                                                                    Concluded
               DC-18-14535                                                                 650
                                                                                           Dallas, TX 75202

       7.43 Kimberly Ann Babbitt, as                             Civil                     Miami-Dade County Circuit                Pending
       .    parent of minor children, B.W.                       Negligence/Gross          Court                                    On appeal
               Hanson, B.A. Hanson, C.L.                         Negligence                73 West Flagler Street
                                                                                                                                    Concluded
               Hanson v. Figg Bridge                                                       Miami, FL 33130
               Engineers, Inc., Munilla
               Construction Management,
               LLC, Louis Berger, U.S., Inc.,
               Network Engineering
               Services, Inc., The Corradino
               Group, Inc., Professional
               Service Industries, Inc.,
               Barnhart Crane and Rigging
               Co., George's Crane Service,
               Inc., Bridge Diagnostics, Inc.,
               Beton Consulting Engineers,
               LLC, Cemex Construction
               Materials Florida, LLC,
               Gerdau Ameristeel, US, Inc.,
               Williams Form,. etc.
               Case No. 18-022823 CA 03

       7.44 Penhall Company v. Munilla                           Civil                     District Court for Dallas                Pending
       .    Construction Management,                             Breach of                 County, Texas                            On appeal
               LLC                                               Contract,                 600 Commerce Street, Suite
                                                                                                                                    Concluded
               DC-18-15186                                       Quantum Meruit            650
                                                                                           Dallas, TX 75202

       7.45 RJR Construction v. Munilla                          Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Promissory                Court                                    On appeal
               LLC                                               Estoppel                  73 West Flagler Street                   Concluded
               16-016996 CA 01                                                             Miami, FL 33130

       7.46 Jenna Mendez v. Munilla                              Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Claim for                 Court                                    On appeal
               LLC, Figg Bridge Engineers,                       Construction              73 West Flagler Street
                                                                                                                                    Concluded
               Inc., Network Engineering                         Defect                    Miami, FL 33130
               Services, Barnhart Crane and
               Rigging Co., LLC, RLT
               Engineering Solutions, Inc.,
               Bridge Diagnostics, Inc., The
               Louis Berger Group, Inc., The
               Corradino Group, Inc.,
               Professional Service
               Industries, LLC, et al.
               18-35972 CA 01

       7.47 Integ-Crete Construction, LLC                        Civil                     Martin County Circuit Court              Pending
       .    v. Munilla Construction                              Claim for Payment         100 SE Ocean Blvd.                       On appeal
               Management, LLC and                               of Bond, Breach           Stuart, FL 34994                         Concluded
               Travelers Casualty and Surety                     of Contract,
               Company of America                                Quantum Meruit
               18-1031 CA 01



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 557 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.48 Munilla Construction                                 Appeal of Final           Third District Court of                  Pending
       .    Management, LLC v.                                   Judgment entered          Appeals                                  On appeal
               Southeastern Engineering                          againt Munilla            2001 SW 117th Avenue
                                                                                                                                    Concluded
               3D17-2111 (L.T. No. 17-16685                      Construction              Miami, FL 33175
               CA (06))                                          Management, LLC

       7.49 Mauricio Rendon-Hernandez                            Civil                     191st Judicial Dist., Dallas             Pending
       .    and Francisco Molino,                                Negligence                County, TX                               On appeal
               individually v. Munilla                                                     600 Commerce Street
                                                                                                                                    Concluded
               Construction Management,                                                    Dallas, TX 75202
               LLC and John Doe
               DC-18-15112

       7.50 Abel Del Armas-Nunez v.                              Civil                     Miami-Dade County Circuit                Pending
       .    Munilla Construction                                 Negligence,               Court                                    On appeal
               Management, LLC, et al.                           professional              73 West Flagler
                                                                                                                                    Concluded
               18-39224 CA 01                                    negligence, strict        Miami, FL 33130
                                                                 liability, gross
                                                                 negligence, etc.

       7.51 Gregory Moris v. Alfredo                             Civil                     298th Judicial Dist., Dallas             Pending
       .    Reyes and Munilla                                    Negligence                County, TX                               On appeal
               Construction Management,                                                    George L. Allen, Sr. Courts
                                                                                                                                    Concluded
               LLC                                                                         Building
               DC-18-17102                                                                 600 Commerce Street
                                                                                           Box 822
                                                                                           Dallas, TX 75202

       7.52 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000243- 1                                      Violation of
                                                                 Section 19-118

       7.53 United States for the use and                        Civil                     U.S. District Court, S.D.                Pending
       .    benefit of Ceres                                     Claim against             Florida                                  On appeal
               Environmental Services, Inc.                      Miller Act Bond,          299 E. Broward Blvd.                     Concluded
               v. Travelers Casualty and                         Breach of                 Fort Lauderdale, FL 33301
               Surety Company of America                         Contract, Unjust
               and Munilla Construction                          Enrichment,
               Management, LLC                                   Quantum Meruit
               18-cv-62207-UU

       7.54 Kern Chooquan v. MCM                                 Civil                     Miami-Dade County Circuit                Pending
       .    Construction of Florida, LLC                         Auto negligence           Court                                    On appeal
               f/k/a Munilla Construction                                                  73 West Flagler
                                                                                                                                    Concluded
               Management and John Doe                                                     Miami, FL 33130
               19-000974-CA-01

       7.55 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201                         Concluded
               Z18000399 01                                      Violation of
                                                                 Section 19-118

       7.56 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201                         Concluded
               Z18000400 01                                      Violation of
                                                                 Section 19-118

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 558 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.57 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201                         Concluded
               Z18000401 01                                      Violation of
                                                                 Section 19-118

       7.58 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201                         Concluded
               Z18000402 01                                      Violation of
                                                                 Section 19-118

       7.59 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201                         Concluded
               Z18000403 01                                      Violation of
                                                                 Section 19-118

       7.60 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000244 01                                      Violation of
                                                                 Section 19-118

       7.61 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000245 01                                      Violation of
                                                                 Section 19-118

       7.62 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000246 01                                      Violation of
                                                                 Section 19-118

       7.63 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000247 01                                      Violation of
                                                                 Section 19-118

       7.64 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000248 01                                      Violation of
                                                                 Section 19-118

       7.65 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000249 01                                      Violation of
                                                                 Section 19-118




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 559 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.66 State of Texas v. Munilla                            Civil                     Dallas Municipal Court                   Pending
       .    Construction Management,                             Citation for              2014 Main Street                         On appeal
               LLC                                               Stormwater                Dallas, TX 75201
                                                                                                                                    Concluded
               Z18000250 01                                      Violation of
                                                                 Section 19-118

       7.67 Ring Power Corporation v.                            Breach of                 Duval County Circuit Court               Pending
       .    Magnum Construction                                  Contract                  501 W. Adams Street                      On appeal
               Management, LLC f/k/a                                                       Jacksonville, FL 32202
                                                                                                                                    Concluded
               Munilla Construction of
               Florida, LLC f/k/a Munilla
               Construction Management,
               LLC d/b/a MCM Corp. and
               Raul Munilla, individually
               2019-CA-0617

       7.68 Jorge Sariol v. Magnum                               Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Negligence                Court                                    On appeal
               LLC                                                                         73 W. Flagler
                                                                                                                                    Concluded
               2019-003151-CA-01                                                           Miami, FL 33130

       7.69 Alejandro Ramirez v. Magnum                          Civil                     Miami-Dade County Circuit                Pending
       .    Construction Management,                             Construction              Court                                    On appeal
               LLC                                               Defect/Negligence         73 West Flagler
                                                                                                                                    Concluded
               2019-004829-CA-01                                                           Miami, FL 33130


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 560 of 712
 Debtor       Magnum Construction Management, LLC                                                       Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions               Dates given              Value

       9.1.    MCM-Munilla Family                                Charitable contributions:
               Foundation, Inc.,                                 3/23/17 - $5,000.00
               a Florida Not For Profit                          4/11/17 - $15,000.00
               Corporation                                       4/27/17 - $10,000.00
               6201 SW 70th Street, 2nd                          4/28/17 - $5,000.00
               Floor                                             5/24/17 - $5,000.00
               Miami, FL 33143                                   6/1/17 - $15,000.00
                                                                 6/1/17 - $5,000.00
                                                                 6/5/17 - $5,000.00
                                                                 6/8/17 - $5,000.00
                                                                 7/27/17 - $10,000.00
                                                                 10/24/17 - $5,000.00
                                                                 12/13/17 - $5,000.00
                                                                 1/11/18 - $17,000.00
                                                                 2/7/18 - $1,000.00
                                                                 3/15/18 - $5,000.00
                                                                 4/12/18 - $35,000.00
                                                                 5/1/18 - $5,000.00                                                     $113,500.00

               Recipients relationship to debtor
               Affiliate


       9.2.    CSBE Association                                  Charitable Contribution
               7657 NW 50th Street
               Miami, FL 33166                                                                                           6/12/17            $2,500.00

               Recipients relationship to debtor



       9.3.    Band of Gold Parents                              Charitable Contribution
               Association, Inc.
               8865 SW 16th Street
               Miami, FL 33165                                                                                           8/24/17              $500.00

               Recipients relationship to debtor



       9.4.    Commissioner Audrey M.                            Charitable Donation (MCM Backpacks)
               Edmonson's                                        Value of gifts: Unknown
               12th Annual Back to School
               Fun Day Book
               Bag Giveaway & Health Fair
               111 NW 1st Street, Ste. 220
               Miami, FL 33128                                                                                           8/25/17            Unknown

               Recipients relationship to debtor



       9.5.    Commissioner Rebeca Sosa                          Charitable Contribution (Christmas Toy
               Miami-Dade County Board of                        Giveaway)
               County
               Commissioners - District 6
               1000 SW 57th Avenue, Ste.
               201
               Miami, FL 33144                                                                                           11/17/17           $2,500.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 19-12821-AJC                         Doc 5         Filed 03/01/19                 Page 561 of 712
 Debtor        Magnum Construction Management, LLC                                                          Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                  Value

       9.6.    Centro Mater Foundation                           Charitable Contribution - Gold
               418 SW 4th Avenue                                 Tournament
               Miami, FL 33130                                                                                              2/8/18                   $500.00

               Recipients relationship to debtor



       9.7.    Miami-Dade County Public                          Charitable Contribution
               Schools
               Ethel F. Beckford Elementary
               16929 SE 104th Avenue
               Miami, FL 33157                                                                                              2/23/17                $2,500.00

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.                                                         See Declaration of Jordi Guso on Behalf of
                                                                     Berger Singerman LLP, as Proposed
                                                                     Counsel for the Debtor-in-Possession,
                                                                     Nunc Pro Tunc to the Petition Date,
                                                                     attached as Exhibit A to the Debtor's
                                                                     Emergency Application for Approval, on
                                                                     an Interim and Final Basis, of the
                                                                     Employment of Jordi Guso and the Law                      Between
                Berger Singerman LLP                                 Firm of Berger Singerman LLP as Counsel                   April 4,
                350 E. Las Olas Boulevard                            for Debtor-in-Possession, Nunc Pro Tunc                   2018 and
                Suite 1000                                           to the Petition Dated, filed on Petition                  March 1,
                Fort Lauderdale, FL 33301                            Date, for additional information.                         2019             $454,966.26

                Email or website address
                www.bergersingerman.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                 Case 19-12821-AJC                         Doc 5      Filed 03/01/19             Page 562 of 712
 Debtor        Magnum Construction Management, LLC                                                       Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.2.                                                         See Declaration of Jordi Guso on Behalf of
                                                                     Berger Singerman LLP, as Proposed
                                                                     Counsel for the Debtor-in-Possession,
                                                                     Nunc Pro Tunc to the Petition Date,
                                                                     attached as Exhibit A to the Debtor's
                                                                     Emergency Application for Approval, on
                                                                     an Interim and Final Basis, of the
                                                                     Employment of Jordi Guso and the Law                      Between
                Gulf Atlantic Capital                                Firm of Berger Singerman LLP as Counsel                   March 1,
                Corporation                                          for Debtor-in-Possession, Nunc Pro Tunc                   2018 and
                2701 N. Rocky Point Dr., #630                        to the Petition Dated, filed on Petition                  March 1,
                Tampa, FL 33607                                      Date, for additional information.                         2019            $297,859.01

                Email or website address
                www.gulfatlanticcapital.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer      Total amount or
               Address                                           payments received or debts paid in exchange             was made                    value
       13.1 See Attached Exhibit SOFA
       .    13A
                                                                                                                                               $246,375.81

               Relationship to debtor



       13.2 See Attached Exhibit SOFA
       .    13B
                                                                                                                                             $3,186,201.50

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 563 of 712
 Debtor        Magnum Construction Management, LLC                                                      Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    1431 Greenway Drive                                                                                        2014 - October 1, 2018
                Suite 950
                Irving, TX 75038

       14.2.    6201 SW 70th Street                                                                                        2000 to November 2018
                2nd Floor
                Miami, FL 33143

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Munilla Construction Management, LLC 401(k) Plan                                           EIN: XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 564 of 712
 Debtor        Magnum Construction Management, LLC                                                      Case number (if known)



                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Bank United                                      XXXX-6101                 Checking                  10/17/18                       $8,555.37
                P.O. Box 521599                                                            Savings
                Miami, FL 33152
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.    Bank United                                      XXXX-2353                 Checking                  10/17/18                     $59,579.02
                P.O. Box 52199                                                             Savings
                Miami, FL 33152                                                            Money Market
                                                                                           Brokerage
                                                                                           Other

       18.3.    Community Bank -                                 XXXX-1142                 Checking                  01/16/19                       $2,158.15
                Guantanamo Bay                                                             Savings
                Building 2155 NEX
                                                                                           Money Market
                Commissary Mail Facility
                Guantanamo Bay, Cuba
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                            Value
       Travelers Casualty and Surety                                 PNC Bank                             Trust Account at PNC Bank             $4,757,169.18
       Company of America                                                                                 (Last 4 Digits of Acct. No.:
       111 Schilling Road                                                                                 3815)
       Hunt Valley, MD 21031                                                                              (Balance as of 12/31/18)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19             Page 565 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Berkshire Hathaway Specialty Ins. Co.                         Wells Fargo Bank, N.A.               Trust Account at Wells Fargo                   $2,871,378.86
       National Liability & Fire Ins. Co.                                                                 Bank, N.A. (Last 4 Digits of
       National Indemnity Co.                                                                             Acct. No.: 3713)
       1100 Abernathy Road, NE., #1200                                                                    (Balance as of 12/31/18)
       Atlanta, GA 30328


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 19
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19             Page 566 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Cherry Bekaert LLP                                                                                                  2014 - present
                    2525 Ponce de Leon Blvd.
                    Suite 1040
                    Miami, FL 33134

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Cherry Bekaert LLP                                                                                                  2014 - present
                    2525 Ponce de Leon Blvd.
                    Suite 1040
                    Miami, FL 33134

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Cherry Bekaert
                    2525 Ponce de Leon Blvd.
                    Suite 1040
                    Miami, FL 33134
       26c.2.       GulfAtlantic Capital Corporation
                    2701 N. Rocky Point Drive
                    Suite 630
                    Tampa, FL 33607

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Travelers Casualty & Surety Co.
                    of America
                    111 Schilling Road
                    Hunt Valley, MD 21031
       26d.2.       Berkshire Hathaway Specialty Ins. Co.
                    1100 Abernathy Road, NE, #1200
                    Atlanta, GA 30328
       26d.3.       Zurich Insurance Group
                    1400 American Lane
                    Schaumburg, IL 60196
       26d.4.       Nielsen Hoover and Associates
                    8000 Governors Square Circle
                    Suite 101
                    Hialeah, FL 33016
       26d.5.       Bank of America, N.A.
                    100 N. Tryon Street
                    NC1-007-31-05
                    Charlotte, NC 28255

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19             Page 567 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



       Name and address
       26d.6.       Florida Department of Transportation
                    605 Suwanee Street
                    Tallahassee, FL 32399
       26d.7.       Texas Department of Transportation
                    200 E. Riverside Drive
                    Austin, TX 78704

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jorge Munilla                                  6201 SW 70th Street                                 Manager, President and                Total Interest:
                                                      1st Floor                                           Equity Holder                         25.333%
                                                      Miami, FL 33143                                                                           (Voting
                                                                                                                                                Interest:
                                                                                                                                                15.333%;
                                                                                                                                                Nonvoting
                                                                                                                                                Interest: 10%)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Raul Munilla                                   6201 SW 70th Street                                 Manager, Secretary and                Total Interest:
                                                      1st Floor                                           Equity holder                         25.333%
                                                      Miami, FL 33143                                                                           (Voting
                                                                                                                                                Interest:
                                                                                                                                                15.333%;
                                                                                                                                                Nonvoting
                                                                                                                                                Interest: 10%)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Pedro R. Munilla                               6201 SW 70th Street                                 Manager, Vice President and           Total Interest:
                                                      1st Floor                                           Equity Holder                         20% (Voting
                                                      Miami, FL 33143                                                                           Interest:
                                                                                                                                                12.105%;
                                                                                                                                                Nonvoting
                                                                                                                                                Interest:
                                                                                                                                                7.894%)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Juan Munilla                                   6201 SW 70th Street                                 Manager, Vice President and           Total Interest:
                                                      1st Floor                                           Equity holder                         25.333%
                                                      Miami, FL 33143                                                                           (Voting
                                                                                                                                                Interest:
                                                                                                                                                15.333%;
                                                                                                                                                Nonvoting
                                                                                                                                                Interest: 10%)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12821-AJC                       Doc 5        Filed 03/01/19             Page 568 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Fernando Munilla                               6201 SW 70th Street                                 Manager, Vice President and           Total Interest:
                                                      1st Floor                                           Equity holder                         4% (Voting
                                                      Miami, FL 33143                                                                           Interest:
                                                                                                                                                .25%;
                                                                                                                                                Nonvoting
                                                                                                                                                Interest:
                                                                                                                                                3.75%)


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See attached Composite
       .    Exhibit SOFA 30


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 19-12821-AJC                      Doc 5         Filed 03/01/19             Page 569 of 712
 Debtor      Magnum Construction Management, LLC                                                        Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 1, 2019

 /s/ Gilberto Ruizcalderon                                              Gilberto Ruizcalderon
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
    Case 19-12821-AJC   Doc 5   Filed 03/01/19   Page 570 of 712












                    y,//d^K&ηϯ
                  Case 19-12821-AJC         Doc 5    Filed 03/01/19   Page 571 of 712



                                            (;+,%,762)$

'DWH         &KHFN     3D\HH      3D\HH                               &KHFN$PRXQW      3D\HH7RWDO

          65(,   65(,//&                         
                                    65(,//&727$/                                    

        $(7     $(71$                                        
          $(7     $(71$                                     
       $(7     $(71$                                     
       $(7     $(71$                                     
       $(7     $(71$                                     
       $(7     $(71$                                     
         $(7     $(71$                                      
         $(7     $(71$                                     
         $(7     $(71$                                     
        $(7     $(71$                                     
       $(7     $(71$                                     
          $(7     $(71$                                     
        $(7     $(71$                                     
        $(7     $(71$                                     
         $(7     $(71$                                      
         $(7     $(71$                                     
          $(7     $(71$                                     
        $(7     $(71$                                     
        $(7     $(71$                                     
                                    $(71$727$/                                               

          $)&2       $)&2                                       
          $)&2       $)&2                                       
                                    $)&2727$/                                                 

          $)/$&      $)/$&                                      
          $)/$&      $)/$&                                      
          $)/$&      $)/$&                                      
                                    $)/$&727$/                                                

          $0=     $0$=21                                       
           $0=     $0$=21                                     
          $0=     $0$=21                                       
          $0=     $0$=21                                       
                                    $0$=21727$/                                                

       $0(;       $0(5,&$1(;35(66                          
        $0(;       $0(5,&$1(;35(66                          
         $0(;       $0(5,&$1(;35(66                          
        $0(;       $0(5,&$1(;35(66                          
        $0(;       $0(5,&$1(;35(66                           
                                    $0(5,&$1(;35(66727$/                                     

          $77     $7   7                                     
          DWW     $7   7                                       
           DWW     $7   7                                     
           $77     $7   7                                     
                                    $7   7727$/                                               

          %$1.2)$0 %$1.2)$0(5,&$                              
          %$1.2)$0 %$1.2)$0(5,&$                              
                                  %$1.2)$0(5,&$727$/                                        

          &,*     &+/,&                                      
          &,*     &+/,&                                      
          &,*     &+/,&                                      
                                    &+/,&727$/                                                


                                                    ϭŽĨϮ
                  Case 19-12821-AJC        Doc 5      Filed 03/01/19   Page 572 of 712



                                           (;+,%,762)$

'DWH         &KHFN    3D\HH      3D\HH                                 &KHFN$PRXQW      3D\HH7RWDO

          &37        &372)6287+)/25,'$                        
                                   &372)6287+)/25,'$727$/                                   

        '(/     '(//),1$1&,$/6(59,&(6//&                  
          '(/     '(//),1$1&,$/6(59,&(6//&                  
         '(/     '(//),1$1&,$/6(59,&(6//&                    
          '(/     '(//),1$1&,$/6(59,&(6//&                    
         '(/     '(//),1$1&,$/6(59,&(6//&                   
                                   '(//),1$1&,$/6(59,&(6//&                                 
                                   727$/


         +&66       +&66,1&                                   
        +&66       +&66,1&                                   
          +&66       +&66,1&                                   
         +&66       +&66,1&                                   
                                   +&66,1&727$/                                             

         /23(=)5$   /23()5$&25325$7,21                          
        /23(=)5$   /23()5$&25325$7,21                          
                                   /23()5$&25325$7,21727$/                                     

        0878$/2    0878$/2)20$+$                              
         0878$/2    0878$/2)20$+$                                
                                   0878$/2)20$+$727$/                                         

      1$967$     1$9$/67$7,21*8$17$1$02%$<                
       1$967$     1$9$/67$7,21*8$17$1$02%$<                
       1$967$     1$9$/67$7,21*8$17$1$02%$<                
                                   1$9$/67$7,21*8$17$1$02%$<
                                   727$/                                                        

          3$3(5/(66 3$3(5/(66(19,5210(176                        
                                  3$3(5/(66(19,5210(176727$/                                   

         681/,)()   681/,)(),1$1&,$/                           
         681/,)()   681/,)(),1$1&,$/                           
         681/,)()   681/,)(),1$1&,$/                           
                                   681/,)(),1$1&,$/727$/                                      

         :(;     :(;%$1.                                     
         :(;     :(;%$1.                                     
         :(;     :(;%$1.                                       
          :(;     :(;%$1.                                     
         :(;     :(;%$1.                                     
         :(;     :(;%$1.                                       
                                   :(;%$1.727$/                                               
                                                                                     




                                                   ϮŽĨϮ
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 573 of 712



                                                         EXHIBIT SOFA 13A

          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Fernando Munilla                   Other Expense                             6/30/2017            1,400.00               1,400.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Other Expense                             6/30/2017            2,600.00               2,600.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        1/2/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        2/2/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        3/1/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        4/2/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                       5/15/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                       5/15/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                       6/15/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                       6/15/2018            1,123.68               1,123.68
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Cell Phone Expense                        6/30/2018               79.30                  79.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                       7/13/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        8/3/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Fernando Munilla                   Credit Card Expense                        9/7/2018              977.10                 977.10
6201 SW 70th Street
First Floor
Miami, FL 33143

Jorge Munilla                      Cell Phone Expense                        3/28/2017              271.68                 271.68
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/31/2017               70.25                  70.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/31/2017               89.81                  89.81
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 1 of 63
                        Case 19-12821-AJC            Doc 5       Filed 03/01/19           Page 574 of 712



                                                        EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Cell Phone Expense                       4/28/2017               70.32                  70.32
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       4/28/2017               93.11                  93.11
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       4/28/2017              260.09                 260.09
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       4/28/2017              230.74                 230.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       5/17/2017               38.46                  38.46
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       5/17/2017               77.60                  77.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       5/26/2017              280.18                 280.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       5/26/2017              240.94                 240.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       6/21/2017               38.72                  38.72
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       6/21/2017               73.30                  73.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       6/30/2017              160.18                 160.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       6/30/2017              250.94                 250.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       7/25/2017               41.07                  41.07
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       7/25/2017               74.50                  74.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       7/31/2017              330.41                 330.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       7/31/2017              482.01                 482.01
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                       8/16/2017              104.93                 104.93
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 2 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 575 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Cell Phone Expense                        9/27/2017              118.18                 118.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        9/27/2017                8.57                   8.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2017               98.45                  98.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2017              117.70                 117.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2017              148.00                 148.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                             3/23/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       3/30/2017               33.77                  33.77
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       3/30/2017               57.60                  57.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                             3/31/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/28/2017               53.70                  53.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/28/2017               71.60                  71.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/28/2017               71.85                  71.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017               66.65                  66.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017              102.45                 102.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017              508.75                 508.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 3 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 576 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/30/2017               14.70                  14.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/31/2017               12.66                  12.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/31/2017              169.98                 169.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                              6/7/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017            3,135.00               3,135.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017              117.70                 117.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017               62.65                  62.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017              116.35                 116.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/30/2017               59.90                  59.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                             6/30/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       7/18/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       7/31/2017              321.00                 321.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       7/31/2017              100.55                 100.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       7/31/2017               88.50                  88.50
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 4 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19            Page 577 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Credit Card Expense                        9/14/2017            2,917.50               2,917.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                              9/21/2017              186.93                 186.93
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        9/29/2017              248.75                 248.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       10/13/2017               30.00                  30.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       10/13/2017              457.69                 457.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        10/25/2017               14.89                  14.89
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        10/25/2017               38.90                  38.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       10/27/2017              248.75                 248.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        10/31/2017               42.55                  42.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        10/31/2017               53.55                  53.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       10/31/2017               79.50                  79.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       10/31/2017              133.30                 133.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017               38.90                  38.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017               60.22                  60.22
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017               60.61                  60.61
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017               62.72                  62.72
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 5 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19            Page 578 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Cell Phone Expense                        11/30/2017              196.57                 196.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        11/30/2017              287.17                 287.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       11/30/2017               52.95                  52.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       11/30/2017               62.65                  62.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       11/30/2017               83.75                  83.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       11/30/2017              115.95                 115.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        12/22/2017               52.97                  52.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        12/22/2017               63.97                  63.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        12/26/2017               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        12/31/2017              196.57                 196.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        12/31/2017              287.17                 287.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                         1/17/2018               51.74                  51.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                         1/17/2018               62.74                  62.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        1/17/2018              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                         1/26/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                         1/26/2018               77.40                  77.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                         1/26/2018               77.40                  77.40
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 6 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 579 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Credit Card Expense                       1/31/2018               98.45                  98.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       1/31/2018              147.40                 147.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       1/31/2018              508.75                 508.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        2/21/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        2/21/2018               39.06                  39.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        2/21/2018               51.74                  51.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        2/21/2018               62.74                  62.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2018              111.30                 111.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2018              113.45                 113.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       2/28/2018              117.70                 117.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/23/2018               51.74                  51.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/23/2018              102.15                 102.15
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       3/30/2018               18.51                  18.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       3/30/2018               30.00                  30.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 7 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 580 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Credit Card Expense                       3/30/2018               30.00                  30.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       3/30/2018              107.40                 107.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/31/2018               11.56                  11.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        3/31/2018               39.06                  39.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        4/20/2018               43.39                  43.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        4/20/2018               92.22                  92.22
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        4/30/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        4/30/2018               38.88                  38.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/30/2018               15.00                  15.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/30/2018               61.75                  61.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/30/2018              150.00                 150.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/30/2018              155.25                 155.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       4/30/2018              200.00                 200.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        5/1/2018               30.00                  30.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        5/1/2018              107.40                 107.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        5/1/2018              457.69                 457.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                        5/1/2018              457.69                 457.69
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 8 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 581 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description         Transfer Date         Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Cell Phone Expense                        5/16/2018               42.55                  42.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        5/16/2018               91.38                  91.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        5/25/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        5/25/2018               38.88                  38.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/31/2018               27.80                  27.80
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/31/2018               62.65                  62.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       5/31/2018              159.50                 159.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/15/2018               42.55                  42.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/15/2018               42.55                  42.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/15/2018               91.38                  91.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/15/2018               91.38                  91.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/22/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/22/2018               38.88                  38.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Credit Card Expense                       6/29/2018               70.00                  70.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/30/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        6/30/2018               41.16                  41.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        7/17/2018               42.49                  42.49
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                              Page 9 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 582 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Jorge Munilla                      Cell Phone Expense                        7/17/2018               91.32                  91.32
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        7/31/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        7/31/2018               39.06                  39.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        8/17/2018               43.34                  43.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        8/17/2018              126.64                 126.64
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                        8/29/2018               38.81                  38.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Other Expense                         10/31/2018                 224.84                 224.84
6201 SW 70th Street
First Floor
Miami, FL 33143
Jorge Munilla                      Cell Phone Expense                    11/30/2018                  96.10                  96.10
6201 SW 70th Street
First Floor
Miami, FL 33143

Pedro R Munilla                    Cell Phone Expense                        3/28/2017              614.69                 614.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        3/31/2017              793.53                 793.53
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             3/31/2017              718.88                 718.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        4/28/2017              749.45                 749.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       4/28/2017               27.55                  27.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             4/30/2017              376.87                 376.87
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        5/17/2017              109.59                 109.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       5/31/2017               56.55                  56.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       5/31/2017              488.06                 488.06
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 10 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 583 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Pedro R Munilla                    Other Expense                             5/31/2017            4,500.00               4,500.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             5/31/2017              414.71                 414.71
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        6/21/2017              129.28                 129.28
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             6/30/2017              312.23                 312.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             6/30/2017              150.00                 150.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             6/30/2017            1,300.00               1,300.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             6/30/2017            1,300.00               1,300.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             6/30/2017              150.00                 150.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             7/17/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        7/25/2017              129.05                 129.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       7/31/2017              675.17                 675.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       7/31/2017              129.00                 129.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       7/31/2017               90.00                  90.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       7/31/2017              107.18                 107.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             7/31/2017              333.91                 333.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        8/16/2017               93.01                  93.01
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       8/31/2017               20.93                  20.93
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 11 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 584 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Pedro R Munilla                    Other Expense                             8/31/2017              864.56                 864.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             9/14/2017            2,917.50               2,917.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        9/27/2017               31.40                  31.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       9/27/2017              713.37                 713.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             9/30/2017            1,553.02               1,553.02
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Other Expense                             9/30/2017              350.00                 350.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                    10/25/2017                 267.53                 267.53
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.02                   0.02
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.03                   0.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.03                   0.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.04                   0.04
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.07                   0.07
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.13                   0.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.13                   0.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.13                   0.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.34                   0.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                   0.48                   0.48
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 12 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 585 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Pedro R Munilla                    Credit Card Expense                   10/31/2017                2.07                   2.07
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                2.91                   2.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                2.91                   2.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                4.10                   4.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                6.95                   6.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017                8.34                   8.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               12.59                  12.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               12.65                  12.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               12.65                  12.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               33.52                  33.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               48.38                  48.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017               56.55                  56.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017              834.42                 834.42
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   10/31/2017            1,367.48               1,367.48
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                    11/30/2017              111.54                 111.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   11/30/2017               64.14                  64.14
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   11/30/2017              449.79                 449.79
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 13 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 586 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Pedro R Munilla                    Credit Card Expense                   11/30/2017               1,445.65               1,445.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                    12/26/2017                 267.85                 267.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   12/30/2017                  61.36                  61.36
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                   12/31/2017                 541.12                 541.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/17/2018              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        1/26/2018              137.75                 137.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/31/2018              192.00                 192.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       1/31/2018              966.04                 966.04
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        2/21/2018              228.82                 228.82
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018                4.27                   4.27
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018               32.94                  32.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018              127.63                 127.63
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018              259.41                 259.41
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 14 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 587 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Pedro R Munilla                    Credit Card Expense                       2/28/2018              484.63                 484.63
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       2/28/2018              556.34                 556.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        3/31/2018              115.52                 115.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       3/31/2018              117.90                 117.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       3/31/2018              205.37                 205.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       3/31/2018              230.91                 230.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       3/31/2018              613.27                 613.27
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        4/30/2018              225.82                 225.82
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Credit Card Expense                       4/30/2018               82.49                  82.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        5/25/2018               94.46                  94.46
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        6/22/2018              131.12                 131.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        6/30/2018              188.07                 188.07
6201 SW 70th Street
First Floor
Miami, FL 33143
Pedro R Munilla                    Cell Phone Expense                        7/31/2018              228.82                 228.82
6201 SW 70th Street
First Floor
Miami, FL 33143


Raul Munilla                       Cell Phone Expense                        3/28/2017               80.66                  80.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2017               32.48                  32.48
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2017                4.50                   4.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2017              535.55                 535.55
6201 SW 70th Street
First Floor
Miami, FL 33143



                                                             Page 15 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 588 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       3/30/2017              260.50                  260.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2017              304.00                  304.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017               37.45                   37.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017             1,533.94                1,533.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017              159.73                  159.73
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017               19.35                   19.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/31/2017               68.56                   68.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/28/2017              107.61                  107.61
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/28/2017              231.14                  231.14
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/28/2017               50.08                   50.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              133.21                  133.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              338.39                  338.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              769.30                  769.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              135.68                  135.68
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              361.17                  361.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              582.65                  582.65
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 16 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 589 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       4/28/2017             2,152.64                2,152.64
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017               44.99                   44.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017              296.65                  296.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/28/2017               19.35                   19.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             4/28/2017             2,204.24                2,204.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             4/28/2017             1,551.50                1,551.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             4/28/2017              740.55                  740.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/26/2017              139.73                  139.73
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/26/2017              234.03                  234.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/26/2017               50.08                   50.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017              424.41                  424.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017                3.41                    3.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017               91.03                   91.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017               19.25                   19.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017              269.33                  269.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017               80.00                   80.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 17 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 590 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       5/26/2017              714.06                 714.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/26/2017               19.35                  19.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             5/31/2017              221.28                 221.28
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                              6/7/2017              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/28/2017              292.05                 292.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/28/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/28/2017               19.35                  19.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/30/2017              143.47                 143.47
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/30/2017               34.08                  34.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/30/2017              231.39                 231.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/30/2017               50.08                  50.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/30/2017              209.69                 209.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/30/2017              369.60                 369.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/30/2017              385.89                 385.89
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/30/2017              219.67                 219.67
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/30/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 18 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 591 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       6/30/2017              130.98                  130.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             6/30/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             6/30/2017             2,957.00                2,957.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             6/30/2017              800.00                  800.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             6/30/2017             3,000.00                3,000.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             6/30/2017              500.00                  500.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             7/18/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/31/2017              360.91                  360.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/31/2017              462.96                  462.96
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/31/2017              100.16                  100.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/31/2017               78.16                   78.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017               72.45                   72.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              248.40                  248.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017               15.64                   15.64
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017               17.03                   17.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              750.00                  750.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              131.54                  131.54
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 19 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 592 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       7/31/2017              131.54                  131.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              153.32                  153.32
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              234.99                  234.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              229.37                  229.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017               97.16                   97.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              140.49                  140.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              140.49                  140.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017             1,836.47                1,836.47
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              207.90                  207.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              207.90                  207.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017               12.63                   12.63
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017                0.50                    0.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2017              554.52                  554.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             8/22/2017              821.71                  821.71
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              104.46                  104.46
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              117.13                  117.13
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 20 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 593 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       8/31/2017              135.17                  135.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              184.33                  184.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              183.50                  183.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017               18.50                   18.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              405.65                  405.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              700.00                  700.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017              140.36                  140.36
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2017             1,243.31                1,243.31
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             8/31/2017              190.00                  190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Other Expense                             8/31/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017               12.99                   12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017               14.50                   14.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017             1,180.49                1,180.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017              241.56                  241.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017              874.56                  874.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 21 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 594 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       9/29/2017              100.69                  100.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017                8.10                    8.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017                1.00                    1.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017             1,368.26                1,368.26
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       9/29/2017               22.46                   22.46
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                   1.00                    1.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                   8.10                    8.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                   9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                  12.99                   12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                  14.50                   14.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                  22.46                   22.46
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                 100.69                  100.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                 241.56                  241.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017                 874.56                  874.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017               1,180.49                1,180.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/27/2017               1,368.26                1,368.26
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    10/31/2017                  75.66                   75.66
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 22 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 595 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Cell Phone Expense                    10/31/2017              119.74                 119.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2017               31.57                  31.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2017               46.41                  46.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2017               69.34                  69.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2017               69.34                  69.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2017              649.60                 649.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017               20.08                  20.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017               84.83                  84.83
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017               99.20                  99.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017              117.24                 117.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017              246.13                 246.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2017              277.81                 277.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017                4.55                   4.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017                6.84                   6.84
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017                6.84                   6.84
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017                7.98                   7.98
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 23 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 596 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                   11/30/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017               54.49                  54.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              129.78                 129.78
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              144.81                 144.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              148.74                 148.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              219.54                 219.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              239.29                 239.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              280.39                 280.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017              914.40                 914.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   11/30/2017            1,369.98               1,369.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/22/2017               20.08                  20.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/22/2017               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/22/2017               86.08                  86.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/30/2017               81.20                  81.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                3.41                   3.41
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 24 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 597 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                   12/30/2017                4.55                   4.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               11.94                  11.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               12.98                  12.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               15.22                  15.22
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               23.64                  23.64
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               49.38                  49.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               63.00                  63.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               66.28                  66.28
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017               68.21                  68.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              118.98                 118.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              120.58                 120.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              129.39                 129.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              148.58                 148.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              165.55                 165.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017              194.66                 194.66
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 25 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 598 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                   12/30/2017                 286.60                 286.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                 300.00                 300.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                 304.85                 304.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                 322.50                 322.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/30/2017                 732.78                 732.78
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/31/2017                  99.20                  99.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/31/2017                 117.24                 117.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/31/2017                 246.13                 246.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    12/31/2017                 277.81                 277.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/31/2017                 190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   12/31/2017                 316.79                 316.79
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        1/17/2018               20.08                  20.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        1/17/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        1/17/2018               84.87                  84.87
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/26/2018              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/29/2018               74.18                  74.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/29/2018              155.98                 155.98
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 26 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 599 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       1/29/2018              318.62                 318.62
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018                5.00                   5.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018                9.95                   9.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018               41.00                  41.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              128.49                 128.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              147.77                 147.77
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              171.51                 171.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              218.43                 218.43
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              255.67                 255.67
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              327.05                 327.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       1/31/2018              363.95                 363.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        2/21/2018               20.08                  20.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        2/21/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        2/21/2018               87.57                  87.57
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 27 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 600 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Cell Phone Expense                        2/28/2018               60.20                  60.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               19.05                  19.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               20.10                  20.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               23.90                  23.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               28.71                  28.71
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               44.51                  44.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018               84.48                  84.48
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       2/28/2018              213.99                 213.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        3/23/2018               20.08                  20.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        3/23/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        3/23/2018               84.87                  84.87
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018               12.80                  12.80
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 28 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 601 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       3/30/2018               47.73                  47.73
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018               57.00                  57.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018               74.89                  74.89
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018               76.47                  76.47
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018              108.27                 108.27
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018              472.80                 472.80
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       3/30/2018            1,229.43               1,229.43
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/20/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/20/2018               39.25                  39.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        4/20/2018               78.50                  78.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/20/2018              150.00                 150.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018               21.29                  21.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018               50.00                  50.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 29 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 602 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       4/30/2018              100.82                 100.82
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              104.50                 104.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              119.57                 119.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              129.59                 129.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              154.38                 154.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              155.40                 155.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              155.40                 155.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              177.83                 177.83
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              522.37                 522.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       4/30/2018              750.24                 750.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/16/2018               38.43                  38.43
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/16/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        5/16/2018               77.66                  77.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/23/2018              125.93                 125.93
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/23/2018              221.87                 221.87
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 30 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 603 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Credit Card Expense                       5/31/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018               22.54                  22.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              119.16                 119.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              165.85                 165.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              195.52                 195.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              214.00                 214.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              306.73                 306.73
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       5/31/2018              958.58                 958.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/15/2018               38.41                  38.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/15/2018               38.41                  38.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/15/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        6/15/2018               77.66                  77.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/15/2018               77.66                  77.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/29/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       6/29/2018               12.99                  12.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/17/2018               38.41                  38.41
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 31 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 604 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Raul Munilla                       Cell Phone Expense                        7/17/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/17/2018               86.90                  86.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        7/17/2018               96.14                  96.14
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       7/31/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        8/17/2018               39.24                  39.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        8/17/2018               96.97                  96.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                        8/17/2018              128.02                 128.02
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                       8/31/2018                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Credit Card Expense                   10/31/2018                 229.96                 229.96
6201 SW 70th Street
First Floor
Miami, FL 33143
Raul Munilla                       Cell Phone Expense                    11/30/2018                 195.40                 195.40
6201 SW 70th Street
First Floor
Miami, FL 33143

Juan Munilla                       Cell Phone Expense                        3/28/2017               80.66                  80.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/28/2017              316.30                 316.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/28/2017              314.34                 314.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/28/2017               62.38                  62.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/28/2017              441.59                 441.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/28/2017              144.92                 144.92
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              100.82                 100.82
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 32 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 605 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       3/29/2017                9.95                   9.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               19.90                  19.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               28.37                  28.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               12.33                  12.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               14.95                  14.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               27.96                  27.96
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               23.85                  23.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               10.17                  10.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               23.85                  23.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               10.17                  10.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               19.95                  19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                9.00                   9.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               13.97                  13.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               52.50                  52.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              152.50                 152.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              278.94                 278.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                1.50                   1.50
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 33 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 606 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       3/29/2017              159.00                 159.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              159.00                 159.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                1.50                   1.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                1.50                   1.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                5.94                   5.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               34.99                  34.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               34.99                  34.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              337.84                 337.84
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               39.95                  39.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               39.95                  39.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               84.00                  84.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               19.00                  19.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               87.51                  87.51
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 34 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 607 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       3/29/2017                3.00                   3.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              320.00                 320.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              305.00                 305.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               90.00                  90.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              384.01                 384.01
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              250.80                 250.80
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              102.00                 102.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               98.82                  98.82
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              199.00                 199.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017              518.91                 518.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               64.52                  64.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               14.95                  14.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/29/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              158.60                 158.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              122.47                 122.47
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              137.50                 137.50
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 35 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 608 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        3/31/2017               31.56                  31.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              453.34                 453.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              106.16                 106.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2017              488.33                 488.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017                7.95                   7.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017              135.00                 135.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017              546.16                 546.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017               23.00                  23.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017               18.00                  18.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017              595.05                 595.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017               25.00                  25.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/31/2017               78.00                  78.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             3/31/2017              137.16                 137.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              4/1/2017               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/28/2017              148.63                 148.63
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/28/2017              121.10                 121.10
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 36 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 609 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        4/28/2017              193.70                 193.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/28/2017               31.56                  31.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/28/2017               18.89                  18.89
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/28/2017              535.55                 535.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017               15.00                  15.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              194.92                 194.92
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              172.00                 172.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              171.00                 171.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              109.53                 109.53
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              315.17                 315.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              171.81                 171.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017               29.97                  29.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              198.00                 198.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              352.20                 352.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017               40.00                  40.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017              486.85                 486.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/28/2017               18.00                  18.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 37 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 610 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       4/28/2017              620.20                 620.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/28/2017              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/28/2017              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/30/2017              242.35                 242.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/30/2017              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/30/2017               65.54                  65.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             4/30/2017               50.08                  50.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              5/1/2017               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             5/10/2017              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             5/10/2017              190.00                 190.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017              146.70                 146.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017               65.77                  65.77
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017              129.52                 129.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017               11.56                  11.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017               21.23                  21.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/17/2017              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.95                   9.95
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 38 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 611 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       5/26/2017               14.18                  14.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                5.91                   5.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                3.98                   3.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                1.99                   1.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               23.95                  23.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               10.17                  10.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               19.95                  19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                2.29                   2.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               19.00                  19.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               34.99                  34.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               39.95                  39.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               39.95                  39.95
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 39 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 612 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               21.12                  21.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               31.67                  31.67
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017              180.55                 180.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017              180.55                 180.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017              199.00                 199.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017              380.60                 380.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               19.95                  19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/26/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/30/2017              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/30/2017              508.75                 508.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/30/2017               86.85                  86.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/31/2017              144.92                 144.92
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/31/2017              435.58                 435.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/31/2017               59.55                  59.55
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 40 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 613 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       5/31/2017                9.95                   9.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                1.99                   1.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               22.98                  22.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                1.99                   1.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               16.97                  16.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               12.79                  12.79
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               10.17                  10.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               19.95                  19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               19.00                  19.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               34.99                  34.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               32.16                  32.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               35.00                  35.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 41 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 614 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       5/31/2017              118.65                 118.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              199.00                 199.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               14.95                  14.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               19.99                  19.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               10.70                  10.70
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               72.00                  72.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              121.67                 121.67
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               29.96                  29.96
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               50.00                  50.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               72.00                  72.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               48.50                  48.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              111.90                 111.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               18.00                  18.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              375.00                 375.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              596.56                 596.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              125.00                 125.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 42 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 615 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       5/31/2017               57.51                   57.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              375.00                  375.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017              249.48                  249.48
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                 2.00                    2.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                 0.31                    0.31
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017               39.00                   39.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2017                 2.99                    2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             5/31/2017               71.68                   71.68
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             5/31/2017               96.29                   96.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              6/1/2017               90.51                   90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              6/2/2017            11,924.52               11,924.52
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             6/15/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/21/2017               67.23                   67.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/21/2017               65.25                   65.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/21/2017              137.79                  137.79
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/21/2017               62.16                   62.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/21/2017               21.56                   21.56
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 43 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 616 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        6/28/2017              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               11.18                  11.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               23.97                  23.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                7.97                   7.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017              104.95                 104.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               10.17                  10.17
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               19.95                  19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               10.91                  10.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               34.99                  34.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                9.99                   9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               19.00                  19.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017              347.13                 347.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               90.49                  90.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               90.49                  90.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               90.49                  90.49
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 44 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 617 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       6/28/2017               90.49                   90.49
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017              372.50                  372.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017                9.99                    9.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017              199.00                  199.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017             1,007.82                1,007.82
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/28/2017               19.95                   19.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2017               39.08                   39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2017              435.58                  435.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2017               79.16                   79.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/30/2017              190.74                  190.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/30/2017              350.00                  350.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/30/2017                2.99                    2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/30/2017              105.90                  105.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/30/2017              880.27                  880.27
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             6/30/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             6/30/2017               88.80                   88.80
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 45 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 618 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Other Expense                              7/1/2017               90.51                   90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/17/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/25/2017               67.21                   67.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/25/2017               83.35                   83.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/25/2017              161.78                  161.78
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/25/2017               11.56                   11.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/25/2017               21.56                   21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/27/2017              146.03                  146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/27/2017               39.95                   39.95
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/27/2017              199.00                  199.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/31/2017              435.58                  435.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/31/2017               78.16                   78.16
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017                2.99                    2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017              105.90                  105.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017              638.40                  638.40
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017             1,400.00                1,400.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017              575.98                  575.98
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 46 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 619 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       7/31/2017               14.99                   14.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2017               63.57                   63.57
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              8/1/2017               90.51                   90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        8/16/2017              160.15                  160.15
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        8/16/2017              319.45                  319.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        8/16/2017               48.23                   48.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        8/16/2017               21.56                   21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017              100.00                  100.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017              285.00                  285.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017              158.90                  158.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017               18.55                   18.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017               80.00                   80.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017               69.41                   69.41
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017              201.22                  201.22
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       8/31/2017             1,013.00                1,013.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             8/31/2017              175.00                  175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                              9/1/2017               90.51                   90.51
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 47 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 620 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        9/27/2017               67.21                   67.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/27/2017               96.11                   96.11
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/27/2017               29.66                   29.66
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/27/2017               48.23                   48.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/27/2017               21.56                   21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/27/2017              281.24                  281.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017               37.04                   37.04
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017               21.05                   21.05
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017               58.00                   58.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017               21.77                   21.77
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017               37.43                   37.43
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        9/28/2017                5.00                    5.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017              139.44                  139.44
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017             1,449.60                1,449.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017               50.00                   50.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017              130.00                  130.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017               83.20                   83.20
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 48 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 621 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount      Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       9/28/2017               24.59                   24.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017               19.26                   19.26
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017               45.00                   45.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017             3,500.00                3,500.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017               45.00                   45.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017                2.99                    2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/28/2017                4.99                    4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/29/2017               65.02                   65.02
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       9/29/2017                4.99                    4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Other Expense                             9/30/2017              600.00                  600.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017               90.51                   90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017              537.13                  537.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017               18.18                   18.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017              448.09                  448.09
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017              624.21                  624.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       10/1/2017              298.33                  298.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/13/2017                 190.00                  190.00
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 49 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 622 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                    10/25/2017                  75.12                  75.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    10/25/2017                 157.00                 157.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    10/25/2017                 365.00                 365.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    10/25/2017                 545.36                 545.36
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    10/25/2017                  56.60                  56.60
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    10/31/2017                 119.74                 119.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/31/2017                 111.56                 111.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/31/2017                 221.30                 221.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/31/2017                 156.85                 156.85
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/31/2017                 260.31                 260.31
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   10/31/2017                 218.06                 218.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       11/1/2017               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017                  67.33                  67.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017                  65.37                  65.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017                 137.12                 137.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017                  21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017                  36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 50 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 623 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                    11/30/2017              117.24                 117.24
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2017               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017              650.00                 650.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017               17.25                  17.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                7.76                   7.76
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                7.76                   7.76
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017              137.00                 137.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                9.00                   9.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017              206.10                 206.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017               85.59                  85.59
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017              221.38                 221.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                3.99                   3.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017               19.26                  19.26
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017               23.42                  23.42
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   11/30/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 51 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 624 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       12/1/2017               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/22/2017                  39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  67.33                  67.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  65.37                  65.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  53.06                  53.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    12/26/2017                  65.65                  65.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 155.51                 155.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 292.06                 292.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               1,072.76               1,072.76
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 239.29                 239.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 244.30                 244.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 280.10                 280.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 570.39                 570.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 132.93                 132.93
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                  29.95                  29.95
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 52 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 625 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                   12/31/2017               23.30                  23.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               27.43                  27.43
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              289.50                 289.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              211.09                 211.09
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               80.50                  80.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              280.10                 280.10
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              121.97                 121.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              441.14                 441.14
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              193.79                 193.79
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            1,593.91               1,593.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              856.20                 856.20
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               96.25                  96.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              500.07                 500.07
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            3,530.18               3,530.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            2,003.25               2,003.25
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              858.60                 858.60
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 53 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 626 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                   12/31/2017               49.14                  49.14
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               10.58                  10.58
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                9.74                   9.74
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               56.00                  56.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            1,492.00               1,492.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                9.29                   9.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              324.69                 324.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              471.12                 471.12
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              112.78                 112.78
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               12.00                  12.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               11.00                  11.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              191.88                 191.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              128.39                 128.39
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               24.99                  24.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 54 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19        Page 627 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date       Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                   12/31/2017              144.29                 144.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              274.36                 274.36
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            1,800.00               1,800.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            1,147.78               1,147.78
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               35.30                  35.30
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               15.50                  15.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                4.04                   4.04
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               21.36                  21.36
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              270.00                 270.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                3.00                   3.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017            1,162.81               1,162.81
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              431.97                 431.97
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017               30.88                  30.88
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017              189.76                 189.76
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 55 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 628 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                   12/31/2017                   4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                 171.45                 171.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                   12/31/2017                  77.00                  77.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/12/2018              175.00                 175.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/17/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018              216.42                 216.42
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018              862.01                 862.01
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018               71.31                  71.31
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018              524.08                 524.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        1/26/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/27/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              143.75                 143.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              508.75                 508.75
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              382.50                 382.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018               86.41                  86.41
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 56 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 629 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       1/31/2018              623.54                 623.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018               45.00                  45.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018              651.62                 651.62
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018               79.11                  79.11
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018               11.19                  11.19
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       1/31/2018               72.00                  72.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018              307.38                 307.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018              806.18                 806.18
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018                4.48                   4.48
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        2/21/2018               38.34                  38.34
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 57 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 630 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        2/21/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/27/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              209.90                 209.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018               13.23                  13.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              450.87                 450.87
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018               81.38                  81.38
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018            1,293.04               1,293.04
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              372.69                 372.69
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              591.91                 591.91
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       2/28/2018              270.00                 270.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/23/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/23/2018              200.00                 200.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/27/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 58 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 631 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       3/30/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018               13.23                  13.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018               22.65                  22.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              116.89                 116.89
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              193.79                 193.79
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              492.08                 492.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              316.15                 316.15
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018               81.34                  81.34
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              602.01                 602.01
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              405.00                 405.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018              146.65                 146.65
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       3/30/2018               42.13                  42.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2018               67.42                  67.42
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2018               65.50                  65.50
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2018              282.61                 282.61
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 59 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 632 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        3/31/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        3/31/2018               11.56                  11.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/20/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/27/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/30/2018               67.33                  67.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/30/2018               65.37                  65.37
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/30/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/30/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        4/30/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              325.00                 325.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              380.08                 380.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              146.03                 146.03
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               82.21                  82.21
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               33.35                  33.35
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 60 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 633 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       4/30/2018                8.23                   8.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              381.08                 381.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018                2.99                   2.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              107.00                 107.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               13.23                  13.23
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018            1,474.29               1,474.29
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               40.00                  40.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              427.00                 427.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018               90.44                  90.44
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018              641.92                 641.92
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       4/30/2018                4.99                   4.99
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                        5/4/2018              200.00                 200.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/16/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/25/2018               67.90                  67.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/25/2018               68.42                  68.42
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/25/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        5/25/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 61 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 634 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Cell Phone Expense                        5/25/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               75.00                  75.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018              572.68                 572.68
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               49.98                  49.98
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018              541.45                 541.45
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               68.00                  68.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               62.90                  62.90
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               89.94                  89.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       5/31/2018               50.94                  50.94
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                        6/1/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/15/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/22/2018               67.33                  67.33
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/22/2018              242.53                 242.53
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/22/2018               22.06                  22.06
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/22/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/22/2018               36.86                  36.86
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/29/2018            3,573.13               3,573.13
6201 SW 70th Street
First Floor
Miami, FL 33143




                                                             Page 62 of 63
                        Case 19-12821-AJC            Doc 5        Filed 03/01/19           Page 635 of 712



                                                         EXHIBIT SOFA 13A


          Name and Address of
                                      Transfer Description        Transfer Date          Transfer Amount     Amount Repaid to MCM
         Beneficiary of Transfer
Juan Munilla                       Credit Card Expense                       6/29/2018            3,573.13               3,573.13
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/29/2018               25.00                  25.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       6/29/2018               25.00                  25.00
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018               69.55                  69.55
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018               42.54                  42.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018              719.54                 719.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018               32.71                  32.71
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018               21.56                  21.56
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        6/30/2018               86.54                  86.54
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                        7/6/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                        7/17/2018               39.08                  39.08
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Credit Card Expense                       7/31/2018               90.51                  90.51
6201 SW 70th Street
First Floor
Miami, FL 33143
Juan Munilla                       Cell Phone Expense                    11/30/2018                 119.74                 119.74
6201 SW 70th Street
First Floor
Miami, FL 33143

TOTAL                                                                                           246,375.81             246,375.81




                                                             Page 63 of 63
                                                                         EXHIBIT SOFA 13B
                    Recipient Name and       Description of Property Transferred                    Sales Price                      Date Transfer
Page 636 of 712




                    Address                                                                                                          Was Made
                    Sold by:                 1.     2012 McCloskey J50 Crusher                      1.     Sale Price: $175,000.00   March 2017
                    Ritchie Bros. Auctioneer        SN 80468 (PWS-003)
                    4000 Pine Lake Road
                    Lincoln NE 68516         2.    2007 JLG 6000S 4X4 Boom Lift                     2.     Sale Price: $16,500.00
                                                   SN 03000105491 (LFT-024)
                                             3.    2007 Caterpiller D6N Crawler                     3.     Sale Price: $57,500.00
Filed 03/01/19




                                                   SN CAT00D6NAALY02919 (BLD- 015)
                                             4.    2006 Caterpillar TH460 Lift
                                                   SN SLF02424 (LFT-026)                            4.     Sale Price: $32,000.00
                                             5.    1981 Fruahauf Trailer
Doc 5




                                                   SN 1H4T04128BK005408 (TLR-             048)      5.     Sale Price: $12,500.00
Case 19-12821-AJC




                    Sold by:                 1.    1996 Mack Fuel Truck (TRL-001)                   1.     Sale Price: $22,000.00    October 2017
                    Ritchie Bros. Auctioneer
                    4000 Pine Lake Road      2.    Caterpillar Compaction CS 533E                   2.     Sale Price: $32,500.00
                    Lincoln NE 68516               #DAK00182 (ROL-015)
                                             3.    2010 Wirtgen Soil Stabilizer SN                  3.     Sale Price: $140,000.00
                                                   #05WR0191 (RCM-003)
                    Sold by:                 1.    2000 Ford F-550 Vin                              1.     Sale Price: $6,000.00     March 2017
                    Ritchie Bros. Auctioneer       #1FDAW57F3YED38660
                                                                                     Page 1 of 11
                         8895170-4
                    Recipient Name and       Description of Property Transferred                  Sales Price                     Date Transfer
                    Address                                                                                                       Was Made
                    4000 Pine Lake Road
                    Lincoln NE 68516         2.    2000 Isuzu NQR #JALB4B147Y7000623              2.     Sale Price: $3,000.00
Page 637 of 712




                                             3.    2005 Ford Expedition
                                                   #1FMPU16575LA26365 TRS-010                     3.     Sale Price: $1,750.00
                                             4.    2000 GMC 7500 #1GDM7C1C4YJ510134
                                                   (TRF-028)                                      4.     Sale Price: $14,000.00
Filed 03/01/19




                    Sold by:                 1.    Caterpillar D3GLGP Bulldozer                   1.     Sale Price: $36,000.00   March 2018
                    Ritchie Bros. Auctioneer       #BYR00924 (BLD-011)
                    4000 Pine Lake Road
                    Lincoln NE 68516         2.    Caterpillar 330CL Excavator #KDD00382          2.     Sale Price: $42,500.00
                                                   (EXC-007)
                                             3.    Caterpillar 430D Backhoe Loader                3.     Sale Price: $29,500.00
Doc 5




                                                   #DHBML02403 (BHL-005)
                                             4.    Caterpillar D3G LGP Bulldozer                  4.     Sale Price: $30,000.00
Case 19-12821-AJC




                                                   #BYR01420 (BLD-014)
                                             5.    Caterpillar 302.5C Excavator #GBB01934         5.     Sale Price: $8,500.00
                                                   (EXC-016)
                                             6.    Caterpillar 304C Midi Excav                    6.     Sale Price: $10,000.00
                                                   #CAT0304CEFPK00902 (EXC-017)
                                             7.    Caterpillar 301.8 Mini Excav                   7.     Sale Price: $10,000.00
                                                   #CAT0304CEFPK00902 (EXC-018)
                                                                                   Page 2 of 11
                         8895170-4
                    Recipient Name and   Description of Property Transferred                  Sales Price                      Date Transfer
                    Address                                                                                                    Was Made
                                         8.    2004 Caterpillar CP433E Vibratory              8.     Sale Price: $36,000.00
                                               Compactor SN CATCP433CASN00134
                                               (ROL-021)
Page 638 of 712




                                         9.    2006 Atlas Copeo QAS30 Portable Generator      9.     Sale Price: $700.00
                                               SN USA018481 (GEN-063)
                                         10.   2010 Ingersoll-Rand G25 Portable Generator     10.    Sale Price: $3,500.00
                                               SN 4FVGCBAA0AU409850 (GEN-064)
Filed 03/01/19




                                         11.   John Deere 310J 4X4 Excavator SN
                                               1T0310JXPBC213728 (BHL-011)                    11.    Sale Price: $25,000.00
                                         12.   2004 Trail King TK 120 Low Boy
                                               #1TKj0513334B084733 (TLR-047)                  12.    Sale Price: $33,000.00
                                         13.   2013 John Deere 450 JXT Crawler Dozer
Doc 5




                                               #1T0450JXJCD218323 (BLD-027)                   13.    Sale Price: $52,000.00
                                         14.   McClusky C50 Crusher #123-00-361
Case 19-12821-AJC




                                               (CPV-024)                                      14.    Sale Price: $172,500.00
                                         15.   2009 Caterpillar 257B Loader SN
                                               CAT0257BPSLK09141 (SSL-011)                    15.    Sale Price: $14,000.00
                                         16.   John Deere 450J Crawler Dozer (BLD-
                                               031)                                           16.    Sale Price: $45,000.00
                                         17.   Variable Message Boards for Texas US75
                                               (VMS-011, VMS-012 & VMS-013)                   17.    Sale Price: $5,250.00
                                                                               Page 3 of 11
                        8895170-4
                    Recipient Name and   Description of Property Transferred                  Sales Price                      Date Transfer
                    Address                                                                                                    Was Made
                                         18.   2015 John Deere 450J Crwler Dozer SN
                                               1T0450JXLED272892 (BLD-036)
                                                                                              18.    Sale Price: $57,500.00
Page 639 of 712




                                         19.   Bobcat T770 Multi-Terrain Loader - (SSL-015)
                                         20.   Caterpillar D6T LGP Crawler Tractor -          19.    Sale Price: $29,000.00
                                               (BLD-034)
                                         21.   Caterpillar 950K SN #R4A00949 (LDR-            20.    Sale Price: $92,500.00
                                               023)
Filed 03/01/19




                                         22.   Caterpillar 12M SN #B9F00984 (MGR-             21.    Sale Price: $115,000.00
                                               008)
                                         23.   Caterpillar 950K SN #FER00387 (LDR-            22.    Sale Price: $100,000.00
                                               027)
Doc 5




                                         24.   2006 Broce Sweeper Broom SN 405046             23.    Sale Price: $85,000.00
                                               (SWR-008)
Case 19-12821-AJC




                                         25.   2009 Caterpillar Crawler Tractor SN            24.    Sale Price: $17,500.00
                                               CAT00D6TELAY01383 (BLD-019)
                                         26.   2012 Bomag Roller SN 101583097138              25.    Sale Price: $82,500.00
                                               (ROL-026)
                                         27.   2012 Bomag Roller SN 101583097139              26.    Sale Price: $42,500.00
                                               (ROL-025)
                                         28.   Nortrax NPK Hydraulic Breaker SN 110133 &      27.    Sale Price: $47,500.00
                                               110716(HMR-019 & HMR-020)
                                                                               Page 4 of 11
                        8895170-4
                    Recipient Name and      Description of Property Transferred                  Sales Price                     Date Transfer
                    Address                                                                                                      Was Made
                                                                                                 28.    Sale Price: $12,500.00
Page 640 of 712




                    Sold by:                1.    Carolina Skiff 16' Boat                        1.     Sale Price: $1,000.00    March 2018
                    Weeks Auction Co.             #EKHE4211G304 (BOA-002)
                    4851 W. State Road 40
                    Ocala, FL 34482         2.    Ingersoll Rand 185 Compressor                  2.     Sale Price: $3,500.00
                                                  #367352UBOBIO (AIR-020)
Filed 03/01/19




                                            3.    2006 John Deere Tractor 9520 SN                3.     Sale Price: $33,000.00
                                                  RW9520E041191 (TCR-001)
                                            4.    2005 SullAir Air Compressor SN                 4.     Sale Price: $3,400.00
                                                  004151656 (AIR-027)
                    Sold by:                1.    2000 Peterbuilt 379 Truck Tractor              1.     Sale Price: $27,000.00   May 14, 2018
Doc 5




                    Sunshine Heavy                #1NP5LB0X5YN463412 (TRT-009)
                    Hauling, Inc.
                    4251 NW 133rd St.
Case 19-12821-AJC




                    Opa Locka, FL 33054
                    Sold to:                1.    Fontaine TL55 Trailer Lowboy                   1.     Sale Price: $30,000.00   October 17,
                    Halley Engineering            #4LFE5230863528350 (TLR-016)                                                   2018
                    Contractors
                    13292 NW 118th Ave,     2.    2009 Hino 338 Truck                            2.     Sale Price: $18,000.00
                    Hialeah, FL 33018             #5PVN8JT892S51283 (TRL-004)
                    Sold to:                1.    2008 Landoll Trailer                           1.     Sale Price: $30,000.00   November 20,
                    S&A Ventures                  #1LH435VH981B16695 (TLR-083)                                                   2018
                    3141 NW 102st
                                                                                  Page 5 of 11
                        8895170-4
                    Recipient Name and      Description of Property Transferred                  Sales Price                     Date Transfer
                    Address                                                                                                      Was Made
                    Miami, FL 33147
Page 641 of 712




                    Sold to:                1.    2003 Ice 3060 Auger Drill                      1.     Sale Price: $14,000.00   January 21,
                    Halley Engineering            #299549 (PIL-002)                                                              2019
                    Contractors
                    13292 NW 118 Ave.       2.    2003 Ice 416L & 126B Vibratory Hammer          2.     Sale Price: $30,000.00
                    Hialeah, FL 33018             #V81218 / #C51506 (PIL-004)
                                            3.    2003 Ice 335 Power Unit for 416L Vibratory     3.     Sale Price: $19,000.00
Filed 03/01/19




                                                  Hammer
                                                  # P83443 (PIL-005)
                                                                                                 4.     Sale Price: $10,000.00
                                            4.    2008 Ape D-30 Diesel Pile Hammer
                                                  # 200804548 (PIL-009)
                    Sold to:                1.    2000 Trail King TK20HT-2801 Trailer            1.     Sale Price: $2,500.00    January 25,
Doc 5




                    Exclusive Machinery           #1TKCO2827M100639 (TLR-023)                                                    2019
                    Body Paint
                    4455 Pioneer 21st St.   2.    2008 Mitsubishi FE145 Service Truck            2.     Sale Price: $5,500.00
Case 19-12821-AJC




                    Clewiston, FL 33440           #JL6BBD1S68K013076 (TRB-006)
                                            3.    1999 International 4700 T44E Flatbed Truck     3.     Sale Price: $1,200.00
                                                  #1HTSMABK2YH245478 (TRF-012)
                                            4.    2003 Isuzu FRR COE Flatbed Truck               4.     Sale Price: $4,000.00
                                                  #JALF5C13937701541 (TRF-015)
                    Sold to:                1.    2000 Kenworth T800 Boom Truck T/A              1.     Sale Price: $30,000.00   January 28,
                    Under Power Corp.             #1NKDLB0X7YJ862931 (CRA-020)                                                   2019
                    7900 NW 60st
                    Miami, FL 33166
                                                                                  Page 6 of 11
                         8895170-4
                    Recipient Name and      Description of Property Transferred                    Sales Price                     Date Transfer
                    Address                                                                                                        Was Made
                    Sold to:                1.    2011 Hyundai R210LC-9 Hydraulic Excavator        1.     Sale Price: $30,000.00   February 5,
                    Plano Heavy Equip.            #HQ601CB0001067 (EXC-021)                                                        2019
Page 642 of 712




                    Sales
                    2376 Claridge Circle,
                    Plano, TX 75075
                    Sold to:                1.    2015 Caterpillar 299D Skid Steer Loader          1.     Sale Price: $10,651.50   February 12,
                    Plano Heavy Equip.            #0GTC02002 (SSL-022)                                                             2019
                    Sales
Filed 03/01/19




                    2376 Claridge Circle,
                    Plano, TX 75075
                    Sold to:                1.    2000 Caterpillar DP90 Forklift                   Sale Price: $50,000.00          February 13,
                    Florida Concrete              #T32B50014 (LFT-005)                                                             2019
                    Products, LLC
                    15900 SW 408 ST,        2.    2005 Caterpillar DP115 Forklift
Doc 5




                    Homestead, FL 33034           #4DP10147 (LFT-033)
                                            3.    Caterpillar 252B3 Skid Steer Loader
Case 19-12821-AJC




                                                  #TNK02339 (SSL-023)
                                            4.    1986 TL 48 FT Aluminum Flat Bed
                                                  #1PT011NJ8G9002847 (TLR-003)
                                            5.    1982 Fontaine 13500 Extendable Flat Bed
                                                  #1A11422C1C1536358 (TLR-005)
                                            6.    2000 Fontaine TP-4-4881SL Flat Bed
                                                  #13N4482C3Y1587209 (TLR-006)
                                                                                    Page 7 of 11
                         8895170-4
                    Recipient Name and       Description of Property Transferred                  Sales Price                  Date Transfer
                    Address                                                                                                    Was Made
                                             7.    2000 Fontaine TP-4-4881SL Flat Bed
                                                   #13N4482C3Y1587211 (TLR-007)
Page 643 of 712




                                             8.    2006 Isuzu NPR Flatbed Truck
                                                   #JALB4B16167018646 (TRF-031)
                                             9.    2008 Mack GU813 Tandem-Axle
                                                   #1M1AX16Y18M001830 (TRT-015)
                    Sold by:                 1.    2008 Caterpillar 420E IT Backhoe Loader        1.     Sale Price: $29,000   February 18,
Filed 03/01/19




                    Ritchie Bros. Auctioneer       #CAT420ELKMW02993 (BHL-015)                                                 2019
                    4000 Pine Lake Road
                    Lincoln NE 68516         2.    2008 Caterpillar D6N XL Dozer                  2.     Sale Price: $32,000   February 23,
                                                   #CAT00D6NCDJA00841 (BLD-023)                                                2019
                                             3.    2014 John Deere 450J LGP Dozer                 3.     Sale Price: $42,000   February 20,
                                                   #1T0450JXPDD254818 (BLD-032)                                                2019
Doc 5




                                             4.    2014 John Deere 450J LGP Dozer                 4.     Sale Price: $46,000   February 20,
                                                   #1T0450JXTED260750 (BLD-033)                                                2019
Case 19-12821-AJC




                                             5.    2011 Hyundai R480LC-9 Hydraulic Excavator      5.     Sale Price: $42,500   February 22,
                                                   #HQB01LB0000110 (EXC-020)                                                   2019
                                             6.    2012 Caterpillar M318D Hydraulic Excavator     6.     Sale Price: $65,000   February 22,
                                                   #D8W00461 (EXC-045)                                                         2019
                                             7.    2010 Caterpillar 924H Wheel Loader             7.     Sale Price: $55,000   February 19,
                                                   #CAT0924HPHXC01502 (LDR-033)                                                2019
                                             8.    2016 Wacker LTN6C Light Tower                  8.     Sale Price: $3,000
                                                                                   Page 8 of 11
                         8895170-4
                    Recipient Name and   Description of Property Transferred                  Sales Price                  Date Transfer
                    Address                                                                                                Was Made
                                               #24243805 (LIT-060)                                                         February 18,
                                                                                                                           2019
                                         9.    2016 Wacker LTN6C Light Tower                  9.     Sale Price: $3,000
Page 644 of 712




                                               #20100922 (LIT-063)                                                         February 18,
                                                                                                                           2019
                                         10.   2008 Caterpillar 120M VHP Motor Grader         10.    Sale Price: $60,000
                                               #CAT0120MTB9C00175 (MGR-006)                                                February 21,
                                                                                                                           2019
                                         11.   2012 NorAm 65E Motor Grader                    11.    Sale Price: $52,500
                                               #65ET9777/ Cummins 73450802 (MGR-010)                                       February 21,
Filed 03/01/19




                                                                                                                           2019
                                         12.   2001 Ice I-36DPH I-36 Diesel Pile Hammer       12.    Sale Price: $20,000
                                               #0517B (PIL-001)                                                            February 20,
                                                                                                                           2019
                                         13.   2003 Ice 175 Power Unit for 3060 Auger Drill   13.    Sale Price: $12,000
                                               #300028 (PIL-003)                                                           February 20,
                                                                                                                           2019
Doc 5




                                         14.   Ape D-46-32/28 D-46 Diesel Pile Hammer         14.    Sale Price: $32,000
                                               #200408284 (PIL-007)                                                        February 20,
                                                                                                                           2019
Case 19-12821-AJC




                                         15.   HMC SP50D Hyd Hammer Sheet Pile Exc.           15.    Sale Price: $25,000
                                               #01U123 (PIL-012)                                                           February 23,
                                                                                                                           2019
                                         16.   Ice 55 Power Pack for Auger                    16.    Sale Price: $6,000
                                               #P91511 (PIL-014)                                                           February 20,
                                                                                                                           2019
                                         17.   2010 Vorteq-Soft Stop TMA9000 Trailer          17.    Sale Price: $10,000
                                               #1E9TC191X9A632141 (TLR-035)                                                February 23,
                                                                                                                           2019
                                         18.   1994 Great Dane Trailer 45' Flatbed            18.    Sale Price: $7,000
                                                                               Page 9 of 11
                        8895170-4
                    Recipient Name and   Description of Property Transferred                   Sales Price                   Date Transfer
                    Address                                                                                                  Was Made
                                               #1GRDM9429RM026405 (TLR-039)                                                  February 23,
                                                                                                                             2019
                                         19.   2015 Kaufman FAP22K-25D Trailer                 19.    Sale Price: $10,000
Page 645 of 712




                                               #5SHAP2524FB001563 (TLR-076)                                                  February 23,
                                                                                                                             2019
                                         20.   2004 Mack CV-713 GRANITE Truck Dump             20.    Sale Price: $31,000
                                               #1M2AG11C74M014728 (TRD-007)                                                  February 22,
                                                                                                                             2019
                                         21.   2002 Chevrolet W4500 COE 4X4 Flatbed            21.    Sale Price: $7,000
                                               #J8BC4B15627011741 (TRF-026)                                                  February 23,
Filed 03/01/19




                                                                                                                             2019
                                         22.   2004 International 4300 Truck Fuel Lube         22.    Sale Price: $13,000
                                               #1HTMMAAM74H593587 (TRL-005)                                                  February 21,
                                                                                                                             2019
                                         23.   2007 Freightliner M2106 Truck Fuel Lube         23.    Sale Price: $35,000
                                               #1FVACXDC07HX55805 (TRL-006)                                                  February 21,
                                                                                                                             2019
Doc 5




                                         24.   1991 Mack CH613 Truck Fuel                      24.    Sale Price: $6,500
                                               #1M1AA05Y2MW010435 (TRL-007)                                                  February 21,
                                                                                                                             2019
Case 19-12821-AJC




                                         25.   2013 Ford F-550 XL 4X4 Truck Mechanic           25.    Sale Price: $70,000
                                               #1FDUF5HT3DEA42758 (TRM-013)                                                  February 21,
                                                                                                                             2019
                                         26.   2012 Ford F-550 XL 4X4 Truck Mechanic           26.    Sale Price: $49,000
                                               #1FDGF5HT4CEC34315 (TRM-014)                                                  February 21,
                                                                                                                             2019
                                         27.   2012 Ford F-550 Truck Mechanic                  27.    Sale Price: $46,000    February 21,
                                               #1FDUF5HT6CEA89376 (TRM-015)                                                  2019
                                         28.   2013 Peterbilt 389 Tri-Axle                     28.    Sale Price: $140,000
                                                                               Page 10 of 11
                        8895170-4
                    Recipient Name and   Description of Property Transferred                   Sales Price                     Date Transfer
                    Address                                                                                                    Was Made
                                               #1XPXP4EX3DD201783 (TRT-016)                                                    February 23,
                                                                                                                               2019
                                         29.   2008 JLG Lift                                   29.    Sale Price: $3,750
Page 646 of 712




                                               #300123501 (LFT-022)                                                            February 23,
                                                                                                                               2019
                                         30.   Adler Sediment Tank                             30.    Sale Price: $13,000
                                               #A6798OT (TLR-080)                                                              February 23,
                                                                                                                               2019
                                         31.   2015 Kenworth T-370 Truck Mechanic              31.    Sale Price: $115,000
                                               #2NKHHJ7X9FM430060 (TRM-017)                                                    February 23,
Filed 03/01/19




                                                                                                                               2019
                                         32.   2007 Isuzu NPR HD Truck Utility                 32.    Sale Price: $4,500
                                               #JALC4B16577012144 (TRU-008)                                                    February 23,
                                                                                                                               2019
                                                                                                      Total:   $3,186,201.50
Doc 5
Case 19-12821-AJC
                                                                               Page 11 of 11
                        8895170-4
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 647 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Fernando Munilla                 Salary              5/26/2018 $              9,933.66        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              6/16/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              6/23/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              6/30/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary                 7/7/2018 $            2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              7/14/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              7/21/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              7/28/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary                 8/4/2018 $            2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              8/11/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              8/18/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              8/25/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary                 9/1/2018 $            2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary                 9/8/2018 $            2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              9/15/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              9/22/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143
Fernando Munilla                 Salary              9/29/2018 $              2,466.83        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143




                                                 Page 1 of 43
                      Case 19-12821-AJC        Doc 5    Filed 03/01/19    Page 648 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category           Date                Amount               Relationship to Debtor
of Insider
Fernando Munilla                  Salary               10/20/2018 $              1,922.80        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143
Fernando Munilla                  Salary               10/27/2018 $              3,846.16        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

TOTAL                                                             $             55,171.90

Jorge Munilla                     Salary                  3/3/2018 $             1,961.81      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                   Distribution              3/8/2018 $            10,000.00      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                3/10/2018 $              1,961.81      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                3/17/2018 $              1,961.81      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                3/24/2018 $              1,961.81      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                3/31/2018 $              1,961.81      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                  4/7/2018 $             4,557.96      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                4/14/2018 $              4,557.96      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                4/21/2018 $              4,557.96      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                4/28/2018 $              4,557.96      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                     Salary                  5/5/2018 $             4,557.96      President, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143




                                                   Page 2 of 43
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 649 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Jorge Munilla                    Salary              5/12/2018 $              4,557.96      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              5/19/2018 $              4,557.96      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              5/26/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 6/2/2018 $            3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 6/9/2018 $            3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              6/16/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              6/23/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              6/30/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 7/7/2018 $            3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              7/14/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              7/21/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              7/28/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 8/4/2018 $            3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              8/11/2018 $              3,596.41      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143




                                                 Page 3 of 43
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 650 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Jorge Munilla                    Salary              8/18/2018 $              3,115.46      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              8/25/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 9/1/2018 $            3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 9/8/2018 $            3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              9/15/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              9/22/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              9/29/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              10/6/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             10/13/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             10/20/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             10/27/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              11/3/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             11/10/2018 $              3,115.66      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             11/17/2018 $              3,425.01      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143




                                                 Page 4 of 43
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 651 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Jorge Munilla                    Salary             11/24/2018 $              3,425.01      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              12/1/2018 $              3,425.01      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              12/8/2018 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             12/15/2018 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             12/22/2018 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary             12/29/2018 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 1/5/2019 $            3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              1/12/2019 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              1/19/2019 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              1/26/2019 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 2/2/2019 $            3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary                 2/9/2019 $            3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              2/16/2019 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143

Jorge Munilla                    Salary              2/23/2019 $              3,365.40      President, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143




                                                 Page 5 of 43
                      Case 19-12821-AJC        Doc 5   Filed 03/01/19     Page 652 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category           Date                Amount               Relationship to Debtor
of Insider
TOTAL                                                              $        186,034.90

Juan Munilla                      Salary                  3/3/2018 $             2,944.22        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                    Distribution              3/8/2018 $            10,000.00        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               3/10/2018 $               2,944.22        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               3/17/2018 $               2,944.22        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               3/24/2018 $               2,944.22        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               3/31/2018 $               2,944.22        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary                  4/7/2018 $             5,732.72        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               4/14/2018 $               5,732.72        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               4/21/2018 $               5,732.72        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               4/28/2018 $               5,732.72        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary                  5/5/2018 $             4,187.17        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               5/12/2018 $               5,454.32        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               5/19/2018 $               5,454.32        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143




                                                   Page 6 of 43
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 653 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Juan Munilla                     Salary              5/26/2018 $              4,132.77        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 6/2/2018 $            4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 6/9/2018 $            4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              6/16/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              6/23/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              6/30/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 7/7/2018 $            4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              7/14/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              7/21/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              7/28/2018 $              4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 8/4/2018 $            4,411.17        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             10/13/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             10/20/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             10/27/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143




                                                 Page 7 of 43
                      Case 19-12821-AJC    Doc 5     Filed 03/01/19     Page 654 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category         Date                Amount              Relationship to Debtor
of Insider
Juan Munilla                     Salary              11/3/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             11/10/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             11/17/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             11/24/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              12/1/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              12/8/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             12/15/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             12/22/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary             12/29/2018 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 1/5/2019 $            4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              1/12/2019 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              1/19/2019 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary              1/26/2019 $              4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143

Juan Munilla                     Salary                 2/2/2019 $            4,807.60        Vice President,
6201 SW 70th Street                                                                           Manager, Equity
1st Floor                                                                                         Holder
Miami, FL 33143




                                                 Page 8 of 43
                      Case 19-12821-AJC        Doc 5   Filed 03/01/19     Page 655 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category           Date                Amount               Relationship to Debtor
of Insider
Juan Munilla                      Salary                  2/9/2019 $             4,807.60        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               2/16/2019 $               4,807.60        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Juan Munilla                      Salary               2/23/2019 $               4,807.60        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

TOTAL                                                              $        202,336.66

Pedro R Munilla                   Salary                  3/3/2018 $             1,681.85        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                 Distribution              3/8/2018 $            10,000.00        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               3/10/2018 $               1,681.85        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               3/17/2018 $               1,681.85        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               3/24/2018 $               1,681.85        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               3/31/2018 $               1,681.85        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary                  4/7/2018 $             4,914.51        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               4/14/2018 $               4,914.51        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               4/21/2018 $               4,914.51        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143

Pedro R Munilla                   Salary               4/28/2018 $               4,914.51        Vice President,
6201 SW 70th Street                                                                              Manager, Equity
1st Floor                                                                                            Holder
Miami, FL 33143




                                                   Page 9 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 656 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro R Munilla                  Salary                  5/5/2018 $            4,914.51        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              5/12/2018 $               4,914.51        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              5/19/2018 $               4,914.51        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              5/26/2018 $               3,952.96        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  6/2/2018 $            4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  6/9/2018 $            4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              6/16/2018 $               4,134.61        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              6/23/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              6/30/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  7/7/2018 $            4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              7/14/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              7/21/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              7/28/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  8/4/2018 $            4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143




                                                 Page 10 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 657 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro R Munilla                  Salary              8/11/2018 $               4,134.62        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              8/18/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              8/25/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  9/1/2018 $            3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  9/8/2018 $            3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              9/15/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              9/22/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              9/29/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              10/6/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             10/13/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             10/20/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             10/27/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              11/3/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             11/10/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143




                                                 Page 11 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 658 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro R Munilla                  Salary             11/17/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             11/24/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              12/1/2018 $               3,653.87        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              12/8/2018 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             12/15/2018 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             12/22/2018 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary             12/29/2018 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  1/5/2019 $            3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              1/12/2019 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              1/19/2019 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              1/26/2019 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  2/2/2019 $            3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary                  2/9/2019 $            3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143

Pedro R Munilla                  Salary              2/16/2019 $               3,365.40        Vice President,
6201 SW 70th Street                                                                            Manager, Equity
1st Floor                                                                                          Holder
Miami, FL 33143




                                                 Page 12 of 43
                      Case 19-12821-AJC        Doc 5    Filed 03/01/19     Page 659 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category            Date                Amount               Relationship to Debtor
of Insider
Pedro R Munilla                   Salary               2/16/2019 $                3,365.40        Vice President,
6201 SW 70th Street                                                                               Manager, Equity
1st Floor                                                                                             Holder
Miami, FL 33143

TOTAL                                                               $        201,091.31

Raul Munilla                      Salary                   3/3/2018 $             2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                    Distribution               3/8/2018 $            20,000.00      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               3/10/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               3/17/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               3/24/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               3/31/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                    Distribution               4/2/2018 $            10,000.00      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary                   4/7/2018 $             2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               4/14/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               4/21/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               4/28/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary                   5/5/2018 $             2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               5/12/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               5/19/2018 $                2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary               5/26/2018 $                1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                      Salary                   6/2/2018 $             1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                               Equity Holder
1st Floor
Miami, FL 33143



                                                   Page 13 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 660 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Raul Munilla                     Salary                  6/9/2018 $            1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              6/16/2018 $               1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              6/23/2018 $               1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              6/30/2018 $               1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  7/7/2018 $            1,491.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              7/14/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              7/21/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              7/28/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  8/4/2018 $            2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              8/11/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              8/18/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              8/25/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  9/1/2018 $            2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  9/8/2018 $            2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              9/15/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              9/22/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              9/29/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143




                                                 Page 14 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 661 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Raul Munilla                     Salary              10/6/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             10/13/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             10/20/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             10/27/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              11/3/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             11/10/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             11/17/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             11/24/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              12/1/2018 $               2,211.56      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              12/8/2018 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             12/15/2018 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             12/22/2018 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary             12/29/2018 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  1/5/2019 $            1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              1/12/2019 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              1/19/2019 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              1/26/2019 $               1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                            Equity Holder
1st Floor
Miami, FL 33143




                                                 Page 15 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 662 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Raul Munilla                     Salary                  2/2/2019 $             1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                             Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary                  2/9/2019 $             1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                             Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              2/16/2019 $                1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                             Equity Holder
1st Floor
Miami, FL 33143
Raul Munilla                     Salary              2/23/2019 $                1,923.10      Secretary, Manager,
6201 SW 70th Street                                                                             Equity Holder
1st Floor
Miami, FL 33143
TOTAL                                                            $         136,499.60
Madeleine Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             2,403.85   Family Member, Employee
Madeleine Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                2,403.85   Family Member, Employee
Madeleine Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                2,403.85   Family Member, Employee
Madeleine Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                2,403.85   Family Member, Employee
Madeleine Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                1,750.00   Family Member, Employee
TOTAL                                                          $               11,365.40
Jacquelyn Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             2,211.54   Family Member, Employee
Jacquelyn Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                2,211.54   Family Member, Employee
Jacquelyn Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                2,211.54   Family Member, Employee
Jacquelyn Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                2,211.54   Family Member, Employee
Jacquelyn Munilla                Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                2,211.54   Family Member, Employee
TOTAL                                                          $               11,057.70
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $              365.85    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                 388.50    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                 507.45    Family Member, Employee



                                                 Page 16 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 663 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                697.65    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                383.55    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $             550.05    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $                646.13    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $                496.65    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $                518.10    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $             811.05    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               1,054.98   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               1,022.20   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               1,003.39   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $             804.84    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            1,071.79   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $                735.49    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $                918.75    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $                937.56    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $             726.60    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $               1,051.05   Family Member, Employee




                                                 Page 17 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 664 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $                713.58    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $                924.42    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $             981.44    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               1,016.40   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $                672.21    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $                896.49    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $             953.19    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $             854.28    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $                951.30    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $                914.76    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $                897.65    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $                787.50    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $               1,094.84   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $               1,045.70   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $               1,086.96   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $                698.25    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               1,069.95   Family Member, Employee




                                                 Page 18 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 665 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $                1,036.88   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $                 894.18    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $                 836.85    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $                1,033.73   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $                1,064.91   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $                 998.45    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $                 801.36    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $              753.90    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $                 720.09    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $                 921.90    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $                 787.29    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $             1,148.70   Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $              859.22    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $                 815.64    Family Member, Employee
Lauren Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $                  937.44   Family Member, Employee
TOTAL                                                          $               43,861.09
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                2,925.02   Family Member, Employee




                                                 Page 19 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 666 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $            2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $            2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $               2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            2,925.02   Family Member, Employee




                                                 Page 20 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 667 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $                2,925.02   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $                7,492.57   Family Member, Employee
Alex Munilla                     Bonus
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               10,000.00   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $             3,165.38   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $                3,165.38   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $                3,165.38   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $             3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $             3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $                3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $                3,165.37   Family Member, Employee




                                                 Page 21 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 668 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $               3,165.38   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $            3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $            3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $            3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $               3,165.37   Family Member, Employee
Alex Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $             3,165.37     Family Member, Employee
TOTAL                                                          $           167,788.74




                                                 Page 22 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 669 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount            Relationship to Debtor
of Insider
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $            384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $               384.61   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $            384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $            384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               384.62   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               360.00   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            360.00   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            360.00   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               360.00   Family Member, Employee
Michael Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               360.00   Family Member, Employee




                                                 Page 23 of 43
                      Case 19-12821-AJC        Doc 5    Filed 03/01/19     Page 670 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category            Date                Amount               Relationship to Debtor
of Insider
Michael Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        6/30/2018 $                 360.00    Family Member, Employee
Michael Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            7/7/2018 $               360.00   Family Member, Employee
TOTAL                                                               $             7,135.43
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            3/3/2018 $             4,515.38   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        3/10/2018 $                4,515.43   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        3/17/2018 $                4,169.28   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        3/24/2018 $                4,169.28   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        3/31/2018 $                4,169.28   Family Member, Employee
Luis F Munilla                  Distribution
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        3/31/2018 $               25,000.00   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            4/7/2018 $             4,169.28   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        4/14/2018 $                4,169.28   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        4/21/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        4/28/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            5/5/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        5/12/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        5/19/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        5/26/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            6/2/2018 $             4,169.18   Family Member, Employee




                                                   Page 24 of 43
                      Case 19-12821-AJC        Doc 5    Filed 03/01/19     Page 671 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category            Date                Amount               Relationship to Debtor
of Insider
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            6/9/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        6/16/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        6/23/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        6/30/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            7/7/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        7/14/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                  Distribution
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        7/14/2018 $               25,000.00   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        7/21/2018 $                4,169.23   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        7/28/2018 $                4,169.23   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            8/4/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        8/11/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        8/18/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        8/25/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            9/1/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            9/8/2018 $             4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        9/15/2018 $                4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        9/22/2018 $                4,169.18   Family Member, Employee




                                                   Page 25 of 43
                      Case 19-12821-AJC        Doc 5    Filed 03/01/19     Page 672 of 712



                                        COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category            Date                Amount               Relationship to Debtor
of Insider
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         9/29/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         10/6/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                  Distribution
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         10/6/2018 $              25,000.00   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        10/13/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        10/20/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        10/27/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         11/3/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        11/10/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        11/17/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        11/24/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         12/1/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         12/8/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        12/15/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        12/22/2018 $               4,169.18   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                        12/29/2018 $               4,169.17   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                            1/5/2019 $             4,169.17   Family Member, Employee
Luis F Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                         1/12/2019 $               4,169.18   Family Member, Employee




                                                   Page 26 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 673 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $               4,169.18   Family Member, Employee
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $               4,169.18   Family Member, Employee
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $            4,169.18   Family Member, Employee
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $            4,169.18   Family Member, Employee
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $               4,169.18   Family Member, Employee
Luis F Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $             4,169.18     Family Member, Employee
TOTAL                                                          $           292,490.39
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             758.00    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                738.43    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                824.98    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                862.03    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                871.81    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $             816.33    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $                864.88    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $                880.27    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $                831.82    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $             878.56    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $                695.11    Family Member, Employee




                                                 Page 27 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 674 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $                897.08    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $                932.14    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $             889.67    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $             832.10    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $                956.48    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               1,017.78   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $                998.28    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            2,150.66   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $                960.50    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               1,011.98   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $               1,004.39   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $             996.47    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               1,089.20   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $                791.32    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $                954.56    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $             869.20    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $             956.32    Family Member, Employee




                                                 Page 28 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 675 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $                707.94    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $                989.10    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $               1,018.58   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $                692.54    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $                932.12    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $               1,004.72   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $               1,092.50   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $                692.10    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               1,047.29   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $                866.56    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $                895.60    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $               1,081.94   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $                990.86    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $                980.30    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $               1,186.22   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $                868.32    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $             853.58    Family Member, Employee




                                                 Page 29 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 676 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $                1,164.44   Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $                 683.08    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $                 851.82    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $              903.08    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $              903.08    Family Member, Employee
Kristin Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $                1,125.83   Family Member, Employee
TOTAL                                                          $               47,861.95
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $                1,000.00   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $                1,000.00   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $                1,000.00   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $                1,000.00   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $                1,000.00   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $                1,442.30   Family Member, Employee




                                                 Page 30 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 677 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $             1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $             1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $             1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $                1,442.30   Family Member, Employee
James Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $                1,442.30   Family Member, Employee
TOTAL                                                          $               29,519.10
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             2,403.85   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                2,403.85   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                2,403.85   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                2,403.85   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                 769.23    Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $             1,545.54   Family Member, Employee




                                                 Page 31 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 678 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount            Relationship to Debtor
of Insider
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               278.38   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               278.37   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               301.44   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $            360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               323.47   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $               360.00   Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $            360.00   Family Member, Employee




                                                 Page 32 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 679 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $              360.00    Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $                 360.00    Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $                 360.00    Family Member, Employee
Laura Munilla                    Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $                  360.00   Family Member, Employee
TOTAL                                                          $               19,231.83
Luis Munilla                     Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             4,530.03   Family Member, Employee
TOTAL                                                             $             4,530.03
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $              384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                 384.61    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $              384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $              384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $                 384.62    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $                 384.62    Family Member, Employee




                                                 Page 33 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 680 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $                360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $             360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $             360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $                360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $                360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $                360.00    Family Member, Employee
Matthew Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $              360.00   Family Member, Employee
TOTAL                                                             $            7,135.43
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $            1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $            1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $            1,923.10   Family Member, Employee




                                                 Page 34 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 681 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               1,923.10   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               4,230.74   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $            3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $            3,076.90   Family Member, Employee




                                                 Page 35 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 682 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $            3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $               3,076.90   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $               2,692.00   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $               5,384.62   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $            2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $               2,692.30   Family Member, Employee




                                                 Page 36 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 683 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $            2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $            2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $               2,692.30   Family Member, Employee
Pedro M Munilla                  Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $             2,692.30     Family Member, Employee
TOTAL                                                          $           133,845.56
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $            3,553.85   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $               3,553.85   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $               3,553.85   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               3,553.86   Family Member, Employee




                                                 Page 37 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 684 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            3,553.87   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               3,553.89   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               3,553.87   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $            3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $               3,553.86   Family Member, Employee




                                                 Page 38 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 685 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $               3,553.86   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $               3,784.59   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $               4,130.77   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $            4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $               4,130.76   Family Member, Employee




                                                 Page 39 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 686 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount              Relationship to Debtor
of Insider
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $            4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $            4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $               4,130.76   Family Member, Employee
Daniel Munilla                   Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $             4,130.76     Family Member, Employee
TOTAL                                                          $           194,261.88
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          3/3/2018 $             352.50    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/10/2018 $                270.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/17/2018 $                330.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/24/2018 $                345.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      3/31/2018 $                405.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          4/7/2018 $             285.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/14/2018 $                300.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/21/2018 $                330.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      4/28/2018 $                285.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          5/5/2018 $             667.50    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/12/2018 $                435.00    Family Member, Employee




                                                 Page 40 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 687 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount            Relationship to Debtor
of Insider
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/19/2018 $               382.50   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      5/26/2018 $               510.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/2/2018 $            555.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          6/9/2018 $            495.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/16/2018 $               390.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/23/2018 $               690.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      6/30/2018 $               712.50   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          7/7/2018 $            660.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/14/2018 $               525.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/21/2018 $               712.50   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      7/28/2018 $               486.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          8/4/2018 $            522.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/11/2018 $               801.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/18/2018 $               936.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      8/25/2018 $               468.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/1/2018 $            468.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          9/8/2018 $            468.00   Family Member, Employee




                                                 Page 41 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 688 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount            Relationship to Debtor
of Insider
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/15/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/22/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      9/29/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      10/6/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/13/2018 $               306.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/20/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     10/27/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      11/3/2018 $               432.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/10/2018 $               450.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/17/2018 $               432.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     11/24/2018 $               612.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/1/2018 $               720.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      12/8/2018 $               756.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/15/2018 $               953.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/22/2018 $               855.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                     12/29/2018 $               738.00   Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          1/5/2019 $            720.00   Family Member, Employee




                                                 Page 42 of 43
                      Case 19-12821-AJC    Doc 5      Filed 03/01/19     Page 689 of 712



                                      COMPOSITE EXHIBIT SOFA #30
Name and Address
                                Category          Date                Amount               Relationship to Debtor
of Insider
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/12/2019 $                 396.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/19/2019 $                 612.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      1/26/2019 $                 630.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/2/2019 $              666.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                          2/9/2019 $              648.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/16/2019 $                 504.00    Family Member, Employee
Ruben Perez-Sanchez              Salary
6201 SW 70th Street
1st Floor
Miami, FL 33143                                      2/23/2019 $                  666.00   Family Member, Employee
TOTAL                                                          $               27,582.50




                                                 Page 43 of 43
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19                Page 690 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount             Relationship to Debtor             Description

137 Leoni, LLC                        2/3/2017        $              76.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        2/10/2017       $              38.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        4/7/2017        $              57.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        5/30/2017       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        7/28/2017       $              76.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        8/4/2017        $              76.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       12/30/2017       $              61.36          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       12/30/2017       $             (61.36)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
137 Leoni, LLC                        1/31/2018       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        1/31/2018       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        5/18/2018       $             152.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        5/31/2018       $             171.20          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        9/28/2018       $              97.83          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        10/5/2018       $              47.50          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/19/2018       $             532.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/26/2018       $             456.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/29/2018       $             188.76          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/29/2018       $             114.41          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/30/2018       $              82.43          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/30/2018       $             228.23          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $             150.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $              91.21          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $              15.01          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $              71.20          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $             780.03          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       10/31/2018       $             174.91          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 1 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 691 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor              Description

137 Leoni, LLC                        11/2/2018       $             692.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        11/9/2018       $             360.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       11/16/2018       $             360.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       11/23/2018       $             152.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                        12/7/2018       $             304.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       12/14/2018       $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
137 Leoni, LLC                       12/31/2018       $           (188.76)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
137 Leoni, LLC                       12/31/2018       $           (780.03)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
TOTAL
                                                      $          5,082.18

1401 Professional Center, LLC         1/31/2017       $              96.63         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         2/24/2017       $              38.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         3/17/2017       $              57.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         5/30/2017       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         5/30/2017       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         8/4/2017        $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         8/29/2017       $              37.45         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/18/2017       $         10,000.00          Common Ownership    Loan to entity
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/29/2017       $         27,232.70          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/29/2017       $              38.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         10/6/2017       $             703.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC        10/20/2017       $             142.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         11/3/2017       $              57.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC        11/30/2017       $             232.65         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC        11/30/2017       $          1,559.49          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC        12/29/2017       $              95.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC        12/31/2017       $           (232.65)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
1401 Professional Center, LLC        12/31/2017       $             232.65         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143



                                                              Page 2 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 692 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor              Description

1401 Professional Center, LLC         1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         2/2/2018        $              28.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         3/22/2018       $         40,000.00          Common Ownership    Loan to entity
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         6/29/2018       $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         8/31/2018       $              38.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/7/2018        $             380.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/14/2018       $             247.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/21/2018       $             804.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/28/2018       $              22.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         9/28/2018       $             247.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
1401 Professional Center, LLC         10/5/2018       $              47.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
TOTAL                                                 $         82,830.88

7501 Medley Civil, LLC                2/10/2017       $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                3/10/2017       $             152.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                3/24/2017       $             133.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                3/31/2017       $             275.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                5/30/2017       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                6/2/2017        $             133.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                6/30/2017       $              19.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                7/14/2017       $              95.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC               11/30/2017       $             214.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                3/30/2018       $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                4/13/2018       $             456.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                4/30/2018       $               5.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                5/11/2018       $              66.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 3 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 693 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor              Description

7501 Medley Civil, LLC                5/25/2018       $             228.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                6/1/2018        $             218.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                6/30/2018       $              50.33         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                8/24/2018       $             152.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                9/7/2018        $              76.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
7501 Medley Civil, LLC                9/28/2018       $             190.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
TOTAL                                                 $          2,903.33

Advanced Realty Management, LLC       1/5/2017        $          7,000.00          Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       1/31/2017       $              32.80         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       2/23/2017       $          5,000.00          Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       2/24/2017       $              35.73         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       3/9/2017        $         10,000.00          Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       3/31/2017       $              19.63         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       4/28/2017       $              19.71         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/24/2017       $          7,000.00          Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/26/2017       $              38.99         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/30/2017       $             158.75         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/30/2017       $             382.50         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/30/2017       $             382.50         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/30/2017       $             143.75         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       5/31/2017       $               4.00         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       6/28/2017       $               5.13         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       6/30/2017       $             887.00         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       6/30/2017       $               1.70         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       7/31/2017       $          2,000.00          Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       7/31/2017       $               1.80         Common Ownership    Maintenance / Supplies paid on
            th
6201 SW 70 Street, FL 2                                                                                behalf of entity
Miami, FL 33143




                                                              Page 4 of 23
                       Case 19-12821-AJC           Doc 5       Filed 03/01/19                Page 694 of 712


                                               COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                          Date                Amount             Relationship to Debtor              Description

Advanced Realty Management, LLC   8/24/2017        $         10,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   8/31/2017        $             321.88          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   8/31/2017        $               8.34          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   9/20/2017        $          5,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   9/28/2017        $          5,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   9/29/2017        $               1.70          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   10/27/2017       $               1.70          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   10/27/2017       $              (1.70)         Common Ownership    Reversal of expense payment by
            th
6201 SW 70 Street, FL 2                                                                              MCM
Miami, FL 33143
Advanced Realty Management, LLC   11/16/2017       $             280.00          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   11/29/2017       $          5,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   11/30/2017       $               8.76          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   11/30/2017       $              89.00          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   12/7/2017        $          5,100.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   12/30/2017       $              11.43          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   12/31/2017       $               7.32          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   1/31/2018        $               8.78          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   1/31/2018        $             158.75          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC    2/2/2018        $          5,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC    2/7/2018        $          3,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   2/28/2018        $              11.54          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   3/22/2018        $          8,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   4/30/2018        $              28.23          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC    5/1/2018        $          1,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC   5/25/2018        $          1,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC    6/1/2018        $          1,000.00           Common Ownership    Loan to entity
            th
6201 SW 70 Street, FL 2
Miami, FL 33143




                                                           Page 5 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 695 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor             Description

Advanced Realty Management, LLC       6/29/2018       $          1,027.67          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       6/29/2018       $              72.00         Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
Advanced Realty Management, LLC       6/29/2018       $          1,017.00          Common Ownership    Entity expenses paid by MCM
            th
6201 SW 70 Street, FL 2
Miami, FL 33143
TOTAL                                                 $         85,266.39

6201 of Miami, LLC                    1/6/2017        $             690.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/13/2017       $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/20/2017       $             711.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/27/2017       $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/31/2017       $             128.88         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/3/2017        $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/10/2017       $             863.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/17/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/23/2017       $              34.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/24/2017       $             711.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/28/2017       $              27.76         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/3/2017        $             977.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/10/2017       $          1,034.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/17/2017       $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/24/2017       $             768.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/29/2017       $              59.84         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/30/2017       $              85.65         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/30/2017       $          1,118.13          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/30/2017       $              30.35         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/31/2017       $             939.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/7/2017        $          1,325.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/14/2017       $             881.18         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/20/2017       $              25.02         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 6 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 696 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor             Description

6201 of Miami, LLC                    4/21/2017       $          1,013.46          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/28/2017       $             254.67         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/28/2017       $             825.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/5/2017        $          1,249.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/12/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/19/2017       $          1,173.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/26/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/30/2017       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/31/2017       $              25.03         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/31/2017       $             250.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/2/2017        $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/9/2017        $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/15/2017       $              26.49         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/15/2017       $              10.21         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/16/2017       $             720.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/23/2017       $             132.73         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/23/2017       $          1,249.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/28/2017       $              66.55         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/30/2017       $              18.73         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/30/2017       $             863.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/7/2017        $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/14/2017       $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/21/2017       $             948.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/28/2017       $             901.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2017       $             193.60         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2017       $             197.52         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 7 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 697 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor             Description

6201 of Miami, LLC                    8/4/2017        $             806.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/11/2017       $             901.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/18/2017       $             701.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/25/2017       $             720.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/1/2017        $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/8/2017        $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/15/2017       $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/27/2017       $             289.91         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/29/2017       $              64.16         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/29/2017       $             758.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    10/6/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/13/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/20/2017       $             825.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/25/2017       $             195.59         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/26/2017       $              42.76         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/27/2017       $             882.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    11/3/2017       $             910.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/10/2017       $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/17/2017       $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/17/2017       $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/30/2017       $             195.77         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/30/2017       $              22.40         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    12/1/2017       $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    12/8/2017       $             730.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/15/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/22/2017       $             274.76         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 8 of 23
                            Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 698 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor              Description

6201 of Miami, LLC                   12/22/2017       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/28/2017       $              33.74         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/29/2017       $          1,186.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/5/2018        $             690.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/12/2018       $          1,288.46          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/19/2018       $             923.10         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/26/2018       $             274.76         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/2/2018        $          2,230.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/9/2018        $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/16/2018       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/23/2018       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    2/28/2018       $             276.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/2/2018        $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/9/2018        $          1,230.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/16/2018       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/23/2018       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/28/2018       $           (276.21)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
6201 of Miami, LLC                    3/28/2018       $             276.21         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/30/2018       $              13.87         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/30/2018       $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    3/31/2018       $             276.21         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/6/2018        $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/13/2018       $             749.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/17/2018       $       100,000.00           Common Ownership    Loan to entity
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/20/2018       $             673.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                              Page 9 of 23
                            Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 699 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor              Description

6201 of Miami, LLC                    4/27/2018       $         1,281.08           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/30/2018       $              65.86         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/30/2018       $              59.28         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/30/2018       $             366.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    4/30/2018       $              38.80         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/4/2018        $             996.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/11/2018       $             986.58         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/18/2018       $             711.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/25/2018       $        36,176.00           Common Ownership    Loan to entity
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/25/2018       $             825.08         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/31/2018       $             296.28         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    5/31/2018       $              18.72         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/1/2018        $         2,464.58           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/8/2018        $         1,136.96           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/13/2018       $             339.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/15/2018       $         1,173.08           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/22/2018       $         1,977.08           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/29/2018       $         1,357.08           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    6/30/2018       $              67.41         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/3/2018        $             296.62         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/3/2018        $           (296.62)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
6201 of Miami, LLC                    7/6/2018        $         1,053.08           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/24/2018       $         2,097.20           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/24/2018       $             225.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/24/2018       $         (2,097.20)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143
6201 of Miami, LLC                    7/24/2018       $           (225.00)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                              MCM
Miami, FL 33143




                                                             Page 10 of 23
                            Case 19-12821-AJC         Doc 5      Filed 03/01/19                 Page 700 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount             Relationship to Debtor             Description

6201 of Miami, LLC                    7/26/2018       $              66.20          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/26/2018       $             (66.20)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    7/27/2018       $             673.08          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $             256.16          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $             138.84          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $         2,540.00            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $         1,270.00            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $           (256.16)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $           (138.84)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $         (2,540.00)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    7/31/2018       $         (1,270.00)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    8/1/2018        $           (366.50)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    8/1/2018        $             (38.80)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    8/1/2018        $           (296.28)          Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
6201 of Miami, LLC                    8/3/2018        $             456.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/10/2018       $         1,224.08            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/17/2018       $         1,146.46            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/24/2018       $         1,146.46            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/31/2018       $         1,700.00            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/31/2018       $               8.99          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    8/31/2018       $         1,184.46            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/7/2018        $             842.46          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/21/2018       $         1,342.46            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/28/2018       $             220.06          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/28/2018       $              18.72          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    9/28/2018       $              24.37          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                             Page 11 of 23
                            Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 701 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor             Description

6201 of Miami, LLC                    9/28/2018       $             747.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    10/5/2018       $         1,250.96           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/12/2018       $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    10/5/2018       $         1,250.96           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/12/2018       $             538.46         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/19/2018       $             228.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/26/2018       $             152.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $              72.26         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $             478.87         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $             100.65         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $             105.20         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $             320.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   10/31/2018       $             360.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    11/2/2018       $         1,646.46           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    11/9/2018       $              59.72         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    11/9/2018       $         1,354.46           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/16/2018       $         1,770.46           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/23/2018       $         1,354.40           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   11/30/2018       $         1,327.44           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    12/7/2018       $             404.40         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/14/2018       $             936.40         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/18/2018       $         1,012.40           Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/28/2018       $             252.40         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/31/2018       $             230.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                   12/31/2018       $             790.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
6201 of Miami, LLC                    1/11/2019       $             860.40         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                             Page 12 of 23
                            Case 19-12821-AJC         Doc 5      Filed 03/01/19                 Page 702 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount             Relationship to Debtor             Description

6201 of Miami, LLC                    1/18/2019       $             648.92          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
TOTAL                                                 $       238,768.55

831 Center, LLC                       5/30/2017       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                      12/21/2017       $              18.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       1/31/2018       $             138.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       5/1/2018        $        10,657.08            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       5/18/2018       $              57.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       5/31/2018       $              13.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       6/11/2018       $             397.05          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
831 Center, LLC                       6/26/2018       $             (13.75)         Common Ownership    Reversal of expense payment by
6201 SW 70th Street, FL 2                                                                               MCM
Miami, FL 33143
831 Center, LLC                       6/29/2018       $         1,350.00            Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
TOTAL                                                 $        12,761.63

129 Leoni, LLC                        2/3/2017        $              76.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        2/10/2017       $              38.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/3/2017        $              85.50          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/7/2017        $             199.50          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/21/2017       $             152.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/28/2017       $             513.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/5/2017        $             484.50          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/30/2017       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/30/2017       $             143.75          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/31/2017       $              88.79          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/31/2017       $              59.72          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        6/30/2017       $             859.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        7/14/2017       $             171.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        7/28/2017       $             285.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        8/4/2017        $              76.00          Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143




                                                             Page 13 of 23
                            Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 703 of 712


                                                  COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                              Date               Amount            Relationship to Debtor             Description

129 Leoni, LLC                        8/9/2017        $             293.42         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                       12/30/2017       $             819.88         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        1/31/2018       $             247.84         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        1/31/2018       $             143.75         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        2/9/2018        $             171.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $             110.25         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $              20.64         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $             279.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $               8.59         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $             258.92         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        3/30/2018       $               6.15         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/30/2018       $             299.07         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/30/2018       $             222.63         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        4/30/2018       $             250.98         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/18/2018       $              47.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        5/31/2018       $             491.38         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        6/29/2018       $              89.00         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
129 Leoni, LLC                        6/30/2018       $              75.50         Common Ownership    Entity expenses paid by MCM
6201 SW 70th Street, FL 2
Miami, FL 33143
TOTAL                                                 $         7,354.76

Florida Concrete Products, LLC        1/31/2017       $        32,645.66           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        1/31/2017       $        80,539.59           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        2/28/2017       $        32,593.26           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        3/31/2017       $         6,140.76           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        4/30/2017       $         6,479.97           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        5/1/2017        $       (60,000.00)          Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC        5/31/2017       $        27,317.14           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034




                                                             Page 14 of 23
                          Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 704 of 712


                                                COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                            Date               Amount            Relationship to Debtor              Description

Florida Concrete Products, LLC      5/31/2017       $       205,694.20           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      6/29/2017       $        90,678.93           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      6/30/2017       $        11,277.46           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/1/2017        $        (90,199.50)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/31/2017       $        10,296.42           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/31/2017       $        (19,485.66)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      8/31/2017       $        12,476.18           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      8/31/2017       $        (10,874.56)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      9/30/2017       $        17,731.87           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      10/6/2017       $        14,601.00           Common Ownership    Payment of loan closing costs
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     10/30/2017       $        (53,978.36)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     10/31/2017       $        39,836.55           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     10/31/2017       $       397,113.07           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     11/28/2017       $        40,512.00           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     11/30/2017       $        46,971.11           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     11/30/2017       $       310,986.50           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     12/28/2017       $       431,042.50           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     12/31/2017       $        44,510.19           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     12/31/2017       $       (117,602.83)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC     12/31/2017       $        92,827.00           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      1/31/2018       $        16,904.80           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      1/31/2018       $        83,442.76           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      1/31/2018       $       299,431.51           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      2/21/2018       $       105,000.00           Common Ownership    Loan to entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      2/28/2018       $        14,751.08           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      2/28/2018       $       453,858.81           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034




                                                           Page 15 of 23
                          Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 705 of 712


                                                COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                            Date               Amount            Relationship to Debtor              Description

Florida Concrete Products, LLC      3/31/2018       $        16,085.33           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      4/23/2018       $         6,000.00           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      4/30/2018       $        17,097.65           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      4/30/2018       $       466,410.13           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      4/30/2018       $       402,703.16           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      4/30/2018       $       (75,235.96)          Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      5/30/2018       $       288,136.71           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      5/31/2018       $        18,697.65           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      6/30/2018       $        12,782.76           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/1/2018        $         (4,199.56)         Common Ownership    Payment from entity
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/13/2018       $         9,890.00           Common Ownership    Entity expenses paid by MCM
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      7/31/2018       $        14,862.76           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
Florida Concrete Products, LLC      8/31/2018       $        17,222.76           Common Ownership    Equipment management fee
15900 SW 408 ST
Florida City, FL 33034
TOTAL                                               $     3,763,972.80

MCM Global, S.A.                    1/31/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    2/28/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    3/9/2017        $     4,530,728.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    3/10/2017       $     1,751,673.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    3/31/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    4/30/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    5/31/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    6/22/2017       $     1,000,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                    6/30/2017       $       106,758.08           Common Ownership    Equipment usage fee
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                           Page 16 of 23
                       Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 706 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                         Date               Amount            Relationship to Debtor              Description

MCM Global, S.A.                 8/1/2017        $       500,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 10/5/2017       $       500,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 10/5/2017       $             21.40          Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                10/19/2017       $       150,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                10/20/2017       $       200,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                10/27/2017       $       250,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 11/1/2017       $             21.40          Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 11/1/2017       $        32,610.24           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                11/29/2017       $       180,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 12/7/2017       $       370,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/13/2017       $       557,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         2,770.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         8,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         5,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $        50,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $        85,937.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         5,000.01           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         6,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $         8,000.01           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/22/2017       $        30,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                        Page 17 of 23
                       Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 707 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                        Date                Amount            Relationship to Debtor              Description

MCM Global, S.A.                12/27/2017       $       150,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                12/31/2017       $     1,765,987.00           Common Ownership    2017 expense allocation to
Edificio Banistmo, Piso 3                                                                         entity for back office services
Calle 50 y Calle 77                                                                               and mandatory IRS royalties
San Francisco, Panama, Panama
MCM Global, S.A.                12/31/2017       $       508,907.44           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $         3,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $        15,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $         7,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $        12,230.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $        42,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/2/2018        $        10,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         5,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $             500.00         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         7,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         7,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         7,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $        15,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         5,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $        60,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $        10,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $         9,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018        $        18,568.20           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                        Page 18 of 23
                       Case 19-12821-AJC        Doc 5      Filed 03/01/19                Page 708 of 712


                                            COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                        Date               Amount            Relationship to Debtor              Description

MCM Global, S.A.                 1/3/2018       $         5,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $         6,291.60           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $        10,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $       100,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $         7,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $         3,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/3/2018       $         4,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         3,750.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $             672.75         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         8,823.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         1,400.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         2,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         4,852.73           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $       248,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         2,183.10           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         1,620.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $        10,669.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $         4,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $             707.06         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018       $        16,894.60           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                       Page 19 of 23
                       Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 709 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                         Date               Amount            Relationship to Debtor              Description

MCM Global, S.A.                 1/8/2018        $             662.00         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018        $         4,147.45           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018        $         1,940.63           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018        $        14,205.73           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/8/2018        $             767.98         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $             626.80         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $         7,027.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $       263,471.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $         6,951.98           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $             414.00         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/10/2018       $        19,684.52           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/11/2018       $        24,356.63           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $         3,407.22           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $        37,237.19           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $         1,500.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $        13,757.30           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $        12,565.88           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/12/2018       $        20,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/17/2018       $        97,474.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/17/2018       $        14,072.67           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                        Page 20 of 23
                       Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 710 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                         Date               Amount            Relationship to Debtor              Description

MCM Global, S.A.                 1/17/2018       $         7,644.56           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $       488,120.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $       100,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $        50,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $        75,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $       100,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $        20,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $       403,925.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $        60,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $       290,100.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/25/2018       $        37,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $        10,926.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $         1,455.70           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $        25,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $             231.00         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $         1,250.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $             954.61         Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $        10,250.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 1/26/2018       $         3,541.70           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 2/7/2018        $       227,273.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                        Page 21 of 23
                       Case 19-12821-AJC         Doc 5      Filed 03/01/19                Page 711 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                         Date               Amount            Relationship to Debtor              Description

MCM Global, S.A.                 2/28/2018       $       102,736.00           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 3/5/2018        $        18,310.41           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 3/29/2018       $         7,797.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 3/31/2018       $        35,017.00           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 4/30/2018       $        25,049.00           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/9/2018        $        16,712.77           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/21/2018       $       110,000.00           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/31/2018       $        21,146.77           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/31/2018       $        36,458.09           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/31/2018       $        10,751.35           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/31/2018       $         5,351.26           Common Ownership    Entity expenses paid by MCM
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 5/31/2018       $             750.00         Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 6/7/2018        $         4,280.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 6/8/2018        $        62,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 6/30/2018       $        51,907.89           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 7/2/2018        $        54,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 7/10/2018       $        50,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 7/13/2018       $        28,000.00           Common Ownership    Loan to entity
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                 7/31/2018       $        41,703.11           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
MCM Global, S.A.                10/31/2018       $        14,937.00           Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama




                                                        Page 22 of 23
                       Case 19-12821-AJC         Doc 5       Filed 03/01/19               Page 712 of 712


                                             COMPOSITE EXHIBIT SOFA #30
Name and Address
of Insider                        Date                Amount            Relationship to Debtor            Description

MCM Global, S.A.                11/30/2018       $         10,558.67          Common Ownership    Management Fees
Edificio Banistmo, Piso 3
Calle 50 y Calle 77
San Francisco, Panama, Panama
TOTAL                                            $     17,129,773.89

                                                 $     21,328,714.41




                                                        Page 23 of 23
